Exhibit 10.11

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of October 6, 2017,

among

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.

and

CEOC, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

UBS SECURITIES LLC

as Joint Bookrunners,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Documentation Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

  

Defined Terms

     1  

SECTION 1.02.

  

Terms Generally

     70  

SECTION 1.03.

  

Effectuation of Transactions

     71  

SECTION 1.04.

  

Exchange Rates; Currency Equivalents

     71  

SECTION 1.05.

  

Times of Day

     72  

SECTION 1.06.

  

Timing of Payment or Performance

     72  

SECTION 1.07.

  

Limited Condition Transactions

     72  

SECTION 1.08.

  

Additional Alternate Currencies for Loans and Letters of Credit

     73  

SECTION 1.09.

  

Change of Currency

     73  

SECTION 1.10.

  

Letter of Credit Amounts

     74  

SECTION 1.11.

  

Basket and Ratio Calculations

     74   ARTICLE II    The Credits   

SECTION 2.01.

  

Commitments

     74  

SECTION 2.02.

  

Loans and Borrowings

     75  

SECTION 2.03.

  

Requests for Borrowings

     76  

SECTION 2.04.

  

[Reserved]

     77  

SECTION 2.05.

  

The Letter of Credit Commitment

     77  

SECTION 2.06.

  

Funding of Borrowings

     85  

SECTION 2.07.

  

Interest Elections

     86  

SECTION 2.08.

  

Termination and Reduction of Commitments

     87  

SECTION 2.09.

  

Repayment of Loans; Evidence of Debt

     88  

SECTION 2.10.

  

Repayment of Term Loans and Revolving Facility Loans

     89  

SECTION 2.11.

  

Prepayment of Loans

     90  

SECTION 2.12.

  

Fees

     95  

SECTION 2.13.

  

Interest

     96  

SECTION 2.14.

  

Alternate Rate of Interest

     97  

SECTION 2.15.

  

Increased Costs

     97  

SECTION 2.16.

  

Break Funding Payments

     98  

SECTION 2.17.

  

Taxes

     98  

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     101  

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

     103  

SECTION 2.20.

  

Illegality

     104  

SECTION 2.21.

  

Incremental Commitments

     104  

SECTION 2.22.

  

Defaulting Lenders

     112  



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties   

SECTION 3.01.

  

Organization; Powers

     114  

SECTION 3.02.

  

Authorization

     114  

SECTION 3.03.

  

Enforceability

     115  

SECTION 3.04.

  

Governmental Approvals

     115  

SECTION 3.05.

  

Financial Statements

     115  

SECTION 3.06.

  

No Material Adverse Effect

     116  

SECTION 3.07.

  

Title to Properties; Possession Under Leases

     116  

SECTION 3.08.

  

Subsidiaries

     116  

SECTION 3.09.

  

Litigation; Compliance with Laws

     117  

SECTION 3.10.

  

Federal Reserve Regulations

     117  

SECTION 3.11.

  

Investment Company Act

     117  

SECTION 3.12.

  

Use of Proceeds

     117  

SECTION 3.13.

  

Tax Returns

     118  

SECTION 3.14.

  

No Material Misstatements

     118  

SECTION 3.15.

  

Employee Benefit Plans

     118  

SECTION 3.16.

  

Environmental Matters

     119  

SECTION 3.17.

  

Security Documents

     119  

SECTION 3.18.

  

Location of Real Property and Leased Premises

     120  

SECTION 3.19.

  

Solvency

     120  

SECTION 3.20.

  

Labor Matters

     121  

SECTION 3.21.

  

[Reserved]

     121  

SECTION 3.22.

  

Intellectual Property; Licenses, Etc.

     121  

SECTION 3.23.

  

Senior Debt

     121  

SECTION 3.24.

  

Anti-Money Laundering; Anti-Corruption and Sanctions Laws

     121  

SECTION 3.25.

  

Insurance

     122   ARTICLE IV    Conditions of Lending   

SECTION 4.01.

  

All Credit Events

     122  

SECTION 4.02.

  

First Credit Event

     123   ARTICLE V    Affirmative Covenants   

SECTION 5.01.

  

Existence; Businesses and Properties

     127  

SECTION 5.02.

  

Insurance

     127  

SECTION 5.03.

  

Taxes

     128  

SECTION 5.04.

  

Financial Statements, Reports, etc.

     128  

SECTION 5.05.

  

Litigation and Other Notices

     130  

SECTION 5.06.

  

Compliance with Laws

     131  

SECTION 5.07.

  

Maintaining Records; Access to Properties and Inspections

     131  

SECTION 5.08.

  

Use of Proceeds

     132  

SECTION 5.09.

  

Compliance with Environmental Laws

     132  

 

ii



--------------------------------------------------------------------------------

SECTION 5.10.

  

Further Assurances; Additional Security

     132  

SECTION 5.11.

  

Real Property Development Matters

     135  

SECTION 5.12.

  

Rating

     137   ARTICLE VI    Negative Covenants   

SECTION 6.01.

  

Indebtedness

     137  

SECTION 6.02.

  

Liens

     145  

SECTION 6.03.

  

Sale and Lease-Back Transactions

     150  

SECTION 6.04.

  

Investments, Loans and Advances

     151  

SECTION 6.05.

  

Mergers, Consolidations, Sales of Assets and Acquisitions

     155  

SECTION 6.06.

  

Restricted Payments

     159  

SECTION 6.07.

  

Transactions with Affiliates

     162  

SECTION 6.08.

  

Business of the Borrower and the Subsidiaries

     164  

SECTION 6.09.

  

Limitation on Payments and Modifications of Indebtedness; Modifications of
Governing Documents and Lease Arrangements; etc.

     164  

SECTION 6.10.

  

Fiscal Year

     168  

SECTION 6.11.

  

Financial Performance Covenant

     168   ARTICLE VII    Events of Default   

SECTION 7.01.

  

Events of Default

     168  

SECTION 7.02.

  

Right to Cure

     171   ARTICLE VIII    The Agents   

SECTION 8.01.

  

Appointment

     172  

SECTION 8.02.

  

Delegation of Duties

     173  

SECTION 8.03.

  

Exculpatory Provisions

     173  

SECTION 8.04.

  

Reliance by Agents

     173  

SECTION 8.05.

  

Notice of Default

     173  

SECTION 8.06.

  

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     174  

SECTION 8.07.

  

Indemnification

     174  

SECTION 8.08.

  

Agents in their Individual Capacity

     175  

SECTION 8.09.

  

Successor Agents

     175  

SECTION 8.10.

  

Payments Set Aside

     176  

SECTION 8.11.

  

Administrative Agent May File Proofs of Claim

     176  

SECTION 8.12.

  

Collateral and Guaranty Matters

     177  

SECTION 8.13.

  

Agents and Arrangers

     177  

SECTION 8.14.

  

Intercreditor Agreements, Master Lease Intercreditor Agreements and Collateral
Matters

     177  

SECTION 8.15.

  

Withholding Tax

     177  

 

iii



--------------------------------------------------------------------------------

ARTICLE IX    Miscellaneous   

SECTION 9.01.

  

Notices; Communications

     178  

SECTION 9.02.

  

Survival of Agreement

     179  

SECTION 9.03.

  

Binding Effect

     179  

SECTION 9.04.

  

Successors and Assigns

     179  

SECTION 9.05.

  

Expenses; Indemnity

     184  

SECTION 9.06.

  

Right of Set-off

     186  

SECTION 9.07.

  

Governing Law

     187  

SECTION 9.08.

  

Waivers; Amendment

     187  

SECTION 9.09.

  

Interest Rate Limitation

     190  

SECTION 9.10.

  

Entire Agreement

     190  

SECTION 9.11.

  

WAIVER OF JURY TRIAL

     191  

SECTION 9.12.

  

Severability

     191  

SECTION 9.13.

  

Counterparts; Electronic Execution of Documents

     191  

SECTION 9.14.

  

Headings

     191  

SECTION 9.15.

  

Jurisdiction; Consent to Service of Process

     192  

SECTION 9.16.

  

Confidentiality

     192  

SECTION 9.17.

  

Platform; Borrower Materials

     193  

SECTION 9.18.

  

Release of Liens, Guarantees and Pledges

     194  

SECTION 9.19.

  

Judgment Currency

     196  

SECTION 9.20.

  

USA PATRIOT Act Notice

     196  

SECTION 9.21.

  

No Advisory or Fiduciary Responsibility

     196  

SECTION 9.22.

  

Application of Gaming Laws

     197  

SECTION 9.23.

  

Affiliate Lenders

     198  

SECTION 9.24.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     199  

Exhibits and Schedules

 

Exhibit A   

Form of Assignment and Acceptance

Exhibit B   

Form of Borrowing Request

Exhibit C   

Form of Interest Election Request

Exhibit D-1   

Form of Mortgage

Exhibit D-2   

Form of Leasehold Mortgage

Exhibit D-3   

Form of Deed of Trust

Exhibit D-4   

Form of Leasehold Deed of Trust

Exhibit E   

Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit F   

Form of Discounted Prepayment Option Notice

Exhibit G   

Form of Lender Participation Notice

Exhibit H   

Form of Discounted Voluntary Prepayment Notice

Exhibit I   

Form of Solvency Certificate

Exhibit J   

Form of Global Intercompany Note

Exhibit K   

Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit L   

Form of Collateral Agreement

Exhibit M   

Form of Subsidiary Guarantee Agreement

Exhibit N   

Form of First Lien Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------

Exhibit O  

Form of Second Lien Intercreditor Agreement

Exhibit P  

Form of Release Agreement

Exhibit Q  

Form of Master Lease (CPLV)

Exhibit R  

Form of Master Lease (Non-CPLV)

Exhibit S  

Form of MLSA (CPLV)

Exhibit T  

Form of MLSA (Non-CPLV)

Exhibit U  

Form of Master Lease Intercreditor Agreement (CPLV)

Exhibit V  

Form of Master Lease Intercreditor Agreement (Non-CPLV)

Schedule 1.01(A)  

Existing Letters of Credit

Schedule 1.01(B)  

Subsidiary Loan Parties

Schedule 1.01(C)  

Undeveloped Land

Schedule 1.01(D)  

Closing Date Unrestricted Subsidiaries

Schedule 1.01(E)  

Emergence Restructuring Transactions

Schedule 2.01  

Commitments

Schedule 3.01  

Organization; Powers

Schedule 3.04  

Governmental Approvals

Schedule 3.05  

Financial Statements

Schedule 3.07(a)  

Mortgaged Properties

Schedule 3.08(a)  

Subsidiaries

Schedule 3.08(b)  

Subscriptions

Schedule 3.09  

Litigation

Schedule 3.15  

Employee Benefit Plans

Schedule 3.16  

Environmental Matters

Schedule 3.22  

Intellectual Property Rights

Schedule 3.25  

Insurance

Schedule 4.02(b)  

Local Counsel

Schedule 5.10  

Post-Closing Items

Schedule 6.01  

Existing Indebtedness

Schedule 6.02(a)  

Existing Liens

Schedule 6.04  

Existing Investments

Schedule 6.05  

Dispositions

Schedule 6.06  

Restricted Payments

Schedule 6.07  

Transactions with Affiliates

Schedule 9.01  

Notice Information

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 6, 2017 (this “Agreement”), among Caesars
Entertainment Operating Company, Inc., a Delaware corporation, CEOC, LLC, a
Delaware limited liability company, the LENDERS party hereto from time to time
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”) and collateral agent for the Secured
Parties.

WHEREAS, on January 15, 2015, Caesars Entertainment Operating Company, Inc. and
each other Debtor (as defined in the Plan of Reorganization) filed a voluntary
petition for relief under the Bankruptcy Code in the United States Bankruptcy
Court for the Northern District of Illinois (the “Bankruptcy Court”) and each
continued in the possession of its property and in the management of its
business pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, on January 17, 2017, the Bankruptcy Court entered the Confirmation
Order confirming the Debtors’ Third Amended Joint Plan of Reorganization
pursuant to Chapter 11 of the Bankruptcy Code, filed on January 13, 2017, of
Caesars Entertainment Operating Company, Inc., et al., Docket No. 6318-1 (as
amended, modified or supplemented from time to time, the “Plan of
Reorganization”).

WHEREAS, the Borrower is entering into this Agreement and the other Loan
Documents and the other Restructuring Transactions (as defined in the Plan of
Reorganization) in order to consummate the Plan of Reorganization, and, in
connection therewith, the Borrower has requested the Lenders to extend credit in
the form of (i) Term B Loans on the Closing Date, in an aggregate principal
amount of $1,235.0 million and (ii) Revolving Facility Loans and Letters of
Credit at any time and from time to time prior to the Revolving Facility
Maturity Date, in an aggregate Outstanding Amount at any time not to exceed
$200.0 million.

WHEREAS, on or about the Closing Date, following the initial Borrowings
hereunder, Caesars Entertainment Operating Company, Inc. will merge with and
into CEOC, LLC with CEOC, LLC as the surviving entity pursuant to the CEOC
Merger.

NOW, THEREFORE, the Lenders and the L/C Issuer are willing to extend such credit
to the Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 0.50%, (b) the Prime
Rate in effect on such day and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Association Interest Settlement Rates (or the successor
thereto if the ICE Benchmark Association is no longer making a Eurocurrency Rate
available) for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Association
(or the successor thereto if the ICE Benchmark Association is no longer making a
Eurocurrency Rate available) as an



--------------------------------------------------------------------------------

authorized vendor for the purpose of displaying such rates). Any change in such
rate due to a change in the Prime Rate, the Federal Funds Rate or the Adjusted
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Rate or the Adjusted
Eurocurrency Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan, in each case
denominated in Dollars.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Acceptance Date” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(e).

“Act of Terrorism” shall mean an act of any person directed towards the
overthrowing or influencing of any government de jure or de facto, or the
inducement of fear in or the disruption of the economic system of any society,
by force or by violence, including (i) the hijacking or destruction of any
conveyance (including an aircraft, vessel, or vehicle), transportation
infrastructure or building, (ii) the seizing or detaining, and threatening to
kill, injure, or continue to detain, or the assassination of, another
individual, (iii) the use of any (a) biological agent, chemical agent, or
nuclear weapon or device, or (b) explosive or firearm, with intent to endanger,
directly or indirectly, the safety of one or more individuals or to cause
substantial damage to property and (iv) a credible threat, attempt, or
conspiracy to do any of the foregoing.

“Additional Lease” shall mean any lease entered into for the purpose of Borrower
or any of its Subsidiaries to acquire the right to occupy and use real property,
vessels or similar assets for, or in connection with, the construction,
development or operation of gaming, hotel, entertainment or retail facilities or
other facilities related to activities ancillary to or supportive of the
business of the Borrower and its subsidiaries.

“Additional Master Lease” shall mean any Additional Lease that is not materially
less favorable to the Borrower and/or its Subsidiaries than the Master Lease and
is entered into between the Borrower and/or one of its Subsidiaries and the
Master Lease Landlord or any Affiliate of the Master Lease Landlord.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

 

2



--------------------------------------------------------------------------------

“Adjusted Eurocurrency Rate” shall mean, (a) with respect to any Eurocurrency
Borrowing denominated in Euro for any Interest Period, an interest rate per
annum equal to the greater of (x) the EURIBO Rate in effect for such Interest
Period and (y) 0.00%, (b) with respect to any Eurocurrency Borrowing denominated
in Canadian Dollars for any Interest Period, an interest rate per annum equal to
the greater of (x) the CDO Rate in effect for such Interest Period and (y) 0.00%
and (c) with respect to any other Eurocurrency Borrowing for any Interest
Period, an interest rate per annum equal to the greater of (x) (a) the
Eurocurrency Rate in effect for such Interest Period divided by (b) one minus
the Statutory Reserves applicable to such Eurocurrency Borrowing, if any, and
(y) 0.00%.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.23(a).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent and the Documentation Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, supplemented or
otherwise modified from time to time.

“All-in Yield” shall mean, as to any Loans (or other loans, if applicable), the
yield thereon payable to all Lenders (or other lenders, as applicable) providing
such Loans (or other loans, if applicable) or in the primary syndication
thereof, as reasonably determined by the Administrative Agent in consultation
with the Borrower, whether in the form of interest rate, margin, original issue
discount, up-front fees, rate floors or otherwise; provided, that original issue
discount and up-front fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the life of such Loans (or other loans, if
applicable)); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees (unless such
fees are paid to Lenders (or other lenders) generally in syndication of such
Loans (or other loans, if applicable)) and customary consent fees for an
amendment paid generally to consenting lenders.

 

3



--------------------------------------------------------------------------------

“Alternate Currency” shall mean (i) with respect to any Letter of Credit,
Canadian Dollars, Euros, Pounds Sterling, Japanese Yen and any other currency
other than Dollars as may be acceptable to the Administrative Agent and the
applicable L/C Issuer with respect thereto in their sole discretion and
(ii) with respect to any Loan, Canadian Dollars, Euros, Pounds Sterling,
Japanese Yen and any currency other than Dollars that is approved in accordance
with Section 1.08.

“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.

“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.24(b).

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959), as amended from time to time and any
successors thereto.

“Apollo” shall mean, collectively, Apollo Management VI, L.P. and other
affiliated co-investment partnerships.

“Applicable Commitment Fee” shall mean, for any day, (i) 0.50% per annum;
provided, that on and after each Adjustment Date occurring from and after
delivery of the financial statements and certificates required by Section 5.04
upon the completion of one full fiscal quarter of the Borrower after the Closing
Date, the “Applicable Commitment Fee” will be determined pursuant to the Pricing
Grid or (ii) with respect to any Other Revolving Facility Commitments, the
“Applicable Commitment Fee” set forth in the applicable Incremental Assumption
Agreement.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
2.50% per annum in the case of any Eurocurrency Loan and 1.50% per annum in the
case of any ABR Loan, (ii) with respect to any Initial Revolving Loan, 2.00% per
annum in the case of any Eurocurrency Loan and 1.00% per annum in the case of
any ABR Loan; provided, however, that on and after each Adjustment Date
occurring from and after delivery of the financial statements and certificates
required by Section 5.04 upon the completion of one full fiscal quarter of the
Borrower after the Closing Date, the “Applicable Margin” with respect to any
Initial Revolving Loan will be determined pursuant to the Pricing Grid. The
Applicable Margin for any Other Term Loans and Other Revolving Loans shall be as
set forth in the applicable Incremental Assumption Agreement.

“Applicable Period” shall mean an Excess Cash Flow Period.

 

4



--------------------------------------------------------------------------------

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Arrangers” shall mean, collectively, the Joint Lead Arrangers and the Joint
Bookrunners.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) of any asset or assets of the
Borrower or any Subsidiary to any Person that is not a Loan Party or a
Subsidiary thereof.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments under any Revolving Facility, the period from and including
the Closing Date (or, if later, the effective date for such Class of Revolving
Facility Commitments) to but excluding the earlier of the Revolving Facility
Maturity Date with respect to such Class and, in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings and Letters of Credit
under such Revolving Facility, the date of termination in full of the Revolving
Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Revolving Facility at any time, an amount equal to the amount
by which (a) the Revolving Facility Commitment under such Revolving Facility of
such Revolving Facility Lender at such time exceeds (b) the Revolving Facility
Credit Exposure under such Revolving Facility of such Revolving Facility Lender
at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank RSA” shall mean that certain Second Amended Restructuring Support and
Forbearance Agreement, dated as of October 4, 2016, among Caesars Entertainment
Operating Company, Inc., CEC, LeverageSource III (H Holdings), L.P.,
LeverageSource V, L.P. and the lenders party thereto, as amended, modified or
supplemented from time to time.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
to this Agreement.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
The Board of Directors of the Borrower may include the Board of Directors of any
direct or indirect parent of the Borrower.

“Bona Fide Debt Fund” shall mean (i) commercial or corporate banks and (ii) any
funds which principally hold passive investments in portfolios of commercial
loans or debt securities for investment purposes in the ordinary course of
business.

“Borrower” shall mean (a) on the Closing Date, Caesars Entertainment Operating
Company, Inc. and CEOC, LLC, jointly and severally, and (b) from and after the
occurrence of the CEOC Merger, CEOC, LLC.

“Borrower Material Adverse Effect” shall mean, with respect to the Borrower, any
event, occurrence, fact, condition or change that is, or would reasonably be
expected to become, individually or in the aggregate, materially adverse to
(a) the business, results of operations, condition (financial or otherwise) or
assets of the Borrower and its Subsidiaries, taken as a whole, or (b) the
ability of the Borrower to consummate the Transactions; provided, however, that,
for the purposes of clause (a), a Material Adverse Effect shall not be deemed to
include events, occurrences, facts, conditions or changes arising out of,
relating to or resulting from: (i) changes generally affecting the economy,
financial or securities markets; (ii) the announcement of the Transactions
(including, for the avoidance of doubt, the announcement of the Plan of
Reorganization and the Restructuring Transactions (as contemplated, described
and defined in the Plan of Reorganization)) and the Borrower’s compliance with
the terms and conditions of the Commitment Letter, the Plan of Reorganization
and the transactions contemplated hereby and thereby; (iii) any change in GAAP
or applicable law (other than a change in Gaming Law prohibiting or
substantially restricting gaming activities of the Borrower and its Subsidiaries
which are currently permitted); (iv) any outbreak or escalation of war or any
act of terrorism; (v) the failure, in and of itself, to meet internal or
published projections, forecasts, budgets, or revenue, sales or earnings
predictions for any period (but not the facts or circumstances underlying or
contributing to any such failure); (vi) any threatened or pending claim, action,
suit, litigation or proceeding relating to the Transactions that is released and
discharged, as of the Closing Date, in connection with the Transactions; or
(vii) general conditions (or changes therein) in the travel, hospitality or
gaming industries; provided further, however, that any event, occurrence, fact,
condition or change referred to in clauses (i), (iii), (iv) or (vii) immediately
above shall be taken into account in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur to the extent that
such event, occurrence, fact, condition or change has a materially
disproportionate effect on the Borrower and its Subsidiaries, taken as a whole
compared to other participants in the industries in which the Borrower and its
Subsidiaries conduct their businesses.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

6



--------------------------------------------------------------------------------

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $5,000,000.

“Borrowing Multiple” shall mean $1,000,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (a) any day on which banks are not
open for dealings in deposits in Dollars in the London interbank market (if such
Eurocurrency Loan is denominated in Dollars) and (b) any day that is a Target
Day (if such Eurocurrency Loan is denominated in Euro) and, when used in
connection with any Revaluation Date or determining any date on which any amount
is to be paid or made available in an Alternate Currency other than Euro, the
term “Business Day” shall also exclude any day on which commercial banks and
foreign exchange markets are not open for business in the principal financial
center in the country of such Alternate Currency.

“Canadian Dollars” shall mean the lawful currency of Canada.

“Capital Expenditures” shall mean, for any person in respect of any period,
(a) the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all events amounts expended or capitalized under
Capital Lease Obligations) incurred by such person during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the statement of cash flows of such
person and (b) Capitalized Software Expenditures.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided that (a) obligations of the Borrower or its Subsidiaries, or of a
special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(i) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or long-term financial obligations or, in the case of
such a special purpose or other entity becoming consolidated with the Borrower
and its Subsidiaries were required to be characterized as capital lease
obligations or long-term financial obligations upon such consolidation, in
either case, due to a change in accounting treatment or otherwise, or (ii) did
not exist on the Closing Date and were required to be characterized as capital
lease obligations or long-term financial obligations but would not have been
required to be treated as capital lease obligations or long-term financial
obligations on the Closing Date had they existed at that time, (b) each Master
Lease and (c) each Additional Lease, shall for all purposes not be treated as
Capital Lease Obligations or Indebtedness.

 

7



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g).

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions or upon entering into a Permitted Receivables
Financing, and the expensing of any bridge, commitment or other financing fees,
including those paid in connection with the Transactions or upon entering into a
Permitted Receivables Financing or any amendment of this Agreement and (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements.

“Cash Management Agreement” shall mean any agreement to provide to the Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

“CDO Rate” shall mean for the relevant Interest Period, the Canadian deposit
offered rate which in turn means on any day, the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on such day and, if such day is not a Business
Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto local time to reflect any manifest
error in the posted rate of interest or in the posted average annual rate of
interest); provided that if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then such rate on that day shall be calculated
as the average of the rate quotes for Canadian Dollar-denominated bankers’
acceptances for the applicable interest period received by the Administrative
Agent as of 10:00 a.m. Toronto local time on such day from one or more banks of
recognized standing selected by it; or if such day is not a Business Day, then
as received by the Administrative Agent on the immediately preceding Business
Day; provided, that if the CDO Rate at any time calculated in accordance with
the foregoing would be less than 0%, the CDO Rate shall be deemed to be 0% for
the purposes of this Agreement.

“CEC” means Caesars Entertainment Corporation, a Delaware corporation, together
with its successors and assigns.

 

8



--------------------------------------------------------------------------------

“CEOC Merger” shall mean the merger of Caesars Entertainment Operating Company,
Inc. with and into CEOC, LLC on or about the Closing Date, with CEOC, LLC
surviving such merger as the sole Borrower.

“CES Agreements” means (a) the Second Amended and Restated Omnibus License and
Enterprise Services Agreement, dated as of October 6, 2017, by and among Caesars
Enterprise Services, LLC, Caesars Entertainment Operating Company, Inc., Caesars
Entertainment Resort Properties LLC, Caesars Growth Properties Holding, LLC,
Caesars License Company, LLC, and Caesars World LLC and (b) the Second Amended
and Restated Limited Liability Company Agreement of Caesars Enterprise Services,
LLC, dated as of January 14, 2015, in each case, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time (including,
without limitation, in connection with the assignment, distribution or other
transfer thereof to CEC or any subsidiary of CEC).

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

(a) at any time, a “change of control” (or similar event) shall occur under any
indenture or credit agreement governing any Junior Financing constituting
Material Indebtedness; or

(b) any combination of Permitted Holders in the aggregate shall fail to have the
power, directly or indirectly, to vote or direct the voting of Equity Interests
representing at least a majority of the ordinary voting power for the election
of directors of the Borrower; provided that the occurrence of the foregoing
event shall not be deemed a Change in Control if,

(i) at any time prior to a Qualified IPO, (A) any combination of Permitted
Holders in the aggregate otherwise have the right, directly or indirectly, to
designate a majority of the Board of Directors of the Borrower at such time or
(B) any combination of Permitted Holders in the aggregate own, directly or
indirectly, a majority of the ordinary voting Equity Interests of the Borrower
at such time, or

(ii) at any time upon or after a Qualified IPO, no person or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or “group” and its subsidiaries and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership (as defined in Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date) of more than the
greater of (x) 35% on a fully diluted basis of the ordinary voting Equity
Interests in the Borrower and (y) the percentage of the ordinary voting Equity
Interests in the Borrower owned, directly or indirectly, in the aggregate by the
Permitted Holders on a fully diluted basis.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirement and

 

9



--------------------------------------------------------------------------------

directives promulgated by the Bank of International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented, but only to the extent a Lender is
imposing applicable increased costs or costs in connection with capital or
liquidity adequacy requirements similar to those described in clauses (a) and
(b) of Section 2.15 generally on other similarly situated borrowers of loans
under United States of America credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in reference to any Loan or Borrowing, shall
refer to whether such Loan, or the Loans comprising such Borrowing, are Term B
Loans, Other Term Loans having the same terms, Initial Revolving Loans or Other
Revolving Loans having the same terms; and (b) when used in reference to any
Commitment, refers to whether such Commitment is in respect of a commitment to
make Term B Loans, Other Term Loans having the same terms, Initial Revolving
Loans or Other Revolving Loans having the same terms. Other Term Loans, or Other
Revolving Loans that have different terms and conditions (together with the
Commitments in respect thereof) from the Term B Loans or the Initial Revolving
Loans, respectively, or from other Other Term Loans or other Other Revolving
Loans, as applicable, shall be construed to be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean October 6, 2017.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

“Collateral Agreement” shall mean the Collateral Agreement substantially in the
form of Exhibit L, dated as of the Closing Date, among the Borrower, each
Subsidiary Loan Party and the Collateral Agent, as amended, supplemented or
otherwise modified from time to time.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(d), (e) and (g) and Schedule 5.10):

(a) on the Closing Date, the Collateral Agent shall have received (x) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement and (y) from each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement, in each case duly executed and delivered on
behalf of such person;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests owned on the Closing
Date directly by the Loan Parties, other than Excluded Securities and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

10



--------------------------------------------------------------------------------

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of the
Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $25.0 million (other
than (A) intercompany current liabilities in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries
or (B) to the extent that a pledge of such promissory note or instrument would
violate applicable law) that is owing to a Loan Party, other than Excluded
Securities, shall be evidenced by a promissory note or an instrument and shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Collateral Agent), and (ii) the
Collateral Agent shall have received all such promissory notes or instruments
required to be delivered pursuant to the applicable Security Documents, together
with note powers or other instruments of transfer with respect thereto endorsed
in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received (i) a supplement to the Collateral Agreement and the Subsidiary
Guarantee Agreement and (ii) supplements to the other Security Documents, if
applicable, in the form specified therein or otherwise reasonably acceptable to
the Administrative Agent, duly executed and delivered on behalf of such
Subsidiary Loan Party;

(e) after the Closing Date, (i) all the outstanding Equity Interests in (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are directly
acquired by a Loan Party after the Closing Date, other than Excluded Securities,
shall have been pledged pursuant to the Collateral Agreement, and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by this Agreement or any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(g) (x) as soon as practicable after the Closing Date but in no event later than
90 days after the Closing Date with respect to the Mortgaged Properties set
forth on Schedule 3.07(a) (or such later date as the Collateral Agent may agree
in its reasonable discretion) and (y) within the time periods set forth in, and
solely to the extent required by, Section 5.10(c), 5.10(d), 5.10(h) or 5.11 with
respect to the Mortgaged Properties encumbered pursuant to said Section 5.10(c),
5.10(d), 5.10(h) or 5.11, the Collateral Agent shall have received
(i) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording or filing and (ii) such other
documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;

 

11



--------------------------------------------------------------------------------

(h) with respect to each Mortgage delivered pursuant to clause (g) above, the
Collateral Agent shall have received (i) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property on which a “Building” (as defined in 12 CFR Chapter III,
Section 339.2) is located (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and each
Subsidiary Loan Party relating thereto), (ii) a copy of, or a certificate as to
coverage under, and a declaration page relating to, the insurance policies
required by Section 5.02 (including, without limitation, flood insurance
policies), each of which shall (A) be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable), (B)
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, (C) in the case of flood insurance, (1) identify the addresses of each
property located in a special flood hazard area, (2) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto, (3) provide that the insurer will give the Collateral Agent forty-five
(45) days’ written notice of cancellation (or such shorter period acceptable to
the Administrative Agent) and (4) otherwise be in form and substance reasonably
satisfactory to the Administrative Agent, (iii) to the extent required to
mortgage a leasehold interest in Real Property that must be mortgaged pursuant
to the terms of this Agreement and to the extent reasonably required by the
Administrative Agent, estoppel and consent agreements executed by each of the
lessors of such leased Real Property, along with (A) a memorandum of lease in
recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, or
(B) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary or desirable,
in the Administrative Agent’s reasonable judgment, to give constructive notice
to third-party purchasers of such leasehold interest, or (C) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Administrative Agent, provided, that the Borrower and the Subsidiaries shall be
deemed to have complied with the requirements of this clause (iii) if the
Borrower and the Subsidiaries will have provided the Administrative Agent with
an officer’s certificate confirming that the Borrower and the Subsidiaries have
made commercially reasonable efforts to fulfill the aforementioned requirements,
(iv) opinions addressed to the Administrative Agent and the Collateral Agent for
its benefit and for the benefit of the Secured Parties of (A) local counsel for
the Borrower in each jurisdiction where the Mortgaged Property is located with
respect to the enforceability of the Mortgages and other matters customarily
included in such opinions and (B) counsel for the Borrower regarding due
authorization, execution and delivery of the Mortgages, in each case, in form
and substance reasonably satisfactory to the Administrative Agent, (v) a policy
or policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrower or the Subsidiaries or a Parent Entity, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
to be entered into on the Closing Date or thereafter in accordance with Sections
5.10(c), 5.10(d), 5.10(h) and 5.11 as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except Permitted Liens, together with
such customary endorsements (including zoning endorsements where reasonably
appropriate and available or, in lieu of such zoning endorsements, where
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located, a zoning report from a recognized
vendor or a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent), coinsurance and reinsurance as
the Collateral Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Mortgaged
Property is located, (vi) if the finalization of the title insurance policies
pursuant to clause (v) hereof and the Surveys (as hereinafter defined) pursuant
to clause (vii) hereof occurs after delivery of any Mortgage pursuant to clause
(g), then, to the extent required to correct and/or confirm the Mortgaged
Property encumbered by such Mortgage is consistent with that so insured and
surveyed and/or confirm the Collateral Agent’s mortgage

 

12



--------------------------------------------------------------------------------

lien on and security interests in such Mortgaged Property, (A) an amendment to
any such applicable Mortgage (or to the extent required, a new Mortgage) duly
authorized, executed and acknowledged, in recordable form and otherwise in form
and substance reasonably acceptable to the Administrative Agent with respect to
each such applicable Mortgaged Property and (B) such other documents, including,
but not limited to, any supplemental consents, agreements and/or confirmations
of third parties, and supplemental local counsel opinions, as Collateral Agent
may reasonably request in order to effectuate the same, and (vii) to the extent
required by the title insurance company to remove the survey exception from any
title policy delivered pursuant to clause (v) above and to issue a survey
endorsement for any title policy delivered pursuant to clause (v) above, a
survey of each Mortgaged Property (including all improvements, easements and
other customary matters thereon reasonably required by the Collateral Agent), as
applicable, for which all necessary fees (where applicable) have been paid (such
surveys, collectively, the “Surveys”). Any such Surveys shall, to the extent
required by the title insurance company, be certified to the Borrower,
Collateral Agent and the title insurance company, and shall meet minimum
standard detail requirements for ALTA/ACSM Land Title Surveys in all material
respects and shall be sufficient and satisfactory to the title insurance company
so as to enable the title insurance company to issue coverage over all general
survey exceptions and to issue all endorsements reasonably requested by
Collateral Agent. All such Surveys shall be dated (or redated) not earlier than
six months prior to the date of delivery thereof (unless otherwise acceptable to
the title insurance company issuing the title insurance);

(i) on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by Section 5.02(a); and

(j) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Sections
5.10 and 5.11, and (ii) upon reasonable request by the Collateral Agent,
evidence of compliance with any other requirements of Sections 5.10 and 5.11.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitment Letter” shall mean that certain Amended and Restated Commitment
Letter dated as of February 17, 2017, by and among Caesars Entertainment
Operating Company, Inc., Credit Suisse Securities (USA) LLC, Credit Suisse AG,
Cayman Islands Branch, Deutsche Bank Securities Inc., Deutsche Bank AG New York
Branch, Barclays Bank PLC, Citigroup Global Markets Inc., Goldman Sachs Bank
USA, JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding, Inc., UBS
Securities LLC and UBS AG, Stamford Branch.

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender;

 

13



--------------------------------------------------------------------------------

provided, further, that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender, unless the designation of such Conduit
Lender is made with the Borrower’s prior written consent (not to be unreasonably
withheld or delayed), which consent shall specify that it is being made pursuant
to the proviso in the definition of Conduit Lender and provided that that
designating Lender provides such information as the Borrower reasonably requests
in order for the Borrower to determine whether to provide its consent or (b) be
deemed to have any Commitment.

“Confirmation Order” shall mean that certain order of the Bankruptcy Court dated
January 17, 2017, Docket No. 6334, (x) confirming the Plan of Reorganization
pursuant to Section 1129 of the Bankruptcy Code, (y) authorizing the Debtors to
enter into and perform all documents to effectuate the Plan of Reorganization
(including an agreement releasing the Arrangers and the Lenders effective as of
the effective date of the Plan of Reorganization in a manner similar to the
release of the “Released Parties” under the Plan of Reorganization) and
(z) authorizing the Debtors to pay any fees in connection with the syndication
of the Facilities, as the same may amended, modified, supplemented or waived.

“Consolidated Debt” shall mean, at any date of determination, the aggregate
amount of (without duplication) all Indebtedness (other than letters of credit
or bank guarantees, to the extent undrawn) consisting of Capital Lease
Obligations, Indebtedness for borrowed money and Disqualified Stock of the
Borrower and the Subsidiaries determined on a consolidated basis on such date in
accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to the Borrower and its
Subsidiaries for any period, the aggregate of the Net Income of the Borrower and
its Subsidiaries for such period, on a consolidated basis; provided, however,
that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of the Borrower, any Subsidiary or any Parent
Entity, any Investment, acquisition, disposition, recapitalization or issuance,
repayment, refinancing, amendment or modification of Indebtedness (in each case,
whether or not successful), and any fees, expenses, charges or change in control
payments related to the Transactions and the Emergence Restructuring
Transactions (including any costs relating to auditing prior periods,
transition-related expenses, and Transaction Expenses incurred before, on or
after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

 

14



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary or a Qualified Non-Recourse
Subsidiary or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof (other than an Unrestricted Subsidiary or a
Qualified Non-Recourse Subsidiary of such referent person) in respect of such
period and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or the Emergence
Restructuring Transactions or any consummated acquisition, or the amortization
or write-off of any amounts thereof, net of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles adjustments arising pursuant to GAAP,
shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) (1) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business

 

15



--------------------------------------------------------------------------------

interruption shall be excluded, and (2) amounts estimated in good faith to be
received from insurance in respect of lost revenues or earnings in respect of
liability or casualty events or business interruption shall be included (with a
deduction for amounts actually received up to such estimated amount to the
extent included in Net Income in a future period),

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded;

(xvii) effects of fresh start accounting adjustments (including the effects of
such adjustments pushed down to such person and its Subsidiaries) required or
permitted by GAAP, resulting from the application of fresh start accounting in
relation to the Transactions shall be included; and

(xviii) Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under any Master Lease or any
Additional Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under any Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of any Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to any Master Lease or any Additional Lease shall be accounted for in
the fiscal quarter to which such payment relates as if such payment were
originally made in such fiscal quarter.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since December 31,
2016, determined in accordance with GAAP, as set forth on the consolidated
balance sheet of the Borrower as of the last day of the fiscal quarter most
recently ended for which financial statements have been (or were required to be)
delivered pursuant to Section 5.04(a) or 5.04(b), as applicable, calculated on a
Pro Forma Basis after giving effect to any acquisition or disposition of a
person or assets that have occurred on or after the last day of such fiscal
quarter.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covenant Resumption Date” shall have the meaning assigned to such term in the
definition of “Covenant Suspension Period.”

“Covenant Suspension Period” shall mean the period commencing on the date of any
Qualifying Act of Terrorism and continuing until (and including) the last day of
the second full fiscal quarter following the fiscal quarter in which the
Qualifying Act of Terrorism occurs; provided, however, that if a separate and
distinct Qualifying Act of Terrorism occurs during any Covenant Suspension
Period, such Covenant Suspension Period shall continue until (and including) the
last day of the second full fiscal quarter following the fiscal quarter in which
such subsequent Qualifying Act of Terrorism shall occur. Notwithstanding the
foregoing, the Borrower may, in its sole discretion, elect that any Covenant
Suspension Period end on any date prior to the date that such Covenant
Suspension Period would otherwise end absent such election. The first day
following the end of the Covenant Suspension Period is the “Covenant Resumption
Date.”

 

16



--------------------------------------------------------------------------------

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch, in its individual
capacity, together with its other branches and affiliates, and its successors.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) the greater of $60.0 million and 0.15 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus:

(b) an amount (which amount shall not be less than zero) equal to the Cumulative
Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof except for the operation of clause (x), (y) or (z) of the
second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests in the Borrower or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrower and common Equity Interests in the Borrower issued upon
conversion of Indebtedness of the Borrower or any Subsidiary owed to a person
other than the Borrower or a Subsidiary not previously applied for a purpose
other than use in the Cumulative Credit; provided, that this clause (d) shall
exclude Permitted Cure Securities and the proceeds thereof, Excluded Debt
Contributions and the proceed thereof, Excluded RP Contributions and the
proceeds thereof, sales of Equity Interests financed as contemplated by
Section 6.04(e) or used as described in clause (ix) of the definition of EBITDA
and any amounts used to finance the payments or distributions in respect of any
Junior Financing pursuant to Section 6.09(b)(i)(C), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower or any Parent Entity, plus

(g) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests in an Unrestricted Subsidiary, or

 

17



--------------------------------------------------------------------------------

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus

(i) the aggregate amount of any Declined Proceeds (excluding any Declined
Proceeds applied to make Restricted Payments pursuant to Section 6.06(k)), plus

(j) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j)(ii) after the Closing Date
prior to such time, minus

(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(l) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(m) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing Date prior
to such time (other than payments made with proceeds from the issuance of Equity
Interests that were excluded from the calculation of the Cumulative Credit
pursuant to clause (c) above).

provided, however, for purposes of Section 6.06(e) and Section 6.09(b)(i)(E),
the calculation of the Cumulative Credit shall not include any Below Threshold
Asset Sale Proceeds except to the extent they are used as contemplated in clause
(k) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Closing Date and
prior to such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

 

18



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Fund Affiliate Lender” shall mean entities managed by the Affiliates of
the Borrower or funds advised by their respective affiliated management
companies that are primarily engaged in, or advise funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
the Borrower or its Subsidiaries has the right to make any investment decisions.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense of the Borrower and
the Subsidiaries for such period plus scheduled principal amortization of
Consolidated Debt of the Borrower and the Subsidiaries for such period.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Debtors” shall have the meaning assigned to such term in the Plan of
Reorganization.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be

 

19



--------------------------------------------------------------------------------

specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or any Subsidiary in connection with an Asset Sale that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the Borrower, setting forth the basis of such valuation,
less the amount of cash or cash equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

“Development Expenses” shall mean, without duplication, the aggregate principal
amount, not to exceed $500.0 million (less the amount of Indebtedness
outstanding under Section 6.01(z) at such time) at any time, of (a) outstanding
Indebtedness incurred after the Closing Date, the proceeds of which, at the time
of determination, as certified by a Responsible Officer of the Borrower, are
pending application and are required or intended to be used to fund and
(b) amounts spent after the Closing Date (whether funded with the proceeds of
Indebtedness, cash flow or otherwise) to fund, in each case, (i) Expansion
Capital Expenditures of the Borrower or any Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness; provided that (A) the Borrower or the Subsidiary or other person
that owns assets subject to the Expansion Capital Expenditure or Development
Project, as applicable, is diligently pursuing the completion thereof and has
not at any time ceased construction of such Expansion Capital Expenditure or
Development Project, as applicable, for a period in excess of 90 consecutive
days (other than as a result of a force majeure event or inability to obtain
requisite gaming approvals or other governmental authorizations, so long as, in
the case of any such gaming approvals or other governmental authorizations, the
Borrower or a Subsidiary or other applicable person is diligently pursuing such
gaming approvals or governmental authorizations), (B) no such Indebtedness or
funded costs shall constitute Development Expenses with respect to an Expansion
Capital Expenditure or a Development Project from and after the end of the first
full fiscal quarter after the completion of construction of the applicable
Expansion Capital Expenditure or Development Project or, in the case of a
Development Project or Expansion Capital Expenditure that was not open for
business when construction commenced, from and after the end of the first full
fiscal quarter after the date of opening of such Development Project or
Expansion Capital Expenditure, if earlier, and (C) in order to avoid
duplication, it is acknowledged that to the extent that the proceeds of any
Indebtedness referred to in clause (a) above have been applied (whether for the
purposes described in clauses (i), (ii) or (iii) above

 

20



--------------------------------------------------------------------------------

or any other purpose), such Indebtedness shall no longer constitute Development
Expenses under clause (a) above (it being understood, however, that any such
application in accordance with clauses (i), (ii) or (iii) above shall, subject
to the other requirements and limitations of this definition, constitute
Development Expenses under clause (b) above).

“Development Project” shall mean Investments, directly or indirectly, (a) in any
joint ventures or Unrestricted Subsidiaries in which the Borrower or any of its
Subsidiaries, directly or indirectly, has control or with whom it has a
management, development or similar contract and, in the case of a joint venture,
in which the Borrower or any of its Subsidiaries owns (directly or indirectly)
at least 25% of the Equity Interest in such joint venture, or (b) in, or
expenditures with respect to, casinos and “racinos” or persons that own casinos
or “racinos” (including casinos and “racinos” in development or under
construction that are not presently open or operating with respect to which the
Borrower or any of its Subsidiaries has (directly or indirectly through
subsidiaries) entered into a management, development or similar contract and
such contract remains in full force and effect at the time of such Investment),
in each case, used to finance, or made for the purpose of allowing such joint
venture, Unrestricted Subsidiary, casino or “racino”, as the case may be, to
finance, the purchase, development, construction or other acquisition of any
fixed or capital assets or the refurbishment of existing assets or properties
that develops, adds to or significantly improves the property of such joint
venture, Unrestricted Subsidiary, casino or “racino” and assets ancillary or
related thereto (including, without limitation, hotels, restaurants and other
similar projects), or the construction and development of a casino, “racino” or
assets ancillary or related thereto (including, without limitation, hotels,
restaurants and other similar projects) and including Pre-Opening Expenses with
respect to such joint venture, Unrestricted Subsidiary, casino or “racino”.

“Discharged Indebtedness” shall mean Indebtedness that has been defeased
(pursuant to a contractual or legal defeasance) or discharged pursuant to the
prepayment or deposit of amounts sufficient to satisfy such Indebtedness as it
becomes due or irrevocably called for redemption (and regardless of whether such
Indebtedness constitutes a liability on the balance sheet of the obligors
thereof); provided, however, that (i) the Indebtedness shall be deemed
Discharged Indebtedness if the payment or deposit of all amounts required for
defeasance or discharge or redemption thereof have been made even if certain
conditions thereto have not been satisfied, so long as such conditions are
reasonably expected to be satisfied within 95 days after such prepayment or
deposit and (ii) such deposited funds shall be excluded from the calculation of
Unrestricted Cash; provided, further, however, that if the conditions referred
to in clause (i) of the immediately preceding proviso are not satisfied within
95 days after such prepayment or deposit, such Indebtedness shall cease to
constitute Discharged Indebtedness after such 95-day period.

“Discount Range” shall have the meaning assigned to such term in
Section 2.11(g)(ii).

“Discounted Prepayment Option Notice” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Discounted Voluntary Prepayment” shall have the meaning assigned to such term
in Section 2.11(g)(i).

“Discounted Voluntary Prepayment Notice” shall have the meaning assigned to such
term in Section 2.11(g)(v).

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

21



--------------------------------------------------------------------------------

“Disqualification” means, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to the
Borrower; or

(ii) any required application or other papers in connection with determination
of the suitability or qualification of that person as a lender to the Borrower;

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority without prejudice) of any such application or other required
papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” or not qualified as a lender to the
Borrower;

(ii) that such person shall be “disqualified” as a lender to the Borrower; or

(iii) denying the issuance to that person of any license or other approval or
waiver required under applicable Gaming Laws to be held by all lenders to the
Borrower.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests in such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash or (d) at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
latest Term Facility Maturity Date in effect on the date of issuance and (y) the
date on which the Loans and all other Loan Obligations that are accrued and
payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable, so accrue dividends,
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided further, however, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided further, however, that any
class of Equity Interests in such person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Stock shall not be deemed to be Disqualified Stock.

 

22



--------------------------------------------------------------------------------

“Documentation Agent” shall mean Credit Suisse Securities (USA) LLC.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as
applicable, at such time on the basis of the Spot Rate (determined in respect of
the most recent Revaluation Date or other applicable date of determination) for
the purchase of Dollars with such currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, federal, state,
franchise, property, excise and similar taxes and foreign withholding taxes
(including penalties and interest related to taxes or arising from tax
examinations) and, without duplication, any Tax Distributions taken into account
in calculating Consolidated Net Income,

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (w) such fees, expenses or charges related to this
Agreement, (x) any amendment or other modification of the Obligations or other
Indebtedness, (y) any “additional interest” with respect to any Indebtedness
permitted hereunder and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Permitted Receivables
Financing,

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and, in
each case, expected to be achieved, completed or realized within 24 months, in
the good faith determination of the Borrower,

 

23



--------------------------------------------------------------------------------

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid in accordance with Section 6.07 (or any accruals
related to such fees and related expenses) during such period,

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(ix) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
any Loan Party solely to the extent that such net cash proceeds are excluded
from the calculation of the Cumulative Credit,

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

(xi) Pre-Opening Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

Notwithstanding anything to the contrary contained herein, EBITDA shall be
deemed to be $106.0 million for the fiscal quarter ended on September 30, 2016;
$100.0 million for the fiscal quarter ended on December 31, 2016; $105.0 million
for the fiscal quarter ended on March 31, 2017; and $104.0 million for the
fiscal quarter ended on June 30, 2017. For purposes of determining EBITDA for
any Test Period that includes any period occurring prior to the Closing Date,
EBITDA for each fiscal quarter ending after the Closing Date shall be calculated
on a Pro Forma Basis giving effect to the Transactions, including giving effect
to the Master Leases as if each Master Lease had been in effect during such
period.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

24



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Emergence Restructuring Transactions” shall mean (i) the transactions described
on Schedule 1.01(E), (ii) the CEOC Merger and (iii) any transactions undertaken
in good faith by the Borrower and the Subsidiaries in connection with the
implementation of the foregoing.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to human health and safety matters (to the extent relating to the
environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by the Borrower,
any Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by the Borrower, any Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower, any
Subsidiary or

 

25



--------------------------------------------------------------------------------

any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (h) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (i) with respect to a Plan, the provision of security
pursuant to Section 206(g) of ERISA; or (j) the withdrawal of the Borrower, any
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA.

“Escrowed Indebtedness” shall mean Indebtedness issued in escrow pursuant to
customary escrow arrangements pending the release thereof.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in Euro for any Interest Period, the rate per annum equal to the Banking
Federation of the European Union EURIBO Rate (“BFEA EURIBOR”), as published by
Reuters (or another commercially available source providing quotations of BFEA
EURIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Target Days prior to the commencement
of such Interest Period, for deposits in Euro (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided
that if such rate is not available at such time for any reason, then the “EURIBO
Rate” for such Interest Period shall be the Interpolated Rate.

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the ICE Benchmark Administration
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or other commercially
available source providing quotations of ICE LIBOR as designated by the
Administrative Agent in accordance with market practice from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Rate” for such Interest Period shall be the Interpolated
Rate.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

 

26



--------------------------------------------------------------------------------

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
the Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans, which shall be the subject of Section 2.11(c)) and the amount of
any voluntary prepayments of revolving Indebtedness (other than any voluntary
prepayment of the Revolving Facility Loans, which shall be the subject of
Section 2.11(c)) to the extent accompanied by permanent reductions of any
revolving facility commitments during such Applicable Period, so long as the
amount of such prepayment is not already reflected in Debt Service,

(c) (i) Capital Expenditures and New Project expenditures by the Borrower and
the Subsidiaries on a consolidated basis during such Applicable Period that are
paid in cash and (ii) the aggregate consideration paid in cash during the
Applicable Period in respect of Permitted Business Acquisitions and other
Investments permitted hereunder less any amounts received in respect thereof in
cash as a return of capital,

(d) Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments that the Borrower or any Subsidiary
shall, during such Applicable Period, become obligated to make or otherwise
anticipated to make payments with respect thereto but that are not made during
such Applicable Period; provided, that (i) the Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Borrower and
certifying that payments in respect of such Capital Expenditures and the
delivery of the related equipment or Permitted Business Acquisitions, New
Project expenditures or other permitted Investments are expected to be made in
the following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,

(e) Taxes (and, without duplication, Tax Distributions) paid in cash by the
Borrower and its Subsidiaries on a consolidated basis during such Applicable
Period or that will be paid within six months after the close of such Applicable
Period; provided, that with respect to any such amounts to be paid after the
close of such Applicable Period, (i) any amount so deducted shall not be
deducted again in a subsequent Applicable Period, and (ii) appropriate reserves
shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Applicable Period,

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

 

27



--------------------------------------------------------------------------------

(h) permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than the Borrower or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e), except to the extent such Restricted Payments were financed
with internally generated cash flow of the Borrower or any Subsidiary),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and the Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and the Subsidiaries or did not represent cash received by the
Borrower and the Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

plus, without duplication, (B):

(l) an amount equal to any decrease in Working Capital for such Applicable
Period,

(m) all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures referred to in
clause (A)(d) above and the delivery of the related equipment do not occur in
the following Applicable Period of the Borrower specified in the certificate of
the Borrower provided pursuant to clause (A)(d) above, the amount of such
Capital Expenditures that were not so made in such following Applicable Period,

(o) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(p) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

 

28



--------------------------------------------------------------------------------

(q) to the extent deducted in the computation of EBITDA, cash interest income,
and

(r) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2018.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Debt Contributions” shall mean the cash and the fair market value of
assets other than cash (as determined by the Borrower in good faith) received by
the Borrower after the Closing Date from: (a) contributions to its common Equity
Interests, and (b) the sale or issuance (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Qualified Equity
Interests in the Borrower, in each case designated as Excluded Debt
Contributions pursuant to a certificate of a Responsible Officer of the Borrower
on or promptly after the date such capital contributions are made or the date
such Equity Interest is sold or issued, as the case may be.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded RP Contributions” shall mean the cash and the fair market value of
assets other than cash (as determined by the Borrower in good faith) received by
the Borrower after the Closing Date from: (a) contributions to its common Equity
Interests, and (b) the sale or issuance (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Qualified Equity
Interests in the Borrower, in each case designated as Excluded RP Contributions
pursuant to a certificate of a Responsible Officer of the Borrower on or
promptly after the date such capital contributions are made or the date such
Equity Interest is sold or issued, as the case may be.

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;

(b) in the case of any pledge of voting Equity Interests in any Foreign
Subsidiary or FSHCO (in each case, that is owned directly by a Loan Party) to
secure the Obligations, any voting Equity Interest of such Foreign Subsidiary or
FSHCO in excess of 65% of the outstanding Equity Interests of such class;

(c) any Equity Interests or Indebtedness to the extent and for so long as the
pledge thereof would be prohibited by any Requirement of Law (including any
Gaming Laws);

 

29



--------------------------------------------------------------------------------

(d) any Equity Interests in any person that is not a Wholly-Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), non-assignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable Requirements of
Law), (B) any organizational documents, joint venture agreement or shareholder
agreement (or other contractual obligation referred to in subclause (A)(ii)
above) prohibits such a pledge without the consent of any other party; provided,
that this clause (B) shall not apply if (1) such other party is a Loan Party or
a Wholly-Owned Subsidiary or (2) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
the Borrower or any Subsidiary to obtain any such consent) and for so long as
such organizational documents, joint venture agreement or shareholder agreement
or replacement or renewal thereof is in effect, or (C) a pledge thereof to
secure the Obligations would give any other party (other than a Loan Party or a
Wholly-Owned Subsidiary) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests (or other
contractual obligation referred to in subclause (A)(ii) above) the right to
terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A)(ii), non-assignment
provisions which are ineffective under Article 9 of the Uniform Commercial Code
or other applicable Requirement of Law);

(e) any Equity Interests in any Immaterial Subsidiary, any Unrestricted
Subsidiary, any Special Purpose Receivables Subsidiary and any Qualified
Non-Recourse Subsidiary;

(f) any Equity Interests in any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(g) any Equity Interests in any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary as reasonably determined in good
faith by the Borrower; and

(h) any Margin Stock.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly-Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law (including Gaming Law)
or that would require consent, approval, license or authorization of a
Governmental Authority to guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received and
the Borrower shall be under no obligation to seek such consent (other than use
of commercially reasonable efforts to obtain such consent in respect of Gaming
Laws)),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

 

30



--------------------------------------------------------------------------------

(e) any Special Purpose Receivables Subsidiary, any Qualified Non-Recourse
Subsidiary, and joint ventures, any captive insurance subsidiaries, or any other
special purpose entities, in each case, designated by the Borrower,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby or (y) providing
such a Guarantee or granting such Liens could reasonably be expected to result
in an adverse tax consequence to the Borrower or one of its Subsidiaries that is
not de minimis as determined in good faith by the Borrower,

(i) each Unrestricted Subsidiary, and

(j) with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

Notwithstanding the foregoing, in no event shall any Master Lease Tenant that is
a Wholly-Owned Subsidiary be an Excluded Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Loan
Party, any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary Loan
Party of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Loan Party
or the grant of such security interest becomes effective with respect to such
Swap Obligation, unless otherwise agreed between the Administrative Agent and
the Borrower. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any Loan Party under any Loan Document, (a) income or franchise Taxes
imposed on (or measured by) such recipient’s net income by a jurisdiction as a
result of such recipient being organized in, having its principal office in or,
in the case of any Lender, having its applicable Lending Office in, such
jurisdiction or as a result of any other present or former connection with such
jurisdiction (other than any connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) and, for the avoidance of doubt, including any backup
withholding in respect of such a tax under Section 3466 of the Code (or any
similar provision of state, local or foreign law), (b) any branch profits Tax
under Section 884(a) of the Code, or any similar Tax,

 

31



--------------------------------------------------------------------------------

that is imposed by any jurisdiction described in clause (a) above, (c) in the
case of a Lender (other than an assignee selected by the Borrower pursuant to a
request by the Borrower under Section 2.19(b)), any withholding tax imposed by
the United States federal government that is imposed on amounts payable to such
Lender pursuant to laws in effect at the time such Lender becomes a party to
this Agreement (or designates a new Lending Office), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to such withholding tax pursuant to
Section 2.17, (d) any withholding tax attributable to a Lender’s failure to
comply with Section 2.17(e), (f), (g), or (i) or the Administrative Agent’s
failure to comply with Section 2.17(l), and (e) any Taxes imposed pursuant to
FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Letters of Credit” shall mean those letters of credit issued and
outstanding as of the date hereof and set forth on Schedule 1.01(A).

“Expansion Capital Expenditures” shall mean any Capital Expenditure by the
Borrower or any of its Subsidiaries in respect of the purchase, development,
construction or other acquisition of any fixed or capital assets or the
refurbishment of existing assets or properties that, in Borrower’s reasonable
determination, adds to or significantly improves (or is reasonably expected to
add to or significantly improve) the property of Borrower and its Subsidiaries,
excluding any such Capital Expenditures financed with Net Proceeds of an Asset
Sale or casualty event and excluding Capital Expenditures made in the ordinary
course made to maintain, repair, restore or refurbish the property of the
Borrower and its Subsidiaries in its then existing state or to support the
continuation of such person’s day to day operations as then conducted.

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there are two Facilities, i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder, and thereafter, the term “Facility” may include
any Incremental Term Facility and any Revolving Facility consisting of
Incremental Revolving Facility Commitments.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder, or other official
governmental interpretations thereof, any agreements entered into or applicable
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) or any intergovernmental agreement (or related law or
official administrative guidance) implementing the foregoing.

 

32



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent; provided, that the Federal Funds Rate, if negative, shall
be deemed to be 0.00%.

“Fee Letter” shall mean that certain Amended and Restated Fee Letter dated as of
February 17, 2017, by and among Caesars Entertainment Operating Company, Inc.,
Credit Suisse Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank Securities Inc., Deutsche Bank AG New York Branch, Barclays Bank
PLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A., Morgan Stanley Senior Funding, Inc., UBS Securities LLC and UBS AG,
Stamford Branch.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, the Administrative Agent Fees and the Term Closing Fee.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Chief
Restructuring Officer or Controller of such person or any managing member or
general partner of such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.11.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Lien Bond RSA” shall mean that certain Sixth Amended & Restated
Restructuring Support and Forbearance Agreement, dated as of October 4, 2016,
among Caesars Entertainment Operating Company, Inc., CEC, LeverageSource III (H
Holdings), L.P., LeverageSource V, L.P. and the noteholders party thereto, as
amended, modified, or supplemented from time to time.

“First Lien Intercreditor Agreement” shall mean a First Lien Intercreditor
Agreement substantially in the form of Exhibit N hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, in each
case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

“Fixed Charge Coverage Ratio” means, on any date, the ratio of (a) EBITDA for
the Test Period most recently ended as of such date to (b) Cash Interest Expense
(other than (A) Cash Interest Expense in respect of Qualified Non-Recourse Debt
and (B) Cash Interest Expense in respect of Indebtedness which constitutes
Development Expenses or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses)) for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Fixed Charge Coverage Ratio shall be determined for the relevant Test Period on
a Pro Forma Basis; provided, further, however, that for purposes of calculating
the Fixed Charge Coverage Ratio from and after any Covenant Resumption Date,
(i) EBITDA for the fiscal quarter in which the relevant Qualifying Act of
Terrorism shall have occurred, (ii) EBITDA for any fiscal quarter following such
quarter referred to in clause (i) in which a Material Disruption existed and
(iii) EBITDA for the next succeeding fiscal quarter after the latest quarter to
occur of any quarter referred to in clause (i) or (ii) shall, in each case, be
the greater of (1) Substituted EBITDA and (2) actual EBITDA for such quarter.
For the purposes of the foregoing, “Substituted EBITDA” shall mean the EBITDA
for

 

33



--------------------------------------------------------------------------------

the fiscal quarter immediately preceding the fiscal quarter referred to in
clause (i) of the previous sentence, in each case subject to customary seasonal
adjustments (as determined in good faith by the Borrower and set forth in a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent).

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for “U.S. federal income tax purposes and that is not a “United
States Person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender under any
Revolving Facility, with respect to any L/C Issuer, such Defaulting Lender’s
Revolving Facility Percentage of the outstanding L/C Obligations under such
Revolving Facility with respect to Letters of Credit issued by such L/C Issuer
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than
(i) the Equity Interests (including for this purpose any debt or other
instrument treated as equity for U.S. federal income tax purposes) in one or
more Foreign Subsidiaries that are CFCs and/or of one or more FSHCOs and
(ii) cash, cash equivalents and incidental assets related thereto held on a
temporary basis.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Gaming Authority” means, in any jurisdiction in which the Borrower or any of
its subsidiaries manages or conducts any casino, racing, gambling, wagering or
other gaming business or activities, the applicable board, commission, or other
governmental regulatory body or agency which (a) has, or may at any time after
the Closing Date have, jurisdiction over any casino, racing, gambling, wagering
or other gaming business or activities at any casino, racetrack or other
gambling, wagering or other gaming property of the Borrower or any of its
subsidiaries or any successor to such authority or (b) is, or may at any time
after the Closing Date be, responsible for interpreting, administering and
enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over any casino, racing,
gambling, wagering or other gaming business or activities and all rules,
rulings, orders, ordinances, regulations of any Gaming Authority applicable to
any casino, racing, gambling, wagering or other gaming business or activities of
the Borrower or any of its subsidiaries in any jurisdiction, as in effect from
time to time, including the policies, interpretations and administration thereof
by the Gaming Authorities.

 

34



--------------------------------------------------------------------------------

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit J, evidencing Indebtedness owed among Loan Parties and their
Subsidiaries.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, an Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Swap Agreement, in each case, in its capacity as a party to
such Swap Agreement.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date and (b) taken together with all Immaterial Subsidiaries as of the last day
of the fiscal quarter of the Borrower most recently ended, did not have assets
with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in

 

35



--------------------------------------------------------------------------------

excess of 5.0% of total revenues of the Borrower and the Subsidiaries on a
consolidated basis as of such date; provided, that the Borrower may elect in its
sole discretion to exclude as an Immaterial Subsidiary any Subsidiary that would
otherwise meet the definition thereof.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amount” shall mean, at any time, the sum of

(1) the excess, if any, of (a) the greater of $350.0 million and 0.85 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period over (b) the sum of (x) the aggregate principal amount of all outstanding
Incremental Term Loans and Incremental Revolving Facility Commitments
established after the Closing Date pursuant to Section 2.21 utilizing this
clause (1) (other than Incremental Term Loans and Incremental Revolving Facility
Commitments in respect of Refinancing Term Loans, Extended Term Loans, Extended
Revolving Facility Commitments or Replacement Revolving Facility Commitments,
respectively) plus (y) the aggregate principal amount of Indebtedness
outstanding pursuant to Section 6.01(ee) at such time established after the
Closing Date utilizing this clause (1); plus

(2) any amounts so long as immediately after giving effect to the establishment
of the Commitments in respect thereof utilizing this clause (2) (and assuming
any Incremental Revolving Facility Commitments to be established at such time
utilizing this clause (2) are fully drawn unless such Commitments have been
drawn or have otherwise been terminated) (or, if an LCT Election is made, on the
applicable LCT Test Date) and the use of proceeds of the loans thereunder,
(a) in the case of Incremental Revolving Facility Commitments, Incremental Term
Loan Commitments or Indebtedness incurred pursuant to Section 6.01(ee), in each
case, that is secured by Liens on the Collateral that rank pari passu with the
Liens on the Collateral securing the Term B Loans or the Initial Revolving
Loans, the Senior Secured Leverage Ratio on a Pro Forma Basis is not greater
than 2.50 to 1.00, (b) in the case of Incremental Revolving Facility
Commitments, Incremental Term Loan Commitments or Indebtedness incurred pursuant
to Section 6.01(ee), in each case, that is secured by Liens on the Collateral
that rank junior to the Liens on the Collateral securing the Term B Loans and
the Initial Revolving Loans, the Total Secured Leverage Ratio on a Pro Forma
Basis is not greater than 2.75 to 1.00 and (c) in the case of Incremental
Revolving Facility Commitments, Incremental Term Loan Commitments or
Indebtedness incurred pursuant to Section 6.01(ee), in each case, that is
unsecured, the Fixed Charge Coverage Ratio on a Pro Forma Basis is at least 2.00
to 1.00; provided, that, for purposes of this clause (2), the Net Proceeds of
Incremental Revolving Facility Commitments, Incremental Term Loan Commitments or
Indebtedness incurred pursuant to Section 6.01(ee) at such time shall not be
netted for purposes of such calculation of the Senior Secured Leverage Ratio and
the Total Secured Leverage Ratio, as applicable; plus

(3) the aggregate of (a) the principal amount of any voluntary prepayments of,
and debt buybacks (limited to the amount of cash paid) with respect to, the Term
B Loans, any Incremental Term Loans that are secured by Liens on Collateral that
rank pari passu with the

 

36



--------------------------------------------------------------------------------

Liens securing the Obligations, and Indebtedness incurred pursuant to
Section 6.01(h), Section 6.01(r) and Section 6.01(ee), in each case that is
secured by Liens on Collateral that rank pari passu with the Liens securing the
Obligations and (b) the principal amount of any permanent reduction in the
Revolving Facility Commitments pursuant to Section 2.08(b) or in any Incremental
Revolving Facility that is secured by Liens on Collateral that rank pari passu
with the Liens securing the Obligations, in each case under this clause
(3) except to the extent funded with proceeds of long-term Indebtedness or
incurred in reliance on clause (2) above.

provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (2) above prior to utilizing clause (1) or (3) above
and (B) any calculation of the Senior Secured Leverage Ratio, the Total Secured
Leverage Ratio or the Fixed Charge Coverage Ratio on a Pro Forma Basis pursuant
to clause (2) above may be determined, at the option of the Borrower, without
giving effect to any simultaneous establishment or incurrence of any amounts
utilizing clause (1) or (3) above (it being understood that any portion of any
Incremental Term Facility or any Incremental Revolving Facility Commitments
incurred in reliance on clause (1) or (3) may be reclassified, as the Borrower
may elect from time to time, as incurred under clause (2) if the Borrower meets
the applicable leverage ratio under clause (2) at such time on a Pro Forma
Basis).

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrower, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made hereunder.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any
Class of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans (including in the form of Extended Term Loans or Refinancing Term Loans,
as applicable).

 

37



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade and
other ordinary course payables, accrued expenses and intercompany liabilities
arising in the ordinary course of business, (B) prepaid or deferred revenue
arising in the ordinary course of business, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset, (D) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP or (E) obligations under or
in respect of the Master Leases or the Additional Leases. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean (i) (a) the persons identified as
“Disqualified Lenders” in writing to the Arrangers by the Borrower on or prior
to the Closing Date and (b) any Affiliates of the Persons referred to in clause
(i)(a) that are identified in writing by the Borrower to the Administrative
Agent on and after the Closing Date or that are identifiable solely on the basis
of their name and (ii) (a) the persons identified as bona fide business
competitors of the Borrower and its Subsidiaries in writing to the Arrangers by
the Borrower on or prior to the Closing Date; provided that the Borrower may
supplement in writing to the Administrative Agent from time to time the list of
persons that are bona fide business competitors of the Borrower and its
Subsidiaries under this clause (ii)(a) and (b) any Affiliates (other than Bona
Fide Debt Funds) of the Persons referred to in clause (ii)(a) that are
identified in writing by the Borrower to the Administrative Agent on and after
the Closing Date or that are identifiable solely on the basis of their name;
provided, that no updates shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation interest in
respect of the Loans from continuing to hold or vote such previously acquired
assignments and participations on the terms set forth herein for Lenders that
are not Ineligible Institutions.

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 21, 2017, as modified or supplemented prior to the Closing Date.

 

38



--------------------------------------------------------------------------------

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

“Intellectual Property Right” shall have the meaning assigned to such term in
Section 3.22.

“Intercreditor Agreement” shall mean any Permitted Pari Passu Intercreditor
Agreement and any Permitted Junior Intercreditor Agreement.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than a Loan Party. For purposes
of the foregoing, gross interest expense shall be determined after giving effect
to any net payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan, the last Business Day of each March,
June, September and December and the scheduled maturity date of such Loan.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months (or
twelve months if agreed to by each applicable Lender or such period of shorter
than one month as may be consented to by the Administrative Agent) thereafter,
as selected by the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Facility.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

39



--------------------------------------------------------------------------------

“Interpolated Rate” shall mean, in relation to the Eurocurrency Rate or the
EURIBO Rate for any Borrowing, the rate which results from interpolating on a
linear basis between: (a) (x) in the case of the Eurocurrency Rate for the
applicable currency, the rate appearing on the Reuters screen (or another
commercially available source as designated by the Administrative Agent in
accordance with market practice from time to time) for the Eurocurrency Rate,
(y) in the case of the EURIBO Rate, the rate appearing on the Reuters screen (or
another commercially available source as designated by the Administrative Agent
in accordance with market practice from time to time) for the EURIBO Rate, in
each case, for the longest period (for which that rate is available) which is
less than the Interest Period for such Borrowing and (b) the rate appearing on
such screen or other source, as the case may be, for the shortest period (for
which that rate is available) which exceeds the Interest Period for such
Borrowing, (x) in the case of the Eurocurrency Rate, as of approximately 11:00
a.m., London time, two Business Days prior to and (y) in the case of the EURIBO
Rate, as of approximately 11:00 a.m., London time, two Target Days prior to, the
commencement of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any subsidiary or other Person
designated by the Borrower) or in favor of the L/C Issuer and relating to such
Letter of Credit.

“Joint Bookrunners” shall mean, collectively, Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., Barclays Bank PLC, Citigroup Global Markets
Inc., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc. and UBS Securities LLC as joint bookrunners for this Agreement.

“Joint Lead Arrangers” shall mean, collectively, Credit Suisse Securities (USA)
LLC and Deutsche Bank Securities Inc. in their capacities as joint lead
arrangers for this Agreement.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“LCT Election” shall have the meaning assigned to such term in Section 1.07.

“LCT Test Date” shall have the meaning assigned to such term in Section 1.07.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage under the applicable Revolving Facility. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

 

40



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” shall mean each of Credit Suisse, Deutsche Bank AG New York Branch,
Barclays Bank PLC, Citibank, N.A., Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A., Morgan Stanley Senior Funding, Inc., UBS AG, Stamford Branch and each
other L/C Issuer designated pursuant to Section 2.05(k), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Sections 2.05(l) or 8.09; provided that, in the case of
any Existing Letter of Credit, the L/C Issuer with respect thereto shall be as
is indicated on Schedule 1.01(A). An L/C Issuer may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such L/C Issuer,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. In the event that there
is more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings (each of the
foregoing, calculated, in the case of Alternate Currency Letters of Credit,
based on the Dollar Equivalent thereof). For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued hereunder and shall
include the Existing Letters of Credit and any Alternate Currency Letters of
Credit. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer,
(i) the commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05 as set forth opposite such L/C Issuer’s name on Schedule 2.01 under
the heading “Letter of Credit Commitment” or (ii) if such L/C Issuer has entered
into an Assignment and Acceptance that has been consented to by the Borrower and
the Administrative Agent, or is a successor L/C Issuer consented to by the
Borrower in accordance with Section 2.05(l), the amount set forth for such L/C
Issuer as its Letter of Credit Commitment in the Register. The aggregate amount
of the Letter of Credit Commitment of all L/C Issuers as of the Closing Date is
$100.0 million. Letters of Credit issued under any L/C Issuer’s Letter of Credit
Commitment may be issued under any Revolving Facility.

 

41



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” shall mean, with respect to any Revolving
Facility, the day that is five Business Days prior to the Revolving Facility
Maturity Date for such Revolving Facility then in effect.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the L/C Issuers, in an amount not to exceed $100.0 million
(calculated, in the case of Alternate Currency Letters of Credit, based on the
Dollar Equivalent thereof) or such larger amount not to exceed the Revolving
Facility Commitment as the Administrative Agent and the applicable L/C Issuer
may agree. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Facility Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of the Borrower or any of its
Subsidiaries.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, a Master Lease, an Additional Lease or an agreement to sell be deemed to
constitute a Lien.

“Limited Condition Transaction” shall have the meaning assigned to such term in
Section 1.07.

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) any Intercreditor Agreement and (vi) any Note issued under
Section 2.09(e).

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations

 

42



--------------------------------------------------------------------------------

to provide Cash Collateral and (iii) all other monetary obligations of the
Borrower owed under or pursuant to this Agreement and each other Loan Document,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), and (b) the due
and punctual payment of all obligations of each other Loan Party under or
pursuant to each of the Loan Documents.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans and Commitments of any Defaulting Lender
shall be disregarded in determining Majority Lenders at any time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of CEC, the Borrower and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower, was approved by a vote of a
majority of the directors of the Borrower, then still in office who were either
directors on the Closing Date or whose election or nomination was previously so
approved and (y) executive officers and other management personnel of CEC, the
Borrower and the Subsidiaries, as the case may be, hired at a time when the
directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Borrower.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Lease” shall mean each of (i) the Lease (CPLV), dated as of the Closing
Date (the “CPLV Master Lease”), by and among the Borrower, each Subsidiary of
the Borrower party thereto and CPLV Property Owner LLC, a Delaware limited
liability company (“CPLV Landlord”) in the form of Exhibit Q hereto, (ii) the
Lease (Non-CPLV), dated as of the Closing Date (the “Non-CPLV Master Lease”), by
and among the Borrower, each Subsidiary of the Borrower party thereto and the
entities listed on Schedule A thereo (collectively, the “Non-CPLV Landlord”) in
the form of Exhibit R hereto and (iii) one or more additional master leases in a
form not materially adverse to the Lenders from those referred to in clauses
(i) or (ii) above, each dated as of the Closing Date, by and among the Borrower,
each Subsidiary of the Borrower party thereto and the landlord party thereto, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.

“Master Lease Intercreditor Agreement” shall mean each of (i) the Intercreditor
Agreement (CPLV), dated as of the Closing Date, by and among the Borrower, each
Subsidiary of the Borrower party thereto, the Collateral Agent, CPLV Landlord,
the lenders to the CPLV Landlord and each other party thereto from time to time,
in the form of Exhibit U hereto, (ii) the Intercreditor Agreement (Non-CPLV),
dated as of the Closing Date, by and among the Borrower, each Subsidiary of the
Borrower party thereto, the Collateral Agent, Non-CPLV Landlord, the lenders to
the Non-CPLV Landlord and each other party thereto from time to time, in the
form of Exhibit V hereto and (iii) one or

 

43



--------------------------------------------------------------------------------

more additional master lease intercreditor agreements in a form not materially
adverse to the Lenders from those referred to in clauses (i) or (ii) above, by
and among the Borrower, each Subsidiary of the Borrower party thereto, the
landlord party thereto and the lenders to the landlord party thereto, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.

“Master Lease Collateral” shall mean, with respect to any Master Lease or
Additional Master Lease, all “Tenant’s Pledged Property” (as defined in such
Master Lease or Additional Master Lease).

“Master Lease Landlords” shall mean collectively CPLV Landlord and Non-CPLV
Landlord and each landlord under each Additional Master Lease.

“Master Lease Tenants” shall mean each “Tenant” under each Master Lease.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole (excluding any matters disclosed to the Arrangers
prior to February 17, 2017, or disclosed in the most recent annual report on
Form 10-K or any quarterly or periodic report of Caesars Entertainment Operating
Company, Inc. or CEC filed prior to February 17, 2017) or (b) the material
rights or remedies (taken as a whole) of the Administrative Agent and the
Lenders under the Loan Documents.

“Material Disruption” shall have the meaning assigned to such term in the
definition of “Qualifying Act of Terrorism.”

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $50.0 million.

“Material Leased Real Property(ies)” shall mean (a) each parcel of Real Property
that is located in the United States and is leased by any Loan Party that
constitutes “Leased Property” under a Master Lease and (b) each parcel of Real
Property that is located in the United States and is leased by any Loan Party
that has an individual fair market value (on a per property basis and as
determined by the Borrower in good faith) of at least $25.0 million (x) as of
the Closing Date, for Real Property now leased or (y) the date of acquisition,
for Real Property acquired after the Closing Date; provided, that
notwithstanding the foregoing or anything to the contrary in this Agreement,
except for any leased Real Property that constitutes “Leased Property” under a
Master Lease, the Loan Parties shall not be required to grant a Mortgage on
(i) any leasehold interest in any Real Property entered into after the date
hereof that has a fair market value (including the reasonably anticipated fair
market value of the gaming facility or other improvements to be developed
thereon) of less than $250.0 million or a remaining term (including options to
extend) of less than 10 years or (ii) any leasehold interest in any leased real
property acquired as part of a Permitted Business Acquisition or other
Investment permitted hereunder, in either case, if after the exercise of
commercially reasonable efforts by the Loan Parties (which shall not include the
payment of consideration other than reasonable attorneys’ fees and other
expenses incidental thereto), the landlord under such lease has not consented to
the granting of a Mortgage.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

44



--------------------------------------------------------------------------------

“MLSA” shall mean each of (i) the Management and Lease Support Agreement (CPLV),
by and among the Borrower, Desert Palace LLC, a Nevada limited liability
company, CPLV Manager, LLC, a Delaware limited liability company (“CPLV
Manager”), as manager, CEC, as guarantor, CES, Caesars License Company, LLC, a
Nevada limited liability company, and CPLV Landlord in the form of Exhibit S
hereto, (ii) the Management and Lease Support Agreement (Non-CPLV), by and among
the Borrower, the Subsidiaries of the Borrower party thereto, Non-CPLV Manager,
LLC, a Delaware limited liability company (“Non-CPLV Manager”), as manager, CEC,
as guarantor, CES, Caesars License Company, LLC, a Nevada limited liability
company, and Non-CPLV Landlord in the form of Exhibit T hereto, and (iii) one or
more additional management and lease support agreements in a form not materially
adverse to the Lenders from those referred to in clauses (i) or (ii) above, by
and among the Borrower, the manager party thereto, CEC, as guarantor, and the
landlord party thereto, and in each case, any and all modifications thereto,
substitutions therefor and replacements thereof so long as such modifications,
substitutions and replacements are entered into not in violation of this
Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties and Material Leased
Real Properties that are set forth on Schedule 3.07(a) and each additional Owned
Real Property and Material Leased Real Property encumbered by a Mortgage or
Additional Mortgage pursuant to Section 5.10(c), 5.10(d), 5.10(h) or 5.11.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of mortgages and deeds of trust, in the form of Exhibit D-1, Exhibit D-2,
Exhibit D-3 or Exhibit D-4, as applicable (in each case with such changes as are
reasonably acceptable to the Collateral Agent), as amended, restated,
supplemented or otherwise modified from time to time. For the avoidance of
doubt, the term “Mortgages” shall include, without limitation, the Additional
Mortgages.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received and excluding, for the
avoidance of doubt, any proceeds of insurance that in the good faith
determination of the Borrower are allocable to business interruption) from any
Asset Sale that is conducted or classified under Section 6.05(g) or any Sale and
Leaseback Transaction that is conducted or classified under Section 6.03(b)(ii),
net of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than pursuant to the Loan

 

45



--------------------------------------------------------------------------------

Documents) on such asset, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) Taxes paid
or payable (in the good faith determination of the Borrower) as a result
thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any Taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use any portion of such proceeds, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Permitted Business Acquisitions and
other Investments permitted hereunder (except for Permitted Investments or
intercompany Investments in Subsidiaries) (it being understood that in the case
of a casualty event or condemnation of property under a Master Lease or
Additional Lease, such property so repaired, replaced, restored or otherwise
acquired may be owned by the landlord under such Master Lease or Additional
Lease and leased to Borrower or a Subsidiary of Borrower under a Master Lease or
Additional Lease, as applicable), in each case within 12 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 12 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 12-month period but within such 12-month period are
contractually committed to be used, then within 6 months following the end of
such 12-month period, such remaining portion if not so used by such time shall
constitute Net Proceeds as of such date); provided, further, that (x) no net
cash proceeds calculated in accordance with the foregoing realized in any fiscal
year shall constitute Net Proceeds in such fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$40.0 million (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds), (y) in any event, no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed $15.0 million (and thereafter only net cash proceeds
in excess of such amount shall constitute Net Proceeds) and (z) if at the time
of receipt of such net cash proceeds or at any time during the 12 month (or 18
month, as applicable) reinvestment period contemplated by the immediately
preceding proviso, if the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent certifying that on a Pro
Forma Basis immediately after giving effect to the Asset Sale or other
disposition and the application of the proceeds thereof or at the relevant time
during such 12 month (or 18 month, as applicable) period, (I) the Senior Secured
Leverage Ratio is less than or equal to 1.75 to 1.00, 50% of such net cash
proceeds that would otherwise constitute Net Proceeds under this proviso shall
not constitute Net Proceeds or (II) the Senior Secured Leverage Ratio is less
than or equal to 1.00 to 1.00, none of such net cash proceeds shall constitute
Net Proceeds provided, further, that, in the case of a casualty event or
condemnation with respect to property that is subject to a Master Lease or any
Additional Lease entered into for the purpose of, or with respect to, operating
or managing gaming facilities and related assets, such cash proceeds shall not
constitute Net Proceeds to the extent, and for so long as, such cash proceeds
are required, by the terms of such lease, (x) to be paid to the holder of any
mortgage, deed of trust or other security agreement securing indebtedness of the
lessor, (y) to be paid to, or for the account of, the lessor or deposited in an
escrow account to fund rent and other amounts due with respect to such property
and costs to preserve, stabilize, repair, replace or restore such property (in
accordance with the provisions of the applicable lease) or (z) to be applied to
rent and other amounts due under such lease or to fund costs and expenses of
repair, replacement or restoration of such property, or the preservation or
stabilization of such property (in accordance with the provisions of the
applicable lease); and

 

46



--------------------------------------------------------------------------------

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Project” shall mean each capital project which is either a new project or a
new feature at an existing project owned by the Borrower or its Subsidiaries
(including, without limitation, each Development Project and each Expansion
Capital Expenditure) which receives a certificate of completion or occupancy and
all relevant licenses, and in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Swap Agreement.

“Offered Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iii).

“Operations Management Agreement” shall mean the CES Agreements and any shared
services agreement, operations management agreement, management agreement, lease
support or guaranty agreement and similar agreement entered into by the Borrower
or any of its Subsidiaries with CEC or with any other direct or indirect
subsidiary of CEC and any and all modifications thereto, substitutions therefor
and replacements thereof so long as such modifications, substitutions and
replacements are entered into not in violation of this Agreement.

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

47



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording, or
similar Taxes, charges or levies arising from any payment made under any Loan
Document or from the execution, registration, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and, for the avoidance of doubt,
excluding any Excluded Taxes.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent or the L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Owned Real Property” means each parcel of Real Property that is located in the
United States and is owned in fee by any Loan Party that has an individual fair
market value (on a per property basis and as determined by the Borrower in good
faith) of at least $25.0 million (x) as of the Closing Date, for Real Property
now owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date (provided that such $25.0 million threshold shall not be applicable
in the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property); provided that, with respect to any Real Property that is
partially owned in fee and partially leased by any Loan Party, Owned Real
Property will include both that portion of such material real property that is
owned in fee and that portion that is so leased to the extent that (i) such
leased portion is integrally related to the ownership or operation of the
balance of such material real property or is otherwise necessary for such real
property to be in compliance with all requirements of law applicable to such
material real property in fee and only if (ii) such portion that is owned in fee
has an individual fair market value (as determined by the Borrower in good
faith) of at least $25.0 million (x) as of the Closing Date, for Real Property
now so partially owned and partially leased or (y) the date of acquisition, for
Real Property acquired after the Closing Date so partially owned and partially
leased (provided that such $25.0 million threshold shall not be applicable in
the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property) and (iii) a mortgage in favor of the Collateral Agent (for
the benefit of the Secured Parties) is permitted on such Real Property by
applicable law and by the terms of any lease, or other applicable document
governing any leased portion of such Real Property, or with the consent of the
applicable lessor or grantor (to the extent obtained after the applicable Loan
Party has utilized commercially reasonable efforts to obtain same).

“Parent Entity” means any direct or indirect parent of the Borrower.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

48



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto (or in the case of clauses (i), (iii), (vi) and (vii), if
an LCT Election is made, as of the applicable LCT Test Date): (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) with respect to any such acquisition or investment with a
fair market value (as determined in good faith by the Borrower) in excess of
$20.0 million, after giving effect to such acquisition or investment and any
related transactions, the Borrower shall be in Pro Forma Compliance; (iv) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by a Loan
Party, shall be merged into a Loan Party or become, following the consummation
of such acquisition in accordance with Section 5.10, a Loan Party; (vi) the
aggregate amount of such acquisitions and investments in assets that are not
owned by the Loan Parties or in Equity Interests in persons that are not Loan
Parties or do not become Loan Parties following the consummation of such
acquisition shall not in the aggregate exceed the greater of (x) $100.0 million
and (y) 0.25 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period; and (vii) if the date of the consummation of such
acquisition shall occur during a Covenant Suspension Period, the sum of (1) the
aggregate Available Unused Commitments under the Revolving Facilities plus
(2) all Unrestricted Cash and Permitted Investments of the Borrower and the
Subsidiaries on such date shall not be less than $250.0 million; provided that
this clause (vii) shall not apply to any acquisition consummated pursuant to
binding commitments in existence at or prior to the date on which the relevant
Covenant Suspension Period began.

“Permitted Cure Securities” shall mean any equity securities of the Borrower or
a Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Sponsors, (ii) the Management
Group, (iii) CEC, (iv) any Person that has no material assets other than the
capital stock of the Borrower or other Permitted Holders and that, directly or
indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests in the Borrower, and of which no other
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clauses (i), (ii), (iii) and (iv), beneficially
owns more than 50% (or, following a Qualified IPO, the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clauses (i),
(ii), (iii) and (iv)) on a fully diluted basis of the voting Equity Interests
thereof, and (v) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the members of which include
any of the other Permitted Holders specified in clauses (i), (ii), (iii) and
(iv) above and that, directly or indirectly, hold or acquire

 

49



--------------------------------------------------------------------------------

beneficial ownership of the voting Equity Interests in the Borrower (a
“Permitted Holder Group”), so long as (1) each member of the Permitted Holder
Group has voting rights proportional to the percentage of ownership interests
held or acquired by such member and (2) no Person or other “group” (other than
the other Permitted Holders specified in clauses (i), (ii), (iii) and
(iv) above) beneficially owns more than 50% (or, following a Qualified IPO, the
greater of 35% and the percentage beneficially owned by the Permitted Holders
specified in clauses (i), (ii), (iii) and (iv)) on a fully diluted basis of the
voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

 

50



--------------------------------------------------------------------------------

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii)), either (as the Borrower shall elect), (x) any Second Lien
Intercreditor Agreement if such Liens secure “Second Priority Claims” (as
defined therein), (y) an intercreditor agreement not materially less favorable
to the Lenders vis-à-vis such junior Liens than such Second Lien Intercreditor
Agreement (as determined by the Borrower in good faith) or (z) another
intercreditor agreement the terms of which are consistent with market terms
governing security arrangements for the sharing of liens on a junior basis at
the time such intercreditor agreement is proposed to be established, as
determined by the Borrower and the Administrative Agent in the exercise of
reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit E or
such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrower shall elect)
(x) the First Lien Intercreditor Agreement, (y) another intercreditor agreement
not materially less favorable to the Lenders vis-à-vis such pari passu Liens
than the First Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a pari passu basis at the time such intercreditor agreement is proposed
to be established, as determined by the Borrower and the Administrative Agent in
the exercise of reasonable judgment.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold or transferred to
or financed by one or more Special Purpose Receivables Subsidiaries, and
(ii) such Special Purpose Receivables Subsidiaries finance (or refinance) their
acquisition of such Receivables Assets or interests therein, or the financing
thereof, by selling or borrowing against Receivables Assets (including conduit
and warehouse financings) and any Swap Agreements entered into in connection
with such Receivables Assets; provided, that recourse to any Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary (as
determined by the Borrower in good faith)

 

51



--------------------------------------------------------------------------------

for similar transactions in the applicable jurisdictions (including, to the
extent applicable, in a manner consistent with the delivery of a “true
sale”/”absolute transfer” opinion with respect to any transfer by any Borrower
or any Subsidiary (other than a Special Purpose Receivables Subsidiary)).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that with respect to
any Indebtedness being Refinanced, (a) except to the extent otherwise permitted
by this Agreement (including utilization of any other available baskets and
incurrence-based amounts), the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), 6.01(j) and 6.01(z), the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the shorter
of (i) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced (without giving effect to any amortization or prepayments on the
Refinanced Indebtedness) and (ii) the Weighted Average Life to Maturity that
would result if all payments of principal on the Indebtedness being Refinanced
that were due on or after the date that is one year following the latest Term B
Facility Maturity Date in effect on the date of incurrence were instead due on
the date that is one year following such Term B Facility Maturity Date, (c) if
the Indebtedness being Refinanced is subordinated in right of payment to the
Loan Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Loan Obligations on terms in
the aggregate not materially less favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced and (d) no
Permitted Refinancing Indebtedness shall have greater guarantees or security
than the Indebtedness being Refinanced (except that a Loan Party may be added as
an additional obligor) unless such security is otherwise permitted by
Section 6.02 at such time of incurrence; provided, further, that with respect to
a Refinancing of Indebtedness permitted hereunder that is subordinated, such
Permitted Refinancing Indebtedness shall (i) be subordinated to the guarantee by
Subsidiary Loan Parties of the Loan Obligations, and (ii) be otherwise on terms
(excluding interest rate and redemption premiums), taken as a whole, not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by the
Borrower or any ERISA Affiliate, and (iii) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plan of Reorganization” shall have the meaning assigned to such term in the
recitals to this Agreement.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

 

52



--------------------------------------------------------------------------------

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” or “project opening costs” (or
any similar or equivalent caption) on the applicable financial statements of the
Borrower and the Subsidiaries for such period, prepared in accordance with GAAP.

“Pricing Grid” shall mean, with respect to the Loans, the table set forth below:

 

Pricing Grid for Revolving Facility Loans
and Revolving Facility Commitments

 

Senior Secured
Leverage Ratio

   Applicable Margin
for ABR Loans     Applicable Margin for
Eurocurrency Loans     Applicable
Commitment Fee  

Greater than 1.75 to 1.00

     1.00 %      2.00 %      0.50 % 

Less than or equal to 1.75 to 1.00 but greater than 1.00 to 1.00

     0.875 %      1.875 %      0.375 % 

Less than or equal to 1.00 to 1.00

     0.75 %      1.75 %      0.25 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) of delivery of
the relevant financial statements pursuant to Section 5.04 for each fiscal
quarter beginning with the first full fiscal quarter of the Borrower after the
Closing Date, and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 5.04, then, at the
option of the Administrative Agent or the Required Lenders, until the date that
is three Business Days after the date on which such financial statements are
delivered, the pricing level that is one pricing level higher than the pricing
level theretofore in effect shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered. Each determination of the Senior Secured Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.11.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Borrower
or any officer thereof and the result is that the Lenders received interest or
fees for any period based on an Applicable Margin and the Applicable Commitment
Fee that is less than that which would have been applicable had the Senior
Secured Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Margin” and the “Applicable Commitment Fee” for
any day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.13, in accordance with the terms of this
Agreement).

 

53



--------------------------------------------------------------------------------

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as determined from time
to time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower in writing.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation will give pro
forma effect to such events as if such events occurred on the first day of the
four consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination on a Pro Forma
Basis, pro forma effect shall be given to any Asset Sale, any acquisition,
Investment, execution of an Additional Lease, amendment, modification,
termination or waiver to any provision of a Master Lease or Additional Lease,
capital expenditure, construction, repair, replacement, improvement,
development, disposition, merger, amalgamation, consolidation (including the
Transactions and the Emergence Restructuring Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, New Project, and any restructurings of the business of
the Borrower or any of its Subsidiaries that the Borrower or any of its
Subsidiaries has determined to make and/or made and in the good faith
determination of a Responsible Officer of the Borrower are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, other than in the case of Section 6.11,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or relevant
transaction is consummated), (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes and amounts outstanding under any Permitted
Receivables Financing, in each case not to finance any acquisition) issued,
incurred, assumed or permanently repaid during the Reference Period (or, other
than in the case of Section 6.11, occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or relevant transaction is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period, (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods, and (z) with respect to each New Project which
commences operations and records not less than one full fiscal quarter’s
operations during the Reference Period, the operating results of such New
Project shall be annualized on a straight line basis during such period and
(iii) (A) any Subsidiary Redesignation then being designated, effect shall be
given to such Subsidiary Redesignation and all other Subsidiary Redesignations
after the first day of the relevant Reference Period and on or prior to the date
of the respective Subsidiary Redesignation then being designated, collectively,
and (B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

 

54



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) adjustments to reflect operating expense
reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions and the Emergence Restructuring
Transactions) and (ii) all adjustments of the type used in connection with the
calculation of “Adj. Finance EBITDAR” (other than the addback of pro forma rent
expense) in the Information Memorandum.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and the Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and the Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been or were required to have been delivered (provided, that
at all times during a Covenant Suspension Period, such covenant shall be deemed
to have applied to the Borrower’s most recently completed fiscal quarter).

“Project” shall mean (i) any and all buildings, structures, fixtures,
construction, development and other improvements of any nature to be
constructed, added to, or made on, under or about any Real Property (exclusive
of any personal property) with respect to which the cost of such construction,
additions or development is at least equal to $25.0 million and (ii) any
planning processes or preparatory steps undertaken to implement or further any
such construction, additions or developments contemplated by the foregoing
clause (i) of this definition (including, without limitation, (a) the
combination of two or more individual land parcels into one parcel, (b) the
separation or division of one or more individual land parcels into two or more
parcels, (c) the re-zoning of parcels, and (d) demolition work on parcels).

“Project Financing” shall mean (1) any Capital Lease Obligation, mortgage
financing, purchase money Indebtedness or other similar Indebtedness incurred to
finance the acquisition, lease, construction, repair, replacement, or
improvement of any Undeveloped Land or any refinancing of any such Indebtedness
and (2) any Sale and Lease-Back Transaction of any Undeveloped Land.

“Project Notice” shall mean a notice delivered by a Responsible Officer of the
Borrower pursuant to Section 5.11(a) identifying the applicable Mortgaged
Property constituting Undeveloped Land, providing a reasonable description of
the applicable Project that the Borrower anticipates in good faith will be
undertaken with respect to such Undeveloped Land and identifying the Project
Financing to be entered into in connection with the financing of such Project.

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.

 

55



--------------------------------------------------------------------------------

“Proposed Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.11(g)(ii).

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” shall mean any Equity Interests in the Borrower or
any Parent Entity other than Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests in the Borrower or any Parent Entity which generates cash proceeds of
at least $350.0 million.

“Qualified Non-Recourse Debt” shall mean Indebtedness that (i) is (x) incurred
by a Qualified Non-Recourse Subsidiary to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of any new property (real or personal, whether through the direct
purchase of property or the Equity Interests in any person owning such property
and whether in a single acquisition or a series of related acquisitions) or any
Undeveloped Land or, to the extent owned by the Borrower or a Subsidiary on the
Closing Date, any Real Property located outside the United States or (y) assumed
by a Qualified Non-Recourse Subsidiary, (ii) is non-recourse to the Borrower and
any Subsidiary (other than a Qualified Non-Recourse Subsidiary or its
Subsidiaries) and (iii) is non-recourse to any Subsidiary that is not a
Qualified Non-Recourse Subsidiary.

“Qualified Non-Recourse Subsidiary” shall mean (i) a Subsidiary that is not a
Subsidiary Loan Party and that is formed or created after the Closing Date in
order to finance the acquisition, lease, construction, repair, replacement or
improvement of any new property or any Undeveloped Land or, to the extent owned
by the Borrower or a Subsidiary on the Closing Date, any Real Property located
outside the United States (directly or through one of its Subsidiaries) that
secures Qualified Non-Recourse Debt incurred in respect of such property and
(ii) any Subsidiary of a Qualified Non-Recourse Subsidiary.

“Qualifying Act of Terrorism” shall mean (a) any Act of Terrorism which occurs
on any property of the Borrower or its subsidiaries or in which the Borrower or
any of its subsidiaries, or any property of any of them, is the target, or
(b) any Act of Terrorism the result of which is that passenger deplanements into
the McCarran Airport in Las Vegas, Nevada as reported by Clark County Department
of Aviation (“Deplanements”) in a given fiscal quarter fall, or if the data is
not yet available would reasonably be expected to fall, by 5% or more compared
with Deplanements in the corresponding quarter during the prior year (a
“Material Disruption”) or, as the case may be, the most recent corresponding
quarter in which no Material Disruption occurred or existed.

“Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Qualifying Loans” shall have the meaning assigned to such term in
Section 2.11(g)(iv).

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by any Loan Party, together
with, in each case, all easements, hereditaments and appurtenances relating
thereto, and all improvements situated, placed or constructed upon, or fixed to
or incorporated into, or which becomes a component part of such real property,
and appurtenant fixtures incidental to the ownership or lease thereof.

 

56



--------------------------------------------------------------------------------

“Receivables Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) accounts receivable (including any bills of exchange)
and related assets and property, (b) franchise fees, royalties and other similar
payments made related to the use of trade names and other Intellectual Property
Rights, business support, training and other services, (c) revenues related to
distribution and merchandising of the products of the Borrower and its
Subsidiaries, (d) rents, real estate taxes and other non-royalty amounts due
from franchisees, (e) Intellectual Property Rights relating to the generation of
any of the types of assets listed in this definition, (f) parcels of or
interests in real property, together with all easements, hereditaments and
appurtenances thereto, all improvements and appurtenant fixtures and equipment,
incidental to the ownership, lease or operation thereof, (g) any Equity
Interests in any Special Purpose Receivables Subsidiary or any Subsidiary of a
Special Purpose Receivables Subsidiary and any rights under any limited
liability company agreement, trust agreement, shareholders agreement,
organization or formation documents or other agreement entered into in
furtherance of the organization of such entity, (h) any equipment, contractual
rights with unaffiliated third parties, website domains and associated property
and rights necessary for a Special Purpose Receivables Subsidiary to operate in
accordance with its stated purposes; (i) any rights and obligations associated
with gift card or similar programs, and (j) other assets and property (or
proceeds of such assets or property) to the extent customarily included in
securitization transactions of the relevant type in the applicable jurisdictions
(as determined by the Borrower in good faith).

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that (a) 100% of the Net
Proceeds of such Refinancing Notes are used to permanently reduce Loans and/or
replace Commitments substantially simultaneously with the issuance thereof
(including the payment of accrued interest and premium (including tender
premium) and underwriting discounts, defeasance costs, fees, commissions and
expenses); (b) except to the extent otherwise permitted by this Agreement
(including utilization of any other available baskets and incurrence-based
amounts), the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of

 

57



--------------------------------------------------------------------------------

the Loans so reduced and/or Commitments so replaced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses); (c) the final
maturity date of such Refinancing Notes is on or after the Term Facility
Maturity Date or the Revolving Facility Maturity Date, as applicable, of the
Term Loans so reduced or the Revolving Facility Commitments so replaced; (d) the
Weighted Average Life to Maturity of such Refinancing Notes is greater than or
equal to the Weighted Average Life to Maturity of the Term Loans so reduced
(without giving effect to any amortization or prepayments on the refinanced Term
Loans) or the Revolving Facility Commitments so replaced, as applicable; (e) in
the case of Refinancing Notes in the form of notes issued under an indenture,
the terms thereof do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Facility Commitments so replaced, as applicable (other than customary
offers to repurchase or mandatory prepayment provisions upon a change of
control, asset sale (and similar events) or event of loss and customary
acceleration rights after an event of default); (f) the other terms of such
Refinancing Notes (other than interest rates, fees, floors, funding discounts
and redemption or prepayment premiums and other pricing terms), taken as a
whole, are substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than the terms, taken as a whole, applicable to
the Term B Loans (except for (x) covenants or other provisions applicable only
to periods after the Term B Facility Maturity Date in effect at the time such
Refinancing Notes are issued, as determined by the Borrower in good faith (or,
if more restrictive, the Loan Documents are amended to contain such more
restrictive terms to the extent required to satisfy the foregoing standard), or
(y) those that are otherwise reasonably acceptable to the Administrative Agent);
(g) there shall be no obligor in respect of such Refinancing Notes that is not a
Loan Party; and (h) Refinancing Notes that are secured by Collateral shall be
subject to the provisions of a Permitted Pari Passu Intercreditor Agreement or a
Permitted Junior Intercreditor Agreement, as applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents, members and advisors of such person and such person’s Affiliates.

 

58



--------------------------------------------------------------------------------

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Replacement L/C Issuer” means, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrower as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender and the
Administrative Agent.

“Replacement L/C Obligations” means, as at any date of determination with
respect to any Replacement Revolving Facility, the aggregate amount available to
be drawn under all outstanding Replacement Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings, under such
Replacement Revolving Facility. For all purposes of this Agreement, if on any
date of determination a Replacement Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Replacement Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

“Replacement Revolving Credit Percentage” means, as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Facility Commitment under such
Replacement Revolving Facility then constitutes of the aggregate Replacement
Revolving Facility Commitments under such Replacement Revolving Facility (or, at
any time after such Replacement Revolving Facility Commitments shall have
expired or terminated, the percentage which the aggregate amount of such
Lender’s Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Facility Credit Exposure then outstanding
pursuant to such Replacement Revolving Facility).

“Replacement Revolving Facility” shall mean each Class of Replacement Revolving
Facility Commitments and the extensions of credit made hereunder by the
Replacement Revolving Lenders.

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

“Replacement Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Replacement Revolving Loans
at such time and (b) the Outstanding Amount of the Replacement L/C Obligations
at such time. The Replacement Revolving Facility Credit Exposure of any
Replacement Revolving Lender at any time shall be the product of (x) such
Replacement Revolving Lender’s Replacement Revolving Credit Percentage of the
applicable Class and (y) the aggregate Replacement Revolving Facility Credit
Exposure of such Class of all Replacement Revolving Lenders, collectively, at
such time.

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.21(m).

 

59



--------------------------------------------------------------------------------

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments under any Revolving
Facility have been terminated, Revolving Facility Credit Exposures under such
Revolving Facility) that, taken together, represent more than 50% of the sum of
all Term Loans and Commitments (and, if the Revolving Facility Commitments have
been terminated, Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Revolving Facility Credit Exposures of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time. The portion of
Term Loans held by Debt Fund Affiliate Lenders in the aggregate in excess of
49.9% of the Required Amount of Loans shall be disregarded in determining
Required Lenders at any time. For purposes of the foregoing, “Required Amount of
Loans” shall mean, at any time, the amount of Loans required to be held by any
particular group of Lenders in order for such group of Lenders to constitute
“Required Lenders” without giving effect to the immediately preceding sentence.

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is less than or equal to 1.75 to 1.00, such percentage shall
be 25%, and (b) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is less than or equal to 1.00 to 1.00, such percentage shall
be 0%, in each case of clauses (a) and (b), calculated without excluding
Development Expenses.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans outstanding, (b) L/C
Obligations and (c) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (x) all Revolving Facility Loans outstanding,
(y) all L/C Obligations and (z) the total Available Unused Commitments at such
time; provided, that the Revolving Facility Loans, L/C Obligations and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Revolving Facility Lenders at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject
(including any Gaming Laws).

“Responsible Officer” of any person shall mean any executive officer (including,
without limitation, any Chief Executive Officer, President, Senior Vice
President, Executive Vice President, Vice President, Secretary, Assistant
Secretary, General Counsel, Deputy General Counsel, and Manager) or Financial
Officer of such person or any managing member or general partner of such person
and any other officer or similar official of such person or any managing member
or general partner of such person responsible for the administration of the
obligations of such person in respect of this Agreement.

 

60



--------------------------------------------------------------------------------

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Alternate Currency Letter of Credit, (iv) the last Business Day of
March, June, September and December and (v) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require and (b) with respect to any Alternate Currency Loans, each of the
following: (i) each date of a Borrowing of Eurocurrency Revolving Facility Loans
denominated in an Alternate Currency, (ii) each date of a continuation of a
Eurocurrency Revolving Facility Loan denominated in an Alternate Currency
pursuant to Section 2.07, (iii) the last Business Day of March, June, September
and December and (iv) such additional dates as the Administrative Agent shall
determine or the Majority Lenders under the Revolving Facility shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b) and the definition of
“Required Revolving Facility Lenders”, shall refer to all such Revolving
Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans of a Class pursuant to Section 2.01(b), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04, and (c) increased (or replaced) as provided under
Section 2.21. The initial amount of each Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Revolving Facility Commitment (or Incremental Revolving Facility
Commitment), as applicable. The aggregate amount of the Lenders’ Revolving
Facility Commitments on the date hereof is $200.0 million. On the date hereof,
there is only one Class of Revolving Facility Commitments. After the date
hereof, additional Classes of Revolving Facility Commitments may be added or
created pursuant to Incremental Assumption Agreements.

“Revolving Facility Credit Exposure” shall mean, with respect to any Class of
Revolving Facility Commitments, at any time, the sum of (a) the aggregate
Outstanding Amount of the Revolving Facility Loans of such Class at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof) and (b) the Outstanding Amount of the L/C Obligations of
such Class at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof). The Revolving Facility
Credit Exposure of any Revolving Facility Lender under any Revolving Facility at
any time shall be the product of (x) such Revolving Facility Lender’s Revolving
Facility Percentage under such Revolving Facility and (y) the aggregate
Revolving Facility Credit Exposure under such Revolving Facility of all
Revolving Facility Lenders, collectively, at such time.

 

61



--------------------------------------------------------------------------------

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) or Section 2.21.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date, the
date that is the fifth anniversary of the Closing Date and (b) with respect to
any other Classes of Revolving Facility Commitments, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“RSAs” shall mean the UCC RSA, the Second Lien RSA, the First Lien Bond RSA, the
Bank RSA and the SGN RSA.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any person organized or resident in a
Sanctioned Country or (c) any person controlled or 50% or more owned by any
Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement substantially in the form of Exhibit O hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, in each
case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

 

62



--------------------------------------------------------------------------------

“Second Lien RSA” shall mean that certain Restructuring Support, Forbearance,
and Settlement Agreement, dated as of October 4, 2016, among Caesars
Entertainment Operating Company, Inc., CEC, Caesars Acquisition Company and
certain bond holders party thereto, as amended, modified or supplemented from
time to time.

“Section 6.07 Affiliate” shall have the meaning assigned to such term in
Section 6.07.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the Borrower and the applicable Cash Management Bank to the
Administrative Agent to not be included as a Secured Cash Management Agreement.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each L/C Issuer, each Hedge Bank that is party to
any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party and any Hedge Bank to the extent that such Swap
Agreement is not otherwise designated in writing by the Borrower and the
applicable Hedge Bank to the Administrative Agent to not be included as a
Secured Swap Agreement. Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Swap Agreement by a Loan Party shall not
include any Excluded Swap Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the IP
Security Agreements (as defined in the Collateral Agreement) and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 4.02, 5.10 or 5.11.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total First
Lien Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided, that the Senior Secured Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis; provided, further, however, that for
purposes of calculating the Senior Secured Leverage Ratio from and after any
Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Borrower and set forth in a certificate of a Responsible Officer of
the Borrower delivered to the

 

63



--------------------------------------------------------------------------------

Administrative Agent); provided, further, however, that for purposes of
Section 6.06(e), Section 6.09(b)(i)(E) and determining the “Required Percentage”
as used in Section 2.11(c), Total First Lien Senior Secured Net Debt as used in
clause (a) above shall be calculated without excluding Development Expenses.

“SGN RSA” shall mean that certain First Amended and Restated Restructuring
Support and Forbearance Agreement, dated as of June 21, 2016 (as amended by that
certain Amendment No. 1 to First Amended and Restated Restructuring Support and
Forbearance Agreement, dated as of October 4, 2016), among Caesars Entertainment
Operating Company, Inc., CEC and the noteholders party thereto, as amended,
modified or supplemented from time to time.

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and the
Subsidiaries on the Closing Date or (ii) any business that is a natural
outgrowth or reasonable extension, development or expansion of any such business
or any business similar, reasonably related, incidental, complementary or
ancillary to any of the foregoing.

“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner (as determined by the Borrower in
good faith) intended to reduce the likelihood that it would be substantively
consolidated with the Borrower or any of the Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event the Borrower or any such
Subsidiary becomes subject to a proceeding under the Bankruptcy Code (or other
insolvency law) and (ii) any subsidiary of a Special Purpose Receivables
Subsidiary.

“Sponsor” shall mean (i) Apollo and each Affiliate of Apollo (but not including,
however, any of its portfolio companies), (ii) TPG and each Affiliate of TPG
(but not including, however, any of its portfolio companies), and (iii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo, the
Texas Pacific Group or TPG, to the extent such individual is licensed by a
relevant Gaming Authority on the Closing Date or thereafter replaces any such
licensee.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 8:00 a.m., Local Time on the date two Business Days
prior to the date as of which the foreign exchange computation is made or if
such rate cannot be computed as of such date such other date as the
Administrative Agent or the L/C Issuer shall reasonably determine is appropriate
under the circumstances; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

64



--------------------------------------------------------------------------------

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
substantially in the form of Exhibit M, dated as of the Closing Date, by and
between each Subsidiary Loan Party and the Collateral Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date that is set forth on Schedule 1.01(B) and
(b) each other Wholly-Owned Domestic Subsidiary of the Borrower (that is not an
Excluded Subsidiary) that becomes, or is required pursuant to Section 5.10 to
become, a party to the Subsidiary Guarantee Agreement and the Collateral
Agreement after the Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of the Subsidiaries shall be a
Swap Agreement.

“Swap Obligation” means, with respect to any Subsidiary Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Syndication Agent” shall mean Credit Suisse Securities (USA) LLC.

“Target Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for the settlement of
payments in Euro.

“Tax Distributions” shall mean any distributions made pursuant to
Section 6.06(b)(y).

 

65



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority, and all interest,
additions to tax and penalties related thereto.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitment and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$1,235.0 million.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Closing Fee” shall have the meaning assigned to such term in
Section 2.12(d).

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or any or all of the Incremental
Term Loans made pursuant to Section 2.21.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other Loan Obligations shall have been paid in full (other than in respect
of contingent indemnification and expense reimbursement claims not then due) and
(c) all Letters of Credit (other than those that have been Cash Collateralized)
have been cancelled or have expired and all amounts drawn or paid thereunder
have been reimbursed in full.

 

66



--------------------------------------------------------------------------------

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ending June 30, 2017.

“Testing Condition” shall be satisfied at any time if as of such time (i) the
sum of without duplication (x) the aggregate principal amount of outstanding
Revolving Facility Loans at such time (calculated, in the case of Alternate
Currency Loans, based on the Dollar Equivalent thereof) and (y) the aggregate
stated amount (based, in the case of Alternate Currency Letters of Credit, on
the Dollar Equivalent thereof) of Letters of Credit issued hereunder (other than
(1) $70,000,000 of undrawn Letters of Credit (based, in the case of Alternate
Currency Letters of Credit, on the Dollar Equivalent thereof) and (2) any
Letters of Credit that have been Cash Collateralized in accordance with
Section 2.05(j)) exceeds (ii) an amount equal to 30% of the aggregate amount of
the Revolving Facility Commitments at such time.

“Third Party Funds” shall mean any segregated accounts or funds, or any portion
thereof, received by Borrower or any of its Subsidiaries as agent on behalf of
third parties in accordance with a written agreement that imposes a duty upon
Borrower or one or more of its Subsidiaries to collect and remit those funds to
such third parties.

“Total First Lien Senior Secured Net Debt” at any date shall mean (i) the
aggregate principal amount of Consolidated Debt of the Borrower and the
Subsidiaries outstanding at such date that consists of, without duplication,
Indebtedness (other than (A) Qualified Non-Recourse Debt, (B) Development
Expenses, (C) Discharged Indebtedness and (D) Escrowed Indebtedness) that in
each case is then secured by first-priority Liens on the Collateral (other than
property or assets held in defeasance or similar trust or arrangement for the
benefit of Indebtedness secured thereby), less (ii) without duplication, the
aggregate amount of all Unrestricted Cash and Permitted Investments of the
Borrower and the Subsidiaries on such date.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of the last day of the Test Period most recently ended as of such date to
(b) EBITDA for the Test Period most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided that the
Total Leverage Ratio shall be determined for the relevant Test Period on a Pro
Forma Basis; provided, further, however, that for purposes of calculating the
Total Leverage Ratio from and after any Covenant Resumption Date, (i) EBITDA for
the fiscal quarter in which the relevant Qualifying Act of Terrorism shall have
occurred, (ii) EBITDA for any fiscal quarter following such quarter referred to
in clause (i) in which a Material Disruption existed and (iii) EBITDA for the
next succeeding fiscal quarter after the latest quarter to occur of any quarter
referred to in clause (i) or (ii) shall, in each case, be the greater of
(1) Substituted EBITDA and (2) actual EBITDA for such quarter. For the purposes
of the foregoing, “Substituted EBITDA” shall mean the EBITDA for the fiscal
quarter immediately preceding the fiscal quarter referred to in clause (i) of
the previous sentence, in each case subject to customary seasonal adjustments
(as determined in good faith by the Borrower and set forth in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent);
provided, further, however, that for purposes of 6.04(dd), 6.06(i) and
6.09(b)(i)(F), Total Net Debt as used in clause (a) above shall be calculated
without excluding Development Expenses.

 

67



--------------------------------------------------------------------------------

“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt (other than (A) Qualified Non-Recourse Debt, (B) Development
Expenses, (C) Discharged Indebtedness and (D) Escrowed Indebtedness) of the
Borrower and the Subsidiaries outstanding at such date, less (ii) without
duplication, the aggregate amount of all Unrestricted Cash and Permitted
Investments of the Borrower and the Subsidiaries on such date.

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of the last day of the Test Period most recently
ended as of such date to (b) EBITDA for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Total Secured Leverage Ratio shall be determined for the
relevant Test Period on a Pro Forma Basis; provided, further, however, that for
purposes of calculating the Total Secured Leverage Ratio from and after any
Covenant Resumption Date, (i) EBITDA for the fiscal quarter in which the
relevant Qualifying Act of Terrorism shall have occurred, (ii) EBITDA for any
fiscal quarter following such quarter referred to in clause (i) in which a
Material Disruption existed and (iii) EBITDA for the next succeeding fiscal
quarter after the latest quarter to occur of any quarter referred to in clause
(i) or (ii) shall, in each case, be the greater of (1) Substituted EBITDA and
(2) actual EBITDA for such quarter. For the purposes of the foregoing,
“Substituted EBITDA” shall mean the EBITDA for the fiscal quarter immediately
preceding the fiscal quarter referred to in clause (i) of the previous sentence,
in each case subject to customary seasonal adjustments (as determined in good
faith by the Borrower and set forth in a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent).

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrower and the Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than (A) Qualified Non-Recourse Debt, (B) Development Expenses,
(C) Discharged Indebtedness and (D) Escrowed Indebtedness) that in each case is
then secured by Liens on the Collateral (other than property or assets held in
defeasance or similar trust or arrangement for the benefit of Indebtedness
secured thereby), less (ii) without duplication, the aggregate amount of all
Unrestricted Cash and Permitted Investments of the Borrower and the Subsidiaries
on such date.

“TPG” shall mean, collectively, TPG Partners V, L.P. and other affiliated
co-investment partnerships.

“Transaction Documents” shall mean the Plan of Reorganization, the Confirmation
Order, the RSAs, the Master Leases, the MLSAs and the Loan Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the other
Transaction Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the consummation of the Plan of
Reorganization and the Restructuring Transactions described therein (including
the transactions contemplated by the RSAs and the entry into the Master Leases
and the MLSAs); (b) the execution, delivery and performance of this Agreement
and the other Loan Documents, the creation of the Liens pursuant to the Security
Documents, and the borrowings and other extensions of credit hereunder; (c) the
execution, delivery and performance of each Master Lease and MLSA, (d) the
Emergence Restructuring Transactions; and (e) the payment of all fees and
expenses in connection therewith to be paid on, prior or subsequent to the
Closing Date.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and the ABR.

 

68



--------------------------------------------------------------------------------

“UCC RSA” shall mean that certain Restructuring Support and Settlement
Agreement, dated as of June 22, 2016, among Caesars Entertainment Operating
Company, Inc., CEC and the Unsecured Creditors Committee, as amended, modified
or supplemented from time to time.

“Undeveloped Land” shall mean, (i) all Real Property set forth on Schedule
1.01(C), (ii) all undeveloped land acquired after the Closing Date and (iii) any
operating property of the Borrower or any Subsidiary that is subject to a
casualty event that results in such property ceasing to be operational.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(c).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or the
Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrower and the Subsidiaries, including without limitation all
“cage cash.”

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(D), (2) any other Subsidiary (other than a Wholly
Owned Subsidiary that is a Master Lease Tenant) of the Borrower, whether now
owned or acquired or created after the Closing Date, that is designated by the
Borrower as an Unrestricted Subsidiary hereunder after the Closing Date by
written notice to the Administrative Agent; provided, that the Borrower shall
only be permitted to so designate a new Unrestricted Subsidiary after the
Closing Date and so long as (a) no Event of Default has occurred and is
continuing or would result therefrom, (b) immediately after giving effect to
such designation, the Borrower shall be in Pro Forma Compliance, (c) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.04 and (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04,
and (3) any subsidiary of an Unrestricted Subsidiary. The Borrower may designate
any Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement
(each, a “Subsidiary Redesignation”); provided, that (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clause (i).1

 

1  NOTE TO DRAFT: Chester Downs & Marina, LLC, Des Plaines Development L.P.,
Caesars License Company and Caesars World LLC to be scheduled.

 

69



--------------------------------------------------------------------------------

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Documents” shall have the meaning assigned to such term in
Section 6.05(p).

“Venue Easements” shall have the meaning assigned to such term in
Section 6.05(p).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests in which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “or” shall not be exclusive. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document or any other
agreement or contract shall mean such

 

70



--------------------------------------------------------------------------------

document, agreement or contract as amended, restated, supplemented or otherwise
modified from time to time in accordance herewith (to the extent applicable).
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any changes in GAAP after the Closing Date, any lease
of the Borrower or the Subsidiaries, or of a special purpose or other entity not
consolidated with the Borrower and its Subsidiaries at the time of its
incurrence of such lease, that would be characterized as an operating lease
under GAAP in effect on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute Indebtedness or a
Capitalized Lease Obligation of the Borrower or any Subsidiary under this
Agreement or any other Loan Document as a result of such changes in GAAP.
Notwithstanding the foregoing, for all purposes of this Agreement, (a) no Master
Lease or Additional Lease shall constitute Indebtedness or a Capital Lease
Obligation regardless of how such Master Lease or Additional Lease may be
treated under GAAP, (b) any interest portion of payments in connection with such
Master Lease or Additional Lease shall not constitute Interest Expense and
(c) Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under any Master Lease or any
Additional Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under any Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of any Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to any Master Lease or any Additional Lease shall be accounted for in
the fiscal quarter to which such payment relates as if such payment were
originally made in such fiscal quarter.

SECTION 1.03. Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit and Alternate Currency Loans. Such Spot
Rate shall become effective as of such Revaluation Date and shall be the Spot
Rate employed in converting any amounts between Dollars and each Alternate
Currency until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable, in accordance with this
Agreement. No Default or Event of Default shall arise as a result of any
limitation or threshold set forth in Dollars in Article VI or paragraph (f) or
(j) of Section 7.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.

 

71



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternate Currency, such amount shall
be the Alternate Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as
applicable.

SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

SECTION 1.06. Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

SECTION 1.07. Limited Condition Transactions. For purposes of (i) determining
compliance with any provision of this Agreement that requires the calculation of
the Senior Secured Leverage Ratio, the Total Secured Leverage Ratio, the Total
Leverage Ratio or the Fixed Charge Coverage Ratio, (ii) determining compliance
with representations, warranties, Defaults or Events of Default or (iii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of EBITDA or total assets), in each case, in connection
with a Permitted Business Acquisition or other Investment permitted hereunder
(including Permitted Business Acquisitions and other Investments subject to a
letter of intent or purchase agreement) by one or more of the Borrower and its
Subsidiaries of any assets, business or person (any such transaction, a “Limited
Condition Transaction”), at the option of the Borrower (the Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted under this Agreement shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction (or commitments with respect
to Indebtedness to be incurred in connection therewith) are entered into (the
“LCT Test Date”), and if, after giving effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith on a Pro Forma Basis as if they had occurred at the beginning of the
most recent Test Period ending prior to the LCT Test Date, the Borrower could
have taken such action on the relevant LCT Test Date in compliance with such
ratio or basket, such ratio or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket (including due to fluctuations of the target of any Limited Condition
Transaction) at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCT Test Date
and prior to the earlier of (i) the date on which such Limited Condition
Transaction is consummated or (ii) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio or basket shall be
calculated on a Pro Forma Basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) had been consummated.

 

72



--------------------------------------------------------------------------------

SECTION 1.08. Additional Alternate Currencies for Loans and Letters of Credit.

(a) The Borrower may from time to time request that Eurocurrency Revolving
Facility Loans and/or Letters of Credit be made in a currency other than
Dollars, Canadian Dollars, Euros, Pound Sterling or Japanese Yen; provided that
such requested currency is a lawful currency (other than Dollars, Canadian
Dollars, Euros, Pound Sterling or Japanese Yen) that is readily available and
freely transferable and convertible into Dollars. Such request shall be subject
to the approval of the Administrative Agent.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., Local Time 20 Business Days prior to the date of the desired Credit
Event (or such other time or date as may be agreed by the Administrative Agent,
in its sole discretion).

(c) In the case of a request for a Eurocurrency Revolving Facility Loan of a
Class in such other currency, the Administrative Agent shall promptly notify
each Revolving Facility Lender of the applicable Class thereof. Each Revolving
Facility Lender of the applicable Class shall notify the Administrative Agent,
not later than 11:00 a.m., Local Time 10 Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Revolving Facility Loans in such requested currency.

(d) Any failure by a Revolving Facility Lender of the applicable Class to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Facility Lender to
permit Eurocurrency Revolving Facility Loans of the applicable Class to be made
in such requested currency. If the Administrative Agent and all Revolving
Facility Lenders of the applicable Class consent to making Eurocurrency
Revolving Facility Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternate Currency hereunder for purposes of any Borrowings of
Eurocurrency Revolving Facility Loans of the applicable Class. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.

(e) In the case of a request for a Letter of Credit in such other currency, the
Administrative Agent shall promptly notify the applicable L/C Issuer thereof.
Such L/C Issuer shall notify the Administrative Agent, not later than 11:00
a.m., Local Time 10 Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Letters of Credit in such
requested currency.

(f) Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to issue Letters of Credit in such requested currency. If the
Administrative Agent and the applicable L/C Issuer consent to making Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternate Currency hereunder for purposes of any Letters of Credit issued by
such L/C Issuer. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Borrower.

SECTION 1.09. Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

73



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent and the Borrower may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent and the Borrower may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

SECTION 1.10. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases (including, without limitation, for purposes of calculating any
fees related thereto), whether or not such maximum stated amount is in effect at
such time.

SECTION 1.11. Basket and Ratio Calculations. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary (i) unless the Borrower
elects otherwise, if the Borrower or its Subsidiaries in connection with the
consummation of any transaction or series of related transactions (A) incurs
Indebtedness, creates Liens, makes asset sales or other dispositions, makes
Investments, makes Restricted Payments, designates any Subsidiary as restricted
or unrestricted or repays any Indebtedness or takes any other action under or as
permitted by a ratio-based basket and (B) incurs Indebtedness, creates Liens,
makes asset sales or other dispositions, makes Investments, makes Restricted
Payments, designates any Subsidiary as restricted or unrestricted or repays any
Indebtedness or takes any other action under a non-ratio-based basket (which
shall occur on the same Business Day as the events in clause (A) above) under
the same covenant, then the applicable ratio will be calculated with respect to
any such action under the applicable ratio-based basket under the same covenant
without regard to any such action under such non-ratio-based basket made in
connection with such transaction or series of related transactions and (ii) if
the Borrower or its Subsidiaries enters into any revolving, delayed draw or
other committed debt facility, the Borrower may elect to determine compliance of
such debt facility (including the incurrence of Indebtedness and Liens from time
to time in connection therewith) with this Agreement and each other Loan
Document on the date definitive loan documents with respect thereto are executed
by all parties thereto, assuming the full amount of such facility is incurred
(and any applicable Liens are granted) on such date, in lieu of determining such
compliance on any subsequent date (including any date on which Indebtedness is
incurred pursuant to such facility).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender with a Term B Loan Commitment agrees to make Term B Loans in
Dollars to the Borrower on the Closing Date in an aggregate principal amount not
to exceed its Term B Loan Commitment;

 

74



--------------------------------------------------------------------------------

(b) each Lender with a Revolving Facility Commitment of a Class agrees to make
Revolving Facility Loans of such Class to the Borrower from time to time during
the Availability Period for such Class of Revolving Facility in Dollars and each
Alternate Currency in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Facility Credit Exposure of such Class exceeding
such Lender’s Revolving Facility Commitment of such Class and (ii) the Revolving
Facility Credit Exposure of such Class exceeding the total Revolving Facility
Commitments under such Class of Revolving Facility. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Facility Loans;

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment; and

(d) amounts borrowed under Section 2.01(a) and repaid or prepaid may not be
reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility; provided, however, that Revolving Facility Loans
of any Class shall be made by the Revolving Facility Lenders of such
Class ratably in accordance with their respective Revolving Facility Percentages
of such Class on the date such Loans are made hereunder. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing of Revolving Facility Loans or Term
Loans shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided, that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.05(c), at
the time that each Term Borrowing or Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple; provided, that an ABR Revolving
Facility Borrowing under any Revolving Facility may be in an aggregate amount
that is equal to the entire unused balance of the Revolving Facility Commitments
thereunder. Borrowings of more than one Type and under more than one Facility
may be outstanding at the same time; provided, that there shall not at any time
be more than a total of (i) five Eurocurrency Borrowings outstanding under the
Term Facilities and (ii) eight Eurocurrency Borrowings outstanding under the
Revolving Facility.

 

75



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans or
Commitments in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by Borrower, Administrative Agent and
such Lender.

SECTION 2.03. Requests for Borrowings. (a) To request a Revolving Facility
Borrowing and/or a Term Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 10:00 a.m., Local Time, three Business Days before the date of
any proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
10:00 a.m., Local Time, on the Business Day of the proposed Borrowing; provided,
that, to request a Borrowing on the Closing Date, the Borrower shall notify the
Administrative Agent of such request by telephone not later than 2:00 p.m.,
Local Time, one Business Day prior to the Closing Date; provided further that,
in the case of an Alternate Currency Borrowing denominated in Japanese Yen, the
Borrower shall notify the Administrative Agent of such request not later than
10:00 a.m. Local Time four Business Days prior to the date of such proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by a Responsible Officer of the Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans
(and, if so, specifying the Class of Commitments under which such Borrowing is
being made), Term B Loans, Other Term Loans, Refinancing Term Loans, Other
Revolving Loans or Replacement Revolving Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) in the case of a Eurocurrency Revolving Facility Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternate Currency); and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Revolving Facility Borrowing or Term Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

 

76



--------------------------------------------------------------------------------

SECTION 2.04. [Reserved].

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit under any Revolving Facility denominated in
Dollars or any Alternate Currency for the account of the Borrower (or its
subsidiaries or other Persons requested by the Borrower), and to amend or extend
Letters of Credit previously issued by it, in accordance with clause (b) below,
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving
Facility Lenders under each Revolving Facility severally agree to participate in
Letters of Credit issued under such Revolving Facility for the account of the
Borrower (or its subsidiaries or other Persons requested by the Borrower) and
any drawings thereunder; provided, that no L/C Issuer shall be required to issue
commercial Letters of Credit without its prior written consent; provided further
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit under any Revolving Facility, (w) the total Revolving Facility Credit
Exposure under such Revolving Facility shall not exceed the total Revolving
Facility Commitments under such Revolving Facility, (x) no Lender’s Revolving
Facility Credit Exposure under such Revolving Facility shall exceed such
Lender’s Revolving Facility Commitment under such Revolving Facility, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (z) the Outstanding Amount of the L/C Obligations of the applicable
L/C Issuer (determined for such purpose without giving effect to the
participations therein of the Revolving Facility Lenders pursuant to clause
(B) above) shall not exceed such L/C Issuer’s Letter of Credit Commitment
(unless such L/C Issuer has consented thereto). Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower or any Subsidiary may, during the foregoing period with
respect to any Revolving Facility, obtain Letters of Credit to replace Letters
of Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit under any Revolving
Facility, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the L/C Issuer with respect to such Letter of Credit and the
Borrower have approved such expiry date (such approval not to be unreasonably
withheld or delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date for such Revolving Facility, unless all the
Revolving Facility Lenders under such Revolving Facility have approved such
expiry date (such approval not to be unreasonably withheld or delayed) or the
Borrower has agreed to Cash Collateralize such Letter of Credit prior to the
Letter of Credit Expiration Date for such Revolving Facility.

 

77



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit under any Revolving Facility if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Revolving Facility Lender under such Revolving Facility to
fund its obligations under Section 2.05(c) exists or any Revolving Facility
Lender under such Revolving Facility is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Revolving Facility Lender to eliminate the L/C Issuer’s
Fronting Exposure with respect to such Revolving Facility Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders under
the applicable Revolving Facility with respect to any Letters of Credit issued
by it and the documents associated therewith, and the L/C Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent in
Article VIII with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article VIII included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

 

78



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than (x) with respect to Letters of Credit
denominated in Dollars, 12:00 p.m. Local Time at least two Business Days (or
three Business Days in the case of a Letter of Credit issued by Barclays Bank
PLC) (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be, and (y) with
respect to Alternate Currency Letters of Credit, 9:00 a.m. Local Time at least
five Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof (which may be
Dollars or any Alternate Currency); (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof and the Revolving Facility under which
such Letter of Credit is being issued; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably request.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
request. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Facility Lender under the applicable Revolving Facility, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.01 shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or its subsidiaries or other Persons requested by the Borrower) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit under any Revolving
Facility, each Revolving Facility Lender under such Revolving Facility shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Revolving Facility Percentage under such
Revolving Facility times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit under any Revolving Facility that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit)

 

79



--------------------------------------------------------------------------------

by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
L/C Issuer, the Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit under
any Revolving Facility has been issued, the Revolving Facility Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date under such Revolving Facility (or any later
date if the Borrower has agreed to Cash Collateralize such Letter of Credit
prior to the Letter of Credit Expiration Date for such Revolving Facility);
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.05(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Lenders under the applicable Revolving Facility have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Facility Lender
under the applicable Revolving Facility or the Borrower that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit under any Revolving Facility that permits the automatic reinstatement
of all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued under any Revolving Facility, except as provided in
the following sentence, the Revolving Facility Lenders under such Revolving
Facility shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Majority Lenders under the applicable Revolving Facility have elected not to
permit such reinstatement or (B) from the Administrative Agent, any Revolving
Facility Lender under the applicable Revolving Facility or the Borrower that one
or more of the applicable conditions specified in Section 4.01 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than (1) 1:00 p.m., Local Time,
on the first Business Day after the date that the L/C Issuer provides notice to
the Borrower of any payment by the L/C Issuer under a Letter of Credit or

 

80



--------------------------------------------------------------------------------

(2) 11:00 a.m., Local Time, on the second succeeding Business Day (if such
notice is provided after 10:00 a.m., Local Time, on the date such notice is
given) (each such applicable date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer (and the L/C Issuer shall promptly notify the
Administrative Agent of any failure by the Borrower to so reimburse the L/C
Issuer by such time) in an amount equal to the amount of such drawing and either
in Dollars (in the case of an Alternate Currency Letter of Credit, in the Dollar
Equivalent amount) or in the applicable currency (in the Borrower’s discretion).
If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Facility Lender under
the Revolving Facility pursuant to which such Letter of Credit was issued of the
Honor Date, the amount of the unreimbursed drawing in Dollars (calculated, in
the case of any Alternate Currency Letter of Credit, based on the Dollar
Equivalent thereof) (the “Unreimbursed Amount”), and the amount of such Lender’s
Revolving Facility Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of ABR Revolving Loans under the Revolving
Facility under which such Letter of Credit was issued to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum Borrowing Minimums or Borrowing Multiples, but subject to the amount of
the unutilized portion of the Revolving Facility Commitments under such
Revolving Facility and the conditions set forth in Section 4.01 (other than the
delivery of a Borrowing Request). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Facility Lender under the Revolving Facility under which
such Letter of Credit was issued shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage under such Revolving Facility of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Revolving Facility Lender that so makes funds
available shall be deemed to have made an ABR Revolving Loan under the
applicable Revolving Facility to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing under the
applicable Revolving Facility in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) in Dollars and shall bear interest at the rate
specified in Section 2.13(c). In such event, each Revolving Facility Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.05(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance under the applicable
Revolving Facility from such Revolving Facility Lender in satisfaction of its
participation obligation under this Section 2.05.

(iv) Until each Revolving Facility Lender under the applicable Revolving
Facility funds its ABR Revolving Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Facility
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit under a Revolving Facility under which such Lender has a Revolving
Facility Commitment, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)

 

81



--------------------------------------------------------------------------------

any setoff, counterclaim, recoupment, defense or other right which such
Revolving Facility Lender may have against the L/C Issuer, the Borrower, any
Subsidiary or any other person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.05(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Borrowing Request). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Facility Lender under the applicable Revolving Facility
fails to make available to the Administrative Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(ii),
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s ABR Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage thereof under the applicable Revolving Facility in Dollars and in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) in connection with the issuance of any
Letter of Credit under any Revolving Facility is required to be returned under
any of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender under such Revolving Facility shall pay to the Administrative
Agent for the account of the L/C Issuer its Revolving Facility Percentage under
such Revolving Facility thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Facility Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Facility Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

82



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Facility Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Lenders under the Revolving Facility under which such Letter of Credit was
issued, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e);

 

83



--------------------------------------------------------------------------------

provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.11(d), 2.22 and 7.01 set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of Sections 2.05, 2.11(d),
2.22 and 7.01, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, as collateral for the L/C Obligations, cash or deposit account
balances, in each case, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders) or to otherwise backstop (with
a letter of credit on customary terms) such L/C Obligations to the applicable
L/C Issuer’s and the Administrative Agent’s reasonable satisfaction. Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders under any Revolving Facility under which a Letter of Credit is
Cash Collateralized, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Except as otherwise
agreed to by the Administrative Agent, Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Credit Suisse.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries or other Persons at the Request of
the Borrower. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
subsidiary or any other Person requested by the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
any such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of subsidiaries and such other Persons inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such subsidiaries and other Persons.

 

84



--------------------------------------------------------------------------------

(k) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender to act as an L/C Issuer
hereunder. In the event that there shall be more than one L/C Issuer hereunder,
each reference to “the L/C Issuer” hereunder with respect to any L/C Issuer
shall refer to the person that issued such Letter of Credit and each such
additional L/C Issuer shall be entitled to the benefits of this Agreement as an
L/C Issuer to the same extent as if it had been originally named as the L/C
Issuer hereunder. Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit (including any Existing Letter of Credit) to an
advising bank with respect thereto or to the beneficiary thereof, each L/C
Issuer (other than Credit Suisse) will also deliver to the Administrative Agent
a true and complete copy of such Letter of Credit or amendment. On the last
Business Day of each March, June, September and December (and on such other
dates as the Administrative Agent may request), each L/C Issuer shall provide
the Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time together with
such other information as the Administrative Agent may reasonably request.

(l) Resignation of an L/C Issuer. Notwithstanding anything to the contrary
contained herein, any or all of Credit Suisse or any other L/C Issuer may, upon
30 days’ prior written notice to the Borrower and the Revolving Facility
Lenders, resign as L/C Issuer; provided that on or prior to the expiration of
such 30-day period with respect to such resignation as L/C Issuer, the
applicable L/C Issuer shall have identified a successor L/C Issuer reasonably
acceptable to the Borrower willing to accept its appointment as successor L/C
Issuer with a Letter of Credit Commitment equal to the Letter of Credit
Commitment of the resigning L/C Issuer (unless otherwise agreed by the
Borrower). In the event of any such resignation as L/C Issuer, the Borrower
shall be entitled to appoint a successor L/C Issuer from among the Lenders
willing to accept such appointment; provided that a failure by the Borrower to
appoint any such successor shall not affect the resignation as L/C Issuer except
as provided above. If an L/C Issuer resigns, it shall retain all the rights and
obligations of the L/C Issuer with respect to all Letters of Credit issued by it
that are outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make ABR Revolving Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.05(c).

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than (i)
12:00 p.m., Local Time, in the case of any ABR Loan denominated in Dollars, (ii)
10:00 a.m., Local Time, in the case of any Eurocurrency Loan denominated in
Dollars or (iii) 5:00 a.m., Local Time, in the case of any Eurocurrency Loans
denominated in any Alternate Currency, in each case, on the Business Day
specified in the applicable Borrowing Request. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
Borrowing Request; provided, however, that if, on the date the Borrowing Request
with respect to a Revolving Facility Borrowing denominated in Dollars is given
by the Borrower, there are L/C Borrowings outstanding under the applicable
Revolving Facility, then the proceeds of such Borrowing, first, shall be applied
to the payment in full of any such L/C Borrowings, and, second, shall be made
available to the Borrower as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 11:00 a.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent

 

85



--------------------------------------------------------------------------------

may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07. Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided, that except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. The Borrower may elect different
options with respect to different portions of the affected Revolving Facility
Borrowing or Term Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Interest Election Request in the form of Exhibit C and signed
by a Responsible Officer of the Borrower.

(c) Each written Interest Election Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

86



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing denominated in Dollars shall be
converted to an ABR Borrowing and Alternate Currency Borrowings shall be
continued with an Interest Period of one month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the written request (including a request
through electronic means) of the Required Lenders, so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) each Eurocurrency Revolving Facility Borrowing
shall, unless repaid, be continued as a Eurocurrency Revolving Facility
Borrowing with an Interest Period of one month’s duration.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of any
Class shall terminate on the Revolving Facility Maturity Date with respect to
such Class.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each such
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $1.0 million and not less than
$5.0 million (or, if less, the remaining amount of such Class of Revolving
Facility Commitments) and (ii) the Borrower shall not terminate or reduce the
Revolving Facility Commitments of any Class if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11 under such Revolving Facility, the Revolving Facility Credit
Exposure of such Class (excluding any Cash Collateralized Letter of Credit)
would exceed the total Revolving Facility Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
clause (b) of this Section at least three Business Days prior to the effective
date of such termination or reduction (or such shorter period acceptable to the
Administrative Agent), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided, that a notice
of termination or reduction of the Revolving Facility Commitments of any Class

 

87



--------------------------------------------------------------------------------

delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of a
Class shall be made ratably among the applicable Lenders in accordance with
their respective Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender under
each Revolving Facility the then unpaid principal amount of each Revolving
Facility Loan under such Revolving Facility on the Revolving Facility Maturity
Date with respect to such Revolving Facility and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”); provided that such Lender complies with any filing
or application requirements under the Gaming Laws and, prior to the execution
and delivery of such Note, such Lender shall have obtained all necessary
approvals or waivers from any applicable Gaming Authority. In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent and reasonably acceptable to the Borrower. Thereafter, unless otherwise
agreed to by the applicable Lender, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if requested by such payee,
to such payee and its registered assigns).

 

88



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section:

(i) the Borrower shall repay Term B Borrowings on the last day of each March,
June, September and December of each year (commencing on the last day of the
first full fiscal quarter of the Borrower after the Closing Date) and on the
applicable Term Facility Maturity Date, or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a “Term B
Loan Installment Date”), in an aggregate principal amount of the Term B Loans
equal to (A) in the case of quarterly payments due prior to the applicable Term
Facility Maturity Date, an amount equal to 0.25% of the aggregate principal
amount of Term B Loans outstanding on the Closing Date, and (B) in the case of
such payment due on the applicable Term Facility Maturity Date, an amount equal
to the then unpaid principal amount of the Term B Loans outstanding;

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the related Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”); and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans of
any Class shall be due and payable on the Revolving Facility Maturity Date with
respect to such Class.

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term Loans pro rata among each Term
Facility, with the application thereof being applied to the remaining
installments thereof in direct order of maturity; provided that, subject to the
pro rata application to Loans outstanding within any Class of Term Loans, the
Borrower may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Borrower may specify (so long as such mandatory
prepayments are not directed to any Class of Term Loans with a later Term
Facility Maturity Date without at least a pro rata repayment of each Class of
Term Loans with an earlier Term Facility Maturity Date);

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes as the Borrower may direct; and

(iii) any prepayment of Term Loans of a particular Class pursuant to
Section 2.11(g) or 9.04(i) shall be applied to the remaining installments of
such Class of Term Loans on a pro rata basis.

(d) Prior to any prepayment of any Loan under any Facility hereunder, the
Borrower shall select the Borrowing or Borrowings under the applicable Facility
to be prepaid and shall notify the Administrative Agent by telephone (confirmed
by electronic means) of such selection not later than 12:00 p.m., Local Time,
(i) in the case of an ABR Borrowing, at least one Business Day before the
scheduled date of such prepayment and (ii) in the case of a Eurocurrency
Borrowing, at least three Business Days before the scheduled date of such
prepayment (or, in each case such shorter period acceptable to the
Administrative Agent); provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
All repayments of Loans shall be accompanied by accrued interest on the amount
repaid to the extent required by Section 2.13(d).

 

89



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as
provided in clause (ii) of this Section 2.11(a) and subject to Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, upon prior notice in accordance with Section 2.10(d). Each such
notice shall be signed by a Responsible Officer of the Borrower and shall
specify the date and amount of such prepayment and the Class(es) and the Type(s)
of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice, and of the amount of
such Lender’s pro rata share of such prepayment.

(ii) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.11(a) with the proceeds of, or any conversion of Term B
Loans into, any substantially concurrent issuance of a new or replacement
tranche of long-term senior secured first lien term loans that are broadly
syndicated to banks and other institutional investors in financings similar to
the Term B Loans the primary purpose of which is to (and which does) reduce the
All-in Yield of such Term B Loans (other than, for the avoidance of doubt, with
respect to securitizations) or (y) effect any amendment to this Agreement the
primary purpose of which is to (and which does) reduce the All-in Yield of the
Term B Loans (other than, in the case of each of clauses (x) and (y), in
connection with a Qualified IPO, a Change in Control or a transformative
acquisition referred to in the last sentence of this paragraph), the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders holding Term B Loans, (A) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B
Loans so prepaid and (B) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term B Loans for which the All-in
Yield has been reduced pursuant to such amendment. Such amounts shall be due and
payable on the date of such prepayment or the effective date of such amendment,
as the case may be. For purposes of this Section 2.11(a)(ii), a “transformative
acquisition” is any acquisition by the Borrower or any Subsidiary that (i) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrower and its Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower in good
faith.

(b) Subject to Section 2.11(e) and (f), the Borrower shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10; provided that, with respect to Net Proceeds
from Asset Sales, the Borrower may use a portion of such Net Proceeds to prepay
or repurchase any Indebtedness that is secured by pari passu Liens on the
Collateral permitted by Section 6.02, in each case in an amount not to exceed
the product of (x) the amount of such Net Proceeds multiplied by (y) a fraction,
(A) the numerator of which is the outstanding principal amount of such
Indebtedness with a pari passu lien on the Collateral and (B) the denominator of
which is the sum of the outstanding principal amount of such Indebtedness and
the outstanding principal amount of all Classes of Term Loans.

(c) Subject to Section 2.11(e) and (f), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Excess Cash Flow Period, the Borrower shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the amount by
which the Required Percentage of such Excess Cash Flow exceeds $5.0 million,
minus to the extent not financed using the proceeds of the incurrence of funded
term Indebtedness (ii) the sum of (A) the amount of any voluntary prepayments
during such Excess Cash Flow

 

90



--------------------------------------------------------------------------------

Period (plus, without duplication of any amounts previously deducted under this
clause (A), the amount of any voluntary prepayments after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
(x) Term Loans (it being understood that the amount of any such payment
constituting a below-par Permitted Loan Purchase shall be calculated to equal
the amount of cash used and not the principal amount deemed prepaid therewith)
and (y) other Indebtedness that is secured by pari passu Liens on the Collateral
permitted by Section 6.02 (provided that (i) in the case of the prepayment of
any revolving Indebtedness, there was a corresponding reduction in commitments
and (ii) the maximum amount of each such prepayment of other Indebtedness that
may be counted for purposes of this clause (A)(y) shall not exceed the amount
that would have been prepaid in respect of such other Indebtedness if such
prepayment had been applied on a ratable basis among the Term Loans and such
other Indebtedness (determined based on the aggregate outstanding principal
amount of Term Loans and the aggregate principal amount of such other
Indebtedness on the date of such prepayment)) and (B) the amount of any
permanent voluntary reductions during such Excess Cash Flow Period (plus,
without duplication of any amounts previously deducted under this clause (B),
the amount of any permanent voluntary reductions after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
Revolving Facility Commitments to the extent that an equal amount of Revolving
Facility Loans was simultaneously repaid, (I) to prepay Term Loans in accordance
with clauses (c) and (d) of Section 2.10 or (II) to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10 and to prepay any other
Indebtedness that is secured by pari passu Liens on the Collateral permitted by
Section 6.02 in accordance with the agreement(s) governing such other
Indebtedness so long as the prepayments under this clause (II) are applied in a
manner such that the Term Loans are prepaid on at least a ratable basis with
such other Indebtedness (determined based on the aggregate outstanding principal
amount of Term Loans and the aggregate outstanding principal amount of such
other Indebtedness being prepaid under this clause (II) on the date of such
prepayment). Not later than the date on which the payment is required to be made
pursuant to the foregoing sentence for each applicable Excess Cash Flow Period,
the Borrower will deliver to the Administrative Agent a certificate signed by a
Financial Officer of the Borrower setting forth the amount, if any, of Excess
Cash Flow for such fiscal year, the amount of any required prepayment in respect
thereof and the calculation thereof in reasonable detail.

(d) If the Administrative Agent notifies the Borrower at any time that the
Revolving Facility Credit Exposure for any Revolving Facility at such time
exceeds an amount equal to 105% of the Revolving Facility Commitments then in
effect under such Revolving Facility, then, within two Business Days after
receipt of such notice, the Borrower shall (at the Borrower’s option) prepay
Revolving Facility Loans and/or the Borrower shall Cash Collateralize the L/C
Obligations, in each case, under such Revolving Facility in an aggregate amount
sufficient to reduce the Revolving Facility Credit Exposure under such Revolving
Facility as of such date of payment to an amount not to exceed 100% of the
Revolving Facility Commitments then in effect under such Revolving Facility. The
Administrative Agent may, at any time and from time to time after any such
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required

 

91



--------------------------------------------------------------------------------

Prepayment Date (it being understood that any Lender which does not notify the
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, (i) the Borrower shall pay to the Administrative Agent the
amount of the Waivable Mandatory Prepayment less the amount of Declined
Proceeds, which amount shall be applied by the Administrative Agent to prepay
the Term Loans of those Lenders that have elected to accept such Waivable
Mandatory Prepayment (each, an “Accepting Lender”) (which prepayment shall be
applied to the scheduled installments of principal of the Term Loans in the
applicable Class(es) of Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10), and (ii) the Borrower may retain a portion of the Waivable
Mandatory Prepayment in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”). Such Declined Proceeds shall be
retained by the Borrower and may be used for any purpose not otherwise
prohibited by this Agreement.

(f) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited, restricted or delayed by applicable local law or material documents
(including constituent and organizational documents) from being repatriated to
the United States, the portion of such Net Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans or other
Indebtedness that is secured by Liens on the Collateral permitted by
Section 6.02 at the times provided in Section 2.11(b) or Section 2.11(c) but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law or material documents will not permit repatriation to
the United States, and once such repatriation of any of such affected Net
Proceeds or Excess Cash Flow is permitted under the applicable local law or
material documents, such repatriation will be effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans or other Indebtedness that is secured by Liens on the Collateral permitted
by Section 6.02 pursuant to Section 2.11(b) or Section 2.11(c), to the extent
provided herein and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any or all of such Net Proceeds or Excess Cash Flow
could reasonably be expected to have an adverse tax cost consequence that is not
de minimis with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary (the Borrower hereby agreeing to use commercially reasonable
efforts (which shall not be required to extend beyond twelve (12) months after
the applicable prepayment date) to eliminate such tax effects in its reasonable
control in order to make such prepayments). For the avoidance of doubt, the
non-application of any amounts required to applied pursuant to Section 2.11(b)
or Section 2.11(c) as a consequence of the foregoing provisions does not
constitute a Default or an Event of Default, and such amounts shall be available
for working capital purposes of the Borrower and the Subsidiary Loan Parties so
long as not required to be prepaid in accordance with the foregoing provisions.
Notwithstanding the foregoing, any prepayments required after application of the
above provision shall be net of any costs, expenses or taxes incurred by the
Borrower or any of its affiliates and arising as a result of compliance with the
preceding sentence.

(g) (i) Notwithstanding anything to the contrary in Section 2.11(a) or 2.18(c)
(which provisions shall not be applicable to this Section 2.11(g)), the Borrower
shall have the right at any time and from time to time to prepay Term Loans
and/or repay Revolving Facility Loans of any Class (with, in the case of
Revolving Facility Loans under any Revolving Facility, a corresponding permanent
reduction in the Revolving Facility Commitment of each Lender who receives a
Discounted Voluntary Prepayment), to the Lenders at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(g);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders with

 

92



--------------------------------------------------------------------------------

Term Loans of any Class and/or Revolving Facility Loans of any Class on a pro
rata basis with all Lenders of such Class, and after giving effect to any
Discounted Voluntary Prepayment, there shall be sufficient aggregate Revolving
Facility Commitments among the Revolving Facility Lenders to apply to the
Outstanding Amount of the L/C Obligations as of such date, unless the Borrower
shall concurrently with the payment of the purchase price by the Borrower for
such Revolving Facility Loans, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(g) in the amount of any such
excess Outstanding Amount of the L/C Obligations, (B) no Discounted Voluntary
Prepayment shall be made from the proceeds of any extensions of credit under the
Revolving Facility and (C) the Borrower shall deliver to the Administrative
Agent a certificate of the Financial Officer of the Borrower stating (1) that no
Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment (after giving effect to any related waivers or
amendments obtained in connection with such Discounted Voluntary Prepayment),
(2) that each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.11(g) has been satisfied and (3) the aggregate
principal amount of Term Loans and/or Revolving Facility Loans so prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit F (each, a “Discounted Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans and/or repay Revolving
Facility Loans of an applicable Class (with a corresponding permanent reduction
in Revolving Facility Commitments of such Class) in each case in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans and/or Revolving Facility Loans as specified below. The Proposed
Discounted Prepayment Amount of Term Loans or Revolving Facility Loans shall not
be less than $5.0 million. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Proposed Discounted Prepayment Amount for Term Loans and/or Revolving Facility
Loans of the applicable Class, (B) a discount range (which may be a single
percentage) selected by the Borrower with respect to such proposed Discounted
Voluntary Prepayment equal to a percentage of par of the principal amount of
Term Loans or Revolving Facility Loans of such Class (the “Discount Range”) and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”). Upon receipt of a Discounted Prepayment Option
Notice with respect to Revolving Facility Loans, the Administrative Agent shall
notify the L/C Issuer thereof and Discounted Voluntary Prepayments in respect
thereof shall be subject to the consent of the L/C Issuer, such consent not to
be unreasonably withheld or delayed.

(iii) Upon receipt of a Discounted Prepayment Option Notice and receipt by the
Administrative Agent of any required consent from the L/C Issuer in accordance
with Section 2.11(g)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit G (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a maximum discount to par
(the “Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans and/or Revolving Facility Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Term Loans and/or Revolving Facility Loans of the
applicable Class(es) specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for Term Loans and/or
Revolving Facility Loans of the applicable Class(es) (the “Applicable
Discount”),

 

93



--------------------------------------------------------------------------------

which Applicable Discount shall be (A) the percentage specified by the Borrower
if the Borrower has selected a single percentage pursuant to Section 2.11(g)(ii)
for the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Loans whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans and/or Revolving Facility Loans (or the respective portions
thereof) (with, in the case of Revolving Facility Loans, a corresponding
permanent reduction in Revolving Facility Commitments) of the applicable
Class(es) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.16), upon irrevocable notice substantially in
the form of Exhibit H (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 P.M. Local time, three
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(iii) above)
established by the Administrative Agent in consultation with the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

 

94



--------------------------------------------------------------------------------

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December in each year, and the date on which the Revolving
Facility Commitments of the applicable Class of such Lender shall be terminated
as provided herein, a commitment fee in Dollars (a “Commitment Fee”) on the
daily amount of the Revolving Facility Commitments (whether used or unused) of
such Lender during the preceding quarter (or other period commencing with the
Closing Date or ending with the date on which the last of the Commitments of
such Lender shall be terminated) at a rate equal to the Applicable Commitment
Fee for the applicable Class with respect to such Lender. All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein (provided
that, if any Revolving Facility Loans or any L/C Obligations remain outstanding
following the Revolving Facility Maturity Date or the date on which the
aggregate Revolving Facility Commitments shall expire or be terminated, the
Commitment Fee with respect to such Revolving Facility Loans and such L/C
Obligations shall continue to accrue for so long as such Revolving Facility
Loans and such L/C Obligations remain outstanding and shall be due and payable
on demand).

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender; provided that at any time that an L/C
Issuer has Fronting Exposure to a Defaulting Lender, until such Fronting
Exposure has been reduced to zero, the L/C Participation Fee attributable to
such Fronting Exposure in respect of Letters of Credit issued by such L/C Issuer
shall be payable to such L/C Issuer) under any Revolving Facility, through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders under such Revolving
Facility shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) on such Lender’s Revolving Facility Percentage of the daily aggregate
Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts) of such Class, during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Revolving Facility Maturity Date with respect to such Revolving Facility or the
date on which the Revolving Facility Commitments of such Class shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings of such Class made by such Lender
effective for each day in such period and (ii) to each L/C Issuer, for its own
account (x) three Business Days after the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders under such Class shall be terminated as
provided herein, a fronting fee in Dollars in respect of each Letter of Credit
issued by such L/C Issuer for the period from and including the date of issuance
of such Letter of Credit to and including the termination of such Letter of
Credit, computed at a rate equal to 0.125% per annum of the Dollar Equivalent of
the daily stated amount of such Letter of Credit, plus (y) in connection with
the issuance, amendment or transfer of any such Letter of Credit or any drawing
thereunder, such L/C Issuer’s customary documentary and processing fees and
charges (collectively, “L/C Issuer Fees”). All L/C Participation Fees and L/C
Issuer Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

 

95



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay on the Closing Date to each Lender holding Term B
Loans party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Term B Loan, a closing fee (the “Term Closing Fee”) in
an amount equal to 0.50% of the stated principal amount of such Lender’s Term B
Loan, payable to such Lender from the proceeds of its Term B Loan as and when
funded on the Closing Date. Such Term Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and nonrefundable and non-creditable
thereafter.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2.00% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans under any Revolving Facility, upon termination of the Revolving Facility
Commitments with respect to such Revolving Facility and (iii) in the case of the
Term Loans, on the applicable Term Facility Maturity Date; provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on written demand, and (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed at all
times on the basis of a year of 365 days (or 366 days in a leap year); provided
that interest computed on Sterling denominated Loans shall be calculated on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted Eurocurrency Rate or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

96



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate, as applicable, for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the applicable Revolving Facility that the Adjusted Eurocurrency
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
applicable currency shall be ineffective and in the case of any Borrowing
denominated in Dollars, such Borrowing shall be converted to or continued on the
last day of the Interest Period applicable thereto as an ABR Borrowing and
(ii) if any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or L/C Issuer;

(ii) subject any Lender or L/C Issuer to any Tax with respect to any Loan
Document or any Eurocurrency Loan made by it or any Letter of Credit or
participation therein (other than Taxes indemnifiable under Section 2.17 or
Excluded Taxes); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or

 

97



--------------------------------------------------------------------------------

such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital or liquidity adequacy), then
from time to time the Borrower shall pay to such Lender or such L/C Issuer, as
applicable, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any
such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or L/C
Issuer, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the failure to borrow, convert, continue or prepay any Eurocurrency Loan on the
date specified in any notice delivered pursuant hereto or (c) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without withholding
or deduction for any Taxes except as required by law; provided, that if any
applicable withholding agent shall be required to

 

98



--------------------------------------------------------------------------------

withhold or deduct any Taxes in respect of any such payments, then (i) if such
Tax is an Indemnified Tax or Other Tax, the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required withholding or
deductions have been made (including withholding or deductions applicable to
additional sums payable under this Section 2.17) the applicable Lender (or, in
the case of a payment to the Administrative Agent for its own account, the
Administrative Agent), receives an amount equal to the sum it would have
received had no such withholding or deductions been made, (ii) the applicable
withholding agent shall make such withholding or deductions and (iii) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes payable by the
Administrative Agent or such Lender, as applicable (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party by a Lender, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two original copies of
whichever of the following is applicable: (i) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party, (ii) duly completed copies of
Internal Revenue Service Form W-8ECI (or any subsequent versions thereof or
successors thereto), (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 871(h) or 881(c) of the
Code, (x) a certificate in a form reasonably satisfactory to the Administrative
Agent (a “Non-Bank Certificate”), and (y) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any subsequent versions thereof or
successors thereto), (iv) to the extent the Foreign Lender is not the beneficial
owner (e.g., where the Foreign Lender is a partnership or participating Lender),
duly completed copies of Internal Revenue Service Form W-8IMY, together with
appropriate forms and certificates described in Sections 2.17(e)(i) through
(iii) and any additional Form W-8IMYs, withholding statements and other
information as may be required by law (provided that, where a Foreign Lender is
a partnership (and not a participating Lender) and one or more of its direct or
indirect partners are claiming the portfolio interest exemption, the Foreign
Lender may provide the Non-Bank Certificate on behalf of such direct or indirect
partners) or (v) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

99



--------------------------------------------------------------------------------

(f) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two duly completed copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) certifying that such U.S.
Lender is exempt from U.S. federal backup withholding on or before the date such
U.S. Lender becomes a party and upon the expiration of any form previously
delivered by such U.S. Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment.

(h) Notwithstanding any other provision of Section 2.17(e), (f) or (g), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(i) Each Lender shall, whenever a lapse in time or change in circumstances
renders any documentation previously provided pursuant to Sections 2.17(e), (f)
or (g) obsolete, expired or inaccurate in any respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

(j) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or the Administrative Agent,
as the case may be, shall use reasonable efforts to cooperate with the Borrower
as the Borrower may reasonably request in contesting such Tax; provided that
nothing in this Section 2.17(j) shall obligate any Lender or the Administrative
Agent to take any action that such person, in its sole judgment, determines may
result in a material detriment to such person. The Borrower shall indemnify and
hold each Lender and the Administrative Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrower pursuant to this Section 2.17(j). Any refund received from a successful
contest shall be governed by Section 2.17(k).

(k) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
Lender in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative

 

100



--------------------------------------------------------------------------------

Agent or such Lender is required to repay such refund to such Governmental
Authority. In such event, such Lender or the Administrative Agent, as the case
may be, shall, at the applicable Loan Party’s request, provide such Loan Party
with a copy of any notice of assessment or other evidence of the requirement to
repay such refund received from the relevant Governmental Authority (provided
that such Lender or the Administrative Agent may delete any information therein
that it deems confidential). A Lender or the Administrative Agent shall claim
any refund that it determines is available to it, unless it concludes in its
sole discretion that it would be adversely affected by making such a claim. This
Section 2.17(k) shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems in good faith to be confidential) to the Loan
Parties or any other person. Notwithstanding anything to the contrary, in no
event will any Lender be required to pay any amount to a Loan Party the payment
of which would place such Lender in a less favorable net after tax position than
such Lender would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.

(l) If any Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower, on or before
the date on which it becomes a party to this Agreement, with two duly completed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Administrative Agent is exempt from U.S. federal backup
withholding. If any Administrative Agent is not a “United States person” (as
defined in Section 7701(a)(30) of the Code), on or before the date on which it
becomes a party to this Agreement, it shall provide (1) Internal Revenue Service
Form W-8ECI (or any successor form) with respect to payments to be received by
it as a beneficial owner and (2) Internal Revenue Service Form W-8IMY (or any
successor form), together with required accompanying documentation, with respect
to payments to be received by it on behalf of the Lenders. Each Administrative
Agent shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided pursuant to this Section 2.17(l) obsolete,
expired or inaccurate in any respect, deliver promptly to the Borrower updated
or other appropriate documentation (including any new documentation reasonably
requested by the Borrower) or promptly notify the Borrower in writing of its
legal ineligibility to do so. Notwithstanding anything to the contrary, nothing
in this Section 2.17(l) shall require any Administrative Agent to provide any
documentation that it is not legally eligible to provide as a result of any
Change of Law after the date hereof.

(m) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars (or, in the case of
Alternate Currency Loans or Alternate Currency Letters of Credit, in the
applicable Alternate Currency) and in Same Day Funds not later than (x) in the
case of Loans or Letters of Credit denominated in Dollars or Canadian Dollars,
2:00 p.m. Local Time or (y) in the case of Loans or Letters of Credit
denominated in Alternate Currencies other than Canadian Dollars, 5:00 a.m. Local
Time, in each case, on the date specified herein. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be

 

101



--------------------------------------------------------------------------------

made directly to the applicable L/C Issuer as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the persons entitled thereto. Without limiting the generality
of the foregoing, the Administrative Agent may require that any payments payable
in Dollars due under this Agreement be made in the United States. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in Letters of Credit
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Term Loans, Revolving Facility Loans and participations
in Letters of Credit and accrued interest thereon than the proportion received
by any other Lender entitled thereto, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans and participations in Letters of Credit of other Lenders entitled thereto
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders entitled thereto ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans and participations in Letters of Credit; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, pursuant to
Section 2.11(g), Section 2.19(b), Section 2.19(c) and Section 9.04(i)) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph (c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each

 

102



--------------------------------------------------------------------------------

of the Lenders or the applicable L/C Issuer, as applicable, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or L/C Issuer with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), Section 2.05(d), Section 2.06(b) or
Section 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then the Borrower may, at its option and its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (1) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee reasonably acceptable
to (i) the Administrative Agent (unless, in the case of an assignment of Term
Loans, such assignee is a Lender, an Affiliate of a Lender or an Approved Fund)
and (ii) if in respect of any Revolving Facility Commitment or Revolving
Facility Loan, the L/C Issuer, that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment) or
(2) terminate the Commitments of such Lender and prepay such Lender on a non-pro
rata basis; provided, that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Borrower (as applicable) (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (ii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender. No action by or consent of the
removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected or all
Lenders (or all Lenders of a particular Class affected or all Lenders of a
particular Class) and with respect to which the Required Lenders (or the

 

103



--------------------------------------------------------------------------------

Majority Lenders of the relevant Facility) shall have granted their consent,
then the Borrower may, at its option and its sole expense (including with
respect to the processing and recordation fee referred to in
Section 9.04(b)(ii)(B)) to (1) require such Non-Consenting Lender to assign and
delegate, without recourse, all interests, rights and obligations under this
Agreement with respect to the applicable Class(es) of Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to (i) the
Administrative Agent (unless, in the case of an assignment of Term Loans, such
assignee is a Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if
in respect of any Revolving Facility Commitment or Revolving Facility Loan, the
L/C Issuer or (2) terminate the Commitments of such Non-Consenting Lender and
prepay such Lender on a non-pro rata basis; provided, that: (a) all Obligations
of the Borrower owing to such Non-Consenting Lender being replaced or terminated
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment or termination (including any amount payable pursuant to
Section 2.11(a)) and (b) the replacement Lender, if any, shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon. No action by or consent
of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price.

SECTION 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Administrative Agent) to either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.21. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount at the time such Incremental Commitments are established from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion. Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5.0 million and a minimum
amount of $20.0 million or equal to the remaining Incremental Amount or in each
case such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective (the “Increased Amount
Date”), (iii) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be commitments to make term loans with
terms identical to Term B Loans or commitments to make term loans with pricing
terms and/or amortization and/or participation in mandatory prepayments or
commitment reductions and/or maturity and/or other terms different from the Term
B Loans (“Other Term Loans”) and (iv) in the case of Incremental Revolving
Facility Commitments, whether such Incremental Revolving Facility

 

104



--------------------------------------------------------------------------------

Commitments are to be commitments to make additional Revolving Facility Loans on
the same terms as the Initial Revolving Loans or commitments to make revolving
loans with pricing terms and/or participation in mandatory prepayments or
commitment reductions and/or maturity and/or other terms different from the
Initial Revolving Loans (“Other Revolving Loans”).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that

(i) except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security (which shall, subject to clause
(ii) through (iv) of this proviso, be determined by the Borrower and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) terms substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms and conditions, taken as a whole,
applicable to the Term B Loans (except for covenants and other provisions
applicable only to periods after the latest Term Facility Maturity Date existing
at the time of incurrence of such additional Term Facility), or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent,

(ii) the Other Term Loans shall rank pari passu or, at the option of the
Borrower, junior in right of security with the Term B Loans, or be unsecured
(provided, that if such Other Term Loans rank junior in right of security with
the Term B Loans, such Other Term Loans shall be subject to a Permitted Junior
Intercreditor Agreement and, for the avoidance of doubt, Other Term Loans that
rank junior in right of security or are unsecured shall be established pursuant
to separate facilities from the Term B Loans and shall not be subject to clause
(viii) below),

(iii) the final maturity date of any Other Term Loans shall be no earlier than
the latest Term Facility Maturity Date in effect on the date of incurrence,

(iv) the Weighted Average Life to Maturity of any Other Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term B Loans
(without giving effect to any amortization or prepayments on the Term B Loans or
Other Term Loans),

(v) except as to pricing, final maturity date, participation in mandatory
prepayments and commitment reductions and ranking as to security (which shall,
subject to clause (vi) and (vii) of this proviso, be determined by the Borrower
and the Incremental Revolving Facility Lenders in their sole discretion), the
Other Revolving Loans shall have (x) terms substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than the terms
and conditions, taken as a whole, applicable to the Initial Revolving Loans
(except for covenants or other provisions applicable only to periods after the
latest Revolving Facility Maturity Date existing at the time of incurrence of
such Incremental Revolving Facility Commitments) or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent,

(vi) the Other Revolving Loans shall rank pari passu or, at the option of the
Borrower, junior in right of security with the Initial Revolving Loans or be
unsecured (provided, that if such Other Revolving Loans rank junior in right of
security with the Initial Revolving Loans, such Other Revolving Loans shall be
subject to a Permitted Junior Intercreditor Agreement and, for the avoidance of
doubt, Other Revolving Loans that rank junior in right of security or are
unsecured shall be established pursuant to separate facilities from the Initial
Revolving Loans),

 

105



--------------------------------------------------------------------------------

(vii) the final maturity date of any Other Revolving Loans shall be no earlier
than the Revolving Facility Maturity Date with respect to the Initial Revolving
Loans,

(viii) with respect to any Other Term Loan incurred prior to the twelve-month
anniversary of the Closing Date pursuant to clause (a) of this Section 2.21 that
ranks pari passu in right of security with the Term B Loans, the All-in Yield
shall be the same as that applicable to the Term B Loans on the Closing Date,
except that the All-in Yield in respect of any such Other Term Loan may exceed
the All-in Yield in respect of such Term B Loans on the Closing Date by no more
than 0.50%, or if it does so exceed such All-in Yield (such difference, the
“Term Yield Differential”) then the Applicable Margin (or the “LIBOR floor” as
provided in the following proviso) applicable to such Term B Loans shall be
increased such that after giving effect to such increase, the Term Yield
Differential shall not exceed 0.50%; provided that, to the extent any portion of
the Term Yield Differential is attributable to a higher “LIBOR floor” being
applicable to such Other Term Loans, such floor shall only be included in the
calculation of the Term Yield Differential to the extent such floor is greater
than the higher of the Adjusted Eurocurrency Rate in effect for an Interest
Period of three months’ duration at such time and the “LIBOR floor” applicable
to the initial Term B Loans, and, with respect to such excess, the “LIBOR floor”
applicable to the outstanding Term B Loans shall be increased to an amount not
to exceed the “LIBOR floor” applicable to such Other Term Loans prior to any
increase in the Applicable Margin applicable to such Term B Loans then
outstanding,

(ix) there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party;

(x) there shall be no collateral security for any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments other than the
Collateral; and

(xi) any Incremental Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any mandatory
repayments or prepayments or commitment reductions hereunder, and any
Incremental Revolving Facility Commitments may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
mandatory commitment reductions hereunder.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments evidenced thereby as provided for in Section 9.08(e) (including,
without limitation, any amendment to Section 2.10(a) as may be necessary to
reflect the amortization of any such Incremental Term Loans, including in the
case of any Incremental Term Loan that is intended to be “fungible” with any
existing series of Term Loans, any customary adjustments necessary to provide
for such “fungibility”). Any amendment to this Agreement or any other Loan
Document that is necessary to effect the provisions of this Section 2.21 and any
such collateral and other documentation shall be deemed “Loan Documents”
hereunder and such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

106



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless on the date of such effectiveness, (A) to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in clause (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower and (B) if such Incremental
Term Loan Commitment or Incremental Revolving Facility Commitment is established
for a purpose other than financing any Permitted Business Acquisition or any
other acquisition or Investment that is permitted by this Agreement, no Event of
Default under Section 7.01(b), (c), (h) (with respect to the Borrower and the
Master Lease Tenants) or (i) (with respect to the Borrower and the Master Lease
Tenants) shall have occurred and be continuing or would result therefrom.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis. The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clauses (e) through (i) of this Section 2.21), pursuant to one or more offers
made from time to time by the Borrower to all Lenders of any Class of Term Loans
and/or Revolving Facility Commitments, on a pro rata basis (based, in the case
of an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable) and on the same terms
(“Pro Rata Extension Offers”), the Borrower is hereby permitted to consummate
transactions with individual Lenders from time to time to extend the maturity
date of such Lender’s Loans and/or Commitments of such Class and to otherwise
modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including
without limitation increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, in the
case of an offer to the Lenders under any Class of Term Loans, that all of the
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, that all of the Revolving Facility Commitments in respect of
such Revolving Facility are, in each case, offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same. Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Incremental Term Loan for
such Lender (if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”)) or an Incremental Revolving Facility
Commitment for such Lender (if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment”)).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, any other
pricing terms, amortization,

 

107



--------------------------------------------------------------------------------

final maturity date and participation in prepayments and commitment reductions
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Pro Rata Extension Offer and shall not be
subject to the provisions set forth in Section 2.21(b)(viii)), the Extended Term
Loans shall have (x) terms substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than, the terms and conditions,
taken as a whole, applicable to the existing Class of Term Loans (except for
covenants and other provisions applicable only to periods after the latest Term
Facility Maturity Date existing at the time of incurrence of such Extended Term
Loan), or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Extended Term Loans
shall be no earlier than the latest Term Facility Maturity Date in effect on the
date of incurrence, (iii) the Weighted Average Life to Maturity of any Extended
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans to which such offer relates (without giving
effect to any amortization or prepayments on such Class of Term Loans), (iv)
except as to interest rates, fees, any other pricing terms, participation in
mandatory prepayments and commitment reductions and final maturity (which shall
be determined by the Borrower and set forth in the Pro Rata Extension Offer),
any Extended Revolving Facility Commitment shall have (x) terms substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms and conditions, taken as a whole, applicable to the
existing Class of Revolving Facility Commitments (except for covenants and other
provisions applicable only to periods after the latest Revolving Facility
Maturity Date existing at the time of incurrence of such Extended Revolving
Facility Commitments) or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent, and (v) any Extended Term Loans and/or
Extended Revolving Facility Commitments may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
mandatory repayments or prepayments hereunder. Upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Extended Term Loans and/or Extended Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto. If
provided in any Incremental Assumption Agreement with respect to any Extended
Revolving Facility Commitments, and with the consent of each L/C Issuer,
participations in Letters of Credit shall be reallocated to lenders holding such
Extended Revolving Facility Commitments in the manner specified in such
Incremental Assumption Agreement, including upon effectiveness of such Extended
Revolving Facility Commitment or upon or prior to the maturity date for any
Class of Revolving Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),

 

108



--------------------------------------------------------------------------------

(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby and (v) all Extended Term Loans,
Extended Revolving Facility Commitments and all obligations in respect thereof
shall be Loan Obligations of the relevant Loan Parties under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations of the relevant Loan Parties under this
Agreement and the other Loan Documents.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) or Section 2.18(c) (which provisions shall not be applicable to
clause (j) through (o) of this Section 2.21), the Borrower may by written notice
to the Administrative Agent establish one or more additional tranches of term
loans under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not less than five Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans (except
that no Default or Event of Default pursuant to Section 7.01(b), (c), (h) or
(i) shall have occurred and be continuing);

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans (without giving effect to any amortization or prepayments
on such Class of Term Loans);

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith; and

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates or
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(viii)) and optional prepayment or mandatory prepayment or
redemption terms which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially more favorable to the Lenders providing such
Refinancing Term Loans than, the terms, taken as a whole, applicable to the Term
B Loans (except to the extent such covenants and other terms apply solely to any
period after the Term B Facility Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent), as determined by the Borrower in good
faith. In addition, notwithstanding the foregoing, the Borrower may establish

 

109



--------------------------------------------------------------------------------

Refinancing Term Loans to refinance and/or replace all or any portion of a
Revolving Facility Commitment (regardless of whether Revolving Facility Loans
are outstanding under such Revolving Facility Commitments at the time of
incurrence of such Refinancing Term Loans), so long as (1) the aggregate amount
of such Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith and (2) if the Revolving
Facility Credit Exposure outstanding on the Refinancing Effective Date would
exceed the aggregate amount of Revolving Facility Commitments outstanding in
each case after giving effect to the termination of such Revolving Facility
Commitments, the Borrower shall take one or more of the actions contemplated by
Section 2.11(d) such that such Revolving Facility Credit Exposure does not
exceed such aggregate amount of Revolving Facility Commitments in effect on the
Refinancing Effective Date after giving effect to the termination of such
Revolving Facility Commitments (it being understood that such Refinancing Term
Loans may be provided by the Lenders holding the Revolving Facility Commitments
being terminated and/or by any other Person that would be a permitted Assignee
hereunder).

(k) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided that any
Refinancing Term Loans may, to the extent provided in the applicable Incremental
Assumption Agreement, be designated as an increase in any previously established
Class of Term Loans made to the Borrower.

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.11(a) and Section 2.18(c) (which provisions shall not be applicable to
clauses (l) through (o) of this Section 2.21), the Borrower may by written
notice to the Administrative Agent establish one or more additional Facilities
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replaces in whole or in part any Class of Revolving Facility Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion); provided
that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied to the extent required by the relevant Incremental Assumption
Agreement governing such Refinancing Term Loans (except that no Default or Event
of Default pursuant to Section 7.01(b), (c), (h) or (i) shall have occurred and
be continuing); (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith; (iii) no Replacement Revolving Facility
Commitments shall have a final maturity date prior to the Revolving Facility
Maturity Date of the Revolving Facility Commitments being replaced; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit

 

110



--------------------------------------------------------------------------------

sublimit under such Replacement Revolving Facility which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the Replacement L/C Issuer, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially more favorable to the Lenders
providing such Replacement Revolving Facility Commitments than, those, taken as
a whole, applicable to the then outstanding Revolving Facility (except to the
extent such covenants and other terms apply solely to any period after the
latest final maturity of the Revolving Facility Commitments in effect on the
date of incurrence of such Replacement Revolving Facility Commitments or are
otherwise reasonably acceptable to the Administrative Agent) as determined by
the Borrower in good faith. In addition, the Borrower may establish Replacement
Revolving Facility Commitments to refinance and/or replace all or any portion of
a Term Loan hereunder (regardless of whether such Term Loan is repaid with the
proceeds of Replacement Revolving Loans or otherwise), so long as the aggregate
amount of such Replacement Revolving Facility Commitments does not exceed the
aggregate amount of Term Loans repaid at the time of establishment thereof plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Facility Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other Person that would be a
permitted Assignee hereunder).

(m) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
(such Person, a “Replacement Revolving Lender”) to provide all or a portion of
the Replacement Revolving Facility Commitments; provided that any Lender offered
or approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment. Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Incremental Assumption
Agreement, be designated as an increase in any previously established Class of
Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such
Class then outstanding on such Replacement Revolving Facility Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving Credit
Percentages.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any

 

111



--------------------------------------------------------------------------------

Refinancing Term Loan or Replacement Revolving Facility Commitment at any time
or from time to time other than those set forth in clauses (j) or (l) above, as
applicable, and (iv) all Refinancing Term Loans, Replacement Revolving Facility
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under this Agreement and the
other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Revolving Facility Commitments or Incremental
Term Loan Commitments, (x) to the extent the last date of Interest Periods for
multiple Eurocurrency Borrowings under the Term Facilities fall on the same day,
such Eurocurrency Borrowings shall be considered a single Eurocurrency Borrowing
and (y) to the extent the last date of Interest Periods for multiple
Eurocurrency Borrowings under the Revolving Facilities fall on the same day,
such Eurocurrency Borrowings shall be considered a single Eurocurrency Borrowing
and (ii) the initial Interest Period with respect to any Eurocurrency Borrowing
of Incremental Revolving Facility Commitments or Incremental Term Loan
Commitments may, at the Borrower’s option, be of a duration of a number of
Business Days that is less than one month, and the Adjusted Eurocurrency Rate
with respect to such initial Interest Period shall be the same as the Adjusted
Eurocurrency Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.

SECTION 2.22. Defaulting Lenders.

(i) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender under any Revolving Facility becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws, rules and regulations of any
Governmental Authority, during any period in which there is a Defaulting Lender,
for purposes of computing the amount of the obligation of each Non-Defaulting
Lender under any such Revolving Facility to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.05, the “Revolving
Facility Percentage” of each Non-Defaulting Lender under such Revolving Facility
shall be computed without giving effect to the Revolving Facility Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit under such Revolving Facility in connection with such
reallocation shall not exceed the Available Unused Commitment of such Lender.

(ii) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Revolving Facility Lenders” or “Majority Lenders,” as applicable, and
Section 9.08.

(iii) Cash Collateral. To the extent the reallocation pursuant to clause
(i) above is insufficient for any reason to cover the L/C Issuer’s Fronting
Exposure to a Defaulting Lender, the Borrower shall Cash Collateralize such
uncovered Fronting Exposure pursuant to arrangements reasonably satisfactory to
the Administrative Agent.

(iv) Limitation on Letters of Credit. Notwithstanding anything to the contrary
set forth herein, so long as any Lender is a Defaulting Lender, no L/C Issuer
shall have any obligation to issue, amend or renew any Letter of Credit at any
time there is Fronting Exposure unless the L/C Issuer is satisfied that it will
have no Fronting Exposure after giving effect thereto.

 

112



--------------------------------------------------------------------------------

(v) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender on account of its Loans or participations under the applicable Class of
Revolving Facility Commitments (whether voluntary or mandatory, at maturity,
following an Event of Default or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 9.06, shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(v) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(vi) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (vi)(A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (vii) below, (y) pay to each L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(vii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders of the applicable Revolving
Facility in accordance with their respective pro rata Commitments under such
Revolving Facility (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of

 

113



--------------------------------------------------------------------------------

any Non-Defaulting Lender under such Revolving Facility to exceed such
Non-Defaulting Lender’s Revolving Facility Commitment under such Revolving
Facility. Subject to Section 9.24, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(viii) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Facility Loans and funded and
unfunded participations in Letters of Credit under the applicable Revolving
Facility to be held on a pro rata basis by the Lenders in accordance with their
Revolving Facility Percentages under such Revolving Facility (without giving
effect to Section 2.22(i)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, the
Borrower and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower and each of the Subsidiary Loan Parties of each of the Loan Documents
to which it is a party, and the borrowings hereunder and the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be obtained by the Borrower and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
law (including Gaming Laws), statute, rule or regulation applicable to the
Borrower or any such Subsidiary Loan Party, (B) any provision of the certificate
or articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements or by-laws) of
the Borrower or any such Subsidiary Loan Party, (C) any applicable order of any
court or any rule, regulation or order of any Governmental Authority applicable
to the Borrower or any such Subsidiary Loan Party or (D) any

 

114



--------------------------------------------------------------------------------

provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which the Borrower or any such Subsidiary Loan
Party is a party or by which any of them or any of their property is or may be
bound, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, give rise to a right of
or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
such Subsidiary Loan Party, other than the Liens created by the Loan Documents
and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower in accordance with the Plan of Reorganization and
Confirmation Order and constitutes, and each other Loan Document when executed
and delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, in each case that may
be commenced after the date hereof, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law),(iii) implied covenants of good faith and fair dealing and
(iv) any foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries that are not Loan Parties.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery of performance of each Loan
Document to which the Borrower or any Subsidiary Loan Party is a party, except
for (a) the filing of Uniform Commercial Code financing and continuation
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and any successor offices, (c) recordation of
the Mortgages, (d) such actions, consents and approvals under Gaming Laws or
from Gaming Authorities the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect, (e) such as have been
made or obtained and are in full force and effect, (f) such other actions,
consents and approvals the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and (g) filings or
other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements.

(a) The financial statements delivered in accordance with Section 4.02(i)
present fairly in all material respects the consolidated financial position of
Caesars Entertainment Operating Company, Inc. and its consolidated subsidiaries
as of the dates and for the periods referred to therein and the results of
operations and, if applicable, cash flows for the periods then ended, and except
as set forth on Schedule 3.05, were prepared in accordance with GAAP applied on
a consistent basis throughout the periods covered thereby, except, in the case
of interim period financial statements, for the absence of notes and for normal
year-end adjustments and except as otherwise noted therein.

(b) The pro forma financial statements delivered in accordance with
Section 4.02(j) have been prepared in good faith based on assumptions believed
by the Borrower to have been reasonable as of the date of delivery thereof (it
being understood that such assumptions are based on good faith estimates of
certain items and that the actual amount of such items on the Closing Date is
subject to change), and present fairly in all material respects on a pro forma
basis the estimated financial position of CEC and its consolidated subsidiaries
as at December 31, 2016, assuming that the Transactions had

 

115



--------------------------------------------------------------------------------

actually occurred at such date, and the results of operations of CEC and its
consolidated subsidiaries for the twelve-month period ended December 31, 2016,
assuming that the Transactions and the Emergence Restructuring Transactions had
actually occurred on the first day of such twelve-month period.

SECTION 3.06. No Material Adverse Effect. After the Closing Date, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrower and its Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.
Schedule 3.07(a) sets forth a true, complete and correct list of all Mortgaged
Properties as of the Closing Date.

(b) As of the Closing Date, (i) each of the Borrower and its Subsidiaries has
complied with all material obligations under all leases (including the Master
Leases) to which it is a party, except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect and (ii) all such
leases (including the Master Leases) are in full force and effect, except leases
in respect of which the failure to be in full force and effect would not
reasonably be expected to have a Material Adverse Effect. The Borrower has
delivered to Administrative Agent a true, complete and correct copy of each
Master Lease, as in effect on the Closing Date.

(c) As of the Closing Date, none of the Borrower or the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(d) As of the Closing Date, none of the Borrower or the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such Subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests in the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

 

116



--------------------------------------------------------------------------------

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending, or, to the knowledge of the Borrower, threatened
in writing against or affecting the Borrower or any of the Subsidiaries or any
business, property or rights of any such person which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law (including the USA
PATRIOT Act), rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) The Borrower and each Subsidiary are in compliance in all material respects
with all Gaming Laws that are applicable to them and their businesses, except
where a failure to so comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrower and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) Neither the making of any Loan (or the extension of any Letter of Credit)
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, Regulation U or Regulation X of the Board. No part of the proceeds
of any Loan or any Letter of Credit will be used for any purpose that violates
Regulation T, Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of the Borrower and the Subsidiaries
is required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, for
Restricted Payments, Permitted Business Acquisitions and project development
and, in the case of Letters of Credit, for the back-up or replacement of
existing letters of credit and for the avoidance of doubt, the Borrower may
request the issuance of Letters of Credit for the account of any subsidiary or
any other Person designated by the Borrower, in each case for general corporate
purposes of such subsidiary or other Person); provided the amount of Revolving
Facility Loans incurred on the Closing Date to finance the Transactions, pay
Transaction Expenses and fund any ordinary course working capital requirements
of the Borrower and its Subsidiaries shall not exceed $50.0 million and (b) the
Borrower will use the proceeds of the initial Term B Loans made on the Closing
Date to finance a portion of the Transactions and for the payment of Transaction
Expenses.

 

117



--------------------------------------------------------------------------------

SECTION 3.13. Tax Returns.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments due and payable by it (and made adequate provision (in
accordance with GAAP) for the payment of all Taxes not yet due and payable)
through the date of the applicable Credit Event, including in its capacity as a
withholding agent (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP); and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, with respect to each of the Borrower
and the Subsidiaries, there are no claims being asserted in writing with respect
to any Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written factual information (other than the Projections, estimates,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Borrower, the
Subsidiaries, the Transactions and any other transactions contemplated hereby
included in the Information Memorandum or otherwise prepared by or on behalf of
the foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Closing Date and did not, taken as a whole, contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made (giving effect to all supplements and updates provided
thereto prior to the date hereof).

(b) The Projections, estimates and other forward-looking information and
information of a general economic nature prepared by or on behalf of the
Borrower or any of its representatives and that have been made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby (i) have been prepared in good faith
based upon assumptions believed by the Borrower to be reasonable as of the date
thereof (it being understood that such Projections are as to future events and
are not to be viewed as facts, such Projections are subject to significant
uncertainties and contingencies and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results, and that no assurances can be given that the projected
results will be realized), as of the date such Projections and estimates were
furnished to the Lenders and as of the Closing Date, and (ii) as of the Closing
Date, have not been modified in any material respect by the Borrower.

SECTION 3.15. Employee Benefit Plans. Except as set forth on Schedule 3.15 or
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect: (i) each Plan that is, or has in the five years
preceding the date of this Agreement been, sponsored or

 

118



--------------------------------------------------------------------------------

maintained by the Borrower or any Subsidiary is in compliance with the
applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past five years as to which the Borrower, any Subsidiary or
any ERISA Affiliate was required to file a report with the PBGC, other than
reports that have been filed; (iii) as of the most recent valuation date
preceding the date of this Agreement, no Plan has any material Unfunded Pension
Liability; (iv) no ERISA Event has occurred or is reasonably expected to occur;
(v) none of the Borrower, its Subsidiaries or the ERISA Affiliates (A) has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan; and (vi) none of
the Borrower or its Subsidiaries has engaged in a “prohibited transaction” (as
defined in Section 406 of ERISA and Code Section 4975) in connection with any
employee pension benefit plan (as defined in Section 3(2) of ERISA) that would
subject the Borrower or any Subsidiary to tax.

SECTION 3.16. Environmental Matters. Except as set forth on Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(ii) each of the Borrower and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
Environmental Laws and is in compliance with the terms of such permits, licenses
and other approvals and with all other Environmental Laws, (iii) no Hazardous
Material is located at, on or under any property currently owned, operated or
leased or, to the Borrower’s knowledge, formerly owned, operated or leased, by
the Borrower or any of its Subsidiaries that would reasonably be expected to
give rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of its Subsidiaries or transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of its
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Collateral Agreement (other than
the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

 

119



--------------------------------------------------------------------------------

(b) When the Collateral Agreement or IP Security Agreements (as defined in the
Collateral Agreement) are properly filed in the United States Patent and
Trademark Office and the United States Copyright Office, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in paragraph (a)
above, the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the domestic registered or pending
copyrights, patents and trademarks included in the Collateral, in each case
prior and superior in right to the Lien of any other person, except for
Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date).

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 and Section 5.11 will be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on all of the applicable Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, and all relevant mortgage taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have valid Liens with record notice to third parties on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii) no Loan Party makes any representation or warranty as to
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest in any Equity Interests in any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all Owned Real Property owned by the
Loan Parties. As of the Closing Date, the Loan Parties own in fee all the Owned
Real Property set forth as being owned by them in the Perfection Certificate
except to the extent set forth therein.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all Material Leased Real Property that is leased by the Loan
Parties as the lessee and the addresses thereof. As of the Closing Date, the
Loan Parties have in all material respects valid leases in all the Material
Leased Real Property set forth as being leased by them as the lessee in the
Perfection Certificate except to the extent set forth therein.

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Borrower and the Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and the

 

120



--------------------------------------------------------------------------------

Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and the Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and the Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Borrower and the
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and the
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.21. [Reserved].

SECTION 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) the Borrower and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, trademarks, service marks or
trade names, copyrights or mask works, domain names, data, databases, trade
secrets, applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, (b) to the best knowledge of the Borrower, the
Borrower and the Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrower, threatened.

SECTION 3.23. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Material Indebtedness of any Loan
Party permitted to be incurred hereunder constituting Indebtedness that is
subordinated in right of payment to the Loan Obligations.

SECTION 3.24. Anti-Money Laundering; Anti-Corruption and Sanctions Laws.

(a) No Loan Party, none of its subsidiaries and to the knowledge of each Loan
Party, none of the respective officers, directors, brokers or agents of such
Loan Party or such subsidiary (in their respective capacities as such) has
violated in any material respect or is in violation in any material respect of
any applicable Anti-Money Laundering Law.

 

121



--------------------------------------------------------------------------------

(b) The Loan Parties have implemented and maintain in effect policies and
procedures reasonably designed to promote compliance in all material respects by
the Loan Parties, their Subsidiaries and their respective directors, officers,
employees and agents (in their respective capacities as such) with the U.S.
Foreign Corrupt Practices Act, as amended, and all other anti-corruption laws
applicable to the Borrower and its Subsidiaries (“Anti-Corruption Laws”) and
applicable Sanctions, and the Loan Parties and their Subsidiaries and, to the
knowledge of the Loan Parties, their respective officers, directors, employees
and agents (in their respective capacities as such), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Parties, (i) none of the respective officers, directors or employees of such
Loan Party or such Subsidiary, and (ii) none of the respective brokers or agents
of such Loan Party or such Subsidiary that is acting or benefiting in any
capacity in connection with the Loans, is a Sanctioned Person.

(d) Except to the extent permissible for a person required to comply with
Sanctions, the Borrower will not, directly or indirectly, use any proceeds of
the Loans or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any person for the purpose of financing activities or business
of or with any person or in any country or territory that, at the time of
funding or facilitation, is a Sanctioned Person or a Sanctioned Country.

(e) No part of the proceeds of the Loans will be used, directly or indirectly,
to make any payment to any person in violation of any Anti-Corruption Laws.

SECTION 3.25. Insurance. Schedule 3.25 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to
permit any L/C Credit Extension hereunder (each, a “Credit Event”) are subject
to the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each L/C Credit Extension (in each case of clauses (b) and (c) below, other
than in connection with Incremental Term Loans or Incremental Revolving Facility
Commitments to the extent not required by the Lenders providing such Incremental
Term Loans or Incremental Revolving Facility Commitments, as set forth in the
applicable Incremental Assumption Agreement):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of an L/C Credit Extension, the applicable L/C Issuer and the
Administrative Agent shall have received a Letter of Credit Application as
required by Section 2.05(b).

 

122



--------------------------------------------------------------------------------

(b) (i) In the case of each Credit Event that occurs on the Closing Date, the
representations and warranties made in respect of the Borrower, and, to the
extent applicable, the Subsidiary Loan Parties, in Sections 3.01(a) and (d),
3.02(a) and (b)(i)(B), 3.03, 3.10, 3.11, 3.17 (limited to creation, validity and
perfection except as provided in the last paragraph of Section 4.02), 3.19 and
3.24 (limited to the use of proceeds of the Credit Events occurring on the
Closing Date) shall be true and correct in all material respects as of such
date; and (ii) in the case of each other Credit Event that occurs after the
Closing Date (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects as of such date, in each case, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) In the case of each Credit Event that occurs after the Closing Date, at the
time of and immediately after such Borrowing or L/C Credit Extension (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, no Event of Default
or Default shall have occurred and be continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
such L/C Credit Extension shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing or L/C Extension as to
the matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
the Borrower, the L/C Issuer and the Lenders (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include delivery of a signed signature
page of this Agreement by facsimile or other means of electronic transmission
(e.g., “pdf”)) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each L/C Issuer, a written opinion of (i) Latham & Watkins LLP,
special counsel for the Loan Parties and (ii) each local counsel specified on
Schedule 4.02(b), in each case (A) dated the Closing Date, (B) addressed to each
L/C Issuer, the Administrative Agent and the Lenders and (C) in form and
substance consistent with similar transactions for the Borrower and reasonably
satisfactory to the Administrative Agent covering such matters relating to the
Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary, Responsible Officer or similar officer of each Loan Party
dated the Closing Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by a Responsible Officer of such Loan Party or other
person duly authorized by the constituent documents of such Loan Party,

 

123



--------------------------------------------------------------------------------

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of CEOC,
LLC, together with all attachments contemplated thereby, and the results of a
search of the Uniform Commercial Code (or equivalent), tax and judgment, United
States Patent and Trademark Office and United States Copyright Office filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit I and signed by a Financial Officer of CEOC, LLC confirming the
solvency of the Borrower and the Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Closing Date.

(f) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Davis Polk & Wardwell LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document (which amounts may be offset against the
proceeds of the Term B Facility and the Revolving Facility).

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods and post-closing periods set forth in such definition, the
Collateral and Guarantee Requirement shall be satisfied (or waived pursuant to
the terms hereof) as of the Closing Date.

 

124



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information required
by Section 9.20, to the extent such information has been requested not less than
ten (10) Business Days prior to the Closing Date.

(i) The Arrangers shall have received (a) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of Caesars
Entertainment Operating Company, Inc. and its subsidiaries, for the two most
recently completed fiscal years ended at least 90 days before the Closing Date
and (b) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Caesars Entertainment Operating Company,
Inc. and its subsidiaries, for each subsequent fiscal quarter ended at least 45
days before the Closing Date (other than any fiscal fourth quarter) after the
most recent fiscal period for which audited financial statements have been
provided pursuant to clause (a) hereof, in each case prepared in accordance with
GAAP in all material respects (provided, that notwithstanding the foregoing, the
unaudited consolidated financial statements in the form of, and containing
information similar to, those available in respect of the fiscal quarters ended
March 31, 2016, June 30, 2016 and September 30, 2016 at
http://investor.caesars.com/ceoc-financials.cfm on the date of the Commitment
Letter shall be deemed to satisfy the requirements of this clause (b)). Caesars
Entertainment Operating Company, Inc.’s public filings with the Securities and
Exchange Commission of any required audited financial statements on Form 10-K or
required unaudited financial statements on Form 10-Q, in each case, will satisfy
the requirements under clauses (a) or (b) of this Section 4.01(i).

(j) The Arrangers shall have received a pro forma consolidated balance sheet and
a related pro forma consolidated statement of income of CEC and its subsidiaries
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days before the
Closing Date, or, if the most recently completed fiscal period is the end of a
fiscal year, ended at least 90 days before the Closing Date, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other statement of income), which need not be prepared in
compliance with Regulations S-X of the Securities Act, nor include adjustments
for fresh start accounting or purchase accounting (including adjustments of the
type contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

(k) On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, neither the Borrower nor any of the
Subsidiaries shall have any third party Indebtedness of the type described in
clause (a) of the definition thereof other than (i) the Loans and other
extensions of credit under this Agreement, (ii) Indebtedness of Foreign
Subsidiaries, (iii) Indebtedness that is contemplated by, or permitted to remain
outstanding pursuant to the Plan of Reorganization and (iv) other Indebtedness
incurred in the ordinary course of business of the Borrower and its Subsidiaries
for capital expenditures and working capital purposes.

(l) Since February 17, 2017, there shall not have occurred any Borrower Material
Adverse Effect.

(m) (a) The Bankruptcy Court shall have entered the Confirmation Order, which
shall (i) not be stayed, (ii) be in full force and effect, (iii) be final and
non-appealable, and (iv) not have been reversed, vacated, amended, supplemented,
or otherwise modified in any manner materially adverse to the interests of the
Lenders without the consent of the Arrangers (such consent not to be

 

125



--------------------------------------------------------------------------------

unreasonably withheld, delayed, denied or conditioned), it being agreed that the
Arrangers shall be deemed to have consented to any such amendment, supplement,
waiver or modification described in this clause (a) unless they shall object
thereto within five (5) Business Days after receipt from the Borrower of written
notice thereof, (b) the Plan of Reorganization shall have become effective in
accordance with its terms, and all conditions precedent to the effectiveness of
the Plan of Reorganization shall have been, or substantially contemporaneously
with the closing of the Facilities, will be, satisfied in all material respects
or waived (solely to the extent that such waiver is materially adverse to the
interest of the Lenders, with the prior consent of the Arrangers (such consent
not to be unreasonably withheld, delayed, denied or conditioned)), it being
agreed that the Arrangers shall be deemed to have consented to any such waiver
described in this clause (b) unless they shall object thereto within five
(5) Business Days after receipt from the Borrower of written notice of such
waiver, (c) the Restructuring Transactions as described and defined in the Plan
of Reorganization to occur on the effective date of the Plan of Reorganization
shall have been consummated, or substantially concurrently with the closing of
the Facilities will be consummated, on the Closing Date, (d) the Debtors shall
have deliver an executed release agreement for the benefit of the Arrangers and
the Lenders in the form of Exhibit P and (e) the Debtors shall be in compliance
in all material respects with the Confirmation Order.

(n) The Borrower shall have filed with the Bankruptcy Court at least three
(3) Business Days prior to the Closing Date, a “Plan Supplement” (as defined in
the Plan of Reorganization) containing a substantially final draft of this
Agreement with respect to the Facilities.

(o) Each Master Lease, each MLSA and each Master Lease Intercreditor Agreement
shall have become, or substantially concurrently with the Closing Date shall
become, effective.

(p) The Borrower shall have received all material governmental and regulatory
(including gaming) approvals necessary to effect the Transactions on the terms
contemplated by this Agreement and by the Plan of Reorganization.

(q) CEOC, LLC shall have delivered to the Administrative Agent a certificate
dated as of the Closing Date, to the effect set forth in Section 4.01(b)(i) and
Section 4.02(l) hereof.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

Notwithstanding anything to the contrary, it is understood that to the extent
any security interest in the intended Collateral or any deliverable (including
those referred to in Sections 4.02(d) and (g)) related to the perfection of
security interests in the intended Collateral (other than any Collateral the
security interest in which may be perfected by the filing of a UCC financing
statement or the possession of the stock certificates (if any) of the Borrower
or any Wholly Owned Domestic Subsidiary) is not or cannot be provided and/or
perfected on the Closing Date (1) without undue burden or expense or (2) after
the Borrower has used commercially reasonable efforts to do so, then the
provision and/or perfection of such security interest(s) or deliverable shall
not constitute a condition precedent to the availability of the Commitments on
the Closing Date but, to the extent otherwise required hereunder, shall be
delivered after the Closing Date in accordance with Section 5.10.

 

126



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05; provided that the Borrower may liquidate or dissolve one or more
Subsidiaries if the assets of such Subsidiaries (to the extent they exceed
estimated liabilities) are acquired by the Borrower or a Wholly-Owned Subsidiary
of the Borrower in such liquidation or dissolution, except that the Borrower and
Subsidiary Loan Parties may not be liquidated into Subsidiaries that are not
Loan Parties and Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as otherwise permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition (ordinary wear and tear
excepted), from time to time make, or cause to be made, all needful and proper
repairs, renewals, additions, improvements and replacements thereto necessary in
order that the business carried on in connection therewith, if any, may be
properly conducted at all times (in each case except as permitted by this
Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations and cause the Loan Parties to be listed as insured and the Collateral
Agent to be listed as a co-loss payee on property and property casualty policies
and as an additional insured on liability policies. Notwithstanding the
foregoing, the Borrower and the Subsidiaries may self-insure with respect to
such risks with respect to which companies of established reputation engaged in
the same general line of business in the same general area usually self-insure.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) the Borrower and the Subsidiaries
shall obtain flood insurance to the extent required to comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

 

127



--------------------------------------------------------------------------------

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of its Subsidiaries, hereby agrees, to the extent permitted by law,
to waive, and further agrees to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, any
L/C Issuer and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Subsidiaries or the protection of their properties; and

(iii) the amount and type of insurance that each of the Borrower and its
Subsidiaries has in effect as of the Closing Date satisfies for all purposes the
requirements of this Section 5.02.

SECTION 5.03. Taxes. Pay and discharge promptly when due all Taxes, imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all material lawful claims
which, if unpaid, might give rise to a Lien (other than a Permitted Lien) upon
such properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or the
affected Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP with respect thereto or (b) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 105 days (or such longer time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), following the end of each fiscal year (commencing with
the fiscal year ending December 31, 2017), a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of the Borrower and its consolidated subsidiaries as of the
close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit or as to the status of the Borrower or any Material Subsidiary as
a going concern, other than solely with respect to, or resulting solely from an
upcoming maturity date under any series of Indebtedness occurring within one
year from the time such opinion is delivered or potential inability to satisfy a
financial maintenance covenant under any series of Indebtedness on a future date
or in a future period) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and its

 

128



--------------------------------------------------------------------------------

consolidated subsidiaries on a consolidated basis in accordance with GAAP (it
being understood that the delivery by the Borrower of annual reports on Form
10-K of the Borrower and its consolidated subsidiaries shall satisfy the
requirements of this Section 5.04(a) to the extent such annual reports include
the information specified herein);

(b) Within 60 days (or such longer time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q) (or, in the case of the first three fiscal
quarters for which quarterly financial statements are required to be delivered
hereunder, within 75 days following the end of such fiscal quarter), following
the end of each of the first three fiscal quarters of each fiscal year
(commencing with the fiscal quarter ending March 31, 2018), a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of the Borrower and its consolidated subsidiaries as of the
close of such fiscal quarter and the consolidated results of their operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its consolidated subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on Form
10-Q of the Borrower and its consolidated subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a customary certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
the last certificate delivered pursuant to this Section 5.04(c) or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter ending on the last day of
the first full fiscal quarter after the Closing Date, but not including any
fiscal quarter that ends during a Covenant Suspension Period, setting forth
computations in reasonable detail calculating the Financial Performance
Covenant, and (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this paragraph (d) shall be deemed delivered for purposes
of this Agreement when posted to the website of the Borrower or the website of
the SEC;

(e) within 105 days after the beginning of each fiscal year (or such later date
as the Administrative Agent may agree), a reasonably detailed consolidated
annual budget for such fiscal year (including a projected consolidated balance
sheet of the Borrower and its consolidated subsidiaries as of the end of the
following fiscal year, and the related consolidated statements of

 

129



--------------------------------------------------------------------------------

projected cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that, the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than once a year unless an Event of Default has occurred and is continuing, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries (including without limitation with regard to compliance with
the USA PATRIOT Act), or compliance with the terms of any Loan Document, any
Master Lease or any MLSA related to a Master Lease as in each case the
Administrative Agent may reasonably request (for itself or on behalf of the
Lenders);

(h) in the event that CEC or any Parent Entity reports at CEC or such Parent
Entity’s level on a consolidated basis, then such consolidated reporting at CEC
or such Parent Entity’s level in a manner consistent with that described in
paragraphs (a) and (b) of this Section 5.04 for the Borrower will satisfy the
requirements of such paragraph; provided that such financial statements are
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Borrower and its
consolidated subsidiaries, on the one hand, and the information relating to CEC
or such Parent Entity on a stand-alone basis, on the other hand, which
consolidating information shall be certified by a Responsible Officer of the
Borrower as having been fairly presented in all material respects; and

(i) no later than ten (10) Business Days after the delivery of the financial
statements required pursuant to clauses (a) and (b) of this Section 5.04,
commencing with the financial statements for the first full fiscal period ending
after the Closing Date, upon request of the Administrative Agent, the Borrower
shall hold a customary conference call for Lenders; provided, that if CEC hosts
a conference call to which the Lenders have access, such conference call will
satisfy the requirements of this Section 5.04(i).

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against the Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

 

130



--------------------------------------------------------------------------------

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect;

(e) promptly after the same are available, copies of any written communication
to the Borrower or any of its Subsidiaries from any Gaming Authority advising it
of a material violation of, or material non-compliance with, any Gaming Law by
the Borrower or any of its Subsidiaries;

(f) (i) any material amendment or material modification of any Master Lease or
MLSA related to a Master Lease, (ii) receipt of written notice from CPLV
Manager, Non-CPLV Manager, CPLV Landlord, Non-CPLV Landlord or CEC of any
“Default” or “Event of Default” under, and as defined in, the applicable MLSA
related to a Master Lease or termination of any MLSA related to a Master Lease
and (iii) receipt of a written notice from CPLV Landlord or Non-CPLV Landlord of
a “Default” or “Event of Default” under and as defined in, the applicable Master
Lease or notice of termination of the applicable Master Lease; and

(g) the Borrower’s determination of the commencement or termination of a
Covenant Suspension Period.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
ERISA and all Gaming Laws, except that the Borrower and the Subsidiaries need
not comply with any laws, rules, regulations and orders of any Governmental
Authority then being contested by any of them in good faith by appropriate
proceedings, and except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03, or to Sanctions, Anti-Money Laundering Laws or
Anti-Corruption Laws, which are the subject of Section 3.24. The Loan Parties
will maintain in effect and enforce policies and procedures reasonably designed
to promote compliance in all material respects by the Loan Parties, their
Subsidiaries and their respective directors, officers, employees and agents (in
their respective capacities as such) with Anti-Corruption Laws and Sanctions
applicable to the Loan Parties and their Subsidiaries.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.

 

131



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all authorizations and permits required pursuant to
Environmental Law for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case with respect to this Section 5.09,
to the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents, subject in
each case to paragraph (g) below. If Collateral Agent reasonably determines that
it is required by any laws, rules, regulations and orders of any Governmental
Authority to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, Borrower shall (i) reimburse Collateral
Agent for appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA, and (ii) make commercially reasonable
efforts to comply with all reasonable requirements to obtain any such
appraisals.

(b) If any asset (other than Real Property, which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
the Borrower) in an amount greater than $25.0 million is acquired by any Loan
Party after the Closing Date (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets constituting Excluded
Property), such Loan Party will (i) promptly as practicable notify the
Collateral Agent thereof and (ii) take or cause the Subsidiary Loan Parties to
take such actions as shall be reasonably requested by the Collateral Agent to
grant and perfect such Liens (subject to any Permitted Liens), including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition or lease (which
for this clause (c) shall include the improvement of any Real Property that was
not Owned Real Property or Material Leased Real Property that results in it
qualifying as Owned Real Property or Material Leased Real Property) of and,
unless waived by the Collateral Agent, will grant and cause each of the
Subsidiary Loan Parties to grant to the Collateral Agent security interests in,
and mortgages on, such Owned Real Property or Material Leased Real Property of
any Loan Parties that are not Mortgaged Property as of the Closing Date, to the
extent acquired or leased after the Closing Date, within 90 days after such
acquisition (or such later date as the Collateral Agent may agree in its
reasonable discretion), pursuant to documentation substantially in the form of
Exhibit D-1, Exhibit D-2, Exhibit D-3 or Exhibit D-4 or in such other form as is
reasonably satisfactory to the Collateral Agent (each, an “Additional Mortgage”)
and constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of recordation thereof, record or file, and cause
each such Subsidiary Loan Party to record or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be

 

132



--------------------------------------------------------------------------------

granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges
required to be paid in connection therewith, in each case subject to
paragraph (g) below. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a flood hazard determination (along
with an executed borrower’s notice and evidence of insurance as necessary),
leasehold documentation, including an estoppel and consent agreement and a
recorded lease or memorandum thereof, as necessary, opinions of local counsel, a
title insurance policy and a survey and otherwise comply with the Collateral and
Guarantee Requirements applicable to Mortgages and Mortgaged Property.
Notwithstanding the foregoing in this paragraph (c), to the extent that the
Borrower anticipates in good faith (1) delivering a Project Notice to the
Administrative Agent with respect to any such Owned Real Property or Material
Leased Real Property acquired or leased after the Closing Date within forty-five
(45) days following such acquisition or lease and (2) that such Project Notice
would result in the release of a Mortgage securing the Obligations pursuant to
Section 5.11(a) (if there were a Mortgage on such Owned Real Property or
Material Leased Real Property), then the Borrower shall not be required to
deliver an Additional Mortgage with respect to such Owned Real Property or
Material Leased Real Property pursuant to this paragraph (c) (and such Owned
Real Property or Material Leased Real Property will instead be subject to
Section 5.11 below). If the Borrower has not delivered a Project Notice with
respect to such Owned Real Property or Material Leased Real Property within such
forty-five (45) day period, then the Borrower shall promptly take the actions
required to be taken pursuant to this paragraph (c).

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned Domestic
Subsidiary (other than an Excluded Subsidiary), within fifteen (15) Business
Days after the date such Wholly-Owned Domestic Subsidiary is formed or acquired
(or such longer period as the Collateral Agent may reasonably agree), notify the
Collateral Agent thereof and, within twenty (20) Business Days after the date
such Wholly-Owned Domestic Subsidiary is formed or acquired or such longer
period as the Collateral Agent shall agree (or, with respect to clauses (g) and
(h) of the definition of “Collateral and Guarantee Requirement,” within 90 days
after such formation or acquisition or such longer period as set forth therein
or as the Collateral Agent may agree in its reasonable discretion, as
applicable), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Domestic Subsidiary and with respect to any Equity Interest in
or Indebtedness of such Domestic Subsidiary owned by or on behalf of any Loan
Party, subject in each case to paragraph (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary constitutes a “first tier”
Foreign Subsidiary of a Loan Party, within fifteen (15) Business Days after the
date such Foreign Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree), notify the Collateral Agent thereof and, within
twenty (20) Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject in each case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided, that
no Loan Party shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change.

 

133



--------------------------------------------------------------------------------

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other provisions of the Loan Documents with respect to
Collateral need not be satisfied with respect to any of the following
(collectively, the “Excluded Property”): (i) any Real Property held by the
Borrower or any of its Subsidiaries as a lessee under a lease other than
Material Leased Real Property or any Real Property owned in fee that is not
Owned Real Property, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1), and commercial tort claims with a value of less than $15 million,
(iii) pledges and security interests (1) prohibited by applicable law (including
Gaming Laws), rule, regulation or contractual obligation (with respect to any
such contractual obligation, only to the extent such restriction is permitted
under Section 6.09(c) and such restriction is binding on such assets (x) on the
Closing Date or (y) on the date that the applicable person becomes a Subsidiary
of the Borrower) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code) or (2) which could require
governmental (including Gaming Authority) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received and the Borrower shall be under no obligation to
seek such consent (other than commercially reasonable efforts to obtain such
consent in respect of Gaming Laws)), (iv) assets to the extent a security
interest in such assets could reasonably be expected to result in material
adverse tax consequences (as determined in good faith by the Borrower), (v)
those assets as to which the Collateral Agent and the Borrower reasonably agree
that the costs or other consequence of obtaining or perfecting such a security
interest or perfection thereof are excessive in relation to the value of the
security to be afforded thereby, (vi) any lease, license or other agreement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or create a right of termination in
favor of any other party thereto (other than the Borrower or any other Loan
Party) after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (vii) any governmental licenses
(including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby or require the
consent of any Governmental Authority (to the extent such consent has not been
obtained) after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (viii) pending United States
“intent-to-use” trademark applications for which a verified statement of use or
an amendment to allege use has not been filed with and accepted by the United
States Patent and Trademark Office, (ix) other customary exclusions under
applicable local law or in applicable local jurisdictions set forth in the
Security Documents or otherwise separately agreed in writing between the
Administrative Agent and the Borrower, (x) any Excluded Securities, (xi) for the
avoidance of doubt, any assets owned by, or the Equity Interests of, any
Qualified Non-Recourse Subsidiary, any Special Purpose Receivables Subsidiary or
any other asset securing any Qualified Non-Recourse Debt or any Permitted
Receivables Financing (which shall in no event constitute Collateral hereunder,
nor shall any Qualified Non-Recourse Subsidiary or Special Purpose Receivables
Subsidiary be a Loan Party hereunder); (xii) any Third Party Funds and
(xiii) any equipment or other asset that is subject to a Lien permitted by any
of clauses (c), (i) and (j) of Section 6.02 or is otherwise subject to a
purchase money debt arrangement, slot financing arrangement or a Capitalized
Lease Obligation, in each case, as permitted by Section 6.01, if the contract or
other agreement providing for such debt, financing arrangement or Capitalized
Lease Obligation prohibits or requires the consent of any person (other than the
Borrower or any Subsidiary Loan Party) as a condition to the creation of any
other security interest on such equipment or asset and, in each case, such
prohibition or requirement is permitted hereunder; provided, that the Borrower
may in its sole discretion elect to exclude any property from the definition of
Excluded Property. Notwithstanding anything to the contrary in this Agreement,
the Collateral Agreement, or any other Loan Document, (A) the Administrative
Agent may grant extensions of time or

 

134



--------------------------------------------------------------------------------

waiver of requirement for the creation or perfection of security interests in or
the obtaining of insurance (including title insurance) and surveys with respect
to particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (B) no foreign law governed
security documents or perfection actions under foreign law shall be required,
(C) no landlord, mortgagee or bailee waivers shall be required, (D) no notice
shall be required to be sent to account debtors or other contractual third
parties prior to an Event of Default, (E) Liens required to be granted from time
to time pursuant to, or any other requirements of, the Collateral and Guarantee
Requirement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents and, to the extent appropriate
in the applicable jurisdiction, as otherwise agreed between the Administrative
Agent and the Borrower, (F) to the extent any Mortgaged Property is located in a
jurisdiction with mortgage recording or similar tax, the amount secured by the
Security Document with respect to such Mortgaged Property shall be limited to
the fair market value of such Mortgaged Property as determined in good faith by
the Borrower (subject to any applicable laws in the relevant jurisdiction or
such lesser amount agreed to by the Administrative Agent), (G) there shall be no
control, lockbox or similar arrangements nor any control agreements relating to
the Borrower’s and its subsidiaries’ bank accounts (including deposit,
securities or commodities accounts), (H) the Administrative Agent and the
Borrower may make such modifications to the Security Documents, and execute
and/or consent to such easements, covenants, rights of way or similar
instruments (and Administrative Agent may agree to subordinate the lien of any
mortgage to any such easement, covenant, right of way or similar instrument or
record or may agree to recognize any tenant pursuant to an agreement in a form
and substance reasonably acceptable to the Administrative Agent), as are
reasonable or necessary in connection with any project or transactions otherwise
permitted hereunder and (I) clauses (h)(iv) and (h)(vii) of the definition of
Collateral and Guarantee Requirement shall not be required to be satisfied with
respect to any Mortgaged Property that has a fair market value of less than
$10.0 million (as determined by the Borrower in good faith) provided that,
notwithstanding the foregoing, clause (h)(iv) of the definition of Collateral
and Guarantee Requirement shall be required with respect to such Mortgaged
Property if clause (h)(iv) of such definition is being simultaneously satisfied
with respect to any other Mortgaged Property located in the same state as the
Mortgaged Property in question; provided, further, that if the requirements of
clause (h)(vii) of the definition of the Collateral and Guarantee Requirement
are not required to be satisfied pursuant to this Section 5.10(g)(I), the
parties hereto recognize and agree that the coverage contained in the title
policy required to be delivered in connection with such Mortgaged Property
pursuant to clause (h)(vi) of the definition of Collateral and Guarantee
Requirement shall be modified accordingly.

(h) The Borrower shall, or shall cause the applicable Loan Parties to, satisfy
the requirements listed on Schedule 5.10 within the timeframes indicated
thereon.

SECTION 5.11. Real Property Development Matters.

(a) Releases of Mortgaged Property. In the event that the Borrower delivers a
Project Notice to the Administrative Agent with respect to all or any portion of
a Mortgaged Property or Mortgaged Properties constituting Undeveloped Land
identifying the applicable Mortgaged Property or Properties, providing a
reasonable description of the Project that the Borrower anticipates in good
faith to be undertaken with respect to such Mortgaged Property or Properties
constituting Undeveloped Land and identifying the Project Financing to be
entered into in connection with the financing of such Project not in violation
of this Agreement, then, if (x) the terms of such Project Financing require the
release of the Mortgage securing the Obligations and (y) in the case of
Undeveloped Land acquired after the Closing Date, the Borrower is in Pro Forma
Compliance after giving effect to such Project Financing, on the later of the
date that is ten (10) Business Days following the date of the delivery of the
Project Notice to the

 

135



--------------------------------------------------------------------------------

Administrative Agent and the date a mortgage or other security document securing
the Project Financing is executed and delivered for recording pending, or is
executed and delivered substantially concurrently with, the release of the
Mortgage securing the Obligations, the security interest and Mortgage on the
applicable Mortgaged Property or Properties shall be automatically released, all
without delivery of any instrument or performance of any act by any party (and
any Loan Party shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of UCC
termination statements). In connection with any such termination or release, the
Administrative Agent and Collateral Agent shall execute and deliver (or cause to
be executed or delivered) to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, mortgage releases
(including partial mortgage releases in the case where the Mortgaged Property
covered by any Mortgage includes Mortgaged Property not subject to such release)
and UCC termination statements), and will duly assign and transfer to such Loan
Party any such applicable Mortgaged Property. Any execution and delivery of
documents pursuant to this Section 5.11 shall be without recourse to or warranty
by the Administrative Agent or Collateral Agent. With respect to any Owned Real
Property owned, or Material Leased Real Property leased, by any Loan Party that
is subject to a Project Financing pursuant to this Section 5.11, no second lien
mortgages may be placed on such Owned Real Property or Material Leased Real
Property while such Project Financing is outstanding.

(b) New Mortgages on Developed Properties.

(i) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the final completion of construction (as defined in the applicable
engineering, procurement and construction contract) of any Project for which a
Project Notice was previously delivered to the Administrative Agent, the
Borrower shall notify the Administrative Agent of the completion of such Project
and, to the extent permitted by the terms of the applicable Project Financing
(provided that to the extent the terms of the applicable Project Financing
restrict the taking of such actions, the Borrower shall take such actions
promptly (but in no event later than 20 Business Days (or such longer period as
the Administrative Agent shall permit in its reasonable discretion)) following
the cessation of such restrictions), shall take the actions specified in clause
(iii) below;

(ii) Promptly (but in no event later than 20 Business Days (or such longer time
as the Administrative Agent shall permit in its reasonable discretion))
following the abandonment or termination by the Borrower of any Project for
which a Project Notice was previously delivered to the Administrative Agent, the
Borrower shall notify the Administrative Agent of the abandonment or termination
of such Project and, unless the Borrower delivers a new Project Notice with
respect to the Real Property subject to such Project within such 20 Business
Days (or such longer time permitted by the Administrative Agent), shall take the
actions specified in clause (iii) below;

(iii) To the extent required by the foregoing clauses (i) and (ii), the Borrower
shall (w) release or cause any applicable Subsidiary Loan Party to release all
security interests or mortgages on the Real Property subject to such Project
securing such Project Financing, (x) grant or cause any applicable Subsidiary
Loan Party to grant to the Collateral Agent Additional Mortgages in any such
Owned Real Property or Material Leased Real Property of such Loan Party subject
to such Project as are not covered by the original Mortgages, constituting valid
and enforceable Liens subject to no other Liens except Permitted Liens at the
time of recordation thereof, (y) record or file, and cause such Subsidiary Loan
Party to record or file, the Additional Mortgage or instruments related thereto
in such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Mortgages and (z) pay, and cause such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in

 

136



--------------------------------------------------------------------------------

each case subject to Section 5.10(g). Unless otherwise waived by the Collateral
Agent, with respect to each such Additional Mortgage, the Borrower shall deliver
to the Collateral Agent contemporaneously therewith a title insurance policy and
a survey and otherwise comply with the Collateral and Guarantee Requirements
applicable to Mortgages and Mortgaged Property.

(c) Release of Liens. Promptly (but in no event later than 20 Business Days (or
such longer time as the Administrative Agent shall permit in its reasonable
discretion)) following the final completion of construction (as defined in the
applicable engineering, procurement and construction contract) of any Project
relating to a Mortgaged Property (other than with respect to which a Project
Notice has been delivered), the Borrower shall notify the Administrative Agent
of the completion of such Project and, to the extent permitted by the terms of
any such third party mortgage financing Indebtedness (provided that to the
extent the terms of the applicable mortgage financing Indebtedness restrict the
taking of such actions, the Borrower shall take such actions promptly (but in no
event later than 20 Business Days (or such longer period as the Administrative
Agent shall permit in its reasonable discretion)) following the cessation of
such restrictions), shall and shall cause any applicable Subsidiary Loan Party
to release all third party mortgage financing Indebtedness for such Project (if
any) and file and record any and all necessary documents to restore the first
priority security interest and Lien of the original Mortgage relating to the
Mortgaged Property that was the subject of the Project and pay, and cause such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in each case subject to Section 5.10(g). Unless
otherwise waived by the Collateral Agent, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith an endorsement to title insurance
policy in form and substance reasonably satisfactory to the Administrative Agent
and a survey and otherwise comply with the Collateral and Guarantee Requirements
applicable to Mortgages and Mortgaged Property.

SECTION 5.12. Rating. Exercise commercially reasonable efforts to maintain
(a) public ratings (but not to obtain a specific rating) from Moody’s and S&P
for the Term B Loans and (b) public corporate credit ratings and corporate
family ratings (but, in each case, not to obtain a specific rating) from Moody’s
and S&P in respect of the Borrower.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders (or, in the case of Section 6.11, the Required
Revolving Facility Lenders voting as a single Class) shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness . Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing or committed on the Closing Date (provided, that
any Indebtedness that is in excess of $5.0 million individually is set forth on
Schedule 6.01) and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness (or in the case of a letter of credit, any replacement,
renewal or extension of such letter of credit) (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary) and (ii) intercompany Indebtedness existing on
the Closing Date and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided that (i) all such Indebtedness, if owed to
a Loan Party, shall be evidenced by the Global Intercompany Note or other
promissory note and shall be subject to a first priority Lien pursuant to the
applicable Security Document and (ii) any Indebtedness of a Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Loan
Obligations under this Agreement on subordination terms as described in the
Global Intercompany Note or on other subordination terms reasonably satisfactory
to the Administrative Agent and the Borrower;

 

137



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) all such Indebtedness, if
owed to a Loan Party, shall be evidenced by the Global Intercompany Note or
other promissory note and shall be subject to a first priority Lien pursuant to
the applicable Security Document and (ii) other than in the case of intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management, tax and accounting operations of the Borrower and the
Subsidiaries, (x) Indebtedness of any Subsidiary that is not a Loan Party owing
to any Loan Parties shall be subject to Section 6.04(b) or (gg) and
(y) Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party
(the “Subordinated Intercompany Debt”) shall be subordinated to the Loan
Obligations under this Agreement on subordination terms as described in the
Global Intercompany Note or on other subordination terms reasonably satisfactory
to the Administrative Agent and the Borrower;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests
(in each case, including a Permitted Business Acquisition), where such
acquisition, merger, consolidation or amalgamation is not prohibited by this
Agreement; provided, (A) to the extent required by the lenders providing such
Indebtedness, the conditions set forth in clause (c) of Section 4.01 shall be
satisfied, (B) in the case of any such Indebtedness secured by a Lien on the
Collateral that is pari passu in right of security with the Liens securing the
Obligations, the Senior Secured Leverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger, consolidation or amalgamation,
the

 

138



--------------------------------------------------------------------------------

incurrence or assumption of such Indebtedness and the use of proceeds thereof
and any related transactions is either (I) not greater than 2.50 to 1.00 or
(II) no greater than the Senior Secured Leverage Ratio immediately prior to such
acquisition, merger, consolidation or amalgamation, (C) in the case of any such
Indebtedness secured by Liens on Collateral that are junior in right of security
to the Liens securing the Obligations, the Total Secured Leverage Ratio on a Pro
Forma Basis immediately after giving effect to such acquisition, merger,
consolidation or amalgamation, the incurrence or assumption of such Indebtedness
and the use of proceeds thereof and any related transactions is either (I) not
greater than 2.75 to 1.00 or (II) no greater than the Total Secured Leverage
Ratio immediately prior to such acquisition, merger, consolidation or
amalgamation, (D) in the case of any other such Indebtedness, the Fixed Charge
Coverage Ratio on a Pro Forma Basis immediately after giving effect to such
acquisition, merger, consolidation or amalgamation, the incurrence or assumption
of such Indebtedness and the use of proceeds thereof and any related
transactions is either (I) not less than 2.00 to 1.00 or (II) no less than the
Fixed Charge Coverage Ratio immediately prior to such acquisition, merger,
consolidation or amalgamation and (E) the aggregate outstanding principal amount
of Indebtedness incurred by Subsidiaries that are not Loan Parties under this
clause (h), together with the aggregate outstanding principal amount of
Indebtedness incurred by Subsidiaries that are not Loan Parties pursuant to
Section 6.01(r), shall not exceed the greater of $75.0 million and 0.20 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period; provided, further, that the incurrence (but not assumption) of any
Indebtedness for borrowed money pursuant to this clause (h)(i) incurred in
contemplation of such acquisition, merger, consolidation or amalgamation shall
be subject to the last paragraph of this Section 6.01 and the incurrence (but
not assumption) of any such Indebtedness that is a term loan secured by a Lien
on the Collateral that is pari passu in right of security with the Liens
securing the Obligations shall be subject to the requirements of
Section 2.21(b)(viii); and (ii) any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness;

(i) (i) Capital Lease Obligations, mortgage financings, slot financing
arrangements and other purchase money Indebtedness incurred by the Borrower or
any Subsidiary prior to or within 270 days after the acquisition, lease,
construction, repair, replacement or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests in any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement, in an aggregate outstanding principal amount not to
exceed the greater of $100.0 million and 0.25 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and immediately after giving effect to,
the incurrence thereof, would not exceed the greater of $150.0 million and 0.40
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period, and any Permitted Refinancing Indebtedness in respect
thereof;

(l) Indebtedness of the Borrower or any Subsidiary in an aggregate outstanding
principal amount not greater than 100% of the amount of net cash proceeds
received by the Borrower from Excluded Debt Contributions;

 

139



--------------------------------------------------------------------------------

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Party of the
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by any Loan Party of Indebtedness otherwise
permitted hereunder of any Subsidiary that is not a Subsidiary Loan Party to the
extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(w)), (iii) by any Subsidiary that is not a Subsidiary Loan Party of
Indebtedness of another Subsidiary that is not a Subsidiary Loan Party and
(iv) by the Borrower or any Subsidiary Loan Party of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties incurred for working capital
purpose in the ordinary course of business on ordinary business terms so long as
such Indebtedness is permitted to be incurred under Section 6.01(s); provided,
that (x) Guarantees by any Loan Party under this Section 6.01(m) of any other
Indebtedness of a person that is subordinated to other Indebtedness of such
person shall be subordinated to the Loan Obligations to at least the same extent
such underlying Indebtedness is so subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn outs), in each case, incurred or assumed in
connection with the Transactions and any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness so long as (A) to the extent required by the lenders
providing such Indebtedness, the conditions set forth in clause (c) of
Section 4.01 shall be satisfied (provided that if such Indebtedness is
established for a purpose other than financing any Permitted Business
Acquisition or any other acquisition or Investment that is permitted by this
Agreement, no Event of Default under Section 7.01(b), (c), (h) (with respect to
the Borrower and the Master Lease Tenants) or (i) (with respect to the Borrower
and the Master Lease Tenants) shall have occurred and be continuing or would
result therefrom) and (B) after giving effect to the issuance, incurrence or
assumption of such Indebtedness (x) in the case of Indebtedness that is secured
by a Lien on the Collateral that is pari passu in right of security with the
Term B Loans or the Initial Revolving Loans, the Senior Secured Leverage Ratio
on a Pro Forma Basis shall not be greater than 2.50 to 1.00 (y) in the case of
Indebtedness that is secured by a Lien on the Collateral that is junior in right
of security to the Term B Loans and the Initial Revolving Loans, the Total
Secured Leverage Ratio on a Pro Forma Basis is not greater than 2.75 to 1.00 and
(z) in the case of unsecured Indebtedness, the Fixed Charge Coverage Ratio on a
Pro Forma Basis is at least 2.00 to 1.00; provided, however, that (I) the
aggregate outstanding principal amount of Indebtedness incurred by Subsidiaries
that are not Loan Parties under this clause (r), together with the aggregate
outstanding principal amount of Indebtedness incurred by Subsidiaries that are
not Loan Parties pursuant to Section 6.01(h), shall not exceed the greater of
$75.0 million and 0.20 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, (II) the Net Proceeds of any Indebtedness
incurred pursuant to this Section 6.01(r) at such time

 

140



--------------------------------------------------------------------------------

shall not be netted for purposes of such calculation of the Senior Secured
Leverage Ratio and the Total Secured Leverage Ratio, as applicable, (III) any
Indebtedness incurred pursuant to Section 6.01(r)(i) shall be subject to the
last paragraph of Section 6.01, (IV) any Indebtedness incurred pursuant to
Section 6.01(r)(i)(x) in the form of term loans that is secured by a Lien on the
Collateral that is pari passu in right of security with the Term B Loans shall
be subject to the requirements of Section 2.21(b)(viii) and (V) if the
incurrence of Indebtedness pursuant to Section 6.01(r)(i) occurs concurrently
with the incurrence of Indebtedness pursuant to Section 6.01(k), then such
Indebtedness incurred in reliance on Section 6.01(k) shall not be used in the
calculation of the Senior Secured Leverage Ratio, the Total Secured Leverage
Ratio and the Fixed Charge Coverage Ratio for purposes of Section 6.01(r)(i);
and (ii) Permitted Refinancing Indebtedness in respect thereof;

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate outstanding principal amount not to exceed the greater of
$75.0 million and 0.20 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period and any Permitted Refinancing Indebtedness
in respect thereof;

(t) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, would not
exceed $15.0 million;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for the Borrower’s
and its Subsidiaries’ ordinary course of operations (such Indebtedness, the
“Overdraft Line”), which Indebtedness may be secured under the Security
Documents;

(x) Indebtedness of, or incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, the
greater of $75.0 million and 0.20 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period, and any Permitted
Refinancing Indebtedness in respect thereof;

(y) Indebtedness used to finance, or incurred or issued for the purpose of
financing, Expansion Capital Expenditures or Development Projects in an
aggregate principal amount not to exceed, together with the aggregate principal
amount of Indebtedness incurred pursuant to Section 6.01(z), $500.0 million at
any time outstanding so long as no Event of Default shall have occurred and be
continuing or would result therefrom, and any Permitted Refinancing Indebtedness
in respect thereof;

 

141



--------------------------------------------------------------------------------

(z) (i) any Qualified Non-Recourse Debt and any Indebtedness in connection with
any Project Financing in an aggregate outstanding principal amount not to
exceed, together with the aggregate principal amount of Indebtedness incurred
pursuant to Section 6.01(y), $500.0 million and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

(aa) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees thereof or of
any Parent Entity, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests in the Borrower or any
Parent Entity permitted by Section 6.06;

(bb) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(cc) Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management, tax and accounting operations (including with respect to
intercompany self-insurance arrangements) of the Borrower and the Subsidiaries
and any Permitted Refinancing Indebtedness in respect thereof;

(dd) Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;

(ee) Indebtedness of the Loan Parties that is either unsecured or secured by
Liens ranking junior to the Liens securing the Obligations or secured by a first
priority Lien on the Collateral that is pari passu with the Lien securing the
Obligations and the aggregate outstanding principal amount of which does not, at
the time of incurrence, exceed the Incremental Amount available at such time and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided (1) if such Indebtedness is secured by Liens that are junior in right
of security to the Liens securing the Obligations or is unsecured, the terms of
such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is ninety one
(91) days following the latest Term B Facility Maturity Date in effect on the
date of incurrence (other than the customary offers to repurchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default), (2) subject to clause (4) below, the Indebtedness incurred
shall be subject to the requirements of (x), in the case of term Indebtedness,
Section 2.21(b)(i), (ii), (iii), (iv), (ix) and (x) or (y) in the case of
revolving Indebtedness, Section 2.21(b)(v), (vi), (vii), (ix) and (x), in each
case, as if such Indebtedness incurred under this Section 6.01(ee) were
Incremental Term Loans or Incremental Revolving Facility Commitments, as
applicable, (3) any Indebtedness incurred pursuant to this Section 6.01(ee) in
the form of term loans that is secured by a Lien on the Collateral that is pari
passu in right of security with the Term B Loans shall be subject to the
requirements of Section 2.21(b)(viii), (4) any Indebtedness incurred pursuant to
this Section 6.01(ee) in the form of a customary bridge facility will not be
subject to the provisions of clause (1) above or Section 2.21(b)(i), (iii) or
(iv), so long as the facility into which such bridge facility is to be converted
satisfies such provisions and (5) to the extent required by the lenders
providing such Indebtedness, the conditions set forth in clause (c) of
Section 4.01 shall be satisfied (provided that if such Indebtedness is
established for a purpose other than financing any Permitted Business

 

142



--------------------------------------------------------------------------------

Acquisition or any other acquisition or Investment that is permitted by this
Agreement, no Event of Default under Section 7.01(b), (c), (h) (with respect to
the Borrower and the Master Lease Tenants) or (i) (with respect to the Borrower
and the Master Lease Tenants) shall have occurred and be continuing or would
result therefrom); provided that a certificate of a Financial Officer of the
Borrower delivered to Administrative Agent in good faith at least three Business
Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement and in the case of any such Indebtedness, no
Subsidiary of the Borrower is a borrower or guarantor other than any Subsidiary
Loan Party which shall have previously or substantially concurrently Guaranteed
the Obligations;

(ff) (i) Discharged Indebtedness and (ii) Escrowed Indebtedness; provided that,
in the case of this clause (ii) (x) such Indebtedness shall have been permitted
under this Section 6.01 on the date of funding into escrow (or such other date
determined in accordance with Section 1.07) (giving pro forma effect to the use
of proceeds thereof) and (y) from and after the release of such Indebtedness
from escrow, it shall no longer be deemed Escrowed Indebtedness under this
Agreement;

(gg) Obligations in respect of Cash Management Agreements;

(hh) to the extent constituting Indebtedness, agreements to pay service fees to
professionals (including architects, engineers and designers) in furtherance of
and/or in connection with any project, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money); and

(ii) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (hh) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

 

143



--------------------------------------------------------------------------------

For purposes of determining compliance with Section 6.01 and the calculation of
the Incremental Amount, if the use of proceeds from any incurrence, issuance or
assumption of Indebtedness is to fund the Refinancing of any Indebtedness, then
such Refinancing shall be deemed to have occurred substantially simultaneously
with such incurrence, issuance or assumption so long as (1) such Refinancing
occurs on the same Business Day as such incurrence, issuance or assumption,
(2) if such proceeds will be offered (through a tender offer or otherwise) to
the holders of such Indebtedness to be Refinanced, the proceeds thereof are
deposited with a trustee, agent or other representative for such holders pending
the completion of such offer on the same Business Day as such incurrence,
issuance or assumption (and such proceeds are ultimately used in the
consummation of such offer or otherwise used to Refinance Indebtedness), (3) if
such proceeds will be used to fund the redemption, discharge or defeasance of
such Indebtedness to be Refinanced, the proceeds thereof are deposited with a
trustee, agent or other representative for such Indebtedness pending such
redemption, discharge or defeasance on the same Business Day as such incurrence,
issuance or assumption or (4) the proceeds thereof are otherwise set aside to
fund such Refinancing pursuant to procedures reasonably agreed with the
Administrative Agent.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (ii) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any combination thereof, (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (ii) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and at the time of incurrence, classification or reclassification
will be entitled to only include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses (or any
portion thereof) and such item of Indebtedness (or any portion thereof) shall be
treated as having been incurred or existing pursuant to only such clause or
clauses (or any portion thereof) without giving pro forma effect to such item
(or portion thereof) when calculating the amount of Indebtedness that may be
incurred, classified or reclassified pursuant to any other clause (or portion
thereof) at such time; provided, that all Indebtedness outstanding on the
Closing Date under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01. In addition, with respect
to any Indebtedness that was permitted to be incurred hereunder on the date of
such incurrence, any Increased Amount of such Indebtedness shall also be
permitted hereunder after the date of such incurrence.

With respect to any Indebtedness for borrowed money incurred (other than assumed
Indebtedness) under Section 6.01(h)(i) (solely to the extent set forth therein)
and 6.01(r)(i), (A) in the form of term Indebtedness, (1) the stated maturity
date of any such Indebtedness shall be no earlier than the Term B Facility
Maturity Date as in effect at the time such Indebtedness is incurred and (2) the
Weighted Average Life to Maturity of such Indebtedness shall be no shorter than
the remaining Weighted Average Life to Maturity of the Term B Loans in effect at
the time such Indebtedness is incurred, (B) in the form of revolving
Indebtedness, (1) the stated maturity date of any such Indebtedness shall be no
earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans as in effect at the time such Indebtedness is incurred and
(2) the Weighted Average Life to Maturity of such Indebtedness shall be no
shorter than the remaining Weighted Average Life to Maturity of the Initial
Revolving Loans in effect at the time such Indebtedness is incurred and (C) such
Indebtedness does not have mandatory redemption features (other than customary
asset sale, insurance, condemnation and insurance proceeds events, issuance of
indebtedness proceeds events, change of control offers or events of default or,
if term loans, excess cash flow prepayments applicable to periods before the
Term B Facility Maturity Date as in effect at the time such Indebtedness is
incurred) that could result in redemptions of such Indebtedness prior to the
Term B Facility Maturity Date as in effect at the time such Indebtedness in
incurred.

 

144



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, to
the extent securing Indebtedness in an aggregate principal amount in excess of
$5.0 million individually shall only be permitted under this paragraph (a) to
the extent such Lien is set forth on Schedule 6.02(a), and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a) (or in the case of a letter of credit, any replacement, renewal
or extension of such letter of credit permitted by Section 6.01(a))) and shall
not subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Secured Swap Agreements, Secured Cash Management Agreements and the Overdraft
Line secured pursuant to the Security Documents) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) in the case of Liens that do not extend to the Collateral,
such Lien does not apply to any other property or assets of the Borrower or any
of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than after-acquired property required to be
subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof)), (ii) in the case of Liens on the Collateral that are (or
are intended to be) junior in priority to the Liens securing the Term B Loans,
such Liens shall be subject to a Permitted Junior Intercreditor Agreement and
(iii) in the case of Liens on the Collateral that are (or are intended to be)
pari passu with the Liens on the Collateral securing the Term B Loans, (x) such
Liens shall be subject to a Permitted Pari Passu Intercreditor Agreement and
(y) any Indebtedness for borrowed money in the form of term loans secured by
such Liens shall be subject to the requirements of Section 2.21(b)(viii);

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

 

145



--------------------------------------------------------------------------------

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Sections 6.01(i) and 6.01(z) (in each case limited to the assets financed
with such Indebtedness (or the Indebtedness Refinanced thereby) and any
accessions and additions thereto and the proceeds and products thereof and
customary security deposits and related property; provided that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender and incurred under Section 6.01(i) or (z));

(j) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 or Section 5.11 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

146



--------------------------------------------------------------------------------

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card chargebacks
and similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business or (iii) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) (i) leases, subleases, easements or licenses permitted under Section 6.05(x)
and (ii) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) (x) in the
case of a Lien on the Collateral that is pari passu in right of security with
the Term B Loans or the Initial Revolving Loans, the Senior Secured Leverage
Ratio on a Pro Forma Basis shall not be greater than 2.50 to 1.00 and (y) in the
case of a Lien on the Collateral that is junior in right of security to the Term
B Loans and the Initial Revolving Loans, the Total Secured Leverage Ratio on a
Pro Forma Basis shall not be greater than 2.75 to 1.00, (ii) at the time of the
incurrence of such Lien and after giving effect thereto, to the extent required
by the lenders providing the related Indebtedness, the conditions set forth in
clause (c) of Section 4.01 shall be satisfied (provided that if such related
Indebtedness is established for a purpose other than financing any Permitted
Business Acquisition or any other acquisition or Investment that is permitted by
this Agreement, no Event of Default under Section 7.01(b), (c), (h) (with
respect to the Borrower and the Master Lease Tenants) or (i) (with respect to
the Borrower and the Master Lease Tenants) shall have occurred and be continuing
or would result

 

147



--------------------------------------------------------------------------------

therefrom), (iii) the Indebtedness or other obligations secured by such Lien are
otherwise permitted by this Agreement, (iv) if such Liens are (or are intended
to be) secured by Liens on the Collateral that are pari passu with the Liens
securing the Loan Obligations, (x) such Liens shall be subject to a Permitted
Pari Passu Intercreditor Agreement and (y) any Indebtedness for borrowed money
in the form of term loans secured by such Liens shall be subject to the
requirements of Section 2.21(b)(viii) and (v) if such Liens are (or are intended
to be) secured by Liens on the Collateral that are junior in priority to the
Liens securing the Loan Obligations, such Liens shall be subject to a Permitted
Junior Intercreditor Agreement;

(v) Liens on any amounts held by a trustee or agent under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;

(w) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(x) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;

(y) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(z) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint ventures or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(bb) Liens in respect of Permitted Receivables Financings that extend only to
the assets subject thereto and Equity Interests in Special Purpose Receivables
Subsidiaries;

(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(dd) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(ee) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party, (ii) of any
Subsidiary that is not a Loan Party in favor of any Subsidiary that is not a
Loan Party or (iii) permitted under Section 6.01(x);

(ff) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

 

148



--------------------------------------------------------------------------------

(gg) Liens securing Swap Agreements that were not entered into for speculative
purposes;

(hh) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed the greater of $150.0 million and 0.40 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;

(ii) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Subsidiary;

(jj) Liens securing Indebtedness incurred pursuant to Section 6.01(y), 6.01(dd)
and 6.01(ee); provided that, (i) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are pari passu with the Liens securing
the Loan Obligations, such Liens shall be subject to a Permitted Pari Passu
Intercreditor Agreement and (ii) if such Liens are (or are intended to be)
secured by Liens on the Collateral that are junior in priority to the Liens
securing the Loan Obligations, such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

(kk) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with the Borrower or any of its Subsidiaries;

(ll) (i) Liens pursuant to the Master Leases and any Additional Lease, which
Liens are limited to the leased property under the applicable Master Lease or
Additional Lease and the Master Lease Collateral related to such Master Lease or
Additional Lease that is an Additional Master Lease and which Lien is granted to
the applicable Master Lease Landlord or landlord under such Additional Lease for
the purpose of securing the obligations of the applicable Master Lease Tenant or
tenant under such Additional Lease to the applicable Master Lease Landlord or
landlord under such Additional Lease and (ii) Liens on cash and Cash Equivalents
(and on the related escrow accounts or similar accounts, if any) required to be
paid to the lessors (or lenders to such lessors) under such leases or maintained
in an escrow account or similar account pending application of such proceeds in
accordance with the applicable Master Lease or Additional Lease; provided, that
under the terms of the documents governing such Lien, the applicable Master
Lease Landlord or landlord under the applicable Additional Lease may not
foreclose on any of the related Master Lease Collateral unless the applicable
Master Lease or Additional Lease is being terminated with respect to the
applicable facility and the Agents, the Lenders or their designee or assignee
have not entered into a new lease in accordance with the terms of the applicable
Master Lease or Additional Lease;

(mm) the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact a project in an adverse
manner granted in connection with arrangements contemplated under
Section 6.05(i), (o), (p), (q), (r) or (x);

(nn) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Loan
Parties designed (A) to merge one or more of the separate parcels thereof
together so long as (i) the entirety of each such parcel shall be owned by Loan
Parties, (ii) no portion of the Mortgaged Property is merged with any Real
Property that is not part of the Mortgaged Property and (iii) the gross acreage
and footprint of the Mortgaged Property remains unaffected in any material
respect or (B) to separate one or more of the parcels thereof together so long
as (i) the entirety of each resulting parcel shall be owned by Loan Parties,
(ii) no portion of the Mortgaged Property ceases to be subject to a Mortgage and
(iii) the gross acreage and footprint of the Mortgaged Property remains
unaffected in any material respect;

 

149



--------------------------------------------------------------------------------

(oo) from and after the lease or sublease of any interest pursuant to
Section 6.05(i), (o), (p), (q), (r) or (x), any reciprocal easement agreement
entered into between a Loan Party and the holder of such interest; and

(pp) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by this Section 6.02; provided, however, that (x) such new Lien shall
be limited to all or part of the same type of property that secured the original
Lien (plus improvements on and accessions to such property, proceeds and
products thereof, customary security deposits and any other assets pursuant to
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being Refinanced), (y) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or, if greater, committed amount of the applicable Indebtedness at
the time the original Lien became a Lien permitted hereunder and (B) any unpaid
accrued interest and premium (including tender premiums) thereon and an amount
necessary to pay associated underwriting discounts, defeasance costs, fees,
commissions and expenses related to such refinancing, refunding, extension,
renewal or replacement, and (z) Indebtedness secured by Liens ranking junior to
the Liens securing the Obligations may not be refinanced pursuant to this clause
(pp) with Liens ranking pari passu to the Liens securing the Obligations.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
6.02(a) through (pp) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(pp), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and at the time of incurrence, classification or
reclassification will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses (or any portion thereof) and such Lien securing such
item of Indebtedness (or any portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or any portion thereof) when
calculating the amount of Liens or Indebtedness that may be incurred, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time. In addition, with respect to any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to (i) Excluded Property, (ii) property owned by the Borrower or any
Domestic Subsidiary that is acquired after the Closing Date so long as such Sale
and Lease-Back Transaction is consummated within 365 days of the acquisition of
such property or (iii)

 

150



--------------------------------------------------------------------------------

property owned by any Subsidiary that is not a Loan Party regardless of when
such property was acquired, (b) with respect to any other property owned by the
Borrower or any Domestic Subsidiary, (i) if at the time the lease in connection
therewith is entered into, (A) no Event of Default shall have occurred and be
continuing or would result therefrom and (B) with respect to any such Sale and
Lease-Back Transaction with Net Proceeds in excess of $5.0 million, after giving
effect to the entering into of such lease, the Borrower shall be in Pro Forma
Compliance and (ii) if such Sale and Lease-Back Transaction is of property owned
by the Borrower or any Domestic Subsidiary as of the Closing Date, the Net
Proceeds therefrom are used to prepay the Term Loans to the extent required by
Section 2.11(b), (c) in connection with any Project Financing and (d) in
connection with transactions permitted by the Master Leases; provided, further,
that the Borrower or the applicable Domestic Subsidiary shall receive at least
fair market value (as determined by the Borrower in good faith) for any property
disposed of in any Sale and Lease-Back Transaction pursuant to clause (a)(ii) or
(b) of this Section 6.03 (as approved by the Board of Directors of the Borrower
in any case of any property with a fair market value in excess of $25.0
million).

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of Indebtedness of, or make or permit to exist any investment or any
other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests in
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided, that (A) Investments made after the
Closing Date by any Loan Party pursuant to clause (i) in Subsidiaries that are
not Loan Parties, and (B) intercompany loans made after the Closing Date by any
Loan Party to Subsidiaries that are not Loan Parties pursuant to clause (ii) and
(C) Guarantees after the Closing Date by any Loan Party of Indebtedness of
Subsidiaries that are not Loan Parties pursuant to clause (iii), shall not
exceed (x) the greater of $75.0 million and 0.20 times the EBITDA calculated on
a Pro Forma Basis for the then most recently ended Test Period plus (y) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$15.0 million in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests in the Borrower or any Parent
Entity solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

 

151



--------------------------------------------------------------------------------

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of or contemplated as
of, the Closing Date (provided, that any such Investment that is (x) not
intercompany Indebtedness and (y) in excess of $5.0 million individually shall
be set forth on Schedule 6.04) and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (o), (p) (r), (s), (v), (ff), (gg), (ii), (ll)(ii) and (pp)(to the extent
in respect of the foregoing clauses);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of
$100.0 million and 0.25 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period (plus any returns of capital (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
clause (j)) plus (ii) the portion, if any, of the Cumulative Credit on the date
of such election that the Borrower elects to apply to this Section 6.04(j)(ii),
such election to be specified in a written notice of a Responsible Officer of
the Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided that if any Investment pursuant to this clause (j) is made in
any person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date, such Investment shall, upon the election of the Borrower, thereafter be
deemed to have been made pursuant to clause (b) above and shall cease to have
been made pursuant to this clause (j) for so long as such person continues to be
a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments in a Similar Business in an aggregate amount (valued at the time
of the making thereof, and without giving effect to any write downs or write
offs thereof) not to exceed the greater of $75.0 million and 0.20 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period (plus any returns (including dividends, interest, distributions, returns
of principal, profits on sale, repayments, income and similar amounts) actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this clause (l)); provided that if any Investment pursuant to
this this clause (l) is made in any person that is not a Subsidiary of the
Borrower at the date of the making of such Investment and such person becomes a
Subsidiary of the Borrower after such date, such Investment shall, upon the
election of the Borrower, thereafter be deemed to have been made pursuant to
clause (b) above and shall cease to have been made pursuant to this clause
(l) for so long as such person continues to be a Subsidiary of the Borrower;

 

152



--------------------------------------------------------------------------------

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was or is permitted under this Section 6.04 or Section 6.05 and
(ii) to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of any Parent Entity, the Borrower or its Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests in the
Borrower or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests in the Borrower or any Parent Entity;

(r) any Investment deemed to be made in connection with the issuance of a Letter
of Credit for the account or benefit of any subsidiary or other Person
designated by the Borrower to the extent permitted hereunder not to exceed
$50.0 million in the aggregate at any time outstanding;

(s) Investments in Unrestricted Subsidiaries in an aggregate amount outstanding
not to exceed the greater of $60.0 million and 0.15 times the EBITDA calculated
on a Pro Forma Basis for the then most recently ended Test Period (plus any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
the respective investor in respect of investments theretofore made by it
pursuant to this clause (s)), as valued at the fair market value (as determined
in good faith by the Borrower) of such Investment at the time such Investment is
made; provided that if any Investment pursuant to this clause (s) is made in any
Unrestricted Subsidiary and such Unrestricted Subsidiary is redesignated a
Subsidiary of the Borrower after such date, such redesignation shall increase
the amount available pursuant to this clause (s) by an amount equal to the fair
market value (as determined in good faith by the Borrower) of the Borrower’s
Investments in such Subsidiary previously made in reliance on this clause (s) at
the time of such redesignation;

(t) Investments consisting of Restricted Payments permitted by Section 6.06;

 

153



--------------------------------------------------------------------------------

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(v) [reserved];

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(x) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or any
Subsidiary;

(y) Investments by the Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(z) Investments consisting of Receivables Assets or arising as a result of
Permitted Receivables Financings;

(aa) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other persons;

(bb) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property;

(cc) Investments received substantially contemporaneously in exchange for
Qualified Equity Interests in the Borrower or any Parent Entity; provided that
such Investments are not included in any determination of the Cumulative Credit;

(dd) other Investments so long as, immediately after giving effect to such
Investment, the Total Leverage Ratio on a Pro Forma Basis would not exceed 2.25
to 1.00;

(ee) any Investment (i) made pursuant to any Master Lease, any MLSA or any
Operations Management Agreement and (ii) in connection with the Emergence
Restructuring Transactions;

(ff) Investments in joint ventures not in excess of (x) the greater of
$100.0 million and 0.25 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period plus (y) an aggregate amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
the respective investor in respect of investments theretofore made by it
pursuant to this clause (ff); provided that if any Investment pursuant to this
clause (ff) is made in any person that is not a Subsidiary of the Borrower at
the date of the making of such Investment and such person becomes a Subsidiary
of the Borrower after such date, such Investment shall, upon the election of the
Borrower, thereafter be deemed to have been made pursuant to paragraph (b) above
and shall cease to have been made pursuant to this clause (ff) for so long as
such person continues to be a Subsidiary of the Borrower;

 

154



--------------------------------------------------------------------------------

(gg) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the subsidiaries and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business; and

(hh) Investments in joint ventures established to develop or operate nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar or related establishments or facilities within, in
close proximity to or otherwise for the benefit of any project (as reasonably
determined by the Borrower) not to exceed at any one time in the aggregate the
greater of $40.0 million and 0.10 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period, which Investments may (but
are not required to) be made pursuant to (or in lieu of) dispositions in the
manner contemplated under Sections 6.05(p) or (q) or received in consideration
for dispositions under Sections 6.05(p) or (q).

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof (as determined by the Borrower in good faith) valued at the time of the
making thereof, and without giving effect to any subsequent write-downs or
write-offs thereof.

For purposes of determining compliance with this covenant, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or portion thereof) described in the above clauses but may be
permitted in part under any combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in the
above clauses, the Borrower may, in its sole discretion, classify or reclassify,
or later divide, classify or reclassify, such permitted Investment (or any
portion thereof) in any manner that complies with this covenant and at the time
of classification or reclassification will be entitled to only include the
amount and type of such Investment (or any portion thereof) in one of the
categories of permitted Investments (or any portion thereof) described in the
above clauses.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests in any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person, except
that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the Borrower), (iii) the sale of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale or disposition of Permitted Investments in
the ordinary course of business;

 

155



--------------------------------------------------------------------------------

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any Loan
Party in a transaction in which the surviving or resulting entity is a Loan
Party and, in the case of each of clauses (i) and (ii), no person other than a
Loan Party receives any consideration, (iii) the merger, consolidation or
amalgamation of any Subsidiary that is not a Loan Party into or with any other
Subsidiary that is not a Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary if the Borrower determines in good
faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower or the Subsidiaries and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge, consolidate or
amalgamate into or with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary, which shall be a Loan Party if the merging, consolidating
or amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party in reliance on this paragraph (c) shall not in the aggregate
exceed, in any fiscal year of the Borrower, $15.0 million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Event of Default
exists or would result therefrom, (ii) the Net Proceeds thereof are applied in
accordance with Section 2.11(b), (iii) such sale, transfer or other disposition
of assets shall be for fair market value (as determined in good faith by the
Borrower), or if not for fair market value, the shortfall is permitted as an
Investment under Section 6.04 and (iv) no such sale, transfer or other
disposition of assets in excess of $25 million shall be permitted unless such
disposition is for at least 75% cash consideration; provided, that for purposes
of this subclause (g)(iv), each of the following shall be deemed to be cash:
(A) the amount of any liabilities (as shown on the Borrower’s or any
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Subsidiary of the Borrower (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets or are otherwise cancelled in connection with such transaction,
(B) any notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary of the Borrower from such transferee that are
converted by the Borrower or such Subsidiary of the Borrower into cash within
180 days of the receipt thereof (to the extent of the cash received), (C) any
Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value (as
determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration

 

156



--------------------------------------------------------------------------------

received pursuant to this subclause (g)(iv)(C) that is at that time outstanding,
not to exceed the greater of $75.0 million and 0.20 times the EBITDA calculated
on a Pro Forma Basis for the then most recently ended Test Period (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value) and
(D) with respect to any lease of assets by the Borrower or a Subsidiary that
constitutes a disposition, receipt of lease payments over time on market terms
(as determined in good faith by the Borrower) where the payment consideration is
at least 75% cash consideration.

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory or sales, licenses,
sublicenses or other dispositions or abandonment of intellectual property of the
Borrower or any of its Subsidiaries determined by the management of the Borrower
to be no longer useful or necessary in the operation of the business of the
Borrower or any of the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(m) any exchange of assets for other assets used or useful in a Similar Business
that are of comparable or greater value (other than any such exchanges by the
Borrower or Subsidiary with a Person that is an Affiliate of the Borrower or
Subsidiary); provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, and (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10.0 million,
such exchange shall have been approved by at least a majority of the Board of
Directors of the Borrower; provided, further, that (A) no Event of Default
exists or would result therefrom and (B) with respect to any such exchange with
aggregate gross consideration that has a fair market value (as determined in
good faith by the Borrower) in excess of $10.0 million, immediately after giving
effect thereto, the Borrower shall be in Pro Forma Compliance;

(n) any disposition, merger, consolidation, amalgamation or dissolution in
connection with the Transactions and the Emergence Restructuring Transactions;

(o) any disposition made pursuant to any Master Lease, any Additional Lease, any
MLSA or any Operations Management Agreement;

(p) (i) the lease, sublease or license of any portion of any project to persons
who, either directly or through Affiliates of such persons, intend to operate or
manage nightclubs, bars, restaurants, recreation areas, spas, pools, exercise or
gym facilities, or entertainment or retail venues or similar or related
establishments or facilities within such project and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such leases, subleases and licenses

 

157



--------------------------------------------------------------------------------

generally and/or entered into connection with any project (collectively, the
“Venue Easements,” and together with any such leases, subleases or licenses,
collectively the “Venue Documents”); provided that (A) no Event of Default shall
exist and be continuing at the time any such Venue Document is entered into or
would occur as a result of entering into such Venue Document, (B) the Loan
Parties shall be required to maintain control (which may be through required
contractual standards) over the primary aesthetics and standards of service and
quality of the business being operated or conducted in connection with any such
leased, subleased or licensed space and (C) no Venue Document or operations
conducted pursuant thereto would reasonably be expected to materially interfere
with, or materially impair or detract from, the operations of the Borrower and
the Subsidiaries; provided further that upon request by the Borrower, the
Collateral Agent on behalf of the Secured Parties shall provide the tenant,
subtenant or licensee under any Venue Document with a subordination,
non-disturbance and attornment agreement substantially in the form of Exhibit K
or in such other form as is reasonably satisfactory to the Collateral Agent and
the applicable Loan Party;

(q) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to the development, construction and operation of any project; provided that in
each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the operations of the Borrower and the
Subsidiaries;

(r) dedications of, or the granting of easements, rights of way, rights of
access and/or similar rights, to any Governmental Authority, utility providers,
cable or other communication providers and/or other parties providing services
or benefits to any project, any Real Property held by the Loan Parties or the
public at large that would not reasonably be expected to interfere in any
material respect with the operations of the Borrower and the Subsidiaries;
provided that upon request by the Borrower, the Administrative Agent shall
direct the Collateral Agent on behalf of the Secured Parties to subordinate its
Mortgage on such Real Property to such easement, right of way, right of access
or similar agreement in such form as is reasonably satisfactory to the
Administrative Agent and the applicable Loan Party;

(s) any disposition of Equity Interests in a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(t) dispositions of assets that do not constitute Collateral with an aggregate
fair market value (as determined in good faith by the Borrower) of not more than
the greater of $10.0 million and 0.025 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period;

(u) dispositions of non-core assets acquired in connection with a Permitted
Business Acquisition or other Permitted Investment;

(v) other dispositions of assets with a fair market value (as determined in good
faith by the Borrower) of not more than the greater of $10.0 million and 0.025
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period;

(w) dispositions set forth on Schedule 6.05; and

 

158



--------------------------------------------------------------------------------

(x) subject to the last paragraph of this Section 6.05, each of the Borrower and
the Subsidiaries may enter into any leases, subleases, easements or licenses
with respect to any of its Real Property.

Notwithstanding the foregoing provisions of this Section 6.05, subsection
(x) above shall be subject to the additional provisos that: (a) no Event of
Default shall exist and be continuing at the time such transaction, lease,
sublease, easement or license is entered into, (b) such transaction, lease,
sublease, easement or license would not reasonably be expected to materially
interfere with, or materially impair or detract from, the operation of the
applicable project, and (c) no lease or sublease may provide that a Loan Party
subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee; provided that, upon request by the Borrower, the
Administrative Agent shall direct the Collateral Agent on behalf of the Secured
Parties to provide the tenant under any such lease or sublease with a
subordination, non-disturbance and attornment agreement in such form as is
reasonably satisfactory to the Administrative Agent (it being understood and
agreed that no such agreement shall be required to be provided unless (A) no
Event of Default shall exist and be continuing at such time or would occur as a
result thereof and (B) no Material Adverse Effect would result therefrom). To
the extent any Collateral is sold or disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than the Borrower or any
Subsidiary Loan Party, such Collateral shall be sold or disposed of free and
clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by the Borrower or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any Equity Interests in the Borrower or set
aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the Borrower)
(the foregoing, “Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made to the Borrower or to any Wholly-Owned
Subsidiary of the Borrower (or, in the case of non-Wholly-Owned Subsidiaries, to
the Borrower or any Subsidiary of the Borrower that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests in such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Subsidiary) based on their relative ownership interests);

(b) Restricted Payments may be made (x) in respect of (i) overhead, legal,
accounting and other professional fees and expenses of any Parent Entity,
(ii) fees and expenses related to any public offering or private placement of
debt or equity securities of any Parent Entity whether or not consummated,
(iii) franchise and similar taxes and other fees and expenses, required to
maintain any Parent Entity’s existence, (iv) payments permitted by
Section 6.07(b) (other than clauses (vii), (xxii) and (xxiii) thereof), and
(v) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of any Parent Entity,
in each case in order to permit any Parent Entity to make such payments;
provided, that in the case of clauses (i), (ii) and (iii), the amount of such
Restricted Payments shall not exceed the portion of any amounts referred to in
such clauses (i), (ii) and (iii) that are

 

159



--------------------------------------------------------------------------------

allocable to the Borrower or its Subsidiaries and (y) in respect of any taxable
period for which the Borrower and/or any of its Subsidiaries are members of a
consolidated, combined, affiliated, unitary or similar tax group for U.S.
federal and/or applicable state, local or foreign tax purposes of which any
Parent Entity is the common parent, or for which the Borrower is a disregarded
entity for U.S. federal and/or applicable state or local income tax purposes,
distributions to any Parent Entity in an amount not to exceed the amount of any
such U.S. federal, state, local or foreign taxes that the Borrower and/or its
Subsidiaries, as applicable, would have paid for such taxable period had the
Borrower and/or its Subsidiaries, as applicable, been a stand-alone corporate
taxpayer or a stand-alone corporate group;

(c) Restricted Payments may be made to any Parent Entity the proceeds of which
are used to purchase or redeem the Equity Interests in the Borrower or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent Entity, the Borrower or any of the Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year (1)
$15.0 million, plus (2) (x) the amount of net proceeds contributed to the
Borrower that were received by any Parent Entity during such calendar year from
sales of Equity Interests in any Parent Entity to directors, consultants,
officers or employees of any Parent Entity, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements, and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, which, if not used in any year, may be carried
forward to any subsequent calendar year, subject, with respect to unused amounts
from clause (1) of this proviso that are carried forward, to an overall limit in
any fiscal year of $30.0 million (which shall increase to $50.0 million
subsequent to a Qualified IPO); and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary of the Borrower from
members of management of any Parent Entity, the Borrower or its Subsidiaries in
connection with a repurchase of Equity Interests in any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) Restricted Payments may be made in an aggregate amount equal to the portion,
if any, of the Cumulative Credit on such date that the Borrower elects to apply
to this Section 6.06(e), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that (i) no Event of Default shall have
occurred and be continuing, (ii) after giving effect thereto, the Borrower is in
Pro Forma Compliance and (iii) the date of such Restricted Payment shall not
occur during a Covenant Suspension Period;

(f) Restricted Payments may be made in connection with the consummation of the
Transactions and the Emergence Restructuring Transactions;

(g) Restricted Payments may be made to allow any Parent Entity to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests in any such
person;

 

160



--------------------------------------------------------------------------------

(h) after a Qualified IPO, Restricted Payments may be made (including to any
Parent Entity so that any Parent Entity may make Restricted Payments to its
equity holders) in an amount equal to 6% per annum of the net proceeds received
by the Borrower from any public offering of Equity Interests in the Borrower or
any Parent Entity; provided, that no Event of Default shall have occurred and be
continuing;

(i) other Restricted Payments may be made; provided that, no Event of Default
has occurred and is continuing or would result therefrom and after giving effect
to such Restricted Payment, the Total Leverage Ratio on a Pro Forma Basis would
not exceed 2.00 to 1.00;

(j) any Restricted Payment made under any Master Lease, any MLSA or any
Operations Management Agreement;

(k) Restricted Payments out of Declined Proceeds not applied to the prepayment
of Term Loans in an aggregate amount not to exceed $37.5 million; or

(l) Restricted Payments may be made to any Parent Entity to finance any
Investment permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10;

(m) Restricted Payments may be made in an aggregate amount, together with any
payments and distributions made in respect of Junior Financings pursuant to
Section 6.09(b)(i)(G), equal to the greater of $50.0 million and 0.125 times the
EBITDA calculated on a Pro Forma Basis for the Test Period; provided, that no
Event of Default shall have occurred and be continuing;

(n) Restricted Payments may be made in an amount equal to Excluded RP
Contributions;

(o) any Restricted Payment deemed to be made in connection with the issuance of
Letters of Credit for the account or benefit of any subsidiary or any other
Person designated by the Borrower to the extent permitted hereunder not to
exceed $50.0 million in the aggregate at any time outstanding; and

(p) Restricted Payments described on Schedule 6.06 may be made.

For purposes of determining compliance with this covenant, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payments (or any portion thereof) described in the above clauses but
may be permitted in part under any combination thereof and (B) in the event that
a Restricted Payment (or any portion thereof) meets the criteria of one or more
of the categories of permitted Restricted Payments (or any portion thereof)
described in the above clauses, the Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such permitted
Restricted Payment (or any portion thereof) in any manner that complies with
this covenant and at the time of classification or reclassification will be
entitled to only include the amount and type of such Restricted Payment (or any
portion thereof) in one of the categories of permitted Restricted Payments (or
any portion thereof) described in the above clauses.

 

161



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests in the Borrower (collectively, “Section 6.07
Affiliates”) in a transaction involving aggregate consideration in excess of
$20.0 million, unless such transaction is (i) otherwise permitted or required
under this Agreement or (ii) upon terms no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate. For purposes of
this Section 6.07, any transaction with any Affiliate or any such 10% holder
shall be deemed to have satisfied the standard set forth in clause (ii) of the
immediately preceding sentence if such transaction is approved by a majority of
the Disinterested Directors of the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of the Borrower;

(ii) loans or advances to employees or consultants of any Parent Entity, the
Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, the
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrower and the Subsidiaries);

(v) the Transactions, any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence (or to be
entered into) on the Closing Date and, to the extent involving aggregate
consideration in excess of $20.0 million, set forth on Schedule 6.07 or any
amendment thereto or replacement thereof or similar arrangement to the extent
such amendment, replacement or arrangement is not materially adverse to the
Lenders when taken as a whole as determined by the Borrower in good faith) and
other transactions, agreements and arrangements described on Schedule 6.07, and
any amendment thereto or replacement thereof or similar transactions, agreements
or arrangements entered into by the Borrower or any of the Subsidiaries to the
extent such amendment is not materially adverse to the Lenders when taken as a
whole (as determined in good faith by the Borrower);

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

 

162



--------------------------------------------------------------------------------

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii) payments by the Borrower or any of the Subsidiaries of the Borrower to
any Section 6.07 Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the Board of Directors of the Borrower,
or a majority of the Disinterested Directors of the Borrower, in good faith;

(ix) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, equipment, products, parts and services entered into in the ordinary
course of business in a manner consistent with past practice;

(x) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter which letter states that (i) such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to the Borrower or such Subsidiary, as applicable, from a financial point
of view;

(xi) transactions in connection with the issuance of Letters of Credit for the
account or benefit of any subsidiary or any other Person designated by the
Borrower to the extent permitted hereunder (including with respect to the
issuance of or payments in connection with drawings under Letters of Credit);

(xii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business;

(xiii) [reserved];

(xiv) any transactions made pursuant to any Master Lease, any Additional Lease,
any MLSA or any Operations Management Agreement;

(xv) the issuance, sale or transfer of Equity Interests in the Borrower,
including in connection with capital contributions by a Parent Entity to the
Borrower;

(xvi) the issuance of Equity Interests to the management of any Parent Entity,
the Borrower or any Subsidiary in connection with the Transactions;

(xvii) (1) payments permitted under Section 6.06(b) and (2) entering into, and
any transactions pursuant to, a tax sharing agreement;

(xviii) transactions pursuant to any Permitted Receivables Financing;

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Board of Directors of the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement;

 

163



--------------------------------------------------------------------------------

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.04(b), 6.04(e), 6.04(h), 6.04(o), 6.04(p), 6.04(w), 6.04(y), 6.04(cc),
6.05(b) or 6.06;

(xxiii) transactions undertaken in good faith (in the reasonable opinion of the
Borrower) for the purpose of improving the consolidated tax efficiency of any
Parent Entity, the Borrower and the Subsidiaries (provided that such
transactions, taken as a whole, are not materially adverse to the Borrower and
the Subsidiaries);

(xxiv) investments by the Sponsors or CEC in securities of the Borrower or any
of the Subsidiaries of the Borrower so long as (A) the investment is being
offered generally to other investors on the same or more favorable terms and
(B) the investment constitutes less than 5.0% of the outstanding issue amount of
such class of securities;

(xxv) any transactions in connection with the Emergence Restructuring
Transactions and all other transactions contemplated by the Plan of
Reorganization; or

(xxvi) any transactions pursuant to or in connection with the CES Agreements.

Notwithstanding the foregoing, CEC, Caesars Acquisition Company and their
respective Affiliates (other than the Borrower and its Subsidiaries) shall not
be considered Section 6.07 Affiliates of the Borrower or its Subsidiaries with
respect to any transaction, so long as the transaction is in the ordinary course
of business, pursuant to agreements existing on the Closing Date or pursuant to
any Master Lease, any Additional Lease, any MLSA, any Operations Management
Agreement, any CES Agreement, any intellectual property license or related
agreement, management agreement or shared services agreement entered into with
the Borrower and/or its Subsidiaries or, in each case, amendments, modifications
or supplements thereto, or replacements thereof, that are not materially adverse
to the Borrower or its Subsidiaries, taken as a whole

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date after giving
effect to the Transactions or any Similar Business, and in the case of a Special
Purpose Receivables Subsidiary, Permitted Receivables Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Governing Documents and Lease Arrangements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrower)), the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of the Borrower or any Subsidiary Loan Party.

 

164



--------------------------------------------------------------------------------

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on the loans under any Indebtedness of the Borrower or any Subsidiary
that is expressly subordinate to the Obligations (“Junior Financing”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination in respect of
any Junior Financing except for (A) Refinancings with Permitted Refinancing
Indebtedness permitted by Section 6.01, (B) payments of regularly scheduled
interest and fees due thereunder, other non-accelerated and non-principal
payments thereunder, any mandatory prepayments of principal, interest and fees
thereunder, scheduled payments thereon necessary to avoid the Junior Financing
to constitute “applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing (or within one year thereof), (C) payments
or distributions in respect of all or any portion of the Junior Financing with
Excluded RP Contributions, (D) the conversion of any Junior Financing to Equity
Interests in the Borrower or any Parent Entity, (E) so long as no Event of
Default has occurred and is continuing or would result therefrom and after
giving effect to such payment or distribution the Borrower would be in Pro Forma
Compliance, payments or distributions in respect of Junior Financings prior to
their scheduled maturity made, in an aggregate amount, not to exceed the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.09(b)(i)(E), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be applied, (F) other
payments or distributions in respect of Junior Financings prior to their
schedule maturity date; provided that, no Event of Default has occurred and is
continuing or would result therefrom and after giving effect to such Restricted
Payment, the Total Leverage Ratio on a Pro Forma Basis would not exceed 2.00 to
1.00, (G) so long as no Event of Default has occurred and is continuing,
payments and distributions in respect of Junior Financings prior to their
scheduled maturity date may be made in an aggregate amount, together with any
Restricted Payments made pursuant to Section 6.06(m), equal to the greater of
$50.0 million and 0.125 times the EBITDA calculated on a Pro Forma Basis for the
Test Period and (H) payments or distributions in respect of Indebtedness among
the Loan Parties and the Subsidiaries, subject to compliance with the
subordination provisions applicable to such Indebtedness; provided, that, for
purposes of determining compliance with this Section 6.09(b)(i), (A) a payment
or other distribution need not be permitted solely by reference to one category
of permitted payments or other distributions (or any portion thereof) described
in the above clauses but may be permitted in part under any combination thereof
and (B) in the event that a payment or other distribution (or any portion
thereof) meets the criteria of one or more of the categories of permitted
payments or other distributions (or any portion thereof) described in the above
clauses, the Borrower may, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such permitted payment or other
distribution (or any portion thereof) in any manner that complies with this
Section 6.09(b)(i) and at the time of classification or reclassification will be
entitled to only include the amount and type of such payment or other
distribution (or any portion thereof) in one of the categories of permitted
payments or other distributions (or any portion thereof) described in the above
clauses; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders when taken as a
whole (as determined in good faith by the Borrower) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrower) or
(B) otherwise comply with the definition of “Permitted Refinancing Indebtedness”
or, after giving effect to such amendment or modification, result in
Indebtedness that would have been permitted to be incurred under Section 6.01 if
originally incurred on such terms.

 

165



--------------------------------------------------------------------------------

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions (x) in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 6.01,
or (y) in any Refinancing Notes or any agreements related to any Permitted
Refinancing Indebtedness in respect of any such Indebtedness that, in each case,
do not materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness and not all or
substantially all assets;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(h), 6.01(k), 6.01(r), 6.01(y) or 6.01(ee) or Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions are
not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement (as determined in good faith by the Borrower);

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

 

166



--------------------------------------------------------------------------------

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary
(including in connection with the Emergence Restructuring Transactions), so long
as such agreement was not entered into in contemplation of such person becoming
a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) restrictions contained in any agreements related to a Project Financing or
Qualified Non-Recourse Debt;

(S) restrictions contained in any Master Lease, any Additional Lease, any MLSA
or any Operations Management Agreement; or

(T) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements or the contracts, instruments or
obligations referred to in clauses (A) through (S) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings or similar arrangements are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
dividend, other payment and Lien restrictions than those contained in the
dividend, other payment and Lien restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing or similar arrangements.

(d) Neither Borrower nor any Master Lease Tenant will terminate or allow or
consent to the termination of any Master Lease or any MLSA related to a Master
Lease or will enter into any amendment, waiver or modification to any Master
Lease or any MLSA related to a Master Lease if (i) such amendment, waiver or
modification could reasonably be expected to have a Material Adverse Effect or
(ii) after giving pro forma effect to such amendment, waiver or modification,
Borrower will not be in compliance with the provisions of Section 6.11; provided
that neither Borrower nor any Master Lease Tenant will allow any amendment,
waiver or modification of any Master Lease or any MLSA related to a Master Lease
that (i) shortens the term of such Master Lease or MLSA related to a Master
Lease to less than twenty (20) years (including extension or renewal options)
from the Closing Date, (ii) amends, waives or modifies Articles XIV (Insurance
Proceeds), XV (Condemnation), XVII (Leasehold Mortgagees) or XXII (Assignments)
of the applicable Master Lease (including by amendment of the defined terms used
therein), in each case, in a manner materially adverse to the interests of the
Secured

 

167



--------------------------------------------------------------------------------

Parties or (iii) amends, waives or modifies Article XI (Liens) of the applicable
Master Lease to the extent adversely impacting the ability of the Secured
Parties to obtain or maintain a Lien on the Properties of Borrower or its
Subsidiaries, in each case, without the consent of the Required Lenders. Each
Master Lease Tenant shall not transfer its rights or obligations under the
applicable Master Lease to any Person other than to Borrower or any Subsidiary
Loan Party (or a Person that becomes a Subsidiary Loan Party in connection with
such transaction) or if such Master Lease Tenant is a Subsidiary that is not a
Subsidiary Loan Party, to another Subsidiary; provided, however, that no such
transfer shall be permitted hereunder unless expressly permitted under the
applicable Master Lease or consented to in writing by the applicable Master
Lease Landlord.

SECTION 6.10. Fiscal Year. In the case of the Borrower, permit any change to its
fiscal year without prior notice to the Administrative Agent, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

SECTION 6.11. Financial Performance Covenant. With respect to the Revolving
Facility only, permit the Senior Secured Leverage Ratio on the last day of any
fiscal quarter (beginning with the fiscal quarter ended on the last day of the
first full fiscal quarter after the Closing Date, but excluding any fiscal
quarter the last day of which occurs during a Covenant Suspension Period),
solely to the extent that on such date the Testing Condition is satisfied, to
exceed 3.50 to 1.00.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made; provided, that the failure of any
representation or warranty made or deemed made by any Loan Party (other than the
representations and warranties referred to in clause (i) of Section 4.01(b)) to
be true and correct in any material respect on the Closing Date will not
constitute an Event of Default hereunder;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.01(a) (with
respect to the Borrower), 5.05(a) or 5.08 or in Article VI; provided, that any
breach of the Financial Performance Covenant shall not, by itself, constitute an
Event of Default under any Term Facility and the Term Loans may not be
accelerated as a result thereof unless there are Revolving Facility Loans
outstanding that have been accelerated by the Required Revolving Facility
Lenders pursuant to the last sentence of this Section 7.01 as a result of such
breach of the Financial Performance Covenant and the Revolving Facility
Commitments have been terminated by the Required Revolving Facility Lenders;

 

168



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by the Borrower
or any Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default results solely from a failure of a Subsidiary that is not a Loan
Party to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $50.0 million (to the extent not
covered by insurance or indemnities), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of the Borrower or any Material Subsidiary to enforce any such judgment;

 

169



--------------------------------------------------------------------------------

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA or (v) the Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that would subject the Borrower or any Subsidiary to tax; and
in each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by the Borrower or any Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
constitute a material portion of the Collateral shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein), except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or except from the failure of the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file Uniform Commercial
Code continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees by the Subsidiary
Loan Parties guaranteeing the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by the Borrower or any Subsidiary Loan Party not to be in effect or
not to be legal, valid and binding obligations (other than in accordance with
the terms thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is replaced and the rights, powers and privileges of the Secured Parties
are not materially adversely affected by such replacement;

(m) the occurrence of a License Revocation with respect to a license issued to
the Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at any gaming facility of the Borrower or any Subsidiary that
continues for 30 calendar days after the cessation of the affected operations as
a result of such License Revocation to the extent that such License Revocation,
together with all prior License Revocations that are still in effect, would
reasonably be expected to have a Material Adverse Effect;

(n) CEC shall grant any consensual Lien on any of the Equity Interests in the
Borrower; and

(o) (i) any Master Lease or MLSA related to a Master Lease shall terminate or
otherwise cease to be effective, in each case other than upon the expiration or
termination thereof with respect to any particular property or properties
pursuant to the terms thereof or pursuant to

 

170



--------------------------------------------------------------------------------

any amendment, waiver or modification thereof not prohibited by Section 6.09(d)
hereof or (ii) an “Event of Default (as defined in such Master Lease) shall have
occurred and be continuing under sections 16.1(a), 16.1(b), 16.1(j), 16.1(k) and
16.1(n) of any Master Lease that, in any such case, permits the landlord
thereunder to terminate such Master Lease, or (iii) a Right to Terminate Notice
(as defined in a Master Lease) is given to the Collateral Agent pursuant to
Section 17.1(d) of the applicable Master Lease or (iv) any Master Lease Tenant
shall cease to be the Borrower or a Wholly-Owned Subsidiary of the Borrower
(other than any Master Lease Tenant that is not the Borrower or a Wholly-Owned
Subsidiary on the Closing Date),

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above and an event described in paragraph
(d) above unless the first proviso thereto is applicable), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Borrower, take any
or all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding and
(iii) if the Loans have been declared due and payable pursuant to clause (ii)
above, demand Cash Collateral pursuant to Section 2.05(g); and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(g), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
In the case of an Event of Default under clause (d) above arising with respect
to a failure to comply with the Financial Performance Covenant, and at any time
thereafter during the continuance of such event, unless the conditions of the
first proviso contained in clause (d) above have been satisfied, subject to
Section 7.02, the Administrative Agent, at the request of the Required Revolving
Facility Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Revolving Facility Commitments and (ii) declare the Revolving Facility Loans
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Revolving Facility Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder with respect to such Revolving
Facility Loans, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.02, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th Business Day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(c), any Parent
Entity and/or the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
any Parent Entity and/or the Borrower (and, with respect to any Parent Entity,
in each case, to contribute any such cash to the capital of the Borrower)
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by any Parent Entity and/or
the Borrower of such Cure Right such Financial Performance Covenant shall be
recalculated

 

171



--------------------------------------------------------------------------------

giving effect to a pro forma adjustment by which EBITDA shall be increased with
respect to such applicable quarter and any four-quarter period that contains
such quarter, solely for the purpose of measuring the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; provided, that, (i) in each four consecutive fiscal quarter
period there shall be at least two fiscal quarters in which a Cure Right is not
exercised, (ii) a Cure Right shall not be exercised more than five times during
the term of the Revolving Facility, (iii) for purposes of this Section 7.02, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant, (iv) the Cure Amount shall be
disregarded for purposes of determining any financial ratio-based conditions,
pricing or any baskets with respect to the covenants contained in this Agreement
and shall not be included in the calculation of the Cumulative Credit and
(v) there shall be no pro forma reduction in Indebtedness with the proceeds of
the exercise of the Cure Right for determining compliance with the Financial
Performance Covenant for the fiscal quarter in respect of which such Cure Right
is exercised (either directly through prepayment or indirectly as a result of
the netting of unrestricted cash). If, after giving effect to the adjustments in
this Section 7.02, the Borrower shall then be in compliance with the
requirements of the Financial Performance Covenant, the Borrower shall be deemed
to have satisfied the requirements of the Financial Performance Covenant as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default of the Financial Performance Covenant that had occurred shall be deemed
cured for the purposes of this Agreement.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacity as a Lender and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements and
Secured Swap Agreements) and each L/C Issuer (in such capacity and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Swap Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent, each Lender (in its capacity as a Lender and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Swap Agreements) and each L/C Issuer (in such
capacity and on behalf of itself and its Affiliates as potential counterparties
to Secured Cash Management Agreements and Secured Swap Agreements) hereby
irrevocably designate and appoint the Collateral Agent as the agent with respect
to the Collateral, including to hold and enforce the same, and the
Administrative Agent, each Lender and each L/C Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not

 

172



--------------------------------------------------------------------------------

have any duties or responsibilities except those expressly set forth herein, or
any fiduciary relationship with any of the Administrative Agent, the Lenders or
any L/C Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by such Agent under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
to perform its obligations hereunder or thereunder. Neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, it shall give notice thereof to the
Lenders and the Collateral Agent. The Administrative

 

173



--------------------------------------------------------------------------------

Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders, provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement requires that such action be taken only with
the approval of the Required Lenders or each of the Lenders, as applicable.

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of any Loan Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or Collateral Agent to any Lender or any L/C Issuer. Each
Lender and each L/C Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, neither
the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of any Loan Party that may come into the
possession of the Administrative Agent or Collateral Agent, any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective portions of the total Term
Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments shall have terminated, in accordance the Revolving Facility
Commitments in effect immediately prior to such termination) held on the date on
which indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or the Collateral Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing, provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or the Collateral Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. The agreements in this Section 8.07 shall survive the
payment of the Loans and all other amounts payable hereunder.

 

174



--------------------------------------------------------------------------------

SECTION 8.08. Agents in their Individual Capacity. The Administrative Agent, the
Collateral Agent and their Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though such
persons were not the Administrative Agent and Collateral Agent hereunder and
under the other Loan Documents. With respect to the Loans made by it, the
Administrative Agent and the Collateral Agent shall each have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and the Collateral Agent in their individual capacities.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Borrower shall have the right, subject to the reasonable consent of the Required
Lenders (so long as no Event of Default under Section 7.01(b), (c), (h) or
(i) shall have occurred and be continuing, in which case the Required Lenders
shall have the right), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Borrower (or the Required Lenders, as applicable) and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Agent meeting the qualifications set forth above;
provided that if the retiring Agent shall notify the Borrower and the Lenders
that no qualifying person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except in the case of the Collateral Agent
holding collateral security on behalf of any Secured Parties, the retiring
Collateral Agent shall continue to hold such collateral security as nominee
until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through such Agent shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Borrower (or the Required Lenders, as
applicable) appoints a successor Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

Any resignation by Credit Suisse as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

175



--------------------------------------------------------------------------------

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the

 

176



--------------------------------------------------------------------------------

Guarantee, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Secured Parties in accordance with the terms hereof and all powers, rights and
remedies under the Security Documents may be exercised solely by the Collateral
Agent.

SECTION 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if approved, authorized or ratified in writing in
accordance with Section 9.08, or pursuant to Section 5.11 or Section 9.18. Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property in accordance with this Section.

SECTION 8.13. Agents and Arrangers. None of the Syndication Agent, the
Documentation Agent nor any of the Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 8.14. Intercreditor Agreements, Master Lease Intercreditor Agreements
and Collateral Matters. The Administrative Agent and Collateral Agent shall be
authorized from time to time, without the consent of any Lender, to execute or
to enter into amendments of, and amendments and restatements of, the
Intercreditor Agreements permitted or required hereunder, in each case in order
to effect the pari passu treatment or the subordination of and to provide for
certain additional rights, obligations and limitations in respect of, any Liens
required or permitted by the terms of this Agreement to be Liens pari passu with
or junior to the Obligations, that are, in each case, incurred in accordance
with Article VI of this Agreement, and to establish certain relative rights as
between the holders of the Obligations and the holders of the Indebtedness
secured by such Liens. The Administrative Agent and Collateral Agent shall be
authorized, without the consent of any Lender, to execute each of the Master
Lease Intercreditor Agreements and to enter into amendments of, and amendments
and restatements of, the Master Lease Intercreditor Agreements in order to add
or remove parties thereto or properties covered thereby, to cure any ambiguity,
omission, defect or inconsistency or to make other modifications that are not
materially adverse to the Lenders.

SECTION 8.15. Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective) or as a result of such Lender’s failure to comply
with Section 9.04(c)(ii) relating to the maintenance of a Participant Register.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.15. The agreements in this Section 8.15 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” shall, for purposes of this Section 8.15, include
any L/C Issuer.

 

177



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic email as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Each of the Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by electronic means shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 (including any
such documents that are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s

 

178



--------------------------------------------------------------------------------

website(s) on the Internet at the website(s) address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.17, 8.07 and 9.05) shall survive the Termination Date.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
L/C Issuer, the Administrative Agent, the Collateral Agent and each Lender and
their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) except in connection with the
addition of one or more Domestic Subsidiaries as a joint and several co-borrower
hereunder and in connection with the Emergence Restructuring Transactions and
the transactions permitted by Section 6.05(b), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the L/C Issuer that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

 

179



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, which consent, with respect to the assignment of a Term B
Loan, will be deemed to have been given if the Borrower has not responded within
ten (10) Business Days after the delivery of any request for such consent;
provided, that no consent of the Borrower shall be required (i) for an
assignment of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund, (ii) for an assignment of a Revolving Facility Commitment to a Revolving
Facility Lender, an Affiliate of a Revolving Facility Lender or an Approved Fund
with respect to a Revolving Facility Lender, (iii) in the case of assignments
during the primary syndication of the Commitments and Loans, for an assignment
to persons identified to and agreed by the Borrower in writing prior to the
Closing Date or (iv) if an Event of Default under Section 7.01(b), (c), (h) or
(i) has occurred and is continuing, any other person;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the L/C Issuer; provided, that no consent of the L/C Issuer shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1.0 million or an integral multiple of $1.0 million in excess thereof in the
case of Term Loans and (y) $5.0 million or an integral multiple of $1.0 million
in excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Related Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned.

 

180



--------------------------------------------------------------------------------

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Each assigning Lender shall, in connection with any potential assignment,
provide to Borrower a copy of its request (including the name of the prospective
assignee(s)) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the L/C Issuer and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the L/C Issuer and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
clause (b) of this Section and any written consent to such assignment required
by clause (b) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans or Commitments to one or more
banks or other entities other than any Ineligible Institution (to the extent
that the list of Ineligible Institutions has been made available to all Lenders;
provided, that regardless of whether the list of Ineligible Institutions has
been made available to all Lenders, no Lender may sell participations in Loans
or Commitments to an Ineligible Institution without the consent of the Borrower
if the list of Ineligible Institutions has been made available to such Lender)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement

 

181



--------------------------------------------------------------------------------

(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the L/C Issuer and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of the
first proviso to Section 9.08(b) and (2) directly and adversely affects such
Participant (but, for the avoidance of doubt, not any waiver of any Default or
Event of Default) and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant.
Subject to Section 9.04(c)(iii), the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
limitations and requirements of those Sections and to the extent such
Participant complies with Section 2.17(e) and (f) as though it were a Lender)
(it being understood that the documentation required under Section 2.17(e) and
(f) shall be delivered to the participating Lender) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Notwithstanding the foregoing, each Loan Party and
the Lenders acknowledge and agree that the Administrative Agent shall not have
any responsibility or obligation to determine whether any Participant or
potential Participant is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any participation made to an Ineligible
Institution.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participant Register as the owner of the participation in question for all
purposes of this Agreement, notwithstanding notice to the contrary; provided
that no Lender shall have any obligation to disclose all or any portion of a
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or other Obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form for U.S. federal income tax purposes or such
disclosure is otherwise required by applicable law.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld), which consent shall
state that it is being given pursuant to this Section 9.04(c)(iii); provided
that each potential Participant shall provide such information as is reasonably
requested by the Borrower in order for the Borrower to determine whether to
provide its consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this

 

182



--------------------------------------------------------------------------------

Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. The Borrower, each Lender
and the Administrative Agent hereby confirms that it will not institute against
a Conduit Lender or join any other person in instituting against a Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.

(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default has
occurred and is continuing. Notwithstanding anything to the contrary herein, the
rights of the Lenders to make assignments and grant participations shall be
subject to the approval of any Gaming Authority, to the extent required by
applicable Gaming Laws.

 

183



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary in Section 2.08, Section 2.11(a) or
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or (j)
of this Section 9.04), the Borrower or its Subsidiaries may purchase by way of
assignment and become an Assignee with respect to Term Loans and/or Revolving
Facility Loans (other than any such Loans held by an Affiliate Lender) at any
time and from time to time from Lenders in accordance with Section 9.04(b)
hereof or reduce the aggregate amount of any Revolving Facility Commitment of a
Lender that has agreed to such reduction (“Permitted Loan Purchases”); provided
that (A) no Event of Default has occurred and is continuing or would result from
the Permitted Loan Purchase, (B) no Permitted Loan Purchase shall be made from
the proceeds of any extensions of credit under the Revolving Facility, (C) upon
consummation of any such Permitted Loan Purchase, the Loans and/or Revolving
Facility Commitments purchased or terminated pursuant thereto shall be deemed to
be automatically and immediately cancelled and extinguished in accordance with
Section 9.04(j), (D) to the extent the Borrower is making a Permitted Loan
Purchase of Revolving Facility Loans or Revolving Facility Commitments, upon
giving effect to such Permitted Loan Purchase, there shall be sufficient
aggregate Revolving Facility Commitments among the Revolving Facility Lenders to
apply to the Outstanding Amount of the L/C Obligations thereunder as of such
date, unless the Borrower shall concurrently with the payment of the purchase
price by the Borrower for such Revolving Facility Loans or the termination of
such Revolving Facility Commitments, deposit cash collateral in an account with
the Administrative Agent pursuant to Section 2.05(g) in the amount of any such
excess Outstanding Amount of the L/C Obligations thereunder and (E) in
connection with any such Permitted Loan Purchase (other than a termination of
Revolving Facility Commitments), the Borrower or its Subsidiaries and such
Lender that is the assignor shall execute and deliver to the Administrative
Agent a Permitted Loan Purchase Assignment and Acceptance (and for the avoidance
of doubt, (x) shall make the representations and warranties set forth in the
Permitted Loan Purchase Assignment and Acceptance and (y) shall not be required
to execute and deliver an Assignment and Acceptance pursuant to
Section 9.04(b)(ii)(B)).

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement
(including, without limitation, Section 2.08(b)) be deemed to be an automatic
and immediate cancellation and extinguishment of such Term Loans and/or
Revolving Facility Loans (with a corresponding permanent reduction in Revolving
Facility Commitments) or termination of the Revolving Facility Commitments, if
applicable, and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans (and in the case of
Revolving Facility Loans or Revolving Facility Commitment, a permanent reduction
in Revolving Facility Commitments).

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay, within 30 days of written demand therefor
(including documentation reasonably supporting such request), (i) all reasonable
and documented out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent, the Collateral Agent and the Arrangers in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (limited, in the case of legal fees and
expenses, to the reasonable fees, charges and disbursements of a single primary
counsel for the Administrative Agent, the Collateral Agent and the Arrangers,
and, if necessary, the reasonable fees, charges and disbursements of one local
counsel per jurisdiction and/or a single firm of regulatory counsel, in each
case, for all such persons, taken as a whole), and (ii) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the Agents
or any Lender in connection with the enforcement or protection of their rights
in connection with this Agreement and the other Loan Documents, in connection
with the Loans made or the Letters of Credit issued hereunder (limited, (i) in
the case of legal fees and expenses, to the reasonable fees, charges and
disbursements of a single primary

 

184



--------------------------------------------------------------------------------

counsel for all such persons, taken as a whole, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel in each
appropriate jurisdiction and/or regulatory counsel for all such persons, taken
as a whole (and, in the event of any actual or perceived conflict of interest
where such person affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel with the Borrower’s prior
written consent (not to be unreasonably withheld), of another single firm of
counsel for each group of similarly situated persons) and (ii) in the case of
fees or expenses of any other advisor or consultant, solely to the extent the
Borrower has consented to the retention of such person).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Arrangers, each L/C Issuer, each Lender, each of their respective Affiliates,
and each of their respective directors, partners, officers, employees, agents,
trustees and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (limited in the case of legal fees to the reasonable documented
out-of-pocket legal expenses incurred in connection with investigating or
defending any of the items in clauses (i) through (v) below, and excluding the
allocated costs of in house counsel and limited to not more than one counsel for
all such Indemnitees, taken as a whole, and, if necessary, a single local
counsel in each appropriate jurisdiction and/or a single firm of regulatory
counsel, in each case, for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed), of another firm of counsel (and local counsel
and/or regulatory counsel, in each case, as applicable) for each group of
similarly situated Indemnitees)), and, in the case of fees or expenses with
respect to any other advisor or consultant, limited solely to the extent the
Borrower has consented to the retention of such person, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of the Commitment Letter, the Fee Letter, this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of or otherwise relating
to the Transactions and the other transactions contemplated hereby, (ii) the use
of the proceeds of the Loans or the use of any Letter of Credit, (iii) any
violation of or liability under Environmental Laws by the Borrower or any
Subsidiary, (iv) any actual or alleged presence, Release or threatened Release
of or exposure to Hazardous Materials at, under, on, from or to any property
owned, leased or operated by the Borrower or any Subsidiary or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by the Borrower or any of their
subsidiaries or Affiliates; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties (for purposes of this proviso only, each of the Agents, any
Arranger, any L/C Issuer and any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respectively Related Parties
(other than advisors), shall be treated as a single Indemnitee) or (2) any
material breach of any Loan Document, the Commitment Letter or the Fee Letter by
such Indemnitee or any of its Related Parties or (y) arose from any claim,
actions, suits, inquiries, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and is
brought by an Indemnitee against another Indemnitee (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding against any
Agent, Arranger or L/C Issuer in its capacity as such); provided further, that
such indemnity shall not, as to any Indemnitee, be available with respect to any
settlement entered into by such Indemnitee or any of its Related Parties without
the Borrower’s written consent (such consent not to be unreasonably withheld,
delayed or conditioned); provided further, that such indemnity shall not, as to
any Indemnitee, be available with respect to any

 

185



--------------------------------------------------------------------------------

expenses of the type referred to in Section 9.05(a) except to the extent such
expenses would otherwise be of the type referred to in this Section 9.05(b).
None of the Indemnitees (or any of their respective Affiliates) shall be
responsible or liable to the Borrower or any of its subsidiaries, Affiliates or
stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of the
Facilities or the Transactions. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Arranger,
any L/C Issuer or any Lender. All amounts due under this Section 9.05 shall be
payable within fifteen (15) days after written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except Taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent, any L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer and any Affiliate of the
foregoing is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Lender or such L/C Issuer to or for the
credit or the account of the Borrower or any Subsidiary against any of and all
the obligations of the Borrower now or hereafter existing under this Agreement
or any other Loan Document held by such Lender or such L/C Issuer, irrespective
of whether or not such Lender or such L/C Issuer shall have made any demand
under this Agreement or such other Loan Document and although the obligations
may be unmatured; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each L/C Issuer under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such L/C Issuer
may have.

 

186



--------------------------------------------------------------------------------

SECTION 9.07. Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Administrative Agent
(and consented to by the Required Lenders), and (z) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and consented to by the Required Lenders; provided, however,
that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(a)(ii)(B)
or Section 2.05(b)), without the prior written consent of each Lender directly
adversely affected thereby (which, notwithstanding the foregoing, such consent
of such Lender directly adversely affected thereby shall be the only consent
required hereunder to make such modification); provided, that (x) any amendment
to the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i) and (y) any
waiver or modification of conditions precedent, Defaults or Events of Default,
in each case for the purpose of obtaining an extension of credit hereunder, or
of any mandatory prepayment required hereunder or of any interest required to be
paid under Section 2.13(c), shall not constitute a decrease or forgiveness of
principal or interest or a decrease in the rate of interest or an extension of
maturity for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that (x) any amendment to the financial covenant
definitions in this Agreement shall not constitute a reduction in the Commitment
Fees or any other fees for purposes of this clause (ii) and (y) waivers or

 

187



--------------------------------------------------------------------------------

modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of the Commitments of any Lender
for purposes of this clause (ii),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders”, “Required Revolving Facility
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (which, notwithstanding the foregoing,
such consent of such Lender directly adversely affected thereby shall be the
only consent required hereunder to make such modification) (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

(vi) release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all of the Equity Interests in such
Loan Party is sold or otherwise disposed of in a transaction permitted by this
Agreement or the other Loan Documents, or in the case of any Loan Party such
release is otherwise pursuant to the terms of this Agreement, the Collateral
Agreement or the Subsidiary Guarantee Agreement, as applicable, without the
prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being understood that such consent of the
Majority Lenders participating in the adversely affected Facility shall be the
only consent required hereunder for such waiver, amendment or modification) (it
being agreed that the Required Lenders may waive, in whole or in part, any
prepayment or Commitment reduction required by Section 2.11 so long as the
application of any prepayment or Commitment reduction still required to be made
is not changed);

(viii) amend, waive or otherwise modify (i) the provisions of Section 4.01,
solely as they relate to the Revolving Facility Loans and Letters of Credit and
(ii) the provisions of Section 6.11 and any defined term as used therein (but
not as used anywhere else in the Loan Documents) (or Article VII or any other
provision incorporating such Section 6.11 with respect to

 

188



--------------------------------------------------------------------------------

the effects thereof) without the written consent of the Required Revolving
Facility Lenders (which, notwithstanding the foregoing, such consent of the
Required Revolving Facility Lenders shall be the only consent required hereunder
to make such amendment, waiver or modification);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an L/C Issuer
hereunder without the prior written consent of the Administrative Agent or such
L/C Issuer acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any successor or assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders, Majority
Lenders and/or Required Revolving Facility Lenders, as applicable.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) (1) if such
modifications are not materially adverse to the Lenders and are requested by
Gaming Authorities and/or (2) to the extent necessary (A) to integrate any
Incremental Term Loan Commitments or Incremental Revolving Facility Commitments
in a manner consistent with Section 2.21, including, with respect to Other
Revolving Loans or Other Term Loans, as may be necessary to establish such
Incremental Term Loan Commitments or Revolving Facility Loans, as a separate
Class or tranche from the existing Term Loan Commitments or Incremental
Revolving Facility Commitments, as applicable, (B) to cure any ambiguity,
omission, defect or inconsistency or (C) to establish separate Classes,
tranches, sub-Classes or sub-tranches if the terms of a portion (but not all) of
an existing Class or tranche is amended in accordance with Section 9.08(b).

 

189



--------------------------------------------------------------------------------

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree), together with either drafts of the material documentation relating to
such Indebtedness or a description of such Indebtedness (including a description
of the Liens intended to secure the same or the subordination provisions
thereof, as applicable) in reasonably sufficient detail to be able to make the
determinations referred to in this paragraph, which certificate shall either, at
the Borrower’s election, (x) state that the Borrower has determined in good
faith that such Indebtedness satisfies the requirements of the applicable
provisions of Section 6.01 and 6.02 (taking into account any other applicable
provisions of this Section 9.08), in which case such certificate shall be
conclusive evidence thereof, or (y) request the Administrative Agent to confirm,
based on the information set forth in such certificate and any other information
reasonably requested by the Administrative Agent, that such Indebtedness
satisfies such requirements, in which case the Administrative Agent may
determine whether, in its reasonable judgment, such requirements have been
satisfied (in which case it shall deliver to the Borrower a written confirmation
of the same), with any such determination of the Administrative Agent to be
conclusive evidence thereof, and the Lenders hereby authorize the Administrative
Agent to make such determinations.

(h) Notwithstanding the foregoing, this Agreement may be amended, with the
written consent of each Revolving Facility Lender, the Administrative Agent and
the Borrower to the extent necessary to integrate any Alternate Currency.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such L/C
Issuer, shall be limited to the Maximum Rate; provided, that such excess amount
shall be paid to such Lender or such L/C Issuer on subsequent payment dates to
the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

190



--------------------------------------------------------------------------------

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts; Electronic Execution of Documents.

(a) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed counterpart to this Agreement by facsimile
transmission (or other electronic transmission pursuant to procedures approved
by the Administrative Agent) shall be as effective as delivery of a manually
signed original.

(b) The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

191



--------------------------------------------------------------------------------

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents (other than the Mortgages), or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction, except
that each of the Loan Parties agrees that (a) it will not bring any such action
or proceeding in any court other than New York Courts (it being acknowledged and
agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to any Parent Entity, the Borrower and any Subsidiary furnished to it by or on
behalf of any Parent Entity, the Borrower or any Subsidiary (other than
information that (a) has become available to the public other than as a result
of a disclosure by such party in breach of this Section 9.16, (b) has been
independently developed by such Lender, such L/C Issuer or such Agent without
violating this Section 9.16 or (c) was or becomes available to such Lender, such
L/C Issuer or such Agent from a third party which, to such person’s knowledge,
had not breached an obligation of confidentiality to the Borrower, any Parent
Entity or any Loan Party) and shall not reveal the same other than to its
Affiliates, directors, trustees, officers, employees and advisors with a need to
know or to any person that approves or administers the Loans on behalf of such
Lender (so long as each such person shall have been instructed to keep the same
confidential and it being understood and agreed that such Agent, such L/C Issuer
or such Lender, as applicable, shall be responsible for any breach of
confidentiality by any such person to which such Agent, L/C Issuer or Lender
discloses such information to), except: (A) to the extent necessary to comply
with law or any legal process or the requirements of any Governmental Authority,
the National Association of Insurance Commissioners or of any securities
exchange on which securities of the disclosing party or any Affiliate of the
disclosing party are listed or traded (provided that notice of such requirement
or order shall be promptly furnished to the Borrower prior to such disclosure to
the extent practicable and legally permitted), (B) as part of normal

 

192



--------------------------------------------------------------------------------

reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) in
order to enforce its rights under any Loan Document in a legal proceeding,
(D) to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (so long
as such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16 or terms substantially similar to this
Section), (E) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or terms
substantially similar to this Section) and (F) to market data collectors,
similar services providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement; provided that, in the case of clauses (D) and (E),
no information may be provided to a person known to be an Ineligible Institution
or person who is known to be acting for an Ineligible Institution.

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the L/C Issuer materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information (or, if none
of the Borrower, CEC or any Parent Entity is at the time a public reporting
company, material information that is not publicly available and that is of a
type that would not reasonably be expected to be publicly available if the
Borrower, CEC or a Parent Entity was a public reporting company) with respect to
the Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all the Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that such Borrower Materials shall be treated as set forth
in Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s

 

193



--------------------------------------------------------------------------------

transmission of the Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

SECTION 9.18. Release of Liens, Guarantees and Pledges.

(a) The Lenders, the L/C Issuer and other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall be automatically released: (i) in full upon the occurrence of
the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
disposition of such Collateral by any Loan Party to a person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased to a Loan Party by a person that is not a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Subsidiary Loan Party, upon the release of such Subsidiary Loan
Party from its obligations under the Guarantee in accordance with the Subsidiary
Guarantee Agreement or clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (vi) as provided in
Section 5.11 (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), and (vii) as required by the Collateral Agent to effect any
disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

(b) In addition, the Lenders, the L/C Issuer and other Secured Parties hereby
irrevocably agree that the Subsidiary Loan Parties shall be released from the
Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Subsidiary Loan Party or
otherwise becoming an Excluded Subsidiary (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry).

(c) The Lenders, the L/C Issuer and other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Loan Party or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender. Upon release pursuant to this
Section 9.18, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Subsidiary Loan Party shall no
longer be deemed to be made. In connection with any release hereunder, the
Administrative Agent and the Collateral Agent shall promptly (and the Secured
Parties hereby authorize the Administrative Agent and the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by the Borrower and at the Borrower’s expense in connection with the

 

194



--------------------------------------------------------------------------------

release of any Liens created by any Loan Document in respect of such Subsidiary,
property or asset; provided, that the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower containing such
certifications as the Administrative Agent shall reasonably request.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, all Liens granted to the Collateral Agent by
the Loan Parties on any Collateral and all obligations of the Borrower and the
other Loan Parties under any Loan Documents (other than such obligations that
expressly survive the Termination Date pursuant to the terms hereof) shall, in
each case, be automatically released and, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to evidence the release of its security interest in all Collateral
(including returning to the Borrower all possessory collateral (including all
share certificates (if any)) held by it in respect of any Collateral), and to
evidence the release of all obligations under any Loan Document (other than such
obligations that expressly survive the Termination Date pursuant to the terms
hereof), whether or not on the date of such release there may be any
(i) obligations in respect of any Secured Hedge Agreements or any Secured Cash
Management Agreements and (ii) any contingent indemnification obligations or
expense reimburse claims not then due; provided, that the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
containing such certifications as the Administrative Agent shall reasonably
request. Any such release of obligations shall be deemed subject to the
provision that such obligations shall be reinstated if after such release any
portion of any payment in respect of the obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Subsidiary Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Subsidiary Loan Party or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release the security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).

(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Swap Agreement (after giving effect to all
netting arrangements relating to such Secured Swap Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Swap Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Subsidiary Loan Parties effected in the manner permitted by this
Agreement shall require the consent of any holder of obligations under Secured
Swap Agreements or any Secured Cash Management Agreements.

(f) In addition, the Administrative Agent and the Collateral Agent shall, upon
the request of the Borrower, and are hereby irrevocably authorized by the
Lenders to:

(i) release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document if such property becomes subject to a Lien that is
permitted by Sections 6.02(i) or (j), to the extent required by the terms of the
obligations secured by such Liens;

(ii) subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 6.02(i), (j), (ll), (mm), (nn) or (oo), to the extent
required by the terms of the obligations secured by such Liens;

 

195



--------------------------------------------------------------------------------

(iii) consent to and enter into (and execute documents permitting the filing and
recording of, where appropriate) (x) the grant of easements, covenants,
conditions, restrictions, declarations and/or rights to use common areas and
(y) subordination, non-disturbance and attornment agreements, in each case in
favor of the ultimate purchasers, or tenants under leases or subleases or
licensees under licenses or easement holders under easements of any portion of
any project in connection with the transactions contemplated by Sections
6.05(i), (o), (p), (q), (r) and (x); and

(iv) subordinate any Mortgage to any easements, rights of way, covenants,
conditions and restrictions and other similar rights reasonably acceptable to
the Administrative Agent which are requested by the Loan Parties pursuant to the
transactions contemplated by Sections 6.05(p), (q) and (r); provided that such
actions shall be taken only to the extent that the material terms thereof are
either substantially similar to forms of similar documents attached to the Loan
Documents or are otherwise reasonably acceptable to the Administrative Agent.

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties
and their respective Affiliates, on the one hand, and the Agents, the Arrangers
and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, each Arranger and each Lender is and has been acting solely as a
principal

 

196



--------------------------------------------------------------------------------

and is not the financial advisor, agent or fiduciary, for any Loan Party or any
of their respective Affiliates, stockholders, creditors or employees or any
other person; (iii) none of the Agents, any Arranger or any Lender has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of any
Loan Party with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent, any Arranger or any Lender has advised or is currently advising any
Loan Party or their respective Affiliates on other matters) and none of the
Agents, any Arranger or any Lender has any obligation to any of the Loan Parties
or their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agents, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Agents, any Arranger or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Agents, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they deemed appropriate. The Borrower
hereby agrees that it will not claim that any of the Agents, the Arrangers, the
Lenders or their respective affiliates has rendered advisory services of any
nature or respect or owes a fiduciary duty or similar duty to it in connection
with any aspect of any transaction contemplated hereby.

SECTION 9.22. Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws and
Liquor Laws. Without limiting the foregoing and notwithstanding anything herein
or in any other Loan Document to the contrary, the Lenders, Agents and Secured
Parties acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other information
and (ii)(x) the consummation of the Emergence Restructuring Transactions and
(y) all rights, remedies and powers in or under this Agreement and the other
Loan Documents, including with respect to the Collateral (including the pledge
and delivery of the Pledged Collateral), the Mortgaged Properties and the
ownership and operation of facilities are, in each case, subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
relevant Gaming Authorities and Liquor Authorities.

(b) Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Loan or Loan Documents.

(c) Lenders acknowledge and agree that if the Borrower receives a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by the Borrower in writing of such disqualification),
the Borrower shall, following any available appeal of such determination by such
Gaming Authority (unless the rules of the applicable Gaming Authority do not
permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) the Borrower is unable to
assign such Loan after using its best efforts to cause such an assignment and
(B) no Default or Event of Default has occurred and is continuing, prepay such
disqualified holder’s Loan. Notice to such disqualified holder shall be given
ten days prior to the required date of assignment or prepayment, as the

 

197



--------------------------------------------------------------------------------

case may be, and shall be accompanied by evidence demonstrating that such
transfer or prepayment is required pursuant to Gaming Laws. If reasonably
requested by any disqualified holder, the Borrower will use commercially
reasonable efforts to cooperate with any such holder that is seeking to appeal
such determination and to afford such holder an opportunity to participate in
any proceedings relating thereto. Notwithstanding anything herein to the
contrary, any prepayment of a Loan shall be at a price that, unless otherwise
directed by a Gaming Authority, shall be equal to the sum of the principal
amount of such Loan and interest to the date such Lender or holder became a
disqualified holder (plus any fees and other amounts accrued for the account of
such disqualified holder to the date such Lender or holder became a disqualified
holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrower hereby agrees to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

SECTION 9.23. Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) the Borrower
and its Subsidiaries and (y) any Debt Fund Affiliate Lender (each such Lender,
an “Affiliate Lender”; it being understood that (x) neither the Borrower nor any
of its Subsidiaries may be Affiliate Lenders and (y) Debt Fund Affiliate Lenders
and Affiliate Lenders may be Lenders hereunder in accordance with Section 9.04,
subject in the case of Affiliate Lenders only (but not, for the avoidance of
doubt, Debt Fund Affiliate Lenders), to this Section 9.23), in connection with
any (i) consent (or decision not to consent) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document, (ii) other action on any matter related to any Loan Document or
(iii) direction to the Administrative Agent, Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, agrees that, except with respect to any amendment,
modification, waiver, consent or other action (1) described in clauses (i), (ii)
or (iii) of the first proviso of Section 9.08(b) or (2) that adversely affects
such Affiliate Lender (in its capacity as a Lender) in a disproportionately
adverse manner as compared to other Lenders, such Affiliate Lender shall be
deemed to have voted its interest as a Lender without discretion in such
proportion as the allocation of voting with respect to such matter by Lenders
who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably appoints
the Administrative Agent (such appointment being coupled with an interest) as
such Affiliate Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliate Lender and in the name of such Affiliate Lender, from
time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such

 

198



--------------------------------------------------------------------------------

Lender under the Loan Documents, (iv) purchase any Term Loan if, immediately
after giving effect to such purchase, Affiliate Lenders in the aggregate would
own Term Loans with an aggregate principal amount in excess of 25% of the
aggregate principal amount of all Term Loans then outstanding or (v) purchase
any Revolving Facility Loans or Revolving Facility Commitments. It shall be a
condition precedent to each assignment to an Affiliate Lender that such
Affiliate Lender shall have (x) represented to the assigning Lender in the
applicable Assignment and Acceptance, and notified the Administrative Agent,
that it is (or will be, following the consummation of such assignment) an
Affiliate Lender and that the aggregate amount of Term Loans held by it giving
effect to such assignments shall not exceed the amount permitted by clause (iv)
of the preceding sentence and (y) represented in the applicable Assignment and
Acceptance that it is not in possession of material non-public information
(within the meaning of United States federal and state securities laws) with
respect to the Borrower, its Subsidiaries or their respective securities (or, if
none of the Borrower, CEC or any Parent Entity is at the time a public reporting
company, material information that is not publicly available and that is of a
type that would not reasonably be expected to be publicly available if the
Borrower, CEC or a Parent Entity was a public reporting company) that (A) has
not been disclosed to the assigning Lender or the Lenders generally (other than
because any such Lender does not wish to receive material non-public information
with respect to the Borrower or its Subsidiaries) and (B) could reasonably be
expected to have a material effect upon, or otherwise be material to, the
assigning Lender’s decision make such assignment.

SECTION 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

199



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CEOC, LLC, as Borrower By:   /s/ Eric Hession   Name: Eric Hession   Title:
  Chief Financial Officer and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CAESARS ENTERTAINMENT OPERATING
COMPANY, INC., as Borrower By:   /s/ Randall Eisenberg   Name: Randall Eisenberg
  Title:   Chief Restructuring Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent, an L/C Issuer and a Lender By:   /s/ John Toronto   Name: John Toronto  
Title:   Authorized Signatory By:   /s/ Nicholas Gross   Name: Nicholas Goss  
Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an L/C Issuer and a Lender By:   /s/ Anca
Trifan   Name: Anca Trifan   Title:   Managing Director By:   /s/ Marcus
Tarkington   Name: Marcus Tarkington   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an L/C Issuer and a Lender By:   /s/ Craig Malloy   Name:
Craig Malloy   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as an L/C Issuer and a Lender By:   /s/ Akshay Kulkarni   Name:
Akshay Kulkarni   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an L/C Issuer and a Lender By:   /s/ Charles D.
Johnston   Name: Charles D. Johnston   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an L/C Issuer and a Lender By:   /s/ Sangeeta
Mahadevan   Name: Sangeeta Mahadevan   Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as an L/C Issuer and a Lender By:   /s/
Michael King   Name: Michael King   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as an L/C Issuer and a Lender By:   /s/ Darlene Arias  
Name: Darlene Arias   Title:   Director By:   /s/ Houssem Daly   Name: Houssem
Daly   Title:   Associate Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

to Credit Agreement

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement
identified below (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.    Assignor:                                                                 
2.    Assignee:1                                          
                             [and is an Affiliate/Approved Fund of [identify
Lender]][and is (or, upon assignment of the Assigned Interest, will be) an
Affiliate Lender]2. 3.    Borrower:    CEOC, LLC. 4.    Administrative Agent:   
Credit Suisse AG, Cayman Islands Branch, as administrative agent under the
Credit Agreement.

 

1  Assignee cannot be an Ineligible Institution, a Defaulting Lender or any of
its Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons, or a natural person.

2  Select as applicable.

 

Exhibit A - 1



--------------------------------------------------------------------------------

5.    Credit Agreement:    Credit Agreement dated as of October 6, 2017, among
Caesars Entertainment Operating Company, Inc., CEOC, LLC, the Lenders party
thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) and collateral agent for the
Secured Parties. 6.    Assigned Interest:   

 

Facility

   Aggregate
Amount of
Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans3  

Term B Loans

   $      $        %  

Revolving Facility Loans/ Revolving Facility Commitments

   $      $        %  

Effective Date:                 , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

[Remainder of page intentionally left blank]

 

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A - 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:   Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:     Name:   Title:  

 

Exhibit A - 3



--------------------------------------------------------------------------------

[Consented to and Accepted:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:    

Name:   Title:  

By:    

Name:   Title:]4   [Consented to: CEOC, LLC

By:    

Name:   Title:]5   [Consented to: [L/C ISSUER], as L/C Issuer

By:    

Name:   Title:]6  

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

6  To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.

 

Exhibit A - 4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

2 Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it has reviewed the
provisions contained in the Credit Agreement, including, without limitation, all
of the defined terms, relevant to the requirement to be an Assignee of the
Assigned Interest and become a Lender, (iii) it meets all the requirements to be
an Assignee of the Assigned Interest under the Credit Agreement (subject to
receipt of such consents as may be required thereunder) (iv) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (vi) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.04 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vii) it has, independently and without reliance
on the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance, [and] (viii) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee[, (ix) it
is (or, upon assignment of the Assigned Interest, will be) an Affiliate Lender,
(x) after giving effect to assignment of the Assigned Interest, Affiliate
Lenders in the aggregate will not own Term B Loans with an aggregate principal
amount in excess of 25% of the aggregate principal amount of all Term B Loans
then outstanding and (xi) it is not in possession of material non-public
information (within the meaning of United States federal and state securities
laws) with respect to the Borrower, its Subsidiaries or their respective
securities (or, if none of the Borrower, CEC or any Parent Entity is a public
reporting company on the Effective Date, material information that is not
publicly available and that is of a type that would not reasonably be expected
to be publicly available if the Borrower, CEC or a Parent Entity was a public
reporting company on the Effective Date) that (A) has not been disclosed to the
Assignor or the Lenders generally (other than because the Assignor or any other
Lender does not wish to receive material non-public information with respect to
the Borrower or its Subsidiaries) and (B) could reasonably be expected to have a
material effect

 

Annex 1 - 1



--------------------------------------------------------------------------------

upon, or otherwise be material to, the Assignor’s decision to assign the
Assigned Interest to the Assignee]7; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender and, based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

4. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Acceptance by facsimile
or other electronic delivery shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance. This Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.

[Remainder of page intentionally left blank]

 

7  Include for assignments to Affiliate Lenders.

 

Annex 1 - 2



--------------------------------------------------------------------------------

Exhibit B

to Credit Agreement

[FORM OF]

BORROWING REQUEST

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent for

the Lenders referred to below

[ADDRESS]

[ATTENTION]

[DATE]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 6, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Caesars Entertainment Operating Company,
Inc., CEOC, LLC, the Lenders party thereto from time to time and Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and as collateral agent for the Secured Parties. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)   Date of Borrowing:           (which is a Business Day)       (B)  
Principal Amount of Borrowing:         (C)   Class:1         (D)   Type of
Borrowing:2         (E)   Interest Period and the last day thereof:3          
(in the case of a Eurocurrency Borrowing)       (F)   Currency:           (in
the case of a Eurocurrency         Revolving Facility Borrowing)       (G)  
Account Number and Location        

[Remainder of page intentionally left blank]

 

1  Specify whether such Borrowing is to be a Borrowing of Revolving Facility
Loans (and, if so, specifying the Class of Commitments under which such
Borrowing is being made), Term B Loans, Other Term Loans, Refinancing Term
Loans, Other Revolving Loans or Replacement Revolving Loans, as applicable.

2  Specify whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing.

3  Specify the initial Interest Period applicable to a Eurocurrency Borrowing,
which shall be one, two, three or six months (or twelve months if agreed to by
each applicable Lender or such period of shorter than one month as may be
consented to by the Administrative Agent) and shall be subject to the definition
of “Interest Period” in the Credit Agreement.

 

Exhibit B - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
the date first above written.

 

[Caesars Entertainment Operating Company, Inc. By:     Name:   Title:]4   CEOC,
LLC By:     Name:   Title:  

 

4  To be included for any borrowing prior to the consummation of the CEOC
Merger.

 

Exhibit B - 2



--------------------------------------------------------------------------------

Exhibit C

to Credit Agreement

[FORM OF]

INTEREST ELECTION REQUEST

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent for

the Lenders referred to below

[ADDRESS]

[ATTENTION]

[DATE]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 6, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Caesars Entertainment Operating Company,
Inc., CEOC, LLC, the Lenders party thereto from time to time and Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and the collateral agent for the Secured Parties. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
Borrower hereby irrevocably notifies the Administrative Agent of the following
information with respect to the conversion or continuation requested hereby:

 

 

(i)     Borrowing to which Interest Election Request applies:

     

Principal Amount:

       

Class:

       

Type of Borrowing:1

       

Interest Period:

       

(in the case of a Eurocurrency Borrowing)

Currency:

       

(in the case of a Eurocurrency

Revolving Facility Borrowing)

     

(ii)    Effective Date of Election:

     

(which shall be a Business Day)

       

(iii)  Resulting Borrowing No. 1:2

     

Principal Amount of Borrowing:

       

(or % of Borrowing in (i))

     

Type of Borrowing:3

       

 

1  Specify whether such Borrowing is an ABR Borrowing or a Eurocurrency
Borrowing.

2  Add as many resulting Borrowings as applicable.

3  Specify whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing.

 

Exhibit C - 1



--------------------------------------------------------------------------------

Interest Period: 4        (in the case of a Eurocurrency Borrowing)     
Currency:        (in the case of a Eurocurrency      Revolving Facility
Borrowing)     

[Remainder of page intentionally left blank]

 

4  Specify the initial Interest Period applicable to a Eurocurrency Borrowing,
which shall be one, two, three or six months (or twelve months if agreed to by
each applicable Lender or such period of shorter than one month as may be
consented to by the Administrative Agent) and shall be subject to the definition
of “Interest Period” in the Credit Agreement.

 

Exhibit C - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
as of the date first above written.

 

CEOC, LLC By:     Name:   Title:  

 

Exhibit C - 3



--------------------------------------------------------------------------------

Exhibit D-1

to Credit Agreement

[FORM OF]

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

by and from

[•]

as Mortgagor

to

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent,

as Mortgagee

Dated as of [•]

 

Exhibit D-1 - 1



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING

This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (this “Mortgage”) effective as of [•] (the “Effective Date”), is made and
entered into on [•], by and from [•], a [•], having an address at One Caesars
Palace Dr., Las Vegas, NV 89109, as mortgagor, assignor and debtor (in such
capacities and together with any successors in such capacities, “Mortgagor”), to
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, having an address at [•], as collateral
agent for the Secured Parties (in such capacity, “Collateral Agent”), as
mortgagee, assignee and secured party hereunder (in such capacities and,
together with its successors and assigns in such capacities, “Mortgagee”).

Pursuant to that certain Credit Agreement, dated as of October 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among Caesars
Entertainment Operating Company, Inc., a Delaware corporation, CEOC, LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
Credit Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders
and collateral agent for the Secured Parties, the Lenders and the L/C Issuers
have agreed to extend credit to the Borrower (as defined below).

The Loan Parties may from time to time enter into Secured Cash Management
Agreements and Secured Swap Agreements pursuant to which a Cash Management Bank
or a Hedge Bank, as applicable, party thereto will provide financial
accommodations to the Loan Parties.

The obligations of the Lenders, the L/C Issuers, any Cash Management Bank and
any Hedge Bank to extend such credit and financial accommodations are
conditioned upon, among other things, the execution and delivery by Mortgagor of
this Mortgage.

Mortgagor, as [a subsidiary of] the Borrower, will derive substantial benefit
from the extension of credit to the Borrower pursuant to the Credit Agreement
and any Other First Lien Obligations and the provision of financial
accommodations pursuant to the Secured Cash Management Agreements and Secured
Swap Agreements.

Mortgagor is willing to execute and deliver this Mortgage in order to induce the
Lenders and the L/C Issuers to extend such credit under the Credit Agreement, to
induce any Cash Management Bank and any Hedge Bank to provide such financial
accommodations under any Secured Cash Management Agreement or any Secured Swap
Agreement, respectively, and to induce the holders of any Other First Lien
Obligations to make extensions of credit under the applicable Other First Lien
Agreements, as applicable, and accordingly Mortgagor covenants and agrees, in
favor of Mortgagee, as follows:

ARTICLE I DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Mortgage. As used herein, the following terms shall have the
following meanings:

(a) “Additional Master Lease Intercreditor Agreement” has the meaning set forth
in the Collateral Agreement.

 

Exhibit D-1 - 2



--------------------------------------------------------------------------------

(b) “Authorized Representative” has the meaning set forth in the Collateral
Agreement.

(c) “Bankruptcy Code” has the meaning set forth in Section 6.2.

(d) “Borrower” means (a) on the Closing Date, Caesars Entertainment Operating
Company, Inc. and CEOC, LLC, jointly and severally, and (b) from and after the
occurrence of the CEOC Merger, CEOC, LLC.

(e) “CPLV Intercreditor Agreement” has the meaning set forth in the Collateral
Agreement.

(f) “CPLV Master Lease” has the meaning set forth in the Collateral Agreement.

(g) “Credit Agreement Secured Obligations” has the meaning set forth in the
Collateral Agreement.

(h) “Equivalent Provision” has the meaning set forth in the Collateral
Agreement.

(i) “Event of Default” has the meaning set forth in the Collateral Agreement.

(j) “Intercreditor Agreements” has the meaning set forth in the Collateral
Agreement.

(k) “Loan Documents” means (1) the Credit Agreement, (2) all Other First Lien
Agreements, (3) the Security Documents and (4) for purposes of Section 5.7 and
Section 8.18 only, each First Lien Intercreditor Agreement.

(l) “Master Lease Intercreditor Agreements” has the meaning set forth in the
Collateral Agreement.

(m) “Master Leases” has the meaning set forth in the Collateral Agreement.

(n) “Mortgaged Property” means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor and
all of Mortgagor’s right, title and interest in, to and under all rights,
privileges, tenements, hereditaments, rights-of-way, streets and ways adjacent
to the land, easements, appendages and appurtenances appertaining to the
foregoing in each case whether now owned or hereinafter acquired, including
without limitation all riparian, littoral, water rights, mineral, oil and gas
rights, air rights, development rights, rights of Mortgagor as declarant or
owner under any covenants, conditions, restrictions or easements, plats and
agreements (collectively, the “Land”), and all of Mortgagor’s right, title and
interest now or hereafter acquired in, to and under (1) all buildings,
structures and other improvements now owned or hereafter acquired by Mortgagor,
now or at any time situated, placed or constructed upon, or affixed or
permanently moored to, the Land, and, in each case, all appurtenances thereof
(the “Improvements”; the Land and Improvements are collectively referred to as
the “Premises”), (2) all materials, supplies, equipment, apparatus and other
items of personal property now owned or hereafter acquired by Mortgagor and now
or hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Mortgagor now
has or hereafter acquires any rights or any power to

 

Exhibit D-1 - 3



--------------------------------------------------------------------------------

transfer rights and that are or are to become fixtures (as defined in the UCC,
defined below) related to the Land (the “Fixtures”), (3) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, including all such items as defined in the UCC, now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”), (4) all reserves, escrows or impounds required under the Credit
Agreement or any of the other Loan Documents and all of Mortgagor’s right, title
and interest in all reserves, deferred payments, deposits, refunds and claims of
any nature relating to the Mortgaged Property (the “Deposit Accounts”), (5) all
leases, licenses, concessions, occupancy agreements or other agreements (written
or oral, now or at any time in effect) which grant to any person a possessory
interest in, or the right to use, all or any part of the Mortgaged Property,
together with all related security and other deposits (the “Leases”), (6) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing, possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(7) all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, listing agreements, guaranties,
indemnities, warranties, permits, licenses, certificates and entitlements in any
way relating to the construction, use, occupancy, operation, maintenance,
enjoyment or ownership of the Mortgaged Property (each, a “Property Agreement”
and collectively, the “Property Agreements”), (8) all property tax refunds
payable with respect to the Mortgaged Property (the “Tax Refunds”), (9) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”), (10) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”), (11) all
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”) and (12) any and all right, title and interest of Mortgagor in and to
any and all drawings, plans, specifications, file materials, operating and
maintenance records, catalogues, tenant lists, correspondence, advertising
materials, operating manuals, warranties, guarantees, appraisals, studies and
data relating to the Mortgaged Property or the construction of any alteration
relating to the Premises or the maintenance of any Property Agreement (the
“Records”). As used in this Mortgage, the term “Mortgaged Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.

(o) “Non-CPLV Intercreditor Agreement” has the meaning set forth in the
Collateral Agreement.

(p) “Non-CPLV Master Lease” has the meaning set forth in the Collateral
Agreement.

(q) “Obligations” means the “Secured Obligations” as defined in the Collateral
Agreement.

(r) “Other First Lien Agreement” has the meaning set forth in the Collateral
Agreement.

(s) “Other First Lien Obligations” has the meaning set forth in the Collateral
Agreement.

(t) “Other First Lien Secured Party Consent” has the meaning set forth in the
Collateral Agreement.

 

Exhibit D-1 - 4



--------------------------------------------------------------------------------

(u) “Permitted Liens” has the meaning set forth in the Collateral Agreement.

(v) “person” has the meaning set forth in the Credit Agreement.

(w) “Secured Parties” has the meaning set forth in the Collateral Agreement.

(x) “Security Documents” has the meaning set forth in the Collateral Agreement.

(y) “Series” has the meaning set forth in the Collateral Agreement.

(z) “Specified Excluded Collateral” has the meaning set forth in the Collateral
Agreement.

(aa) “State” means the State of [•].

(bb) “UCC” means the Uniform Commercial Code of the State or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than the State, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE II GRANT

Section 2.1 Grant. To secure the full and timely payment and performance of the
Obligations, Mortgagor MORTGAGES, GRANTS, PLEDGES, BARGAINS, ASSIGNS, SELLS,
CONVEYS and CONFIRMS, to Mortgagee for the benefit of the Secured Parties, all
of Mortgagor’s estate, right, title and interest in and to the Mortgaged
Property, subject, however, to Permitted Liens, TO HAVE AND TO HOLD the
Mortgaged Property to Mortgagee, and Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property, subject to Permitted Liens, unto Mortgagee. Notwithstanding anything
to the contrary in this Mortgage, Mortgagor shall have the right to possess and
enjoy the Mortgaged Property until Mortgagee notifies Mortgagor, following the
occurrence of an Event of Default, that Mortgagor’s right of possession has been
terminated.

Section 2.2 Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Obligations.

Section 2.3 Future Advances. This Mortgage shall secure all Obligations,
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing to the Secured Parties under the
Credit Agreement, the other Loan Documents, any Secured Swap Agreement or any
Secured Cash Management Agreement, however incurred, whether interest, discount
or otherwise, and whether the same shall be deferred, accrued or capitalized,
including future advances and re-advances, pursuant to the Credit Agreement, the
other Loan Documents, any Secured Swap Agreement and any Secured Cash Management
Agreement, whether such advances are obligatory or to be made at the option of
the Secured Parties, or otherwise, and any extensions, refinancings,
modifications or renewals of all such Obligations whether or not Mortgagor
executes any extension agreement or renewal instrument and, in each case, to the
same extent as if such future advances were made on the date of the execution of
this Mortgage.

 

Exhibit D-1 - 5



--------------------------------------------------------------------------------

Section 2.4 [Maximum Amount of Indebtedness. The maximum aggregate amount of the
unpaid principal indebtedness secured hereby (exclusive of interest thereon, and
advances for the payment of taxes, assessments, insurance premiums or costs
incurred for the protection of the Mortgaged Property) that may be outstanding
at any time is [•] and No/100 Dollars ($[•]) (the “Secured Amount”), plus, to
the extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the Lien hereof, and expenses incurred by Mortgagee by reason of any default
by Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.]*

Section 2.6 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any other Loan
Document, or under or in respect of the Mortgaged Property or made in connection
herewith or therewith. The obligations of Mortgagor contained in this
Section 2.6 shall survive the termination hereof and the discharge of
Mortgagor’s other obligations under this Mortgage and the other Loan Documents.

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has good and marketable fee simple title to the Premises, and good and
marketable title to the remainder of the Mortgaged Property, free and clear of
any Liens, except Permitted Liens. This Mortgage creates valid, enforceable
first priority Liens and security interests in favor of Mortgagee against
Mortgagor’s estate, right, title and interests in the Mortgaged Property for the
benefit of the Secured Parties securing the payment and performance of the
Obligations subject only to Permitted Liens. Upon recordation in the official
real estate records in the county (or other applicable jurisdiction) in which
the Premises are located, this Mortgage will constitute a valid and enforceable
first priority Lien on Mortgagor’s estate, right, title and interests in the
Mortgaged Property in favor of Mortgagee for the benefit of the Secured Parties
subject only to Permitted Liens.

Section 3.2 Lien Status. Mortgagor shall preserve and protect the first Lien and
security interest status of this Mortgage, subject to Permitted Liens.

ARTICLE IV [Intentionally Omitted]

ARTICLE V DEFAULT AND FORECLOSURE

Section 5.1 Remedies. In accordance with, and to the extent consistent with, the
terms of any applicable Intercreditor Agreement and the Master Lease
Intercreditor Agreements, Mortgagee may take any action specified in this
Section 5.1. Upon the occurrence and during the

 

* 

Include if required by local law.

 

Exhibit D-1 - 6



--------------------------------------------------------------------------------

continuance of an Event of Default, Mortgagee may, at Mortgagee’s election,
exercise any or all of the following rights, remedies and recourses:

(a) Acceleration. Subject to any provisions of the applicable Loan Documents
providing for the automatic acceleration of the Obligations upon the occurrence
and during the continuance of certain Events of Default, declare the Obligations
to be immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Mortgagor),
whereupon the same shall become immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(including, without limitation, making such repairs, alterations, additions and
improvements and taking other actions, from time to time, as Mortgagee deems
necessary or desirable), and apply all Rents and other amounts collected by
Mortgagee in connection therewith in accordance with the provisions of
Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the other Secured Parties may be a purchaser at such sale. If Mortgagee
or such other Secured Party is the highest bidder, Mortgagee or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Mortgagee or such other Secured Party against the Obligations in
lieu of paying cash. In the event this Mortgage is foreclosed by judicial
action, appraisement of the Mortgaged Property is waived to the fullest extent
permitted by law. Mortgagee may adjourn from time to time any sale by it to be
made under or by virtue hereof by announcement at the time and place appointed
for such sale or for such adjourned sale or sales, and Mortgagee, without
further notice or publication, may make such sale at the time and place to which
the same shall be so adjourned.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor (unless such notice is required by applicable law) or regard to the
adequacy of the Mortgaged Property for the repayment of the Obligations, the
appointment of a receiver of the Mortgaged Property, and Mortgagor irrevocably
consents to such appointment. Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions of Section 5.7; provided, however, notwithstanding the appointment of
any receiver, Mortgagee shall be entitled as pledgee to the possession and
control of any cash, deposits or instruments at the time held by or payable or
deliverable under the terms of any applicable Loan Document to Mortgagee.

 

Exhibit D-1 - 7



--------------------------------------------------------------------------------

(f) Other. Exercise all other rights, remedies and recourses granted under the
applicable Loan Documents or otherwise available at law or in equity, including
pursuit of a deficiency judgment, if applicable.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
other Secured Parties shall have all rights, remedies and recourses granted in
any applicable Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under any applicable Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Mortgagee or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee or any other Secured Party in the
enforcement of any rights, remedies or recourses under any applicable Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate Lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the Lien or security interest
created in or evidenced by any applicable Loan Documents or their status as a
first priority Lien and security interest in and to the Mortgaged Property. For
payment of the Obligations, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

Section 5.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Obligations or any part thereof,
or of any proceedings to foreclose the Lien and security interest created and
evidenced hereby or otherwise enforce the provisions hereof or of any other
proceedings in aid of the enforcement hereof, Mortgagor shall enter its
voluntary appearance in such action, suit or proceeding. To the fullest extent
permitted by law, Mortgagor hereby irrevocably and unconditionally waives and
releases (a) all benefit that might accrue to Mortgagor by virtue of any present
or future statute of limitations or law or judicial decision exempting the
Mortgaged Property from attachment, levy or sale on execution or providing for
any stay of execution, exemption from civil process, redemption or extension of
time for payment, (b) all notices of any Event of Default (except for those
Events of Default of which Mortgagee is required to provide notice to Mortgagor
pursuant to the terms of any applicable Loan Document) or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under any applicable Loan Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation. Mortgagor shall
not claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction. Mortgagor covenants
not to hinder, delay or impede the execution of any power granted or delegated
to Mortgagee by this Mortgage but to suffer and permit the execution of every
such power as though no such law or laws had been made or enacted.

 

Exhibit D-1 - 8



--------------------------------------------------------------------------------

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under any applicable Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee and the other Secured Parties shall be restored to their
former positions with respect to the Obligations, any applicable Loan Documents,
the Mortgaged Property and otherwise, and the rights, remedies, recourses and
powers of Mortgagee and the other Secured Parties shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee or any other Secured Party thereafter to exercise any right, remedy
or recourse under any applicable Loan Documents for such Event of Default.

Section 5.7 Application of Proceeds. Mortgagee (or the receiver, if one is
appointed) shall, subject to any applicable Intercreditor Agreement and the
Master Lease Intercreditor Agreements, promptly apply the proceeds of any sale
of, and the Rents and other amounts generated by the holding, leasing,
management, operation or other use of the Mortgaged Property, in the following
order unless otherwise required by applicable law:

(a) FIRST, to the payment of all fees and reasonable and documented
out-of-pocket costs and expenses incurred by Mortgagee of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, or otherwise in connection with this Mortgage, any other Loan
Document or any of the Obligations secured by such Mortgaged Property,
including, without limitation (1) receiver’s fees and expenses, including the
repayment of the amounts evidenced by any receiver’s certificates, (2) all court
costs, (3) the reasonable fees and expenses of Mortgagee’s agents and legal
counsel, (4) the repayment of all advances made by Mortgagee hereunder or under
any other Loan Document on behalf of any applicable Loan Party, (5) any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any applicable Loan Document and (6) costs of
advertisement;

(b) SECOND, to the payment in full of the Obligations secured by such Mortgaged
Property (the amounts so applied to be distributed among each Series of Secured
Parties pro rata based on the respective amounts of such Obligations owed to
them on the date of any such distribution (or in accordance with such other
method of distribution as may be set forth in any applicable First Lien
Intercreditor Agreement)), with (x) the portion thereof distributed to the
Credit Agreement Secured Parties to be further distributed in accordance with
the Credit Agreement and (y) the portion thereof distributed to the Secured
Parties of any other Series to be further distributed in accordance with the
applicable provisions of the Other First Lien Agreement governing such Series;
and

(c) THIRD, to Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct;

provided, that in no event shall (x) the proceeds of any collection or sale of
any Specified Excluded Collateral be applied to the relevant Series of
Obligations under any Other First Lien Agreement or replacement Credit Agreement
that is not secured by such Specified Excluded Collateral or (y) the Mortgaged
Property or the proceeds of any collection or sale of any Mortgaged Property of
Mortgagor be applied to any Excluded Swap Obligations.

 

Exhibit D-1 - 9



--------------------------------------------------------------------------------

Unless otherwise required by applicable law, Mortgagee shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Mortgage. Subject to applicable law, upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Subject to applicable law, any sale of
the Mortgaged Property or any part thereof in accordance with Section 5.1(d)
will divest all right, title and interest of Mortgagor in and to the property
sold. Subject to applicable law, any purchaser at a foreclosure sale will
receive immediate possession of the property purchased. If Mortgagor retains
possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal by process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Mortgagor. All reasonable sums advanced and
expenses incurred at any time by Mortgagee under this Section 5.9, or otherwise
under this Mortgage or applicable law, shall bear interest from the date that
such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the highest rate at which interest is then computed
on any portion of the Obligations and all such sums, together with such interest
thereon, shall be secured by this Mortgage to the extent permitted by applicable
law.

(b) To the extent contemplated by Section 9.05 of the Credit Agreement or any
equivalent provision of any Other First Lien Agreement, Mortgagor shall pay all
reasonable and documented out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Mortgage or the enforcement, compromise or settlement of the Obligations
or any claim under this Mortgage, and for the curing thereof, or for defending
or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise.

Section 5.10 No Mortgagee in Possession. To the fullest extent permitted by
applicable law, neither the enforcement of any of the remedies under this
Article V, the assignment of the Rents and Leases under Article VI, the security
interests under Article VII, nor any other remedies afforded to Mortgagee under
any applicable Loan Document, at law or in equity shall cause Mortgagee or any
other Secured Party to be deemed or construed to be a mortgagee in possession of
the Mortgaged Property, to obligate Mortgagee or any other Secured Party to
lease the Mortgaged Property or attempt to do so, or to take any action, incur
any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1, Mortgagor hereby absolutely and unconditionally
assigns, sells, transfers and conveys to Mortgagee all of its right, title and
interest in and to all Leases (but only to the extent permitted under such
Leases), whether now existing or hereafter entered into, and all of its right,
title and interest in and to all Rents. This assignment is an absolute
assignment and not an assignment for

 

Exhibit D-1 - 10



--------------------------------------------------------------------------------

additional security only. So long as no Event of Default shall have occurred and
be continuing, and so long as Mortgagee has not provided written notice of its
revocation of such license, Mortgagor shall have a revocable license from
Mortgagee to exercise all rights extended to the landlord under the Leases,
including the right to receive and collect all Rents and to hold the Rents in
trust for use in the payment and performance of the Obligations and to otherwise
use the same. The foregoing license is granted subject to the conditional
limitation that no Event of Default shall have occurred and be continuing and no
such notice has been given. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Mortgagor, the license herein granted shall, at the election of Mortgagee,
expire and terminate, upon written notice to Mortgagor by Mortgagee.

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that it has
taken all actions necessary to obtain, and that upon recordation of this
Mortgage, Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage, Mortgagee’s
interest in the Rents, to the extent permitted under applicable law, shall be
deemed to be fully perfected, “choate” and enforced as to Mortgagor and to the
extent permitted under applicable law, all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, to the extent permitted under applicable
law, Mortgagor and Mortgagee agree that (a) this Mortgage shall constitute a
“security agreement” for purposes of Section 552(b) of the Bankruptcy Code,
(b) the security interest created by this Mortgage extends to property of
Mortgagor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and (c) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.

ARTICLE VII SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records. To this end, Mortgagor grants to Mortgagee a first priority security
interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards, Records and
all other Mortgaged Property which is personal property to secure the payment
and performance of the Obligations, and agrees that Mortgagee shall have all the
rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records sent to Mortgagor at least ten (10) days prior to any action under the
UCC shall constitute reasonable notice to Mortgagor. In the event of any
conflict or inconsistency whatsoever between the terms of this Mortgage and the
terms of the Collateral Agreement with respect to the collateral covered both
therein and herein, including, but not limited to, with respect to whether any
such Mortgaged Property is to be subject to a security interest or the use,
maintenance or transfer of any such Mortgaged Property, the Collateral Agreement
shall control, govern, and prevail, to the extent of any such conflict or
inconsistency. For the avoidance of doubt, no personal property of Mortgagor
that does not constitute “Article 9 Collateral” under and as defined in the
Collateral Agreement shall be subject to any security interest of Mortgagee or
any Secured Party or constitute collateral hereunder.

 

Exhibit D-1 - 11



--------------------------------------------------------------------------------

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder (and such financing statements may
describe the collateral as “all assets”). Mortgagor hereby irrevocably
authorizes Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Mortgagor
represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of [•].

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage (immediately preceding Article I). Mortgagee is the “Secured Party” for
purposes of the UCC and its name and mailing address from which information
concerning the security interest granted herein may be obtained are also set
forth in the preamble of this Mortgage (immediately preceding Article I). A
statement describing the portion of the Mortgaged Property comprising the
fixtures hereby secured is set forth in the definition of “Mortgaged Property”
in Section 1.1. Mortgagor represents and warrants to Mortgagee that Mortgagor is
the record owner of the Mortgaged Property.

ARTICLE VIII MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) or, with
respect to any holder of obligations under any Other First Lien Agreement,
addressed to the Authorized Representative of such holder at its address set
forth in the applicable Other First Lien Secured Party Consent, as such address
may be changed by written notice to Mortgagor.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All persons who may have or acquire an interest in the
Premises shall be deemed to have notice of, and be bound by, the terms of the
Collateral Agreement and the other Loan Documents; provided, however, that no
such party shall be entitled to any rights thereunder without the prior written
consent of Mortgagee.

Section 8.3 Attorney-in-Fact. Subject to any applicable Intercreditor Agreements
and the Master Lease Intercreditor Agreements, Mortgagor hereby irrevocably
appoints Mortgagee as its attorney-in-fact, which agency is coupled with an
interest and with full power of substitution, with full authority in the place
and stead of Mortgagor and in the name of Mortgagor or otherwise (a) to execute
and/or record any notices of completion, cessation of labor or any other notices
that Mortgagee reasonably deems appropriate to protect Mortgagee’s interest, if
Mortgagor shall fail to do so within ten (10) days after written request by
Mortgagee, (b) upon the issuance of a deed pursuant to the

 

Exhibit D-1 - 12



--------------------------------------------------------------------------------

foreclosure of this Mortgage or the delivery of a deed in lieu of foreclosure,
to execute all instruments of assignment, conveyance or further assurance with
respect to the Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards and Records in favor of the
grantee of any such deed and as may be necessary or desirable for such purpose,
(c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Mortgagor hereunder; provided, however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Obligations and shall bear interest at the
highest rate at which interest is then computed on any portion of the
Obligations; (3) Mortgagee as such attorney-in-fact shall only be accountable
for such funds as are actually received by Mortgagee; and (4) Mortgagee shall
not be liable to Mortgagor or any other person or entity for any failure to take
any action which it is empowered to take under this Section 8.3. Mortgagor
hereby ratifies all that such attorney-in-fact shall lawfully do or cause to be
done by virtue hereof.

Section 8.4 Successors and Assigns. Whenever in this Mortgage Mortgagor or
Mortgagee are referred to, such reference shall be deemed to include the
permitted successors and assigns of each of them, and all covenants, promises
and agreements by or on behalf of Mortgagor that are contained in this Mortgage
shall bind its permitted successors and assigns and inure to the benefit of
Mortgagee and its successors and assigns.

Section 8.5 Waivers; Amendments.

(a) No failure or delay by Mortgagee or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Mortgagee any other Secured Party hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights, powers or
remedies that they would otherwise have. No waiver of any provision of this
Mortgage or consent to any departure by Mortgagor therefrom shall in any event
be effective unless the same shall be permitted by Section 8.5(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, the issuance of a Letter of Credit or the incurrence of any
Other First Lien Obligations shall not be construed as a waiver of any Default
or Event of Default, regardless of whether Mortgagee or any other Secured Party
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on Mortgagor in any case shall entitle Mortgagor to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Mortgagee and Mortgagor, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement (or any Equivalent Provision thereof), and
the consent of each other Authorized Representative if and to the extent
required by (and in accordance with) the applicable Other First Lien Agreement,
and except as otherwise provided in any applicable Intercreditor Agreement.
Mortgagee may conclusively rely on a certificate of an officer of the Borrower
as to whether any amendment contemplated by this Section 8.5(b) is permitted
without any further inquiry.

 

Exhibit D-1 - 13



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, Mortgagee may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to the Mortgaged Property where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Mortgage or
any other Loan Document.

Section 8.6 WAIVER OF JURY TRIAL. MORTGAGOR AND, BY ITS ACCEPTANCE HEREOF,
MORTGAGEE, EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). MORTGAGOR CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF MORTGAGEE OR ANY OTHER SECURED PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT MORTGAGEE OR SUCH OTHER SECURED PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

Section 8.7 Termination or Release.

In each case, subject to the terms of any applicable Intercreditor Agreement and
the Master Lease Intercreditor Agreements:

(a) This Mortgage and all Liens and security interests created by this Mortgage
shall automatically terminate and/or be released all without delivery of any
instrument or performance of any act by Mortgagee, all rights to the Mortgaged
Property shall automatically revert to Mortgagor, and Mortgagee shall
automatically assign back to Mortgagor all of its right, title and interest in
the Leases and Rents, upon the occurrence of the Termination Date or, if any
Other First Lien Obligations are outstanding on the Termination Date, the date
when all Other First Lien Obligations (in each case other than contingent or
unliquidated obligations or liabilities not then due and any other obligations
that, by the terms of any Other First Lien Agreements, are not required to be
paid in full prior to termination and release of the Mortgaged Property) have
been paid in full and the Secured Parties have no further commitment to extend
credit under any Other First Lien Agreement.

(b) Mortgagor shall automatically be released from its obligations hereunder and
the Lien and security interests in the Mortgaged Property of Mortgagor shall be
automatically released upon the consummation of any transaction not prohibited
by the Credit Agreement or any Other First Lien Agreement as a result of which
Mortgagor ceases to be the Borrower or a Subsidiary of the Borrower or otherwise
becomes an Excluded Subsidiary or ceases to be a Loan Party, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Mortgaged Property shall revert to Mortgagor.

(c) (i) Upon any sale or other transfer by Mortgagor of any of the Mortgaged
Property that is not prohibited by the Credit Agreement or any Other First Lien
Agreement to any person that is not (and is not required to become) a Loan
Party, (ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Mortgaged Property pursuant to
Section 9.18 of the Credit Agreement (or any Equivalent Provision thereof) and
any equivalent provision of any applicable Other First Lien Agreement (in each
case, to the extent required thereby), or (iii) as otherwise may be provided in
any applicable Intercreditor Agreement or any Master Lease Intercreditor
Agreement, the Lien and security interest in such Mortgaged Property shall be
automatically released, all without delivery of any instrument or performance of
any act by any party.

 

Exhibit D-1 - 14



--------------------------------------------------------------------------------

(d) Solely with respect to the Credit Agreement Secured Obligations, Mortgagor
shall automatically be released from its obligations hereunder and/or the Lien
and security interests in the Mortgaged Property securing the Credit Agreement
Secured Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in Section 9.18 of the Credit
Agreement (or any Equivalent Provision thereof) without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Mortgagor.

(e) Solely with respect to any Series of Other First Lien Obligations, Mortgagor
shall automatically be released from its obligations hereunder and/or the Lien
and security interests in the Mortgaged Property securing such Series of Other
First Lien Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in the section governing
release of collateral in the applicable Other First Lien Agreement governing
such Series of Other First Lien Obligations, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Mortgagor.

(f) If any Mortgaged Property shall become subject to the release provisions set
forth in any applicable Intercreditor Agreement, the Lien created hereunder on
such Mortgaged Property shall be automatically released to the extent (and only
to the extent) provided therein.

(g) In connection with any termination or release pursuant to this Section 8.7,
Mortgagee shall execute and deliver to Mortgagor, at Mortgagor’s expense, all
documents that Mortgagor shall reasonably request and reconveyances to evidence
such termination or release (including, without limitation, mortgage releases or
UCC amendment or termination statements, as applicable), and will duly assign
and transfer to Mortgagor, such of the Mortgaged Property that may be in the
possession of Mortgagee and has not theretofore been sold or otherwise applied
or released pursuant to this Mortgage. Any execution and delivery of documents
pursuant to this Section 8.7 shall be without recourse to or warranty by
Mortgagee. In connection with any release pursuant to this Section 8.7,
Mortgagor shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of UCC
termination statements. Upon the receipt of any necessary or proper instruments
of termination, satisfaction or release (forms of which shall be reasonably
acceptable to Mortgagee) prepared by the Borrower pursuant to this Section 8.7,
Mortgagee shall execute, deliver or acknowledge such instruments or releases to
evidence the release of the Mortgaged Property permitted to be released pursuant
to this Mortgage. Mortgagor agrees to pay all reasonable and documented
out-of-pocket expenses incurred by Mortgagee (and its representatives and
counsel) in connection with the execution and delivery of such release documents
or instruments.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Obligations secured hereby, or any agreement between Mortgagor and Mortgagee
or any rights or remedies of Mortgagee or any other Secured Party.

Section 8.9 Applicable Law. The provisions of this Mortgage shall be governed by
and construed under the laws of the state in which the Land is located.

Section 8.10 Headings; Interpretation. The Article, Section and Subsection
titles hereof are inserted for convenience of reference only and shall in no way
alter, modify or define, or be used in construing, the text of such Articles,
Sections or Subsections. All Articles, Sections, Subsections or Exhibits are
references to the Articles, Sections, Subsections or Exhibits of this Mortgage
unless otherwise expressly stated.

 

Exhibit D-1 - 15



--------------------------------------------------------------------------------

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, such provision shall be enforced to the maximum extent permitted by
law and the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. Mortgagor
and Mortgagee shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.12 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagor and Mortgagee relating
to the subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the applicable Loan Documents may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.

Section 8.13 Person Serving as Mortgagee. On the Closing Date and as of the date
hereof, Mortgagee is the Administrative Agent. Written notice of resignation by
the Administrative Agent under the Credit Agreement pursuant to the Credit
Agreement shall also constitute notice of resignation as Mortgagee under this
Mortgage. Upon the acceptance of any appointment as the Administrative Agent
under the Credit Agreement by a successor, that successor shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Mortgagee pursuant hereto. Immediately upon the occurrence of
the Termination Date, if any other Series of Secured Obligations is then
outstanding, the Authorized Representative of such Series (or, if more than one
such Series is outstanding, the Applicable First Lien Authorized Representative)
shall be deemed Mortgagee for all purposes under this Mortgage. Mortgagee
immediately prior to any change in Mortgagee pursuant to this Section 8.13 (the
“Prior Mortgagee”) shall be deemed to have assigned all of its rights, powers
and duties hereunder to the successor Mortgagee determined in accordance with
this Section 8.13 (the “Successor Mortgagee”) and the Successor Mortgagee shall
be deemed to have accepted, assumed and succeeded to such rights, powers and
duties. The Prior Mortgagee shall cooperate with Mortgagor and such Successor
Mortgagee to ensure that all actions are taken that are necessary or reasonably
requested by the Successor Mortgagee to vest in such Successor Mortgagee the
rights granted to the Prior Mortgagee hereunder with respect to the Mortgaged
Property, including (a) the filing of amended financing statements in the
appropriate filing offices, (b) to the extent that the Prior Mortgagee holds, or
a third party holds on its behalf, physical possession of or “control” (as
defined in the UCC) (or any similar concept under foreign law) over Mortgaged
Property pursuant to this Mortgage or any other Security Document, the delivery
to the Successor Mortgagee of the Mortgaged Property in its possession or
control together with any necessary endorsements to the extent required by this
Mortgage, and (c) the execution and delivery of any further documents, financing
statements or agreements and the taking of all such further action that may be
required under any applicable law, or that the Successor Mortgagee may
reasonably request, all without recourse to, or representation or warranty by,
the Prior Mortgagee and at the sole cost and expense of Mortgagor. In addition,
Mortgagee hereunder shall at all times be the same person that is the
“Collateral Agent” under each First Lien Intercreditor Agreement then in effect.
Written notice of resignation by the “Collateral Agent” pursuant to each First
Lien Intercreditor Agreement then in effect shall also constitute notice of
resignation as Mortgagee under this Mortgage. Upon the acceptance of any
appointment as the “Collateral Agent” under each First Lien Intercreditor
Agreement by a successor “Collateral Agent”, the successor “Collateral Agent”
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Mortgagee pursuant to this Mortgage.
Mortgagee shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
this Mortgage and other Loan Documents. Mortgagee and all other persons shall be

 

Exhibit D-1 - 16



--------------------------------------------------------------------------------

entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Mortgagee, without inquiry into the existence of required consents
or approvals of the Secured Parties therefor. The provisions of Section 8.04 of
the Credit Agreement apply mutatis mutandis as if set forth herein.

Section 8.14 Recording Documentation to Assure Security. Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating to any of the Mortgaged Property or to any property
intended to be subject to the Lien hereof or the security interests created
hereby to be filed, registered and recorded in such manner and in such places as
may be required by any present or future law and shall take such actions as
Mortgagee shall reasonably deem necessary in order to publish notice of and
fully to protect the validity and priority of the Liens, assignment, and
security interests purported to be created upon the Mortgaged Property and the
interest and rights of Mortgagee therein. Mortgagor shall pay or cause to be
paid all taxes and fees incident to such filing, registration and recording, and
all expenses incident to the preparation, execution and acknowledgment thereof,
and of any instrument of further assurance, and all Federal or state stamp taxes
or other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments. In the event Mortgagee advances any
sums to pay the amounts set forth in the preceding sentence, such advances shall
be secured by this Mortgage.

Section 8.15 Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, pledge, transfer and confirm unto Mortgagee, the
property and rights hereby conveyed or assigned or which Mortgagor may be or may
hereafter become bound to convey or assign to Mortgagee or for carrying out the
intention or facilitating the performance of the terms hereof or the filing,
registering or recording hereof. Mortgagor shall pay or cause to be paid all
taxes and fees incident to such filing, registration and recording, and all
expenses incident to the preparation, execution and acknowledgment thereof, and
of any instrument of further assurance, and all Federal or state stamp taxes or
other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments. In the event Mortgagee advances any
sums to pay the amounts set forth in the preceding sentence, such advances shall
be secured by this Mortgage.

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further pledge, mortgage,
conveyance, assignment or other act by Mortgagor, shall become subject to the
Lien and security interest of this Mortgage as fully and completely and with the
same effect as though now owned by Mortgagor and specifically described in the
grant of the Mortgaged Property above, but at any and all times Mortgagor will
execute and deliver to Mortgagee any and all such further pledges, assurances,
mortgages, deeds of trust, conveyances or assignments thereof as Mortgagee may
reasonably require for the purpose of expressly and specifically subjecting the
same to the Lien and security interest of this Mortgage.

Section 8.17 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of creditor and debtor and mortgagor and mortgagee
and nothing contained in the Credit Agreement, the Collateral Agreement, any
Other First Lien Agreement, this Mortgage, any other

 

Exhibit D-1 - 17



--------------------------------------------------------------------------------

Loan Document or any other document or instrument now existing and delivered in
connection therewith or otherwise in connection with the Obligations is intended
to create, or shall in any event or under any circumstance be construed as
creating a partnership, joint venture, tenancy-in-common, joint tenancy or other
relationship of any nature whatsoever between Mortgagee and Mortgagor other than
as creditor and debtor and mortgagor and mortgagee.

Section 8.18 Mortgagee’s Fees and Expenses; Indemnification.

(a) Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder by Mortgagor, and Mortgagee and other Indemnitees
shall be indemnified by Mortgagor, in each case of this clause (a), mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement (or any Equivalent
Provision thereof) or any equivalent provision of any Other First Lien
Agreement.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.18 shall remain operative and in full force and effect
regardless of the termination of this Mortgage or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Mortgage or any other Loan Document, or any investigation made by or on
behalf of Mortgagee or any other Secured Party. All amounts due under this
Section 8.18 shall be payable within thirty (30) days after written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) For the avoidance of doubt, the provisions of Article VIII of the Credit
Agreement or any equivalent provisions of any Other First Lien Agreement shall
also apply to Mortgagee acting under or in connection with this Mortgage in such
capacity. No provision of this Mortgage shall require Mortgagee to expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers.

Section 8.19 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Mortgage, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Mortgage shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Mortgage, the Mortgaged
Property, the Collateral, or Mortgagor’s other properties, in the courts of any
jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Mortgage or any other Loan
Document in any New York State or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Exhibit D-1 - 18



--------------------------------------------------------------------------------

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.1. Nothing in this Mortgage or any other Loan
Document will affect the right of any party hereto to serve process in any other
manner permitted by applicable law.

Section 8.20 Subject to Intercreditor Agreements, Master Lease Intercreditor
Agreements and Master Leases.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted herein to Mortgagee for the benefit of the Secured Parties
pursuant to this Mortgage and (ii) the exercise of any right or remedy by
Mortgagee hereunder or the application of proceeds (including insurance and
condemnation proceeds) of any Mortgaged Property, in each case, are subject to
the limitations and provisions of any applicable Intercreditor Agreement to the
extent provided therein. In the event of any conflict between the terms of such
applicable Intercreditor Agreement and the terms of this Mortgage, the terms of
such applicable Intercreditor Agreement shall govern.

(b) Notwithstanding anything herein to the contrary, the Lien and security
interest granted to Mortgagee pursuant to this Mortgage in the Tenant’s Pledged
Property (as defined in each Master Lease) and the exercise of any right or
remedy by Mortgagee hereunder against the Tenant’s Pledged Property are subject
to the provisions of the applicable Master Lease Intercreditor Agreement. In the
event of any conflict between the terms of any Master Lease Intercreditor
Agreement and this Mortgage, the terms of such Master Lease Intercreditor
Agreement shall govern and control.

(c) Notwithstanding anything herein to the contrary, [(i) any exercise of
remedies hereunder or under any other Security Document that would affect the
Leasehold Estate (as defined in the CPLV Master Lease) is subject and
subordinate to the terms of the CPLV Master Lease, (ii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate (as defined in the Non-CPLV Master Lease) is subject and subordinate to
the terms of the Non-CPLV Master Lease, and (iii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate or similar term (as defined in each other Master Lease, Additional Master
Lease or Additional Lease) is subject and subordinate to the terms of such other
Master Lease, Additional Master Lease or Additional Lease.]†

Section 8.21 Other First Lien Obligations. Upon the execution and delivery by
the Borrower to Mortgagee and each Authorized Representative of a fully executed
Other First Lien Secured Party Consent in accordance with Section 7.23 of the
Collateral Agreement, the holders of the Other First Lien Obligations as set
forth in such Other First Lien Secured Party Consent shall automatically be
secured by the Mortgaged Property hereunder without any further action, and such
holder shall automatically become a Secured Party hereunder.

Section 8.22 Application of Gaming Laws and Liquor Laws. Notwithstanding
anything herein to the contrary, this Mortgage and any other Loan Document are
subject to Gaming Laws and Liquor Laws. Without limiting the foregoing,
Mortgagee’s acceptance of this Mortgage shall be conclusively deemed an
acknowledgment by Mortgagee that (i) the Secured Parties are subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, in their
discretion, for licensing, qualification or findings of suitability or to file
or provide other information, and (ii) all rights, remedies and powers in or
under this Mortgage and the other Loan Documents, including with respect to the
Mortgaged Property and the ownership and operation of facilities may be subject
to the jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals), if any, are obtained from
the relevant Gaming Authorities and Liquor Authorities.

 

 

†  Relevant provisions to be included in the applicable mortgage.

 

Exhibit D-1 - 19



--------------------------------------------------------------------------------

ARTICLE IX LOCAL LAW PROVISIONS!

Section 9.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage, in the event of any conflict or inconsistency
between the provisions of this Article IX and the other provisions of this
Mortgage, the provisions of this Article IX will govern.

[The remainder of this page has been intentionally left blank]

 

 

!  Subject to review by local counsel.

 

Exhibit D-1 - 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

    [                            ],     a[                            ]      
By:             Name:         Title:

 

Exhibit D-1 - 21



--------------------------------------------------------------------------------

State of                         

County of                         

This instrument was acknowledged before me on                          by
                         as                          of                         
.

 

 

 

(Signature of Notarial Officer)

 

 

 

(Seal, if any)

[local counsel to advise on how to

conform to state law]

 

Exhibit D-1 - 22



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[•]

 

Exhibit D-1 - 23



--------------------------------------------------------------------------------

Exhibit D-2

to Credit Agreement

[FORM OF]

LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

by and from

[•]

as Mortgagor

to

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent,

as Mortgagee

Dated as of [•]

 

Exhibit D-2 - 1



--------------------------------------------------------------------------------

LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

This LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Mortgage”) effective as of [•] (the “Effective Date”), is
made and entered into on [•], by and from [•], a [•], having an address at One
Caesars Palace Dr., Las Vegas, NV 89109, as mortgagor, assignor and debtor (in
such capacities and together with any successors in such capacities,
“Mortgagor”), to CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, having an address at
[•], as collateral agent for the Secured Parties (in such capacity, “Collateral
Agent”), as mortgagee, assignee and secured party hereunder (in such capacities
and, together with its successors and assigns in such capacities, “Mortgagee”).

Pursuant to that certain Credit Agreement, dated as of October 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among Caesars
Entertainment Operating Company, Inc., a Delaware corporation, CEOC, LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
Credit Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders
and collateral agent for the Secured Parties, the Lenders and the L/C Issuers
have agreed to extend credit to the Borrower (as defined below).

The Loan Parties may from time to time enter into Secured Cash Management
Agreements and Secured Swap Agreements pursuant to which a Cash Management Bank
or a Hedge Bank, as applicable, party thereto will provide financial
accommodations to the Loan Parties.

The obligations of the Lenders, the L/C Issuers, any Cash Management Bank and
any Hedge Bank to extend such credit and financial accommodations are
conditioned upon, among other things, the execution and delivery by Mortgagor of
this Mortgage.

Mortgagor, as [a subsidiary of] the Borrower, will derive substantial benefit
from the extension of credit to the Borrower pursuant to the Credit Agreement
and any Other First Lien Obligations and the provision of financial
accommodations pursuant to the Secured Cash Management Agreements and Secured
Swap Agreements.

Mortgagor is willing to execute and deliver this Mortgage in order to induce the
Lenders and the L/C Issuers to extend such credit under the Credit Agreement, to
induce any Cash Management Bank and any Hedge Bank to provide such financial
accommodations under any Secured Cash Management Agreement or any Secured Swap
Agreement, respectively, and to induce the holders of any Other First Lien
Obligations to make extensions of credit under the applicable Other First Lien
Agreements, as applicable, and accordingly Mortgagor covenants and agrees, in
favor of Mortgagee, as follows:

ARTICLE I DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Mortgage. As used herein, the following terms shall have the
following meanings:

(a) “Additional Master Lease Intercreditor Agreement” has the meaning set forth
in the Collateral Agreement.

 

Exhibit D-2 - 2



--------------------------------------------------------------------------------

(b) “Authorized Representative” has the meaning set forth in the Collateral
Agreement.

(c) “Bankruptcy Code” has the meaning set forth in Section 6.2.

(d) “Borrower” means (a) on the Closing Date, Caesars Entertainment Operating
Company, Inc. and CEOC, LLC, jointly and severally, and (b) from and after the
occurrence of the CEOC Merger, CEOC, LLC.

(e) “CPLV Intercreditor Agreement” has the meaning set forth in the Collateral
Agreement.

(f) “CPLV Master Lease” has the meaning set forth in the Collateral Agreement.

(g) “Credit Agreement Secured Obligations” has the meaning set forth in the
Collateral Agreement.

(h) “Equivalent Provision” has the meaning set forth in the Collateral
Agreement.

(i) “Event of Default” has the meaning set forth in the Collateral Agreement.

(j) “Intercreditor Agreements” has the meaning set forth in the Collateral
Agreement.

(k) “Loan Documents” means (1) the Credit Agreement, (2) all Other First Lien
Agreements, (3) the Security Documents and (4) for purposes of Section 5.7 and
Section 8.18 only, each First Lien Intercreditor Agreement.

(l) “Master Lease Intercreditor Agreements” has the meaning set forth in the
Collateral Agreement.

(m) “Master Leases” has the meaning set forth in the Collateral Agreement.

(n) “Mortgaged Lease” means that certain [•], dated as of [•], by and between
[•] (the “Lessor”), as owner of the Land, and Mortgagor, as lessee of the [•]
[and owner of the [•]], recorded among the land records of [•], as the same may
be amended, supplemented, or modified from time to time, together with all
assignments of the Mortgaged Lease and all credits, deposits, options,
privileges and rights of Mortgagor as tenant under the Mortgaged Lease,
including, but not limited to, rights of first refusal, if any, the rights, if
any, to renew or extend the Mortgaged Lease for a succeeding term or terms and
the option to purchase, if any, all or any portion of the Land.

(o) “Mortgaged Property” means the leasehold estate in the real property
described in Exhibit A attached hereto and incorporated herein by this
reference, together with any greater estate therein as hereafter may be acquired
by Mortgagor (including the Lessor’s interest in the Land should such estate be
hereafter acquired by Mortgagor) and all of Mortgagor’s right, title and
interest in, to and under all rights, privileges, tenements, hereditaments,
rights-of-way, streets and ways adjacent to the land, easements, appendages and
appurtenances appertaining to the foregoing in each case whether now owned or
hereinafter acquired, including without limitation all riparian, littoral, water
rights, mineral, oil and gas rights, air rights, development rights, rights of
Mortgagor as declarant or owner under any covenants, conditions, restrictions or
easements, plats and agreements (collectively, the “Land”), and all

 

Exhibit D-2 - 3



--------------------------------------------------------------------------------

of Mortgagor’s right, title and interest now or hereafter acquired in, to and
under (1) all buildings, structures and other improvements now owned or
hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon, or affixed or permanently moored to, the Land, and, in each
case, all appurtenances thereof (the “Improvements”; the Land and Improvements
are collectively referred to as the “Premises”), (2) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor now has or hereafter acquires any rights or any power to
transfer rights and that are or are to become fixtures (as defined in the UCC,
defined below) related to the Land (the “Fixtures”), (3) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, including all such items as defined in the UCC, now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”), (4) all reserves, escrows or impounds required under the Credit
Agreement or any of the other Loan Documents and all of Mortgagor’s right, title
and interest in all reserves, deferred payments, deposits, refunds and claims of
any nature relating to the Mortgaged Property (the “Deposit Accounts”), (5) the
Mortgaged Lease, (6) all leases, licenses, concessions, occupancy agreements or
other agreements (written or oral, now or at any time in effect) which grant to
any person a possessory interest in, or the right to use, all or any part of the
Mortgaged Property, together with all related security and other deposits (the
“Leases”), (7) all of the rents, revenues, royalties, income, proceeds, profits,
accounts receivable, security and other types of deposits, and other benefits
paid or payable by parties to the Leases for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (8) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, indemnities, warranties, permits, licenses, certificates
and entitlements in any way relating to the construction, use, occupancy,
operation, maintenance, enjoyment or ownership of the Mortgaged Property (each,
a “Property Agreement” and collectively, the “Property Agreements”), (9) all
property tax refunds payable with respect to the Mortgaged Property (the “Tax
Refunds”), (10) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”), (11) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor (the
“Insurance”), (12) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to any condemnation or other taking (or any
purchase in lieu thereof) of all or any portion of the Land, Improvements,
Fixtures or Personalty (the “Condemnation Awards”) and (13) any and all right,
title and interest of Mortgagor in and to any and all drawings, plans,
specifications, file materials, operating and maintenance records, catalogues,
tenant lists, correspondence, advertising materials, operating manuals,
warranties, guarantees, appraisals, studies and data relating to the Mortgaged
Property or the construction of any alteration relating to the Premises or the
maintenance of any Property Agreement (the “Records”). As used in this Mortgage,
the term “Mortgaged Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein.

(p) “Non-CPLV Intercreditor Agreement” has the meaning set forth in the
Collateral Agreement.

(q) “Non-CPLV Master Lease” has the meaning set forth in the Collateral
Agreement.

(r) “Obligations” means the “Secured Obligations” as defined in the Collateral
Agreement.

 

Exhibit D-2 - 4



--------------------------------------------------------------------------------

(s) “Other First Lien Agreement” has the meaning set forth in the Collateral
Agreement.

(t) “Other First Lien Obligations” has the meaning set forth in the Collateral
Agreement.

(u) “Other First Lien Secured Party Consent” has the meaning set forth in the
Collateral Agreement.

(v) “Permitted Liens” has the meaning set forth in the Collateral Agreement.

(w) “person” has the meaning set forth in the Credit Agreement.

(x) “Secured Parties” has the meaning set forth in the Collateral Agreement.

(y) “Security Documents” has the meaning set forth in the Collateral Agreement.

(z) “Series” has the meaning set forth in the Collateral Agreement.

(aa) “Specified Excluded Collateral” has the meaning set forth in the Collateral
Agreement.

(bb) “State” means the State of [•].

(cc) “UCC” means the Uniform Commercial Code of the State or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than the State, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE II GRANT

Section 2.1 Grant. To secure the full and timely payment and performance of the
Obligations, Mortgagor MORTGAGES, GRANTS, PLEDGES, BARGAINS, ASSIGNS, SELLS,
CONVEYS and CONFIRMS, to Mortgagee for the benefit of the Secured Parties all of
Mortgagor’s estate, right, title and interest in and to the Mortgaged Property,
subject, however, to Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property
to Mortgagee, and Mortgagor does hereby bind itself, its successors and assigns
to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property, subject to
Permitted Liens, unto Mortgagee. Notwithstanding anything to the contrary in
this Mortgage, Mortgagor shall have the right to possess and enjoy the Mortgaged
Property until Mortgagee notifies Mortgagor, following the occurrence of an
Event of Default, that Mortgagor’s right of possession has been terminated.

Section 2.2 Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Obligations.

Section 2.3 Future Advances. This Mortgage shall secure all Obligations,
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing to the Secured Parties under the
Credit Agreement, the other Loan Documents, any Secured Swap Agreement or any
Secured Cash Management Agreement, however incurred, whether interest, discount
or otherwise, and whether the same shall be

 

Exhibit D-2 - 5



--------------------------------------------------------------------------------

deferred, accrued or capitalized, including future advances and re-advances,
pursuant to the Credit Agreement, the other Loan Documents, any Secured Swap
Agreement and any Secured Cash Management Agreement, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, refinancings, modifications or renewals of all such Obligations
whether or not Mortgagor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Mortgage.

Section 2.4 [Maximum Amount of Indebtedness. The maximum aggregate amount of the
unpaid principal indebtedness secured hereby (exclusive of interest thereon, and
advances for the payment of taxes, assessments, insurance premiums or costs
incurred for the protection of the Mortgaged Property) that may be outstanding
at any time is [•] and No/100 Dollars ($[•]) (the “Secured Amount”), plus, to
the extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the Lien hereof, and expenses incurred by Mortgagee by reason of any default
by Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.]*

Section 2.6 No Release. Nothing set forth in this Mortgage shall relieve
Mortgagor from the performance of any term, covenant, condition or agreement on
Mortgagor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Mortgagee or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on Mortgagor’s part to be so performed or observed or shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor relating thereto or for any breach of any representation or
warranty on the part of Mortgagor contained in this Mortgage or any other Loan
Document, or under or in respect of the Mortgaged Property or made in connection
herewith or therewith. The obligations of Mortgagor contained in this
Section 2.6 shall survive the termination hereof and the discharge of
Mortgagor’s other obligations under this Mortgage and the other Loan Documents.

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
has good and valid leasehold interest in the Land, and good and marketable title
to the remainder of the Mortgaged Property, free and clear of any Liens, except
Permitted Liens. The Mortgaged Lease is in full force and effect and has not
been amended or modified (except as contemplated by the definition thereof).
Mortgagor has not received any notice of default on the part of Mortgagor from
Lessor, nor has Mortgagor sent any notice of default on the part of Lessor to
Lessor. Mortgagor’s execution and delivery of this Mortgage and the other Loan
Documents do not violate any of the terms of the Mortgaged Lease. This Mortgage
creates valid, enforceable first priority Liens and security interests in favor
of Mortgagee against Mortgagor’s estate, right, title and interests in the
Mortgaged Property for the benefit of the Secured Parties securing the payment
and performance of the Obligations subject only to Permitted Liens. Upon
recordation in the official real estate records in the county (or other
applicable jurisdiction) in which the Premises are located, this Mortgage will
constitute a valid and enforceable first priority Lien on Mortgagor’s estate,
right, title and interests in the Mortgaged Property in favor of Mortgagee for
the benefit of the Secured Parties subject only to Permitted Liens.

 

*  Include if required by local law.

 

Exhibit D-2 - 6



--------------------------------------------------------------------------------

Section 3.2 Lien Status. Mortgagor shall preserve and protect the first Lien and
security interest status of this Mortgage, subject to Permitted Liens.

ARTICLE IV [Intentionally Omitted]

ARTICLE V DEFAULT AND FORECLOSURE

Section 5.1 Remedies. In accordance with, and to the extent consistent with, the
terms of any applicable Intercreditor Agreement and the Master Lease
Intercreditor Agreements, Mortgagee may take any action specified in this
Section 5.1. Upon the occurrence and during the continuance of an Event of
Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:

(a) Acceleration. Subject to any provisions of the applicable Loan Documents
providing for the automatic acceleration of the Obligations upon the occurrence
and during the continuance of certain Events of Default, declare the Obligations
to be immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Mortgagor),
whereupon the same shall become immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Mortgagee may deem reasonable under the circumstances
(including, without limitation, making such repairs, alterations, additions and
improvements and taking other actions, from time to time, as Mortgagee deems
necessary or desirable), and apply all Rents and other amounts collected by
Mortgagee in connection therewith in accordance with the provisions of
Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the other Secured Parties may be a purchaser at such sale. If Mortgagee
or such other Secured Party is the highest bidder, Mortgagee or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Mortgagee or such other Secured Party against the Obligations in
lieu of paying cash. In the event this Mortgage is foreclosed by judicial
action, appraisement of the Mortgaged Property is waived to the fullest extent
permitted by law.

 

Exhibit D-2 - 7



--------------------------------------------------------------------------------

Mortgagee may adjourn from time to time any sale by it to be made under or by
virtue hereof by announcement at the time and place appointed for such sale or
for such adjourned sale or sales, and Mortgagee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor (unless such notice is required by applicable law) or regard to the
adequacy of the Mortgaged Property for the repayment of the Obligations, the
appointment of a receiver of the Mortgaged Property, and Mortgagor irrevocably
consents to such appointment. Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions of Section 5.7; provided, however, notwithstanding the appointment of
any receiver, Mortgagee shall be entitled as pledgee to the possession and
control of any cash, deposits or instruments at the time held by or payable or
deliverable under the terms of any applicable Loan Document to Mortgagee.

(f) Other. Exercise all other rights, remedies and recourses granted under the
applicable Loan Documents or otherwise available at law or in equity, including
pursuit of a deficiency judgment, if applicable.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and the
other Secured Parties shall have all rights, remedies and recourses granted in
any applicable Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under any applicable Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Mortgagee or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee or any other Secured Party in the
enforcement of any rights, remedies or recourses under any applicable Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate Lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the Lien or security interest
created in or evidenced by any applicable Loan Documents or their status as a
first priority Lien and security interest in and to the Mortgaged Property. For
payment of the Obligations, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

Section 5.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Obligations or any part thereof,
or of any proceedings to foreclose the Lien and security interest created and
evidenced hereby or otherwise enforce the provisions hereof or of any other
proceedings in aid of the enforcement hereof, Mortgagor shall enter its
voluntary appearance in such action, suit or proceeding. To

 

Exhibit D-2 - 8



--------------------------------------------------------------------------------

the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default (except for those Events of Default of which Mortgagee is
required to provide notice to Mortgagor pursuant to the terms of any applicable
Loan Document) or of Mortgagee’s election to exercise or the actual exercise of
any right, remedy or recourse provided for under any applicable Loan Documents,
and (c) any right to a marshalling of assets or a sale in inverse order of
alienation. Mortgagor shall not claim, take or insist on any benefit or
advantage of any law now or hereafter in force providing for the valuation or
appraisal of the Mortgaged Property, or any part thereof, prior to any sale or
sales of the Mortgaged Property which may be made pursuant to this Mortgage, or
pursuant to any decree, judgment or order of any court of competent
jurisdiction. Mortgagor covenants not to hinder, delay or impede the execution
of any power granted or delegated to Mortgagee by this Mortgage but to suffer
and permit the execution of every such power as though no such law or laws had
been made or enacted.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under any applicable Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee and the other Secured Parties shall be restored to their
former positions with respect to the Obligations, any applicable Loan Documents,
the Mortgaged Property and otherwise, and the rights, remedies, recourses and
powers of Mortgagee and the other Secured Parties shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee or any other Secured Party thereafter to exercise any right, remedy
or recourse under any applicable Loan Documents for such Event of Default.

Section 5.7 Application of Proceeds. Mortgagee (or the receiver, if one is
appointed) shall, subject to any applicable Intercreditor Agreement and the
Master Lease Intercreditor Agreements, promptly apply the proceeds of any sale
of, and the Rents and other amounts generated by the holding, leasing,
management, operation or other use of the Mortgaged Property, in the following
order unless otherwise required by applicable law:

(a) FIRST, to the payment of all fees and reasonable and documented
out-of-pocket costs and expenses incurred by Mortgagee of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, or otherwise in connection with this Mortgage, any other Loan
Document or any of the Obligations secured by such Mortgaged Property,
including, without limitation (1) receiver’s fees and expenses, including the
repayment of the amounts evidenced by any receiver’s certificates, (2) all court
costs, (3) the reasonable fees and expenses of Mortgagee’s agents and legal
counsel, (4) the repayment of all advances made by Mortgagee hereunder or under
any other Loan Document on behalf of any applicable Loan Party, (5) any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any applicable Loan Document and (6) costs of
advertisement;

(b) SECOND, to the payment in full of the Obligations secured by such Mortgaged
Property (the amounts so applied to be distributed among each Series of Secured
Parties pro rata based on the respective amounts of such Obligations owed to
them on the date of any such distribution (or in accordance with such other
method of distribution as may be set forth in any applicable First Lien
Intercreditor Agreement)), with (x) the portion thereof distributed to

 

Exhibit D-2 - 9



--------------------------------------------------------------------------------

the Credit Agreement Secured Parties to be further distributed in accordance
with the Credit Agreement and (y) the portion thereof distributed to the Secured
Parties of any other Series to be further distributed in accordance with the
applicable provisions of the Other First Lien Agreement governing such Series;
and

(c) THIRD, to Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct;

provided, that in no event shall (x) the proceeds of any collection or sale of
any Specified Excluded Collateral be applied to the relevant Series of
Obligations under any Other First Lien Agreement or replacement Credit Agreement
that is not secured by such Specified Excluded Collateral or (y) the Mortgaged
Property or the proceeds of any collection or sale of any Mortgaged Property of
Mortgagor be applied to any Excluded Swap Obligations.

Unless otherwise required by applicable law, Mortgagee shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Mortgage. Subject to applicable law, upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Subject to applicable law, any sale of
the Mortgaged Property or any part thereof in accordance with Section 5.1(d)
will divest all right, title and interest of Mortgagor in and to the property
sold. Subject to applicable law, any purchaser at a foreclosure sale will
receive immediate possession of the property purchased. If Mortgagor retains
possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal by process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Mortgagor. All reasonable sums advanced and
expenses incurred at any time by Mortgagee under this Section 5.9, or otherwise
under this Mortgage or applicable law, shall bear interest from the date that
such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the highest rate at which interest is then computed
on any portion of the Obligations and all such sums, together with such interest
thereon, shall be secured by this Mortgage to the extent permitted by applicable
law.

(b) To the extent contemplated by Section 9.05 of the Credit Agreement or any
equivalent provision of any Other First Lien Agreement, Mortgagor shall pay all
reasonable and documented out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Mortgage or the enforcement, compromise or settlement of the Obligations
or any claim under this Mortgage, and for the curing thereof, or for defending
or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise.

 

Exhibit D-2 - 10



--------------------------------------------------------------------------------

Section 5.10 No Mortgagee in Possession. To the fullest extent permitted by
applicable law, neither the enforcement of any of the remedies under this
Article V, the assignment of the Rents and Leases under Article VI, the security
interests under Article VII, nor any other remedies afforded to Mortgagee under
any applicable Loan Document, at law or in equity shall cause Mortgagee or any
other Secured Party to be deemed or construed to be a mortgagee in possession of
the Mortgaged Property, to obligate Mortgagee or any other Secured Party to
lease the Mortgaged Property or attempt to do so, or to take any action, incur
any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1, Mortgagor hereby absolutely and unconditionally
assigns, sells, transfers and conveys to Mortgagee all of its right, title and
interest in and to all Leases (but only to the extent permitted under such
Leases), whether now existing or hereafter entered into, and all of its right,
title and interest in and to all Rents. This assignment is an absolute
assignment and not an assignment for additional security only. So long as no
Event of Default shall have occurred and be continuing, and so long as Mortgagee
has not provided written notice of its revocation of such license, Mortgagor
shall have a revocable license from Mortgagee to exercise all rights extended to
the landlord under the Leases, including the right to receive and collect all
Rents and to hold the Rents in trust for use in the payment and performance of
the Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing and no such notice has been given. Upon the
occurrence and during the continuance of an Event of Default, whether or not
legal proceedings have commenced, and without regard to waste, adequacy of
security for the Obligations or solvency of Mortgagor, the license herein
granted shall, at the election of Mortgagee, expire and terminate, upon written
notice to Mortgagor by Mortgagee.

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that it has
taken all actions necessary to obtain, and that upon recordation of this
Mortgage, Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage, Mortgagee’s
interest in the Rents, to the extent permitted under applicable law, shall be
deemed to be fully perfected, “choate” and enforced as to Mortgagor and to the
extent permitted under applicable law, all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, to the extent permitted under applicable
law, Mortgagor and Mortgagee agree that (a) this Mortgage shall constitute a
“security agreement” for purposes of Section 552(b) of the Bankruptcy Code,
(b) the security interest created by this Mortgage extends to property of
Mortgagor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and (c) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.

ARTICLE VII SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
Records. To this end, Mortgagor grants to Mortgagee a first priority security
interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property

 

Exhibit D-2 - 11



--------------------------------------------------------------------------------

Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards, Records and
all other Mortgaged Property which is personal property (except that Tenant’s
Pledged Property shall be subject to a security interest held by Lessor pursuant
to and in accordance with the Mortgaged Lease and the Master Lease Intercreditor
Agreements) to secure the payment and performance of the Obligations, and agrees
that Mortgagee shall have all the rights and remedies of a secured party under
the UCC with respect to such property. Any notice of sale, disposition or other
intended action by Mortgagee with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records sent to Mortgagor at least ten (10) days prior
to any action under the UCC shall constitute reasonable notice to Mortgagor. In
the event of any conflict or inconsistency whatsoever between the terms of this
Mortgage and the terms of the Collateral Agreement with respect to the
collateral covered both therein and herein, including, but not limited to, with
respect to whether any such Mortgaged Property is to be subject to a security
interest or the use, maintenance or transfer of any such Mortgaged Property, the
Collateral Agreement shall control, govern, and prevail, to the extent of any
such conflict or inconsistency. For the avoidance of doubt, no personal property
of Mortgagor that does not constitute “Article 9 Collateral” under and as
defined in the Collateral Agreement shall be subject to any security interest of
Mortgagee or any Secured Party or constitute collateral hereunder.

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder (and such financing statements may
describe the collateral as “all assets”). Mortgagor hereby irrevocably
authorizes Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Mortgagor
represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of [•].

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage (immediately preceding Article I). Mortgagee is the “Secured Party” for
purposes of the UCC and its name and mailing address from which information
concerning the security interest granted herein may be obtained are also set
forth in the preamble of this Mortgage (immediately preceding Article I). A
statement describing the portion of the Mortgaged Property comprising the
fixtures hereby secured is set forth in the definition of “Mortgaged Property”
in Section 1.1. Mortgagor represents and warrants to Mortgagee that
(a) Mortgagor is the owner of [•]; and (b) Lessor is the record owner of [•].

 

Exhibit D-2 - 12



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) or, with
respect to any holder of obligations under any Other First Lien Agreement,
addressed to the Authorized Representative of such holder at its address set
forth in the applicable Other First Lien Secured Party Consent, as such address
may be changed by written notice to Mortgagor.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the Land.
As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property. All persons who may have or acquire an interest in the
Improvements and/or the lessee’s interest in the Land under the Mortgaged Lease
shall be deemed to have notice of, and be bound by, the terms of the Collateral
Agreement and the other Loan Documents; provided, however, that no such party
shall be entitled to any rights thereunder without the prior written consent of
Mortgagee.

Section 8.3 Attorney-in-Fact. Subject to any applicable Intercreditor Agreements
and the Master Lease Intercreditor Agreements, Mortgagor hereby irrevocably
appoints Mortgagee as its attorney-in-fact, which agency is coupled with an
interest and with full power of substitution, with full authority in the place
and stead of Mortgagor and in the name of Mortgagor or otherwise (a) to execute
and/or record any notices of completion, cessation of labor or any other notices
that Mortgagee reasonably deems appropriate to protect Mortgagee’s interest, if
Mortgagor shall fail to do so within ten (10) days after written request by
Mortgagee, (b) upon the issuance of a deed pursuant to the foreclosure of this
Mortgage or the delivery of a deed in lieu of foreclosure, to execute all
instruments of assignment, conveyance or further assurance with respect to the
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards and Records in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare and
file or record financing statements and continuation statements, and to prepare,
execute and file or record applications for registration and like papers
necessary to create, perfect or preserve Mortgagee’s security interests and
rights in or to any of the Mortgaged Property, and (d) after the occurrence and
during the continuance of any Event of Default, to perform any obligation of
Mortgagor hereunder; provided, however, that (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (2) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Obligations and shall bear interest at the highest rate at which interest is
then computed on any portion of the Obligations; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 8.3. Mortgagor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.

Section 8.4 Successors and Assigns. Whenever in this Mortgage Mortgagor or
Mortgagee are referred to, such reference shall be deemed to include the
permitted successors and assigns of each of them, and all covenants, promises
and agreements by or on behalf of Mortgagor that are contained in this Mortgage
shall bind its permitted successors and assigns and inure to the benefit of
Mortgagee and its successors and assigns.

 

Exhibit D-2 - 13



--------------------------------------------------------------------------------

Section 8.5 Waivers; Amendments.

(a) No failure or delay by Mortgagee or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Mortgagee any other Secured Party hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights, powers or
remedies that they would otherwise have. No waiver of any provision of this
Mortgage or consent to any departure by Mortgagor therefrom shall in any event
be effective unless the same shall be permitted by Section 8.5(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, the issuance of a Letter of Credit or the incurrence of any
Other First Lien Obligations shall not be construed as a waiver of any Default
or Event of Default, regardless of whether Mortgagee or any other Secured Party
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on Mortgagor in any case shall entitle Mortgagor to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Mortgagee and Mortgagor, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement (or any Equivalent Provision thereof), and
the consent of each other Authorized Representative if and to the extent
required by (and in accordance with) the applicable Other First Lien Agreement,
and except as otherwise provided in any applicable Intercreditor Agreement.
Mortgagee may conclusively rely on a certificate of an officer of the Borrower
as to whether any amendment contemplated by this Section 8.5(b) is permitted
without any further inquiry.

(c) Notwithstanding anything to the contrary contained herein, Mortgagee may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to the Mortgaged Property where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Mortgage or
any other Loan Document.

Section 8.6 WAIVER OF JURY TRIAL. MORTGAGOR AND, BY ITS ACCEPTANCE HEREOF,
MORTGAGEE, EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). MORTGAGOR CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF MORTGAGEE OR ANY OTHER SECURED PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT MORTGAGEE OR SUCH OTHER SECURED PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

Exhibit D-2 - 14



--------------------------------------------------------------------------------

Section 8.7 Termination or Release.

In each case, subject to the terms of any applicable Intercreditor Agreement and
the Master Lease Intercreditor Agreements:

(a) This Mortgage and all Liens and security interests created by this Mortgage
shall automatically terminate and/or be released all without delivery of any
instrument or performance of any act by Mortgagee, all rights to the Mortgaged
Property shall automatically revert to Mortgagor, and Mortgagee shall
automatically assign back to Mortgagor all of its right, title and interest in
the Leases and Rents, upon the occurrence of the Termination Date or, if any
Other First Lien Obligations are outstanding on the Termination Date, the date
when all Other First Lien Obligations (in each case other than contingent or
unliquidated obligations or liabilities not then due and any other obligations
that, by the terms of any Other First Lien Agreements, are not required to be
paid in full prior to termination and release of the Mortgaged Property) have
been paid in full and the Secured Parties have no further commitment to extend
credit under any Other First Lien Agreement.

(b) Mortgagor shall automatically be released from its obligations hereunder and
the Lien and security interests in the Mortgaged Property of Mortgagor shall be
automatically released upon the consummation of any transaction not prohibited
by the Credit Agreement or any Other First Lien Agreement as a result of which
Mortgagor ceases to be the Borrower or a Subsidiary of the Borrower or otherwise
becomes an Excluded Subsidiary or ceases to be a Loan Party, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Mortgaged Property shall revert to Mortgagor.

(c) (i) Upon any sale or other transfer by Mortgagor of any of the Mortgaged
Property that is not prohibited by the Credit Agreement or any Other First Lien
Agreement to any person that is not (and is not required to become) a Loan
Party, (ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Mortgaged Property pursuant to
Section 9.18 of the Credit Agreement (or any Equivalent Provision thereof) and
any equivalent provision of any applicable Other First Lien Agreement (in each
case, to the extent required thereby), or (iii) as otherwise may be provided in
any applicable Intercreditor Agreement or any Master Lease Intercreditor
Agreement, the Lien and security interest in such Mortgaged Property shall be
automatically released, all without delivery of any instrument or performance of
any act by any party.

(d) Solely with respect to the Credit Agreement Secured Obligations, Mortgagor
shall automatically be released from its obligations hereunder and/or the Lien
and security interests in the Mortgaged Property securing the Credit Agreement
Secured Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in Section 9.18 of the Credit
Agreement (or any Equivalent Provision thereof) without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Mortgagor.

(e) Solely with respect to any Series of Other First Lien Obligations, Mortgagor
shall automatically be released from its obligations hereunder and/or the Lien
and security interests in the Mortgaged Property securing such Series of Other
First Lien Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in the section governing
release of collateral in the applicable Other First Lien Agreement governing
such Series of Other First Lien Obligations, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Mortgagor.

(f) If any Mortgaged Property shall become subject to the release provisions set
forth in any applicable Intercreditor Agreement, the Lien created hereunder on
such Mortgaged Property shall be automatically released to the extent (and only
to the extent) provided therein.

 

Exhibit D-2 - 15



--------------------------------------------------------------------------------

(g) Upon the natural expiration or permitted termination of the term that is
permitted pursuant to the Loan Documents of the Mortgaged Lease, Mortgagor shall
automatically be released from its obligations hereunder and the security
interests of Mortgagee shall be automatically released, all without delivery of
any instrument or performance of any act by Mortgagee.

(h) In connection with any termination or release pursuant to this Section 8.7,
Mortgagee shall execute and deliver to Mortgagor, at Mortgagor’s expense, all
documents that Mortgagor shall reasonably request and reconveyances to evidence
such termination or release (including, without limitation, mortgage releases or
UCC amendment or termination statements, as applicable), and will duly assign
and transfer to Mortgagor, such of the Mortgaged Property that may be in the
possession of Mortgagee and has not theretofore been sold or otherwise applied
or released pursuant to this Mortgage. Any execution and delivery of documents
pursuant to this Section 8.7 shall be without recourse to or warranty by
Mortgagee. In connection with any release pursuant to this Section 8.7,
Mortgagor shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of UCC
termination statements. Upon the receipt of any necessary or proper instruments
of termination, satisfaction or release (forms of which shall be reasonably
acceptable to Mortgagee) prepared by the Borrower pursuant to this Section 8.7,
Mortgagee shall execute, deliver or acknowledge such instruments or releases to
evidence the release of the Mortgaged Property permitted to be released pursuant
to this Mortgage. Mortgagor agrees to pay all reasonable and documented
out-of-pocket expenses incurred by Mortgagee (and its representatives and
counsel) in connection with the execution and delivery of such release documents
or instruments.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Mortgage or
the Obligations secured hereby, or any agreement between Mortgagor and Mortgagee
or any rights or remedies of Mortgagee or any other Secured Party.

Section 8.9 Applicable Law. The provisions of this Mortgage shall be governed by
and construed under the laws of the state in which the Land is located.

Section 8.10 Headings; Interpretation. The Article, Section and Subsection
titles hereof are inserted for convenience of reference only and shall in no way
alter, modify or define, or be used in construing, the text of such Articles,
Sections or Subsections. All Articles, Sections, Subsections or Exhibits are
references to the Articles, Sections, Subsections or Exhibits of this Mortgage
unless otherwise expressly stated.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, such provision shall be enforced to the maximum extent permitted by
law and the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. Mortgagor
and Mortgagee shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.12 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagor and Mortgagee relating
to the subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the applicable Loan Documents may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.

 

Exhibit D-2 - 16



--------------------------------------------------------------------------------

Section 8.13 Person Serving as Mortgagee. On the Closing Date and as of the date
hereof, Mortgagee is the Administrative Agent. Written notice of resignation by
the Administrative Agent under the Credit Agreement pursuant to the Credit
Agreement shall also constitute notice of resignation as Mortgagee under this
Mortgage. Upon the acceptance of any appointment as the Administrative Agent
under the Credit Agreement by a successor, that successor shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Mortgagee pursuant hereto. Immediately upon the occurrence of
the Termination Date, if any other Series of Secured Obligations is then
outstanding, the Authorized Representative of such Series (or, if more than one
such Series is outstanding, the Applicable First Lien Authorized Representative)
shall be deemed Mortgagee for all purposes under this Mortgage. Mortgagee
immediately prior to any change in Mortgagee pursuant to this Section 8.13 (the
“Prior Mortgagee”) shall be deemed to have assigned all of its rights, powers
and duties hereunder to the successor Mortgagee determined in accordance with
this Section 8.13 (the “Successor Mortgagee”) and the Successor Mortgagee shall
be deemed to have accepted, assumed and succeeded to such rights, powers and
duties. The Prior Mortgagee shall cooperate with Mortgagor and such Successor
Mortgagee to ensure that all actions are taken that are necessary or reasonably
requested by the Successor Mortgagee to vest in such Successor Mortgagee the
rights granted to the Prior Mortgagee hereunder with respect to the Mortgaged
Property, including (a) the filing of amended financing statements in the
appropriate filing offices, (b) to the extent that the Prior Mortgagee holds, or
a third party holds on its behalf, physical possession of or “control” (as
defined in the UCC) (or any similar concept under foreign law) over Mortgaged
Property pursuant to this Mortgage or any other Security Document, the delivery
to the Successor Mortgagee of the Mortgaged Property in its possession or
control together with any necessary endorsements to the extent required by this
Mortgage, and (c) the execution and delivery of any further documents, financing
statements or agreements and the taking of all such further action that may be
required under any applicable law, or that the Successor Mortgagee may
reasonably request, all without recourse to, or representation or warranty by,
the Prior Mortgagee and at the sole cost and expense of Mortgagor. In addition,
Mortgagee hereunder shall at all times be the same person that is the
“Collateral Agent” under each First Lien Intercreditor Agreement then in effect.
Written notice of resignation by the “Collateral Agent” pursuant to each First
Lien Intercreditor Agreement then in effect shall also constitute notice of
resignation as Mortgagee under this Mortgage. Upon the acceptance of any
appointment as the “Collateral Agent” under each First Lien Intercreditor
Agreement by a successor “Collateral Agent”, the successor “Collateral Agent”
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Mortgagee pursuant to this Mortgage.
Mortgagee shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
this Mortgage and other Loan Documents. Mortgagee and all other persons shall be
entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Mortgagee, without inquiry into the existence of required consents
or approvals of the Secured Parties therefor. The provisions of Section 8.04 of
the Credit Agreement apply mutatis mutandis as if set forth herein.

Section 8.14 Recording Documentation to Assure Security. Mortgagor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Mortgage and any financing statement, continuation statement or
similar instrument relating to any of the Mortgaged Property or to any property
intended to be subject to the Lien hereof or the security interests created
hereby to be filed, registered and recorded in such manner and in such places as
may be required by any present or future law and shall take such actions as
Mortgagee shall reasonably deem necessary in order to publish notice of and
fully to protect the validity and priority of the Liens, assignment, and
security interests purported to be created upon the Mortgaged Property and the
interest and rights of Mortgagee therein. Mortgagor shall pay or cause to be
paid all taxes and fees incident to such filing, registration and recording, and
all expenses incident to the preparation, execution and acknowledgment thereof,
and of any instrument of further assurance, and all Federal or state stamp taxes
or other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments. In the event Mortgagee advances any
sums to pay the amounts set forth in the preceding sentence, such advances shall
be secured by this Mortgage.

 

Exhibit D-2 - 17



--------------------------------------------------------------------------------

Section 8.15 Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, pledge, transfer and confirm unto Mortgagee, the
property and rights hereby conveyed or assigned or which Mortgagor may be or may
hereafter become bound to convey or assign to Mortgagee or for carrying out the
intention or facilitating the performance of the terms hereof or the filing,
registering or recording hereof. Mortgagor shall pay or cause to be paid all
taxes and fees incident to such filing, registration and recording, and all
expenses incident to the preparation, execution and acknowledgment thereof, and
of any instrument of further assurance, and all Federal or state stamp taxes or
other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments. In the event Mortgagee advances any
sums to pay the amounts set forth in the preceding sentence, such advances shall
be secured by this Mortgage.

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further pledge, mortgage,
conveyance, assignment or other act by Mortgagor, shall become subject to the
Lien and security interest of this Mortgage as fully and completely and with the
same effect as though now owned by Mortgagor and specifically described in the
grant of the Mortgaged Property above, but at any and all times Mortgagor will
execute and deliver to Mortgagee any and all such further pledges, assurances,
mortgages, deeds of trust, conveyances or assignments thereof as Mortgagee may
reasonably require for the purpose of expressly and specifically subjecting the
same to the Lien and security interest of this Mortgage.

Section 8.17 Relationship. The relationship of Mortgagee to Mortgagor hereunder
is strictly and solely that of creditor and debtor and mortgagor and mortgagee
and nothing contained in the Credit Agreement, the Collateral Agreement, any
Other First Lien Agreement, this Mortgage, any other Loan Document or any other
document or instrument now existing and delivered in connection therewith or
otherwise in connection with the Obligations is intended to create, or shall in
any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship of any
nature whatsoever between Mortgagee and Mortgagor other than as creditor and
debtor and mortgagor and mortgagee.

Section 8.18 Mortgagee’s Fees and Expenses; Indemnification.

(a) Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder by Mortgagor, and Mortgagee and other Indemnitees
shall be indemnified by Mortgagor, in each case of this clause (a), mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement (or any Equivalent
Provision thereof) or any equivalent provision of any Other First Lien
Agreement.

 

Exhibit D-2 - 18



--------------------------------------------------------------------------------

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.18 shall remain operative and in full force and effect
regardless of the termination of this Mortgage or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Mortgage or any other Loan Document, or any investigation made by or on
behalf of Mortgagee or any other Secured Party. All amounts due under this
Section 8.18 shall be payable within thirty (30) days after written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) For the avoidance of doubt, the provisions of Article VIII of the Credit
Agreement or any equivalent provisions of any Other First Lien Agreement shall
also apply to Mortgagee acting under or in connection with this Mortgage in such
capacity. No provision of this Mortgage shall require Mortgagee to expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers.

Section 8.19 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Mortgage, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Mortgage shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Mortgage, the Mortgaged
Property, the Collateral, or Mortgagor’s other properties, in the courts of any
jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Mortgage or any other Loan
Document in any New York State or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.1. Nothing in this Mortgage or any other Loan
Document will affect the right of any party hereto to serve process in any other
manner permitted by applicable law.

Section 8.20 Subject to Intercreditor Agreements, Master Lease Intercreditor
Agreements and Master Leases.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted herein to Mortgagee for the benefit of the Secured Parties
pursuant to this Mortgage and (ii) the exercise of any right or remedy by
Mortgagee hereunder or the application of proceeds (including insurance and
condemnation proceeds) of any Mortgaged Property, in each case, are subject to
the limitations and provisions of any applicable Intercreditor Agreement to the
extent provided therein. In the event of any conflict between the terms of such
applicable Intercreditor Agreement and the terms of this Mortgage, the terms of
such applicable Intercreditor Agreement shall govern.

 

Exhibit D-2 - 19



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, the Lien and security
interest granted to Mortgagee pursuant to this Mortgage in the Tenant’s Pledged
Property (as defined in each Master Lease) and the exercise of any right or
remedy by Mortgagee hereunder against the Tenant’s Pledged Property are subject
to the provisions of the applicable Master Lease Intercreditor Agreement. In the
event of any conflict between the terms of any Master Lease Intercreditor
Agreement and this Mortgage, the terms of such Master Lease Intercreditor
Agreement shall govern and control.

(c) Notwithstanding anything herein to the contrary, [(i) any exercise of
remedies hereunder or under any other Security Document that would affect the
Leasehold Estate (as defined in the CPLV Master Lease) is subject and
subordinate to the terms of the CPLV Master Lease, (ii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate (as defined in the Non-CPLV Master Lease) is subject and subordinate to
the terms of the Non-CPLV Master Lease, and (iii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate or similar term (as defined in each other Master Lease, Additional Master
Lease or Additional Lease) is subject and subordinate to the terms of such other
Master Lease, Additional Master Lease or Additional Lease.]†

Section 8.21 Other First Lien Obligations. Upon the execution and delivery by
the Borrower to Mortgagee and each Authorized Representative of a fully executed
Other First Lien Secured Party Consent in accordance with Section 7.23 of the
Collateral Agreement, the holders of the Other First Lien Obligations as set
forth in such Other First Lien Secured Party Consent shall automatically be
secured by the Mortgaged Property hereunder without any further action, and such
holder shall automatically become a Secured Party hereunder.

Section 8.22 Application of Gaming Laws and Liquor Laws. Notwithstanding
anything herein to the contrary, this Mortgage and any other Loan Document are
subject to Gaming Laws and Liquor Laws. Without limiting the foregoing,
Mortgagee’s acceptance of this Mortgage shall be conclusively deemed an
acknowledgment by Mortgagee that (i) the Secured Parties are subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, in their
discretion, for licensing, qualification or findings of suitability or to file
or provide other information, and (ii) all rights, remedies and powers in or
under this Mortgage and the other Loan Documents, including with respect to the
Mortgaged Property and the ownership and operation of facilities may be subject
to the jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals), if any, are obtained from
the relevant Gaming Authorities and Liquor Authorities.

ARTICLE IX MORTGAGED LEASE‡

Section 9.1 No Merger; Acquisition; Power of Attorney. So long as any of the
Obligations remain unpaid or unperformed, the fee title to and the leasehold
estate in the Land shall not merge but shall always be kept separate and
distinct notwithstanding the union of such estates in the Lessor or Mortgagor,
or in a third party, by purchase or otherwise. If Mortgagor acquires the fee
title or any other estate, title or interest in the Land, or any part thereof,
the Lien of this Mortgage shall attach to, cover and be a Lien upon such
acquired estate, title or interest and the same shall thereupon be and become a
part of the Mortgaged Property with the same force and effect as if specifically
encumbered herein. Mortgagor agrees to execute all instruments and documents
that Mortgagee may reasonably require to ratify, confirm and further evidence
the Lien of this Mortgage on the acquired estate, title or interest.

 

†  Relevant provisions to be included in the applicable mortgage.

‡  Subject to review by local counsel.

 

Exhibit D-2 - 20



--------------------------------------------------------------------------------

Section 9.2 New Leases. If the Mortgaged Lease shall be terminated prior to the
natural expiration of its term due to default Mortgagor or any tenant
thereunder, and if, pursuant to the provisions of the Mortgaged Lease, Mortgagee
or its designee shall acquire from the Lessor a new lease of the Land, Mortgagor
shall have no right, title or interest in or to such new lease or the leasehold
estate created thereby, or renewal privileges therein contained.

Section 9.3 No Assignment. Notwithstanding anything to the contrary contained
herein, this Mortgage shall not constitute an assignment of the Mortgaged Lease
within the meaning of any provision thereof prohibiting its assignment and
Mortgagee shall have no liability or obligation thereunder by reason of their
acceptance of this Mortgage. Mortgagee shall be liable for the obligations of
the tenant arising out of the Mortgaged Lease for only that period of time for
which Mortgagee is in possession of the Premises or has acquired, by foreclosure
or otherwise, and is holding all of Mortgagor’s right, title and interest
therein.

Section 9.4 Rejection of Mortgaged Lease by Landlord. If a landlord under the
Mortgaged Lease becomes a debtor in a case under the Bankruptcy Code and rejects
the Mortgaged Lease under Section 365 of the Bankruptcy Code and Mortgagor has
the rights provided for under Section 365(h) of the Bankruptcy Code and has been
given a full and fair opportunity to elect the treatment offered by
Section 365(h) of the Bankruptcy Code, then:

(a) Mortgagor shall not suffer or permit the termination of the Mortgaged Lease
by electing to terminate the Lease pursuant to Section 365(h) or otherwise
without Mortgagee’s consent. Mortgagor acknowledges that because the Mortgaged
Lease is a primary element of Mortgagee’s security for the Obligations, it is
not anticipated that Mortgagee would consent to termination of the Mortgaged
Lease. Therefore, provided that Mortgagor receives due and proper notice and is
given a full and fair opportunity to make an election, Mortgagor shall, unless
directed otherwise by Mortgagee, elect to remain in possession of the Premises
pursuant to Section 365(h)(l)(A)(ii) of the Bankruptcy Code.

(b) To the extent permitted by law, and until the Obligations have been
satisfied in full, if Mortgagor does not make an election to remain in
possession of the Premises pursuant to Section 365(h)(l)(A)(ii) within a
reasonable period, Mortgagor hereby assigns to Mortgagee the right to make such
election on behalf of Mortgagor. Mortgagor acknowledges and agrees that the
foregoing assignment of its rights under Section 365(h) of the Bankruptcy Code
and any related rights, are rights that Mortgagee may use to protect and
preserve Mortgagee’s other rights and interests under this Mortgage.

(c) Mortgagor acknowledges that if it elects to remain in the Premises pursuant
to Section 365(h)(l)(A)(ii) of the Bankruptcy Code, then Mortgagor’s resulting
occupancy rights, as adjusted by the effect of Section 365 of the Bankruptcy
Code, shall then be part of the Mortgaged Property and shall be subject to the
lien of this Mortgage.

(d) All the terms and provisions of this Mortgage and the Lien created by this
Mortgage shall remain in full force and effect and shall extend automatically to
all of Mortgagor’s rights and remedies arising at any time under, or pursuant
to, Section 365(h) of the Bankruptcy Code, including all of Mortgagor’s rights
to remain in possession of the Premises.

 

Exhibit D-2 - 21



--------------------------------------------------------------------------------

ARTICLE X LOCAL LAW PROVISIONS§

Section 10.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage, in the event of any conflict or inconsistency
between the provisions of this Article X and the other provisions of this
Mortgage, the provisions of this Article X will govern.

[The remainder of this page has been intentionally left blank]

 

 

§  Subject to review by local counsel.

 

Exhibit D-2 - 22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

    [                    ],     a[                    ]       By:            
Name:         Title:

 

Exhibit D-2 - 23



--------------------------------------------------------------------------------

State of                 

County of                 

This instrument was acknowledged before me on                                 
by                  as                         
of                                 .

 

 

 

(Signature of Notarial Officer)

 

 

 

(Seal, if any)

[local counsel to advise on how to

conform to state law]

 

Exhibit D-2 - 24



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[•]

 

Exhibit D-2 - 25



--------------------------------------------------------------------------------

Exhibit D-3

to Credit Agreement

[FORM OF]

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND

FIXTURE FILING

by and from

[•]

as Grantor

to

[•]

as Trustee

for the benefit of

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent,

as Beneficiary

Dated as of [•]

 

Exhibit D-3 - 1



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING

This DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Deed of Trust”) effective as of [•] (the “Effective
Date”), is made and entered into on [•], by and from [•], a [•], having an
address at One Caesars Palace Dr., Las Vegas, NV 89109, as grantor, assignor and
debtor (in such capacities and together with any successors in such capacities,
“Grantor”), in favor of [•], having an address at [•], as trustee under this
Deed of Trust (together with any successors in such capacity, “Trustee”), for
the benefit of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, having an address at
[•], as collateral agent for the Secured Parties (in such capacity, “Collateral
Agent”), as beneficiary, assignee and secured party hereunder (in such
capacities and, together with its successors and assigns in such capacities,
“Beneficiary”).

Pursuant to that certain Credit Agreement, dated as of October 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among Caesars
Entertainment Operating Company, Inc., a Delaware corporation, CEOC, LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
Credit Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders
and collateral agent for the Secured Parties, the Lenders and the L/C Issuers
have agreed to extend credit to the Borrower (as defined below).

The Loan Parties may from time to time enter into Secured Cash Management
Agreements and Secured Swap Agreements pursuant to which a Cash Management Bank
or a Hedge Bank, as applicable, party thereto will provide financial
accommodations to the Loan Parties.

The obligations of the Lenders, the L/C Issuers, any Cash Management Bank and
any Hedge Bank to extend such credit and financial accommodations are
conditioned upon, among other things, the execution and delivery by Grantor of
this Deed of Trust.

Grantor, as [a subsidiary of] the Borrower, will derive substantial benefit from
the extension of credit to the Borrower pursuant to the Credit Agreement and any
Other First Lien Obligations and the provision of financial accommodations
pursuant to the Secured Cash Management Agreements and Secured Swap Agreements.

Grantor is willing to execute and deliver this Deed of Trust in order to induce
the Lenders and the L/C Issuers to extend such credit under the Credit
Agreement, to induce any Cash Management Bank and any Hedge Bank to provide such
financial accommodations under any Secured Cash Management Agreement or any
Secured Swap Agreement, respectively, and to induce the holders of any Other
First Lien Obligations to make extensions of credit under the applicable Other
First Lien Agreements, as applicable, and accordingly Grantor covenants and
agrees, in favor of Beneficiary, as follows:

ARTICLE I DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Deed of Trust. As used herein, the following terms shall have the
following meanings:

 

Exhibit D-3 - 2



--------------------------------------------------------------------------------

(a) “Additional Master Lease Intercreditor Agreement” has the meaning set forth
in the Collateral Agreement.

(b) “Authorized Representative” has the meaning set forth in the Collateral
Agreement.

(c) “Bankruptcy Code” has the meaning set forth in Section 6.2.

(d) “Borrower” means (a) on the Closing Date, Caesars Entertainment Operating
Company, Inc. and CEOC, LLC, jointly and severally, and (b) from and after the
occurrence of the CEOC Merger, CEOC, LLC.

(e) “CPLV Intercreditor Agreement” has the meaning set forth in the Collateral
Agreement.

(f) “CPLV Master Lease” has the meaning set forth in the Collateral Agreement.

(g) “Credit Agreement Secured Obligations” has the meaning set forth in the
Collateral Agreement.

(h) “Equivalent Provision” has the meaning set forth in the Collateral
Agreement.

(i) “Event of Default” has the meaning set forth in the Collateral Agreement.

(j) “Intercreditor Agreements” has the meaning set forth in the Collateral
Agreement.

(k) “Loan Documents” means (1) the Credit Agreement, (2) all Other First Lien
Agreements, (3) the Security Documents and (4) for purposes of Section 5.7 and
Section 8.18 only, each First Lien Intercreditor Agreement.

(l) “Master Lease Intercreditor Agreements” has the meaning set forth in the
Collateral Agreement.

(m) “Master Leases” has the meaning set forth in the Collateral Agreement.

(n) “Mortgaged Property” means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Grantor and all
of Grantor’s right, title and interest in, to and under all rights, privileges,
tenements, hereditaments, rights-of-way, streets and ways adjacent to the land,
easements, appendages and appurtenances appertaining to the foregoing in each
case whether now owned or hereinafter acquired, including without limitation all
riparian, littoral, water rights, mineral, oil and gas rights, air rights,
development rights, rights of Grantor as declarant or owner under any covenants,
conditions, restrictions or easements, plats and agreements (collectively, the
“Land”), and all of Grantor’s right, title and interest now or hereafter
acquired in, to and under (1) all buildings, structures and other improvements
now owned or hereafter acquired by Grantor, now or at any time situated, placed
or constructed upon, or affixed or permanently moored to, the Land, and, in each
case, all appurtenances thereof (the “Improvements”; the Land and Improvements
are collectively referred to as the “Premises”), (2) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Grantor and now or hereafter attached to, installed in or used in
connection with any

 

Exhibit D-3 - 3



--------------------------------------------------------------------------------

of the Improvements or the Land, and water, gas, electrical, telephone, storm
and sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Grantor now has
or hereafter acquires any rights or any power to transfer rights and that are or
are to become fixtures (as defined in the UCC, defined below) related to the
Land (the “Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Grantor and now
or hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Premises (the “Personalty”), (4) all reserves, escrows
or impounds required under the Credit Agreement or any of the other Loan
Documents and all of Grantor’s right, title and interest in all reserves,
deferred payments, deposits, refunds and claims of any nature relating to the
Mortgaged Property (the “Deposit Accounts”), (5) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any person a possessory interest in, or
the right to use, all or any part of the Mortgaged Property, together with all
related security and other deposits (the “Leases”), (6) all of the rents,
revenues, royalties, income, proceeds, profits, accounts receivable, security
and other types of deposits, and other benefits paid or payable by parties to
the Leases for using, leasing, licensing, possessing, operating from, residing
in, selling or otherwise enjoying the Mortgaged Property (the “Rents”), (7) all
other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, listing agreements, guaranties, indemnities,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of the Mortgaged Property (each, a “Property Agreement” and
collectively, the “Property Agreements”), (8) all property tax refunds payable
with respect to the Mortgaged Property (the “Tax Refunds”), (9) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof
(the “Proceeds”), (10) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Grantor (the “Insurance”), (11) all awards, damages, remunerations,
reimbursements, settlements or compensation heretofore made or hereafter to be
made by any governmental authority pertaining to any condemnation or other
taking (or any purchase in lieu thereof) of all or any portion of the Land,
Improvements, Fixtures or Personalty (the “Condemnation Awards”) and (12) any
and all right, title and interest of Grantor in and to any and all drawings,
plans, specifications, file materials, operating and maintenance records,
catalogues, tenant lists, correspondence, advertising materials, operating
manuals, warranties, guarantees, appraisals, studies and data relating to the
Mortgaged Property or the construction of any alteration relating to the
Premises or the maintenance of any Property Agreement (the “Records”). As used
in this Deed of Trust, the term “Mortgaged Property” shall mean all or, where
the context permits or requires, any portion of the above or any interest
therein.

(o) “Non-CPLV Intercreditor Agreement” has the meaning set forth in the
Collateral Agreement.

(p) “Non-CPLV Master Lease” has the meaning set forth in the Collateral
Agreement.

(q) “Obligations” means the “Secured Obligations” as defined in the Collateral
Agreement.

(r) “Other First Lien Agreement” has the meaning set forth in the Collateral
Agreement.

(s) “Other First Lien Obligations” has the meaning set forth in the Collateral
Agreement.

 

Exhibit D-3 - 4



--------------------------------------------------------------------------------

(t) “Other First Lien Secured Party Consent” has the meaning set forth in the
Collateral Agreement.

(u) “Permitted Liens” has the meaning set forth in the Collateral Agreement.

(v) “person” has the meaning set forth in the Credit Agreement.

(w) “Secured Parties” has the meaning set forth in the Collateral Agreement.

(x) “Security Documents” has the meaning set forth in the Collateral Agreement.

(y) “Series” has the meaning set forth in the Collateral Agreement.

(z) “Specified Excluded Collateral” has the meaning set forth in the Collateral
Agreement.

(aa) “State” means the State of [•].

(bb) “UCC” means the Uniform Commercial Code of the State or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than the State, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE II GRANT

Section 2.1 Grant. To secure the full and timely payment and performance of the
Obligations for the benefit of the Secured Parties, Grantor GRANTS, PLEDGES,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Trustee, with power of sale
and assent to decree, for the use and benefit of Beneficiary, and hereby grants
to Beneficiary (for its benefit and for the benefit of the other Secured
Parties) a continuing security interest in, all of Grantor’s estate, right,
title and interest in and to the Mortgaged Property, subject, however, to
Permitted Liens, IN TRUST NEVERTHELESS, on the terms herein set forth, TO HAVE
AND TO HOLD the Mortgaged Property to (i) Trustee, to the extent the same
constitutes real property or an interest therein; provided that the conveyance
to Trustee of the Rents shall be subject to the assignment of such Rents to
Beneficiary as provided herein, and (ii) Beneficiary, to the extent the same
does not constitute real property or an interest therein, in either case for the
benefit of Beneficiary, and Grantor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property,
subject to Permitted Liens, unto each of Trustee and Beneficiary.
Notwithstanding anything to the contrary in this Deed of Trust, Grantor shall
have the right to possess and enjoy the Mortgaged Property until the Beneficiary
notifies Grantor, following the occurrence of an Event of Default, that
Grantor’s right of possession has been terminated.

Section 2.2 Secured Obligations. This Deed of Trust secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Obligations.

Section 2.3 Future Advances. This Deed of Trust shall secure all Obligations,
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing to the Secured Parties under the
Credit Agreement, the other Loan Documents, any Secured Swap Agreement or any
Secured Cash Management Agreement, however incurred, whether interest, discount
or otherwise, and whether the same shall be

 

Exhibit D-3 - 5



--------------------------------------------------------------------------------

deferred, accrued or capitalized, including future advances and re-advances,
pursuant to the Credit Agreement, the other Loan Documents, any Secured Swap
Agreement and any Secured Cash Management Agreement, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, refinancings, modifications or renewals of all such Obligations
whether or not Grantor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Deed of Trust.

Section 2.4 [Maximum Amount of Indebtedness. The maximum aggregate amount of the
unpaid principal indebtedness secured hereby (exclusive of interest thereon, and
advances for the payment of taxes, assessments, insurance premiums or costs
incurred for the protection of the Mortgaged Property) that may be outstanding
at any time is [•] and No/100 Dollars ($[•]) (the “Secured Amount”), plus, to
the extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the Lien hereof, and expenses incurred by each of Trustee and Beneficiary by
reason of any default by Grantor under the terms hereof, together with interest
thereon, all of which amount shall be secured hereby.

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.]*

Section 2.6 No Release. Nothing set forth in this Deed of Trust shall relieve
Grantor from the performance of any term, covenant, condition or agreement on
Grantor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Trustee,
Beneficiary or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on Grantor’s part to be so performed or
observed or shall impose any liability on Trustee, Beneficiary or any other
Secured Party for any act or omission on the part of Grantor relating thereto or
for any breach of any representation or warranty on the part of Grantor
contained in this Deed of Trust or any other Loan Document, or under or in
respect of the Mortgaged Property or made in connection herewith or therewith.
The obligations of Grantor contained in this Section 2.6 shall survive the
termination hereof and the discharge of Grantor’s other obligations under this
Deed of Trust and the other Loan Documents.

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Trustee and Beneficiary as
follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Grantor has
good and marketable fee simple title to the Premises, and good and marketable
title to the remainder of the Mortgaged Property, free and clear of any Liens,
except Permitted Liens. This Deed of Trust creates valid, enforceable first
priority Liens and security interests in favor of Beneficiary against Grantor’s
estate, right, title and interests in the Mortgaged Property for the benefit of
the Secured Parties securing the payment and performance of the Obligations
subject only to Permitted Liens. Upon recordation in the official real estate
records in the county (or other applicable jurisdiction) in which the Premises
are located, this Deed of Trust will constitute a valid and enforceable first
priority Lien on Grantor’s estate, right, title and interests in the Mortgaged
Property in favor of Beneficiary for the benefit of the Secured Parties subject
only to Permitted Liens.

 

*  Include if required by local law.

 

Exhibit D-3 - 6



--------------------------------------------------------------------------------

Section 3.2 Lien Status. Grantor shall preserve and protect the first Lien and
security interest status of this Deed of Trust, subject to Permitted Liens.

ARTICLE IV [Intentionally Omitted]

ARTICLE V DEFAULT AND FORECLOSURE

Section 5.1 Remedies. In accordance with, and to the extent consistent with, the
terms of any applicable Intercreditor Agreement and the Master Lease
Intercreditor Agreements, Beneficiary (and/or Trustee as so required by
applicable law) may take any action specified in this Section 5.1. Upon the
occurrence and during the continuance of an Event of Default, Beneficiary
(and/or Trustee as so required by applicable law) may, at Beneficiary’s
election, exercise any or all of the following rights, remedies and recourses:

(a) Acceleration. Subject to any provisions of the applicable Loan Documents
providing for the automatic acceleration of the Obligations upon the occurrence
and during the continuance of certain Events of Default, declare the Obligations
to be immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Grantor),
whereupon the same shall become immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Grantor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Beneficiary’s prior written consent, Beneficiary (and/or Trustee as so
required by applicable law) may invoke any legal remedies to dispossess Grantor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Beneficiary may deem reasonable under the circumstances
(including, without limitation, making such repairs, alterations, additions and
improvements and taking other actions, from time to time, as Beneficiary deems
necessary or desirable), and apply all Rents and other amounts collected by
Beneficiary in connection therewith in accordance with the provisions of
Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Deed of Trust by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or (or, in the case of Beneficiary,
credit) in one or more parcels. With respect to any notices required or
permitted under the UCC, Grantor agrees that ten (10) days’ prior written notice
shall be deemed commercially reasonable. At any such sale by virtue of any
judicial proceedings, power of sale or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, Grantor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Grantor, and against all other persons
claiming or to claim the property sold or any part thereof, by, through or under
Grantor. Beneficiary or any of the other Secured Parties may be a purchaser at
such sale. If Beneficiary or such other Secured Party is the highest bidder,
Beneficiary or such other Secured Party may credit the portion of the purchase
price that would be distributed to Beneficiary or such other Secured Party
against the Obligations in lieu of paying cash. In the event this Deed of Trust
is foreclosed by judicial action, appraisement of the Mortgaged Property is
waived to the fullest extent permitted by law. Beneficiary (and/or Trustee as so
required by applicable law) may adjourn from time to time any sale by it to be
made under or by virtue hereof by announcement

 

Exhibit D-3 - 7



--------------------------------------------------------------------------------

at the time and place appointed for such sale or for such adjourned sale or
sales, and Beneficiary (and/or Trustee as so required by applicable law),
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
(unless such notice is required by applicable law) or regard to the adequacy of
the Mortgaged Property for the repayment of the Obligations, the appointment of
a receiver of the Mortgaged Property, and Grantor irrevocably consents to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 5.7; provided, however, notwithstanding the appointment of any receiver,
Beneficiary shall be entitled as pledgee to the possession and control of any
cash, deposits or instruments at the time held by or payable or deliverable
under the terms of any applicable Loan Document to Beneficiary.

(f) Other. Exercise all other rights, remedies and recourses granted under the
applicable Loan Documents or otherwise available at law or in equity, including
pursuit of a deficiency judgment, if applicable.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Beneficiary in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary and
the other Secured Parties shall have all rights, remedies and recourses granted
in any applicable Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Grantor or others obligated
under any applicable Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Beneficiary or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Trustee or Beneficiary or any other Secured Party in
the enforcement of any rights, remedies or recourses under any applicable Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 5.4 Release of and Resort to Collateral. Beneficiary, and, at
Beneficiary’s written direction, Trustee, may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the Lien or security interest created in
or evidenced by any applicable Loan Documents or their status as a first
priority Lien and security interest in and to the Mortgaged Property. For
payment of the Obligations, Beneficiary may resort to any other security in such
order and manner as Beneficiary may elect.

Section 5.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Obligations or any part thereof,
or of any proceedings to foreclose the Lien and security interest created and
evidenced hereby or otherwise enforce the provisions hereof or of any other
proceedings in aid of the enforcement hereof, Grantor shall enter its voluntary
appearance in such action, suit or proceeding. To the fullest extent permitted
by law, Grantor hereby irrevocably and unconditionally waives and releases

 

Exhibit D-3 - 8



--------------------------------------------------------------------------------

(a) all benefit that might accrue to Grantor by virtue of any present or future
statute of limitations or law or judicial decision exempting the Mortgaged
Property from attachment, levy or sale on execution or providing for any stay of
execution, exemption from civil process, redemption or extension of time for
payment, (b) all notices of any Event of Default (except for those Events of
Default of which Beneficiary is required to provide notice to Grantor pursuant
to the terms of any applicable Loan Document) or of Beneficiary’s election to
exercise or the actual exercise of any right, remedy or recourse provided for
under any applicable Loan Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Grantor shall not claim, take
or insist on any benefit or advantage of any law now or hereafter in force
providing for the valuation or appraisal of the Mortgaged Property, or any part
thereof, prior to any sale or sales of the Mortgaged Property which may be made
pursuant to this Deed of Trust, or pursuant to any decree, judgment or order of
any court of competent jurisdiction. Grantor covenants not to hinder, delay or
impede the execution of any power granted or delegated to Trustee or Beneficiary
by this Deed of Trust but to suffer and permit the execution of every such power
as though no such law or laws had been made or enacted.

Section 5.6 Discontinuance of Proceedings. If Beneficiary or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under any applicable Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Beneficiary or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Grantor, Beneficiary and the other Secured Parties shall be restored to their
former positions with respect to the Obligations, any applicable Loan Documents,
the Mortgaged Property and otherwise, and the rights, remedies, recourses and
powers of Beneficiary and the other Secured Parties shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Beneficiary or any other Secured Party thereafter to exercise any right,
remedy or recourse under any applicable Loan Documents for such Event of
Default.

Section 5.7 Application of Proceeds. Beneficiary (or the receiver, if one is
appointed) shall, subject to any applicable Intercreditor Agreement and the
Master Lease Intercreditor Agreements, promptly apply the proceeds of any sale
of, and the Rents and other amounts generated by the holding, leasing,
management, operation or other use of the Mortgaged Property, in the following
order unless otherwise required by applicable law:

(a) FIRST, to the payment of all fees and reasonable and documented
out-of-pocket costs and expenses incurred by Trustee or Beneficiary of taking
possession of the Mortgaged Property and of holding, using, leasing, repairing,
improving and selling the same, or otherwise in connection with this Deed of
Trust, any other Loan Document or any of the Obligations secured by such
Mortgaged Property, including, without limitation (1) receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) all court costs, (3) the reasonable fees and expenses of
Beneficiary’s agents and legal counsel and Trustee’s agents and legal counsel,
(4) the repayment of all advances made by Trustee or Beneficiary hereunder or
under any other Loan Document on behalf of any applicable Loan Party, (5) any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any applicable Loan Document and
(6) costs of advertisement;

(b) SECOND, to the payment in full of the Obligations secured by such Mortgaged
Property (the amounts so applied to be distributed among each Series of Secured
Parties pro rata based on the respective amounts of such Obligations owed to
them on the date of any such distribution (or in accordance with such other
method of distribution as may be set forth in any applicable First Lien
Intercreditor Agreement)), with (x) the portion thereof distributed to

 

Exhibit D-3 - 9



--------------------------------------------------------------------------------

the Credit Agreement Secured Parties to be further distributed in accordance
with the Credit Agreement and (y) the portion thereof distributed to the Secured
Parties of any other Series to be further distributed in accordance with the
applicable provisions of the Other First Lien Agreement governing such Series;
and

(c) THIRD, to Grantor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct;

provided, that in no event shall (x) the proceeds of any collection or sale of
any Specified Excluded Collateral be applied to the relevant Series of
Obligations under any Other First Lien Agreement or replacement Credit Agreement
that is not secured by such Specified Excluded Collateral or (y) the Mortgaged
Property or the proceeds of any collection or sale of any Mortgaged Property of
Grantor be applied to any Excluded Swap Obligations.

Unless otherwise required by applicable law, Beneficiary shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Deed of Trust. Subject to applicable law, upon
any sale of Mortgaged Property by Beneficiary (and/or Trustee as so required by
applicable law) (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by Beneficiary
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Mortgaged Property so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Beneficiary or such officer or be answerable in any
way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Subject to applicable law, any sale of
the Mortgaged Property or any part thereof in accordance with Section 5.1(d)
will divest all right, title and interest of Grantor in and to the property
sold. Subject to applicable law, any purchaser at a foreclosure sale will
receive immediate possession of the property purchased. If Grantor retains
possession of such property or any part thereof subsequent to such sale, Grantor
will be considered a tenant at sufferance of the purchaser, and will, if Grantor
remains in possession after demand to remove, be subject to eviction and removal
by process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Grantor. All reasonable sums advanced and
expenses incurred at any time by Trustee or Beneficiary under this Section 5.9,
or otherwise under this Deed of Trust or applicable law, shall bear interest
from the date that such sum is advanced or expense incurred, to and including
the date of reimbursement, computed at the highest rate at which interest is
then computed on any portion of the Obligations and all such sums, together with
such interest thereon, shall be secured by this Deed of Trust to the extent
permitted by applicable law.

(b) To the extent contemplated by Section 9.05 of the Credit Agreement or any
equivalent provision of any Other First Lien Agreement, Grantor shall pay all
reasonable and documented out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Deed of Trust or the enforcement, compromise or settlement of the
Obligations or any claim under this Deed of Trust, and for the curing thereof,
or for defending or asserting the rights and claims of Trustee or Beneficiary in
respect thereof, by litigation or otherwise.

 

Exhibit D-3 - 10



--------------------------------------------------------------------------------

Section 5.10 No Mortgagee in Possession. To the fullest extent permitted by
applicable law, neither the enforcement of any of the remedies under this
Article V, the assignment of the Rents and Leases under Article VI, the security
interests under Article VII, nor any other remedies afforded to Beneficiary
under any applicable Loan Document, at law or in equity shall cause Beneficiary
or any other Secured Party to be deemed or construed to be a mortgagee in
possession of the Mortgaged Property, to obligate Beneficiary or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Grantor in Section 2.1, Grantor hereby absolutely and unconditionally
assigns, sells, transfers and conveys to Beneficiary all of its right, title and
interest in and to all Leases (but only to the extent permitted under such
Leases), whether now existing or hereafter entered into, and all of its right,
title and interest in and to all Rents. This assignment is an absolute
assignment and not an assignment for additional security only. So long as no
Event of Default shall have occurred and be continuing, and so long as
Beneficiary has not provided written notice of its revocation of such license,
Grantor shall have a revocable license from Beneficiary to exercise all rights
extended to the landlord under the Leases, including the right to receive and
collect all Rents and to hold the Rents in trust for use in the payment and
performance of the Obligations and to otherwise use the same. The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing and no such notice has been given.
Upon the occurrence and during the continuance of an Event of Default, whether
or not legal proceedings have commenced, and without regard to waste, adequacy
of security for the Obligations or solvency of Grantor, the license herein
granted shall, at the election of Beneficiary, expire and terminate, upon
written notice to Grantor by Beneficiary.

Section 6.2 Perfection Upon Recordation. Grantor acknowledges that it has taken
all actions necessary to obtain, and that upon recordation of this Deed of
Trust, Beneficiary shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Grantor acknowledges
and agrees that upon recordation of this Deed of Trust, Beneficiary’s interest
in the Rents, to the extent permitted under applicable law, shall be deemed to
be fully perfected, “choate” and enforced as to Grantor and to the extent
permitted under applicable law, all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Deed of Trust, making formal demand
for the Rents, obtaining the appointment of a receiver or taking any other
affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, to the extent permitted under applicable
law, Grantor and Beneficiary agree that (a) this Deed of Trust shall constitute
a “security agreement” for purposes of Section 552(b) of the Bankruptcy Code,
(b) the security interest created by this Deed of Trust extends to property of
Grantor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and (c) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.

ARTICLE VII SECURITY AGREEMENT

Section 7.1 Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records. To this end, Grantor grants to Beneficiary a
first priority security interest in the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax

 

Exhibit D-3 - 11



--------------------------------------------------------------------------------

Refunds, Proceeds, Insurance, Condemnation Awards, Records and all other
Mortgaged Property which is personal property to secure the payment and
performance of the Obligations, and agrees that Beneficiary shall have all the
rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and Records sent to Grantor at least ten (10) days prior to any action
under the UCC shall constitute reasonable notice to Grantor. In the event of any
conflict or inconsistency whatsoever between the terms of this Deed of Trust and
the terms of the Collateral Agreement with respect to the collateral covered
both therein and herein, including, but not limited to, with respect to whether
any such Mortgaged Property is to be subject to a security interest or the use,
maintenance or transfer of any such Mortgaged Property, the Collateral Agreement
shall control, govern, and prevail, to the extent of any such conflict or
inconsistency. For the avoidance of doubt, no personal property of Grantor that
does not constitute “Article 9 Collateral” under and as defined in the
Collateral Agreement shall be subject to any security interest of Beneficiary or
any Secured Party or constitute collateral hereunder.

Section 7.2 Financing Statements. Grantor shall prepare and deliver to
Beneficiary such financing statements, and shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case in form and substance reasonably satisfactory to Beneficiary, as
Beneficiary may, from time to time, reasonably consider necessary to create,
perfect and preserve Beneficiary’s security interest hereunder (and such
financing statements may describe the collateral as “all assets”). Grantor
hereby irrevocably authorizes Beneficiary to cause financing statements (and
amendments thereto and continuations thereof) and any such documents,
instruments and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest. Grantor represents and warrants to Beneficiary that Grantor’s
jurisdiction of organization is the State of [•].

Section 7.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Deed of Trust shall comply with the requirements of the
UCC for a deed of trust instrument to be filed as a financing statement. Grantor
is the “Debtor” and its name and mailing address are set forth in the preamble
of this Deed of Trust (immediately preceding Article I). Beneficiary is the
“Secured Party” for purposes of the UCC and its name and mailing address from
which information concerning the security interest granted herein may be
obtained are also set forth in the preamble of this Deed of Trust (immediately
preceding Article I). A statement describing the portion of the Mortgaged
Property comprising the fixtures hereby secured is set forth in the definition
of “Mortgaged Property” in Section 1.1. Grantor represents and warrants to
Beneficiary that Grantor is the record owner of the Mortgaged Property.

ARTICLE VIII MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) or, with
respect to any holder of obligations under any Other First Lien Agreement,
addressed to the Authorized Representative of such holder at its address set
forth in the applicable Other First Lien Secured Party Consent, as such address
may be changed by written notice to Grantor.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Deed of Trust are intended by
Grantor, Trustee and Beneficiary to be, and shall be construed as, covenants
running with the Land. As used herein, “Grantor”

 

Exhibit D-3 - 12



--------------------------------------------------------------------------------

shall refer to the party named in the first paragraph of this Deed of Trust and
to any subsequent owner of all or any portion of the Mortgaged Property. All
persons who may have or acquire an interest in the Premises shall be deemed to
have notice of, and be bound by, the terms of the Collateral Agreement and the
other Loan Documents; provided, however, that no such party shall be entitled to
any rights thereunder without the prior written consent of Beneficiary.

Section 8.3 Attorney-in-Fact. Subject to any applicable Intercreditor Agreements
and the Master Lease Intercreditor Agreements, Grantor hereby irrevocably
appoints Beneficiary as its attorney-in-fact, which agency is coupled with an
interest and with full power of substitution, with full authority in the place
and stead of Grantor and in the name of Grantor or otherwise (a) to execute
and/or record any notices of completion, cessation of labor or any other notices
that Beneficiary reasonably deems appropriate to protect Beneficiary’s interest,
if Grantor shall fail to do so within ten (10) days after written request by
Beneficiary, (b) upon the issuance of a deed pursuant to the foreclosure of this
Deed of Trust or the delivery of a deed in lieu of foreclosure, to execute all
instruments of assignment, conveyance or further assurance with respect to the
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards and Records in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare and
file or record financing statements and continuation statements, and to prepare,
execute and file or record applications for registration and like papers
necessary to create, perfect or preserve Beneficiary’s security interests and
rights in or to any of the Mortgaged Property, and (d) after the occurrence and
during the continuance of any Event of Default, to perform any obligation of
Grantor hereunder; provided, however, that (1) Beneficiary shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Beneficiary in such performance shall be added to and included in
the Obligations and shall bear interest at the highest rate at which interest is
then computed on any portion of the Obligations; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section 8.3. Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.

Section 8.4 Successors and Assigns. Whenever in this Deed of Trust Grantor,
Trustee or Beneficiary are referred to, such reference shall be deemed to
include the permitted successors and assigns of each of them, and all covenants,
promises and agreements by or on behalf of Grantor that are contained in this
Deed of Trust shall bind its permitted successors and assigns and inure to the
benefit of Trustee and Beneficiary and each of their successors and assigns.

Section 8.5 Waivers; Amendments.

(a) No failure or delay by Beneficiary or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Beneficiary and any other Secured Party hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Deed of Trust or consent to any departure by Grantor therefrom shall in any
event be effective unless the same shall be permitted by Section 8.5(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan, the issuance of a Letter of Credit or the
incurrence of any Other First Lien Obligations shall not be construed as a
waiver of any Default or Event of Default, regardless of whether Beneficiary or
any other Secured Party may have had notice or knowledge of such Default or
Event of Default at the time. No notice or demand on Grantor in any case shall
entitle Grantor to any other or further notice or demand in similar or other
circumstances.

 

Exhibit D-3 - 13



--------------------------------------------------------------------------------

(b) Neither this Deed of Trust nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by Beneficiary and Grantor (and, if required by applicable law. Trustee),
subject to any consent required in accordance with Section 9.08 of the Credit
Agreement (or any Equivalent Provision thereof), and the consent of each other
Authorized Representative if and to the extent required by (and in accordance
with) the applicable Other First Lien Agreement, and except as otherwise
provided in any applicable Intercreditor Agreement. Beneficiary may conclusively
rely on a certificate of an officer of the Borrower as to whether any amendment
contemplated by this Section 8.5(b) is permitted without any further inquiry.

(c) Notwithstanding anything to the contrary contained herein, Beneficiary may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to the Mortgaged Property where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Deed of
Trust or any other Loan Document.

Section 8.6 WAIVER OF JURY TRIAL. GRANTOR AND, BY ITS ACCEPTANCE HEREOF,
BENEFICIARY, EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS DEED OF
TRUST (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). GRANTOR CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BENEFICIARY OR ANY OTHER SECURED
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BENEFICIARY OR SUCH OTHER
SECURED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.

Section 8.7 Termination or Release.

In each case, subject to the terms of any applicable Intercreditor Agreement and
the Master Lease Intercreditor Agreements:

(a) This Deed of Trust and all Liens and security interests created by this Deed
of Trust shall automatically terminate and/or be released all without delivery
of any instrument or performance of any act by Trustee or Beneficiary, all
rights to the Mortgaged Property shall automatically revert to Grantor, and
Beneficiary shall automatically assign back to Grantor all of its right, title
and interest in the Leases and Rents, upon the occurrence of the Termination
Date or, if any Other First Lien Obligations are outstanding on the Termination
Date, the date when all Other First Lien Obligations (in each case other than
contingent or unliquidated obligations or liabilities not then due and any other
obligations that, by the terms of any Other First Lien Agreements, are not
required to be paid in full prior to termination and release of the Mortgaged
Property) have been paid in full and the Secured Parties have no further
commitment to extend credit under any Other First Lien Agreement.

(b) Grantor shall automatically be released from its obligations hereunder and
the Lien and security interests in the Mortgaged Property of Grantor shall be
automatically released upon the consummation of any transaction not prohibited
by the Credit Agreement or any Other First Lien Agreement as a result of which
Grantor ceases to be the Borrower or a Subsidiary of the Borrower or otherwise
becomes an Excluded Subsidiary or ceases to be a Loan Party, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Mortgaged Property shall revert to Grantor.

 

Exhibit D-3 - 14



--------------------------------------------------------------------------------

(c) (i) Upon any sale or other transfer by Grantor of any of the Mortgaged
Property that is not prohibited by the Credit Agreement or any Other First Lien
Agreement to any person that is not (and is not required to become) a Loan
Party, (ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Mortgaged Property pursuant to
Section 9.18 of the Credit Agreement (or any Equivalent Provision thereof) and
any equivalent provision of any applicable Other First Lien Agreement (in each
case, to the extent required thereby), or (iii) as otherwise may be provided in
any applicable Intercreditor Agreement or any Master Lease Intercreditor
Agreement, the Lien and security interest in such Mortgaged Property shall be
automatically released, all without delivery of any instrument or performance of
any act by any party.

(d) Solely with respect to the Credit Agreement Secured Obligations, Grantor
shall automatically be released from its obligations hereunder and/or the Lien
and security interests in the Mortgaged Property securing the Credit Agreement
Secured Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in Section 9.18 of the Credit
Agreement (or any Equivalent Provision thereof) without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Grantor.

(e) Solely with respect to any Series of Other First Lien Obligations, Grantor
shall automatically be released from its obligations hereunder and/or the Lien
and security interests in the Mortgaged Property securing such Series of Other
First Lien Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in the section governing
release of collateral in the applicable Other First Lien Agreement governing
such Series of Other First Lien Obligations, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Grantor.

(f) If any Mortgaged Property shall become subject to the release provisions set
forth in any applicable Intercreditor Agreement, the Lien created hereunder on
such Mortgaged Property shall be automatically released to the extent (and only
to the extent) provided therein.

(g) In connection with any termination or release pursuant to this Section 8.7,
Beneficiary and/or Trustee shall execute and deliver to Grantor, at Grantor’s
expense, all documents that Grantor shall reasonably request and reconveyances
to evidence such termination or release (including, without limitation, deed of
trust releases or UCC amendment or termination statements, as applicable), and
will duly assign and transfer to Grantor, such of the Mortgaged Property that
may be in the possession of Trustee or Beneficiary and has not theretofore been
sold or otherwise applied or released pursuant to this Deed of Trust. Any
execution and delivery of documents pursuant to this Section 8.7 shall be
without recourse to or warranty by Trustee and Beneficiary. In connection with
any release pursuant to this Section 8.7, Grantor shall be permitted to take any
action in connection therewith consistent with such release including, without
limitation, the filing of UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release (forms
of which shall be reasonably acceptable to Beneficiary and/or Trustee) prepared
by the Borrower pursuant to this Section 8.7, Beneficiary and/or Trustee shall
execute, deliver or acknowledge such instruments or releases to evidence the
release of the Mortgaged Property permitted to be released pursuant to this Deed
of Trust. Grantor agrees to pay all reasonable and documented out-of-pocket
expenses incurred by Beneficiary and/or Trustee (and its representatives and
counsel) in connection with the execution and delivery of such release documents
or instruments.

 

Exhibit D-3 - 15



--------------------------------------------------------------------------------

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Obligations secured hereby, or any agreement between Grantor and
Beneficiary or any rights or remedies of Beneficiary or any other Secured Party.

Section 8.9 Applicable Law. The provisions of this Deed of Trust shall be
governed by and construed under the laws of the state in which the Land is
located.

Section 8.10 Headings; Interpretation. The Article, Section and Subsection
titles hereof are inserted for convenience of reference only and shall in no way
alter, modify or define, or be used in construing, the text of such Articles,
Sections or Subsections. All Articles, Sections, Subsections or Exhibits are
references to the Articles, Sections, Subsections or Exhibits of this Deed of
Trust unless otherwise expressly stated.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Deed of Trust should be held invalid, illegal or unenforceable
in any respect, such provision shall be enforced to the maximum extent permitted
by law and the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. Grantor
and Beneficiary shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.12 Entire Agreement. This Deed of Trust and the other Loan Documents
embody the entire agreement and understanding between Grantor, Trustee and
Beneficiary relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the applicable Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 8.13 Person Serving as Beneficiary. On the Closing Date and as of the
date hereof, Beneficiary is the Administrative Agent. Written notice of
resignation by the Administrative Agent under the Credit Agreement pursuant to
the Credit Agreement shall also constitute notice of resignation as Beneficiary
under this Deed of Trust. Upon the acceptance of any appointment as the
Administrative Agent under the Credit Agreement by a successor, that successor
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Beneficiary pursuant hereto. Immediately
upon the occurrence of the Termination Date, if any other Series of Secured
Obligations is then outstanding, the Authorized Representative of such Series
(or, if more than one such Series is outstanding, the Applicable First Lien
Authorized Representative) shall be deemed Beneficiary for all purposes under
this Deed of Trust. Beneficiary immediately prior to any change in Beneficiary
pursuant to this Section 8.13 (the “Prior Beneficiary”) shall be deemed to have
assigned all of its rights, powers and duties hereunder to the successor
Beneficiary determined in accordance with this Section 8.13 (the “Successor
Beneficiary”) and the Successor Beneficiary shall be deemed to have accepted,
assumed and succeeded to such rights, powers and duties. The Prior Beneficiary
shall cooperate with Grantor and such Successor Beneficiary to ensure that all
actions are taken that are necessary or reasonably requested by the Successor
Beneficiary to vest in such Successor Beneficiary the rights granted to the
Prior Beneficiary hereunder with respect to the Mortgaged Property, including
(a) the filing of amended financing statements in the appropriate filing
offices, (b) to the extent that the Prior Beneficiary holds, or a third party
holds on its behalf, physical possession of or “control” (as defined in the UCC)
(or any similar concept under foreign law) over Mortgaged Property pursuant to
this Deed of Trust or any other

 

Exhibit D-3 - 16



--------------------------------------------------------------------------------

Security Document, the delivery to the Successor Beneficiary of the Mortgaged
Property in its possession or control together with any necessary endorsements
to the extent required by this Deed of Trust, and (c) the execution and delivery
of any further documents, financing statements or agreements and the taking of
all such further action that may be required under any applicable law, or that
the Successor Beneficiary may reasonably request, all without recourse to, or
representation or warranty by, the Prior Beneficiary and at the sole cost and
expense of Grantor. In addition, Beneficiary hereunder shall at all times be the
same person that is the “Collateral Agent” under each First Lien Intercreditor
Agreement then in effect. Written notice of resignation by the “Collateral
Agent” pursuant to each First Lien Intercreditor Agreement then in effect shall
also constitute notice of resignation as Beneficiary under this Deed of Trust.
Upon the acceptance of any appointment as the “Collateral Agent” under each
First Lien Intercreditor Agreement by a successor “Collateral Agent”, the
successor “Collateral Agent” shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Beneficiary
pursuant to this Deed of Trust. Beneficiary shall have the right hereunder to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of the Mortgaged Property) in accordance
with the terms of the Credit Agreement, this Deed of Trust and other Loan
Documents. Beneficiary and all other persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of
Beneficiary, without inquiry into the existence of required consents or
approvals of the Secured Parties therefor. The provisions of Section 8.04 of the
Credit Agreement apply mutatis mutandis as if set forth herein.

Section 8.14 Recording Documentation to Assure Security. Grantor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Deed of Trust and any financing statement, continuation
statement or similar instrument relating to any of the Mortgaged Property or to
any property intended to be subject to the Lien hereof or the security interests
created hereby to be filed, registered and recorded in such manner and in such
places as may be required by any present or future law and shall take such
actions as Beneficiary shall reasonably deem necessary in order to publish
notice of and fully to protect the validity and priority of the Liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Beneficiary therein. Grantor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Trustee or Beneficiary advances any sums to pay the amounts set forth in
the preceding sentence, such advances shall be secured by this Deed of Trust.

Section 8.15 Further Acts. Grantor shall, at the sole cost and expense of
Grantor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Beneficiary or Trustee shall from time to time reasonably request, which may be
necessary in the reasonable judgment of Beneficiary from time to time to assure,
perfect, convey, assign, mortgage, pledge, transfer and confirm unto Beneficiary
and Trustee, the property and rights hereby conveyed or assigned or which
Grantor may be or may hereafter become bound to convey or assign to Beneficiary
and Trustee or for carrying out the intention or facilitating the performance of
the terms hereof or the filing, registering or recording hereof. Grantor shall
pay or cause to be paid all taxes and fees incident to such filing, registration
and recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Beneficiary or Trustee advances any sums to pay the amounts set forth in
the preceding sentence, such advances shall be secured by this Deed of Trust.

 

Exhibit D-3 - 17



--------------------------------------------------------------------------------

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Grantor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Grantor or constructed, assembled or placed by Grantor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further pledge, mortgage,
conveyance, assignment or other act by Grantor, shall become subject to the Lien
and security interest of this Deed of Trust as fully and completely and with the
same effect as though now owned by Grantor and specifically described in the
grant of the Mortgaged Property above, but at any and all times Grantor will
execute and deliver to Beneficiary any and all such further pledges, assurances,
mortgages, deeds of trust, conveyances or assignments thereof as Beneficiary may
reasonably require for the purpose of expressly and specifically subjecting the
same to the Lien and security interest of this Deed of Trust.

Section 8.17 Relationship. The relationship of Beneficiary to Grantor hereunder
is strictly and solely that of creditor and debtor and grantor and beneficiary
and nothing contained in the Credit Agreement, the Collateral Agreement, any
Other First Lien Agreement, this Deed of Trust, any other Loan Document or any
other document or instrument now existing and delivered in connection therewith
or otherwise in connection with the Obligations is intended to create, or shall
in any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship of any
nature whatsoever between Beneficiary and Grantor other than as creditor and
debtor and beneficiary and grantor.

Section 8.18 Beneficiary’s Fees and Expenses; Indemnification.

(a) Grantor agrees that Beneficiary shall be entitled to reimbursement of its
expenses incurred hereunder by Grantor, and Beneficiary and other Indemnitees
shall be indemnified by Grantor, in each case of this clause (a), mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement (or any Equivalent
Provision thereof) or any equivalent provision of any Other First Lien
Agreement.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.18 shall remain operative and in full force and effect
regardless of the termination of this Deed of Trust or any other Loan Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Deed of Trust or any other Loan Document, or any investigation made by
or on behalf of Beneficiary or any other Secured Party. All amounts due under
this Section 8.18 shall be payable within thirty (30) days after written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) For the avoidance of doubt, the provisions of Article VIII of the Credit
Agreement or any equivalent provisions of any Other First Lien Agreement shall
also apply to Beneficiary acting under or in connection with this Deed of Trust
in such capacity. No provision of this Deed of Trust shall require Beneficiary
to expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers.

Section 8.19 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Deed of Trust, or for recognition or enforcement of any
judgment, and each of the parties hereto

 

Exhibit D-3 - 18



--------------------------------------------------------------------------------

hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Deed of Trust shall affect
any right that any party may otherwise have to bring any action or proceeding
relating to this Deed of Trust, the Mortgaged Property, the Collateral, or
Grantor’s other properties, in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Deed of Trust or any other Loan
Document in any New York State or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.1. Nothing in this Deed of Trust or any other
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 8.20 Subject to Intercreditor Agreements, Master Lease Intercreditor
Agreements and Master Leases.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted herein to Beneficiary for the benefit of the Secured Parties
pursuant to this Deed of Trust and (ii) the exercise of any right or remedy by
Beneficiary hereunder or the application of proceeds (including insurance and
condemnation proceeds) of any Mortgaged Property, in each case, are subject to
the limitations and provisions of any applicable Intercreditor Agreement to the
extent provided therein. In the event of any conflict between the terms of such
applicable Intercreditor Agreement and the terms of this Deed of Trust, the
terms of such applicable Intercreditor Agreement shall govern.

(b) Notwithstanding anything herein to the contrary, the Lien and security
interest granted to Beneficiary pursuant to this Deed of Trust in the Tenant’s
Pledged Property (as defined in each Master Lease) and the exercise of any right
or remedy by Beneficiary hereunder against the Tenant’s Pledged Property are
subject to the provisions of the applicable Master Lease Intercreditor
Agreement. In the event of any conflict between the terms of any Master Lease
Intercreditor Agreement and this Deed of Trust, the terms of such Master Lease
Intercreditor Agreement shall govern and control.

(c) Notwithstanding anything herein to the contrary, [(i) any exercise of
remedies hereunder or under any other Security Document that would affect the
Leasehold Estate (as defined in the CPLV Master Lease) is subject and
subordinate to the terms of the CPLV Master Lease, (ii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate (as defined in the Non-CPLV Master Lease) is subject and subordinate to
the terms of the Non-CPLV Master Lease, and (iii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate or similar term (as defined in each other Master Lease, Additional Master
Lease or Additional Lease) is subject and subordinate to the terms of such other
Master Lease, Additional Master Lease or Additional Lease.]†

 

 

†  Relevant provisions to be included in the applicable deed of trust.

 

Exhibit D-3 - 19



--------------------------------------------------------------------------------

Section 8.21 Other First Lien Obligations. Upon the execution and delivery by
the Borrower to Beneficiary and each Authorized Representative of a fully
executed Other First Lien Secured Party Consent in accordance with Section 7.23
of the Collateral Agreement, the holders of the Other First Lien Obligations as
set forth in such Other First Lien Secured Party Consent shall automatically be
secured by the Mortgaged Property hereunder without any further action, and such
holder shall automatically become a Secured Party hereunder.

Section 8.22 Application of Gaming Laws and Liquor Laws. Notwithstanding
anything herein to the contrary, this Deed of Trust and any other Loan Document
are subject to Gaming Laws and Liquor Laws. Without limiting the foregoing,
Beneficiary’s acceptance of this Deed of Trust shall be conclusively deemed an
acknowledgment by Beneficiary that (i) the Secured Parties are subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, in their
discretion, for licensing, qualification or findings of suitability or to file
or provide other information, and (ii) all rights, remedies and powers in or
under this Deed of Trust and the other Loan Documents, including with respect to
the Mortgaged Property and the ownership and operation of facilities may be
subject to the jurisdiction of the Gaming Authorities and Liquor Authorities,
and may be exercised only to the extent that the exercise thereof does not
violate any applicable provisions of the Gaming Laws and Liquor Laws and only to
the extent that required approvals (including prior approvals), if any, are
obtained from the relevant Gaming Authorities and Liquor Authorities.

ARTICLE IX REGARDING TRUSTEE

Section 9.1 Trustee’s Powers and Liabilities.

(a) Trustee, by acceptance hereof, covenants faithfully to perform and fulfill
the trusts herein created, being liable, however, only for gross negligence, bad
faith or willful misconduct, and hereby waives any statutory fee for any
services rendered by it in accordance with the terms thereof. All authorities,
powers and discretions given in this Deed of Trust to Trustee and/or Beneficiary
may be exercised by either, without the other, with the same effect as if
exercised jointly;

(b) Trustee may resign at any time upon giving thirty (30) days’ notice in
writing to Grantor and to Beneficiary;

(c) Beneficiary may remove Trustee at any time or from time to time and select a
successor trustee. In the event of the death, removal, resignation, refusal to
act, inability to act or absence of Trustee from the state in which the Premises
are located, or in its sole discretion for any reason whatsoever, Beneficiary
may, upon notice to Grantor and without specifying the reason therefore and
without applying to any court, select and appoint a successor trustee, and all
powers, rights, duties and authority of the former trustee, as aforesaid, shall
thereupon become vested in such successor. Such substitute trustee shall not be
required to give bond for the faithful performance of his duties unless required
by Beneficiary. Such substitute trustee shall be appointed by written instrument
duly recorded in the county where the Land is located. Grantor hereby ratifies
and confirms any and all acts that the herein named Trustee, or his successor or
successors in this trust, shall do lawfully by virtue hereof. Grantor hereby
agrees, on behalf of itself and its heirs, executors, administrators and
assigns, that the recitals contained in any deed or deeds executed in due form
by any Trustee or substitute trustee, acting under the provisions of this
instrument, shall be prima facie evidence of the facts recited, and that it
shall not be necessary to prove in any court, otherwise than by such recitals,
the existence of the facts essential to authorize the execution and delivery of
such deed or deeds and the passing of title thereby;

 

Exhibit D-3 - 20



--------------------------------------------------------------------------------

(d) Trustee shall not be required to see that this Deed of Trust is recorded nor
liable for its validity or its priority as a first deed of trust, or otherwise,
nor shall Trustee be answerable or responsible for performance or observance of
the covenants and agreements imposed upon Grantor or Beneficiary by this Deed of
Trust or any other agreement. Trustee, as well as Beneficiary, shall have
authority in their respective discretion to employ agents and attorneys in the
execution of this trust and to protect the interest of the Beneficiary
hereunder, and to the fullest extent permitted by law they shall be compensated
and all expenses relating to the employment of such agents and/or attorneys,
including expenses of litigation, shall be paid out of the proceeds of the sale
of the Mortgaged Property conveyed hereby should a sale be had, but if no such
sale be had, all sums so paid out shall be recoverable to the fullest extent
permitted by law by all remedies at law or in equity; and

(e) At any time, or from time to time, without liability therefor and with
ten (10) day’s prior written notice to Grantor, upon written request of
Beneficiary and without affecting the Lien of this Deed of Trust upon the
remainder of the Mortgaged Property, Trustee may (A) reconvey any part of the
Mortgaged Property, (B) consent in writing to the making of any map or plat
thereof, so long as Grantor has consented thereto, (C) join in granting any
easement thereon, so long as Grantor has consented thereto, or (D) join in any
extension agreement or any agreement subordinating the Lien or charge hereof.

ARTICLE X LOCAL LAW PROVISIONS‡

Section 10.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Deed of Trust, in the event of any conflict or inconsistency
between the provisions of this Article X and the other provisions of this Deed
of Trust, the provisions of this Article X will govern.

[The remainder of this page has been intentionally left blank]

 

 

‡  Subject to review by local counsel.

 

Exhibit D-3 - 21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:

    [______________],     a[______________]     By:           Name:       Title:

 

Exhibit D-3 - 22



--------------------------------------------------------------------------------

State of ____________

County of ___________

This instrument was acknowledged before me on __________________________ by
_________________ as _________________ of ________________________.

 

(Signature of Notarial Officer)

 

(Seal, if any)

[local counsel to advise on how to

conform to state law]

 

Exhibit D-3 - 23



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[•]

 

Exhibit D-3 - 24



--------------------------------------------------------------------------------

Exhibit D-4

to Credit Agreement

[FORM OF]

LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

by and from

[•]

as Grantor

to

[•]

as Trustee

for the benefit of

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent,

as Beneficiary

Dated as of [•]

 

Exhibit D-4 - 1



--------------------------------------------------------------------------------

LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

This LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES
AND FIXTURE FILING (this “Deed of Trust”) effective as of [•] (the “Effective
Date”), is made and entered into on [•], by and from [•], a [•], having an
address at One Caesars Palace Dr., Las Vegas, NV 89109, as grantor, assignor and
debtor (in such capacities and together with any successors in such capacities,
“Grantor”), in favor of [•], having an address at [•], as trustee under this
Deed of Trust (together with any successors in such capacity, “Trustee”), for
the benefit of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, having an address at
[•], as collateral agent for the Secured Parties (in such capacity, “Collateral
Agent”), as beneficiary, assignee and secured party hereunder (in such
capacities and, together with its successors and assigns in such capacities,
“Beneficiary”).

Pursuant to that certain Credit Agreement, dated as of October 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among Caesars
Entertainment Operating Company, Inc., a Delaware corporation, CEOC, LLC, a
Delaware limited liability company, the Lenders party thereto from time to time,
Credit Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders
and collateral agent for the Secured Parties, the Lenders and the L/C Issuers
have agreed to extend credit to the Borrower (as defined below).

The Loan Parties may from time to time enter into Secured Cash Management
Agreements and Secured Swap Agreements pursuant to which a Cash Management Bank
or a Hedge Bank, as applicable, party thereto will provide financial
accommodations to the Loan Parties.

The obligations of the Lenders, the L/C Issuers, any Cash Management Bank and
any Hedge Bank to extend such credit and financial accommodations are
conditioned upon, among other things, the execution and delivery by Grantor of
this Deed of Trust.

Grantor, as [a subsidiary of] the Borrower, will derive substantial benefit from
the extension of credit to the Borrower pursuant to the Credit Agreement and any
Other First Lien Obligations and the provision of financial accommodations
pursuant to the Secured Cash Management Agreements and Secured Swap Agreements.

Grantor is willing to execute and deliver this Deed of Trust in order to induce
the Lenders and the L/C Issuers to extend such credit under the Credit
Agreement, to induce any Cash Management Bank and any Hedge Bank to provide such
financial accommodations under any Secured Cash Management Agreement or any
Secured Swap Agreement, respectively, and to induce the holders of any Other
First Lien Obligations to make extensions of credit under the applicable Other
First Lien Agreements, as applicable, and accordingly Grantor covenants and
agrees, in favor of Beneficiary, as follows:

ARTICLE I DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Deed of Trust. As used herein, the following terms shall have the
following meanings:

 

Exhibit D-4 - 2



--------------------------------------------------------------------------------

(a) “Additional Master Lease Intercreditor Agreement” has the meaning set forth
in the Collateral Agreement.

(b) “Authorized Representative” has the meaning set forth in the Collateral
Agreement.

(c) “Bankruptcy Code” has the meaning set forth in Section 6.2.

(d) “Borrower” means (a) on the Closing Date, Caesars Entertainment Operating
Company, Inc. and CEOC, LLC, jointly and severally, and (b) from and after the
occurrence of the CEOC Merger, CEOC, LLC.

(e) “CPLV Intercreditor Agreement” has the meaning set forth in the Collateral
Agreement.

(f) “CPLV Master Lease” has the meaning set forth in the Collateral Agreement.

(g) “Credit Agreement Secured Obligations” has the meaning set forth in the
Collateral Agreement.

(h) “Equivalent Provision” has the meaning set forth in the Collateral
Agreement.

(i) “Event of Default” has the meaning set forth in the Collateral Agreement.

(j) “Intercreditor Agreements” has the meaning set forth in the Collateral
Agreement.

(k) “Loan Documents” means (1) the Credit Agreement, (2) all Other First Lien
Agreements, (3) the Security Documents and (4) for purposes of Section 5.7 and
Section 8.18 only, each First Lien Intercreditor Agreement.

(l) “Master Lease Intercreditor Agreements” has the meaning set forth in the
Collateral Agreement.

(m) “Master Leases” has the meaning set forth in the Collateral Agreement.

(n) “Mortgaged Lease” means that certain [•], dated as of [•], by and between
[•] (the “Lessor”), as owner of the Land, and Grantor, as lessee of the [•] [and
owner of the [•] ], recorded among the land records of [•], as the same may be
amended, supplemented, or modified from time to time, together with all
assignments of the Mortgaged Lease and all credits, deposits, options,
privileges and rights of Grantor as tenant under the Mortgaged Lease, including,
but not limited to, rights of first refusal, if any, the rights, if any, to
renew or extend the Mortgaged Lease for a succeeding term or terms and the
option to purchase, if any, all or any portion of the Land.

(o) “Mortgaged Property” means the leasehold estate in the real property
described in Exhibit A attached hereto and incorporated herein by this
reference, together with any greater estate therein as hereafter may be acquired
by Grantor (including the Lessor’s interest in the Land should such estate be
hereafter acquired by Grantor) and all of Grantor’s right, title and interest
in, to and under all rights, privileges, tenements, hereditaments,
rights-of-way, streets and ways adjacent to the land, easements, appendages and
appurtenances appertaining to the foregoing in each case whether now owned

 

Exhibit D-4 - 3



--------------------------------------------------------------------------------

or hereinafter acquired, including without limitation all riparian, littoral,
water rights, mineral, oil and gas rights, air rights, development rights,
rights of Grantor as declarant or owner under any covenants, conditions,
restrictions or easements, plats and agreements (collectively, the “Land”), and
all of Grantor’s right, title and interest now or hereafter acquired in, to and
under (1) all buildings, structures and other improvements now owned or
hereafter acquired by Grantor, now or at any time situated, placed or
constructed upon, or affixed or permanently moored to, the Land, and, in each
case, all appurtenances thereof (the “Improvements”; the Land and Improvements
are collectively referred to as the “Premises”), (2) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Grantor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Grantor now has or hereafter acquires any rights or any power to transfer
rights and that are or are to become fixtures (as defined in the UCC, defined
below) related to the Land (the “Fixtures”), (3) all goods, accounts, inventory,
general intangibles, instruments, documents, contract rights and chattel paper,
including all such items as defined in the UCC, now owned or hereafter acquired
by Grantor and now or hereafter affixed to, placed upon, used in connection
with, arising from or otherwise related to the Premises (the “Personalty”),
(4) all reserves, escrows or impounds required under the Credit Agreement or any
of the other Loan Documents and all of Grantor’s right, title and interest in
all reserves, deferred payments, deposits, refunds and claims of any nature
relating to the Mortgaged Property (the “Deposit Accounts”), (5) the Mortgaged
Lease, (6) all leases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant to any
person a possessory interest in, or the right to use, all or any part of the
Mortgaged Property, together with all related security and other deposits (the
“Leases”), (7) all of the rents, revenues, royalties, income, proceeds, profits,
accounts receivable, security and other types of deposits, and other benefits
paid or payable by parties to the Leases for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (8) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, indemnities, warranties, permits, licenses, certificates
and entitlements in any way relating to the construction, use, occupancy,
operation, maintenance, enjoyment or ownership of the Mortgaged Property (each,
a “Property Agreement” and collectively, the “Property Agreements”), (9) all
property tax refunds payable with respect to the Mortgaged Property (the “Tax
Refunds”), (10) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”), (11) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Grantor (the
“Insurance”), (12) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to any condemnation or other taking (or any
purchase in lieu thereof) of all or any portion of the Land, Improvements,
Fixtures or Personalty (the “Condemnation Awards”) and (13) any and all right,
title and interest of Grantor in and to any and all drawings, plans,
specifications, file materials, operating and maintenance records, catalogues,
tenant lists, correspondence, advertising materials, operating manuals,
warranties, guarantees, appraisals, studies and data relating to the Mortgaged
Property or the construction of any alteration relating to the Premises or the
maintenance of any Property Agreement (the “Records”). As used in this Deed of
Trust, the term “Mortgaged Property” shall mean all or, where the context
permits or requires, any portion of the above or any interest therein.

(p) “Non-CPLV Intercreditor Agreement” has the meaning set forth in the
Collateral Agreement.

(q) “Non-CPLV Master Lease” has the meaning set forth in the Collateral
Agreement.

 

Exhibit D-4 - 4



--------------------------------------------------------------------------------

(r) “Obligations” means the “Secured Obligations” as defined in the Collateral
Agreement.

(s) “Other First Lien Agreement” has the meaning set forth in the Collateral
Agreement.

(t) “Other First Lien Obligations” has the meaning set forth in the Collateral
Agreement.

(u) “Other First Lien Secured Party Consent” has the meaning set forth in the
Collateral Agreement.

(v) “Permitted Liens” has the meaning set forth in the Collateral Agreement.

(w) “person” has the meaning set forth in the Credit Agreement.

(x) “Secured Parties” has the meaning set forth in the Collateral Agreement.

(y) “Security Documents” has the meaning set forth in the Collateral Agreement.

(z) “Series” has the meaning set forth in the Collateral Agreement.

(aa) “Specified Excluded Collateral” has the meaning set forth in the Collateral
Agreement.

(bb) “State” means the State of [•].

(cc) “UCC” means the Uniform Commercial Code of the State or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than the State, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE II GRANT

Section 2.1 Grant. To secure the full and timely payment and performance of the
Obligations for the benefit of the Secured Parties, Grantor GRANTS, PLEDGES,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Trustee, with power of sale
and assent to decree, for the use and benefit of Beneficiary, and hereby grants
to Beneficiary (for its benefit and for the benefit of the other Secured
Parties) a continuing security interest in, all of Grantor’s estate, right,
title and interest in and to the Mortgaged Property, subject, however, to
Permitted Liens, IN TRUST NEVERTHELESS, on the terms herein set forth, TO HAVE
AND TO HOLD the Mortgaged Property to (i) Trustee, to the extent the same
constitutes real property or an interest therein; provided that the conveyance
to Trustee of the Rents shall be subject to the assignment of such Rents to
Beneficiary as provided herein, and (ii) Beneficiary, to the extent the same
does not constitute real property or an interest therein, in either case for the
benefit of Beneficiary, and Grantor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property,
subject to Permitted Liens, unto each of Trustee and Beneficiary.
Notwithstanding anything to the contrary in this Deed of Trust, Grantor shall
have the right to possess and enjoy the Mortgaged Property until the Beneficiary
notifies Grantor, following the occurrence of an Event of Default, that
Grantor’s right of possession has been terminated.

 

Exhibit D-4 - 5



--------------------------------------------------------------------------------

Section 2.2 Secured Obligations. This Deed of Trust secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Obligations.

Section 2.3 Future Advances. This Deed of Trust shall secure all Obligations,
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing to the Secured Parties under the
Credit Agreement, the other Loan Documents, any Secured Swap Agreement or any
Secured Cash Management Agreement, however incurred, whether interest, discount
or otherwise, and whether the same shall be deferred, accrued or capitalized,
including future advances and re-advances, pursuant to the Credit Agreement, the
other Loan Documents, any Secured Swap Agreement and any Secured Cash Management
Agreement, whether such advances are obligatory or to be made at the option of
the Secured Parties, or otherwise, and any extensions, refinancings,
modifications or renewals of all such Obligations whether or not Grantor
executes any extension agreement or renewal instrument and, in each case, to the
same extent as if such future advances were made on the date of the execution of
this Deed of Trust.

Section 2.4 [Maximum Amount of Indebtedness. The maximum aggregate amount of the
unpaid principal indebtedness secured hereby (exclusive of interest thereon, and
advances for the payment of taxes, assessments, insurance premiums or costs
incurred for the protection of the Mortgaged Property) that may be outstanding
at any time is [•] and No/100 Dollars ($[•]) (the “Secured Amount”), plus, to
the extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the Lien hereof, and expenses incurred by each of Trustee and Beneficiary by
reason of any default by Grantor under the terms hereof, together with interest
thereon, all of which amount shall be secured hereby.

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.]*

Section 2.6 No Release. Nothing set forth in this Deed of Trust shall relieve
Grantor from the performance of any term, covenant, condition or agreement on
Grantor’s part to be performed or observed under or in respect of any of the
Mortgaged Property or from any liability to any person under or in respect of
any of the Mortgaged Property or shall impose any obligation on Trustee,
Beneficiary or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on Grantor’s part to be so performed or
observed or shall impose any liability on Trustee, Beneficiary or any other
Secured Party for any act or omission on the part of Grantor relating thereto or
for any breach of any representation or warranty on the part of Grantor
contained in this Deed of Trust or any other Loan Document, or under or in
respect of the Mortgaged Property or made in connection herewith or therewith.
The obligations of Grantor contained in this Section 2.6 shall survive the
termination hereof and the discharge of Grantor’s other obligations under this
Deed of Trust and the other Loan Documents.

ARTICLE III WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Trustee and Beneficiary as
follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Grantor has
good and valid leasehold interest in the Land, and good and marketable title to
the remainder of the

 

* 

Include if required by local law.

 

Exhibit D-4 - 6



--------------------------------------------------------------------------------

Mortgaged Property, free and clear of any Liens, except Permitted Liens. The
Mortgaged Lease is in full force and effect and has not been amended or modified
(except as contemplated by the definition thereof). Grantor has not received any
notice of default on the part of Grantor from Lessor, nor has Grantor sent any
notice of default on the part of Lessor to Lessor. Grantor’s execution and
delivery of this Deed of Trust and the other Loan Documents do not violate any
of the terms of the Mortgaged Lease. This Deed of Trust creates valid,
enforceable first priority Liens and security interests in favor of Beneficiary
against Grantor’s estate, right, title and interests in the Mortgaged Property
for the benefit of the Secured Parties securing the payment and performance of
the Obligations subject only to Permitted Liens. Upon recordation in the
official real estate records in the county (or other applicable jurisdiction) in
which the Premises are located, this Deed of Trust will constitute a valid and
enforceable first priority Lien on Grantor’s estate, right, title and interests
in the Mortgaged Property in favor of Beneficiary for the benefit of the Secured
Parties subject only to Permitted Liens.

Section 3.2 Lien Status. Grantor shall preserve and protect the first Lien and
security interest status of this Deed of Trust, subject to Permitted Liens.

ARTICLE IV [Intentionally Omitted]

ARTICLE V DEFAULT AND FORECLOSURE

Section 5.1 Remedies. In accordance with, and to the extent consistent with, the
terms of any applicable Intercreditor Agreement and the Master Lease
Intercreditor Agreements, Beneficiary (and/or Trustee as so required by
applicable law) may take any action specified in this Section 5.1. Upon the
occurrence and during the continuance of an Event of Default, Beneficiary
(and/or Trustee as so required by applicable law) may, at Beneficiary’s
election, exercise any or all of the following rights, remedies and recourses:

(a) Acceleration. Subject to any provisions of the applicable Loan Documents
providing for the automatic acceleration of the Obligations upon the occurrence
and during the continuance of certain Events of Default, declare the Obligations
to be immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Grantor),
whereupon the same shall become immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Grantor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Beneficiary’s prior written consent, Beneficiary (and/or Trustee as so
required by applicable law) may invoke any legal remedies to dispossess Grantor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Beneficiary may deem reasonable under the circumstances
(including, without limitation, making such repairs, alterations, additions and
improvements and taking other actions, from time to time, as Beneficiary deems
necessary or desirable), and apply all Rents and other amounts collected by
Beneficiary in connection therewith in accordance with the provisions of
Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Deed of Trust by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or (or, in the case of Beneficiary,
credit) in one or more parcels. With respect to any notices required or
permitted under the UCC, Grantor agrees that ten (10) days’ prior written notice
shall be

 

Exhibit D-4 - 7



--------------------------------------------------------------------------------

deemed commercially reasonable. At any such sale by virtue of any judicial
proceedings, power of sale or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Grantor, and against all other persons claiming or to
claim the property sold or any part thereof, by, through or under Grantor.
Beneficiary or any of the other Secured Parties may be a purchaser at such sale.
If Beneficiary or such other Secured Party is the highest bidder, Beneficiary or
such other Secured Party may credit the portion of the purchase price that would
be distributed to Beneficiary or such other Secured Party against the
Obligations in lieu of paying cash. In the event this Deed of Trust is
foreclosed by judicial action, appraisement of the Mortgaged Property is waived
to the fullest extent permitted by law. Beneficiary (and/or Trustee as so
required by applicable law) may adjourn from time to time any sale by it to be
made under or by virtue hereof by announcement at the time and place appointed
for such sale or for such adjourned sale or sales, and Beneficiary (and/or
Trustee as so required by applicable law), without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
(unless such notice is required by applicable law) or regard to the adequacy of
the Mortgaged Property for the repayment of the Obligations, the appointment of
a receiver of the Mortgaged Property, and Grantor irrevocably consents to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 5.7; provided, however, notwithstanding the appointment of any receiver,
Beneficiary shall be entitled as pledgee to the possession and control of any
cash, deposits or instruments at the time held by or payable or deliverable
under the terms of any applicable Loan Document to Beneficiary.

(f) Other. Exercise all other rights, remedies and recourses granted under the
applicable Loan Documents or otherwise available at law or in equity, including
pursuit of a deficiency judgment, if applicable.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Beneficiary in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary and
the other Secured Parties shall have all rights, remedies and recourses granted
in any applicable Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Grantor or others obligated
under any applicable Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Beneficiary or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Trustee or Beneficiary or any other Secured Party in
the enforcement of any rights, remedies or recourses under any applicable Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 5.4 Release of and Resort to Collateral. Beneficiary, and, at
Beneficiary’s written direction, Trustee, may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Mortgaged Property, any part of the

 

Exhibit D-4 - 8



--------------------------------------------------------------------------------

Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the Lien or security interest created in
or evidenced by any applicable Loan Documents or their status as a first
priority Lien and security interest in and to the Mortgaged Property. For
payment of the Obligations, Beneficiary may resort to any other security in such
order and manner as Beneficiary may elect.

Section 5.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Obligations or any part thereof,
or of any proceedings to foreclose the Lien and security interest created and
evidenced hereby or otherwise enforce the provisions hereof or of any other
proceedings in aid of the enforcement hereof, Grantor shall enter its voluntary
appearance in such action, suit or proceeding. To the fullest extent permitted
by law, Grantor hereby irrevocably and unconditionally waives and releases
(a) all benefit that might accrue to Grantor by virtue of any present or future
statute of limitations or law or judicial decision exempting the Mortgaged
Property from attachment, levy or sale on execution or providing for any stay of
execution, exemption from civil process, redemption or extension of time for
payment, (b) all notices of any Event of Default (except for those Events of
Default of which Beneficiary is required to provide notice to Grantor pursuant
to the terms of any applicable Loan Document) or of Beneficiary’s election to
exercise or the actual exercise of any right, remedy or recourse provided for
under any applicable Loan Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Grantor shall not claim, take
or insist on any benefit or advantage of any law now or hereafter in force
providing for the valuation or appraisal of the Mortgaged Property, or any part
thereof, prior to any sale or sales of the Mortgaged Property which may be made
pursuant to this Deed of Trust, or pursuant to any decree, judgment or order of
any court of competent jurisdiction. Grantor covenants not to hinder, delay or
impede the execution of any power granted or delegated to Trustee or Beneficiary
by this Deed of Trust but to suffer and permit the execution of every such power
as though no such law or laws had been made or enacted.

Section 5.6 Discontinuance of Proceedings. If Beneficiary or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under any applicable Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Beneficiary or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Grantor, Beneficiary and the other Secured Parties shall be restored to their
former positions with respect to the Obligations, any applicable Loan Documents,
the Mortgaged Property and otherwise, and the rights, remedies, recourses and
powers of Beneficiary and the other Secured Parties shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Beneficiary or any other Secured Party thereafter to exercise any right,
remedy or recourse under any applicable Loan Documents for such Event of
Default.

Section 5.7 Application of Proceeds. Beneficiary (or the receiver, if one is
appointed) shall, subject to any applicable Intercreditor Agreement and the
Master Lease Intercreditor Agreements, promptly apply the proceeds of any sale
of, and the Rents and other amounts generated by the holding, leasing,
management, operation or other use of the Mortgaged Property, in the following
order unless otherwise required by applicable law:

(a) FIRST, to the payment of all fees and reasonable and documented
out-of-pocket costs and expenses incurred by Trustee or Beneficiary of taking
possession of the Mortgaged Property and of holding, using, leasing, repairing,
improving and selling the same, or otherwise in connection with this Deed of
Trust, any other Loan Document or any of the Obligations secured by such
Mortgaged Property, including, without limitation (1) receiver’s fees

 

Exhibit D-4 - 9



--------------------------------------------------------------------------------

and expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) all court costs, (3) the reasonable fees and expenses of
Beneficiary’s agents and legal counsel and Trustee’s agents and legal counsel,
(4) the repayment of all advances made by Trustee or Beneficiary hereunder or
under any other Loan Document on behalf of any applicable Loan Party, (5) any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any applicable Loan Document and
(6) costs of advertisement;

(b) SECOND, to the payment in full of the Obligations secured by such Mortgaged
Property (the amounts so applied to be distributed among each Series of Secured
Parties pro rata based on the respective amounts of such Obligations owed to
them on the date of any such distribution (or in accordance with such other
method of distribution as may be set forth in any applicable First Lien
Intercreditor Agreement)), with (x) the portion thereof distributed to the
Credit Agreement Secured Parties to be further distributed in accordance with
the Credit Agreement and (y) the portion thereof distributed to the Secured
Parties of any other Series to be further distributed in accordance with the
applicable provisions of the Other First Lien Agreement governing such Series;
and

(c) THIRD, to Grantor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct;

provided, that in no event shall (x) the proceeds of any collection or sale of
any Specified Excluded Collateral be applied to the relevant Series of
Obligations under any Other First Lien Agreement or replacement Credit Agreement
that is not secured by such Specified Excluded Collateral or (y) the Mortgaged
Property or the proceeds of any collection or sale of any Mortgaged Property of
Grantor be applied to any Excluded Swap Obligations.

Unless otherwise required by applicable law, Beneficiary shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Deed of Trust. Subject to applicable law, upon
any sale of Mortgaged Property by Beneficiary (and/or Trustee as so required by
applicable law) (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by Beneficiary
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Mortgaged Property so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Beneficiary or such officer or be answerable in any
way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Subject to applicable law, any sale of
the Mortgaged Property or any part thereof in accordance with Section 5.1(d)
will divest all right, title and interest of Grantor in and to the property
sold. Subject to applicable law, any purchaser at a foreclosure sale will
receive immediate possession of the property purchased. If Grantor retains
possession of such property or any part thereof subsequent to such sale, Grantor
will be considered a tenant at sufferance of the purchaser, and will, if Grantor
remains in possession after demand to remove, be subject to eviction and removal
by process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Grantor. All reasonable sums advanced and
expenses incurred at any time by Trustee or Beneficiary under this Section 5.9,
or otherwise under this Deed of Trust or applicable law, shall bear interest
from the date that such sum is advanced or expense incurred, to and including
the date of reimbursement, computed at the highest rate at which interest is
then computed on any portion of the Obligations and all such sums, together with
such interest thereon, shall be secured by this Deed of Trust to the extent
permitted by applicable law.

 

Exhibit D-4 - 10



--------------------------------------------------------------------------------

(b) To the extent contemplated by Section 9.05 of the Credit Agreement or any
equivalent provision of any Other First Lien Agreement, Grantor shall pay all
reasonable and documented out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Deed of Trust or the enforcement, compromise or settlement of the
Obligations or any claim under this Deed of Trust, and for the curing thereof,
or for defending or asserting the rights and claims of Trustee or Beneficiary in
respect thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. To the fullest extent permitted by
applicable law, neither the enforcement of any of the remedies under this
Article V, the assignment of the Rents and Leases under Article VI, the security
interests under Article VII, nor any other remedies afforded to Beneficiary
under any applicable Loan Document, at law or in equity shall cause Beneficiary
or any other Secured Party to be deemed or construed to be a mortgagee in
possession of the Mortgaged Property, to obligate Beneficiary or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE VI ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Grantor in Section 2.1, Grantor hereby absolutely and unconditionally
assigns, sells, transfers and conveys to Beneficiary all of its right, title and
interest in and to all Leases (but only to the extent permitted under such
Leases), whether now existing or hereafter entered into, and all of its right,
title and interest in and to all Rents. This assignment is an absolute
assignment and not an assignment for additional security only. So long as no
Event of Default shall have occurred and be continuing, and so long as
Beneficiary has not provided written notice of its revocation of such license,
Grantor shall have a revocable license from Beneficiary to exercise all rights
extended to the landlord under the Leases, including the right to receive and
collect all Rents and to hold the Rents in trust for use in the payment and
performance of the Obligations and to otherwise use the same. The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing and no such notice has been given.
Upon the occurrence and during the continuance of an Event of Default, whether
or not legal proceedings have commenced, and without regard to waste, adequacy
of security for the Obligations or solvency of Grantor, the license herein
granted shall, at the election of Beneficiary, expire and terminate, upon
written notice to Grantor by Beneficiary.

Section 6.2 Perfection Upon Recordation. Grantor acknowledges that it has taken
all actions necessary to obtain, and that upon recordation of this Deed of
Trust, Beneficiary shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Grantor acknowledges
and agrees that upon recordation of this Deed of Trust, Beneficiary’s interest
in the Rents, to the extent permitted under applicable law, shall be deemed to
be fully perfected, “choate” and enforced as to Grantor and to the extent
permitted under applicable law, all third parties, including, without
limitation, any subsequently appointed trustee in any case under Title 11 of the
United States Code (the “Bankruptcy Code”), without the necessity of commencing
a foreclosure action with respect to this Deed of Trust, making formal demand
for the Rents, obtaining the appointment of a receiver or taking any other
affirmative action.

 

Exhibit D-4 - 11



--------------------------------------------------------------------------------

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, to the extent permitted under applicable
law, Grantor and Beneficiary agree that (a) this Deed of Trust shall constitute
a “security agreement” for purposes of Section 552(b) of the Bankruptcy Code,
(b) the security interest created by this Deed of Trust extends to property of
Grantor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and (c) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.

ARTICLE VII SECURITY AGREEMENT

Section 7.1 Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records. To this end, Grantor grants to Beneficiary a
first priority security interest in the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards, Records and all other Mortgaged Property which is personal
property (except that Tenant’s Pledged Property shall be subject to a security
interest held by Lessor pursuant to and in accordance with the Mortgaged Lease
and the Master Lease Intercreditor Agreements) to secure the payment and
performance of the Obligations, and agrees that Beneficiary shall have all the
rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and Records sent to Grantor at least ten (10) days prior to any action
under the UCC shall constitute reasonable notice to Grantor. In the event of any
conflict or inconsistency whatsoever between the terms of this Deed of Trust and
the terms of the Collateral Agreement with respect to the collateral covered
both therein and herein, including, but not limited to, with respect to whether
any such Mortgaged Property is to be subject to a security interest or the use,
maintenance or transfer of any such Mortgaged Property, the Collateral Agreement
shall control, govern, and prevail, to the extent of any such conflict or
inconsistency. For the avoidance of doubt, no personal property of Grantor that
does not constitute “Article 9 Collateral” under and as defined in the
Collateral Agreement shall be subject to any security interest of Beneficiary or
any Secured Party or constitute collateral hereunder.

Section 7.2 Financing Statements. Grantor shall prepare and deliver to
Beneficiary such financing statements, and shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case in form and substance reasonably satisfactory to Beneficiary, as
Beneficiary may, from time to time, reasonably consider necessary to create,
perfect and preserve Beneficiary’s security interest hereunder (and such
financing statements may describe the collateral as “all assets”). Grantor
hereby irrevocably authorizes Beneficiary to cause financing statements (and
amendments thereto and continuations thereof) and any such documents,
instruments and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest. Grantor represents and warrants to Beneficiary that Grantor’s
jurisdiction of organization is the State of [•].

Section 7.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Deed of Trust shall comply with the requirements of the
UCC for a deed of trust instrument to be filed as a financing statement. Grantor
is the “Debtor” and its name and mailing address are set forth in the preamble
of this Deed of Trust (immediately preceding Article I). Beneficiary is the
“Secured Party” for purposes of the UCC and its name and mailing address from
which information concerning the security interest granted herein may be
obtained are also set forth in the preamble of this Deed of Trust (immediately
preceding Article I). A statement describing the portion of the Mortgaged
Property comprising the fixtures hereby secured is set forth in the definition
of “Mortgaged Property” in Section 1.1. Grantor represents and warrants to
Beneficiary that (a) Grantor is the owner of [•]; and (b) Lessor is the record
owner of [•].

 

Exhibit D-4 - 12



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) or, with
respect to any holder of obligations under any Other First Lien Agreement,
addressed to the Authorized Representative of such holder at its address set
forth in the applicable Other First Lien Secured Party Consent, as such address
may be changed by written notice to Grantor.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Deed of Trust are intended by
Grantor, Trustee and Beneficiary to be, and shall be construed as, covenants
running with the Land. As used herein, “Grantor” shall refer to the party named
in the first paragraph of this Deed of Trust and to any subsequent owner of all
or any portion of the Mortgaged Property. All persons who may have or acquire an
interest in the Improvements and/or the lessee’s interest in the Land under the
Mortgaged Lease shall be deemed to have notice of, and be bound by, the terms of
the Collateral Agreement and the other Loan Documents; provided, however, that
no such party shall be entitled to any rights thereunder without the prior
written consent of Beneficiary.

Section 8.3 Attorney-in-Fact. Subject to any applicable Intercreditor Agreements
and the Master Lease Intercreditor Agreements, Grantor hereby irrevocably
appoints Beneficiary as its attorney-in-fact, which agency is coupled with an
interest and with full power of substitution, with full authority in the place
and stead of Grantor and in the name of Grantor or otherwise (a) to execute
and/or record any notices of completion, cessation of labor or any other notices
that Beneficiary reasonably deems appropriate to protect Beneficiary’s interest,
if Grantor shall fail to do so within ten (10) days after written request by
Beneficiary, (b) upon the issuance of a deed pursuant to the foreclosure of this
Deed of Trust or the delivery of a deed in lieu of foreclosure, to execute all
instruments of assignment, conveyance or further assurance with respect to the
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance, Condemnation Awards and Records in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare and
file or record financing statements and continuation statements, and to prepare,
execute and file or record applications for registration and like papers
necessary to create, perfect or preserve Beneficiary’s security interests and
rights in or to any of the Mortgaged Property, and (d) after the occurrence and
during the continuance of any Event of Default, to perform any obligation of
Grantor hereunder; provided, however, that (1) Beneficiary shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Beneficiary in such performance shall be added to and included in
the Obligations and shall bear interest at the highest rate at which interest is
then computed on any portion of the Obligations; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section 8.3. Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.

Section 8.4 Successors and Assigns. Whenever in this Deed of Trust Grantor,
Trustee or Beneficiary are referred to, such reference shall be deemed to
include the permitted successors and assigns of each of them, and all covenants,
promises and agreements by or on behalf of Grantor that are contained in this
Deed of Trust shall bind its permitted successors and assigns and inure to the
benefit of Trustee and Beneficiary and each of their successors and assigns.

 

Exhibit D-4 - 13



--------------------------------------------------------------------------------

Section 8.5 Waivers; Amendments.

(a) No failure or delay by Beneficiary or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Beneficiary and any other Secured Party hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Deed of Trust or consent to any departure by Grantor therefrom shall in any
event be effective unless the same shall be permitted by Section 8.5(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan, the issuance of a Letter of Credit or the
incurrence of any Other First Lien Obligations shall not be construed as a
waiver of any Default or Event of Default, regardless of whether Beneficiary or
any other Secured Party may have had notice or knowledge of such Default or
Event of Default at the time. No notice or demand on Grantor in any case shall
entitle Grantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Deed of Trust nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by Beneficiary and Grantor (and, if required by applicable law, Trustee),
subject to any consent required in accordance with Section 9.08 of the Credit
Agreement (or any Equivalent Provision thereof), and the consent of each other
Authorized Representative if and to the extent required by (and in accordance
with) the applicable Other First Lien Agreement, and except as otherwise
provided in any applicable Intercreditor Agreement. Beneficiary may conclusively
rely on a certificate of an officer of the Borrower as to whether any amendment
contemplated by this Section 8.5(b) is permitted without any further inquiry.

(c) Notwithstanding anything to the contrary contained herein, Beneficiary may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to the Mortgaged Property where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Deed of
Trust or any other Loan Document.

Section 8.6 WAIVER OF JURY TRIAL. GRANTOR AND, BY ITS ACCEPTANCE HEREOF,
BENEFICIARY, EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS DEED OF
TRUST (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). GRANTOR CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BENEFICIARY OR ANY OTHER SECURED
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BENEFICIARY OR SUCH OTHER
SECURED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.

Section 8.7 Termination or Release.

In each case, subject to the terms of any applicable Intercreditor Agreement and
the Master Lease Intercreditor Agreements:

 

Exhibit D-4 - 14



--------------------------------------------------------------------------------

(a) This Deed of Trust and all Liens and security interests created by this Deed
of Trust shall automatically terminate and/or be released all without delivery
of any instrument or performance of any act by Trustee or Beneficiary, all
rights to the Mortgaged Property shall automatically revert to Grantor, and
Beneficiary shall automatically assign back to Grantor all of its right, title
and interest in the Leases and Rents, upon the occurrence of the Termination
Date or, if any Other First Lien Obligations are outstanding on the Termination
Date, the date when all Other First Lien Obligations (in each case other than
contingent or unliquidated obligations or liabilities not then due and any other
obligations that, by the terms of any Other First Lien Agreements, are not
required to be paid in full prior to termination and release of the Mortgaged
Property) have been paid in full and the Secured Parties have no further
commitment to extend credit under any Other First Lien Agreement.

(b) Grantor shall automatically be released from its obligations hereunder and
the Lien and security interests in the Mortgaged Property of Grantor shall be
automatically released upon the consummation of any transaction not prohibited
by the Credit Agreement or any Other First Lien Agreement as a result of which
Grantor ceases to be the Borrower or a Subsidiary of the Borrower or otherwise
becomes an Excluded Subsidiary or ceases to be a Loan Party, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Mortgaged Property shall revert to Grantor.

(c) (i) Upon any sale or other transfer by Grantor of any of the Mortgaged
Property that is not prohibited by the Credit Agreement or any Other First Lien
Agreement to any person that is not (and is not required to become) a Loan
Party, (ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Mortgaged Property pursuant to
Section 9.18 of the Credit Agreement (or any Equivalent Provision thereof) and
any equivalent provision of any applicable Other First Lien Agreement (in each
case, to the extent required thereby), or (iii) as otherwise may be provided in
any applicable Intercreditor Agreement or any Master Lease Intercreditor
Agreement, the Lien and security interest in such Mortgaged Property shall be
automatically released, all without delivery of any instrument or performance of
any act by any party.

(d) Solely with respect to the Credit Agreement Secured Obligations, Grantor
shall automatically be released from its obligations hereunder and/or the Lien
and security interests in the Mortgaged Property securing the Credit Agreement
Secured Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in Section 9.18 of the Credit
Agreement (or any Equivalent Provision thereof) without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Grantor.

(e) Solely with respect to any Series of Other First Lien Obligations, Grantor
shall automatically be released from its obligations hereunder and/or the Lien
and security interests in the Mortgaged Property securing such Series of Other
First Lien Obligations shall in each case be automatically released upon the
occurrence of any of the circumstances set forth in the section governing
release of collateral in the applicable Other First Lien Agreement governing
such Series of Other First Lien Obligations, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to Grantor.

(f) If any Mortgaged Property shall become subject to the release provisions set
forth in any applicable Intercreditor Agreement, the Lien created hereunder on
such Mortgaged Property shall be automatically released to the extent (and only
to the extent) provided therein.

(g) Upon the natural expiration or permitted termination of the term that is
permitted pursuant to the Loan Documents of the Mortgaged Lease, Grantor shall
automatically be released from its obligations hereunder and the security
interests of Trustee and Beneficiary shall be automatically released, all
without delivery of any instrument or performance of any act by Trustee and
Beneficiary.

 

Exhibit D-4 - 15



--------------------------------------------------------------------------------

(h) In connection with any termination or release pursuant to this Section 8.7,
Beneficiary and/or Trustee shall execute and deliver to Grantor, at Grantor’s
expense, all documents that Grantor shall reasonably request and reconveyances
to evidence such termination or release (including, without limitation, deed of
trust releases or UCC amendment or termination statements, as applicable), and
will duly assign and transfer to Grantor, such of the Mortgaged Property that
may be in the possession of Trustee or Beneficiary and has not theretofore been
sold or otherwise applied or released pursuant to this Deed of Trust. Any
execution and delivery of documents pursuant to this Section 8.7 shall be
without recourse to or warranty by Trustee and Beneficiary. In connection with
any release pursuant to this Section 8.7, Grantor shall be permitted to take any
action in connection therewith consistent with such release including, without
limitation, the filing of UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release (forms
of which shall be reasonably acceptable to Beneficiary and/or Trustee) prepared
by the Borrower pursuant to this Section 8.7, Beneficiary and/or Trustee shall
execute, deliver or acknowledge such instruments or releases to evidence the
release of the Mortgaged Property permitted to be released pursuant to this Deed
of Trust. Grantor agrees to pay all reasonable and documented out-of-pocket
expenses incurred by Beneficiary and/or Trustee (and its representatives and
counsel) in connection with the execution and delivery of such release documents
or instruments.

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Obligations secured hereby, or any agreement between Grantor and
Beneficiary or any rights or remedies of Beneficiary or any other Secured Party.

Section 8.9 Applicable Law. The provisions of this Deed of Trust shall be
governed by and construed under the laws of the state in which the Land is
located.

Section 8.10 Headings; Interpretation. The Article, Section and Subsection
titles hereof are inserted for convenience of reference only and shall in no way
alter, modify or define, or be used in construing, the text of such Articles,
Sections or Subsections. All Articles, Sections, Subsections or Exhibits are
references to the Articles, Sections, Subsections or Exhibits of this Deed of
Trust unless otherwise expressly stated.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Deed of Trust should be held invalid, illegal or unenforceable
in any respect, such provision shall be enforced to the maximum extent permitted
by law and the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. Grantor
and Beneficiary shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.12 Entire Agreement. This Deed of Trust and the other Loan Documents
embody the entire agreement and understanding between Grantor, Trustee and
Beneficiary relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the applicable Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

 

Exhibit D-4 - 16



--------------------------------------------------------------------------------

Section 8.13 Person Serving as Beneficiary. On the Closing Date and as of the
date hereof, Beneficiary is the Administrative Agent. Written notice of
resignation by the Administrative Agent under the Credit Agreement pursuant to
the Credit Agreement shall also constitute notice of resignation as Beneficiary
under this Deed of Trust. Upon the acceptance of any appointment as the
Administrative Agent under the Credit Agreement by a successor, that successor
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Beneficiary pursuant hereto. Immediately
upon the occurrence of the Termination Date, if any other Series of Secured
Obligations is then outstanding, the Authorized Representative of such Series
(or, if more than one such Series is outstanding, the Applicable First Lien
Authorized Representative) shall be deemed Beneficiary for all purposes under
this Deed of Trust. Beneficiary immediately prior to any change in Beneficiary
pursuant to this Section 8.13 (the “Prior Beneficiary”) shall be deemed to have
assigned all of its rights, powers and duties hereunder to the successor
Beneficiary determined in accordance with this Section 8.13 (the “Successor
Beneficiary”) and the Successor Beneficiary shall be deemed to have accepted,
assumed and succeeded to such rights, powers and duties. The Prior Beneficiary
shall cooperate with Grantor and such Successor Beneficiary to ensure that all
actions are taken that are necessary or reasonably requested by the Successor
Beneficiary to vest in such Successor Beneficiary the rights granted to the
Prior Beneficiary hereunder with respect to the Mortgaged Property, including
(a) the filing of amended financing statements in the appropriate filing
offices, (b) to the extent that the Prior Beneficiary holds, or a third party
holds on its behalf, physical possession of or “control” (as defined in the UCC)
(or any similar concept under foreign law) over Mortgaged Property pursuant to
this Deed of Trust or any other Security Document, the delivery to the Successor
Beneficiary of the Mortgaged Property in its possession or control together with
any necessary endorsements to the extent required by this Deed of Trust, and
(c) the execution and delivery of any further documents, financing statements or
agreements and the taking of all such further action that may be required under
any applicable law, or that the Successor Beneficiary may reasonably request,
all without recourse to, or representation or warranty by, the Prior Beneficiary
and at the sole cost and expense of Grantor. In addition, Beneficiary hereunder
shall at all times be the same person that is the “Collateral Agent” under each
First Lien Intercreditor Agreement then in effect. Written notice of resignation
by the “Collateral Agent” pursuant to each First Lien Intercreditor Agreement
then in effect shall also constitute notice of resignation as Beneficiary under
this Deed of Trust. Upon the acceptance of any appointment as the “Collateral
Agent” under each First Lien Intercreditor Agreement by a successor “Collateral
Agent”, the successor “Collateral Agent” shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Beneficiary pursuant to this Deed of Trust. Beneficiary shall have the right
hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of the Mortgaged Property) in
accordance with the terms of the Credit Agreement, this Deed of Trust and other
Loan Documents. Beneficiary and all other persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of
Beneficiary, without inquiry into the existence of required consents or
approvals of the Secured Parties therefor. The provisions of Section 8.04 of the
Credit Agreement apply mutatis mutandis as if set forth herein.

Section 8.14 Recording Documentation to Assure Security. Grantor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Deed of Trust and any financing statement, continuation
statement or similar instrument relating to any of the Mortgaged Property or to
any property intended to be subject to the Lien hereof or the security interests
created hereby to be filed, registered and recorded in such manner and in such
places as may be required by any present or future law and shall take such
actions as Beneficiary shall reasonably deem necessary in order to publish
notice of and fully to protect the validity and priority of the Liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Beneficiary therein. Grantor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of

 

Exhibit D-4 - 17



--------------------------------------------------------------------------------

any instrument of further assurance, and all Federal or state stamp taxes or
other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments. In the event Trustee or Beneficiary
advances any sums to pay the amounts set forth in the preceding sentence, such
advances shall be secured by this Deed of Trust.

Section 8.15 Further Acts. Grantor shall, at the sole cost and expense of
Grantor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Beneficiary or Trustee shall from time to time reasonably request, which may be
necessary in the reasonable judgment of Beneficiary from time to time to assure,
perfect, convey, assign, mortgage, pledge, transfer and confirm unto Beneficiary
and Trustee, the property and rights hereby conveyed or assigned or which
Grantor may be or may hereafter become bound to convey or assign to Beneficiary
and Trustee or for carrying out the intention or facilitating the performance of
the terms hereof or the filing, registering or recording hereof. Grantor shall
pay or cause to be paid all taxes and fees incident to such filing, registration
and recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Beneficiary or Trustee advances any sums to pay the amounts set forth in
the preceding sentence, such advances shall be secured by this Deed of Trust.

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Grantor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Grantor or constructed, assembled or placed by Grantor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further pledge, mortgage,
conveyance, assignment or other act by Grantor, shall become subject to the Lien
and security interest of this Deed of Trust as fully and completely and with the
same effect as though now owned by Grantor and specifically described in the
grant of the Mortgaged Property above, but at any and all times Grantor will
execute and deliver to Beneficiary any and all such further pledges, assurances,
mortgages, conveyances or assignments thereof as Beneficiary may reasonably
require for the purpose of expressly and specifically subjecting the same to the
Lien and security interest of this Deed of Trust.

Section 8.17 Relationship. The relationship of Beneficiary to Grantor hereunder
is strictly and solely that of creditor and debtor and grantor and beneficiary
and nothing contained in the Credit Agreement, the Collateral Agreement, any
Other First Lien Agreement, this Deed of Trust, any other Loan Document or any
other document or instrument now existing and delivered in connection therewith
or otherwise in connection with the Obligations is intended to create, or shall
in any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship of any
nature whatsoever between Beneficiary and Grantor other than as creditor and
debtor and beneficiary and grantor.

Section 8.18 Beneficiary’s Fees and Expenses; Indemnification.

(a) Grantor agrees that Beneficiary shall be entitled to reimbursement of its
expenses incurred hereunder by Grantor, and Beneficiary and other Indemnitees
shall be indemnified by Grantor, in each case of this clause (a), mutatis
mutandis, as provided in Section 9.05 of the Credit Agreement (or any Equivalent
Provision thereof) or any equivalent provision of any Other First Lien
Agreement.

 

Exhibit D-4 - 18



--------------------------------------------------------------------------------

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.18 shall remain operative and in full force and effect
regardless of the termination of this Deed of Trust or any other Loan Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Deed of Trust or any other Loan Document, or any investigation made by
or on behalf of Beneficiary or any other Secured Party. All amounts due under
this Section 8.18 shall be payable within thirty (30) days after written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) For the avoidance of doubt, the provisions of Article VIII of the Credit
Agreement or any equivalent provisions of any Other First Lien Agreement shall
also apply to Beneficiary acting under or in connection with this Deed of Trust
in such capacity. No provision of this Deed of Trust shall require Beneficiary
to expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers.

Section 8.19 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Deed of Trust, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Deed of Trust shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Deed of Trust,
the Mortgaged Property, the Collateral, or Grantor’s other properties, in the
courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Deed of Trust or any other Loan
Document in any New York State or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.1. Nothing in this Deed of Trust or any other
Loan Document will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 8.20 Subject to Intercreditor Agreements, Master Lease Intercreditor
Agreements and Master Leases.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted herein to Beneficiary for the benefit of the Secured Parties
pursuant to this Deed of Trust and (ii) the exercise of any right or remedy by
Beneficiary hereunder or the application of proceeds (including insurance and
condemnation proceeds) of any Mortgaged Property, in each case, are subject to
the limitations and provisions of any applicable Intercreditor Agreement to the
extent provided therein. In the event of any conflict between the terms of such
applicable Intercreditor Agreement and the terms of this Deed of Trust, the
terms of such applicable Intercreditor Agreement shall govern.

 

Exhibit D-4 - 19



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, the Lien and security
interest granted to Beneficiary pursuant to this Deed of Trust in the Tenant’s
Pledged Property (as defined in each Master Lease) and the exercise of any right
or remedy by Beneficiary hereunder against the Tenant’s Pledged Property are
subject to the provisions of the applicable Master Lease Intercreditor
Agreement. In the event of any conflict between the terms of any Master Lease
Intercreditor Agreement and this Deed of Trust, the terms of such Master Lease
Intercreditor Agreement shall govern and control.

(c) Notwithstanding anything herein to the contrary, [(i) any exercise of
remedies hereunder or under any other Security Document that would affect the
Leasehold Estate (as defined in the CPLV Master Lease) is subject and
subordinate to the terms of the CPLV Master Lease, (ii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate (as defined in the Non-CPLV Master Lease) is subject and subordinate to
the terms of the Non-CPLV Master Lease, and (iii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate or similar term (as defined in each other Master Lease, Additional Master
Lease or Additional Lease) is subject and subordinate to the terms of such other
Master Lease, Additional Master Lease or Additional Lease.]†

Section 8.21 Other First Lien Obligations. Upon the execution and delivery by
the Borrower to Beneficiary and each Authorized Representative of a fully
executed Other First Lien Secured Party Consent in accordance with Section 7.23
of the Collateral Agreement, the holders of the Other First Lien Obligations as
set forth in such Other First Lien Secured Party Consent shall automatically be
secured by the Mortgaged Property hereunder without any further action, and such
holder shall automatically become a Secured Party hereunder.

Section 8.22 Application of Gaming Laws and Liquor Laws. Notwithstanding
anything herein to the contrary, this Deed of Trust and any other Loan Document
are subject to Gaming Laws and Liquor Laws. Without limiting the foregoing,
Beneficiary’s acceptance of this Deed of Trust shall be conclusively deemed an
acknowledgment by Beneficiary that (i) the Secured Parties are subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, in their
discretion, for licensing, qualification or findings of suitability or to file
or provide other information, and (ii) all rights, remedies and powers in or
under this Deed of Trust and the other Loan Documents, including with respect to
the Mortgaged Property and the ownership and operation of facilities may be
subject to the jurisdiction of the Gaming Authorities and Liquor Authorities,
and may be exercised only to the extent that the exercise thereof does not
violate any applicable provisions of the Gaming Laws and Liquor Laws and only to
the extent that required approvals (including prior approvals), if any, are
obtained from the relevant Gaming Authorities and Liquor Authorities.

ARTICLE IX REGARDING TRUSTEE

Section 9.1 Trustee’s Powers and Liabilities.

(a) Trustee, by acceptance hereof, covenants faithfully to perform and fulfill
the trusts herein created, being liable, however, only for gross negligence, bad
faith or willful misconduct, and hereby waives any statutory fee for any
services rendered by it in accordance with the terms thereof. All authorities,
powers and discretions given in this Deed of Trust to Trustee and/or Beneficiary
may be exercised by either, without the other, with the same effect as if
exercised jointly;

(b) Trustee may resign at any time upon giving thirty (30) days’ notice in
writing to Grantor and to Beneficiary;

 

 

†  Relevant provisions to be included in the applicable deed of trust.

 

Exhibit D-4 - 20



--------------------------------------------------------------------------------

(c) Beneficiary may remove Trustee at any time or from time to time and select a
successor trustee. In the event of the death, removal, resignation, refusal to
act, inability to act or absence of Trustee from the state in which the Premises
are located, or in its sole discretion for any reason whatsoever, Beneficiary
may, upon notice to Grantor and without specifying the reason therefore and
without applying to any court, select and appoint a successor trustee, and all
powers, rights, duties and authority of the former trustee, as aforesaid, shall
thereupon become vested in such successor. Such substitute trustee shall not be
required to give bond for the faithful performance of his duties unless required
by Beneficiary. Such substitute trustee shall be appointed by written instrument
duly recorded in the county where the Land is located. Grantor hereby ratifies
and confirms any and all acts that the herein named Trustee, or his successor or
successors in this trust, shall do lawfully by virtue hereof. Grantor hereby
agrees, on behalf of itself and its heirs, executors, administrators and
assigns, that the recitals contained in any deed or deeds executed in due form
by any Trustee or substitute trustee, acting under the provisions of this
instrument, shall be prima facie evidence of the facts recited, and that it
shall not be necessary to prove in any court, otherwise than by such recitals,
the existence of the facts essential to authorize the execution and delivery of
such deed or deeds and the passing of title thereby;

(d) Trustee shall not be required to see that this Deed of Trust is recorded nor
liable for its validity or its priority as a first deed of trust, or otherwise,
nor shall Trustee be answerable or responsible for performance or observance of
the covenants and agreements imposed upon Grantor or Beneficiary by this Deed of
Trust or any other agreement. Trustee, as well as Beneficiary, shall have
authority in their respective discretion to employ agents and attorneys in the
execution of this trust and to protect the interest of the Beneficiary
hereunder, and to the fullest extent permitted by law they shall be compensated
and all expenses relating to the employment of such agents and/or attorneys,
including expenses of litigation, shall be paid out of the proceeds of the sale
of the Mortgaged Property conveyed hereby should a sale be had, but if no such
sale be had, all sums so paid out shall be recoverable to the fullest extent
permitted by law by all remedies at law or in equity; and

(e) At any time, or from time to time, without liability therefor and with
ten (10) day’s prior written notice to Grantor, upon written request of
Beneficiary and without affecting the Lien of this Deed of Trust upon the
remainder of the Mortgaged Property, Trustee may (A) reconvey any part of the
Mortgaged Property, (B) consent in writing to the making of any map or plat
thereof, so long as Grantor has consented thereto, (C) join in granting any
easement thereon, so long as Grantor has consented thereto, or (D) join in any
extension agreement or any agreement subordinating the Lien or charge hereof.

ARTICLE X MORTGAGED LEASE

Section 10.1 No Merger; Acquisition; Power of Attorney. So long as any of the
Obligations remain unpaid or unperformed, the fee title to and the leasehold
estate in the Land shall not merge but shall always be kept separate and
distinct notwithstanding the union of such estates in the Lessor or Grantor, or
in a third party, by purchase or otherwise. If Grantor acquires the fee title or
any other estate, title or interest in the Land, or any part thereof, the Lien
of this Deed of Trust shall attach to, cover and be a Lien upon such acquired
estate, title or interest and the same shall thereupon be and become a part of
the Mortgaged Property with the same force and effect as if specifically
encumbered herein. Grantor agrees to execute all instruments and documents that
Trustee and/or Beneficiary may reasonably require to ratify, confirm and further
evidence the Lien of this Deed of Trust on the acquired estate, title or
interest.

Section 10.2 New Leases. If the Mortgaged Lease shall be terminated prior to the
natural expiration of its term due to default Grantor or any tenant thereunder,
and if, pursuant to the provisions of the Mortgaged Lease, Beneficiary or its
designee shall acquire from the Lessor a new lease of the Land, Grantor shall
have no right, title or interest in or to such new lease or the leasehold estate
created thereby, or renewal privileges therein contained.

 

Exhibit D-4 - 21



--------------------------------------------------------------------------------

Section 10.3 No Assignment. Notwithstanding anything to the contrary contained
herein, this Deed of Trust shall not constitute an assignment of the Mortgaged
Lease within the meaning of any provision thereof prohibiting its assignment and
Trustee and Beneficiary shall have no liability or obligation thereunder by
reason of their acceptance of this Deed of Trust. Trustee and Beneficiary shall
be liable for the obligations of the tenant arising out of the Mortgaged Lease
for only that period of time for which Trustee and/or Beneficiary is in
possession of the Premises or has acquired, by foreclosure or otherwise, and is
holding all of Grantor’s right, title and interest therein.

Section 10.4 Rejection of Mortgaged Lease by Landlord. If a landlord under the
Mortgaged Lease becomes a debtor in a case under the Bankruptcy Code and rejects
the Mortgaged Lease under Section 365 of the Bankruptcy Code and Grantor has the
rights provided for under Section 365(h) of the Bankruptcy Code and has been
given a full and fair opportunity to elect the treatment offered by
Section 365(h) of the Bankruptcy Code, then:

(a) Grantor shall not suffer or permit the termination of the Mortgaged Lease by
electing to terminate the Lease pursuant to Section 365(h) or otherwise without
Beneficiary’s consent. Grantor acknowledges that because the Mortgaged Lease is
a primary element of Beneficiary’s security for the Obligations, it is not
anticipated that Beneficiary would consent to termination of the Mortgaged
Lease. Therefore, provided that Grantor receives due and proper notice and is
given a full and fair opportunity to make an election, Grantor shall, unless
directed otherwise by Beneficiary, elect to remain in possession of the Premises
pursuant to Section 365(h)(l)(A)(ii) of the Bankruptcy Code.

(b) To the extent permitted by law, and until the Obligations have been
satisfied in full, if Grantor does not make an election to remain in possession
of the Premises pursuant to Section 365(h)(l)(A)(ii) within a reasonable period,
Grantor hereby assigns to Beneficiary the right to make such election on behalf
of Grantor. Grantor acknowledges and agrees that the foregoing assignment of its
rights under Section 365(h) of the Bankruptcy Code and any related rights, are
rights that Beneficiary may use to protect and preserve Beneficiary’s other
rights and interests under this Deed of Trust.

(c) Grantor acknowledges that if it elects to remain in the Premises pursuant to
Section 365(h)(l)(A)(ii) of the Bankruptcy Code, then Grantor’s resulting
occupancy rights, as adjusted by the effect of Section 365 of the Bankruptcy
Code, shall then be part of the Mortgaged Property and shall be subject to the
lien of this Deed of Trust.

(d) All the terms and provisions of this Deed of Trust and the Lien created by
this Deed of Trust shall remain in full force and effect and shall extend
automatically to all of Grantor’s rights and remedies arising at any time under,
or pursuant to, Section 365(h) of the Bankruptcy Code, including all of
Grantor’s rights to remain in possession of the Premises.

ARTICLE XI LOCAL LAW PROVISIONS‡

Section 11.1 Local Law Provisions. Notwithstanding anything to the contrary
contained in this Deed of Trust, in the event of any conflict or inconsistency
between the provisions of this Article XI and the other provisions of this Deed
of Trust, the provisions of this Article XI will govern.

 

‡  Subject to review by local counsel.

 

Exhibit D-4 - 22



--------------------------------------------------------------------------------

[The remainder of this page has been intentionally left blank]

 

 

Exhibit D-4 - 23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:

    [                    ],         a [                    ]         By:       
          Name:             Title:

 

Exhibit D-4 - 24



--------------------------------------------------------------------------------

State of                                 

County of                             

This instrument was acknowledged before me on                          by
                         as                          of
                        .

 

 

 

(Signature of Notarial Officer)

 

 

 

(Seal, if any)

[local counsel to advise on how to

conform to state law]

 

Exhibit D-4 - 25



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[•]

 

Exhibit D-4 - 26



--------------------------------------------------------------------------------

Exhibit E

to Credit Agreement

[FORM OF]

PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

This Permitted Loan Purchase Assignment and Acceptance (this “Permitted Loan
Purchase Assignment and Acceptance”) is delivered in connection with the Credit
Agreement dated as of October 6, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Caesars Entertainment Operating Company, Inc., CEOC, LLC, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) and the collateral agent for the
Secured Parties. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the assignee
identified on Schedule 1 hereto (the “Permitted Loan Assignee”) agree as
follows:

1. The Assignor hereby irrevocably sells and assigns to the Permitted Loan
Assignee without recourse to the Assignor, and the Permitted Loan Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date (as defined below) and pursuant to the
terms and conditions set forth in the Credit Agreement for Permitted Loan
Purchases (including, without limitation, Sections 9.04(i) and 9.04(j) thereof),
the interest described in Schedule 1 hereto (the “Assigned Interest”) in and to
the Assignor’s rights and obligations under the Credit Agreement with respect to
those credit facilities contained in the Credit Agreement as are set forth on
Schedule 1 hereto (individually, an “Assigned Facility”; collectively, the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1 hereto.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (d) attaches any Notes held
by it evidencing the Assigned Facilities. To the extent the Assignor has
retained any interest in the Assigned Facility and holds a Note evidencing such
interest, the Assignor hereby requests that the Administrative Agent exchange
the attached Notes for a new Note or Notes payable to the Assignor, in each case
in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).

3. The Permitted Loan Assignee (a) represents and warrants that (i) it is
legally authorized to enter into this Permitted Loan Purchase Assignment and
Acceptance and has taken all action necessary to execute and deliver this
Permitted Loan Purchase Assignment and Acceptance and to consummate the
transaction contemplated hereby and (ii) it is not in possession of material
non-public information (within the meaning of United States federal and state
securities laws) with respect to the Borrower, its Subsidiaries or their
respective securities (or, if none of the Borrower, CEC or any Parent

 

Exhibit E - 1



--------------------------------------------------------------------------------

Entity is a public reporting company on the Effective Date, material information
that is not publicly available and that is of a type that would not reasonably
be expected to be publicly available if the Borrower, CEC or a Parent Entity was
a public reporting company on the Effective Date) that (A) has not been
disclosed to the Assignor or the Lenders generally (other than because the
Assignor or any other Lender does not wish to receive material non-public
information with respect to the Borrower or its Subsidiaries) and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, the Assignor’s decision to assign the Assigned Interest to the Assignee; and
(b) represents and warrants that it satisfied the requirements specified in the
Credit Agreement that are required to be satisfied in order to make a Permitted
Loan Purchase of the Assigned Interest.

4. The effective date of this Permitted Loan Purchase Assignment and Acceptance
shall be the Effective Date of the assignment described in Schedule 1 hereto
(the “Effective Date”). On the Effective Date, the Assigned Interest shall be
deemed to be automatically and immediately cancelled and extinguished (with a
corresponding permanent reduction in Revolving Facility Commitments to the
extent the Assigned Interest consists of Revolving Facility Loans). The
Administrative Agent shall update the Register, effective as of the Effective
Date, to record such event as if it were a prepayment of such Assigned Interest
(with a corresponding permanent reduction in Revolving Facility Commitments to
the extent the Assigned Interest consists of Revolving Facility Loans) pursuant
to Section 9.04(j) of the Credit Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Permitted Loan Assignee from and after the Effective Date.

6. As of the Effective Date, the Assignor shall, to the extent provided in this
Permitted Loan Purchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

7. This Permitted Loan Purchase Assignment and Acceptance shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Permitted Loan Purchase Assignment and Acceptance may be
executed in any number of counterparts, each of which shall constitute an
original but all of which when taken together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Permitted Loan
Purchase Assignment and Acceptance by facsimile or other electronic delivery
shall be effective as delivery of a manually executed counterpart of this
Permitted Loan Purchase Assignment and Acceptance.

8. This Permitted Loan Purchase Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.

[Remainder of page intentionally left blank]

 

Exhibit E - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written.

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:   Title:   PERMITTED LOAN ASSIGNEE
[NAME OF ASSIGNEE] By:     Name:   Title:  

 

Exhibit E - 3



--------------------------------------------------------------------------------

Accepted and Consented To:

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent

By:     Name:   Title:   By:     Name:   Title:  

 

Exhibit E - 4



--------------------------------------------------------------------------------

Schedule 1

Schedule 1

to Permitted Loan Purchase Assignment and Acceptance

Name of Assignor:                                              

Name of Assignee:                                              

Effective Date of Assignment:                                         

 

Principal

Amount Assigned of the

Revolving Facility Loans/Revolving

Facility Commitments

  

Percentage of Revolving Facility

Loans/Revolving

Facility Commitments

Assigned1

$                                %

Principal

Amount Assigned of the

Term B Loans

     $               

 

1  Calculate the percentage of Revolving Facility Loans or Revolving Facility
Commitments that is assigned to at least 9 decimal places and show as a
percentage of the aggregate Revolving Facility Commitments of all Revolving
Facility Lenders.

 

Schedule 1



--------------------------------------------------------------------------------

Exhibit F

to Credit Agreement

[FORM OF]

DISCOUNTED PREPAYMENT OPTION NOTICE

[DATE]

 

To: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 6, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Caesars Entertainment Operating Company,
Inc., CEOC, LLC, the Lenders party thereto from time to time and Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and the collateral agent for the Secured Parties. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

Pursuant to Section 2.11(g)(ii) of the Credit Agreement, the Borrower hereby
notifies you and each Lender that it is seeking:

 

  1. to prepay Loans of the following Class(es):
[                                ] at a discount in an aggregate principal
amount of [$                                                     ]1 (the
“Proposed Discounted Prepayment Amount”), with corresponding permanent
reductions in Revolving Facility Commitments in the case of prepayments of
Revolving Facility Loans;

 

  2. a percentage discount to the par value of the principal amount of Loans of
such Class(es) greater than or equal to             % of par value but less than
or equal to [                ]% of par value (the “Discount Range”); and

 

  3. a Lender Participation Notice on or before [                    , 20    ]2,
as determined pursuant to Section 2.11(g)(iii) of the Credit Agreement (the
“Acceptance Date”).

The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.11(g) of the Credit Agreement.

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

 

  1. No Event of Default has occurred and is continuing, or would result from
the Borrower making the Discounted Voluntary Prepayment (after giving effect to
any related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment).

 

  2. As of the date hereof, the Borrower is not in possession of material
non-public information (within the meaning of United States federal and state
securities laws) with respect to the Borrower, its Subsidiaries or their
respective securities (or, if none of the Borrower, CEC or any Parent Entity is
a public reporting company on the date hereof, material information that is not
publicly available and that is of a type that would not reasonably be expected
to be

 

1  Insert amount that is not less than $5.0 million.

2 

Insert date (a Business Day) that is at least five Business Days after the date
first written above.

 

Exhibit F - 1



--------------------------------------------------------------------------------

  publicly available if the Borrower, CEC or a Parent Entity was a public
reporting company on the date hereof) that (A) has not been disclosed to the
Lenders generally (other than any Lender that does not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries) and
(B) could reasonably be expected to have a material effect upon, or otherwise be
material to, a Lender’s decision to deliver a Lender Participation Notice.

The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.

[Reminder of page intentionally left blank]

 

Exhibit F - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

CEOC, LLC By:     Name:   Title:  

 

Exhibit F - 3



--------------------------------------------------------------------------------

Exhibit G

to Credit Agreement

[FORM OF]

LENDER PARTICIPATION NOTICE

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent for

the Lenders referred to below

[ADDRESS]

[ATTENTION]

[DATE]

Ladies and Gentlemen:

Reference is made to (1) that certain Credit Agreement, dated as of October 6,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Caesars Entertainment Operating
Company, Inc., CEOC, LLC, the Lenders party thereto from time to time and Credit
Suisse AG, Cayman Islands Branch, as administrative agent (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”), and (2) that certain Discounted Prepayment Option Notice, dated
[                    ], from the Borrower (the “Discounted Prepayment Option
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement, or if not
defined herein or in the Credit Agreement, shall have the meanings assigned to
such terms in the Discounted Prepayment Option Notice.

The undersigned Lender hereby gives you notice, pursuant to Section 2.11(g)(iii)
of the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Loans held by such Lender:

 

  1. in a maximum aggregate principal amount of [$                     of Term B
Loans] [and] [$                     of Revolving Facility Loans]1 (collectively,
the “Offered Loans”), and

 

  2. at a percentage discount to par value of the principal amount of Offered
Loans equal to [                ]% of par value (the “Acceptable Discount”).

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.11(g) of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.11(g)(iii) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its Loans pursuant to Section 2.11(g) of the Credit Agreement
in an aggregate principal amount equal to the Offered Loans, as such principal
amount may be reduced if the aggregate proceeds required to prepay Qualifying
Loans (disregarding any interest payable in connection with such Qualifying
Loans) would exceed the Proposed Discounted Prepayment Amount for the relevant
Discounted Voluntary Prepayment, and acknowledges and agrees that such
prepayment of its Loans will be allocated at par value, but the actual payment
made to such Lender will be reduced in accordance with the Applicable Discount.
In addition, in the case that the Offered Loans include Revolving Facility
Loans, the undersigned hereby expressly consents and agrees to a permanent
reduction in its Revolving Facility Commitments equal to the aggregate principal
amount of Revolving Facility Loans so prepaid.

[Remainder of page intentionally left blank]

 

 

1  Insert applicable Class(es) of Loans.

 

Exhibit G - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

[NAME OF LENDER] By:     Name:   Title:  

 

[By:     Name:   Title:]2  

 

 

2  If a second signature is required.

 

Exhibit G - 2



--------------------------------------------------------------------------------

Exhibit H

to Credit Agreement

[FORM OF]

DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

[DATE]

 

To: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

Ladies and Gentlemen:

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.11(g)(v) of that certain Credit Agreement, dated as of October 6, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Caesars Entertainment Operating Company,
Inc., CEOC, LLC, the Lenders party thereto from time to time and Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and the Collateral Agent for the Secured Parties. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

The Borrower hereby irrevocably notifies you that, pursuant to
Section 2.11(g)(iv) of the Credit Agreement, the Borrower will make a Discounted
Voluntary Prepayment to each Lender with Qualifying Loans, which shall be made:

 

  1. on [                    , 20    ], as determined pursuant to
Section 2.11(g)(v) of the Credit Agreement,

 

  2. in the aggregate principal amount of [$                     of Term B
Loans] [and] [$                     of Revolving Facility Loans]1, and

 

  3. at a percentage discount to the par value of the principal amount of the
Loans equal to [            ]% of par value (the “Applicable Discount”).

The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.11(g) of the Credit
Agreement.

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

 

  1. No Event of Default has occurred and is continuing or would result from the
Borrower making the Discounted Voluntary Prepayment (after giving effect to any
related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment).

 

  2. Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 2.11(g) of the Credit Agreement has been satisfied.

 

  3. As of the date hereof, the Borrower is not in possession of material
non-public information (within the meaning of United States federal and state
securities laws) with respect to the Borrower, its Subsidiaries or their
respective securities (or, if none of the Borrower, CEC or

 

1 

Insert applicable Class(es) of Loans.

 

Exhibit H - 1



--------------------------------------------------------------------------------

  any Parent Entity is a public reporting company on the date hereof, material
information that is not publicly available and that is of a type that would not
reasonably be expected to be publicly available if the Borrower, CEC or a Parent
Entity was a public reporting company on the date hereof) that (A) has not been
disclosed to the Lenders generally (other than any Lender that does not wish to
receive material non-public information with respect to the Borrower or its
Subsidiaries) and (B) could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to accept the Discounted
Voluntary Prepayment.

The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Administrative Agent in writing of such fact,
who will promptly notify each participating Lender. After such notification, any
participating Lender may revoke its Lender Participation Notice within two
Business Days of receiving such notification.

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing in connection with extending
Offered Loans (as defined in the applicable Lender Participation Notice) and the
acceptance of any Discounted Voluntary Prepayment made as a result of this
Discounted Voluntary Prepayment Notice.

The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Voluntary
Prepayment Notice.

[Remainder of page intentionally left blank]

 

Exhibit H - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

CEOC, LLC By:     Name:   Title:  

 

Exhibit H - 3



--------------------------------------------------------------------------------

Exhibit I

to Credit Agreement

[FORM OF]

SOLVENCY CERTIFICATE

October 6, 2017

This Solvency Certificate is delivered pursuant to Section 4.02(e) of the Credit
Agreement dated as of October 6, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Caesars Entertainment Operating Company, Inc., CEOC, LLC, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer, as
follows:

1. I am the [FINANCIAL OFFICER]22 of CEOC, LLC. I am familiar with the
Transactions, have reviewed the Credit Agreement and the financial statements
delivered on or prior to the Closing Date pursuant to Section 4.02(i) of the
Credit Agreement and have reviewed such other documents and made such
investigation as I have deemed appropriate for the purposes of this Solvency
Certificate.

2. As of the date hereof, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Borrower and the Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and the
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and the Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and the Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Borrower and the
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and the
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [FINANCIAL OFFICER] of CEOC, LLC and not individually and the
undersigned shall have no personal liability to the Administrative Agent or the
Lenders with respect thereto.

[Remainder of page intentionally left blank]

 

 

22  To be executed by the Chief Financial Officer, principal accounting officer,
Treasurer, Assistant Treasurer or Controller of CEOC, LLC.

 

Exhibit I - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first above written.

 

CEOC, LLC By:     Name:

Title: [FINANCIAL OFFICER]

 

Exhibit I - 2



--------------------------------------------------------------------------------

Exhibit J

to Credit Agreement

[FORM OF]

GLOBAL INTERCOMPANY NOTE

October 6, 2017

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature pages hereto (each, in
such capacity, an “Issuer”), hereby promises to pay on demand to the order of
such other entity listed below (each, in such capacity as lender to the
applicable Issuer, a “Holder” and, together with each Issuer, a “Note Party”),
in immediately available funds in the currencies as shall be agreed from time to
time, at such location as the applicable Holder shall from time to time
designate, the unpaid principal amount of all loans and advances or other credit
extensions made by such Holder to such Issuer. Each Issuer promises also to pay
interest on the unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.

With respect to any Issuer and any Holder between whom loans, advances or other
credit extensions exist as of the date of this Note (such loans, advances or
other credit extensions, “Existing Obligations”), (a) if any Existing Obligation
is evidenced by a promissory note or other instrument or agreement in existence
as of the date hereof (an “Existing Note”), it is agreed between such Issuer and
such Holder that the obligations under such Existing Note are hereafter to be
evidenced by this Note and (b) it is agreed between such Issuer and such Holder
that the agreements in existence as of the date hereof with respect to any
Existing Obligation (including agreements contained in any Existing Note) as to
principal, amortization, currency, payment location and interest rate (if any)
will continue to have effect under this Note until modified by agreement between
such Issuer and such Holder.

Reference is made to the Credit Agreement dated as of October 6, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Caesars Entertainment Operating Company,
Inc., CEOC, LLC, the Lenders party thereto from time to time and Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and the collateral agent for the Secured Parties. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

Anything in this note (the “Note”) to the contrary notwithstanding, the
indebtedness evidenced by this Note (other than any intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management, tax and accounting operations of the Borrower and its
Subsidiaries) owed by any Issuer that is the Borrower or a Subsidiary Loan Party
to any Holder that is not a Loan Party shall be subordinate and junior in right
of payment, to the extent and in the manner hereinafter set forth, to (i) all
Obligations of the Borrower or such Issuer under the Credit Agreement and
(ii) all other Indebtedness of such Issuer or any guaranty thereof (including,
without limitation, any Other First Lien Obligations (as defined in the
Collateral Agreement), other than Indebtedness that by its terms expressly
provides that it shall not be Senior Indebtedness hereunder (such Obligations
and such Indebtedness and other indebtedness and obligations in connection with
any renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or

 

Exhibit J - 1



--------------------------------------------------------------------------------

to its creditors, as such, or to its property, and in the event of any
proceedings for voluntary liquidation, dissolution or other winding up of such
Issuer, whether or not involving insolvency or bankruptcy, then, if an Event of
Default has occurred and is continuing after written notice from the
Administrative Agent to each Holder, except as otherwise agreed in writing by
the Administrative Agent, (x) the holders of Senior Indebtedness shall be paid
in full in cash in respect of all amounts constituting Senior Indebtedness
(other than in respect of contingent indemnification and expense reimbursement
claims not then due) before any Holder is entitled to receive (whether directly
or indirectly), or make any demands for, any payment on account of this Note and
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness (other than in respect of
contingent indemnification and expense reimbursement claims not then due) or
such Event of Default is cured or waived, any payment or distribution to which
such Holder would otherwise be entitled (other than debt securities of such
Issuer that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

(ii) if any Event of Default has occurred and is continuing with respect to any
Senior Indebtedness (including any Event of Default under the Credit Agreement)
after written notice from the Administrative Agent to each Holder, except as
otherwise agreed in writing by the Administrative Agent, then no payment or
distribution of any kind or character shall be made by or on behalf of the
Issuer or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
(other than in respect of contingent indemnification and expense reimbursement
claims not then due) shall have been paid in full in cash, such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, the holders of Senior Indebtedness (or their representatives)
to the extent necessary to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the other Secured
Parties and the Administrative Agent and the other Secured Parties are obligees
under this Note to the same extent as if their names were written herein as such
and the Administrative Agent may, on behalf of itself and the other Secured
Parties, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Subsidiary Loan Party shall not be subordinated to, and may rank
pari passu in right of payment with, any other obligation of such Issuer.

Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer other than the
holders of Senior Indebtedness.

 

Exhibit J - 2



--------------------------------------------------------------------------------

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.

Upon execution and delivery after the date hereof by the Borrower or any
subsidiary of the Borrower of a counterpart signature page hereto, such
subsidiary shall become a Note Party hereunder with the same force and effect as
if originally named as a Note Party hereunder. The rights and obligations of
each Note Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Note Party as a party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

Exhibit J - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Global Intercompany Note
as of the date first above written.

 

[NAME OF ENTITY]

By:     Name: Title:

 

Exhibit J - 4



--------------------------------------------------------------------------------

ALLONGE

For value received, each of the undersigned entities hereby sells, assigns and
transfers unto                                                               all
of its right, title and interest in that certain Global Intercompany Note dated
October 6, 2017 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Note”) and does hereby irrevocably
constitute and appoint                                                          
attorney to transfer the Note with full power of substitution in the premises.

 

Dated:    

[Signature Pages Follow]

 

Exhibit J - 5



--------------------------------------------------------------------------------

[LOAN PARTIES] By:       Name:   Title:

 

Exhibit J - 6



--------------------------------------------------------------------------------

Exhibit K

to Credit Agreement

[FORM OF]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made and entered into as of _______________ by and between [TENANT]
(“Tenant”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent (in
such capacity, the “Collateral Agent”) pursuant to that certain Credit Agreement
dated as of October 6, 2017 (the “Credit Agreement”) among Caesars Entertainment
Operating Company, Inc., a Delaware corporation, CEOC, LLC, a Delaware limited
liability company, the lenders party thereto from time to time and Credit Suisse
AG, Cayman Islands Branch, as administrative agent for the lenders and
collateral agent for the Secured Parties (as defined in the Credit Agreement).

R E C I T A L S :

A. Tenant is the tenant under that certain lease dated _______________ between
[APPLICABLE LOAN PARTY] (“Landlord”), as landlord, and Tenant, as tenant (as
amended through the date hereof, the “Lease”), for the leased premises as
described in Schedule A attached hereto (the “Leased Premises”), which Leased
Premises is located on the property known as [    ], located at [    ], as more
particularly described in Schedule B attached hereto (the “Property”).

B. Landlord has granted a mortgage lien on and security interest in the Property
to Collateral Agent (for its benefit and for the benefit of the Secured Parties)
pursuant to one or more mortgages, deeds of trust, deeds to secure debt or
similar security instruments (collectively, the “Security Instruments”).

C. Tenant has agreed to subordinate the Lease to the Security Instruments and to
the lien thereof and Collateral Agent has agreed not to disturb Tenant’s
possessory rights in the Leased Premises under the Lease on the terms and
conditions hereinafter set forth.

A G R E E M E N T :

NOW, THEREFORE, the parties hereto mutually agree as follows:

1. Subordination. Notwithstanding anything to the contrary set forth in the
Lease, the Lease and the leasehold estate created thereby and all of Tenant’s
rights thereunder are and shall at all times be subject and subordinate in all
respects to the Security Instruments and the lien thereof, and to all rights of
Collateral Agent thereunder, and to any and all advances to be made thereunder,
and to all renewals, modifications, consolidations, replacements and extensions
thereof.

2. Nondisturbance. So long as Tenant or any subtenants of Tenant permitted under
the terms of the Lease is in actual possession of the Leased Premises and
complies with the provisions of this Agreement, pays all rents and other charges
as specified in the Lease and is not otherwise in default (beyond applicable
notice and cure periods) of any of its obligations and covenants pursuant to the
Lease, Collateral Agent agrees for itself and its successors in interest and for
any other person acquiring title to the Property through a Termination Event
(each an “Acquiring Party”), that Tenant’s possession, including possession by
any permitted subtenants of Tenant, of the Leased Premises as described in the
Lease will not be disturbed during the term of the Lease by reason of a
Termination Event. Collateral Agent shall give Tenant prompt written notice of
the occurrence of any Termination Event.

 

Exhibit K - 1



--------------------------------------------------------------------------------

“Termination Event” means:

(i) Any termination, surrender, abandonment or acceptance of surrender of the
Lease for any reason, including by foreclosure, trustee’s sale or by the
termination or rejection of the Lease by any trustee in bankruptcy under the
provisions of United States Bankruptcy Code; or

(ii) The sale, assignment or transfer of Landlord’s interest under the Lease
pursuant to the exercise of any remedy of Collateral Agent under the Security
Instruments, by foreclosure, trustee’s sale, deed or assignment in lieu of
foreclosure, or otherwise; or

(iii) Any other transfer of Landlord’s interest in the Property under peril of
foreclosure.

3. Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease, pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness.

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Lease, it is specifically understood and agreed that neither the Collateral
Agent, any receiver nor any Acquiring Party shall be:

(a) liable for any act, omission, negligence or default of any prior landlord
(including Landlord); or

(b) liable for any failure of any prior landlord (including Landlord) to
construct any improvements or bound by any covenant to construct any improvement
at the commencement of the term of the Lease; or

(c) subject to any offsets, credits, claims or defenses which Tenant might have
against any prior landlord (including Landlord); or

(d) bound by any (i) rent or additional rent which is payable on a monthly basis
and which Tenant has or might have paid for more than one (1) month in advance
to any prior landlord (including Landlord) or (ii) security deposit or other
prepaid charge which Tenant has or might have paid in advance to any prior
landlord (including Landlord), except, in each case, to the extent delivered to
the Collateral Agent, receiver or the Acquiring Party, as the case may be; or

(e) liable to Tenant hereunder or under the terms of the Lease beyond the
Collateral Agent’s, receiver’s or the Acquiring Party’s interest in the Leased
Premises or the Property; or

(f) bound by any assignment, subletting, renewal, extension or any other
agreement or modification of the Lease made without the written consent of
Collateral Agent except to the extent such things (i) are expressly permitted
under the terms of the Lease or (ii) do not materially adversely affect
Collateral Agent’s or Landlord’s rights and obligations under the Lease; or

(g) bound by any consensual or negotiated surrender, cancellation or termination
of the Lease, in whole or in part, agreed upon between Landlord and Tenant
unless effected unilaterally by Tenant pursuant to the express terms of the
Lease or made with the prior written consent of Collateral Agent; or

 

Exhibit K - 2



--------------------------------------------------------------------------------

(h) liable to any broker or other third party for future commission or other
fees and expenses.

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action against such prior landlord for prior losses or damages.

5. Certain Acknowledgments by Tenant. This Agreement satisfies any and all
conditions or requirements in the Lease relating to the granting of a
non-disturbance agreement.

6. Collateral Agent To Receive Default Notices. Without limiting the general
nature of Section 4 above, Tenant shall notify Collateral Agent of any default
by Landlord under the Lease that would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Collateral Agent shall
have received notice of default giving rise to such cancellation and shall have
failed within thirty (30) days after receipt of such notice to cure such default
or, if such default cannot be cured within thirty (30) days, shall have failed
within thirty (30) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default.

7. Estoppel. Tenant hereby certifies and represents to Collateral Agent that as
of the date of this Agreement:

(a) the Lease is in full force and effect;

(b) except as noted on Schedule C, all requirements for the commencement and
validity of the Lease have been satisfied and there are no unfulfilled
conditions to Tenant’s obligations under the Lease;

(c) to the best of Tenant’s knowledge, Tenant is not in default under the Lease
and has not received any uncured notice of any default by Tenant under the
Lease; to the best of Tenant’s knowledge, Landlord is not in default under the
Lease; to the best of Tenant’s knowledge, no act, event or condition has
occurred which with notice or the lapse of time, or both, would constitute a
default by Tenant or Landlord under the Lease; and to the best of Tenant’s
knowledge, no claim by Tenant of any nature exists against Landlord under the
Lease and all obligations of Landlord to date have been fully performed;

(d) there are no defenses, counterclaims or setoffs against rents or charges due
or which may become due under the Lease;

(e) none of the rent which Tenant is required to pay under the Lease has been
prepaid, or will in the future be prepaid, more than one (1) month in advance;

(f) Tenant has no right or option contained in the Lease or in any other
document to purchase all or any portion of the Leased Premises;

(g) the Lease has not been modified or amended and constitutes the entire
agreement between Landlord and Tenant relating to the Leased Premises;

 

Exhibit K - 3



--------------------------------------------------------------------------------

(h) Tenant has not assigned, mortgaged, sublet, conveyed or otherwise
transferred any or all of its interest under the Lease; and

(i) Tenant has full authority to enter into this Agreement, which has been duly
authorized by all necessary action.

8. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) three (3) Business Days
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) five (5) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the United States Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth on its signature page hereto or addressed as such party
may from time to time designate by written notice to the other parties. For
purposes of this Section 8, the term “Business Day” shall mean any day other
than Saturday, Sunday or any other day on which banks are required or authorized
to close in New York, New York or Las Vegas, Nevada. Either party by notice to
the other may designate additional or different addresses for subsequent notices
or communications.

9. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties; provided, however, that in
the event of the assignment or transfer of the interest of Collateral Agent, all
obligations and liabilities of Collateral Agent under this Agreement shall
terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Collateral Agent’s interest is assigned or
transferred. In addition, Tenant acknowledges that all references herein to
Landlord shall mean the owner of the landlord’s interest in the Lease, even if
said owner shall be different from the Landlord, named in the Recitals.

10. Duplicate Original; Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract. Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed original.

11. Limitation of Collateral Agent’s Liability.

(a) Collateral Agent, in its capacity as such, shall have no obligations nor
incur any liability with respect to any warranties of any nature whatsoever,
whether pursuant to the Lease or otherwise, including, without limitation, any
warranties respecting use, compliance with zoning, Landlord’s title, Landlord’s
authority, habitability, fitness for purpose or possession.

(b) In the event that Collateral Agent shall acquire title to the Leased
Premises or the Property, Collateral Agent shall have no obligation, nor incur
any liability, beyond Collateral Agent’s then interest, if any, in the Leased
Premises or the Property, and Tenant shall look exclusively to such interest of
Collateral Agent, if any, in the Leased Premises or the Property for the payment
and discharge of any obligations imposed upon Collateral Agent hereunder or
under the Lease, and Collateral Agent is hereby released and relieved of any
other obligations hereunder and under the Lease.

 

Exhibit K - 4



--------------------------------------------------------------------------------

12. Modification in Writing. This Agreement may not be modified except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

13. Lien of Security Instruments. Nothing contained in this Agreement shall in
any way impair or affect the lien created by the Security Instruments or the
provisions thereof.

14. Compliance with Lease. Tenant agrees that in the event there is any
inconsistency between the terms and provisions hereof and the terms and
provisions of the Lease, the terms and provisions hereof shall be controlling.

15. Governing Law; Severability. This Agreement and any claims, controversy,
dispute or causes of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement shall be construed in
accordance with and governed by the law of the State of New York, without regard
to any principle of conflicts of law that could require application of any other
law. In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

16. Further Actions. Tenant agrees to execute and deliver, at any time and from
time to time upon the reasonable request of Collateral Agent or any Acquiring
Party, such documents and instruments as may be reasonably necessary or
appropriate to fully implement or to further evidence the understandings and
agreements contained in this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit K - 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Collateral Agent has duly executed this Agreement as of the
date first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH,

as Collateral Agent

By:     Name:    Title:  

State of __________    

County of __________

This instrument was acknowledged before me on _______________, 20___ by
________________ as _____________________ of Credit Suisse AG, Cayman Islands
Branch.

 

 

     

 

    (Signature of notarial officer)

(seal, if any)

   

 

Exhibit K - 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has duly executed this Agreement as of the date first
above written.

 

[    ], a [    ] as Tenant By:       Name:   Title:

State of __________    

County of __________

This instrument was acknowledged before me on _______________, 20___ by
________________ as _____________________

of ________________________________.

 

 

     

 

    (Signature of notarial officer)

(seal, if any)

   

 

Exhibit K - 7



--------------------------------------------------------------------------------

SCHEDULE A

Leased Premises

 

Exhibit K - 8



--------------------------------------------------------------------------------

SCHEDULE B

Legal Description of Property

 

Exhibit K - 9



--------------------------------------------------------------------------------

SCHEDULE C

Requirements for Commencement of Lease

 

Exhibit K - 10



--------------------------------------------------------------------------------

Exhibit L

to Credit Agreement

[FORM OF]

COLLATERAL AGREEMENT

dated as of

October 6, 2017,

among

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.

and

CEOC, LLC,

as Borrower,

each Subsidiary Loan Party party hereto

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.01 Credit Agreement

     1  

SECTION 1.02 Other Defined Terms

     2  

ARTICLE II. [INTENTIONALLY OMITTED]

     10  

ARTICLE III. PLEDGE OF SECURITIES

     10  

SECTION 3.01 Pledge

     10  

SECTION 3.02 Delivery of the Pledged Collateral

     12  

SECTION 3.03 Representations, Warranties and Covenants

     13  

SECTION 3.04 Certification of Limited Liability Company and Limited Partnership
Interests

     14  

SECTION 3.05 Registration in Nominee Name; Denominations

     15  

SECTION 3.06 Voting Rights; Dividends and Interest, Etc.

     15  

ARTICLE IV. SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

     17  

SECTION 4.01 Security Interest

     17  

SECTION 4.02 Representations and Warranties

     19  

SECTION 4.03 Covenants

     21  

SECTION 4.04 Other Actions

     23  

SECTION 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral

     23  

ARTICLE V. REMEDIES

     25  

SECTION 5.01 Remedies upon Default

     25  

SECTION 5.02 Application of Proceeds

     27  

SECTION 5.03 Grant of License to Use Intellectual Property

     28  

SECTION 5.04 Securities Act, Etc.

     28  

ARTICLE VI. [INTENTIONALLY OMITTED]

     29  

ARTICLE VII. MISCELLANEOUS

     29  

SECTION 7.01 Notices

     29  

SECTION 7.02 Security Interest Absolute

     29  

SECTION 7.03 Limitation by Law

     29  

SECTION 7.04 Binding Effect; Several Agreement

     30  

SECTION 7.05 Successors and Assigns

     30  

SECTION 7.06 Collateral Agent’s Fees and Expenses; Indemnification

     30  

SECTION 7.07 Collateral Agent Appointed Attorney-in-Fact

     31  

 

i



--------------------------------------------------------------------------------

SECTION 7.08 GOVERNING LAW

     31  

SECTION 7.09 Waivers; Amendment

     32  

SECTION 7.10 WAIVER OF JURY TRIAL

     32  

SECTION 7.11 Severability

     33  

SECTION 7.12 Counterparts

     33  

SECTION 7.13 Headings

     33  

SECTION 7.14 Jurisdiction; Consent to Service of Process

     33  

SECTION 7.15 Termination or Release

     34  

SECTION 7.16 Additional Subsidiaries

     35  

SECTION 7.17 Right of Set-off

     36  

SECTION 7.18 Person Serving as Collateral Agent

     36  

SECTION 7.19 Compliance with Gaming Laws

     37  

SECTION 7.20 General Authority of the Collateral Agent

     38  

SECTION 7.21 [Reserved]

     39  

SECTION 7.22 Subject to Intercreditor Agreements, Master Lease Intercreditor
Agreements and Master Leases

     39  

SECTION 7.23 Other First Lien Obligations

     39  

SECTION 7.24 Application of Gaming Laws and Liquor Laws

     40  

 

Schedules    Schedule I   

Subsidiary Loan Parties

Schedule II   

Commercial Tort Claims

Schedule III   

Pledged Stock; Pledged Debt Securities

Schedule IV   

Intellectual Property

Exhibits    Exhibit A   

Form of Supplement to the Collateral Agreement

Exhibit B   

Form of Other First Lien Secured Party Consent

Exhibit C   

Form of Intellectual Property Security Agreement

 

ii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of October 6, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among CAESARS ENTERTAINMENT OPERATING COMPANY, INC., a Delaware
corporation, CEOC, LLC, a Delaware limited liability company, each Subsidiary of
the Borrower (as defined below) from time to time party hereto and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as collateral agent (together with its successors and
permitted assigns in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).

Pursuant to that certain Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto from time to time, Credit Suisse AG, Cayman
Islands Branch, as administrative agent (together with its successors and
permitted assigns in such capacity, the “Administrative Agent”), and the other
parties party thereto, the Lenders and the L/C Issuers have agreed to extend
credit to the Borrower.

The Loan Parties may from time to time (a) incur Other First Lien Obligations
under Other First Lien Agreements and/or (b) enter into Secured Cash Management
Agreements and/or Secured Swap Agreements pursuant to which a Cash Management
Bank or a Hedge Bank, as applicable, party thereto will provide financial
accommodations to the Loan Parties.

The obligations of the Lenders, the L/C Issuers, any Cash Management Bank, any
Hedge Bank and any Other First Lien Secured Parties to extend such credit and
financial accommodations are conditioned upon, among other things, the execution
and delivery of this Agreement.

The Subsidiary Loan Parties will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and any Other First
Lien Obligations and the Loan Parties will derive substantial benefits from the
provision of financial accommodations pursuant to the Secured Cash Management
Agreements and Secured Swap Agreements. The Loan Parties are willing to execute
and deliver this Agreement in order to induce the Lenders and the L/C Issuers to
extend such credit under the Credit Agreement, to induce any Cash Management
Bank and any Hedge Bank to provide such financial accommodations under any
Secured Cash Management Agreement or any Secured Swap Agreement, respectively,
and to induce the holders of any Other First Lien Obligations to make extensions
of credit under the applicable Other First Lien Agreements, as applicable.
Accordingly, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement or the Credit Agreement have the meanings specified therein (and if
defined in more than one article of the New York UCC shall have the meaning
given in Article 9 thereof). The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
(or any Equivalent Provision thereof) also apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable First Lien Representative” means the “Applicable Authorized
Representative” (or Equivalent Provision) as defined in the First Lien
Intercreditor Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
For the avoidance of doubt, the term Article 9 Collateral does not include any
Excluded Property or Excluded Securities.

“Authorized Representative” means (a) with respect to the Credit Agreement
Secured Obligations, the Administrative Agent and (b) with respect to any Series
of Other First Lien Obligations, the duly authorized representative of the Other
First Lien Secured Parties of such Series designated as “Authorized
Representative” for such Other First Lien Secured Parties in the Other First
Lien Agreement for such Series (or, in the absence of such designation, the
administrative agent or trustee appointed for such Series under such Other First
Lien Agreement).

“Borrower” means (a) on the Closing Date, Caesars Entertainment Operating
Company, Inc. and CEOC, LLC, jointly and severally, and (b) from and after the
occurrence of the CEOC Merger, CEOC, LLC.

“Collateral” means Article 9 Collateral and Pledged Collateral. For the
avoidance of doubt, the term Collateral does not include any Excluded Property
or Excluded Securities.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any copyright rights in any work subject
to the copyright laws of the United States or any other country, whether as
author, assignee, transferee or otherwise and all registrations and applications
for registration of any such Copyright in the United States or

 

2



--------------------------------------------------------------------------------

any other country, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office now
or hereafter owned by any third party and all rights of any Pledgor under any
such agreement (including any such rights that such Pledgor has the right to
license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule IV.

“CPLV Intercreditor Agreement” has the meaning assigned to such term in the
definition of “Master Lease Intercreditor Agreements”.

“CPLV Master Lease” has the meaning assigned to such term in the definition of
“Master Leases” in the Credit Agreement.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Credit Agreement Secured Obligations” means the “Obligations” as defined in the
Credit Agreement (or any Equivalent Provision thereof).

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or any Equivalent Provision thereof).

“Delaware UCC” means the Uniform Commercial Code as from time to time in effect
in the State of Delaware.

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any shares of common or preferred stock, any limited or
general partnership interest and any limited liability company membership
interest, and any securities or other rights or interests convertible into or
exchangeable for any of the foregoing.

“Equivalent Provision” means, with respect to any reference to a specific
provision of an agreement in effect on the date hereof (the “original
agreement”), if such agreement is amended, restated, amended and restated,
supplemented, modified or replaced after the date hereof in a manner permitted
by this Agreement and the other Loan Documents, the provision in such amended,
restated, amended and restated, supplemented, modified or replacement agreement
that is the equivalent to such specific provision in such original agreement.

“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement or any Other First Lien Agreement (or any Equivalent Provision
thereof).

 

3



--------------------------------------------------------------------------------

“Excluded Property” has the meaning set forth in the Credit Agreement (or any
Equivalent Provision thereof); provided that (i) with respect to any Series of
Other First Lien Obligations or any agreement that refinances the initial Credit
Agreement, the term “Excluded Property” also includes any Specified Excluded
Collateral with respect to such Series of Other First Lien Obligations or
replacement Credit Agreement and (ii) the term “Excluded Property” also includes
all Intellectual Property that does not constitute Property Specific IP.

“Excluded Securities” has the meaning set forth in the Credit Agreement (or any
Equivalent Provision thereof); provided that with respect to any Series of Other
First Lien Obligations or any agreement that refinances the initial Credit
Agreement, the term “Excluded Securities” also includes any Equity Interests
constituting Specified Excluded Collateral with respect to such Series of Other
First Lien Obligations or replacement Credit Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“First Lien Intercreditor Agreement” means a “Permitted Pari Passu Intercreditor
Agreement” as defined in the Credit Agreement (or any Equivalent Provision
thereof).

“Gaming Authority” means, in any jurisdiction in which the Borrower or any of
its subsidiaries manages or conducts any casino, racing, gambling, wagering or
other gaming business or activities, the applicable board, commission, or other
governmental regulatory body or agency which (a) has, or may at any time after
the Closing Date have, jurisdiction over any casino, racing, gambling, wagering
or other gaming business or activities at any casino, racetrack or other
gambling, wagering or other gaming property of the Borrower or any of its
subsidiaries or any successor to such authority or (b) is, or may at any time
after the Closing Date be, responsible for interpreting, administering and
enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over any casino, racing,
gambling, wagering or other gaming business or activities and all rules,
rulings, orders, ordinances, regulations of any Gaming Authority applicable to
any casino, racing, gambling, wagering or other gaming business or activities of
the Borrower or any of its subsidiaries in any jurisdiction, as in effect from
time to time, including the policies, interpretations and administration thereof
by the Gaming Authorities.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

 

4



--------------------------------------------------------------------------------

“IP Security Agreement” means those certain intellectual property security
agreements executed in connection with this Agreement, as the same may be from
time to time modified, amended, restated and or supplemented, substantially in
the form attached to this Collateral Agreement as Exhibit C.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

“Intercreditor Agreements” means a First Lien Intercreditor Agreement (upon and
during the effectiveness thereof), a “Permitted Junior Intercreditor Agreement”
as defined in the Credit Agreement (or any Equivalent Provision thereof) (upon
and during the effectiveness thereof), and any other intercreditor agreement
(upon and during the effectiveness thereof) entered into in compliance with the
Loan Documents (other than the Master Lease Intercreditor Agreements).

“Kentucky Gaming Authorities” has the meaning assigned to such term in
Section 7.19(b).

“Kentucky Gaming Laws” has the meaning assigned to such term in Section 7.19(b).

“Kentucky Licensee” has the meaning assigned to such term in Section 7.19(b).

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” means (a) the Credit Agreement, (b) all Other First Lien
Agreements, (c) the Security Documents and (d) for purposes of Section 5.02 and
Section 7.06 only, each First Lien Intercreditor Agreement.

“Master Lease Intercreditor Agreements” means (a) the Intercreditor Agreement,
dated as of the Closing Date (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “CPLV Intercreditor
Agreement”), by and among the Borrower, each Subsidiary of the Borrower party
thereto, the Collateral Agent, CPLV Landlord, the lenders to the CPLV Landlord
and each other party thereto from time to time, (b) the Intercreditor Agreement,
dated as of the Closing Date (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Non-CPLV
Intercreditor Agreement”), by and among the Borrower, each Subsidiary of the
Borrower party thereto, the Collateral Agent, Non-CPLV Landlord, the lenders to
the Non-CPLV Landlord and each other party thereto from time to time and
(c) each additional master lease intercreditor agreement

 

5



--------------------------------------------------------------------------------

entered into from time to time after the Closing Date, by and among the
Borrower, each Subsidiary of the Borrower party thereto, the landlord party
thereto and each other person from time to time party thereto in connection with
any other Master Lease, Additional Master Lease or Additional Lease (each as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, an “Additional Master Lease Intercreditor Agreement”).

“Master Leases” means “Master Leases” as defined in the Credit Agreement (or any
Equivalent Provision thereof).

“Mississippi Gaming Authorities” has the meaning assigned to such term in
Section 7.19(b).

“Mississippi Gaming Laws” has the meaning assigned to such term in
Section 7.19(b).

“Mississippi Licensee” has the meaning assigned to such term in Section 7.19(b).

“Mortgaged Properties” means the Real Properties owned or leased by the Borrower
or any other Pledgor encumbered by one or more Mortgages to secure the Secured
Obligations.

“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, as amended, restated,
supplemented or otherwise modified from time to time.

“Nevada Gaming Authorities” has the meaning assigned to such term in
Section 7.19(a).

“Nevada Gaming Laws” has the meaning assigned to such term in Section 7.19(a).

“Nevada Licensee” has the meaning assigned to such term in Section 7.19(a).

“New York Courts” has the meaning assigned to such term in Section 7.14(a).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-CPLV Intercreditor Agreement” has the meaning assigned to such term in the
definition of “Master Lease Intercreditor Agreements”.

“Non-CPLV Master Lease” has the meaning assigned to such term in the definition
of “Master Leases” in the Credit Agreement.

“Omnibus Agreement” means that certain Second Amended and Restated Omnibus
License and Enterprise Services Agreement, dated as of the Closing Date, by and
among Caesars Enterprise Services, LLC, Caesars Entertainment Operating Company,
Inc., Caesars Entertainment Resort Properties LLC, Caesars Growth Properties
Holding, LLC, Caesars License Company, LLC, and Caesars World LLC, as the same
may be from time to time modified, amended, restated and or supplemented.

 

6



--------------------------------------------------------------------------------

“Other First Lien Agreement” means any indenture, credit agreement (excluding
the Credit Agreement) or other agreement, document or instrument, pursuant to
which any Pledgor has or will incur Other First Lien Obligations; provided that,
in each case, the Indebtedness thereunder has been designated as Other First
Lien Obligations pursuant to and in accordance with Section 7.23.

“Other First Lien Obligations” means (a) the due and punctual payment by any
Pledgor of (i) the unpaid principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
Indebtedness under any Other First Lien Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations of such Pledgor to any
Secured Party under any Other First Lien Agreement, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of any Pledgor under or pursuant to any Other First Lien Agreement
and (c) the due and punctual payment and performance of all the obligations of
each other Pledgor under or pursuant to any Other First Lien Agreement, in each
case, the Indebtedness under which has been designated as Other First Lien
Obligations pursuant to and in accordance with Section 7.23.

“Other First Lien Secured Parties” means, collectively, the holders of Other
First Lien Obligations and any Authorized Representative with respect thereto.

“Other First Lien Secured Party Consent” means a consent substantially in the
form of Exhibit B to this Agreement executed by the Authorized Representative of
any holders of Other First Lien Obligations pursuant to Section 7.23.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
letters patent of the United States or the equivalent thereof in any other
country, and all applications for letters patent of the United States or the
equivalent thereof in any other country, and all reissues, continuations,
divisions, continuations-in-part or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein, now or hereafter owned by any third
party (including any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including those listed on
Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate with respect to the
Borrower and each Subsidiary Loan Party delivered to the Collateral Agent as of
the Closing Date.

 

7



--------------------------------------------------------------------------------

“Permitted Liens” means Liens that are (a) not prohibited by Section 6.02 of the
Credit Agreement (or any Equivalent Provision thereof) and (b) not prohibited by
any Other First Lien Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01. For
the avoidance of doubt, the term Pledged Collateral does not include any
Excluded Property or Excluded Securities.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” means (i) with respect to the Credit Agreement Secured Obligations,
the Borrower and each Subsidiary Loan Party, excluding any of the foregoing if
such person or persons are not intended to provide collateral with respect to
the Credit Agreement Secured Obligations pursuant to the terms of any agreement
that refinances the initial Credit Agreement and (ii) with respect to any Series
of Other First Lien Obligations, the Borrower and each Subsidiary Loan Party,
excluding any of the foregoing if such person or persons are not intended to
provide collateral with respect to such Series pursuant to the terms of the
Other First Lien Agreement governing such Series.

“Prior Collateral Agent” has the meaning assigned to such term in Section 7.18.

“Property Specific IP” means Intellectual Property owned by or licensed to a
Pledgor that is specifically and exclusively used at a Real Property of a
Pledgor.

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by any Pledgor, together with,
in each case, all easements, hereditaments and appurtenances relating thereto,
and all improvements situated, placed or constructed upon, or fixed to or
incorporated into, or which becomes a component part of such real property, and
appurtenant fixtures incidental to the ownership or lease thereof.

“Regulation S-X Excluded Collateral” has the meaning assigned to such term in
Section 3.01.

“Rule 3-10” has the meaning assigned to such term in Section 3.01.

“Rule 3-16” has the meaning assigned to such term in Section 3.01.

“SEC” has the meaning assigned to such term in Section 3.01.

“Secured Obligations” means, collectively, the Credit Agreement Secured
Obligations and any Other First Lien Obligations, or any of the foregoing;
provided that the Secured Obligations of any Pledgor (other than the Borrower)
shall exclude any Excluded Swap Obligations with respect to such Pledgor.

 

8



--------------------------------------------------------------------------------

“Secured Parties” means the persons holding any Secured Obligations and in any
event including (i) all Credit Agreement Secured Parties and (ii) all Other
First Lien Secured Parties.

“Security Documents” has the meaning assigned to such term in the Credit
Agreement (or any Equivalent Provision thereof) and any analogous term in any
Other First Lien Agreement (but, with respect to the Secured Obligations of any
Series, the term Security Documents shall not include any document which by its
terms is solely for the benefit of the holders of one or more other Series of
Secured Obligations and not such Series of Secured Obligations).

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Series” means (a) with respect to any Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such) and (ii) each group of
Other First Lien Secured Parties that become subject to this Agreement and a
First Lien Intercreditor Agreement after the date hereof, which are to be
represented hereunder and thereunder by a common Authorized Representative (in
its capacity as such for such Other First Lien Secured Parties), each of which
shall constitute a separate Series of Secured Parties for purposes of this
Agreement and (b) with respect to any Secured Obligations, each of (i) the
Credit Agreement Secured Obligations and (ii) each group of Other First Lien
Obligations incurred pursuant to any Other First Lien Agreement, which are to be
represented hereunder and under a First Lien Intercreditor Agreement by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations), each of which shall constitute a separate Series of Secured
Obligations for purposes of this Agreement.

“Specified Excluded Collateral” means, solely with respect to any Series of
Other First Lien Obligations or any agreement that refinances the initial Credit
Agreement, any asset that is not intended to be collateral with respect to such
Series or replacement Credit Agreement pursuant to the terms of the Other First
Lien Agreement governing such Series or replacement Credit Agreement, as
applicable (including the Regulation S-X Excluded Collateral to the extent
applicable to such Series in accordance with the last paragraph of
Section 3.01).

“Subsidiary Loan Party” means any Subsidiary set forth on Schedule I and any
Subsidiary that becomes a party hereto pursuant to Section 7.16 (other than,
with respect to any Series of Other First Lien Obligations or any agreement that
refinances the initial Credit Agreement, any Subsidiary excluded pursuant to the
definition of Pledgor with respect to such Series of Other First Lien
Obligations or replacement Credit Agreement).

“Successor Collateral Agent” has the meaning assigned to such term in
Section 7.18.

“Termination Date” means the “Termination Date” as defined in the Credit
Agreement (or any Equivalent Provision thereof).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or

 

9



--------------------------------------------------------------------------------

business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof (if any),
and all registration and recording applications filed in connection therewith,
including registrations and registration applications in the United States
Patent and Trademark Office or any similar offices in any State of the United
States or any other country or any political subdivision thereof, and all
renewals thereof and all goodwill associated therewith or symbolized thereby now
or hereafter owned by any third party (including any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
renewals thereof, including those listed on Schedule IV and (b) all goodwill
associated therewith or symbolized thereby.

ARTICLE II.

[Intentionally Omitted]

ARTICLE III.

Pledge of Securities

SECTION 3.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, each Pledgor hereby collaterally assigns
and pledges to the Collateral Agent, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under:

(a) Subject to Section 7.19, the Equity Interests directly owned by it (which
such Equity Interests constituting Pledged Stock on the date hereof shall be
listed on Schedule III) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include any Excluded
Securities or Excluded Property;

(b) (i) the debt securities currently issued to any Pledgor (which such debt
securities constituting Pledged Debt Securities on the Closing Date shall be
listed on Schedule III), (ii) any debt securities in the future issued to such
Pledgor and (iii) the promissory notes and any other instruments, if any,
evidencing such debt securities (the property described in clauses (b)(i), (ii)
and (iii) above, the “Pledged Debt Securities”); provided that the Pledged Debt
Securities shall not include any Excluded Securities or Excluded Property;

(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Stock and Pledged
Debt Securities;

 

10



--------------------------------------------------------------------------------

(d) subject to Section 3.06, all rights and privileges of such Pledgor with
respect to the Pledged Stock, Pledged Debt Securities and other property
referred to in clauses (a), (b) and (c) above; and

(e) all Proceeds of any of the foregoing (the Pledged Debt Securities, Pledged
Stock and other property referred to in clauses (a) through (d) above being
collectively referred to as the “Pledged Collateral”); provided that the Pledged
Collateral shall not include any Excluded Securities or Excluded Property.

In addition, in the event that Rule 3-10 (“Rule 3-10”) or Rule 3-16 (“Rule
3-16”) of Regulation S-X under the Securities Act, as amended, modified or
interpreted by the Securities Exchange Commission (“SEC”), would require (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC (or any other
Governmental Authority) of separate financial statements of the Borrower or any
Subsidiary of the Borrower due to the fact that such person’s Equity Interests
secure any Series of Other First Lien Obligations or any refinancing of the
Credit Agreement affected thereby then the Equity Interests of such person (the
“Regulation S-X Excluded Collateral”) will automatically be deemed not to be
part of the Collateral securing such Series of Other First Lien Obligations or
such refinanced Credit Agreement affected thereby, but only to the extent
necessary to not be subject to such requirement and only for so long as required
to not be subject to such requirement. In such event, this Agreement may be
amended or modified, without the consent of any Secured Party, to the extent
necessary to release the Lien on the Regulation S-X Excluded Collateral in favor
of the Collateral Agent with respect only to the relevant Series of Other First
Lien Obligations or such refinanced Credit Agreement, as applicable. In the
event that Rule 3-10 or Rule 3-16 is amended, modified or interpreted by the SEC
to permit (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would permit) any Regulation S-X Excluded
Collateral to secure the relevant Series of Other First Lien Obligations or such
refinanced Credit Agreement, as applicable, in excess of the amount then pledged
without the filing with the SEC (or any other Governmental Authority) of
separate financial statements of such person, then the Equity Interests of such
person will automatically be deemed to be a part of the Collateral for the
relevant Series of Other First Lien Obligations or such refinanced Credit
Agreement, as applicable (to the extent not otherwise constituting Excluded
Securities or Excluded Collateral). For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, nothing in this
paragraph shall limit the pledge of such Equity Interests and other securities
from securing the Secured Obligations (other than the relevant Series of Other
First Lien Obligations or such refinanced Credit Agreement, as applicable) at
all relevant times or from securing any Series of Other First Lien Obligations
or any refinanced Credit Agreement that are not in respect of securities subject
to regulation by the SEC. To the extent any Proceeds of any collection or sale
of Equity Interests deemed by this paragraph to no longer constitute part of the
Collateral for the relevant Series of Other First Lien Obligations or such
refinanced Credit Agreement, as applicable, are to be applied by the Collateral
Agent in accordance with Section 5.02 hereof, such Proceeds shall,
notwithstanding the terms of Section 5.02 and any First Lien Intercreditor
Agreement (upon and during the effectiveness thereof), not be applied to the
payment of such Series of Other First Lien Obligations or such refinanced Credit
Agreement, as applicable.

 

11



--------------------------------------------------------------------------------

SECTION 3.02 Delivery of the Pledged Collateral.

(a) Subject to the provisions of Section 7.19, each Pledgor agrees promptly (and
in any event within 45 days after the acquisition (or such longer time as the
Collateral Agent shall permit in its reasonable discretion)) to deliver or cause
to be delivered to the Collateral Agent, for the benefit of the Secured Parties,
any and all Pledged Securities to the extent such Pledged Securities are either
(i) Equity Interests in Subsidiaries or (ii) in the case of promissory notes or
other instruments evidencing Indebtedness, are required to be delivered pursuant
to paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money constituting
Pledged Collateral having, in each case, an aggregate principal amount in excess
of $25,000,000 (other than (1) intercompany Indebtedness incurred in the
ordinary course of business in connection with the cash management, tax and
accounting operations and intercompany sales of the Borrower and each Subsidiary
or (2) to the extent that a pledge of such promissory note or instrument would
violate applicable law) owed to such Pledgor by any person to be evidenced by a
duly executed promissory note that is pledged and delivered to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to the terms hereof. To
the extent any such promissory note is a demand note, each Pledgor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (h) or
(i) of the Credit Agreement (or any Equivalent Provision thereof) or under any
equivalent provision of any Other First Lien Agreement, unless such demand in
such Pledgor’s reasonable judgment would not be commercially reasonable or would
otherwise expose such Pledgor to liability to the maker.

(c) Subject to the provisions of Section 7.19, upon delivery to the Collateral
Agent, (i) any Pledged Securities required to be delivered pursuant to the
foregoing paragraphs (a) and (b) of this Section 3.02 shall be accompanied by
stock powers or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
delivered pursuant to the terms of this Agreement shall be accompanied to the
extent necessary to perfect the security interest in the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as
Schedule III (or a supplement to Schedule III, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

 

12



--------------------------------------------------------------------------------

SECTION 3.03 Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule III correctly sets forth (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of the Borrower, correctly sets
forth, to the knowledge of the relevant Pledgor), as of the date hereof, the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by such Pledged Stock and includes
all Equity Interests, debt securities and promissory notes or instruments
evidencing Indebtedness required to be (i) pledged in order to satisfy the
Collateral and Guarantee Requirement or (ii) delivered pursuant to
Section 3.02(b);

(b) the Pledged Stock, to the best of each Pledgor’s knowledge, as of the date
hereof, has been duly and validly authorized and issued by the issuers thereof
and is fully paid and nonassessable;

(c) except for the security interests granted hereunder (or otherwise not
prohibited by the Loan Documents), each Pledgor (i) is and, subject to any
transfers made not in violation of the Credit Agreement and any Other First Lien
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule III as owned by such Pledgor,
(ii) holds the same free and clear of all Liens, other than Permitted Liens,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction not prohibited by the Credit
Agreement and any Other First Lien Agreement and other than Permitted Liens, and
(iv) subject to the rights of such Pledgor under the Loan Documents to dispose
of Pledged Collateral, will use commercially reasonable efforts to defend its
title or interest thereto or therein against any and all Liens (other than
Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto or
in any Other First Lien Agreement or the schedules thereto, and except for
restrictions and limitations imposed by the Loan Documents, Gaming Laws, or
securities laws generally or otherwise not prohibited by the Credit Agreement or
any Other First Lien Agreement, the Pledged Stock (other than any partnership
interests or limited liability company interests) is and will continue to be
freely transferable and assignable, and none of the Pledged Stock is or will be
subject to any option, right of first refusal, shareholders agreement, charter,
by-law, memorandum of association or articles of association provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Stock (other than any partnership
interests or limited liability company interests) hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder other than under applicable Requirements of Law;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto and
as required under Gaming Laws and under any securities law applicable to the
transfer of securities, as of the date hereof, no consent or approval of any
Governmental Authority, any securities exchange or any other person was or is
necessary to the validity of the pledge effected hereby (or the transfer of the
Pledged Securities upon a foreclosure thereof), in each case other than such as
have been obtained and are in full force and effect;

 

13



--------------------------------------------------------------------------------

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
(and any applicable Intercreditor Agreement, as the case may be), when any
Pledged Securities are delivered to the Collateral Agent, for the benefit of the
Secured Parties, in accordance with this Agreement (and any applicable
Intercreditor Agreement, as the case may be) and a financing statement naming
the Collateral Agent as the secured party and covering the Pledged Collateral to
which such Pledged Securities relate is filed in the appropriate filing office
pursuant to Section 4.02(b), the Collateral Agent will obtain, for the benefit
of the Secured Parties, a legal, valid and perfected lien upon and security
interest in such Pledged Securities under the applicable Uniform Commercial
Code, subject only to Permitted Liens, as security for the payment and
performance of the Secured Obligations to the extent such perfection is governed
by the applicable Uniform Commercial Code; and

(h) subject to Section 7.19, the pledge effected hereby is effective to vest in
the Collateral Agent, for the benefit of the Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein.

(i) each Pledgor that is an issuer of the Pledged Collateral hereunder confirms
that it has received notice of the security interest granted hereunder and
consents to such security interest and, subject to the terms of this Agreement,
any applicable Intercreditor Agreement, the Master Lease Intercreditor
Agreements and any applicable Requirements of Law (including Gaming Laws),
agrees to transfer record ownership of the securities issued by it in connection
with any request by the Collateral Agent if an Event of Default has occurred and
is continuing.

SECTION 3.04 Certification of Limited Liability Company and Limited Partnership
Interests.

(a) Each interest in any limited liability company or limited partnership
Controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC or Article 8 of the Delaware
UCC (or, if required by applicable Requirements of Law, Article 8 of any other
applicable Uniform Commercial Code), and each such interest shall at all times
hereafter be represented by a certificate.

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC (or other applicable
Uniform Commercial Code in effect in another jurisdiction), and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless the applicable Pledgor provides notification to the
Collateral Agent of such election and promptly delivers any such certificate to
the Collateral Agent pursuant to the terms hereof (and in any event within 45
days or such longer period as the Collateral Agent may permit in its reasonable
discretion).

 

14



--------------------------------------------------------------------------------

SECTION 3.05 Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Upon the
occurrence and during the continuance of an Event of Default, each Pledgor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities held by it for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
Each Pledgor shall use its commercially reasonable efforts to cause any
Subsidiary that is not a party to this Agreement to comply with a request by the
Collateral Agent, pursuant to this Section 3.05, to exchange certificates
representing Pledged Securities of such Subsidiary for certificates of smaller
or larger denominations.

SECTION 3.06 Voting Rights; Dividends and Interest, Etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given written notice to the relevant
Pledgors of the Collateral Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement and
the other Loan Documents; provided that, except as not prohibited by the Credit
Agreement or any Other First Lien Agreement, such rights and powers shall not be
exercised in any manner that would materially and adversely affect the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement or any other Loan Document or the ability of the Secured Parties
to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Loan Documents and applicable laws; provided that any non-cash dividends,
interest, principal or other distributions or other consideration in respect
thereof that would constitute Pledged Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral (except to the extent constituting Excluded Securities or Excluded
Property), and, if received by any Pledgor, shall be

 

15



--------------------------------------------------------------------------------

promptly (and in any event within 60 days of their receipt (or such longer time
as the Collateral Agent shall permit in its reasonable discretion)) delivered to
the Collateral Agent, for the benefit of the Secured Parties, in the same form
as so received (endorsed in a manner reasonably satisfactory to the Collateral
Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the relevant Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to receive dividends, interest, principal or other distributions with
respect to Pledged Securities that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested, for the benefit of the Secured Parties, in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions; provided that the Collateral Agent shall have the right from time
to time following and during the continuance of an Event of Default to permit
the Pledgors to receive and retain such amounts; provided, further, that even
after the occurrence of an Event of Default and delivery of written notice by
the Collateral Agent, any Pledgor may continue to exercise dividend and
distribution rights solely to the extent permitted under Section 6.06 (or any
Equivalent Provision) of the Credit Agreement. All dividends, interest,
principal or other distributions received by any Pledgor contrary to the
provisions of this Section 3.06 shall not be commingled by such Pledgor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, and shall be forthwith delivered to the Collateral
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Pledgor (without
interest) all dividends, interest, principal or other distributions that such
Pledgor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the relevant Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder, subject to
applicable Gaming Laws, all rights of any Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 3.06, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 3.06, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, for the benefit of
the Secured Parties, which shall have the sole and exclusive right and authority
to exercise such voting and consensual rights and powers; provided that the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Collateral Agent a certificate to that effect, all rights
of any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall in each case be reinstated.

 

16



--------------------------------------------------------------------------------

(d) Any notice given by the Collateral Agent to the Pledgors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Pledgors
at the same or different times and (iii) may suspend the rights of the Pledgors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE IV.

Security Interests in Other Personal Property

SECTION 4.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations when due, each Pledgor hereby collaterally assigns and
pledges to the Collateral Agent, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Pledgor or in which such Pledgor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles (other than the Pledged Collateral, which is
governed by Article III);

(viii) all Instruments (other than the Pledged Collateral, which is governed by
Article III);

(ix) all Intellectual Property;

(x) all Inventory;

 

17



--------------------------------------------------------------------------------

(xi) all Investment Property (other than the Pledged Collateral, which is
governed by Article III);

(xii) all Letter of Credit Rights;

(xiii) all Commercial Tort Claims reasonably estimated to exceed $15,000,000
individually, as described on Schedule II hereto;

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents with respect to Collateral need not be satisfied with respect
to, the Excluded Securities and the Excluded Property. In addition, for the
avoidance of doubt, the provisions of Section 9.22 of the Credit Agreement (or
any Equivalent Provision thereof) and 7.24 of this Agreement shall apply to all
the terms and provisions of this Agreement.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property” or words of similar effect. Each Pledgor agrees to provide such
information to the Collateral Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor in such Pledgor’s United States registered or
pending Patents, Trademarks and Copyrights, without the signature of such
Pledgor, and naming such Pledgor or the Pledgors as debtors and the Collateral
Agent as secured party. Notwithstanding anything to the contrary herein, no
Pledgor shall be required to take any action under the laws of any jurisdiction
other than the United States of America for the purpose of perfecting the
Security Interest in any Article 9 Collateral of such Pledgor constituting
Patents, Trademarks or Copyrights or any other assets.

 

18



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement, (i) none of the
Pledgors shall be required to enter into any control agreements or control,
lockbox or similar arrangements with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Collateral Agent to the extent required by Article
III), (ii) no foreign law governed security documents or perfection actions
under foreign law shall be required, (iii) no landlord, mortgagee or bailee
waivers shall be required and (iv) no notice shall be required to be sent to
account debtors or other contractual third parties prior to an Event of Default.

SECTION 4.02 Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person as of the
date hereof other than any consent or approval that has been obtained and is in
full force and effect or has otherwise been disclosed herein or in the Credit
Agreement and the schedules thereto.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. Except as provided in Section 5.10 of the Credit Agreement, the Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral that have been prepared by the
Collateral Agent for filing in each governmental, municipal or other office
specified in the Perfection Certificate constitute all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States issued Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary, as of the Closing Date, to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration of a
financing statement in the United States (or any political subdivision thereof)
and its territories and possessions, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration of a financing
statement is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that IP Security Agreements
executed by the applicable Pledgors containing a description of all Article 9
Collateral consisting of Intellectual Property with respect to issued United
States

 

19



--------------------------------------------------------------------------------

Patents (and Patents for which applications are pending), registered United
States Trademarks (including Trademarks for which registration applications are
pending other than pending United States “intent-to-use” trademark applications
for which a verified statement of use or an amendment to allege use has not been
filed with and accepted by the United States Patent and Trademark Office) and
registered United States Copyrights have been delivered to the Collateral Agent
for recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of such Intellectual Property in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (x) the filing of financing statements
or analogous documents under the Uniform Commercial Code and (y) such actions as
are necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof, as applicable) acquired or developed after
the Closing Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the IP Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually reasonably
estimated to exceed $15,000,000 as of the Closing Date except as indicated on
the Perfection Certificate.

 

20



--------------------------------------------------------------------------------

(f) Except as set forth in the Perfection Certificate, as of the Closing Date,
all Accounts owned by the Pledgors have been originated by the Pledgors and all
Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.

SECTION 4.03 Covenants.

(a) Each Pledgor agrees promptly (and in any event within 30 days after such
change, or such longer period of time as may be agreed by the Collateral Agent)
to notify the Collateral Agent in writing of any change (i) in its legal name,
(ii) in its identity or type of organization or corporate structure, (iii) in
its organizational identification number or (iv) in its jurisdiction of
organization. Each Pledgor agrees promptly to provide the Collateral Agent with
certified organizational documents reflecting any of the changes described in
the immediately preceding sentence. Each Pledgor agrees not to effect or permit
any change referred to in the first sentence of this paragraph (a) unless all
filings have been made, or will have been made within any applicable statutory
period, under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Article 9
Collateral, for the benefit of the Secured Parties, with the same priority as
prior to such change. Each Pledgor agrees promptly to notify the Collateral
Agent if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

(c) Subject to Section 4.01(d) hereof, each Pledgor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule IV or adding additional schedules
hereto to specifically identify any asset or item that is a Copyright, Patent or
Trademark (other than any Excluded Property); provided that any Pledgor shall
have the right, exercisable within 90 days after it has been notified by the
Collateral Agent of the specific identification of such Collateral, to advise
the Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Collateral. Each
Pledgor agrees that it will use its commercially reasonable efforts to take such
action as shall be necessary in order that all representations and warranties
hereunder shall be true and correct with respect to such Collateral within 90
days after the date it has been notified by the Collateral Agent of the specific
identification of such Collateral.

 

21



--------------------------------------------------------------------------------

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party, subject to Section 9.16 of the Credit
Agreement (or any Equivalent Provision thereof) and any equivalent provision of
any Other First Lien Agreement.

(e) At its option, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may discharge any past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and that is not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement, any
Other First Lien Agreement or this Agreement, and each Pledgor jointly and
severally agrees to reimburse the Collateral Agent on demand for any reasonable
and documented payment made or any reasonable and documented out-of-pocket
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except to the extent such Lien is a
Permitted Lien or as otherwise not prohibited by the Credit Agreement and any
Other First Lien Agreement. None of the Pledgors shall make or permit to be made
any transfer of the Article 9 Collateral and each Pledgor shall remain at all
times in possession of the Article 9 Collateral owned by it, except as not
prohibited by the Credit Agreement and any Other First Lien Agreement.

(h) None of the Pledgors will, without the Collateral Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment

 

22



--------------------------------------------------------------------------------

thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices,
except as not prohibited by the Credit Agreement and any Other First Lien
Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required by the Loan Documents or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Pledgors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. Sums disbursed by the Collateral Agent in connection
with this Section 4.03(i), including reasonable and documented attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable by
the Pledgors to the Collateral Agent to the extent and in the manner provided in
Section 7.06 and shall be additional Secured Obligations secured hereby.

SECTION 4.04 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Collateral Agent’s security interest
in the Article 9 Collateral, each Pledgor agrees, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following
Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments (other than debt obligations governed by Article 5)
or Tangible Chattel Paper evidencing an amount in excess of $25,000,000, such
Pledgor shall promptly forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $15,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or

 

23



--------------------------------------------------------------------------------

omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark that is material to the
normal conduct of such Pledgor’s business, (i) maintain such Trademark in full
force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark to the extent required under applicable law
and (iv) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright that is material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lost or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments, in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis at the time
of delivery of financial statements for such year (commencing with the financial
statements for the fiscal year ending December 31, 2017) of each application by
itself, or through any agent, employee, licensee or designee, for any Patent or
Trademark with the United States Patent and Trademark Office and each
registration of any Copyright with the United States Copyright Office filed
during the preceding twelve-month period, and (ii) upon the reasonable request
of the Collateral Agent, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Collateral Agent’s security interest in such United States
federally registered or pending Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
its past practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and pursuing each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) that is material to the normal
conduct of such Pledgor’s business and to maintain (i) each issued Patent and
(ii) the registrations of each Trademark and each Copyright, in each case that
is material to the normal conduct of such Pledgor’s business, including, when
applicable and necessary in such Pledgor’s reasonable

 

24



--------------------------------------------------------------------------------

business judgment, timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright that is material to
the normal conduct of its business has been materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Collateral Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default, at the request of
the Collateral Agent, each Pledgor shall use commercially reasonable efforts to
obtain all requisite consents or approvals from the licensor under each
Copyright License, Patent License or Trademark License that constitutes Article
9 Collateral to effect the assignment of all such Pledgor’s right, title and
interest thereunder to (in the Collateral Agent’s sole discretion) the designee
of the Collateral Agent or the Collateral Agent; provided, however, that nothing
contained in this Section 4.05(h) should be construed as an obligation of any
Pledgor to incur any costs or expenses in connection with obtaining such
approval.

ARTICLE V.

Remedies

SECTION 5.01 Remedies upon Default. Subject to applicable Gaming Laws, any
applicable Intercreditor Agreement and the Master Lease Intercreditor
Agreements, upon the occurrence and during the continuance of an Event of
Default, each Pledgor agrees to deliver each item of Collateral to the
Collateral Agent on demand, and it is agreed that the Collateral Agent shall
have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Pledgors to the Collateral Agent or to license or sublicense
(subject to the obligation to maintain the quality of goods and services
provided under any Trademark consistent with the quality of such goods and
services provided by the Pledgors immediately prior to such Event of Default),
whether general, special or otherwise, and whether on an exclusive or a
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers thereunder cannot be obtained or in violation of or
otherwise inconsistent with the terms thereof) and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to the
applicable Pledgor to enter any premises where the Article 9 Collateral may be
located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Pledgor agrees that the
Collateral Agent shall have the right, subject to the requirements of applicable
law, to sell or

 

25



--------------------------------------------------------------------------------

otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 days’ prior written
notice (which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Pledgor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Pledgor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to

 

26



--------------------------------------------------------------------------------

exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose under this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. Any sale pursuant to the provisions of
this Section 5.01 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

SECTION 5.02 Application of Proceeds. The Collateral Agent shall, subject to any
applicable Intercreditor Agreement and the Master Lease Intercreditor
Agreements, promptly apply the proceeds, moneys or balances of any collection or
sale of Collateral realized through the exercise by the Collateral Agent of its
remedies hereunder, as well as any Collateral consisting of cash at any time
when remedies are being exercised hereunder, as follows:

FIRST, to the payment of all fees and reasonable costs and expenses incurred by
the Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations secured by such Collateral, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent hereunder or under any other Loan
Document on behalf of any Pledgor and any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document and all other fees, indemnities and other amounts
owing or reimbursable to the Collateral Agent under any Loan Document in its
capacity as such, in each case to the extent required to be paid by any Pledgor
under any Loan Document;

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata based on the respective amounts of such Secured Obligations owed to
them on the date of any such distribution (or in accordance with such other
method of distribution as may be set forth in any applicable First Lien
Intercreditor Agreement)); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct;

provided, that in no event shall (x) the proceeds of any collection or sale of
any Specified Excluded Collateral be applied to the relevant Series of Secured
Obligations under any Other First Lien Agreement or replacement Credit Agreement
that is not secured by such Specified Excluded Collateral or (y) the Collateral
or the proceeds of any collection or sale of any Collateral of any Pledgor be
applied to any Excluded Swap Obligations.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

27



--------------------------------------------------------------------------------

SECTION 5.03 Grant of License to Use Intellectual Property. Solely for the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Pledgor hereby grants to (in the
Collateral Agent’s sole discretion) a designee of the Collateral Agent or the
Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Pledgor) to use, license or sublicense (subject to the
obligation of the applicable licensee or sublicensee to maintain the quality of
goods and services provided under any Trademark consistent with the quality of
such goods and services provided by the Pledgors immediately prior to such Event
of Default) any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Pledgor, wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, the right to
prosecute and maintain all such Intellectual Property and the right to sue for
past infringement of such Intellectual Property. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default; provided,
that any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Pledgors notwithstanding
any subsequent cure of an Event of Default.

SECTION 5.04 Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act or any similar
federal statute hereafter enacted analogous in purpose or effect (the Securities
Act and any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder. Each Pledgor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Pledgor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, subject to the terms of any applicable Intercreditor
Agreement, in its sole and absolute discretion, (a) may proceed to make such a
sale whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws or, to the extent applicable, Blue Sky or other state securities
laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been

 

28



--------------------------------------------------------------------------------

realized if the sale were deferred until after registration as aforesaid or if
more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE VI.

[Intentionally Omitted]

ARTICLE VII.

Miscellaneous

SECTION 7.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (or any Equivalent Provision thereof)
(whether or not then in effect) or, with respect to any holder of obligations
under any Other First Lien Agreement, addressed to the Authorized Representative
of such holder at its address set forth in the applicable Other First Lien
Secured Party Consent, as such address may be changed by written notice to the
Collateral Agent and the Borrower. All communications and notices hereunder to
any Subsidiary Loan Party shall be given to it in care of the Borrower, with
such notice to be given as provided in Section 9.01 of the Credit Agreement (or
any Equivalent Provision thereof) (whether or not then in effect).

SECTION 7.02 Security Interest Absolute. To the extent permitted by law, all
rights of the Collateral Agent hereunder, the Security Interest, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Loan Document, any other agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Pledgor in respect of
the Secured Obligations or this Agreement (other than a defense of payment or
performance).

SECTION 7.03 Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law or regulation (including any Gaming Law
or Liquor Law), and all the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law or regulation (including
any Gaming Law or Liquor Law) that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law or regulation (including any
Gaming Law or Liquor Law).

 

29



--------------------------------------------------------------------------------

SECTION 7.04 Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as not prohibited by this Agreement, the Credit Agreement and
any Other First Lien Agreement. This Agreement shall be construed as a separate
agreement with respect to each party and may be amended, modified, supplemented,
waived or released in accordance with Section 7.09 or 7.15, as applicable.

SECTION 7.05 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 7.06 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder by the Pledgors, and the
Collateral Agent and other Indemnitees shall be indemnified by the Pledgors, in
each case of this clause (a), mutatis mutandis, as provided in Section 9.05 of
the Credit Agreement (or any Equivalent Provision thereof) or any equivalent
provision of any Other First Lien Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, any investigation made
by or on behalf of the Collateral Agent or any other Secured Party or the
resignation of the Collateral Agent. All amounts due under this Section 7.06
shall be payable within thirty (30) days after written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(c) For the avoidance of doubt, the provisions of Article VIII of the Credit
Agreement or any equivalent provisions of any Other First Lien Agreement shall
also apply to the Collateral Agent acting under or in connection with this
Agreement in such capacity. No provision of this Agreement shall require the
Collateral Agent to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers.

 

30



--------------------------------------------------------------------------------

SECTION 7.07 Collateral Agent Appointed Attorney-in-Fact. Subject to applicable
Requirements of Law, any applicable Intercreditor Agreements and the Master
Lease Intercreditor Agreements, each Pledgor hereby appoints the Collateral
Agent as the attorney-in-fact of such Pledgor for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest until the Termination Date. Without limiting the generality of
the foregoing, subject to applicable Requirements of Law, any applicable
Intercreditor Agreements and the Master Lease Intercreditor Agreements, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Pledgor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 7.08 GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

 

31



--------------------------------------------------------------------------------

SECTION 7.09 Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Collateral Agent or any other Secured Party hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Pledgor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan, the
issuance of a Letter of Credit or the incurrence of any Other First Lien
Obligations shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Collateral Agent or any other Secured Party
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on any Pledgor in any case shall entitle any Pledgor
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Pledgor or
Pledgors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement (or any Equivalent Provision thereof), and the consent of each
other Authorized Representative if and to the extent required by (and in
accordance with) the applicable Other First Lien Agreement, and except as
otherwise provided in any applicable Intercreditor Agreement. The Collateral
Agent may conclusively rely on a certificate of an officer of the Borrower as to
whether any amendment contemplated by this Section 7.09(b) is permitted.

(c) Notwithstanding anything to the contrary contained herein, the Collateral
Agent may grant extensions of time or waivers of the requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Pledgors on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or any other
Loan Document.

SECTION 7.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

32



--------------------------------------------------------------------------------

SECTION 7.11 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 7.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14 Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document to which it is a party, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document in the courts
of any jurisdiction, except that each of the Pledgors agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the parties hereto that any other forum
would be inconvenient and inappropriate in view of the fact that more of the
Secured Parties who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction), and (b) in any
such action or proceeding brought against any Pledgor in any other court, it
will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Pledgor from asserting or seeking the same in the New York
Courts.

 

33



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement or
any other Loan Document to serve process in any other manner permitted by
applicable law.

SECTION 7.15 Termination or Release. In each case, subject to the terms of any
applicable Intercreditor Agreement and the Master Lease Intercreditor
Agreements:

(a) This Agreement and the pledges made by the Pledgors herein and all other
security interests granted by the Pledgors hereby shall automatically terminate
and be released upon the occurrence of the Termination Date or, if any Other
First Lien Obligations are outstanding on the Termination Date, the date when
all Other First Lien Obligations (in each case other than contingent or
unliquidated obligations or liabilities not then due and any other obligations
that, by the terms of any Other First Lien Agreements, are not required to be
paid in full prior to termination and release of the Collateral) have been paid
in full and the Secured Parties have no further commitment to extend credit
under any Other First Lien Agreement.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
not prohibited by the Credit Agreement or any Other First Lien Agreement as a
result of which such Subsidiary Loan Party ceases to be a Subsidiary of the
Borrower or otherwise becomes an Excluded Subsidiary or ceases to be a Pledgor,
all without delivery of any instrument or performance of any act by any party,
and all rights to the applicable portions of the Collateral shall revert to such
Subsidiary Loan Party.

(c) (i) Upon any sale or other transfer by any Pledgor of any Collateral that is
not prohibited by the Credit Agreement or any Other First Lien Agreement to any
person that is not a Pledgor, (ii) upon the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.08 of the Credit Agreement (or any Equivalent Provision
thereof) and any equivalent provision of any applicable Other First Lien
Agreement (in each case, to the extent required thereby), or (iii) as otherwise
may be provided in any applicable Intercreditor Agreement or any Master Lease
Intercreditor Agreement, the security interest in such Collateral shall be
automatically released, all without delivery of any instrument or performance of
any act by any party.

 

34



--------------------------------------------------------------------------------

(d) Solely with respect to the Credit Agreement Secured Obligations, a Pledgor
shall automatically be released from its obligations hereunder and/or the
security interests in any Collateral securing the Credit Agreement Secured
Obligations shall in each case be automatically released upon the occurrence of
any of the circumstances set forth in Section 9.18 of the Credit Agreement (or
any Equivalent Provision thereof) without delivery of any instrument or
performance of any act by any party, and all rights to such Collateral shall
revert to any applicable Pledgor.

(e) Solely with respect to any Series of Other First Lien Obligations, a Pledgor
shall automatically be released from its obligations hereunder and/or the
security interests in any Collateral securing such Series of Other First Lien
Obligations shall in each case be automatically released upon the occurrence of
any of the circumstances set forth in the section governing release of
collateral in the applicable Other First Lien Agreement governing such Series of
Other First Lien Obligations, all without delivery of any instrument or
performance of any act by any party, and all rights to such Collateral shall
revert to any applicable Pledgor.

(f) If any Collateral shall become subject to the release provisions set forth
in any applicable Intercreditor Agreement, the lien created hereunder on such
Collateral shall be automatically released to the extent (and only to the
extent) provided therein.

(g) In connection with any termination or release pursuant to this Section 7.15,
the Collateral Agent shall execute and deliver to any Pledgor, at such Pledgor’s
expense, all documents that such Pledgor shall reasonably request to evidence
such termination or release (including, without limitation, UCC termination
statements), and will duly assign and transfer to such Pledgor, such of the
Pledged Collateral that may be in the possession of the Collateral Agent and has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Collateral Agent. In connection
with any release pursuant to this Section 7.15, the Pledgors shall be permitted
to take any action in connection therewith consistent with such release
including, without limitation, the filing of UCC termination statements. Upon
the receipt of any necessary or proper instruments of termination, satisfaction
or release (forms of which shall be reasonably acceptable to the Collateral
Agent) prepared by the Borrower pursuant to this Section 7.15, the Collateral
Agent shall execute, deliver or acknowledge such instruments or releases to
evidence the release of any Collateral permitted to be released pursuant to this
Agreement. The Pledgors agree to pay all reasonable and documented out-of-pocket
expenses incurred by the Collateral Agent (and its representatives and counsel)
in connection with the execution and delivery of such release documents or
instruments.

SECTION 7.16 Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required or permitted to become a
party hereto by Section 5.10 or the Collateral and Guarantee Requirement of the
Credit Agreement (or any Equivalent Provision thereof) or by any Other First
Lien Agreement of an instrument substantially in the form of Exhibit A hereto
(or another instrument reasonably satisfactory to the Collateral Agent and the
Borrower), subject to applicable Gaming Laws and the receipt of all approvals
required thereunder, such subsidiary shall become a Subsidiary Loan Party
hereunder with the same force and effect as if originally named as a Subsidiary
Loan Party herein. The execution and delivery of any such instrument shall not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

 

35



--------------------------------------------------------------------------------

SECTION 7.17 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Administrative Agent and each L/C Issuer is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender, the Administrative Agent or such L/C Issuer to or for
the credit or the account of any party to this Agreement against any of and all
the obligations of such party now or hereafter existing under this Agreement
owed to such Lender, the Administrative Agent or such L/C Issuer, irrespective
of whether or not such Lender, the Administrative Agent or such L/C Issuer shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender, the Administrative Agent and L/C Issuer
under this Section 7.17 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, the Administrative Agent and such L/C
Issuer may have.

SECTION 7.18 Person Serving as Collateral Agent. On the Closing Date, the
Collateral Agent hereunder is the Administrative Agent. Written notice of
resignation by the Administrative Agent under the Credit Agreement pursuant to
the Credit Agreement shall also constitute notice of resignation as the
Collateral Agent under this Agreement. Upon the acceptance of any appointment as
the Administrative Agent under the Credit Agreement by a successor, that
successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Collateral Agent pursuant hereto.
Immediately upon the occurrence of the Termination Date, if any other Series of
Secured Obligations is then outstanding, the Authorized Representative of such
Series (or, if more than one such Series is outstanding, the Applicable First
Lien Authorized Representative) shall be deemed the Collateral Agent for all
purposes under this Agreement. The Collateral Agent immediately prior to any
change in Collateral Agent pursuant to this Section 7.18 (the “Prior Collateral
Agent”) shall be deemed to have assigned all of its rights, powers and duties
hereunder to the successor Collateral Agent determined in accordance with this
Section 7.18 (the “Successor Collateral Agent”) and the Successor Collateral
Agent shall be deemed to have accepted, assumed and succeeded to such rights,
powers and duties. The Prior Collateral Agent shall cooperate with the Pledgors
and such Successor Collateral Agent to ensure that all actions are taken that
are necessary or reasonably requested by the Successor Collateral Agent to vest
in such Successor Collateral Agent the rights granted to the Prior Collateral
Agent hereunder with respect to the Collateral, including (a) the filing of
amended financing statements in the appropriate filing offices, (b) to the
extent that the Prior Collateral Agent holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the New York UCC or
the Uniform Commercial Code of any other applicable jurisdiction) (or any
similar concept under foreign law) over Collateral pursuant to this Agreement or
any other Security Document, the delivery to the Successor Collateral Agent of
the Collateral in its possession or control together with any necessary
endorsements to the extent required by this Agreement, and (c) the execution and
delivery of any further documents, financing statements or agreements and the
taking of all such further action that may be required under any applicable law,
or that the Successor Collateral Agent may reasonably request, all without
recourse to, or representation or warranty by, the Prior Collateral Agent, and
at the sole cost and expense of the Pledgors. In addition, the Collateral Agent
hereunder shall at all times be the same person that is the “Collateral Agent”
under each First Lien Intercreditor Agreement then in effect. Written notice of
resignation by the “Collateral Agent” pursuant to each First Lien Intercreditor
Agreement then in effect shall also constitute

 

36



--------------------------------------------------------------------------------

notice of resignation as the Collateral Agent under this Agreement. Upon the
acceptance of any appointment as the “Collateral Agent” under each First Lien
Intercreditor Agreement by a successor “Collateral Agent”, the successor
“Collateral Agent” shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent pursuant
to this Agreement.

SECTION 7.19 Compliance with Gaming Laws. Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document, the Collateral
Agent, on behalf of the Secured Parties, acknowledges and agrees that:

(a) the pledge of the Pledged Stock of any Pledgor, any subsidiary of any
Pledgor or any other person that is a licensee or registered holding company
under the Gaming Laws (x) applicable in the Commonwealth of Kentucky (“Kentucky
Gaming Laws”) (any such entity, a “Kentucky Licensee”), (y) applicable in the
State of Mississippi (“Mississippi Gaming Laws”) (any such entity, a
“Mississippi Licensee”) or (z) applicable in the State of Nevada (“Nevada Gaming
Laws”) (any such entity, a “Nevada Licensee”), pursuant to this Agreement or any
other Loan Document, will not be effective without the prior approval of the
Gaming Authorities having jurisdiction in Kentucky (the “Kentucky Gaming
Authorities”), Mississippi (the “Mississippi Gaming Authorities”) or Nevada (the
“Nevada Gaming Authorities”), as applicable, and no certificates evidencing any
such Pledged Stock may be delivered to the Collateral Agent until such approval
has been obtained. Furthermore, no amendment of this Agreement shall be
effective until any approvals required from the Kentucky Gaming Authorities
under the Kentucky Gaming Laws, the Mississippi Gaming Authorities under the
Mississippi Gaming Laws or the Nevada Gaming Authorities under the Nevada Gaming
Laws, as applicable, have been obtained;

(b) in the event that Collateral Agent exercises one or more of the remedies set
forth in this Agreement with respect to the Pledged Stock of any Kentucky
Licensee, any Mississippi Licensee or any Nevada Licensee, including, without
limitation, the foreclosure, transfer, sale, distribution or other disposition
of any interest therein (except back to the applicable Pledgor), the exercise of
voting and consensual rights, and any other resort to or enforcement of the
security interest in such Pledged Stock, such action will require the separate
and prior approval of the Kentucky Gaming Authorities, the Mississippi Gaming
Authorities or the Nevada Gaming Authorities, as applicable, or the licensing of
the Collateral Agent or any transferee thereof unless such licensing requirement
is waived thereby;

(c) the Collateral Agent, and any custodial agent of Collateral Agent in the
Commonwealth of Kentucky, the State of Mississippi, or the State of Nevada, as
applicable, will be required to comply with the conditions, if any, imposed by
the Kentucky Gaming Authorities, the Mississippi Gaming Authorities or the
Nevada Gaming Authorities, as applicable, in connection with their approval of
the pledge granted hereunder, including, without limitation, requirements that
the Collateral Agent or its custodial agent maintain the certificates evidencing
the Pledged Stock of Nevada Licensees at a location in Nevada provided to the
Nevada Gaming Authorities, and that the Collateral Agent or its custodial agent
permit agents or employees of the Nevada Gaming Authorities to inspect such
certificates upon request during normal business hours;

 

37



--------------------------------------------------------------------------------

(d) neither the Collateral Agent nor any custodial agent of the Collateral Agent
will be permitted to surrender possession of any Pledged Stock of Kentucky
Licensees, Mississippi Licensees or Nevada Licensees to any person other than
the applicable Pledgor thereof without the prior approval of the Kentucky Gaming
Authorities, the Mississippi Gaming Authorities or the Nevada Gaming
Authorities, as applicable, or as otherwise permitted by the Gaming Laws;

(e) any approval of the Gaming Authorities (including, for the avoidance of
doubt, the Kentucky Gaming Authorities, the Mississippi Gaming Authorities and
the Nevada Gaming Authorities, as applicable) of this Agreement or the pledge of
the Pledged Stock of any person hereunder, or any amendment hereto, does not
constitute approval, either express or implied, of the Collateral Agent to take
any actions or exercise any remedies provided for in this Agreement, for which
separate approval by the Gaming Authorities (including, for the avoidance of
doubt, the Kentucky Gaming Authorities, the Mississippi Gaming Authorities and
the Nevada Gaming Authorities, as applicable) may be required by the Gaming
Laws;

(f) the Collateral Agent, the Secured Parties and their respective successors
and assigns are subject to being called forward by the Gaming Authorities
(including, for the avoidance of doubt, the Kentucky Gaming Authorities, the
Mississippi Gaming Authorities and the Nevada Gaming Authorities, as applicable)
in their sole and absolute discretion, for licensing or a finding of suitability
or qualification; and

(g) in the event the Collateral Agent, on behalf of the Secured Parties,
exercises one or more of the remedies set forth in this Agreement with respect
to Article 9 Collateral consisting of gaming devices, mobile gaming systems,
interactive gaming systems, cashless wagering systems and associated equipment
(as those terms are defined in the Gaming Laws), including, but not limited to,
the foreclosure, transfer, sale, distribution or other disposition of such
Collateral, such exercise of remedies may require the separate and prior
approval of the Gaming Authorities (including, for the avoidance of doubt, the
Kentucky Gaming Authorities, the Mississippi Gaming Authorities and the Nevada
Gaming Authorities, as applicable) or the licensing of the Collateral Agent or
any transferee thereof pursuant to the Gaming Laws.

SECTION 7.20 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Security Documents, each Secured Party
(whether or not a signatory hereto) shall be deemed irrevocably (i) to consent
to the appointment of the Collateral Agent as its agent hereunder and under such
other Security Documents, (ii) to confirm that the Collateral Agent shall have
the authority to act as the exclusive agent of such Secured Party for the
enforcement of any provision of this Agreement and such other Security Documents
against any Pledgor, the exercise of remedies hereunder or thereunder and the
giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Pledgor’s obligations with respect thereto,
(iii) to agree that it shall not take any action to enforce any provisions of
this Agreement or any other Security Document against any Pledgor, to exercise
any remedy hereunder or thereunder or to give any consents or approvals
hereunder or thereunder except as expressly provided in this Agreement or any
other Security Document and (iv) to agree to be bound by the terms of this
Agreement, the Master Lease Intercreditor Agreements and any other Security
Documents and any applicable Intercreditor Agreement then in effect.

 

38



--------------------------------------------------------------------------------

SECTION 7.21 [Reserved].

SECTION 7.22 Subject to Intercreditor Agreements, Master Lease Intercreditor
Agreements and Master Leases.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and (ii) the exercise of any right or remedy by the
Collateral Agent hereunder or the application of proceeds (including insurance
and condemnation proceeds) of any Collateral, in each case, are subject to the
limitations and provisions of any applicable Intercreditor Agreement to the
extent provided therein. In the event of any conflict between the terms of such
applicable Intercreditor Agreement and the terms of this Agreement, the terms of
such applicable Intercreditor Agreement shall govern.

(b) Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent pursuant to this Agreement in the
Tenant’s Pledged Property (as defined in each Master Lease) and the exercise of
any right or remedy by the Collateral Agent hereunder against the Tenant’s
Pledged Property are subject to the provisions of the applicable Master Lease
Intercreditor Agreement. In the event of any conflict between the terms of any
Master Lease Intercreditor Agreement and this Agreement, the terms of such
Master Lease Intercreditor Agreement shall govern and control.

(c) To the extent that pursuant to any applicable Intercreditor Agreement or any
Master Lease Intercreditor Agreement any person other than the Collateral Agent
is entitled to have a prior security interest to the Collateral Agent in any
Collateral or is otherwise entitled to possession thereof, then notwithstanding
any other provision of this Agreement, any requirements to deliver Collateral to
the Collateral Agent shall be deemed satisfied if such Collateral is delivered
to such other person.

(d) Notwithstanding anything herein to the contrary, (i) any exercise of
remedies hereunder or under any other Security Document that would affect the
Leasehold Estate (as defined in the CPLV Master Lease) is subject and
subordinate to the terms of the CPLV Master Lease, (ii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate (as defined in the Non-CPLV Master Lease) is subject and subordinate to
the terms of the Non-CPLV Master Lease and (iii) any exercise of remedies
hereunder or under any other Security Document that would affect the Leasehold
Estate or similar term (as defined in each other Master Lease, Additional Master
Lease or Additional Lease) is subject and subordinate to the terms of such other
Master Lease, Additional Master Lease or Additional Lease.

SECTION 7.23 Other First Lien Obligations. On or after the date hereof and so
long as such obligations are not prohibited to be incurred under the Credit
Agreement and any Other First Lien Agreement then in effect, the Borrower may
from time to time designate obligations in respect of Indebtedness to be secured
(except with respect to any applicable Specified Excluded Collateral) on a pari
passu basis with the then-outstanding Secured Obligations as Other First Lien
Obligations hereunder by delivering to the Collateral Agent and each Authorized
Representative (a) a certificate signed by a Responsible Officer of the Borrower

 

39



--------------------------------------------------------------------------------

(i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Other First Lien Obligations for purposes hereof,
(iii) representing that such designation of such obligations as Other First Lien
Obligations is not prohibited by the Credit Agreement or any Other First Lien
Agreement then in effect, and (iv) specifying the name and address of the
Authorized Representative for such obligations, (b) an Other First Lien Secured
Party Consent (in the form attached as Exhibit B) executed by the Authorized
Representative for such obligations and the Borrower and (c) if not already then
in effect, execute and deliver a First Lien Intercreditor Agreement (or, to the
extent such First Lien Intercreditor Agreement is then in effect, a joinder
thereto to the extent required thereby). Upon the satisfaction of all conditions
set forth in the preceding sentence, (x) the Collateral Agent shall act as
collateral agent under and subject to the terms of the Security Documents for
the benefit of all Secured Parties, including without limitation, any Secured
Parties that hold any such Other First Lien Obligations (except with respect to
any applicable Specified Excluded Collateral), and shall execute and deliver the
acknowledgement at the end of the Other First Lien Secured Party Consent,
(y) each Authorized Representative agrees to the appointment, and acceptance of
the appointment, of the Collateral Agent as collateral agent for the holders of
such Other First Lien Obligations as set forth in each Other First Lien Secured
Party Consent and agrees, on behalf of itself and each Secured Party it
represents, to be bound by this Agreement and the applicable Intercreditor
Agreements and (z) such Other First Lien Obligations shall automatically be
deemed to be “Other First Priority Obligations” (or analogous term) in any First
Lien Intercreditor Agreement. The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new Secured Obligations to this Agreement.

SECTION 7.24 Application of Gaming Laws and Liquor Laws. Notwithstanding
anything herein to the contrary and without limiting Section 7.19, this
Agreement and any Other First Lien Agreement are subject to Gaming Laws and
Liquor Laws. Without limiting the foregoing, the Secured Parties acknowledge
that (i) they are subject to the jurisdiction of the Gaming Authorities and
Liquor Authorities, in their discretion, for licensing, qualification or
findings of suitability or to file or provide other information, and (ii) all
rights, remedies and powers in or under this Agreement and the other Loan
Documents, including with respect to the Collateral (including the pledge and
delivery of the Pledged Collateral), the Mortgaged Properties and the ownership
and operation of facilities may be subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, and may be exercised only to the extent that
the exercise thereof does not violate any applicable provisions of the Gaming
Laws and Liquor Laws and only to the extent that required approvals (including
prior approvals), if any, are obtained from the relevant Gaming Authorities and
Liquor Authorities.

[Signature Pages Follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CEOC, LLC, as Borrower By:     Name:   Eric Hession Title:   Chief Financial
Officer and Treasurer

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

CAESARS ENTERTAINMENT OPERATING COMPANY, INC. By:     Name:   Randall Eisenberg
Title:   Chief Restructuring Officer

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

190 FLAMINGO, LLC 3535 LV CORP. AJP HOLDINGS, LLC AJP PARENT, LLC B I GAMING
CORPORATION BALLY’S MIDWEST CASINO, INC. BL DEVELOPMENT CORP. CAESARS RIVERBOAT
CASINO, LLC CAESARS TREX, INC. CAESARS UNITED KINGDOM, INC. CALIFORNIA CLEARING
CORPORATION CASINO COMPUTER PROGRAMMING, INC. CHRISTIAN COUNTY LAND ACQUISITION
COMPANY, LLC DURANTE HOLDINGS, LLC FLAMINGO-LAUGHLIN, INC. GRAND CASINOS OF
BILOXI, LLC GRAND CASINOS OF MISSISSIPPI, LLC - GULFPORT GRAND CASINOS, INC.
HARRAH SOUTH SHORE CORPORATION HARRAH’S ARIZONA CORPORATION HARRAH’S BOSSIER
CITY INVESTMENT COMPANY, L.L.C. HARRAH’S INTERACTIVE INVESTMENT COMPANY HARRAH’S
INTERNATIONAL HOLDING COMPANY, INC. HARRAH’S IOWA ARENA MANAGEMENT, LLC HARRAH’S
MANAGEMENT COMPANY By:     Name:   Randall Eisenberg Title:   Chief
Restructuring Officer

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

HARRAH’S NC CASINO COMPANY, LLC HARRAH’S NORTH KANSAS CITY LLC HARRAH’S
OPERATING COMPANY MEMPHIS, LLC HARRAH’S SHREVEPORT/BOSSIER CITY INVESTMENT
COMPANY, LLC HARVEYS BR MANAGEMENT COMPANY, INC. HCAL, LLC HCR SERVICES COMPANY,
INC. HEI HOLDING COMPANY ONE, INC. HEI HOLDING COMPANY TWO, INC. HOLE IN THE
WALL, LLC HORSESHOE ENTERTAINMENT HORSESHOE GAMING HOLDING, LLC HORSESHOE GP,
LLC HORSESHOE HAMMOND, LLC KOVAL HOLDINGS COMPANY, LLC KOVAL INVESTMENT COMPANY,
LLC MARTIAL DEVELOPMENT CORP. NEW GAMING CAPITAL PARTNERSHIP, A NEVADA LIMITED
PARTNERSHIP OCEAN SHOWBOAT, INC. PHW MANAGER, LLC PLAYERS HOLDING, LLC PLAYERS
INTERNATIONAL, LLC RENO CROSSROADS LLC ROMAN ENTERTAINMENT CORPORATION OF
INDIANA SHOWBOAT ATLANTIC CITY OPERATING COMPANY, LLC TRB FLAMINGO, LLC WINNICK
HOLDINGS, LLC WINNICK PARENT, LLC By:     Name:   Randall Eisenberg Title:  
Chief Restructuring Officer

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

BALLY’S PARK PLACE LLC BENCO LLC BOARDWALK REGENCY LLC CAESARS ENTERTAINMENT FC
LLC CAESARS NEW JERSEY LLC CAESARS PALACE LLC CAESARS PALACE REALTY LLC CAESARS
WORLD LLC DESERT PALACE LLC GCI SPINCO LLC HARRAH’S ILLINOIS LLC HARRAH’S NEW
ORLEANS MANAGEMENT COMPANY LLC HARVEYS IOWA MANAGEMENT COMPANY LLC HARVEYS TAHOE
MANAGEMENT COMPANY LLC HBR REALTY COMPANY LLC HTM HOLDING LLC NEW ROBINSON
PROPERTY GROUP LLC PARBALL LLC PLAYERS BLUEGRASS DOWNS LLC ROBINSON PROPERTY
GROUP LLC ROMAN HOLDING COMPANY OF INDIANA LLC SHOWBOAT HOLDING LLC SOUTHERN
ILLINOIS RIVERBOAT/CASINO CRUISES LLC TUNICA ROADHOUSE LLC By:     Name:  
Randall Eisenberg Title:   Chief Restructuring Officer

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

CAESARS MARKETING SERVICES LLC CAESARS WORLD MARKETING LLC CAESARS WORLD
MERCHANDISING LLC By:     Name:   Randall Eisenberg Title:   Chief Restructuring
Officer

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

HARRAH’S CHESTER DOWNS INVESTMENT COMPANY, LLC HARRAH’S CHESTER DOWNS MANAGEMENT
COMPANY, LLC CHESTER FACILITY HOLDING COMPANY, LLC By:     Name:   Randall
Eisenberg Title:   Chief Restructuring Officer

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:     Name:    Title:  

 

By:     Name:   Title:  

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I

to Collateral Agreement

Subsidiary Loan Parties

 

Legal Name

  

Type of Entity

  

Jurisdiction of Organization

                                                           

 

49



--------------------------------------------------------------------------------

Schedule II

to Collateral Agreement

Commercial Tort Claims

 

50



--------------------------------------------------------------------------------

Schedule III

to Collateral Agreement

Pledged Stock; Pledged Debt Securities

Equity Interests

 

Issuer

  

Owner

  

Certificate No.

  

Interest/No. Shares

  

Percent of Interst Pledged

                                   

 

51



--------------------------------------------------------------------------------

Debt Securities

 

Entity

 

Principal Amount

 

Date

  

Maturity Date

  

Pledged [Y/N]

         

 

52



--------------------------------------------------------------------------------

Schedule IV

to Collateral Agreement

Intellectual Property

Trademarks

Patents

Copyrights

 

53



--------------------------------------------------------------------------------

Exhibit A

to Collateral Agreement

SUPPLEMENT NO.              dated as of                  (this “Supplement”), to
the Collateral Agreement dated as of October 6, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among CAESARS ENTERTAINMENT OPERATING COMPANY, INC., a
Delaware corporation, CEOC, LLC, each Subsidiary of the Borrower (as defined in
the Collateral Agreement) from time to time party thereto (each, a “Subsidiary
Loan Party”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent
(together with its successors and permitted assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement, dated as of October 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto from time to time, Credit Suisse AG, Cayman Islands Branch, as
administrative agent, and the other parties party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.

C. The Pledgors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans, each L/C Issuer to issue Letters of Credit, any Cash
Management Bank and any Hedge Bank to provide financial accommodations under any
Secured Cash Management Agreement or any Secured Swap Agreement, respectively,
and to induce the holders of any Other First Lien Obligations to make extensions
of credit under the applicable Other First Lien Agreements, as applicable.
Section 7.16 of the Collateral Agreement provides that additional Subsidiaries
of the Borrower may become Subsidiary Loan Parties and Pledgors under the
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement and
any applicable Other First Lien Agreement to become a Subsidiary Loan Party and
a Pledgor under the Collateral Agreement.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, subject
to Section 7.19 and 7.24 of the Collateral Agreement, the New Subsidiary by its
signature below becomes a Subsidiary Loan Party and a Pledgor under the
Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Loan Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Loan Party and a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder (it being understood that such representations do not
include any representations made only as of the Closing Date or another date
prior to the date hereof) are true and correct in all material respects on and
as of the date hereof. In furtherance of the foregoing, subject to any approvals
required

 

54



--------------------------------------------------------------------------------

under Gaming Laws, the New Subsidiary, as security for the payment and
performance in full of the Secured Obligations, does hereby create and grant to
the Collateral Agent, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and Lien on all of the New Subsidiary’s
right, title and interest in and to the Collateral (as defined in the Collateral
Agreement) of the New Subsidiary. Each reference to a “Subsidiary Loan Party” or
a “Pledgor” in the Collateral Agreement shall be deemed to include the New
Subsidiary (except as otherwise provided in clause (ii) of the definition of
Pledgor to the extent applicable). The Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of all the Pledged Stock and Pledged Debt Securities of the New
Subsidiary, (b) set forth on Schedule II attached hereto is a true and correct
schedule of all Intellectual Property constituting United States registered
Trademarks, Patents and Copyrights, (c) set forth on Schedule III attached
hereto is a true and correct schedule of all Commercial Tort Claims reasonably
estimated to exceed $15,000,000 and (d) set forth under its signature hereto, is
the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and organizational ID number.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement

 

55



--------------------------------------------------------------------------------

shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Collateral Agent.

[Signature Pages Follow]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY]

By:     Name:    Title:   Legal Name:

Jurisdiction of Formation: Organizational ID Number:

 

57



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

By:     Name:   Title:   By:     Name:   Title:  

 

58



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Collateral Agreement

Pledged Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

 

Record
Owner

 

Certificate
No.

  

Number
and Class

  

Percentage of
Equity
Interests
Owned

  

Percent (of
Owned
Equity
Interests)

Pledged

DEBT SECURITIES

 

Instrument

 

Maker

 

Holder

  

Principal
Amount

  

Date of

Issuance

  

Maturity
Date

  

Pledged
[Y/N]

 

59



--------------------------------------------------------------------------------

Schedule II

to Supplement No.     to the

Collateral Agreement

Intellectual Property of the New Subsidiary

Trademarks

[•]

Patents

[•]

Copyrights

[•]

 

60



--------------------------------------------------------------------------------

Schedule III

to Supplement No.      to the

Collateral Agreement

Commercial Tort Claims

 

61



--------------------------------------------------------------------------------

Exhibit B

to Collateral Agreement

[Form of]

OTHER FIRST LIEN SECURED PARTY CONSENT

[Name of Authorized Representative]

[Address of Authorized Representative]

[Date]

Credit Suisse AG, Cayman Islands Branch,

    as Collateral Agent

[Address]

The undersigned is the Authorized Representative for persons wishing to become
Secured Parties (the “New Secured Parties”) under the Collateral Agreement,
dated as of October 6, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among CAESARS ENTERTAINMENT OPERATING COMPANY, INC., a Delaware
corporation, CEOC, LLC, each Subsidiary of the Borrower (as defined in the
Collateral Agreement) from time to time party thereto and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as collateral agent (together with its successors and
assigns in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein). Capitalized terms used but not otherwise defined in this Other
First Lien Secured Party Consent have the meanings set forth in the Collateral
Agreement (or, if not set forth therein, as set forth in the Credit Agreement
referred to therein).

In consideration of the foregoing, the undersigned hereby:

(i) represents that it has been duly authorized by the New Secured Parties to
become a party to the Collateral Agreement on behalf of the New Secured Parties
under that certain [DESCRIBE OPERATIVE AGREEMENT] (the “New Agreement” and the
obligations under the New Agreement, the “New Secured Obligations”) and to act
as the Authorized Representative for the New Secured Parties;

(ii) acknowledges that it has received a copy of the Collateral Agreement and
each Intercreditor Agreement;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Secured Parties and to exercise such
powers under the Collateral Agreement, each other Security Document applicable
to the New Secured Parties and the Intercreditor Agreements as are delegated to
the Collateral Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto;

 

62



--------------------------------------------------------------------------------

(iv) accepts and acknowledges the terms of the Collateral Agreement and each
other Security Document applicable to the New Secured Parties and each
Intercreditor Agreement applicable to it and the New Secured Parties and agrees
to serve as Authorized Representative for the New Secured Parties with respect
to the New Secured Obligations and agrees on its own behalf and on behalf of the
New Secured Parties to be bound by the terms thereof applicable to holders of
Other First Lien Obligations, with all the rights and obligations of a Secured
Party thereunder and bound by all the provisions thereof as fully as if it had
been a Secured Party on the date of the Collateral Agreement and, if applicable,
the Intercreditor Agreements and agrees that its address for receiving notices
pursuant to the Security Documents and the Intercreditor Agreements shall be as
follows:

[ADDRESS]

(v) confirms the authority of the Collateral Agent to enter into such agreements
on its behalf and on behalf of the New Secured Parties and agrees on its own
behalf and on behalf of the New Secured Parties to be bound by the terms thereof
applicable to it and the New Secured Parties as fully as if it had been a party
to each such agreement on behalf of itself and the New Secured Parties.

The Collateral Agent, by acknowledging and agreeing to this Other First Lien
Secured Party Consent, accepts the appointment set forth in clause (iii) above.

THIS OTHER FIRST LIEN SECURED PARTY CONSENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS OTHER FIRST LIEN SECURED PARTY CONSENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY
OTHER LAW.

[Signature Pages Follow]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Other First Lien Secured
Party Consent to be duly executed by its authorized officer as of the date first
set forth above.

[NAME OF AUTHORIZED REPRESENTATIVE]

By:     Name:   Title:  

 

64



--------------------------------------------------------------------------------

Acknowledged and Agreed:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:     Name:   Title:   By:     Name:   Title:  

 

65



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

CEOC, LLC,

for itself and on behalf of the other Pledgors

By:     Name:   Title:  

 

66



--------------------------------------------------------------------------------

Exhibit C

to Collateral Agreement

Form of Intellectual Property Security Agreement

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT dated as of [DATE] (this
“Agreement”), made by [•], a [•] (the “Pledgor”), in favor of Credit Suisse AG,
Cayman Islands Branch, as Collateral Agent (as defined below).

WHEREAS, under the Collateral Agreement, dated as of October 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), among CAESARS ENTERTAINMENT OPERATING
COMPANY, INC., a Delaware corporation, CEOC, LLC, and each subsidiary of the
Borrower (as defined in the Collateral Agreement) from time to time party
thereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent
(together with its successors and permitted assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein), the Pledgor
has granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in, among other property, certain intellectual property of
Pledgor, and has agreed as a condition thereof to execute this Agreement for
recording with the [United States Patent and Trademark Office (“USPTO”)] [United
States Copyright Office (“USCO”)].

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Collateral Agreement
also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment and
performance, as the case may be, in full of the Secured Obligations when due,
each Pledgor pursuant to the Collateral Agreement did, and hereby does, grant to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of such Pledgor’s right, title and interest in or to any and all
of the following assets now owned or at any time hereafter acquired by such
Pledgor or in which such Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “IP Collateral”):

[(i) all Patents, including those listed on Schedule I;]

[(ii) all Copyrights, including those listed on Schedule II;]

[(iii) all Trademarks, including those listed on Schedule III;]

provided, however, that the foregoing pledge, assignment and grant of security
interest will not cover any Excluded Property[, including any “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) or 1(d) of the Lanham
Act has been filed, to the extent, if any, that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act].

 

67



--------------------------------------------------------------------------------

SECTION 3. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Pledgor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the IP Collateral
are more fully set forth in the Collateral Agreement, the terms and provisions
of which are hereby incorporated herein by reference as if fully set forth
herein. In the event of any conflict between the terms of this Agreement and the
Collateral Agreement, the terms of the Collateral Agreement shall govern.

SECTION 4. Recordation. The Pledgor hereby requests and authorizes the [USPTO]
[USCO] to record this Agreement against the IP Collateral.

SECTION 5. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

SECTION 6. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

[Signature Pages Follow]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[NAME OF PLEDGOR]

By:     Name:   Title:  

 

69



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:     Name:   Title:   By:     Name:   Title:  

 

70



--------------------------------------------------------------------------------

SCHEDULE I

Patents

 

71



--------------------------------------------------------------------------------

SCHEDULE II

Copyrights

 

72



--------------------------------------------------------------------------------

SCHEDULE III

Trademarks

 

73



--------------------------------------------------------------------------------

Exhibit M

to Credit Agreement

[FORM OF]

SUBSIDIARY GUARANTEE AGREEMENT

This SUBSIDIARY GUARANTEE AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Guaranty”), dated as
of October 6, 2017, by and among each Subsidiary Loan Party from time to time
party hereto (each individually a “Guarantor” and collectively, “Guarantors”),
and Credit Suisse AG, Cayman Islands Branch, as Collateral Agent (in such
capacity, together with its successors and permitted assigns, the “Collateral
Agent”) for the benefit of the Secured Parties.

W I T N E S S E T H :

WHEREAS, Caesars Entertainment Operating Company, Inc., CEOC, LLC, the Lenders
party thereto from time to time, Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the Lenders, the Collateral Agent and the other parties
thereto have entered into a Credit Agreement, dated as of October 6, 2017 (as
amended, restated, amended and restated, replaced, substituted, supplemented or
otherwise modified from time to time, the “Credit Agreement”), providing for the
making of Loans to and the issuance of and participation in Letters of Credit;

WHEREAS, it is a condition to the making of Loans to and the issuance of and
participation in Letters of Credit under the Credit Agreement that each
Guarantor shall have executed and delivered this Guaranty;

WHEREAS, the Cash Management Banks and Hedge Banks may provide financial
accommodations under the Secured Cash Management Agreements and Secured Swap
Agreements to the Loan Parties from time to time; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans and
the issuance of and participation in Letters of Credit under the Credit
Agreement and from the provision of financial accommodations under Secured Cash
Management Agreements and Secured Swap Agreements, and accordingly desires to
execute this Guaranty in order to satisfy the condition described in the second
preceding paragraph and to induce the Lenders to make Loans and to participate
in Letters of Credit under the Credit Agreement and for each L/C Issuer to issue
Letters of Credit under the Credit Agreement and the Cash Management Banks and
Hedge Banks to provide Secured Cash Management Agreements and Secured Swap
Agreements to the Loan Parties.

 

1. DEFINITIONS.

Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement, unless otherwise defined herein. As used in this Guaranty, the
following terms have the meanings specified below:

“Borrower” means (a) on the Closing Date, Caesars Entertainment Operating
Company, Inc. and CEOC, LLC, jointly and severally, and (b) from and after the
occurrence of the CEOC Merger, CEOC, LLC.

“Claiming Guarantor” has the meaning assigned to such term in Section 6(b).

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph.

“Contributing Guarantor” has the meaning assigned to such term in Section 6(b).

 

Exhibit M - 1



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning assigned to such term in the recitals.

“Direct Obligations” means, with respect to any Loan Party, any Obligation of
such Loan Party in its capacity as a counterparty obligor with respect to a
Secured Swap Agreement or Secured Cash Management Agreement.

“Fraudulent Transfer Laws” has the meaning assigned to such term in
Section 2(g).

“Guaranty” has the meaning assigned to such term in the introductory paragraph.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2(a).

“Guarantor” has the meaning assigned to such term in the introductory paragraph.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

2. THE GUARANTY.

(a) Guarantee of Guaranteed Obligations. Each Guarantor unconditionally
guarantees to the Collateral Agent, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations for the ratable benefit of the
Secured Parties (the “Guaranteed Obligations”); provided that (i) the Guaranteed
Obligations of any Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (ii) Guaranteed Obligations, as it applies to any
Loan Party in its capacity as a Guarantor hereunder, shall exclude any Direct
Obligations of such Loan Party. Each Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed Obligation.
To the extent permitted by applicable law, each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any of the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

(b) Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection,
and, to the extent permitted by applicable law, waives any right to require that
any resort be had by the Collateral Agent or any other Secured Party to any
security held for the payment of the Guaranteed Obligations or to any balance of
any deposit account or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other person.

(c) No Limitations. Except for termination of a Guarantor’s obligations
hereunder as expressly provided for in Section 5(i), the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise (other than defense of payment in full in cash

 

Exhibit M - 2



--------------------------------------------------------------------------------

or immediately available funds of the Guaranteed Obligations). Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by: (i) the failure of
the Collateral Agent or any other Secured Party to assert any claim or demand or
to exercise or enforce any right or remedy under the provisions of any Loan
Document, Secured Swap Agreement, Secured Cash Management Agreement or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document, Secured Swap
Agreement, Secured Cash Management Agreement or any other agreement, including
with respect to any other Guarantor under this Guaranty (other than the payment
in full in cash or immediately available funds of all the Guaranteed
Obligations); (iii) the release of, or the failure to perfect any security
interest in, or the exchange, substitution, release or any impairment of, any
security held by the Collateral Agent or any other Secured Party for the
Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter
of law or equity (other than the payment in full in cash or immediately
available funds of all the Guaranteed Obligations); (vi) any illegality, lack of
validity or unenforceability of any Guaranteed Obligation; (vii) any change in
the corporate existence, structure or ownership of the Borrower, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or its assets or any resulting release or discharge of any Guaranteed
Obligation (other than the payment in full in cash or immediately available
funds of all the Guaranteed Obligations); (viii) the existence of any claim,
set-off or other rights that the Guarantor may have at any time against the
Borrower, the Collateral Agent, any other Secured Party or any other corporation
or person, whether in connection herewith or any unrelated transactions,
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim; and (ix) any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by the Collateral Agent or any other Secured
Party that might otherwise constitute a defense to, or a legal or equitable
discharge of, the Borrower or any Guarantor or any other guarantor or surety
(other than the payment in full in cash or immediately available funds of all
the Guaranteed Obligations). To the fullest extent permitted by applicable law,
(i) each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder, (ii) each Guarantor waives any defense based on or arising out of any
defense of any other Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any other Loan Party, other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations, (iii) the
Collateral Agent and the other Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Loan Party or exercise
any other right or remedy available to them against the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash or immediately available funds, and (iv) each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Loan Party, as the case may be, or any security.

(d) Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

 

Exhibit M - 3



--------------------------------------------------------------------------------

(e) Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Guaranteed Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Party in cash the amount of such unpaid
Guaranteed Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall be fully
subordinated to the payment in full in cash or immediately available funds of
the Guaranteed Obligations (other than contingent or unliquidated obligations or
liabilities to the extent no claim therefor has been made); provided that if any
amount shall be paid to such Guarantor on account of such right of subrogation,
contribution, reimbursement, indemnity or otherwise prior to the Termination
Date and an Event of Default shall be continuing, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Collateral Agent to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with Section 5.02 of the Collateral
Agreement. For the avoidance of doubt, notwithstanding any other provision of
any Loan Document to the contrary, no such payment received from any Guarantor
that is not a Qualified ECP Guarantor shall be applied by the Collateral Agent
or any other Secured Party to the payment of any Excluded Swap Obligations.

(f) Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s and each other Loan Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

(g) Maximum Liability. Each Guarantor, and by its acceptance of this Guaranty,
the Collateral Agent for itself and on behalf of each Secured Party hereby
confirms that it is the intention of all such persons that this Guaranty and the
obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law (collectively, “Fraudulent Transfer Laws”) to the
extent applicable to this Guaranty and the obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Collateral Agent, for
itself and on behalf of each Secured Party, and the Guarantors hereby
irrevocably agree that the obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will, after giving effect to
any rights to contribution and/or subrogation pursuant to any agreement or
arising under applicable law providing for an equitable contribution and/or
subrogation among such Guarantor and the other Guarantors, result in the
obligations of such Guarantor not constituting a fraudulent transfer or
conveyance.

(h) Representations and Warranties. Each Guarantor acknowledges and agrees that
it is familiar with the Credit Agreement and the representations and warranties
applicable to it thereunder. Each Guarantor also agrees that the representations
and warranties contained in Article III of the Credit Agreement, insofar as the
representations and warranties contained therein are applicable to such
Guarantor and its properties, are true and correct in all material respects on
each date on which such representations and warranties are repeated in
accordance with the Loan Documents (except to the extent

 

Exhibit M - 4



--------------------------------------------------------------------------------

they relate to any earlier date in which case they shall be true and correct in
all material respects as of such earlier date), each representation and warranty
set forth in Article III of the Credit Agreement (insofar as applicable as
aforesaid) and all other terms of the Credit Agreement to which reference is
made therein, together with all related definitions and ancillary provisions,
being hereby incorporated into this Guaranty by this reference as though
specifically set forth in this Section 2(h).

(i) Covenants. Each Guarantor acknowledges and agrees that it is familiar with
the Credit Agreement and the covenants applicable to it thereunder. Each
Guarantor covenants and agrees that, at all times prior to the termination of
this Guaranty in accordance with Section 5(i), it will be bound by all of the
agreements, covenants and obligations contained in Articles V and VI of the
Credit Agreement, to the extent applicable to such Guarantor, each such
agreement, covenant and obligation contained in Articles V and VI of the Credit
Agreement, together with all related definitions and ancillary provisions, being
hereby incorporated into this Guaranty by this reference as though specifically
set forth in this Section 2(i).

 

3. FURTHER ASSURANCES.

Each Guarantor agrees, upon the written request of the Collateral Agent at the
direction of the Administrative Agent, to execute and deliver to the Collateral
Agent, from time to time, any additional instruments or documents reasonably
considered necessary by the Administrative Agent to cause this Guaranty to be,
become or remain valid and effective in accordance with its terms.

 

4. PAYMENTS FREE AND CLEAR OF TAXES.

Each Guarantor agrees that such Guarantor will perform or observe all of the
terms, covenants and agreements that Section 2.17 of the Credit Agreement
requires such Guarantor to perform or observe, subject to the qualifications set
forth therein.

 

5. OTHER TERMS.

(a) Entire Agreement. This Guaranty, together with the other Loan Documents,
and, as applicable, the Secured Swap Agreements and Secured Cash Management
Agreements, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements relating to a
guaranty of the loans and advances under the Loan Documents and of the financial
accommodations under the Secured Swap Agreements and Secured Cash Management
Agreements.

(b) Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.

(c) Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery of this Guaranty and the other Loan Documents and any
increase in Commitments under the Credit Agreement.

(d) Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Exhibit M - 5



--------------------------------------------------------------------------------

(e) Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be given as provided in Section 9.01 of the Credit
Agreement.

(f) Successors and Assigns. Whenever in this Guaranty any Guarantor is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party (in accordance with the terms of the Credit Agreement);
and all covenants, promises and agreements by any Guarantor that are contained
in this Guaranty shall bind and inure to the benefit of its respective permitted
successors and assigns.

(g) No Waiver; Cumulative Remedies; Amendments. No failure or delay by the
Collateral Agent in exercising any right, power or remedy hereunder shall
operate as a waiver hereof, nor shall any single or partial exercise of any such
right, power or remedy, or any abandonment or discontinuance of steps to enforce
such a right, power or remedy, preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The rights, powers and
remedies of the Collateral Agent hereunder are cumulative and are not exclusive
of any rights, powers or remedies that it would otherwise have. No waiver of any
provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
this Section 5(g), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Collateral Agent may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any
Guarantor in any case shall entitle any Guarantor to any other or further notice
or demand in similar or other circumstances. Neither this Guaranty nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Guarantor or Guarantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.

(h) Collateral Agent’s Fees and Expenses, Indemnification. The Guarantors
jointly and severally agree to pay, or cause to be paid, on demand, and to save
the Secured Parties harmless against liability for, any and all reasonable and
documented costs and expenses incurred or expended by any Secured Party in
connection with this Guaranty, all in accordance with and subject to the terms
of Section 9.05 of the Credit Agreement.

(i) Termination and Release.

(1) This Guaranty shall terminate on the Termination Date.

(2) A Guarantor shall automatically be released from its obligations hereunder
in accordance with Section 9.18 of the Credit Agreement.

(3) In connection with any release pursuant to this Section 5(i), the Collateral
Agent shall execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
release. Any execution and delivery of documents pursuant to this Section 5(i)
shall be without recourse to or warranty by the Collateral Agent.

(j) Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement. Delivery of an executed signature page to this Guaranty by facsimile
or electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Guaranty.

 

Exhibit M - 6



--------------------------------------------------------------------------------

6. INDEMNITY, SUBROGATION AND SUBORDINATION.

(a) Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6(c)), the Borrower agrees that (i) in the event a payment shall be made
by any Guarantor under this Guaranty in respect of any Guaranteed Obligation,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment and (ii) in the event
any assets of any Guarantor shall be sold pursuant to this Guaranty or any other
Security Document to satisfy in whole or in part a Guaranteed Obligation, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

(b) Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 6(c)) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Guaranteed Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Guaranteed Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 6(a), the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.10(d) of the Credit Agreement, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 6(b) shall be subrogated to the rights of such Claiming Guarantor under
Section 6(a) to the extent of such payment.

(c) Subordination. Notwithstanding any provision of this Guaranty to the
contrary, all rights of the Guarantors under Sections 6(a) and 6(b) and all
other rights of indemnity, contribution or subrogation of any Guarantor under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash or immediately available funds of the Guaranteed Obligations (other than
contingent or unliquidated obligations or liabilities to the extent no claim
therefor has been made). No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 6(a) and 6(b) (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

7. SECURITY.

To secure payment of each Guarantor’s obligations under this Guaranty,
concurrently with the execution of this Guaranty, each Guarantor has entered
into the Collateral Agreement and has entered into or may enter into certain
other Security Documents pursuant to which each Guarantor has granted to the
Collateral Agent for the benefit of the Lenders and the other Secured Parties, a
security interest in the Collateral described therein.

 

8. APPLICABLE LAW.

THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

Exhibit M - 7



--------------------------------------------------------------------------------

9. CONSENT TO JURISDICTION.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY IN THE COURTS
OF ANY JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN
ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 5(e). NOTHING IN THIS GUARANTY WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

10. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY
OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.

 

Exhibit M - 8



--------------------------------------------------------------------------------

11. RIGHT OF SET OFF.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Guaranty and
although such obligations may be unmatured. The rights of each Lender under this
Section 11 are in addition to other rights and remedies (including other rights
of set-off) that such Lender may have.

 

12. ADDITIONAL SUBSIDIARIES.

Upon execution and delivery by the Collateral Agent and any Subsidiary that is
required to become a party hereto by Section 5.10 of the Credit Agreement (or
otherwise elects to become a party hereto) of an instrument in the form of
Exhibit I hereto, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other party to this Guaranty. The rights and obligations of each party to
this Guaranty shall remain in full force and effect notwithstanding the addition
of any new party to this Guaranty.

 

13. APPLICABLE GAMING LAWS AND LIQUOR LAWS.

The parties hereby incorporate by reference all of the terms and conditions of
Section 9.22 of the Credit Agreement.

 

14. KEEPWELL.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 14 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 14, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Termination Date. Each Qualified ECP Guarantor intends that this
Section 14 constitute, and this Section 14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Remainder of this page intentionally left blank]

 

Exhibit M - 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

190 FLAMINGO, LLC

3535 LV CORP.

AJP HOLDINGS, LLC

AJP PARENT, LLC

B I GAMING CORPORATION

BALLY’S MIDWEST CASINO, INC.

BL DEVELOPMENT CORP.

CAESARS RIVERBOAT CASINO, LLC

CAESARS TREX, INC.

CAESARS UNITED KINGDOM, INC.

CALIFORNIA CLEARING CORPORATION

CASINO COMPUTER PROGRAMMING, INC.

CHRISTIAN COUNTY LAND ACQUISITION

COMPANY, LLC

DURANTE HOLDINGS, LLC

FLAMINGO-LAUGHLIN, INC.

GRAND CASINOS OF BILOXI, LLC

GRAND CASINOS OF MISSISSIPPI, LLC - GULFPORT

GRAND CASINOS, INC.

HARRAH SOUTH SHORE CORPORATION

HARRAH’S ARIZONA CORPORATION

HARRAH’S BOSSIER CITY INVESTMENT COMPANY, L.L.C.

HARRAH’S INTERACTIVE INVESTMENT COMPANY

HARRAH’S INTERNATIONAL HOLDING COMPANY, INC.

HARRAH’S IOWA ARENA MANAGEMENT, LLC

HARRAH’S MANAGEMENT COMPANY

By:       Name: Randall Eisenberg   Title:

 

Exhibit M - 10



--------------------------------------------------------------------------------

HARRAH’S NC CASINO COMPANY, LLC

HARRAH’S NORTH KANSAS CITY LLC

HARRAH’S OPERATING COMPANY MEMPHIS,

LLC

HARRAH’S SHREVEPORT/BOSSIER CITY INVESTMENT COMPANY, LLC

HARVEYS BR MANAGEMENT COMPANY, INC.

HCAL, LLC

HCR SERVICES COMPANY, INC.

HEI HOLDING COMPANY ONE, INC.

HEI HOLDING COMPANY TWO, INC.

HOLE IN THE WALL, LLC

HORSESHOE ENTERTAINMENT

HORSESHOE GAMING HOLDING, LLC

HORSESHOE GP, LLC

HORSESHOE HAMMOND, LLC

KOVAL HOLDINGS COMPANY, LLC

KOVAL INVESTMENT COMPANY, LLC

MARTIAL DEVELOPMENT CORP.

NEW GAMING CAPITAL PARTNERSHIP, A NEVADA LIMITED PARTNERSHIP

OCEAN SHOWBOAT, INC.

PHW MANAGER, LLC

PLAYERS HOLDING, LLC

PLAYERS INTERNATIONAL, LLC

RENO CROSSROADS LLC

ROMAN ENTERTAINMENT CORPORATION OF

INDIANA

SHOWBOAT ATLANTIC CITY OPERATING COMPANY, LLC

TRB FLAMINGO, LLC

WINNICK HOLDINGS, LLC

WINNICK PARENT, LLC

By:       Name: Randall Eisenberg   Title:

 

Exhibit M - 11



--------------------------------------------------------------------------------

BALLY’S PARK PLACE LLC

BENCO LLC

BOARDWALK REGENCY LLC

CAESARS ENTERTAINMENT FC LLC

CAESARS NEW JERSEY LLC

CAESARS PALACE LLC

CAESARS PALACE REALTY LLC

CAESARS WORLD LLC

DESERT PALACE LLC

GCI SPINCO LLC

HARRAH’S ILLINOIS LLC

HARRAH’S NEW ORLEANS MANAGEMENT

COMPANY LLC

HARVEYS IOWA MANAGEMENT COMPANY

LLC

HARVEYS TAHOE MANAGEMENT COMPANY

LLC

HBR REALTY COMPANY LLC

HTM HOLDING LLC

NEW ROBINSON PROPERTY GROUP LLC

PARBALL LLC

PLAYERS BLUEGRASS DOWNS LLC

ROBINSON PROPERTY GROUP LLC

ROMAN HOLDING COMPANY OF INDIANA LLC

SHOWBOAT HOLDING LLC

SOUTHERN ILLINOIS RIVERBOAT/CASINO

CRUISES LLC

TUNICA ROADHOUSE LLC

By:       Name: Randall Eisenberg   Title:

 

Exhibit M - 12



--------------------------------------------------------------------------------

CAESARS MARKETING SERVICES LLC

CAESARS WORLD MARKETING LLC

CAESARS WORLD MERCHANDISING LLC

By:       Name: Randall Eisenberg   Title:

 

Exhibit M - 13



--------------------------------------------------------------------------------

HARRAH’S CHESTER DOWNS INVESTMENT

COMPANY, LLC

HARRAH’S CHESTER DOWNS MANAGEMENT

COMPANY, LLC

CHESTER FACILITY HOLDING COMPANY, LLC

By:       Name: Randall Eisenberg   Title:

 

Exhibit M - 14



--------------------------------------------------------------------------------

Consented and Agreed to: CEOC, LLC By:       Name: Eric Hession   Title: Chief
Financial Officer and Treasurer

 

Exhibit M - 15



--------------------------------------------------------------------------------

Consented and Agreed to: CAESARS ENTERTAINMENT OPERATING COMPANY, INC. By:      
Name: Randall Eisenberg   Title:

 

Exhibit M - 16



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:       Name:  
Title: By:       Name:   Title:

 

Exhibit M - 17



--------------------------------------------------------------------------------

Exhibit I

to Guaranty

SUPPLEMENT NO. ___ dated as of ____________ (this “Supplement”), to the
Subsidiary Guarantee Agreement dated as of October 6, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty”), by and among each Subsidiary Loan Party from time to time
party thereto (each individually a “Guarantor” and collectively, “Guarantors”),
and Credit Suisse AG, Cayman Islands Branch, as Collateral Agent (in such
capacity, together with its successors and assigns, the “Collateral Agent”) for
the benefit of the Secured Parties.

A. Reference is made to the Credit Agreement dated as of October 6, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Caesars Entertainment Operating
Company, Inc., CEOC, LLC, the Lenders party thereto from time to time, Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders, the
Collateral Agent and the other parties party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guaranty, as
applicable.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and to participate in Letters of Credit under the Credit Agreement
and each L/C Issuer to issue Letters of Credit under the Credit Agreement and
the Hedge Banks and Cash Management Banks to provide financial accommodations
under the Secured Swap Agreements and Secured Cash Management Agreements.
Section 12 of the Guaranty provides that additional Subsidiary Loan Parties may
become Guarantors under the Guaranty by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement to become a Guarantor under the
Guaranty in order to induce the Lenders to make additional Loans and to
participate in additional Letters of Credit and any L/C Issuer to issue
additional Letters of Credit and as consideration for Loans previously made and
any Letters of Credit previously issued and to induce the Hedge Banks and Cash
Management Banks to provide financial accommodations under the Secured Swap
Agreements and Secured Cash Management Agreements.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 12 of the Guaranty, the New Subsidiary by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby agrees to all the terms and provisions of the Guaranty applicable to it
as a Guarantor thereunder. In furtherance of the foregoing, the New Subsidiary
does hereby guarantee to the Collateral Agent and the other Secured Parties the
due and punctual payment and performance of the Guaranteed Obligations as set
forth in the Guaranty. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Subsidiary. The Guaranty is hereby incorporated herein
by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart

 

Exhibit M - 18



--------------------------------------------------------------------------------

of this Supplement that bears the signature of the New Subsidiary and (b) the
Collateral Agent has executed a counterpart hereof. Delivery of an executed
signature page to this Supplement by facsimile or electronic transmission shall
be as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(e) of the Guaranty.

SECTION 8. The recitals contained herein shall be taken as the statements of
each of the Guarantors, and the Collateral Agent assumes no responsibility for
the correctness of the same. The Collateral Agent makes no representations as to
the validity or sufficiency of this Supplement.

[Signature Pages Follow]

 

Exhibit M - 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.

 

[Name of New Subsidiary]   by         Name:     Title: Legal Name: Jurisdiction
of Formation: Location of Chief Executive Office:

 

Exhibit M - 20



--------------------------------------------------------------------------------

Accepted and Agreed to:  

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH,

  as Collateral Agent   By:         Name:     Title:   By:         Name:    
Title:

 

Exhibit M - 21



--------------------------------------------------------------------------------

Exhibit N

to Credit Agreement

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

[__], 20[__]

among

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Authorized Representative under the Credit Agreement,

[                ],

as the Initial Other Authorized Representative,

each additional Authorized Representative from time to time party hereto,

CEOC, LLC

and

the Subsidiaries of CEOC, LLC from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.01

   Construction; Certain Defined Terms      1   ARTICLE II. PRIORITIES AND
AGREEMENTS WITH RESPECT TO SHARED COLLATERAL      9  

SECTION 2.01

   Priority of Claims      9  

SECTION 2.02

   Actions with Respect to Shared Collateral; Prohibition on Contesting Liens   
  10  

SECTION 2.03

   No Interference; Payment Over      11  

SECTION 2.04

   Automatic Release of Liens; Amendments to First Lien Security Documents     
12  

SECTION 2.05

   Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
13  

SECTION 2.06

   Reinstatement      14  

SECTION 2.07

   Insurance      14  

SECTION 2.08

   Refinancings      14  

SECTION 2.09

   Possessory Collateral Agent as Gratuitous Bailee/Agent for Perfection      14
 

ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     15  

ARTICLE IV. THE COLLATERAL AGENT

     15  

SECTION 4.01

   Appointment and Authority      15  

SECTION 4.02

   Rights as a First Lien Secured Party      16  

SECTION 4.03

   Exculpatory Provisions      17  

SECTION 4.04

   Reliance by Collateral Agent      18  

SECTION 4.05

   Delegation of Duties      19  

SECTION 4.06

   Resignation of Collateral Agent      19  

SECTION 4.07

   Non-Reliance on Collateral Agent and Other First Lien Secured Parties      20
 

SECTION 4.08

   Collateral and Guaranty Matters      20  

ARTICLE V. MISCELLANEOUS

     21  

SECTION 5.01

   Notices      21  

SECTION 5.02

   Waivers; Amendment; Joinder Agreements      21  

SECTION 5.03

   Parties in Interest      22  

SECTION 5.04

   Survival of Agreement      22  

SECTION 5.05

   Counterparts      22  

SECTION 5.06

   Severability      22  

SECTION 5.07

   Governing Law      22  

 

Exhibit N - i



--------------------------------------------------------------------------------

     Page  

SECTION 5.08

   Submission to Jurisdiction; Waivers      23  

SECTION 5.09

   WAIVER OF JURY TRIAL      23  

SECTION 5.10

   Headings      23  

SECTION 5.11

   Conflicts      23  

SECTION 5.12

   Provisions Solely to Define Relative Rights      23  

SECTION 5.13

   Integration      24  

SECTION 5.14

   Junior Lien Intercreditor Agreements      24  

 

Exhibit N - ii



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of [                ], among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
collateral agent for the First Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Collateral
Agent”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Authorized Representative
for the Credit Agreement Secured Parties (in such capacity and together with its
successors in such capacity, the “Administrative Agent”), [                ], as
Authorized Representative for the Initial Other First Lien Secured Parties (in
such capacity and together with its successors in such capacity, the “Initial
Other Authorized Representative”), each additional Authorized Representative
from time to time party hereto for the Other First Lien Secured Parties of the
Series with respect to which it is acting in such capacity, CEOC, LLC (the
“Borrower”) and each Subsidiary of the Borrower from time to time party hereto.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent (for itself and on
behalf of the Credit Agreement Secured Parties), the Initial Other Authorized
Representative (for itself and on behalf of the Initial Other First Lien Secured
Parties), each additional Authorized Representative (for itself and on behalf of
the Other First Lien Secured Parties of the applicable Series) and the Grantors
agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

Exhibit N - 1



--------------------------------------------------------------------------------

(b) It is the intention of the First Lien Secured Parties of each Series that
the holders of First Lien Obligations of such Series (and not the First Lien
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the First Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of First Lien
Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of First Lien Obligations, and
after giving effect to any applicable intercreditor agreements (other than this
Agreement)) on a basis ranking prior to the security interest of such Series of
First Lien Obligations but junior to the security interest of any other Series
of First Lien Obligations or (ii) the existence of any Collateral for any other
Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series). In the event
of any Impairment with respect to any Series of First Lien Obligations, the
results of such Impairment shall be borne solely by the holders of such Series
of First Lien Obligations, and the rights of the holders of such Series of First
Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of First Lien Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such First Lien Obligations subject to such Impairment. Additionally, in the
event the First Lien Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First Lien Obligations or the Secured
Credit Documents governing such First Lien Obligations shall refer to such
obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” means (i) in the case of any Credit Agreement
Secured Obligations or the Credit Agreement Secured Parties, the Administrative
Agent, (ii) in the case of the Initial Other First Lien Obligations or the
Initial Other First Lien Secured Parties, the Initial Other Authorized
Representative and (iii) in the case of any Series of Other First Lien
Obligations or Other First Lien Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

 

Exhibit N - 2



--------------------------------------------------------------------------------

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any controlled
disbursement, automated clearing house or other electronic transfers of funds,
return items, interstate depository network services, credit cards, merchant
cards purchase or debit cards, e-payable services or any similar transactions,
including any services, agreements, arrangements and transactions of the type
referred to in the definition of “Cash Management Agreement” in the Credit
Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Credit Agreement, dated as of October 6,
2017, among Caesars Entertainment Operating Company, Inc., the Borrower, the
lending institutions from time to time parties thereto, the Administrative Agent
and the other parties thereto as amended, restated, amended and restated,
supplemented or otherwise modified, Refinanced or replaced from time to time,
including, in the event such Credit Agreement is terminated or replaced and the
Borrower subsequently enters into any “Credit Agreement” (as defined in the
Initial Other First Lien Agreement (or the Equivalent Provision thereof)), the
Credit Agreement designated by the Borrower to be the “Credit Agreement”
hereunder.

 

Exhibit N - 3



--------------------------------------------------------------------------------

“Credit Agreement Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement (or any Equivalent Provision
thereof).

“Credit Agreement Obligations” means all “Loan Obligations” (as defined in the
Credit Agreement (or the Equivalent Provision thereof)), and all other
obligations to pay principal, premium, if any, and interest (including any
interest accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) when
due and payable, and all other amounts due or to become due under or in
connection with the Credit Agreement Documents and the performance of all other
obligations of the obligors thereunder to the lenders and agents under the
Credit Agreement Documents, according to the respective terms thereof.

“Credit Agreement Secured Obligations” means the “Obligations” as defined in the
Credit Agreement (or the Equivalent Provision thereof).

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or the Equivalent Provision thereof).

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Other First Lien
Agreement which has been designated in writing by the Borrower to the Collateral
Agent and each other Authorized Representative as the “Credit Agreement” for
purposes of this Agreement.

“Equivalent Provision” means, with respect to any reference to a specific
provision of an agreement in effect on the date hereof (the “original
agreement”), if such agreement is amended, restated, amended and restated,
supplemented, modified or replaced after the date hereof in a manner permitted
hereby, the provision in such amended, restated, amended and restated,
supplemented, modified or replacement agreement that is the equivalent to such
specific provision in such original agreement.

“Event of Default” shall have the meaning set forth in the Security Agreement
(or the Equivalent Provision thereof).

“First Lien Cash Management Obligations” means any Cash Management Obligations
secured by any Shared Collateral under the First Lien Security Documents.

 

Exhibit N - 4



--------------------------------------------------------------------------------

“First Lien Hedging Obligations” means any Hedging Obligations secured by any
Shared Collateral under the First Lien Security Documents.

“First Lien Obligations” means, collectively, (i) the Credit Agreement Secured
Obligations, (ii) each Series of Other First Lien Obligations and (iii) any
other First Lien Hedging Obligations and First Lien Cash Management Obligations
(which shall be deemed to be part of the Series of Other First Lien Obligations
to which they relate to the extent provided in the applicable Other First Lien
Agreement).

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

“First Lien Security Documents” means the Security Agreement and each other
agreement entered into in favor of the Collateral Agent for purposes of securing
any Series of First Lien Obligations.

“Grantors” means the Borrower and each Subsidiary of the Borrower which has
granted a security interest pursuant to any First Lien Security Document to
secure two or more Series of First Lien Obligations.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any agreements and
obligations of the type referred to in the definition of “Swap Agreement” in the
Credit Agreement (or the Equivalent Provision thereof).

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

“Initial Other First Lien Agreement” means [                ], as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Initial Other First Lien Obligations” means the Other First Lien Obligations
arising under or pursuant to the Initial Other First Lien Agreement.

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against any Grantor under any Bankruptcy Law, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of any Grantor, any receivership or
assignment for the benefit of creditors relating to any Grantor or any similar
case or proceeding relative to any Grantor or its creditors, as such, in each
case whether or not voluntary;

 

Exhibit N - 5



--------------------------------------------------------------------------------

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Grantor, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency (except for any voluntary
liquidation, dissolution or other winding up to the extent permitted by the
applicable Secured Credit Documents); or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of any Grantor are determined and any payment or distribution is or
may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” means the Other First Lien Secured Party Consent, as defined
in the Security Agreement in order to designate obligations as an additional
Series of Other First Lien Obligations or a Refinancing of any Series of First
Lien Obligations.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, any Master Lease or any Additional Lease or an agreement to sell be
deemed to constitute a Lien.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Other First
Lien Obligations that constitutes the largest outstanding principal amount of
any then outstanding Series of First Lien Obligations with respect to such
Shared Collateral.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First Lien
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Other First Lien Agreement
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien

 

Exhibit N - 6



--------------------------------------------------------------------------------

Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Agreement; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral, (2) at any time the Grantor that has granted
a security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding,
or (3) if the acceleration of the First Lien Obligations of the Series with
respect to which such Non-Controlling Authorized Representative is the
Authorized Representative (if any) is rescinded in accordance with the terms of
the applicable Other First Lien Agreement.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Other First Lien Agreement” shall have the meaning given such term by the
Security Agreement (or the Equivalent Provision thereof) and shall include the
Initial Other First Lien Agreement.

“Other First Lien Obligations” shall have the meaning given such term by the
Security Agreement (or the Equivalent Provision thereof) and shall include the
Initial Other First Lien Obligations.

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Collateral Agent under
the terms of the First Lien Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents,

 

Exhibit N - 7



--------------------------------------------------------------------------------

borrowers and/or guarantors, and including in each case, but not limited to,
after the original instrument giving rise to such indebtedness has been
terminated and including, in each case, through any credit agreement, indenture
or other agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other First Lien Agreement and (iii) each Other First Lien Agreement.

“Security Agreement” means the Collateral Agreement, dated as of October 6,
2017, by and among Caesars Entertainment Operating Company, Inc., the Grantors
party thereto, the Collateral Agent and the Authorized Representatives from time
to time party thereto, as the same may be amended, restated, amended and
restated, supplemented or modified from time to time.

“Series” means (a) with respect to any First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First Lien Secured Parties (in their capacities as such) and
(iii) each group of Other First Lien Secured Parties that become subject to this
Agreement after the date hereof, which are to be represented hereunder by a
common Authorized Representative (in its capacity as such for such Other First
Lien Secured Parties), each of which shall constitute a separate Series of Other
First Lien Secured Parties for purposes of this Agreement and (b) with respect
to any First Lien Obligations, each of (i) the Credit Agreement Secured
Obligations, (ii) the Initial Other First Lien Obligations and (iii) each group
of Other First Lien Obligations incurred pursuant to any Other First Lien
Agreement, which are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such Other First Lien Obligations),
each of which shall constitute a separate Series of Other First Lien Obligations
for purposes of this Agreement.

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or the Collateral Agent on behalf of such holders) hold a valid
and perfected security interest or Lien at such time. If more than two Series of
First Lien Obligations are outstanding at any time and the holders of less than
all Series of First Lien Obligations hold a valid and perfected security
interest in or Lien on any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid security interest in or Lien on such Collateral at such time and
shall not constitute Shared Collateral for any Series which does not have a
valid and perfected security interest in or Lien on such Collateral at such
time.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

Exhibit N - 8



--------------------------------------------------------------------------------

ARTICLE II.

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Collateral Agent or any other
First Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of any Grantor or any First Lien Secured Party
receives any payment pursuant to any intercreditor agreement (other than this
Agreement) with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any such Collateral by any First Lien Secured
Party or received by the Collateral Agent or any First Lien Secured Party
pursuant to any such intercreditor agreement with respect to such Shared
Collateral and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the First
Lien Obligations are entitled under any intercreditor agreement (other than this
Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall be applied by the Collateral Agent in the order
specified in Section 5.02 of the Security Agreement (or the Equivalent Provision
thereof). Notwithstanding the foregoing, with respect to any Shared Collateral
for which a third party (other than a First Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute and after giving effect to any applicable
intercreditor agreement (other than this Agreement)) to the security interest of
any other Series of First Lien Obligations (such third party an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
First Lien Obligations with respect to which such Impairment exists.

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit Documents
and subject, to the extent applicable, to Section 2.08, be increased, extended,
renewed, replaced, restated, supplemented, restructured, repaid, refunded,
Refinanced or otherwise amended or modified from time to time, all without
affecting the priorities set forth in Section 2.01(a) or the provisions of this
Agreement defining the relative rights of the First Lien Secured Parties of any
Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

 

Exhibit N - 9



--------------------------------------------------------------------------------

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Notwithstanding anything in this Agreement or any other Secured Credit
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of letters of credit or otherwise held by the Collateral
Agent pursuant to Section 2.05(g), Section 2.11 or Section 2.22 or the Credit
Agreement (or the Equivalent Provision thereof) shall be applied as specified in
the Credit Agreement and will not constitute Shared Collateral.

(b) With respect to any Shared Collateral, (i) notwithstanding Section 2.01,
only the Collateral Agent shall act or refrain from acting with respect to the
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral), and then only on the instructions of the
Applicable Authorized Representative, (ii) the Collateral Agent shall not follow
any instructions with respect to such Shared Collateral (including with respect
to any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only the Collateral Agent (or any person authorized by it),
acting on the instructions of the Applicable Authorized Representative and in
accordance with the applicable First Lien Security Documents, shall be entitled
to take any such actions or exercise any such remedies with respect to Shared
Collateral. Notwithstanding the equal priority of the Liens securing each Series
of First Lien Obligations, the Collateral Agent (acting on the instructions of
the Applicable Authorized Representative) may deal with the Shared Collateral as
if such Applicable Authorized Representative had a senior Lien on such
Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Collateral Agent, the Applicable Authorized Representative
or the Controlling Secured Party or any other exercise by the Collateral Agent,
the Applicable Authorized Representative or the Controlling Secured Party of any
rights and remedies relating to the Shared Collateral, or to cause the
Collateral Agent to do so. The foregoing shall not be construed to limit the
rights and priorities of any First Lien Secured Party, Collateral Agent or any
Authorized Representative with respect to any Collateral not constituting Shared
Collateral.

(c) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of First Lien Obligations
(other than funds deposited for the discharge or defeasance of any Secured
Credit Documents governing such Series of First Lien Obligations) other than
pursuant to the First Lien Security Documents, and by executing this Agreement
(or a Joinder Agreement), each Authorized Representative and the Series of First
Lien Secured Parties for which it is acting hereunder agree to be bound by the
provisions of this Agreement and the other First Lien Security Documents
applicable to it.

 

Exhibit N - 10



--------------------------------------------------------------------------------

(d) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair (i) the rights of any of the Collateral Agent or
any Authorized Representative to enforce this Agreement or (ii) the rights of
any First Lien Secured Party from contesting or supporting any other Person in
contesting the enforceability of any Lien purporting to secure First Lien
Obligations constituting unmatured interest pursuant to Section 502(b)(2) of the
Bankruptcy Code.

SECTION 2.03 No Interference; Payment Over.

(a) Each First Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First Lien
Obligations of any Series or any First Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any First
Lien Secured Party from challenging or questioning the validity or
enforceability of any First Lien Obligations constituting unmatured interest or
the validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code; (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Shared Collateral by the Collateral Agent, (iii) except
as provided in Section 2.02, it shall have no right to (A) direct the Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Collateral Agent
or any other First Lien Secured Party of any right, remedy or power with respect
to any Shared Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against the
Collateral Agent or any other First Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and none of the Collateral Agent, any
Applicable Authorized Representative or any other First Lien Secured Party shall
be liable for any action taken or omitted to be taken by the Collateral Agent,
such Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Collateral Agent or any other Authorized Representative to enforce this
Agreement.

 

Exhibit N - 11



--------------------------------------------------------------------------------

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any Proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First Lien Obligations, then it shall hold
such Shared Collateral, Proceeds or payment in trust for the other First Lien
Secured Parties and promptly transfer such Shared Collateral, Proceeds or
payment, as the case may be, to the Collateral Agent, to be distributed by the
Collateral Agent in accordance with the provisions of Section 2.01(a) hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First Lien Security
Documents.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Collateral Agent in accordance with the provisions of this Agreement, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of the Collateral Agent for the benefit of each Series of
First Lien Secured Parties upon such Shared Collateral will automatically be
released and discharged upon final conclusion of foreclosure proceeding;
provided that any proceeds of any Shared Collateral realized therefrom shall be
applied pursuant to Section 2.01 hereof.

(b) Each First Lien Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any First Lien
Security Document (including, without limitation, to release Liens securing any
Series of First Lien Obligations) so long as such amendment, subject to clause
(d) below, is not prohibited by the terms of each then extant Secured Credit
Document. Additionally, each First Lien Secured Party agrees that the Collateral
Agent may enter into any amendment (and, upon request by the Collateral Agent,
each Authorized Representative shall sign a consent to such amendment) to any
First Lien Security Document solely as such First Lien Security Document relates
to a particular Series of First Lien Obligations (including, without limitation,
to release Liens securing such Series of First Lien Obligations) so long as
(x) such amendment is in accordance with the Secured Credit Document pursuant to
which such Series of First Lien Obligations was incurred and (y) such amendment
does not adversely affect the rights of the First Lien Secured Parties of any
other Series.

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any First Lien Security
Document provided for in this Section.

(d) In determining whether an amendment to any First Lien Security Document is
not prohibited by this Section 2.04, the Collateral Agent may conclusively rely
on a certificate of an officer of the Borrower stating that such amendment is
not prohibited by Section 2.04(b) above.

 

Exhibit N - 12



--------------------------------------------------------------------------------

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Borrower or any of its subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than any Controlling Secured Party or any Authorized Representative of any
Controlling Secured Party) agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-a-vis the First Lien Secured Parties (other than any Liens of the
First Lien Secured Parties constituting DIP Financing Liens) as set forth in
this Agreement, (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the First Lien Obligations, such amount is applied
pursuant to Section 2.01(a) of this Agreement, and (D) if any First Lien Secured
Parties are granted adequate protection, including in the form of periodic
payments, in connection with such DIP Financing or use of cash collateral, the
proceeds of such adequate protection is applied pursuant to Section 2.01(a) of
this Agreement; provided that the First Lien Secured Parties of each Series
shall have a right to object to the grant of a Lien to secure the DIP Financing
over any Collateral subject to Liens in favor of the First Lien Secured Parties
of such Series or its Authorized Representative that shall not constitute Shared
Collateral; and provided, further, that the First Lien Secured Parties receiving
adequate protection shall not object to any other First Lien Secured Party
receiving adequate protection comparable to any adequate protection granted to
such First Lien Secured Parties in connection with a DIP Financing or use of
cash collateral.

 

Exhibit N - 13



--------------------------------------------------------------------------------

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such First Lien Obligations shall again have been paid in full in cash.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness, if not already a party hereto,
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection.

(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee and/or gratuitous agent for the benefit of each other First Lien Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09. Pending delivery to the Collateral Agent, each
other Authorized Representative agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee and/or gratuitous agent for the benefit of each other First
Lien Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee and/or gratuitous agent for the benefit of each other First Lien Secured
Party for purposes of perfecting the Lien held by such First Lien Secured
Parties therein.

(c) The agreement of the Collateral Agent to act as gratuitous bailee and/or
gratuitous agent pursuant to this Section 2.09 is intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2)
and 9-313(c) of the UCC.

 

Exhibit N - 14



--------------------------------------------------------------------------------

ARTICLE III.

Existence and Amounts of Liens and Obligations

Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination or not make any determination by such
method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrower. The Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Secured Party or any other person as a result of such determination.

ARTICLE IV.

The Collateral Agent

SECTION 4.01 Appointment and Authority.

(a) Each of the First Lien Secured Parties hereby irrevocably appoints Credit
Suisse AG, Cayman Islands Branch to act on its behalf as the Collateral Agent
hereunder and under each of the other First Lien Security Documents and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, including for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any Grantor to secure any of the
First Lien Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 4.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under any of the First Lien Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Applicable Authorized Representative, shall be entitled to the benefits
of all provisions of this Article IV, Section 8.07, and Section 9.05 of the
Credit Agreement (or the Equivalent Provision thereof) and the equivalent
provision of any Other First Lien Agreement (as though such co-agents,
sub-agents and attorneys-in-fact were the “Collateral Agent” under the First
Lien Security Documents) as if set forth in full herein with respect thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First Lien Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Security Documents, without
regard to any rights to which Non-Controlling Secured Parties

 

Exhibit N - 15



--------------------------------------------------------------------------------

would otherwise be entitled as a result of holding any First Lien Obligations.
Without limiting the foregoing, each Non-Controlling Secured Party agrees that
none of the Collateral Agent, the Applicable Authorized Representative or any
other First Lien Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the First Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Each of the First Lien
Secured Parties waives any claim it may now or hereafter have against the
Collateral Agent or the Authorized Representative of any other Series of First
Lien Obligations or any other First Lien Secured Party of any other Series
arising out of (i) any actions which the Collateral Agent, any Authorized
Representative or any First Lien Secured Party takes or omits to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code by,
the Borrower or any of its subsidiaries, as debtor-in-possession.
Notwithstanding any other provision of this Agreement, the Collateral Agent
shall not accept any Shared Collateral in full or partial satisfaction of any
First Lien Obligations pursuant to Section 9-620 of the Uniform Commercial Code
of any jurisdiction, without the consent of each Authorized Representative
representing holders of First Lien Obligations for whom such Collateral
constitutes Shared Collateral.

SECTION 4.02 Rights as a First Lien Secured Party. The Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a First Lien Secured Party under any Series of First Lien Obligations that it
holds as any other First Lien Secured Party of such Series and may exercise the
same as though it were not the Collateral Agent and the term “First Lien Secured
Party” or “First Lien Secured Parties” or (as applicable) “Credit Agreement
Secured Party”, “Credit Agreement Secured Parties”, “Initial Other First Lien
Secured Party”, “Initial Other First Lien Secured Parties”, “Other First Lien
Secured Party” or “Other First Lien Secured Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any subsidiary or other Affiliate
thereof as if such Person were not the Collateral Agent hereunder and without
any duty to account therefor to any other First Lien Secured Party.

 

Exhibit N - 16



--------------------------------------------------------------------------------

SECTION 4.03 Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other First Lien Security Documents.
Without limiting the generality of the foregoing, the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
First Lien Security Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other First
Lien Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its Affiliates in any capacity;

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Borrower stating that
such action is not prohibited by the terms of this Agreement. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default under any
Series of First Lien Obligations unless and until notice describing such Event
of Default is given to the Collateral Agent by the Authorized Representative of
such First Lien Obligations or the Borrower;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First Lien Obligations, or (v) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent;

 

Exhibit N - 17



--------------------------------------------------------------------------------

(vi) shall not have any fiduciary duties or contractual obligations of any kind
or nature under any Other First Lien Agreement (but shall be entitled to all
protections provided to the Collateral Agent therein);

(vii) with respect to the Credit Agreement, any Other First Lien Agreement or
any First Lien Security Document, may conclusively assume that the Grantors have
complied with all of their obligations thereunder unless advised in writing by
the Authorized Representative thereunder to the contrary specifically setting
forth the alleged violation; and

(viii) may conclusively rely on any certificate of an officer of the Borrower
provided pursuant to Section 2.04(d).

(b) Each First Lien Secured Party acknowledges that, in addition to acting as
the initial Collateral Agent, Credit Suisse AG, Cayman Islands Branch also
serves as Administrative Agent under the Credit Agreement and each First Lien
Secured Party hereby waives any right to make any objection or claim against
Credit Suisse AG, Cayman Islands Branch (or any successor Collateral Agent or
any of their respective counsel) based on any alleged conflict of interest or
breach of duties arising from the Collateral Agent also serving as the
Administrative Agent.

(c) Each First Lien Secured Party hereby waives any claim it may now or
hereafter have against the Collateral Agent, any Authorized Representative of
any other Series of First Lien Obligations or any other First Lien Secured Party
of any other Series of First Lien Obligations arising out of (i) any actions
which the Collateral Agent (or any of its representatives), any such Authorized
Representative (or any of its representatives) or any such First Lien Secured
Party takes or omits to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, disposition, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First Lien Obligations from any account
debtor, guarantor or any other party) in accordance with any relevant First Lien
Security Documents, or any other agreement related thereto, or to the collection
of the First Lien Obligations or the valuation, use, protection or release of
any security for the First Lien Obligations; provided that nothing in this
clause (i) shall be construed to prevent or impair the rights of the Collateral
Agent or any Authorized Representative to enforce this Agreement, (ii) any
election by the Collateral Agent (or any of its agents) or the Applicable
Authorized Representative or any other First Lien Secured Party, in any
proceeding instituted under the Bankruptcy Code or any similar provision in any
applicable Bankruptcy Law, of the application of Section 1111(b) of the
Bankruptcy Code or any similar provision in any applicable Bankruptcy Law, or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any similar provision in any applicable Bankruptcy Law by, the Borrower or any
of its Subsidiaries, as debtor-in-possession.

SECTION 4.04 Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have

 

Exhibit N - 18



--------------------------------------------------------------------------------

been signed, sent or otherwise authenticated by the proper Person. The
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. The Collateral Agent may consult
with legal counsel (who may include, but shall not be limited to counsel for the
Borrower or counsel for the Administrative Agent), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 4.05 Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
First Lien Security Document by or through any one or more sub-agents appointed
by the Collateral Agent. The Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent.

SECTION 4.06 Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation as Collateral Agent under this Agreement and
the other First Lien Security Documents to each Authorized Representative and
the Borrower. Upon receipt of any such notice of resignation, the Applicable
Authorized Representative shall have the right (subject, unless an Event of
Default relating to the commencement of an Insolvency or Liquidation Proceeding
has occurred and is continuing, to the consent of the Borrower (not to be
unreasonably withheld or delayed)), to appoint a successor, which shall be a
bank or trust company with an office in the United States, or an Affiliate of
any such bank or trust company with an office in the United States. If no such
successor shall have been so appointed by the Applicable Authorized
Representative and shall have accepted such appointment within 30 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the First Lien Secured Parties, appoint a
successor Collateral Agent meeting the qualifications set forth above; provided
that if the Collateral Agent shall notify the Borrower and each Authorized
Representative that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other First Lien Security Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the First Lien Secured Parties under any of the First Lien Security
Documents, the retiring Collateral Agent shall continue to hold such collateral
security solely for purposes of maintaining the perfection of the security
interests of the First Lien Secured Parties therein until such time as a
successor Collateral Agent is appointed but with no obligation to take any
further action at the request of the Applicable Authorized Representative, any
other First Lien Secured Parties or any Grantor) and (b) all payments,
communications and determinations provided to be made by, to or through the
Collateral Agent shall instead be made by or to each Authorized Representative
directly, until such time as the Applicable Authorized Representative appoints a
successor Collateral Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Collateral Agent hereunder and under
the First Lien Security Documents, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Collateral Agent, and the retiring Collateral Agent shall be discharged
from all of its duties and obligations hereunder and under the other First Lien
Security Documents (if not

 

Exhibit N - 19



--------------------------------------------------------------------------------

already discharged therefrom as provided above in this Section). After the
retiring Collateral Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article, Section 8.07 and Section 9.05 of the
Credit Agreement (or, in each case, the Equivalent Provision thereof) and the
equivalent provision of any Other First Lien Agreement shall continue in effect
for the benefit of such retiring Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Collateral Agent was acting as
Collateral Agent. Upon any notice of resignation of the Collateral Agent
hereunder and under the other First Lien Security Documents, the Borrower agrees
to use commercially reasonable efforts to transfer (and maintain the validity
and priority of) the Liens in favor of the retiring Collateral Agent under the
First Lien Security Documents to the successor Collateral Agent as promptly as
practicable.

SECTION 4.07 Non-Reliance on Collateral Agent and Other First Lien Secured
Parties. Each First Lien Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other First Lien Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First Lien Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First Lien Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Secured Credit Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 4.08 Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the Collateral Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any First Lien Security Document in accordance with Section 2.04 or
upon receipt of a written request from the Borrower stating that the release of
such Lien is not prohibited by the terms of each applicable Secured Credit
Document, on which the Collateral Agent may conclusively rely;

(b) to release any Grantor from its obligations under the First Lien Security
Documents upon receipt of a written request from the Borrower stating that such
release is not prohibited by the terms of each applicable Secured Credit
Document, on which the Collateral Agent may conclusively rely.

 

Exhibit N - 20



--------------------------------------------------------------------------------

ARTICLE V.

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a) if to the Collateral Agent, the Administrative Agent or any Grantor, to it
as provided in the Credit Agreement;

(b) if to the Initial Other Authorized Representative, to it as provided in the
Initial Other First Lien Agreement;

(c) if to any other Authorized Representative, to it at the address set forth in
the applicable Joinder Agreement.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01. As agreed to in writing among the Collateral Agent and each
Authorized Representative from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative, the Collateral Agent and the Borrower.
Notwithstanding anything in this Section 5.02(b) to the contrary, this Agreement
may be amended from time to time at the request of the Borrower and without the
consent of any Authorized Representative, the Collateral Agent or any First Lien
Secured Party to add other parties holding Other First Lien Obligations (or any
agent or trustee therefor) to the extent such obligations are not prohibited by
any Secured Credit Document. Each party to this Agreement agrees that at the
request of the Borrower, without the consent of any First Lien Secured Party,
each of the Authorized Representatives shall execute and deliver an
acknowledgment and confirmation of such modifications and/or enter into an
amendment, a restatement, an amendment and restatement or a supplement of this
Agreement to facilitate such modifications (it being understood that such
actions shall not be required for the effectiveness of any such modifications).

 

Exhibit N - 21



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 7.23 of the Security
Agreement (or the Equivalent Provision thereof) and upon such execution and
delivery, such Authorized Representative and the Other First Lien Secured
Parties and Other First Lien Obligations of the Series for which such Authorized
Representative is acting shall be subject to the terms hereof and the terms of
the other First Lien Security Documents applicable thereto.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or via electronic mail shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

 

Exhibit N - 22



--------------------------------------------------------------------------------

SECTION 5.08 Submission to Jurisdiction; Waivers. The Collateral Agent and each
Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the state and federal courts located in New York City
and appellate courts from any thereof and waives any objection to any action
instituted hereunder in any such court based on forum non conveniens, and any
objection to the venue of any action instituted hereunder in any such court;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents, the provisions of this
Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of the
Borrower, any other Grantor or any

 

Exhibit N - 23



--------------------------------------------------------------------------------

other creditor thereof shall have any obligations hereunder, except as expressly
provided in this Agreement (provided that nothing in this Agreement (other than
Sections 2.04, 2.05, 2.08, 2.09, 5.02(c), 5.11 and 5.12) is intended to or will
amend, waive or otherwise modify the provisions of the Credit Agreement or any
Other First Lien Agreements and the Borrower and the other Grantors may rely on
such provisions). Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
First Lien Obligations as and when the same shall become due and payable in
accordance with their terms.

SECTION 5.13 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Collateral Agent, or any other First Lien Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Credit Documents or the First Lien Security
Documents.

SECTION 5.14 Junior Lien Intercreditor Agreements. The Collateral Agent, the
Administrative Agent, the Initial Other Authorized Representative and each other
Authorized Representative hereby appoint the Collateral Agent to act as agent on
their behalf pursuant to and in connection with the execution of any
intercreditor agreements governing any Liens on the Shared Collateral junior to
Liens securing the First Lien Obligations that are incurred on or following the
date hereof in compliance with the Secured Credit Documents. The Collateral
Agent, solely in such capacity under any such intercreditor agreements, shall
take direction from the Applicable Authorized Representative with respect to the
Shared Collateral.

[Remainder of this page intentionally left blank]

 

Exhibit N - 24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent By:       Name:   Title:

 

By:       Name:   Title:

 

[INITIAL OTHER AUTHORIZED REPRESENTATIVE], as Initial Other Authorized
Representative

By:       Name:   Title:

 

CEOC, LLC, as Borrower By:       Name:   Title:

 

[OTHER GRANTORS], as a Grantor By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit O

to Credit Agreement

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

dated as of

[__], 20[__]

among

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Credit Agreement Agent,

[                ],

as Initial Second Priority Agent,

each additional First Lien Agent and Second Priority Agent from time to time
party hereto,

CEOC, LLC

and

the Subsidiaries of CEOC, LLC from time to time party hereto

 

Exhibit O - 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

   Definitions      5  

1.1

   Defined Terms      5  

1.2

   Terms Generally      13  

Section 2.

   Lien Priorities      13  

2.1

   Subordination of Liens      13  

2.2

   Prohibition on Contesting Liens      14  

2.3

   No New Liens      14  

2.4

   Perfection of Liens      15  

2.5

   Waiver of Marshalling      15  

2.6

   Nature Of Senior Lender Claims      15  

2.7

   Certain Cash Collateral      16  

Section 3.

   Enforcement      16  

3.1

   Exercise of Remedies      16  

3.2

   Cooperation      18  

3.3

   Actions Upon Breach      19  

Section 4.

   Payments      19  

4.1

   Application of Proceeds      19  

4.2

   Payments Over      19  

Section 5.

   Other Agreements      20  

5.1

   Releases      20  

5.2

   Insurance      21  

5.3

   Amendments to Second Priority Collateral Documents and Senior Collateral
Documents      21  

5.4

   Rights As Unsecured Creditors      23  

5.5

   First Lien Agents as Gratuitous Bailees for Perfection      23  

5.6

   Second Priority Designated Agent as Gratuitous Bailee for Perfection      24
 

5.7

   No Release If Event of Default; Reinstatement; When Discharge of Senior
Lender Claims Deemed to Not Have Occurred      25  

5.8

   Purchase Right      26  

 

Exhibit O - 2



--------------------------------------------------------------------------------

Section 6.

   Insolvency or Liquidation Proceedings      27  

6.1

   Financing Issues      27  

6.2

   Relief from the Automatic Stay      28  

6.3

   Adequate Protection      28  

6.4

   Avoidance Issues      29  

6.5

   Application      29  

6.6

   Waivers      30  

6.7

   Separate Grants Of Security And Separate Classifications      30  

Section 7.

   Reliance; Waivers; etc.      31  

7.1

   Reliance      31  

7.2

   No Warranties or Liability      31  

7.3

   Obligations Unconditional      31  

Section 8.

   Miscellaneous      32  

8.1

   Conflicts      32  

8.2

   Continuing Nature of this Agreement; Severability      32  

8.3

   Amendments; Waivers      32  

8.4

   Information Concerning Financial Condition of the Borrower and its
Subsidiaries      33  

8.5

   Subrogation      34  

8.6

   Application of Payments      34  

8.7

   Consent to Jurisdiction; Waivers      34  

8.8

   Notices      35  

8.9

   Further Assurances      35  

8.10

   Governing Law      35  

8.11

   Binding on Successors and Assigns      35  

8.12

   Specific Performance      35  

8.13

   Section Titles      36  

8.14

   Counterparts      36  

8.15

   Authorization      36  

8.16

   No Third Party Beneficiaries; Successors and Assigns      36  

8.17

   Effectiveness      36  

8.18

   First Lien Agents and Second Priority Agents      36  

8.19

   Relative Rights      36  

8.20

   References      37  

8.21

   Joinder Requirements      37  

 

Exhibit O - 3



--------------------------------------------------------------------------------

8.22

   Intercreditor Agreements      37  

8.23

   Additional Grantors      39  

 

Exhibits    Exhibit A    Form of Joinder Agreement (Other First Priority Lien
Obligations) Exhibit B    Form of Joinder Agreement (Other Second Priority Lien
Obligations)

 

Exhibit O - 4



--------------------------------------------------------------------------------

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

THIS SECOND LIEN INTERCREDITOR AGREEMENT is dated as of [                ],
among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Credit Agreement Agent, each
Other First Priority Lien Obligations Agent from time to time party hereto, each
in its capacity as First Lien Agent, [                ], as Initial Second
Priority Agent, each Other Second Priority Lien Obligations Agent from time to
time party hereto, each in its capacity as Second Priority Agent, CEOC, LLC (the
“Borrower”) and each Subsidiary of the Borrower from time to time party hereto.

WHEREAS, the Borrower is party to the Credit Agreement dated as of October 6,
2017 (as amended, restated, amended and restated, replaced, Refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Caesars Entertainment Operating Company, Inc., the Borrower, the lenders
party thereto from time to time, Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent and the other parties thereto; and

WHEREAS, [                ] is party to the [                ] dated as of
[                ] (as amended, restated, amended and restated, replaced,
Refinanced, supplemented or otherwise modified from time to time, the “Initial
Second Priority Agreement”), among [                ].

WHEREAS, the Loan Parties may from time to time become parties to Other First
Priority Lien Obligations Credit Documents and/or Other Second Priority Lien
Obligations Credit Documents.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agreement” shall mean this Second Lien Intercreditor Agreement, as amended,
restated, amended and restated, renewed, extended, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

 

Exhibit O - 5



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the recitals, and include the
successors and permitted assigns of such entity in such capacity.

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts or other liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any controlled
disbursement, automated clearing house or other electronic transfers of funds,
return items, interstate depository network services, credit cards, merchant
cards, purchase or debit cards, e-payable services or any similar transactions,
including any services, agreements, arrangements and transactions of the type
referred to in the definition of “Cash Management Agreement” in the Credit
Agreement.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.

“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Agreement” shall have the meaning set forth in the recitals, and shall
include, in the event such Credit Agreement is terminated or replaced and the
Borrower subsequently enters into any “Credit Agreement” (as defined in the
Initial Second Priority Agreement), the Credit Agreement designated by the
Borrower to each then extant First Lien Agent and Second Priority Agent to be
the “Credit Agreement” hereunder.

“Credit Agreement Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in
its capacity as administrative agent and collateral agent for the Senior Lenders
under the Credit Agreement and the other Credit Agreement Documents, together
with its successors and permitted assigns in such capacity.

“Credit Agreement Documents” shall mean the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement.

“Credit Agreement Obligations” shall mean all “Loan Obligations” (as defined in
the Credit Agreement), and all other obligations to pay principal, premium, if
any, and interest, fees or other amounts (including any interest, fees or other
amounts accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) when
due and payable, and all other amounts due or to become due under or in
connection with the Credit Agreement Documents and the performance of all other
Obligations of the obligors thereunder to the lenders and agents under the
Credit Agreement Documents, according to the respective terms thereof.

 

Exhibit O - 6



--------------------------------------------------------------------------------

“Credit Agreement Secured Obligations” shall mean the “Obligations” as defined
in the Credit Agreement.

“DIP Cap Amount” means, as of any date of determination, the product of (a) 115%
and (b) the sum of (i) $1,435,000,000; (ii) the amount of Indebtedness that the
Borrower and the other Grantors are permitted to have outstanding and secured on
a pari passu basis with the Credit Agreement Secured Obligations pursuant to
Sections 2.21, 6.01(h), 6.01(r) and 6.01(ee) of the Credit Agreement on such
date (as in effect on the date hereof, regardless of whether the Credit
Agreement is then in effect); and (iii) without duplication of any amounts in
clause (b)(ii), the aggregate face amount of letters of credit that the Borrower
and the other Grantors are permitted to have outstanding pursuant to the Credit
Agreement (as in effect on the date hereof, regardless of whether all or any
such amounts are outstanding and regardless of whether the Credit Agreement is
then in effect).

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, notwithstanding any discharge
under any Insolvency or Liquidation Proceeding and except to the extent
otherwise provided in Section 5.7 and Section 6.4, payment in full in cash
(except for contingent indemnities and cost and reimbursement obligations to the
extent no claim has been made) of (a) all Obligations in respect of all
outstanding Senior Lender Claims and, with respect to letters of credit or
letter of credit guaranties outstanding thereunder, delivery of cash collateral
or backstop letters of credit in respect thereof in compliance with the Senior
Lender Documents, in each case after or concurrently with the termination of all
commitments to extend credit thereunder and (b) any other Senior Lender Claims
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid; provided that the Discharge of Senior
Lender Claims shall not be deemed to have occurred if such payments are made
with the proceeds of other Senior Lender Claims that constitute an exchange or
replacement for or a refinancing of such Obligations or Senior Lender Claims. In
the event the Senior Lender Claims are modified and the Obligations are paid
over time or otherwise modified pursuant to Section 1129 of the Bankruptcy Code,
the Senior Lender Claims shall be deemed to be discharged when the final payment
is made, in cash, in respect of such indebtedness and any obligations pursuant
to such new indebtedness shall have been satisfied.

“First Lien Agent” shall mean each of (a) the Credit Agreement Agent and (b) any
Other First Priority Lien Obligations Agent.

“First Priority Designated Agent” shall mean such agent or trustee as is
designated “First Priority Designated Agent” by the Senior Lenders pursuant to
the terms of the Senior Lender Documents; provided that (i) as of the date of
this Agreement and for so long as any Credit Agreement Obligations are the only
Senior Lender Claims outstanding, the Credit Agreement Agent shall be the First
Priority Designated Agent and (ii) if a First Lien Intercreditor Agreement (as
defined in the Senior Collateral Agreement) among the First Lien Agents is then
in effect, the Applicable Authorized Representative (as defined therein) shall
be the First Priority Designated Agent.

 

Exhibit O - 7



--------------------------------------------------------------------------------

“Grantors” shall mean the Borrower and each Subsidiary of the Borrower, in each
case, that has executed and delivered both a Second Priority Collateral Document
and a Senior Collateral Document.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices, including any agreements and
obligations of the type referred to in the definition of “Swap Agreement” in the
Credit Agreement.

“Initial Second Priority Agreement” shall have the meaning set forth in the
recitals.

“Initial Second Priority Claims” shall mean all “[Obligations]” (as such term is
defined in the Initial Second Priority Agreement) of the Borrower and other
obligors under the Initial Second Priority Agreement or any of the other Initial
Second Priority Documents, and all other obligations to pay principal, premium,
if any, and interest, fees and other amounts (including any interest, fees and
other amounts accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such proceeding) when
due and payable, and all other amounts due or to become due under or in
connection with the Initial Second Priority Documents and the performance of all
other Obligations of the obligors thereunder to the Initial Second Priority
Secured Parties under the Initial Second Priority Documents, according to the
respective terms thereof.

“Initial Second Priority Collateral” shall mean all of the assets of the
Grantors, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Initial Second Priority Claim.

“Initial Second Priority Collateral Agreement” shall mean
[                    ], as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Initial Second Priority Collateral Documents” shall mean the Initial Second
Priority Collateral Agreement and any other document or instrument pursuant to
which a Lien is granted by any Grantor to secure any Initial Second Priority
Claims or under which rights or remedies with respect to any such Lien are
governed.

“Initial Second Priority Documents” shall mean (a) the Initial Second Priority
Agreement and the Initial Second Priority Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Initial
Second Priority Document described in clause (a) above evidencing or governing
any Obligations thereunder.

“Initial Second Priority Secured Parties” shall mean the holders of Initial
Second Priority Claims, including the Initial Second Priority Agent.

 

Exhibit O - 8



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy (except for any voluntary liquidation,
dissolution or other winding up to the extent permitted by the applicable Senior
Lender Documents and Second Priority Documents) or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, any Master Lease, any Additional Lease or an agreement to sell be deemed
to constitute a Lien.

“Master Lease Intercreditor Agreements” shall mean (a) the Intercreditor
Agreement, dated as of October 6, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “CPLV
Intercreditor Agreement”), by and among Caesars Entertainment Operating Company,
Inc., the Borrower, each Subsidiary of the Borrower party thereto, the Credit
Agreement Agent, CPLV Landlord, the lenders to the CPLV Landlord and each other
party thereto from time to time, (b) the Intercreditor Agreement, dated as of
October 6, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Non-CPLV Intercreditor Agreement”),
by and among Caesars Entertainment Operating Company, Inc., the Borrower, each
Subsidiary of the Borrower party thereto, the Credit Agreement Agent, Non-CPLV
Landlord, the lenders to the Non-CPLV Landlord and each other party thereto from
time to time and (c) each additional master lease intercreditor agreement
entered into from time to time after the Closing Date, by and among the
Borrower, each Subsidiary of the Borrower party thereto, the landlord party
thereto and each other person from time to time party thereto in connection with
any other Master Lease, Additional Master Lease or Additional Lease (each as
defined in the Credit Agreement) (each as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, an “Additional
Master Lease Intercreditor Agreement”).

“Obligations” shall mean any principal, interest, fees, expenses (including any
interest, fees and expenses accruing after the commencement of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), penalties, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and bankers’
acceptances), damages and other liabilities payable under the documentation
governing any indebtedness.

“Other First Priority Lien Obligations” shall mean (a) all “Secured Obligations”
as defined in the Senior Collateral Agreement (other than Credit Agreement
Secured Obligations) and (b) any other indebtedness or Obligations (other than
Credit Agreement Secured Obligations) of the Grantors that are to be secured
with a Lien on the Common Collateral senior to the Liens securing the Initial
Second Priority Claims and are designated by the Borrower as Other First
Priority Lien Obligations hereunder.

 

Exhibit O - 9



--------------------------------------------------------------------------------

“Other First Priority Lien Obligations Agent” shall mean, with respect to any
Series of Other First Priority Lien Obligations or any separate facility within
such Series, the Person elected, designated or appointed as the administrative
agent, trustee, collateral agent or similar representative with respect to such
Series or facility by or on behalf of the holders of such Series or facility,
together with its successors and permitted assigns in such capacity.

“Other First Priority Lien Obligations Credit Documents” shall mean each of the
agreements, documents and instruments providing for, evidencing or securing any
Other First Priority Lien Obligations (including the Other First Priority Lien
Obligations Security Documents) and any other related document or instrument
executed or delivered pursuant to any Other First Priority Lien Obligations
Credit Document at any time or otherwise evidencing or securing any indebtedness
arising under any Other First Priority Lien Obligations Credit Document.

“Other First Priority Lien Obligations Security Documents” means any security
agreement or any other document that creates Liens on any assets or properties
of any Grantor to secure any Other First Priority Lien Obligations.

“Other Second Priority Lien Obligations” means (a) all “[Obligations]” as
defined in the Initial Second Priority Collateral Agreement (other than Initial
Second Priority Claims) and (b) any other indebtedness or Obligations (other
than the Initial Second Priority Claims) of the Grantors that are to be equally
and ratably secured with the Initial Second Priority Claims and are designated
by the Borrower as Other Second Priority Lien Obligations hereunder.

“Other Second Priority Lien Obligations Agent” shall mean, with respect to any
Series of Other Second Priority Lien Obligations or any separate facility within
such Series, the Person elected, designated or appointed as the administrative
agent, trustee, collateral agent or similar representative with respect to such
Series or facility by or on behalf of the holders of such Series or facility,
together with its successors and permitted assigns in such capacity.

“Other Second Priority Lien Obligations Credit Documents” means each of the
agreements, documents and instruments providing for, evidencing or securing any
Other Second Priority Lien Obligations and any other related document or
instrument executed or delivered pursuant to any Other Second Priority Lien
Obligations Credit Document at any time or otherwise evidencing or securing any
indebtedness arising under any Second Priority Lien Obligations Credit Document.

“Other Second Priority Secured Parties” shall mean the Persons holding Other
Second Priority Lien Obligations, including the Other Second Priority Lien
Obligations Agents.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

Exhibit O - 10



--------------------------------------------------------------------------------

“Pledged Collateral” shall mean the Common Collateral in the possession of any
First Lien Agent (or its agents or bailees), to the extent that possession
thereof is necessary to perfect a Lien thereon under the Uniform Commercial
Code.

“Purchase Right” shall have the meaning set forth in Section 5.8(b).

“Recovery” shall have the meaning set forth in Section 6.4.

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Required Lenders” shall mean, with respect to any Senior Lender Documents,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Lender Documents (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Lender Documents).

“Second Priority Agents” shall mean each of (a) the Initial Second Priority
Agent and (b) any Other Second Priority Lien Obligations Agent.

“Second Priority Claims” shall mean the Initial Second Priority Claims and the
Other Second Priority Lien Obligations.

“Second Priority Collateral” shall mean the Initial Second Priority Collateral
and all of the assets of the Grantors, whether real, personal or mixed, with
respect to which a Lien is granted or purports to be granted as security for any
Second Priority Claim.

“Second Priority Collateral Agreements” shall mean the Initial Second Priority
Collateral Agreement and any comparable agreement(s) with respect to any Other
Second Priority Lien Obligations.

“Second Priority Collateral Documents” shall mean the Initial Second Priority
Collateral Documents and any other agreement, document or instrument pursuant to
which a Lien is now or hereafter granted securing any Second Priority Claims or
under which rights or remedies with respect to such Liens are at any time
governed.

“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by the Second Priority Secured
Parties holding a majority in principal amount of the Second Priority Claims
then outstanding or by their Second Priority Agent; provided that as of the date
of this Agreement and for so long as any Initial Second Priority Claims under
the Initial Second Priority Agreement remain outstanding, the Initial Second
Priority Agent shall be the designated Second Priority Designated Agent.

 

Exhibit O - 11



--------------------------------------------------------------------------------

“Second Priority Documents” shall mean the Initial Second Priority Documents and
any Other Second Priority Lien Obligations Credit Documents.

“Second Priority Lien” shall mean any Lien on any assets of any Grantor securing
any Second Priority Claims.

“Second Priority Secured Parties” shall mean the Initial Second Priority Secured
Parties and the Other Second Priority Secured Parties.

“Second Priority Standstill Period” shall have the meaning set forth in
Section 3.1(a).

“Senior Collateral Agreement” shall mean the Collateral Agreement, dated as of
October 6, 2017, among Caesars Entertainment Operating Company, Inc., the
Borrower, the other Grantors party thereto, and Credit Suisse AG, Cayman Islands
Branch, as collateral agent for the secured parties referred to therein, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Senior Collateral Documents” shall mean the Senior Collateral Agreement, the
Other First Priority Lien Obligations Security Documents and any security
agreement, mortgage or other agreement, document or instrument pursuant to which
a Lien is now or hereafter granted securing any Senior Lender Claims or under
which rights or remedies with respect to such Lien are at any time governed.

“Senior Lender Cash Management Obligations” shall mean any Cash Management
Obligations secured by any Common Collateral under the Senior Collateral
Documents.

“Senior Lender Claims” shall mean (a) the Credit Agreement Secured Obligations,
including all accrued and unpaid interest whether or not such interest is
allowed or allowable in any Insolvency or Liquidation Proceeding, (b) the Other
First Priority Lien Obligations, including all accrued and unpaid interest
whether or not such interest is allowed or allowable in any Insolvency or
Liquidation Proceeding and (c) any other Senior Lender Hedging Obligations and
Senior Lender Cash Management Obligations (which shall be deemed to be part of
the Series of Other First Priority Lien Obligations to which they relate to the
extent provided in the applicable Other First Priority Lien Obligations Credit
Document).

“Senior Lender Collateral” shall mean all of the assets of the Grantors, whether
real, personal or mixed, with respect to which a Lien is granted or purports to
be granted as security for any Senior Lender Claim.

“Senior Lender Documents” shall mean the Credit Agreement Documents, the Other
First Priority Lien Obligations Credit Documents, the Senior Collateral
Documents and each of the other agreements, documents and instruments (including
each agreement, document or instrument providing for or evidencing a Senior
Lender Hedging Obligation or Senior Lender Cash Management Obligation) providing
for, evidencing or securing any Senior Lender Claim, including, without
limitation, any Credit Agreement Secured Obligations and any other related
document or instrument executed or delivered pursuant to any such document at
any time or otherwise evidencing or securing any Obligation arising under any
such document.

 

Exhibit O - 12



--------------------------------------------------------------------------------

“Senior Lender Hedging Obligations” shall mean any Hedging Obligations secured
by any Common Collateral under the Senior Collateral Documents.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the First Lien Agents.

“Series” means (a) the Credit Agreement Secured Obligations and each series of
Other First Priority Lien Obligations, each of which shall constitute a separate
Series of Senior Lender Claims and (b) the Initial Second Priority Claims and
each series of Other Second Priority Lien Obligations, each of which shall
constitute a separate Series of Second Priority Claims.

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word “or”
shall not be exclusive. Unless the context requires otherwise (a) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified in accordance with this Agreement, (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 2. Lien Priorities.

2.1 Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Second
Priority Agent or Second Priority Secured Parties on the Common Collateral or of
any Liens granted to any First Lien Agent or Senior Lenders on the Common
Collateral, (ii) any provision of the UCC, any Bankruptcy Law, or any applicable

 

Exhibit O - 13



--------------------------------------------------------------------------------

law or the Second Priority Documents or the Senior Lender Documents,
(iii) whether any First Lien Agent, either directly or through agents, holds
possession of, or has control over, all or any part of the Common Collateral,
(iv) the fact that any such Liens may be subordinated, voided, avoided,
invalidated or lapsed or (v) any other circumstance of any kind or nature
whatsoever, each Second Priority Agent, on behalf of itself and each applicable
Second Priority Secured Party, hereby agrees that: (a) any Lien on the Common
Collateral securing any Senior Lender Claims now or hereafter held by or on
behalf of any First Lien Agent or any Senior Lenders or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Common Collateral securing any Second
Priority Claims and (b) any Lien on the Common Collateral securing any Second
Priority Claims now or hereafter held by or on behalf of any Second Priority
Agent or any Second Priority Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing any Senior Lender Claims. All Liens on
the Common Collateral securing any Senior Lender Claims shall be and remain
senior in all respects and prior to all Liens on the Common Collateral securing
any Second Priority Claims for all purposes, whether or not such Liens securing
any Senior Lender Claims are subordinated to any Lien securing any other
obligation of the Borrower, any other Grantor or any other Person.

2.2 Prohibition on Contesting Liens. Each Second Priority Agent, for itself and
on behalf of each applicable Second Priority Secured Party, and each First Lien
Agent, for itself and on behalf of each Senior Lender in respect of which it
serves as First Lien Agent, agrees that it shall not (and hereby waives any
right to) take any action to challenge, contest or support any other Person in
contesting or challenging, directly or indirectly, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, perfection, priority or
enforceability of (a) a Lien securing any Senior Lender Claims held (or
purported to be held) by or on behalf of any First Lien Agent or any of the
Senior Lenders or any agent or trustee therefor in any Senior Lender Collateral
or (b) a Lien securing any Second Priority Claims held (or purported to be held)
by or on behalf of any Second Priority Secured Party in the Common Collateral,
as the case may be; provided, however, that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Agent or any Senior
Lender to enforce this Agreement (including the priority of the Liens securing
the Senior Lender Claims as provided in Section 2.1) or any of the Senior Lender
Documents.

2.3 No New Liens. So long as the Discharge of Senior Lender Claims has not
occurred and subject to Section 6, each Second Priority Agent agrees, for itself
and on behalf of each applicable Second Priority Secured Party, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any other Grantor, that it shall not acquire or hold any Lien on any
assets of the Borrower or any other Grantor securing any Second Priority Claims
that are not also subject to the first-priority Lien in respect of the Senior
Lender Claims under the Senior Lender Documents; provided that the foregoing
shall not apply to any Regulation S-X Excluded Collateral (as defined in the
Senior Collateral Agreement as in effect on the date hereof) to the extent any
Series of Senior Lender Claims is not given a Lien thereon pursuant to the
applicable Senior Lender Documents. If any Second Priority Agent or any Second
Priority Secured Party shall (nonetheless and in breach hereof) acquire or hold
any Lien on any collateral (other than any Regulation S-X Excluded Collateral)
that is not also

 

Exhibit O - 14



--------------------------------------------------------------------------------

subject to the first-priority Lien in respect of the Senior Lender Claims under
the Senior Lender Documents, then such Second Priority Agent shall, without the
need for any further consent of any party and notwithstanding anything to the
contrary in any other document, be deemed to also hold and have held such lien
for the benefit of the First Lien Agents as security for the Senior Lender
Claims (subject to the lien priority and other terms hereof) and shall promptly
notify each First Lien Agent in writing of the existence of such Lien and in any
event take such actions as may be requested by any First Lien Agent to assign
such Liens to the First Lien Agents (and/or their designees) as security for the
applicable Senior Lender Claims or release such Liens. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to any First Lien
Agent or any other Senior Lender, each Second Priority Agent agrees, for itself
and on behalf of the other Second Priority Secured Parties, that any amounts
received by or distributed to any Second Priority Secured Party pursuant to or
as a result of any Lien granted in contravention of this Section 2.3 shall be
subject to Section 4.1 and Section 4.2. This Section 2.3 shall not be violated
with respect to any Senior Lender Claims if the applicable First Lien Agent is
given a reasonable opportunity to accept a Lien on any asset or property and
either a Grantor or the applicable First Lien Agent states in writing that the
applicable Senior Lender Documents prohibit such First Lien Agent from accepting
a Lien on such asset or property, or such First Lien Agent otherwise expressly
declines to accept a Lien on such asset or property.

2.4 Perfection of Liens. Neither the First Lien Agents nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Priority Agents
and the Second Priority Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Lenders and the Second Priority Secured Parties and shall not impose on the
First Lien Agents, the Second Priority Agents, the Second Priority Secured
Parties or the Senior Lenders or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

2.5 Waiver of Marshalling. Until the Discharge of Senior Lender Claims, each
Second Priority Agent, on behalf of itself and the applicable Second Priority
Secured Parties, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Common Collateral or any other similar rights a junior secured creditor
may have under applicable law.

2.6 Nature Of Senior Lender Claims. Each Second Priority Agent, on behalf of
itself and each applicable Second Priority Secured Party, acknowledges that
(a) a portion of the Senior Lender Claims is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (b) the terms of the Senior
Lender Documents and the Senior Lender Claims may be amended, restated, amended
and restated, supplemented or otherwise modified, and the Senior Lender Claims,
or a portion thereof, may be Refinanced from time to time and (c) the aggregate
amount of the Senior Lender Claims may be increased, in each case, without
notice to or consent

 

Exhibit O - 15



--------------------------------------------------------------------------------

by the Second Priority Agents or the Second Priority Secured Parties and without
affecting the provisions hereof, except as otherwise expressly set forth herein.
The Lien priorities provided for in Section 2.1 shall not be altered or
otherwise affected by any amendment, restatement, amendment and restatement,
supplement or other modification, or any Refinancing, of either the Senior
Lender Claims or the Second Priority Claims, or any portion thereof. As between
the Borrower and the other Grantors and the Second Priority Secured Parties, the
foregoing provisions will not limit or otherwise affect the obligations of the
Borrower and the other Grantors contained in any Second Priority Document with
respect to the incurrence of additional Senior Lender Claims.

2.7 Certain Cash Collateral. Notwithstanding anything in this Agreement or any
other Senior Lender Documents or Second Priority Documents to the contrary,
collateral consisting of cash and deposit account balances pledged to secure
Senior Lender Claims consisting of reimbursement obligations in respect of
letters of credit or otherwise held by any First Lien Agent pursuant to
Section 2.05 of the Credit Agreement shall be applied as specified in the Credit
Agreement and will not constitute Common Collateral.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) no Second Priority Agent or any Second
Priority Secured Party will (x) exercise or seek to exercise any rights or
remedies (including setoff or recoupment) with respect to any Common Collateral
in respect of any applicable Second Priority Claims, or exercise any right under
any lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure) with
respect to any Common Collateral, (y) contest, protest or object to any
foreclosure proceeding or action brought with respect to the Common Collateral
by any First Lien Agent or any Senior Lender in respect of the Senior Lender
Claims, the exercise of any right by any First Lien Agent or any Senior Lender
(or any agent or sub-agent on their behalf) in respect of the Senior Lender
Claims under any lockbox agreement, control agreement, management agreement,
lease, landlord waiver or bailee’s letter or similar agreement or arrangement to
which any Second Priority Agent or any Second Priority Secured Party either is a
party or may have rights as a third party beneficiary, or any other exercise by
any such party, of any rights and remedies relating to the Common Collateral
under the Senior Lender Documents or otherwise in respect of Senior Lender
Claims or (z) object to the forbearance by the Senior Lenders from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Common Collateral in respect of Senior Lender
Claims and (ii) except as otherwise provided herein, each First Lien Agent and
the Senior Lenders shall have the exclusive right to enforce rights, exercise
remedies (including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to the Common Collateral and to direct the time, method, and place for
exercising such right or remedy or conducting any proceeding with respect
thereto, without any consultation with or the consent of any Second Priority
Agent or any Second Priority Secured Party; provided, however, that (A) any
Second Priority Agent and the Second

 

Exhibit O - 16



--------------------------------------------------------------------------------

Priority Secured Parties represented by it may exercise any or all such rights
after the passage of a period of 180 days from the occurrence of both (i) an
Event of Default (under and as defined in the applicable Second Priority
Documents) and (ii) the date of delivery of a notice in writing to each First
Lien Agent of such Second Priority Agent’s or Second Priority Secured Party’s
intention to exercise its right to take such actions which notice shall specify
that an “Event of Default” as defined in the applicable Second Priority
Documents has occurred and as a result of such “Event of Default”, the principal
and interest under such Second Priority Documents have become due and payable
(the “Second Priority Standstill Period”) unless (i) a First Lien Agent has
commenced and is diligently pursuing remedies with respect to any material
portion of the Common Collateral (or such attempt is stayed by an Insolvency or
Liquidation Proceeding), (ii) the Grantor that has granted a security interest
in such Common Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding or (iii) the
acceleration of the applicable Second Priority Claims is rescinded in accordance
with the terms of the applicable Second Priority Documents and (B) (1) in any
Insolvency or Liquidation Proceeding commenced by or against the Borrower or any
other Grantor, each Second Priority Agent may file a proof of claim or statement
of interest with respect to the applicable Second Priority Claims, (2) each
Second Priority Agent may take any action (not adverse to the Liens on the
Common Collateral securing the Senior Lender Claims, or the rights of either
First Lien Agent or the Senior Lenders to exercise remedies in respect thereof)
as necessary in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Common
Collateral, (3) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, each Second Priority Agent may file
any necessary or responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of such Second Priority Agent or
Second Priority Secured Party, (4) each Second Priority Agent may file any
pleadings, objections, motions, or agreements which assert rights available to
unsecured creditors of the Borrower or any other Grantor arising under any
Insolvency or Liquidation Proceeding or applicable non-bankruptcy law and
(5) each Second Priority Agent and each Second Priority Secured Party may vote
on any plan of reorganization in any Insolvency or Liquidation Proceeding of the
Borrower or any other Grantor, in each case (B)(1) through (5) above to the
extent such action is not inconsistent with, or could not result in a resolution
inconsistent with, the terms of this Agreement. In exercising rights and
remedies with respect to the Senior Lender Collateral, each First Lien Agent and
the Senior Lenders may enforce the provisions of the Senior Lender Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Common Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the uniform commercial code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that, except as expressly provided in the proviso to the
first sentence of Section 3.1(a), it will not take or receive any Common
Collateral or any proceeds of Common Collateral in connection with the exercise
of any right or remedy (including setoff or recoupment) with respect to any
Common Collateral in respect of the applicable Second Priority Claims. Without
limiting the generality of

 

Exhibit O - 17



--------------------------------------------------------------------------------

the foregoing, unless and until the Discharge of Senior Lender Claims has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.1(a), the sole right of the Second Priority Agents and the Second
Priority Secured Parties with respect to the Common Collateral is to hold a Lien
on the Common Collateral in respect of the applicable Second Priority Claims
pursuant to the Second Priority Documents, as applicable, for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of Senior Lender Claims has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.1(a) above, (i) each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, agrees that no Second Priority Agent or other Second
Priority Secured Party will take any action that would hinder any exercise of
remedies undertaken by any First Lien Agent or Senior Lenders with respect to
the Common Collateral under the Senior Lender Documents, including any sale,
lease, exchange, transfer or other disposition of the Common Collateral, whether
by foreclosure or otherwise, (ii) each Second Priority Agent, for itself and on
behalf of each applicable Second Priority Secured Party, hereby waives any and
all rights it or any Second Priority Secured Party may have as a junior lien
creditor or otherwise to object to the manner in which any First Lien Agent or
Senior Lenders seek to enforce or collect the Senior Lender Claims or the Liens
granted in any of the Senior Lender Collateral, regardless of whether any action
or failure to act by or on behalf of any First Lien Agent or Senior Lenders is
adverse to the interests of the Second Priority Secured Parties, and (iii) each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby acknowledges that any Senior Lender may direct
the First Priority Designated Agent to take actions to enforce rights or
exercise remedies (v) in any manner in its sole discretion in compliance with
applicable law, (w) without consultation with or the consent of any Second
Priority Secured Parties, (x) regardless of whether or not an Insolvency or
Liquidation Proceeding has commenced, (y) regardless of any provision of any
Second Priority Documents (other than this Agreement) and (z) regardless of
whether or not such exercise is adverse to the interest of any Second Priority
Secured Parties.

(d) Each Second Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second Priority Document
shall be deemed to restrict in any way the rights and remedies of any First Lien
Agent or Senior Lenders with respect to the Senior Lender Collateral as set
forth in this Agreement and the Senior Lender Documents.

3.2 Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and any First Lien Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral under
any of the applicable Second Priority Documents or otherwise in respect of the
applicable Second Priority Claims relating to the Common Collateral.

 

Exhibit O - 18



--------------------------------------------------------------------------------

3.3 Actions Upon Breach. If any Second Priority Secured Party, in contravention
of the terms of this Agreement, in any way takes, attempts to or threatens to
take any action with respect to the Common Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement), this Agreement shall create an irrebuttable presumption and
admission by such Second Priority Secured Party that relief against such Second
Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
Senior Lenders and the Grantors, it being understood and agreed by each Second
Priority Agent on behalf of each applicable Second Priority Secured Party that
(i) the Senior Lenders’ and the Grantors’ damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Second
Priority Secured Party irrevocably waives any defense that the Grantors and/or
the Senior Lenders cannot demonstrate damage and/or can be made whole by the
awarding of damages, any defense based on the adequacy of a remedy at law, and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any First Lien Agent, any other
Senior Lender or any Grantor.

Section 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of Senior Lender Claims
has not occurred and regardless of whether an Insolvency or Liquidation
Proceeding has been commenced, (x) the Common Collateral or proceeds thereof
received in connection with the sale or other disposition of, or collection on,
such Common Collateral upon the exercise of remedies as a secured party
(including setoff or recoupment) and (y) any recoveries or distributions
received on account of any Common Collateral after the commencement of an
Insolvency or Liquidation Proceeding, shall be applied by the First Lien Agents
to the Senior Lender Claims in such order as specified in the relevant Senior
Lender Documents until the Discharge of Senior Lender Claims has occurred. Upon
the Discharge of Senior Lender Claims, subject to Section 5.7 hereof, each of
the First Lien Agents shall deliver promptly to the Second Priority Designated
Agent any Common Collateral or proceeds thereof held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Second Priority
Designated Agent to the Second Priority Claims in such order as specified in the
Second Priority Documents.

4.2 Payments Over. So long as the Discharge of Senior Lender Claims has not
occurred and regardless of whether an Insolvency or Liquidation Proceeding has
been commenced, (x) any Common Collateral or proceeds thereof received by any
Second Priority Agent or any Second Priority Secured Party in connection with
the sale or other disposition of, or collection on, such Common Collateral upon
the exercise of remedies as a secured party (including setoff or recoupment) and
(y) any recoveries or distributions received on account of any Common Collateral
after the commencement of an Insolvency or Liquidation Proceeding, shall be
segregated and held for the benefit of and forthwith paid over to the First
Priority Designated Agent (and/or its designees) for the benefit of the Senior
Lenders in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The First Lien Agents are
each hereby individually authorized to make any such endorsements as agent for
any Second Priority Agent or any such Second Priority Secured Party. This
authorization is coupled with an interest and is irrevocable.

 

Exhibit O - 19



--------------------------------------------------------------------------------

Section 5. Other Agreements.

5.1 Releases.

(a) Subject to Section 5.7, if, at any time any Grantor or the holder of any
Senior Lender Claim delivers notice to each Second Priority Agent that any
specified Common Collateral (including all or substantially all of the equity
interests of a Grantor or any of its Subsidiaries) (including for such purpose,
in the case of the sale of equity interests in any Subsidiary, any Common
Collateral held by such Subsidiary or any direct or indirect Subsidiary thereof)
is:

(A) sold, transferred or otherwise disposed of:

(i) by the owner of such Common Collateral in a transaction not prohibited under
the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Initial Second Priority Agreement and each other Senior Lender
Document and Second Priority Document (if any); or

(ii) prior to the Discharge of Senior Lender Claims, to the extent that any of
the First Lien Agents has consented to such sale, transfer or disposition; or

(B) otherwise released as permitted by the Credit Agreement and the Other First
Priority Lien Obligations Credit Documents,

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing Senior Lender
Claims are released and discharged. Upon delivery to each Second Priority Agent
of a notice from any First Lien Agent or the Borrower stating that any release
of Liens securing or supporting the Senior Lender Claims has become effective
(or shall become effective upon each Second Priority Agent’s release) (whether
in connection with a sale of such assets by the relevant Grantor pursuant to the
preceding sentence or otherwise), each Second Priority Agent will promptly
execute and deliver such instruments, releases, termination statements or other
documents confirming such release on customary terms. In the case of the sale of
all or substantially all of the equity interests of a Grantor or any of its
Subsidiaries, the guarantee in favor of the Second Priority Secured Parties, if
any, made by such Grantor or Subsidiary will automatically be released and
discharged as and when, but only to the extent, the guarantee by such Grantor or
Subsidiary of Senior Lender Claims is released and discharged.

(b) Each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby irrevocably constitutes and appoints each
First Lien Agent and any officer or agent of such First Lien Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Second Priority
Agent or such holder or in such First Lien Agent’s own name, from time to time
in such First Lien Agent’s discretion, for the purpose of carrying out the terms
of this Section 5.1, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary or desirable to
accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

 

Exhibit O - 20



--------------------------------------------------------------------------------

(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby consents to the application, whether prior to or
after a default, of proceeds of Common Collateral to the repayment of Senior
Lender Claims pursuant to the Senior Lender Documents; provided that nothing in
this Section 5.1(c) shall be construed to prevent or impair the rights of the
Second Priority Agents or the Second Priority Secured Parties to receive
proceeds in connection with the Second Priority Claims not otherwise in
contravention of this Agreement.

5.2 Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, each First Lien Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral in respect of the Second Priority Claims in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral. Subject to the rights of the
Grantors under the Senior Lender Documents and the Second Priority Documents,
unless and until the Discharge of Senior Lender Claims has occurred, all
proceeds of any such policy and any such award if in respect of the Common
Collateral shall be paid (a) first, prior to the occurrence of the Discharge of
Senior Lender Claims, to the First Lien Agents for the benefit of Senior Lenders
pursuant to the terms of the Senior Lender Documents, (b) second, after the
occurrence of the Discharge of Senior Lender Claims, to the Second Priority
Agents for the benefit of the Second Priority Secured Parties pursuant to the
terms of the applicable Second Priority Documents and (c) third, if no Second
Priority Claims are outstanding, to the owner of the subject property, such
other person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Agent or any Second Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to any First Lien Agent in accordance with the terms of
Section 4.2.

5.3 Amendments to Second Priority Collateral Documents and Senior Collateral
Documents.

(a) So long as the Discharge of Senior Lender Claims has not occurred, without
the prior written consent of the First Lien Agents, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. So long as any Second
Priority Claims remain outstanding, without the prior written consent of the
Second Priority Agents, no Senior Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Senior Collateral Document,
would be prohibited by or inconsistent with any of the terms of this Agreement.
Each Second Priority Agent agrees that each applicable Second Priority
Collateral Document executed as of the date hereof shall include the following
language (or language to similar effect approved by the First Priority
Designated Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [insert the relevant Second Priority Agent] for the
benefit of the [Secured Parties] pursuant to this agreement are expressly
subject and subordinate to the liens and security interests granted to Credit
Suisse AG, Cayman Islands Branch, as collateral agent (and its

 

Exhibit O - 21



--------------------------------------------------------------------------------

successors and permitted assigns), for the benefit of the secured parties
referred to below, pursuant to the Collateral Agreement dated as of October 6,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified, refinanced or replaced from time to time), among the [Borrower], the
other “Pledgors” referred to therein and Credit Suisse AG, Cayman Islands
Branch, as collateral agent for the benefit of the secured parties referred to
therein and other Senior Collateral Documents (as defined in the Second Lien
Intercreditor Agreement (defined below)) and to the liens and security interests
granted to any Other First Priority Lien Obligations Agent pursuant to any Other
First Priority Lien Obligations Security Document (as amended, restated, amended
and restated, supplemented or otherwise modified, refinanced or replaced from
time to time), and (ii) the exercise of any right or remedy by the [insert the
relevant Second Priority Agent] hereunder is subject to the limitations and
provisions of the Second Lien Intercreditor Agreement dated as of
[                ] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Second Lien Intercreditor
Agreement”), by and among Credit Suisse AG, Cayman Islands Branch in its
capacity as Credit Agreement Agent, [                ] in its capacity as
Initial Second Priority Agent and each other party thereto from time to time. In
the event of any conflict between the terms of the Second Lien Intercreditor
Agreement and the terms of this agreement, the terms of the Second Lien
Intercreditor Agreement shall govern.”

(b) In the event that the First Lien Agents or the Senior Lenders enter into any
amendment, waiver or consent in respect of or replace any Senior Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the First Lien Agents, the
Senior Lenders, the Borrower or any other Grantor thereunder (including the
release of any Liens in Senior Lender Collateral), then such amendment, waiver
or consent shall apply automatically to any comparable provision of each
Comparable Second Priority Collateral Document without the consent of any Second
Priority Agent or any Second Priority Secured Party and without any action by
any Second Priority Agent or any Second Priority Secured Party; provided, that
no such amendment, waiver or consent shall have the effect of (i) removing
assets subject to the Lien of the Second Priority Collateral Documents, except
to the extent that a release of such Lien is permitted by Section 5.1 and
provided that there is a corresponding release of the Liens securing the Senior
Lender Claims on such removed assets, (ii) imposing duties on any Second
Priority Agent without its consent, (iii) permitting other Liens on the Common
Collateral not permitted under the terms of the Second Priority Documents or
Section 6 or (iv) materially adversely affecting the rights of the Second
Priority Secured Parties or the interests of the Second Priority Secured Parties
in the Second Priority Collateral and not the other creditors of the Borrower or
the other applicable Grantor, as the case may be, that have a security interest
in the affected collateral in a like or similar manner (without regard to the
fact that the Lien of such Senior Collateral Document is senior to the Lien of
the Comparable Second Priority Collateral Document). The relevant First Lien
Agent shall give written notice of such amendment, waiver or consent to each
Second Priority Agent within ten (10) days after the effective date of such
amendment, waiver or consent; provided that the failure to give such notice
shall not affect the effectiveness of such amendment, waiver or consent with
respect to the provisions of any Second Priority Collateral Document as set
forth in this Section 5.3(b).

 

Exhibit O - 22



--------------------------------------------------------------------------------

5.4 Rights As Unsecured Creditors. The Second Priority Agents and the Second
Priority Secured Parties may exercise rights and remedies as an unsecured
creditor against the Borrower or any Grantor in accordance with the terms of the
applicable Second Priority Documents and applicable law, in each case to the
extent not inconsistent with the provisions of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Agent or any Second
Priority Secured Party of the required payments of interest and principal so
long as such receipt is not the direct or indirect result of (a) the exercise by
any Second Priority Agent or any Second Priority Secured Party of rights or
remedies as a secured creditor in respect of Common Collateral or
(b) enforcement in contravention of this Agreement of any Lien on Common
Collateral in respect of Second Priority Claims held by any of them. In the
event any Second Priority Agent or any Second Priority Secured Party becomes a
judgment lien creditor or other secured creditor in respect of Common Collateral
as a result of its enforcement of its rights as an unsecured creditor in respect
of Second Priority Claims or otherwise, such judgment or other lien shall be
subordinated to the Liens securing Senior Lender Claims on the same basis as the
other Liens securing the Second Priority Claims are so subordinated to such
Liens securing Senior Lender Claims under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Agents or the Senior Lenders may have with respect to the Senior
Lender Collateral.

5.5 First Lien Agents as Gratuitous Bailees for Perfection.

(a) Each First Lien Agent agrees to hold the Pledged Collateral that is part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee and/or gratuitous
agent for each Second Priority Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the Second Priority Collateral Agreements, subject to the terms and conditions
of this Section 5.5 (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC).

(b) In the event that any First Lien Agent (or its agent or bailees) has Lien
filings against Intellectual Property (as defined in the Senior Collateral
Agreement) that is part of the Common Collateral that are necessary for the
perfection of Liens in such Common Collateral, such First Lien Agent agrees to
hold such Liens as gratuitous bailee and/or gratuitous agent for each Second
Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the Second Priority
Collateral Agreements, subject to the terms and conditions of this Section 5.5.

(c) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, any First Lien
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Senior Lender Documents as if the Liens under the Second
Priority Collateral Documents did not exist. The rights of the Second Priority
Agents and the Second Priority Secured Parties with respect to such Pledged
Collateral shall at all times be subject to the terms of this Agreement.

(d) The First Lien Agents shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee and/or
gratuitous agent for each Second Priority Agent for purposes of perfecting the
Lien held by the Second Priority Secured Parties.

 

Exhibit O - 23



--------------------------------------------------------------------------------

(e) The First Lien Agents shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second Priority Agent or any Second Priority
Secured Party and the Second Priority Agents and the Second Priority Secured
Parties hereby waive and release the First Lien Agents from all claims and
liabilities arising pursuant to the First Lien Agents’ role under this
Section 5.5, as agent and gratuitous bailee and/or gratuitous agent with respect
to the Common Collateral.

(f) Upon the Discharge of Senior Lender Claims, the relevant First Lien Agent
shall deliver to the Second Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) and to the
extent such Pledged Collateral is in the possession or control of such First
Lien Agent (or its agents or bailees) together with any necessary endorsements
(or otherwise allow the Second Priority Designated Agent to obtain control of
such Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct.

(g) The Borrower shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify the First Priority Designated
Agent for any loss or damage suffered by the First Priority Designated Agent as
a result of such transfer except for any loss or damage suffered by the First
Priority Designated Agent as a result of its own willful misconduct, gross
negligence or bad faith as determined by a final non-appealable judgment of a
court of competent jurisdiction. The First Priority Designated Agent has no
obligation to follow instructions from any Second Priority Agent in
contravention of this Agreement.

(h) Neither the First Lien Agents nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Borrower’s or its
Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders under
the Credit Agreement or the Senior Collateral Documents or any assurance of
payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

5.6 Second Priority Designated Agent as Gratuitous Bailee for Perfection.

(a) Upon the Discharge of Senior Lender Claims, the Second Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee and/or gratuitous agent for the other
Second Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the applicable
Second Priority Collateral Agreement, subject to the terms and conditions of
this Section 5.6.

 

Exhibit O - 24



--------------------------------------------------------------------------------

(b) In the event that the Second Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Senior Collateral Agreement) that is part of the Common Collateral that are
necessary for the perfection of Liens in such Common Collateral, upon the
Discharge of Senior Lender Claims, the Second Priority Designated Agent agrees
to hold such Liens as gratuitous bailee and/or gratuitous agent for the other
Second Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the applicable Second
Priority Collateral Agreement, subject to the terms and conditions of this
Section 5.6.

(c) The Second Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second Priority Agents or the
First Lien Agent to assure that the Pledged Collateral is genuine or owned by
the Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Common Collateral except as expressly set forth in this
Section 5.6. The duties or responsibilities of the Second Priority Designated
Agent under this Section 5.6 upon the Discharge of Senior Lender Claims shall be
limited solely to holding the Pledged Collateral as gratuitous bailee and/or
gratuitous agent for the other Second Priority Agents for purposes of perfecting
the Lien held by the applicable Second Priority Secured Parties.

(d) The Second Priority Designated Agent shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee and/or gratuitous agent with respect to the Common Collateral.

(e) In the event that the Second Priority Designated Agent shall cease to be so
designated the Second Priority Designated Agent pursuant to the definition of
such term, the then Second Priority Designated Agent shall deliver to the
successor Second Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together with any
necessary endorsements (or otherwise allow the successor Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second Priority
Designated Agent shall perform all duties of the Second Priority Designated
Agent as set forth herein.

5.7 No Release If Event of Default; Reinstatement; When Discharge of Senior
Lender Claims Deemed to Not Have Occurred.

(a) Notwithstanding any other provisions contained in this Agreement, if an
Event of Default (as defined in the Initial Second Priority Agreement or any
other Second Priority Document, as applicable) exists on the date of Discharge
of Senior Lender Claims, the Second Priority Liens on the Second Priority
Collateral securing the Second Priority Claims relating to such Event of Default
will not be released, except to the extent such Second Priority Collateral or
any portion thereof was disposed of in order to repay Senior Lender Claims
secured by such Second Priority Collateral, and thereafter the applicable Second
Priority Agent will have the right to foreclose upon such Second Priority
Collateral (but in such event, the Liens on such Second Priority Collateral
securing the applicable Second Priority Claims will be released when such Event
of Default and all other Events of Default under the Initial Second Priority
Agreement or any other Second Priority Document, as applicable, cease to exist).

 

Exhibit O - 25



--------------------------------------------------------------------------------

(b) If, at any time substantially concurrently with or after the Discharge of
Senior Lender Claims has occurred, the Borrower incurs and designates or
Refinances any Senior Lender Claims, then such Discharge of Senior Lender Claims
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of Senior
Lender Claims), and the applicable agreement governing such Senior Lender Claims
shall automatically be treated as a Senior Lender Document (and, upon
designation by the Borrower thereof, the “Credit Agreement” hereunder) for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Common Collateral set forth herein and the granting by the
First Lien Agents of amendments, waivers and consents hereunder. Upon receipt of
notice of such designation (including the identity of any new First Lien Agent),
each Second Priority Agent shall promptly (i) enter into such documents and
agreements, including amendments or supplements to this Agreement, as such new
First Lien Agent or the Borrower shall reasonably request in writing in order to
provide the new First Lien Agent the rights of the First Lien Agents
contemplated hereby and (ii) to the extent then held by any Second Priority
Agent, deliver to such First Lien Agent the Pledged Collateral that is Common
Collateral together with any necessary endorsements (or otherwise allow such
First Lien Agent to obtain possession or control of such Pledged Collateral).

5.8 Purchase Right.

(a) Without prejudice to the enforcement of any of the Senior Lenders’ remedies
under the Senior Lender Documents, this Agreement, at law or in equity or
otherwise, the Senior Lenders agree at any time following the earliest to occur
of (i) an acceleration of any of the Senior Lender Claims in accordance with the
terms of the applicable Senior Lender Documents, (ii) a payment default under
any Senior Lender Document that has not been cured or waived by the applicable
Senior Lenders within 90 days of the occurrence thereof or (iii) the
commencement of any Insolvency or Liquidation Proceeding with respect to any
Grantor, the Senior Lenders will offer the Second Priority Secured Parties the
option to purchase the entire aggregate amount (but not less than the entirety)
of outstanding Senior Lender Claims (including unfunded commitments under any
Senior Lender Document that have not been terminated at such time) at the
Purchase Price without warranty or representation or recourse except as provided
in Section 5.8(d), on a pro rata basis among the Senior Lenders, which offer may
be accepted by less than all of the Second Priority Secured Parties so long as
all the accepting Second Priority Secured Parties shall when taken together
purchase such entire aggregate amount as set forth above.

(b) The “Purchase Price” will equal the sum of (1) the full amount of all Senior
Lender Claims then-outstanding and unpaid at par (including principal, accrued
but unpaid interest and fees and any other unpaid amounts, including breakage
costs and, in the case of any secured hedging obligations, the amount that would
be payable by the relevant Grantor thereunder if such Grantor were to terminate
the hedge agreement in respect thereof on the date of the purchase or, if not
terminated, an amount determined by the relevant Senior Lender to be necessary
to collateralize its credit risk arising out of such agreement, but excluding
any prepayment penalties or premiums), (2) the cash collateral to be furnished
to the Senior Lenders providing letters of credit under the Senior Lender
Documents in such amount (not to exceed 103% thereof) as such Senior Lenders
determine is reasonably necessary to secure such Senior

 

Exhibit O - 26



--------------------------------------------------------------------------------

Lenders in connection with any such outstanding and undrawn letters of credit
and (3) all accrued and unpaid fees, expenses and other amounts (including
attorneys’ fees and expenses) owed to the Senior Lenders under or pursuant to
the Senior Lender Documents on the date of purchase.

(c) The Second Priority Secured Parties shall irrevocably accept or reject such
offer within ten (10) days of the receipt thereof by the Second Priority Agents
and the parties shall endeavor to close promptly thereafter. If the Second
Priority Secured Parties (or any subset of them) accept such offer, it shall be
exercised pursuant to documentation mutually acceptable to each of the First
Lien Agents and the Second Priority Agents. If the Second Priority Secured
Parties reject such offer (or do not so irrevocably accept such offer within the
required timeframe), the Senior Lenders shall have no further obligations
pursuant to this Section 5.8 and may take any further actions in their sole
discretion in accordance with the Senior Lender Documents and this Agreement.
Each Senior Lender will retain all rights to indemnification provided in the
relevant Senior Lender Documents for all claims and other amounts relating to
periods prior to the purchase of the Senior Lender Claims pursuant to this
Section 5.8.

(d) The purchase and sale of the Senior Lender Claims under this Section 5.8
will be without recourse and without representation or warranty of any kind by
the Senior Lenders, except that the Senior Lenders shall severally and not
jointly represent and warrant to the Second Priority Secured Parties that on the
date of such purchase, immediately before giving effect to the purchase;

(A) the principal of and accrued and unpaid interest on the Senior Lender
Claims, and the fees and expenses thereof owed to the respective Senior Lenders,
are as stated in any assignment agreement prepared in connection with the
purchase and sale of the Senior Lender Claims; and

(B) each Senior Lender owns the Senior Lender Claims purported to be owned by it
free and clear of any Liens (other than participation interests not prohibited
by the Senior Lender Documents, in which case the Purchase Price will be
appropriately adjusted so that the Second Priority Secured Parties do not pay
amounts represented by participation interests to the extent that the Second
Priority Secured Parties expressly assume the obligations under such
participation interests).

Section 6. Insolvency or Liquidation Proceedings.

6.1 Financing Issues. If the Borrower or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and any First Lien Agent or any Senior
Lender shall desire to permit the sale, use or lease of cash or other collateral
or to provide to the Borrower or any other Grantor, or permit the Borrower or
any other Grantor to obtain, financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision in any Bankruptcy Law (such financing,
whether or not provided by any First Lien Agent or Senior Lender, a “DIP
Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will be deemed to have
consented to, will raise no objection to, and will not otherwise contest or
oppose (or join or support any objection to, contest of or opposition to) (i)
such sale, use or lease of cash or other collateral or DIP Financing and will
not

 

Exhibit O - 27



--------------------------------------------------------------------------------

request or accept adequate protection or any other relief in connection
therewith (except to the extent permitted by Section 6.3) and, to the extent the
Liens securing the Senior Lender Claims under the Senior Lender Documents are
subordinated or pari passu with such DIP Financing, will subordinate (or be
deemed to have subordinated) its Liens in the Common Collateral (and such
subordination will not alter in any manner the terms of this Agreement) to
(A) such DIP Financing (and all Obligations relating thereto) on the same basis
as the other Liens securing the Second Priority Claims are so subordinated to
Liens securing Senior Lender Claims under this Agreement, (B) any “carve-out”
for professional and United States Trustee fees agreed to by the First Priority
Designated Agent or any of the Senior Lenders and (C) any adequate protection
provided to any of the First Lien Agents or any of the Senior Lenders in
connection therewith; provided, that, in the case of any such DIP Financing, the
aggregate principal amount of the DIP Financing plus the aggregate outstanding
principal amount of Senior Lender Claims plus the aggregate face amount of any
letters of credit issued and outstanding under the Senior Lender Documents does
not exceed the DIP Cap Amount, (ii) any motion for relief from the automatic
stay or from any injunction against foreclosure or enforcement in respect of
Senior Lender Claims made by any First Lien Agent or Senior Lender, (iii) any
assertion by any First Lien Agent or Senior Lender of the right to credit bid
any Senior Lender Claims, (iv) any other request for judicial relief made in any
court by any holder of Senior Lender Claims seeking to enforce any Lien or
Senior Lender Collateral or (v) any motion or order relating to a sale of assets
of any Grantor for which any First Lien Agent has consented so long as such
order provides, to the extent such sale is to be free and clear of Liens, that
the Liens securing the Senior Lender Claims and the Second Priority Claims will
attach to the proceeds of the sale on the same basis of priority as the Liens
securing the Senior Lender Collateral do to the Liens securing the Second
Priority Collateral in accordance with this Agreement; provided that the Second
Priority Agents and the other Second Priority Secured Parties retain the right
to object to any provision in any DIP Financing that (i) requires the sale,
liquidation or other disposition of material assets that do not constitute
Common Collateral or (ii) requires specific and material terms of a plan of
reorganization other than terms for a sale, liquidation or other disposition of
Common Collateral and payment in full in cash of such DIP Financing, provided,
further, however, that for the avoidance of doubt, plan terms regarding the
sale, liquidation or other disposition of non-material assets are not material
terms.

6.2 Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or from any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Common Collateral, without the prior written consent of all First
Lien Agents and the Required Lenders under the Senior Lender Documents.

6.3 Adequate Protection. Each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, agrees that none of them shall
object to, contest or oppose (or support any other Person objecting to,
contesting or opposing) (a) any request by any First Lien Agent or any Senior
Lender for adequate protection, (b) any objection by any First Lien Agent or any
Senior Lender to any motion, relief, action or proceeding based on a claim of a
lack of adequate protection, or (c) the allowance and/or payment of pre- or
post-petition interest, fees, expenses or other amounts to any First Lien Agent
or any Senior Lender under section 506(b) or 506(c) of the Bankruptcy Code or
any similar provision of any other

 

Exhibit O - 28



--------------------------------------------------------------------------------

Bankruptcy Law (as adequate protection or otherwise). Notwithstanding the
foregoing, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Lenders (or any subset thereof) are granted adequate protection in the form of
additional collateral in connection with any DIP Financing or use of cash
collateral under Section 363 or Section 364 of the Bankruptcy Code or any
similar law, then each Second Priority Agent, on behalf of itself and any
applicable Second Priority Secured Party, (A) may seek or request adequate
protection in the form of a replacement Lien on such additional collateral,
which Lien is subordinated to the Liens securing the Senior Lender Claims and
such DIP Financing (and all Obligations relating thereto) on the same basis as
the other Liens securing the Second Priority Claims are so subordinated to the
Liens securing Senior Lender Claims under this Agreement and (B) agrees that it
will not seek or request, and will not accept, adequate protection in any other
form, and (ii) in the event any Second Priority Agent, on behalf of itself or
any applicable Second Priority Secured Party, seeks or requests adequate
protection and such adequate protection is granted in the form of additional
collateral, then such Second Priority Agent, on behalf of itself or each such
Second Priority Secured Party, agrees that the First Lien Agent shall also be
granted a senior Lien on such additional collateral as security for the
applicable Senior Lender Claims and any such DIP Financing and that any Lien on
such additional collateral securing the Second Priority Claims shall be
subordinated to the Liens on such collateral securing the Senior Lender Claims
and any such DIP Financing (and all Obligations relating thereto) and any other
Liens granted to the Senior Lenders as adequate protection on the same basis as
the other Liens securing the Second Priority Claims are so subordinated to such
Liens securing Senior Lender Claims under this Agreement.

6.4 Avoidance Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of the Borrower or any other Grantor (or any trustee, receiver or
similar person therefor) because such amount was avoided or ordered to be turned
over, paid or disgorged for any reason, including, without limitation, because
it was found to be a fraudulent or preferential transfer or for any other
reason, any amount (a “Recovery”), whether received as proceeds of security,
enforcement of any right of setoff or otherwise, then the Senior Lender Claims
shall be reinstated to the extent of such Recovery and deemed to be outstanding
as if such payment had not occurred and the Discharge of Senior Lender Claims
shall be deemed not to have occurred. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.
Each of the Second Priority Secured Parties agrees that it shall not be entitled
to benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

6.5 Application. This Agreement, which the parties hereto expressly acknowledge
is a “subordination agreement” under Section 510(a) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or any law in respect of the
perfection of a security interest, shall be effective before, during and after
the commencement of any Insolvency or Liquidation Proceeding. All references
herein to the Borrower or any other Grantor shall include the Borrower or any
such Grantor as a debtor in possession and any receiver or trustee for such
Person and such Person as debtor in possession. The relative rights as to the
Common Collateral and proceeds thereof shall continue after the filing thereof
on the same basis as prior to the date of the petition (including to the extent
modified hereby), subject to any court order approving the financing of, or use
of cash collateral by, any Grantor.

 

Exhibit O - 29



--------------------------------------------------------------------------------

6.6 Waivers. Until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the United States Bankruptcy Code senior to or on a parity with the Liens on the
Common Collateral securing the Senior Lender Claims for costs or expenses of
preserving or disposing of any Common Collateral and (b) waives any claim it may
now or hereafter have arising out of (i) any actions which the First Priority
Designated Agent (or any of its representatives) takes or omits to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Common Collateral, actions with respect to the foreclosure upon,
disposition, release or depreciation of, or failure to realize upon, any of the
Common Collateral and actions with respect to the collection of any claim for
all or any part of the Senior Lender Claims from any account debtor, guarantor
or any other party) in accordance with any relevant Senior Collateral Documents
or any other agreement related thereto, or to the collection of the Senior
Lender Claims or the valuation, use, protection or release of any security for
the Senior Lender Claims and (ii) the election by any Senior Lender of the
application of Section 1111(b)(2) of the Bankruptcy Code.

6.7 Separate Grants Of Security And Separate Classifications. Each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, acknowledges and agrees that (a) the grants of Liens pursuant to the
Senior Collateral Documents and the Second Priority Collateral Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the Second
Priority Claims are fundamentally different from the Senior Lender Claims and
must be separately classified in any plan of reorganization or similar
dispositive restructuring plan proposed, confirmed or adopted in an Insolvency
or Liquidation Proceeding. To further effectuate the intent of the parties
hereto as provided in the immediately preceding sentence, if it is held that the
claims of the Senior Lenders and the Second Priority Secured Parties in respect
of the Common Collateral constitute only a single class of claims (rather than
separate classes of senior and junior claims), then each Second Priority Agent,
on behalf of itself and each applicable Second Priority Secured Party, hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Borrower and
each other Grantor in respect of the Common Collateral (with the effect being
that, to the extent that the aggregate value of the Common Collateral is
sufficient, for this purpose ignoring all claims held by each of the Second
Priority Secured Parties), the Senior Lenders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest, fees and expenses and other claims, all amounts owing in respect of
post-petition interest, fees and expenses (whether or not allowed or allowable
under section 506(b) of the Bankruptcy Code or otherwise in such Insolvency or
Liquidation Proceeding) before any distribution is made in respect of the Second
Priority Claims, with each Second Priority Secured Party hereby acknowledging
and agreeing to turn over to the First Priority Designated Agent amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Priority Secured Parties.

 

Exhibit O - 30



--------------------------------------------------------------------------------

Section 7. Reliance; Waivers; etc.

7.1 Reliance. The consent by the Senior Lenders to the execution and delivery of
the Second Priority Documents to which the Senior Lenders have consented and all
loans and other extensions of credit made or deemed made on and after Closing
Date by the Senior Lenders to the Borrower or any Subsidiary shall be deemed to
have been given and made in reliance upon this Agreement. Each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
acknowledges that it and the applicable Second Priority Secured Parties are not
entitled to rely on any credit decision or other decisions made by any First
Lien Agent or any Senior Lender in taking or not taking any action under the
applicable Second Priority Document or this Agreement.

7.2 No Warranties or Liability. Neither any First Lien Agent nor any Senior
Lender shall have been deemed to have made any express or implied representation
or warranty upon which the Second Priority Agents or the Second Priority Secured
Parties may rely, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Senior Lender
Documents, the ownership of any Common Collateral or the perfection or priority
of any Liens thereon. The Senior Lenders will be entitled to manage and
supervise their respective loans and extensions of credit under the Senior
Lender Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Lenders may manage their loans and
extensions of credit without regard to any rights or interests that any Second
Priority Agent or any of the Second Priority Secured Parties have in the Common
Collateral or otherwise, except as otherwise provided in this Agreement. Neither
any First Lien Agent nor any Senior Lender shall have any duty to any Second
Priority Agent or any Second Priority Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Borrower or any
Subsidiary thereof (including the Second Priority Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Agreement, the First Lien Agents, the Senior Lenders, the Second
Priority Agents and the Second Priority Secured Parties have not otherwise made
to each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Second Priority
Claims, the Senior Lender Claims or any guarantee or security which may have
been granted to any of them in connection therewith, (b) the Borrower’s title to
or right to transfer any of the Common Collateral or (c) any other matter except
as expressly set forth in this Agreement.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Agents and the Senior Lenders, and the Second Priority Agents
and the Second Priority Secured Parties, respectively, hereunder shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Second Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement or any other Senior Lender Document or of the terms of the Initial
Second Priority Agreement or any other Second Priority Document;

 

Exhibit O - 31



--------------------------------------------------------------------------------

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor in respect of the
Senior Lender Claims, or of any Second Priority Agent or any Second Priority
Secured Party in respect of this Agreement.

Section 8. Miscellaneous.

8.1 Conflicts. Subject to Section 8.19, in the event of any conflict between the
provisions of this Agreement and the provisions of any Senior Lender Document or
any Second Priority Document, the provisions of this Agreement shall govern.
Solely as among the Senior Lenders, in the event of a conflict between this
Agreement and any other intercreditor agreement among First Lien Agents, such
other intercreditor agreement shall govern and control. Solely as among the
Second Priority Secured Parties, in the event of a conflict between this
Agreement and any other intercreditor agreement among Second Priority Agents,
such other intercreditor agreement shall govern and control.

8.2 Continuing Nature of this Agreement; Severability. Subject to Section 6.4
and Section 5.7(c), this Agreement shall continue to be effective until the
Discharge of Senior Lender Claims shall have occurred or such later time as all
the Obligations in respect of the Second Priority Claims shall have been paid in
full. This is a continuing agreement of lien subordination and the Senior
Lenders may continue, at any time and without notice to any Second Priority
Agent or any Second Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Borrower or any
other Grantor constituting Senior Lender Claims in reliance hereon. The terms of
this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed on behalf of each Second Priority Agent (or its authorized
agent), each First Lien Agent (or its authorized agent) and the Borrower and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Notwithstanding anything in this Section 8.3 to
the contrary, this Agreement may

 

Exhibit O - 32



--------------------------------------------------------------------------------

be amended from time to time at the request of the Borrower, at the Borrower’s
expense and without the consent of any First Lien Agent, any Second Priority
Agent, any Senior Lender or any Second Priority Secured Party to (i) add other
parties holding Other First Priority Lien Obligations (or any agent or trustee
therefor) and Other Second Priority Lien Obligations (or any agent or trustee
therefor) in each case to the extent such Obligations are not prohibited by any
Senior Lender Document or any Second Priority Document, (ii) in the case of
Other Second Priority Lien Obligations, (a) establish that the Lien on the
Common Collateral securing such Other Second Priority Lien Obligations shall be
junior and subordinate in all respects to all Liens on the Common Collateral
securing any Senior Lender Claims and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any Second Priority Claims (subject to the terms of the Second Priority
Documents), and (b) provide to the holders of such Other Second Priority Lien
Obligations (or any agent or trustee thereof) the comparable rights and benefits
(including any improved rights and benefits that have been consented to by the
First Lien Agents) as are provided to the holders of Second Priority Claims
under this Agreement (subject to the terms of the Second Priority Documents),
and (iii) in the case of Other First Priority Lien Obligations, (a) establish
that the Lien on the Common Collateral securing such Other First Priority Lien
Obligations shall be superior in all respects to all Liens on the Common
Collateral securing any Second Priority Claims and shall share in the benefits
of the Common Collateral equally and ratably with all Liens on the Common
Collateral securing any Senior Lender Claims (subject to the terms of the Senior
Lender Documents), and (b) provide to the holders of such Other First Priority
Lien Obligations (or any agent or trustee thereof) the comparable rights and
benefits as are provided to the holders of Senior Lender Claims under this
Agreement (subject to the terms of the Senior Lender Documents). Any such
additional party, each First Lien Agent and each Second Priority Agent shall be
entitled to rely on the determination of an officer of the Borrower that such
modifications are not prohibited by any Senior Lender Document or any Second
Priority Document. At the request of the Borrower, without the consent of any
Senior Lender or Second Priority Secured Party, each First Lien Agent and Second
Priority Agent shall execute and deliver an acknowledgment and confirmation of
such permitted modifications and/or enter into an amendment, a restatement or a
supplement of this Agreement to facilitate such permitted modifications (it
being understood that such actions shall not be required for the effectiveness
of any such modifications).

8.4 Information Concerning Financial Condition of the Borrower and its
Subsidiaries. Neither any First Lien Agent nor any Senior Lender shall have any
obligation to any Second Priority Agent or any Second Priority Secured Party to
keep any Second Priority Agent or any Second Priority Secured Party informed of,
and the Second Priority Agents and the Second Priority Secured Parties shall not
be entitled to rely on the First Lien Agents or the Senior Lenders with respect
to, (a) the financial condition of the Borrower and its Subsidiaries and all
endorsers, pledgors and/or guarantors of the Second Priority Claims or the
Senior Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Claims or the Senior Lender Claims. The First
Lien Agents, the Senior Lenders, each Second Priority Agent and the Second
Priority Secured Parties shall have no duty to advise any other party hereunder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any First Lien Agent, any Senior
Lender, any Second Priority Agent or any Second Priority Secured Party, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party, it or they shall be under no obligation
(w) to make, and the First Lien Agents, the Senior Lenders,

 

Exhibit O - 33



--------------------------------------------------------------------------------

the Second Priority Agents and the Second Priority Secured Parties shall not
make, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness or validity of any such information
so provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6 Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as otherwise provided herein, each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
assents to any extension or postponement of the time of payment of the Senior
Lender Claims or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the Senior Lender Claims and to the addition or
release of any other Person primarily or secondarily liable therefor.

8.7 Consent to Jurisdiction; Waivers. The parties hereto consent to the
nonexclusive jurisdiction of any state or federal court located in New York
City, New York (the “New York Courts”), and consent that all service of process
may be made by registered mail directed to such party as provided in Section 8.8
for such party. Service so made shall be deemed to be completed three days after
the same shall be posted as aforesaid. The parties hereto waive any objection to
any action instituted hereunder in any such court based on forum non conveniens,
and any objection to the venue of any action instituted hereunder in any such
court. Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction, except that each Second Priority Secured Party
and each Second Priority Agent agrees that (a) it will not bring any such action
or proceeding in any court other than New York Courts, and (b) in any such
action or proceeding brought against any Second Priority Agent or any Second
Priority Secured Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Second Priority
Secured Party from asserting or seeking the same in the New York Courts. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.7.

 

Exhibit O - 34



--------------------------------------------------------------------------------

8.8 Notices. All notices to the Grantors, the Second Priority Secured Parties
and the Senior Lenders permitted or required under this Agreement may be sent to
the Grantors, any First Lien Agent or any Second Priority Agent as provided in
the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the other relevant Senior Lender Documents, the Initial Second
Priority Agreement or the other relevant Second Priority Documents, as
applicable. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, faxed, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a facsimile or electronic mail or
upon receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties. The First Lien Agents
hereby agree to promptly notify each Second Priority Agent upon payment in full
in cash of all Obligations under the applicable Senior Lender Documents (except
for contingent indemnities and cost and reimbursement obligations to the extent
no claim therefor has been made).

8.9 Further Assurances. Each of the Second Priority Agents, on behalf of itself
and each applicable Second Priority Secured Party, and each applicable First
Lien Agent, on behalf of itself and each applicable Senior Lender, agrees that
each of them shall take such further action and shall execute and deliver to
each other First Lien Agent and the Senior Lenders such additional documents and
instruments (in recordable form, if requested) as each other First Lien Agent or
the Senior Lenders may reasonably request, to effectuate the terms of and the
lien priorities contemplated by this Agreement.

8.10 Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
First Lien Agents, the Senior Lenders, the Second Priority Agents, the Second
Priority Secured Parties and their respective permitted successors and assigns.

8.12 Specific Performance. Each First Lien Agent and Grantor may demand specific
performance of this Agreement. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by any First Lien Agent or Grantor.

 

Exhibit O - 35



--------------------------------------------------------------------------------

8.13 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or via electronic mail, each of which shall be
an original and all of which shall together constitute one and the same
document.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. Each First Lien Agent
represents and warrants that this Agreement is binding upon the applicable
Senior Lenders. Each Second Priority Agent represents and warrants that this
Agreement is binding upon the applicable Second Priority Secured Parties.

8.16 No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Borrower or any other Grantor shall include the Borrower or
any other Grantor as debtor and debtor-in-possession and any receiver or trustee
for the Borrower or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18 First Lien Agents and Second Priority Agents. It is understood and agreed
that (a) Credit Suisse AG, Cayman Islands Branch is entering into this Agreement
in its capacity as administrative agent and collateral agent under the Credit
Agreement and the provisions of Article VIII of the Credit Agreement applicable
to Credit Suisse AG, Cayman Islands Branch as administrative agent and
collateral agent thereunder shall also apply to Credit Suisse AG, Cayman Islands
Branch as Credit Agreement Agent hereunder and (b) [                ] is
entering into this Agreement in its capacity as [                ], and the
provisions of [                ] of the Initial Second Priority Agreement
applicable to [                ] thereunder shall also apply to
[                ] hereunder.

8.19 Relative Rights. Notwithstanding anything in this Agreement to the contrary
(except to the extent contemplated by Section 5.3(b)), nothing in this Agreement
is intended to or will (a) amend, waive or otherwise modify the provisions of
the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Initial Second Priority Agreement, the Other Second Priority Lien
Obligations Credit Documents or any other Senior Lender Documents or Second
Priority Documents entered into in connection with the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents, the Initial Second
Priority Agreement, the Other Second Priority Lien Obligations Credit Documents
or any other Senior Lender Document or Second Priority Document or permit the
Borrower or any Subsidiary to take any action, or fail to take any action, to
the extent such action or failure would otherwise

 

Exhibit O - 36



--------------------------------------------------------------------------------

constitute a breach of, or default under, the Credit Agreement or any other
Senior Lender Documents entered into in connection with the Credit Agreement,
the Other First Priority Lien Obligations Credit Documents, the Initial Second
Priority Agreement, the Other Second Priority Lien Obligations Credit Documents,
or any other Second Priority Documents, (b) change the relative priorities of
the Senior Lender Claims or the Liens granted under the Senior Lender Documents
on the Common Collateral (or any other assets) as among the Senior Lenders,
(c) otherwise change the relative rights of the Senior Lenders in respect of the
Common Collateral as among such Senior Lenders or (d) obligate the Borrower or
any Subsidiary to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents or any other Senior
Lender Document entered into in connection with the Credit Agreement, the Other
First Priority Lien Obligations Credit Documents, the Initial Second Priority
Agreement, the Other Second Priority Lien Obligations Credit Documents or any
other Second Priority Documents.

8.20 References. Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any Section, clause, paragraph, definition or
other provision of the Initial Second Priority Agreement (including any
definition contained therein) shall be deemed to be a reference to such Section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer (i) to such Section, clause, paragraph
or other provision of the Initial Second Priority Agreement, as applicable
(including any definition contained therein), as amended or modified from time
to time if such amendment or modification has been (1) made in accordance with
the Initial Second Priority Agreement, and (2) to the extent required under the
terms of the Credit Agreement and the Other First Priority Lien Obligations
Credit Documents, approved in writing by, or on behalf of, the requisite Senior
Lenders as are needed to approve such amendment or modification, and (ii) if
such Initial Second Priority Agreement ceases to be outstanding, to such
Section, clause, paragraph or other provision of the relevant Second Priority
Document then in effect governing the outstanding Second Priority Claims.

8.21 Joinder Requirements. The Borrower may designate additional obligations as
Other First Priority Lien Obligations or Other Second Priority Lien Obligations
pursuant to this Section 8.21 if (x) the incurrence of such obligations is not
prohibited by any Senior Lender Document or Second Priority Document then in
effect and (y) the Borrower shall have delivered an officer’s certificate to
each First Lien Agent and each Second Priority Agent representing the same. If
not so prohibited, the Borrower shall (i) notify each First Lien Agent and each
Second Priority Agent in writing of such designation and (ii) cause the
applicable First Lien Agent or Second Priority Agent to execute and deliver to
each other First Lien Agent and Second Priority Agent a Joinder Agreement
substantially in the form of Exhibit A or Exhibit B hereto, as applicable.

8.22 Intercreditor Agreements.

(a) Each party hereto agrees that the Senior Lenders (as among themselves) and
the Second Priority Secured Parties (as among themselves) may each enter into
intercreditor agreements (or similar arrangements) with the applicable First
Lien Agent or Second Priority Agent governing the rights, benefits and
privileges as among the Senior Lenders or the Second Priority Secured Parties,
as the case may be, in respect of the Common Collateral, this

 

Exhibit O - 37



--------------------------------------------------------------------------------

Agreement and the other Senior Collateral Documents or Second Priority
Collateral Documents, as the case may be, including as to application of
proceeds of the Common Collateral, voting rights, control of the Common
Collateral and waivers with respect to the Common Collateral, in each case so
long as (A) in the case of any such intercreditor agreement (or similar
arrangement) affecting any Senior Lenders, the First Lien Agent acting on behalf
of such Senior Lenders agrees in its sole discretion, or is otherwise obligated
pursuant to the terms of the applicable Senior Collateral Documents, to enter
into any such intercreditor agreement (or similar arrangement) and (B) in the
case of any such intercreditor agreement (or similar arrangement) affecting the
Senior Lenders holding Senior Lender Claims under the Credit Agreement, such
intercreditor agreement (or similar arrangement) is permitted under the Credit
Agreement or the Required Lenders otherwise authorize the applicable First Lien
Agent to enter into any such intercreditor agreement (or similar arrangement).
If a respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement, and the provisions of this
Agreement shall remain in full force and effect in accordance with the terms
hereof and thereof (as such provisions may be amended, modified or otherwise
supplemented from time to time in accordance with the terms thereof, including
to give effect to any intercreditor agreement (or similar arrangement)).

(b) In addition, in the event that the Borrower or any Subsidiary thereof incurs
any Obligations secured by a Lien on any Common Collateral that is junior to
Liens thereon securing any Senior Lender Claims or Second Priority Claims, as
the case may be, and such Obligations are not designated by the Borrower as
Second Priority Claims, then the First Priority Designated Agent and/or Second
Priority Designated Agent shall upon the request of the Borrower enter into an
intercreditor agreement with the agent or trustee for the creditors with respect
to such secured Obligations to reflect the relative Lien priorities of such
parties with respect to the relevant portion of the Common Collateral and
governing the relative rights, benefits and privileges as among such parties in
respect of such Common Collateral, including as to application of the proceeds
of such Common Collateral, voting rights, control of such Common Collateral and
waivers with respect to such Common Collateral, in each case, so long as such
secured Obligations are not prohibited by, and the terms of such intercreditor
agreement do not violate or conflict with, the provisions of this Agreement or
any of the Senior Lender Documents or Second Priority Documents, as the case may
be. If any such intercreditor agreement (or similar arrangement) is entered
into, the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement or any Senior Lender Documents,
and the provisions of this Agreement, the Senior Lender Documents and the Second
Priority Documents shall remain in full force and effect in accordance with the
terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the respective terms
thereof, including to give effect to any intercreditor agreement (or similar
arrangement)).

(c) In addition, each party hereto acknowledges that notwithstanding anything
herein to the contrary, (i) the Liens and security interests securing the Senior
Lender Claims and the Second Priority Claims in the [CPLV Lease Collateral] (as
defined in the CPLV Intercreditor Agreement) and the exercise of any right or
remedy by the Senior Lenders and the Second Priority Secured Parties against the
[CPLV Lease Collateral] (as defined in the CPLV Intercreditor Agreement) are
subject to the provisions of the CPLV Intercreditor Agreement, (ii)

 

Exhibit O - 38



--------------------------------------------------------------------------------

the Liens and security interests securing the Senior Lender Claims and the
Second Priority Claims in the [Non-CPLV Lease Collateral] (as defined in the
Non-CPLV Intercreditor Agreement) and the exercise of any right or remedy by the
Senior Lenders and the Second Priority Secured Parties against the [Non-CPLV
Lease Collateral] (as defined in the Non-CPLV Intercreditor Agreement) are
subject to the provisions of the Non-CPLV Intercreditor Agreement and (iii) the
Liens and security interests securing the Senior Lender Claims and the Second
Priority Claims in the “Lease Collateral” or “Tenant’s Pledged Property” or
“Tenant’s Property” or similar term (as defined in each Additional Master Lease
Intercreditor Agreement) and the exercise of any right or remedy by the Senior
Lenders and the Second Priority Secured Parties against the “Lease Collateral”
or “Tenant’s Pledged Property” or “Tenant’s Property” or similar term (as
defined in each Additional Master Lease Intercreditor Agreement) are subject to
the provisions of the applicable Additional Master Lease Intercreditor
Agreement. In the event of any conflict between the terms of this Agreement and
any Master Lease Intercreditor Agreement, the terms of such Master Lease
Intercreditor Agreement shall govern and control.

8.23 Additional Grantors. The Borrower agrees that, if any Subsidiary of the
Borrower shall become a Grantor after the date hereof, it will cause such
Subsidiary to become a party hereto by executing a signature page to this
Agreement and delivering such executed signature page to the First Priority
Designated Agent. Upon such execution and delivery, such Subsidiary will become
a Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of such instrument shall not require
the consent of any party hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

[Remainder of page intentionally left blank]

 

Exhibit O - 39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Credit Agreement Agent By:      
Name:   Title: By:       Name:   Title:

 

Exhibit O - 40



--------------------------------------------------------------------------------

[INITIAL SECOND PRIORITY AGENT] as Initial Second Priority Agent By:       Name:
  Title:

 

Exhibit O - 41



--------------------------------------------------------------------------------

CEOC, LLC as Borrower By:       Name:   Title: [OTHER GRANTORS] as a Grantor By:
      Name:   Title:

 

Exhibit O - 42



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

JOINDER AGREEMENT

(Other First Priority Lien Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [__], [__], among [__] (the
“New Agent”), as an Other First Priority Lien Obligations Agent, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as Credit Agreement Agent (together with its
successors and permitted assigns in such capacity), [__], as Initial Second
Priority Agent (together with its successors and permitted assigns in such
capacity) and CEOC, LLC (on behalf of itself and the other Grantors).

This Agreement is supplemental to that certain Second Lien Intercreditor
Agreement, dated as of [__], 20[__] (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien
Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above. This Agreement has been entered into to record the accession
of the New Agent as an Other First Priority Lien Obligations Agent under the
Second Lien Intercreditor Agreement.

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Second Lien Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 The New Agent agrees to become, with immediate effect, a party to
and agrees to be bound by the terms of, the Second Lien Intercreditor Agreement
as an Other First Priority Lien Obligations Agent as if it had originally been
party to the Second Lien Intercreditor Agreement as an Other First Priority Lien
Obligations Agent.

SECTION 2.02 The New Agent confirms that its address details for notices
pursuant to the Second Lien Intercreditor Agreement is as follows:
[_____________].

SECTION 2.03 Each party to this Agreement (other than the New Agent) confirms
the acceptance of the New Agent as an Other First Priority Lien Obligations
Agent for purposes of the Second Lien Intercreditor Agreement.

SECTION 2.04 [________] is acting in the capacity of Other First Priority Lien
Obligations Agent solely for the [Secured Parties] under [_____________].

 

Exhibit O - 43



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.01 THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[Signature Pages Follow]

 

Exhibit O - 44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[NEW AGENT] as New Agent By:       Name:   Title: CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH as Credit Agreement Agent By:       Name:   Title: By:      
Name:   Title: [INITIAL SECOND PRIORITY AGENT] as Initial Second Priority Agent
By:       Name:   Title: CEOC, LLC as Borrower By:       Name:   Title:

 

Exhibit O - 45



--------------------------------------------------------------------------------

EXHIBIT B

Joinder Agreement

JOINDER AGREEMENT

(Other Second Priority Lien Obligations)

JOINDER AGREEMENT (this “Agreement”) dated as of [__], [__], among [__] (the
“New Agent”), as an Other Second Priority Lien Obligations Agent, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as Credit Agreement Agent (together with its
successors and permitted assigns in such capacity), [__], as Initial Second
Priority Agent (together with its successors and permitted assigns in such
capacity) and CEOC, LLC (on behalf of itself and the other Grantors).

This Agreement is supplemental to that certain Second Lien Intercreditor
Agreement, dated as of [__], 20[__] (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien
Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above. This Agreement has been entered into to record the accession
of the New Agent as Other Second Priority Lien Obligations Agent under the First
Lien/Second Lien Intercreditor.

ARTICLE I

Definitions

SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Second Lien Intercreditor Agreement.

ARTICLE II

Accession

SECTION 2.01 The New Agent agrees to become, with immediate effect, a party to
and agrees to be bound by the terms of, the Second Lien Intercreditor Agreement
as an Other Second Priority Lien Obligations Agent as if it had originally been
party to the Second Lien Intercreditor Agreement as an Other Second Priority
Lien Obligations Agent.

SECTION 2.02 The New Agent confirms that its address for notices pursuant to the
Second Lien Intercreditor Agreement is as follows: [_____________].

SECTION 2.03 Each party to this Agreement (other than the New Agent) confirms
the acceptance of the New Agent as an Other Second Priority Lien Obligations
Agent for purposes of the Second Lien Intercreditor Agreement.

SECTION 2.04 [________] is acting in the capacity of Other Second Priority Lien
Obligations Agent solely for the [Secured Parties] under [_____________].

 

Exhibit O - 46



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.01 THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

SECTION 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[Signature Pages Follow]

 

Exhibit O - 47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[NEW AGENT] as New Agent By:       Name:   Title: CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH as Credit Agreement Agent By:       Name:   Title: By:      
Name:   Title: [INITIAL SECOND PRIORITY AGENT] as Initial Second Priority Agent
By:       Name:   Title: CEOC, LLC as Borrower By:       Name:   Title:

 

Exhibit O - 48



--------------------------------------------------------------------------------

Exhibit P

to Credit Agreement

[FORM OF]

RELEASE AGREEMENT

[See Attached]

 

Exhibit P



--------------------------------------------------------------------------------

MUTUAL RELEASE

This Mutual Release (this “Release”) is entered into as of October 6, 2017, by
and among: (a) Caesars Entertainment Operating Company, Inc. and its debtor
subsidiaries (collectively, the “Debtors”), (b) CEOC, LLC (together with Caesars
Entertainment Operating Company, Inc., the “Borrower”), (c) Credit Suisse
Securities (USA) LLC and Deutsche Bank Securities Inc., as Lead Arrangers
(collectively, the “Lead Arrangers”), (d) Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Barclays Bank PLC, Citigroup Global Markets Inc.,
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc., and UBS Securities LLC, as Bookrunners (collectively, the
“Bookrunners”), and (e) each of the undersigned parties that is a “Commitment
Party” under that certain Amended and Restated Commitment Letter (the
“Commitment Letter” and such undersigned parties, the “Commitment Parties”),
dated as of February 17, 2017, by and among, among others, the Borrower, the
Lead Arrangers, and the Bookrunners, under which the Commitment Parties
committed to provide certain services and financing as set forth in that certain
Credit Agreement dated as of the date hereof (the “Credit Agreement”). Terms
used but not defined herein have the meanings given to them in the Commitment
Letter. The Debtors, the Borrower, the Lead Arrangers, the Bookrunners, and the
Commitment Parties are referred to herein collectively as the “Parties” and each
individually as a “Party.”

RECITALS

WHEREAS, the Debtors filed voluntary petitions for protection under chapter 11
of title 11 of the United States Code, 11 U.S.C. §§ 101–1532, commencing cases
jointly administered under the case caption In re Caesars Entertainment
Operating Company, Inc., et. al, Case No. 15-01145 (the “Chapter 11 Cases”), in
the United States Bankruptcy Court for the Northern District of Illinois (the
“Bankruptcy Court”);

WHEREAS, on January 17, 2017, the Bankruptcy Court entered the Order Confirming
Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter 11 of
the Bankruptcy Code [Docket No. 6334] (the “Confirmation Order”) confirming the
Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter 11 of
the Bankruptcy Code [Docket No. 6318] (including all exhibits and supplements
thereto, the “Plan”);

WHEREAS, the Plan contemplates that the Debtors will enter into the “OpCo Market
Debt” (as defined in the Plan) with the lenders thereto;

WHEREAS, the Confirmation Order provides that the Debtors may enter into any
documents and agreements in connection with the origination, syndication,
arrangement, or securitization of the OpCo Market Debt;

WHEREAS, the loans to be funded under the Credit Agreement constitute the OpCo
Market Debt; and

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
each of the Parties have agreed to execute and deliver this Release.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

Section 1. Definitions.

 

  a. Causes of Action means any cause of action (including any avoidance
actions, rights or claims arising under, pursuant to or set forth in sections
362, 506(c), 510, 542 through 550, 553 or 558 of the Bankruptcy Code), claim,
controversy, counterclaim, cross claim, right of setoff, claim on contracts or
for breaches of fiduciary duties imposed by law or in equity, demand, right,
action lien, indemnity, suit, obligation, liability, damage, judgment, account,
defense, power, privilege, license, franchise or recoupment of any kind or
character whatsoever, assertable directly or derivatively (including under alter
ego theories), choate or inchoate, fixed or contingent, direct or indirect,
disputed or undisputed, foreseen or unforeseen, known or unknown, liquidated or
unliquidated, matured or unmatured, secured or unsecured, suspected or
unsuspected, arising prior to the Closing Date, in contract or in tort, in law
or in equity, or pursuant to any other theory of law.

 

  b. Closing Date means October 6, 2017.

 

  c. Debtor Released Parties means the Debtors, the Borrower, and each of their
respective Related Parties.

 

  d. Debtor Releasing Parties means the Debtors and the Borrower.

 

  e. Final Order means an order or judgment of a court of competent jurisdiction
that has been entered on the docket maintained by the clerk of such court and
has not been reversed, vacated, or stayed and as to which (i) the time to
appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for a new trial, reargument, or rehearing shall then be
pending or, (ii) if an appeal, writ of certiorari, new trial, reargument, or
rehearing thereof has been sought, (1) such order or judgment shall have been
affirmed by the highest court to which such order was appealed, certiorari shall
have been denied, or a new trial, reargument, or rehearing shall have been
denied or resulted in no modification of such order and (2) the time to take any
further appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing shall have expired.

 

  f. Non-Debtor Released Parties means the Commitment Parties, the Lead
Arrangers, and the Bookrunners, and each of their respective Related Parties.

 

  g. Non-Debtor Releasing Parties means each of Commitment Parties (in each case
solely in each such Commitment Party’s capacity as a “Commitment Party”, “Lead
Arranger”, or “Bookrunner” under the Commitment Letter).

 

  h.

Related Parties means predecessors, successors and assigns, subsidiaries, direct
or indirect investors (and their respective partners, members, and employees),
affiliates, managed accounts or funds, and its and each of their current and
former officers, directors, principals, shareholders, members, equityholders,
partners, employees, agents,

 

2



--------------------------------------------------------------------------------

  advisory board members, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, management companies, fund advisors and
investment and other professionals, and such persons’ respective heirs,
executors, estates, servants, successors, assigns and nominees.

 

  i. Restructuring Transactions means all actions necessary to effect the
transactions described in, approved by, contemplated by, or necessary to
effectuate the restructuring of the Debtors set forth in the Plan.

Section 2. Conditions to Release Effective Date.

This Release and the Parties’ respective obligations hereunder shall not become
effective until (i) such time that each Party shall have exchanged a fully
executed copy of this Release and (ii) the Closing Date has occurred (the
“Effective Time”).

Section 3. Releases.

(a) Releases by the Debtor Releasing Parties. For good and valuable
consideration, from and after the Effective Time, each Non-Debtor Released Party
shall be deemed released and discharged by each Debtor Releasing Party from any
and all Causes of Action, including any derivative claims asserted on behalf of
a Debtor Releasing Party that such Debtor Releasing Party would have been
legally entitled to assert in its own right or on behalf of the holder of any
claim or interest in such Debtor Releasing Party, or that any holder of any
claim or interest in a Debtor Releasing Party could have asserted on behalf of
such Debtor Releasing Party, based on or relating to, or in any manner arising
from, in whole or in part: (i) the Debtors’ restructuring efforts and Chapter 11
Cases, intercompany transactions, or the formulation, preparation,
dissemination, negotiation, or filing of any documents related thereto; (ii) the
formulation, preparation, dissemination, negotiation, syndication or filing of
the Credit Agreement or any documents related thereto; (iii) any Restructuring
Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the restructuring contemplated by the
Plan or the financing or other transactions contemplated by the Commitment
Letter; or (iv) any other act or omission, transaction, agreement, event, or
other occurrence relating to the Debtors and taking place before the Closing
Date; provided, however, that the foregoing releases shall not include any
claims or liabilities arising out of any act or omission of a Non-Debtor
Released Party that is determined in a Final Order to have constituted actual
fraud, willful misconduct, or gross negligence. Notwithstanding anything to the
contrary in the foregoing, the releases set forth above shall not release any
pre-Closing Date representations, warranties, rights or obligations of any
Non-Debtor Released Party in or under the Commitment Letter, the Credit
Agreement, or any related document, instrument, or agreement executed to
implement the Credit Agreement (including, without limitation, any officers’
certifications, legal opinions or fee papers).

(b) Releases by the Non-Debtor Releasing Parties. For good and valuable
consideration, from and after the Effective Time, each Debtor Released Party
shall be deemed released and discharged by each Non-Debtor Releasing Party from
any and all Causes of Action that a Non-Debtor Releasing Party would have been
legally entitled to assert in its own right or on behalf of the holder of any
claim or ownership interest in such Non-Debtor Releasing Party,

 

3



--------------------------------------------------------------------------------

or that any holder of any claim or ownership interest in a Non-Debtor Releasing
Party could have asserted on behalf of such Non-Debtor Releasing Party, based on
or relating to, or in any manner arising from, in whole or in part: (i) the
Debtors’ restructuring efforts and Chapter 11 Cases, intercompany transactions,
or the formulation, preparation, dissemination, negotiation, or filing of any
documents related thereto; (ii) the formulation, preparation, dissemination,
negotiation, syndication or filing of the Credit Agreement or any documents
related thereto; (iii) any Restructuring Transaction, contract, instrument,
release, or other agreement or document created or entered into in connection
with the restructuring contemplated by the Plan or the financing or other
transactions contemplated by the Commitment Letter; or (iv) any other act or
omission, transaction, agreement, event, or other occurrence relating to the
Debtors and taking place before the Closing Date; provided, however, that the
foregoing releases shall not include any claims or liabilities arising out of
any act or omission of a Debtor Released Party that is determined in a Final
Order to have constituted actual fraud, willful misconduct, or gross negligence.
Notwithstanding anything to the contrary in the foregoing, the releases set
forth above shall not release any pre-Closing Date representations, warranties,
rights or obligations of any Debtor Released Party in or under the Commitment
Letter, the Credit Agreement or any related document, instrument, or agreement
executed to implement the Credit Agreement (including, without limitation, any
officers’ certifications, legal opinions or fee papers).

(c) Waiver of Statutory Limitations on Release. Except as otherwise set forth
herein, it is the intention of each Party to extinguish all released Causes of
Action and consistent with such intention, each Party hereby expressly waives
his, her, or its rights to the fullest extent permitted by law, to any benefits
of the provisions of Section 1542 of the California Civil Code or any other
similar state law, federal law, or principle of common law, which may have the
effect of limiting the releases set forth herein. Each Party acknowledges that
he, she, or it may discover facts in addition to or different from those now
known or believed to be true with respect to the subject matter of the releases
granted herein, but acknowledges that it is his, her, or its intention to fully,
finally, and forever settle, release and discharge any and all claims hereby
known or unknown, suspected or unsuspected, which do or do not exist, or
heretofore existed, and without regard to the subsequent discovery or existence
of such additional or different facts.

(d) Notwithstanding anything to the contrary set forth herein, each of the
Parties hereby expressly reserves all of its defenses to any claims that may be
asserted against any of them by any other Party, including, but not limited to,
any defense that this Release releases any asserted claim.

Section 4. Miscellaneous.

(a) Successors and Assigns. All covenants, rights, obligations and other
agreements contained in this Release by or on behalf of any of the Parties bind
and inure to the benefit of such Party and its respective successors and
permitted assigns, whether so expressed or not. This Release, and the rights and
obligations of each Party, shall not be assigned by such Party without prior
written consent of the other Parties.

(b) Entire Agreement. This Release contains the entire understanding of the
Parties with respect to the releases set forth herein. In the event of any
conflict between the provisions of this Release and the Credit Agreement, the
provisions of the Credit Agreement shall control.

 

4



--------------------------------------------------------------------------------

(c) Effectiveness; Amendments. This Release shall be effective against and in
favor of each Party hereto upon the occurrence of the Closing Date. Once
effective, this Release may not be modified, amended, or supplemented.

(d) Severability. Any provision of this Release that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(e) Counterparts. This Release may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all the Parties. This Release
may be executed and delivered by facsimile, email, or otherwise and such
signature is deemed binding for all purposes hereof, without delivery of an
original signature being thereafter required.

(f) Headings. The headings of the sections and subsections of this Release are
inserted for convenience only and shall not affect the interpretation hereof.

(g) Governing Law. This Release shall be construed and enforced in accordance
with, and the rights of the Parties shall be governed by, the laws of the State
of New York excluding choice-of-law principles of the laws of such State that
would permit the application of the laws of a jurisdiction other than such
State.

(h) Jurisdiction and Process; Waiver of Jury Trial.

 

  i. Each Party irrevocably and unconditionally agrees that it will not commence
any action, litigation, or proceedings of any kind or description, whether in
law or equity, whether in contract or in tort or otherwise, against any other
Party in any way relating to this Release or the transactions relating hereto,
in any forum other than the courts of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and the Parties irrevocably and
unconditionally submit to the jurisdiction of such courts and agree that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State Court or, to the fullest extent permitted by
applicable law, in such federal court. To the fullest extent permitted by
applicable law, the Parties irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that they are not subject to the
jurisdiction of any such court, any objection that they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

 

  ii. The Parties hereby waive trial by jury in any action brought on or with
respect to this Release, or any other documents executed in connection herewith.

 

5



--------------------------------------------------------------------------------

(i) Specific Performance. The Parties recognize and acknowledge that a breach by
such Party of any covenants or agreements contained in this Release will cause
the other Parties to sustain damages for which such other Parties would not have
an adequate remedy at law for money damages, and therefore each Party agrees
that in the event of any such breach, the other Parties shall be entitled to the
remedy of specific performance of such covenants and agreements and injunctive
and other equitable relief in addition to any other remedy to which such other
Parties may be entitled, at law or in equity.

(j) Remedies Cumulative. All rights, powers and remedies provided under this
Release or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party.

(k) No Waiver. The failure of any Party to exercise any right, power, or remedy
provided under this Release or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party with its obligations
hereunder, and any custom or practice of the Parties at variance with the terms
hereof, shall not constitute a waiver by such Party of its right to exercise any
such or other right, power, or remedy or to demand such compliance.

(l) Several, Not Joint, Obligations. The agreements and obligations of each of
the Parties under this Release are, in all respects, several and not joint.

(m) Parties’ Use Of Legal Counsel And Construction Of Release. Each Party hereby
acknowledges that it has had the opportunity to be advised by its own legal
counsel in connection with the negotiation, drafting, execution, and delivery
and consummation of this Release. The Parties agree and acknowledge that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Release or any amendments, exhibits or schedules hereto. Each Party has
entered into this Release freely and voluntarily, without coercion, duress,
distress or under influence by any other persons or its respective shareholders,
directors, officers, partners, agents or employees. Each of the Parties hereby
acknowledges that (i) it has read this Release and knows its contents, (ii) it
understands the terms and consequences of this Release, and (iii) the terms of
this Release are fair and reasonable.

(n) Compromise. This Release is entered into in compromise of disputed claims
and defenses. No act or agreement in furtherance of the Release shall be
construed in any way as an admission of fault, wrongdoing, or liability on the
part of any Party.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release is entered into as of the date first written
above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
its debtor subsidiaries By:                                     
                                                             Name: Title:

Signature Page to Release

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release is entered into as of the date first written
above.

 

CEOC, LLC By:                                     
                                                             Name: Title:

Signature Page to Release

 

8



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA),

as a Joint Lead Arranger, a Joint Bookrunner and a Lender

By:                                     
                                                             Name: Title:
By:                                     
                                                             Name: Title:

Signature Page to Release



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.,

as a Joint Lead Arranger and a Joint Bookrunner

By:                                     
                                                             Name: Title:
By:                                     
                                                             Name: Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:                                     
                                                             Name: Title:
By:                                     
                                                             Name: Title:

Signature Page to Release



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Joint Lead Arranger and a Lender

By:                                     
                                                             Name: Title:

Signature Page to Release



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Joint Bookrunner and a Lender

By:                                     
                                                             Name: Title:

Signature Page to Release



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Joint Bookrunner and a Lender

By:                                                                             
                     Name:   Title:  

Signature Page to Release



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Joint Bookrunner and a Lender

By:                                                                             
                     Name:   Title:  

Signature Page to Release



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Joint Bookrunner and a Lender

By:                                                                             
                     Name:   Title:  

Signature Page to Release



--------------------------------------------------------------------------------

UBS SECURITIES LLC,

as a Commitment Party

By:                                                                             
                     Name:   Title:   By:                                   
                                                              

Name:

 

Title:

 

UBS AG, Stamford Branch,

as a Commitment Party

By:                                                                             
                     Name:   Title:   By:                                   
                                                              

Name:

 

Title:

 

Signature Page to Release



--------------------------------------------------------------------------------

Exhibit Q

to Credit Agreement

[FORM OF]

MASTER LEASE (CPLV)

[See Attached]

 

Exhibit Q



--------------------------------------------------------------------------------

Exhibit R

to Credit Agreement

[FORM OF]

MASTER LEASE (NON-CPLV)

[See Attached]

 

Exhibit R



--------------------------------------------------------------------------------

Exhibit S

to Credit Agreement

[FORM OF]

MLSA (CPLV)

[See Attached]

 

Exhibit S



--------------------------------------------------------------------------------

Exhibit T

to Credit Agreement

[FORM OF]

MLSA (NON-CPLV)

[See Attached]

 

Exhibit T



--------------------------------------------------------------------------------

Exhibit U

to Credit Agreement

[FORM OF]

MASTER LEASE INTERCREDITOR AGREEMENT (CPLV)

[See Attached]

 

Exhibit U



--------------------------------------------------------------------------------

EXECUTION VERSION

INTERCREDITOR AGREEMENT

Dated as of October 6, 2017

among

CPLV PROPERTY OWNER LLC,

as Landlord,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Credit Agreement Collateral Agent,

each additional Tenant Financing Collateral Agent from time to time party
hereto,

DESERT PALACE LLC, CAESARS ENTERTAINMENT OPERATING

COMPANY, INC. and CEOC, LLC,

and each additional person from time to time serving as tenant under the lease
that

hereafter becomes a party hereto, as Tenant,

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

BARCLAYS BANK PLC,

GOLDMAN SACHS MORTGAGE COMPANY

and

MORGAN STANLEY BANK, N.A.,

collectively, as Landlord Financing Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  Definitions      3  

1.1

  Defined Terms      3  

1.2

  Terms Generally      15  

SECTION 2.

  Acknowledgements; Lien Priorities      15  

2.1

  CPLV Lease Acknowledgement      15  

2.2

  Relative Priorities      17  

2.3

  Prohibition on Contesting Liens      18  

2.4

  Tenant Financing Separate Collateral      19  

2.5

  Perfection of Liens      20  

2.6

  Nature of CPLV Lease Obligations      20  

SECTION 3.

  Enforcement      20  

3.1

  Exercise of Remedies      20  

3.2

  Exercise of Remedies      24  

3.3

  Actions Upon Breach; Specific Performance      27  

SECTION 4.

  Payments      28  

4.1

  Application of Proceeds      28  

4.2

  Future Liens      29  

4.3

  Release of Liens      29  

SECTION 5.

  Other Agreements      29  

5.1

  Insurance      29  

5.2

  Intercreditor Legend      29  

5.3

  Bailee/Agent for Perfection      30  

5.4

  When Discharge of Obligations Deemed to Not Have Occurred      31  

5.5

  Amendments to Tenant Financing Documents      32  

SECTION 6.

  Insolvency or Liquidation Proceedings      32  

6.1

  Relief from Automatic Stay      32  

6.2

  Finance and Sale Issues      33  

6.3

  Adequate Protection      34  

6.4

  Avoidance Issues      35  

6.5

  Post-Petition Interest      36  

6.6

  Separate Grants of Security and Separate Classification      36  

6.7

  Effectiveness in Insolvency or Liquidation Proceedings      36  

6.8

  Unsecured Creditor/DIP Financing Lender      37  

SECTION 7.

  Reliance; Waivers; Etc.      37  

7.1

  Reliance      37  

7.2

  No Warranties or Liability      37  

 

i



--------------------------------------------------------------------------------

7.3

  Obligations Unconditional      37  

SECTION 8.

  Landlord Financing SNDAs      38  

8.1

  Tenant Financing Claimholder      38   SECTION 9.   Miscellaneous      39  

9.1

  Integration      39  

9.2

  Effectiveness; Continuing Nature of this Agreement; Severability      39  

9.3

  Amendments; Waivers      39  

9.4

  Information Concerning Financial Condition of Tenant and its Subsidiaries     
40  

9.5

  Subrogation      40  

9.6

  Additional Debt Facilities      40  

9.7

  Submission to Jurisdiction; Certain Waivers      42  

9.8

  WAIVER OF JURY TRIAL      44  

9.9

  Notices      44  

9.10

  Further Assurances      44  

9.11

  APPLICABLE LAW      44  

9.12

  Binding on Successors and Assigns      45  

9.13

  Section Headings      45  

9.14

  Counterparts      45  

9.15

  Authorization      45  

9.16

  No Third Party Beneficiaries      45  

9.17

  No Indirect Actions      46  

9.18

  Consent Agreement      46  

9.19

  Acknowledgment of CPLV Lease as True Lease      46  

EXHIBITS

Exhibit A—Joinder Agreement (Additional Tenant Financing Debt)

Exhibit B—Additional Tenant Financing Debt Designation

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of October 6, 2017, and entered into by and among CPLV PROPERTY OWNER
LLC, a Delaware limited liability company, as landlord under the CPLV Lease
referred to below and the holder of the CPLV Lease Obligations (as defined
below) (in such capacity and together with its successors and assigns from time
to time, the “Landlord”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral
agent for the holders of the Credit Agreement Obligations (as defined below) (in
such capacity and together with its successors and assigns from time to time,
the “Credit Agreement Collateral Agent”), each additional Tenant Financing
Collateral Agent that from time to time becomes a party hereto pursuant to
Section 9.6, DESERT PALACE LLC, a Delaware limited liability company, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and CEOC, LLC, a
Delaware limited liability company (collectively, and together with any
additional person that hereafter becomes the Tenant (under and as defined in the
CPLV Lease) and becomes a party hereto, “Tenant”), and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a banking association chartered under the laws of the
United States of America, having an address at 383 Madison Avenue, New York, New
York 10179 ; BARCLAYS BANK PLC, a public company registered in England and
Wales, having an address at 745 Seventh Avenue, New York, New York 10019,
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership, having an
address 200 West Street, New York, New York 10282, and MORGAN STANLEY BANK,
N.A., a national banking association, having an address at 1585 Broadway, New
York, New York 10036, collectively, as lender under the Landlord Financing
Agreement referred to below (in such capacity and together with their respective
successors and assigns from time to time, collectively, the “Landlord Financing
Lender”). Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

RECITALS

A. Tenant, as tenant, and Landlord, as landlord, have entered into the CPLV
Lease;

B. To secure the performance of Tenant’s obligations under the CPLV Lease,
Tenant granted to Landlord a first priority security interest in all of Tenant’s
right, title and interest in and to the CPLV Lease Collateral;

C. Caesars Entertainment Operating Company, Inc., a Delaware corporation, (“CEOC
Inc.”), CEOC, LLC, a Delaware limited liability company (“CEOC”), collectively,
as borrower, the lenders party thereto from time to time and Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent, have
entered into that certain Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 



--------------------------------------------------------------------------------

D. Pursuant to the Credit Agreement, Desert Palace LLC, a Nevada limited
liability company (“Desert Palace”), unconditionally guaranteed the Credit
Agreement Obligations by executing and delivering that certain Subsidiary
Guarantee Agreement, dated as of the date hereof (as amended, restated, amended
and restated, supplemented, otherwise modified or replaced from time to time,
the “Subsidiary Guarantee”), by Tenant and each other Subsidiary Loan Party (as
defined in the Credit Agreement) party thereto in favor of the Credit Agreement
Collateral Agent;

E. Pursuant to the Credit Agreement and certain collateral documents executed in
connection therewith, to secure the Credit Agreement Obligations, Tenant and
each other Subsidiary Loan Party granted to the Credit Agreement Collateral
Agent (for the benefit of the Credit Agreement Claimholders) a subordinate and
second priority security interest in and to the CPLV Lease Collateral, and a
first priority security interest in all or substantially all of Tenant’s and
such Subsidiary Loan Parties’ other personal property, by executing and
delivering that certain Collateral Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented, otherwise modified or
replaced from time to time, the “Credit Agreement Collateral Agreement”), by and
among CEOC Inc., CEOC, Desert Palace, each other Subsidiary Loan Party party
thereto and the Credit Agreement Collateral Agent;

F. In connection with the Credit Agreement, Tenant granted a leasehold deed of
trust in respect of Tenant’s interest in the CPLV Lease and the Leased Property
(as defined in the CPLV Lease) to the Credit Agreement Collateral Agent (for the
benefit of the Credit Agreement Claimholders) to secure Tenant’s obligations
under the Credit Agreement Loan Documents pursuant to that certain Leasehold
Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture
Filing, dated as of the date hereof (as amended, restated, amended and restated,
supplemented, otherwise modified or replaced from time to time, the “Credit
Agreement Leasehold Mortgage”) by Tenant in favor of the Credit Agreement
Collateral Agent (for the benefit of the Credit Agreement Claimholders);

G. Subject to the terms and conditions of the CPLV Lease, Tenant and its
Affiliates may at any time or from time to time enter into additional financings
or refinancings of their Indebtedness and Tenant and its Subsidiaries may
guarantee and pledge their assets to secure such financings or refinancings;

H. Landlord, as borrower, and Landlord Financing Lender, as lender, have entered
into that certain Loan Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Landlord Financing Agreement”);

I. In connection with the Landlord Financing Agreement, Landlord granted to the
Landlord Financing Lender a security interest in all or substantially all of
Landlord’s personal property, including a collateral assignment of its security
interest in Tenant’s personal property granted to Landlord under the CPLV Lease,
by executing and delivering that certain Collateral Assignment of Security
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Landlord
Financing Collateral Agreement”), by Landlord to the Landlord Financing Lender;

 

2



--------------------------------------------------------------------------------

J. In connection with the Landlord Financing Agreement, Landlord granted a Fee
Mortgage (as defined in the CPLV Lease) in respect of Landlord’s interest in the
Leased Property (as defined in the CPLV Lease) and the other Property (as
defined therein) (collectively, the “Landlord Financing Collateral”) to the
Landlord Financing Lender to secure Landlord’s obligations under the Landlord
Financing Agreement pursuant to that certain Fee and Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Landlord Financing Fee Mortgage”) by
Landlord in favor of the Landlord Financing Lender;

K. The parties hereto are entering into this Agreement and Landlord, Tenant and
Manager are contemporaneously entering into the CPLV Lease Documents as part of
an integrated transaction.

L. In consideration of the foregoing, the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, each of Landlord, the Credit
Agreement Collateral Agent (for itself and on behalf of each Credit Agreement
Claimholder), each Additional Tenant Financing Collateral Agent (for itself and
on behalf of each Additional Tenant Financing Claimholder represented by it),
Tenant and Landlord Financing Lender intending to be legally bound, hereby
agrees as follows:

AGREEMENT

SECTION 1. Definitions.

1.1 Defined Terms.

(a) Unless otherwise defined herein, terms defined in the CPLV Lease and used
herein shall have the meanings given to them in the CPLV Lease.

(b) As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Additional Tenant Financing Claimholders” means, with respect to any Series of
Additional Tenant Financing Debt, the holders of such Indebtedness, the Tenant
Financing Collateral Agent with respect thereto, any trustee or agent therefor
under any related Additional Tenant Financing Loan Documents and the
beneficiaries of each indemnification obligation undertaken by the Tenant under
any related Additional Tenant Financing Loan Documents and the holders of any
other Additional Tenant Financing Obligations secured by the Tenant Financing
Collateral Documents for such Series of Additional Tenant Financing Debt.

 

3



--------------------------------------------------------------------------------

“Additional Tenant Financing Collateral Agent” has the meaning set forth in the
definition of “Tenant Financing Collateral Agent”.

“Additional Tenant Financing Debt” means any Indebtedness and guarantees thereof
that is incurred, issued or guaranteed by Tenant or any of its Affiliates other
than the Credit Agreement Debt, which Indebtedness and guarantees are secured by
the Tenant Financing Collateral (or a portion thereof); provided, however, that
with respect to any such Indebtedness incurred after the date hereof (i) such
Indebtedness is permitted to be incurred and secured on the basis so secured by
the CPLV Lease, (ii) unless already a party with respect to that Series of
Additional Tenant Financing Debt, the Tenant Financing Collateral Agent for the
holders of such Indebtedness shall have become party to this Agreement pursuant
to, and by satisfying the conditions set forth in, Section 9.6 and (iii) each of
the other requirements of Section 9.6 shall have been complied with.

“Additional Tenant Financing Loan Documents” means, with respect to any Series
of Additional Tenant Financing Debt, the loan agreements, promissory notes,
indentures and other operative agreements evidencing or governing such
Indebtedness, any document governing reimbursement obligations in respect of
letters of credit issued pursuant to any Additional Tenant Financing Loan
Documents and the Tenant Financing Collateral Documents securing such Series of
Additional Tenant Financing Debt.

“Additional Tenant Financing Obligations” means, with respect to any Series of
Additional Tenant Financing Debt, (a) principal, interest (including without
limitation any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including, without limitation, fees, expenses and disbursements of
agents, professional advisors and legal counsel), indemnifications,
reimbursement obligations (including in respect of letters of credit), damages
and other liabilities, and guarantees of the foregoing amounts, in each case
whether or not allowed or allowable in an Insolvency or Liquidation Proceeding,
payable with respect to such Additional Tenant Financing Debt, (b) all other
amounts payable to the related Additional Tenant Financing Claimholders under
the related Additional Tenant Financing Loan Documents (other than in respect of
any Indebtedness not constituting Additional Tenant Financing Debt), (c) any
Hedging Obligations and Bank Product Obligations secured under the Tenant
Financing Collateral Documents securing such Series of Additional Tenant
Financing Debt and (d) any renewals or extensions of the foregoing.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of Tenant, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise,
which may arise under, out of, or in connection with any treasury, investment,
depository, clearing house, wire transfer, cash management or automated clearing
house transfers of funds services or any related services, to any Person
permitted to be a secured party in respect of such obligations under the
applicable Tenant Financing Loan Documents.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close.

“CEOC” has the meaning set forth in the Recitals to this Agreement.

“CEOC Inc.” has the meaning set forth in the Recitals to this Agreement.

“Collateral” means any CPLV Lease Collateral and any Tenant Financing Separate
Collateral.

“Collateral Documents” means the CPLV Lease Collateral Documents and the Tenant
Financing Collateral Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, partnership interests or any other
Equity Interests or by contract, and “Controlling” and “Controlled” shall have
meanings correlative thereto.

“CPLV Lease” means that certain Lease (CPLV), dated as of the date hereof, by
and between Tenant, as tenant, and Landlord, as landlord, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, and
shall include, in all contexts and for all purposes, any New Lease (as defined
in the CPLV Lease) entered into between a Tenant Financing Collateral Agent (or
its designee) and Landlord pursuant to Section 17.1(f) of the CPLV Lease. Any
reference herein to any terms defined in, or section of, the CPLV Lease shall
include any corresponding definitions or sections in any New Lease.

“CPLV Lease Collateral” means “Tenant’s Pledged Property” as defined in the CPLV
Lease as in effect on the date hereof and the CPLV Lease Reserve Account
Collateral and shall include any property or assets subject to replacement Liens
or adequate protection Liens in favor of Landlord, provided that such
replacement Liens or adequate protection Liens, as the case may be, are subject
to the provisions of this

 

5



--------------------------------------------------------------------------------

Agreement; provided that any proceeds or products of the CPLV Lease Collateral,
other than any such proceeds or products thereof that (i) arise from an
Enforcement Action by Landlord with respect to the CPLV Lease Collateral (but
for avoidance of doubt, not Related Property) or (ii) would otherwise
independently constitute “Tenant’s Pledged Property” (as defined above), shall,
in each case, constitute Tenant Financing Separate Collateral and shall not
constitute CPLV Lease Collateral.

“CPLV Lease Collateral Documents” means the CPLV Lease and any document or
instrument pursuant to which any Lien granted under the CPLV Lease is (or is
purported to be) created, granted or perfected (and to include, without
limitation, that certain Security Agreement (CPLV Lease) dated as of October 6,
2017, by Tenant in favor of Landlord (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time).

“CPLV Lease Documents” means the CPLV Lease, the CPLV MLSA, the CPLV Lease
Collateral Documents and each of the documents and instruments entered into for
the purpose of evidencing or securing the CPLV Lease Obligations and any other
document or instrument executed or delivered at any time in connection with any
CPLV Lease Obligations, as each may be amended, restated, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions of this Agreement, the CPLV Lease, or the MLSA.

“CPLV Lease Exercise Conditions” means that either (i) there are no Permitted
Leasehold Mortgagees (as defined in the CPLV Lease) or (ii) Landlord has
delivered to each Permitted Leasehold Mortgagee for which notice to Landlord has
been properly provided pursuant to Section 17.1(b)(i) of the CPLV Lease, a copy
of the applicable notice of default pursuant to Section 17.1(c) of the CPLV
Lease and the Right to Terminate Notice pursuant to Section 17.1(d) of the CPLV
Lease, and (solely for purposes of this clause (ii)) either of the following
occurred:

(a) Either (1) no Permitted Leasehold Mortgagee has satisfied the requirements
in Section 17.1(d) of the CPLV Lease within the thirty (30) or ninety (90) day
periods as applicable, described therein, or (2) a Permitted Leasehold Mortgagee
satisfied the requirements in Section 17.1(d) of the CPLV Lease prior to the
expiration of the applicable period, but did not cure a default that is required
to be so cured by such Permitted Leasehold Mortgagee and such Permitted
Leasehold Mortgagee discontinued efforts to cure the applicable default(s)
thereby failing to satisfy the conditions for extending the termination date as
provided in Section 17.1(e) of the CPLV Lease or otherwise failed at any time to
satisfy the conditions for extending the termination date as provided in
Section 17.1(e)(i) of the CPLV Lease; or

(b) Both (1) the CPLV Lease is rejected in any bankruptcy, insolvency or
dissolution proceeding or is terminated by Landlord following a Tenant Event of
Default (as defined in the CPLV Lease) and (2) no Permitted Leasehold Mortgagee
has acted in accordance with Section 17.1(f) of the CPLV Lease to obtain a New
Lease (as defined in the CPLV Lease) prior to the expiration of the period
described therein.

 

6



--------------------------------------------------------------------------------

“CPLV Lease Obligations” means Tenant’s obligations under the CPLV Lease,
including, without limitation, Tenant’s obligation to pay Rent and all other
sums due thereunder, including all Post-Petition Interest, whether or not any of
such obligations are allowed or allowable under the Bankruptcy Law or in any
Insolvency or Liquidation Proceeding.

“CPLV Lease Reserve Account Collateral” means any funds, cash, cash equivalents
or investment property (including any deposit accounts or securities accounts
holding such items or to which such items are credited) pledged by Tenant to
Landlord pursuant to the CPLV Lease, including the “FF&E Reserve”, the “FF&E
Reserve Funds”, any “Eligible Accounts” holding “Alteration Security”, any
“Alteration Security”, any “Cap Ex Reserve”, any “Cap Ex Reserve Funds”, any
“Fee Mortgage Reserve Accounts” and any funds held in any “Fee Mortgagee Reserve
Accounts” (each as defined in the CPLV Lease as in effect on the date hereof).

“CPLV Lease Termination Conditions” means that both (x) the CPLV Lease has been
either (i) rejected in bankruptcy (and no Permitted Leasehold Mortgagee (as
defined in the CPLV Lease) is entitled to obtain a New Lease (as defined in the
CPLV Lease) in accordance with Section 17.1(f) thereof or (ii) terminated by
Landlord pursuant to Section 16.2(x) of the CPLV Lease, and (y) the CPLV Lease
Exercise Conditions have occurred.

“CPLV MLSA” means that certain Management and Lease Support Agreement (CPLV),
dated as of the date hereof, by and among Tenant, as tenant, the Manager, the
Lease Guarantor, Landlord, as landlord, and certain other parties, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, and shall include any replacement thereof entered into in accordance with
the CPLV Lease and, if applicable, the then existing CPLV MLSA.

“Credit Agreement” has the meaning set forth in the Recitals to this Agreement.

“Credit Agreement Claimholders” means, at any relevant time, the Secured Parties
(as defined in the Credit Agreement).

“Credit Agreement Collateral Agent” has the meaning set forth in the Preamble of
this Agreement.

“Credit Agreement Collateral Agreement” has the meaning set forth in the
Recitals to this Agreement.

“Credit Agreement Collateral Documents” means the Security Documents (as defined
in the Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is (or is purported to be) granted to secure any Credit
Agreement Obligations or pursuant to which any such Lien is (or is purported to
be) perfected.

 

7



--------------------------------------------------------------------------------

“Credit Agreement Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Credit Agreement Loan Documents.

“Credit Agreement Leasehold Mortgage” has the meaning set forth in the Recitals
to this Agreement.

“Credit Agreement Loan Documents” means the Credit Agreement and the Loan
Documents (as defined in the Credit Agreement) and each of the other agreements,
documents and instruments entered into for the purpose of evidencing, governing,
securing or perfecting the Credit Agreement Obligations, and any other document
or instrument executed or delivered at any time in connection with any Credit
Agreement Obligations, as each may be amended, restated, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions of this Agreement.

“Credit Agreement Obligations” means all “Obligations” or similar term as
defined in the Credit Agreement and all “Guaranteed Obligations” or similar term
as defined in the Subsidiary Guarantee.

“Desert Palace” has the meaning set forth in the Recitals to this Agreement.

“Designated Tenant Financing Collateral Agent” means (i) prior to a Discharge of
the Credit Agreement Obligations, the Credit Agreement Collateral Agent and
(ii) thereafter the Tenant Financing Collateral Agent for the Series of Tenant
Financing Obligations with the largest outstanding principal amount.

“DIP Financing” has the meaning set forth in Section 6.2.

“Discharge” means, except to the extent otherwise expressly provided in
Section 5.4, with respect to any Series of Tenant Financing Obligations, each of
the following has occurred:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the applicable
Tenant Financing Documents and constituting Tenant Financing Obligations of such
Series;

(b) to the extent required under the Tenant Financing Collateral Documents of
such Series in order for the liens granted thereunder to be released, payment in
full in cash of all Hedging Obligations and all Bank Product Obligations
constituting Tenant Financing Obligations of such Series secured by Tenant
Financing Collateral Documents or the cash collateralization of all such
applicable Hedging Obligations and Bank Product Obligations on terms
satisfactory to each applicable counterparty (or the making of other
arrangements satisfactory to the applicable counterparty);

 

8



--------------------------------------------------------------------------------

(c) payment in full in cash of all other Tenant Financing Obligations under the
applicable Tenant Financing Documents of such Series that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than any indemnification obligations for which no claim or
demand for payment, whether oral or written, has been made at such time);

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute Tenant Financing Obligations of such Series; and

(e) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the applicable letter of credit issuer) or the making of other
arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the applicable Tenant Financing Documents
constituting Tenant Financing Obligations of such Series.

The term “Discharged” shall have a corresponding meaning.

“Discharge of CPLV Lease Obligations” means, except to the extent otherwise
expressly provided in Section 5.4, that the CPLV Lease has terminated (whether
upon its Stated Expiration Date or otherwise) and Tenant (or Lease Guarantor or
any other Person acting on behalf of Tenant) shall have paid in full all CPLV
Lease Obligations (including any such obligations accruing by reason of any
breach or default by Tenant under the CPLV Lease); provided, that the Discharge
of CPLV Lease Obligations shall be deemed not to have occurred if a New Lease
has been entered into in accordance with Section 17.1(f) of the CPLV Lease and
such New Lease is then in effect.

“Discharge of Tenant Financing Obligations” means, except to the extent
otherwise provided in Section 5.4, the Discharge of each Series of Tenant
Financing Obligations has occurred; provided, that the Discharge of Tenant
Financing Obligations shall be deemed not to have occurred if Tenant incurs,
issues, secures or guaranties any Additional Tenant Financing Obligations
substantially concurrently with the Discharge of the applicable Series of Tenant
Financing Obligations and such Additional Tenant Financing Obligations have not
themselves been Discharged.

“Enforcement Action” means any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), CPLV Lease Collateral (or any portion thereof)
or any Related Property (or any portion thereof), or otherwise exercise or
enforce remedial rights with respect to CPLV Lease Collateral (or any portion
thereof) or any Related Property (or any portion thereof) under the CPLV Lease
Documents or the Tenant Financing Documents (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors or
notification to depositary banks under deposit account control agreements, if
applicable);

 

9



--------------------------------------------------------------------------------

(b) receive a transfer of CPLV Lease Collateral (or any portion thereof) or any
Related Property (or any portion thereof) in satisfaction of Indebtedness or any
other Obligation secured thereby;

(c) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the CPLV Lease Collateral (or
any portion thereof) or any Related Property (or any portion thereof) at law, in
equity, or pursuant to the CPLV Lease Documents or Tenant Financing Documents
(including the commencement of applicable legal proceedings or other actions
with respect to all or any portion of the CPLV Lease Collateral or any Related
Property to facilitate the actions described in the preceding clauses); or

(d) effectuate or cause a sale, lease, exchange, transfer or other disposition
of CPLV Lease Collateral (or any portion thereof) or any Related Property (or
any portion thereof) by Tenant after the occurrence and during the continuation
of an event of default under the CPLV Lease Documents or the Tenant Financing
Documents;

provided, any Permitted CPLV Lease Reserve Account Collateral Application shall
not constitute an Enforcement Action.

“Equity Interests”: With respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of equity of such Person, including,
if such Person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a Person the
right to receive a share of the profit, and losses of, or distributions of
assets of, such partnership.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

“Hedge Agreement” means a Swap Contract entered into by Tenant or an Affiliate
of Tenant with a counterparty as permitted under the Tenant Financing Loan
Documents.

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

“Indebtedness” means and includes all indebtedness for borrowed money.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Tenant;

 

10



--------------------------------------------------------------------------------

(b) any other voluntary or involuntary insolvency, reorganization or Bankruptcy
Case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Tenant;

(c) any liquidation, dissolution, reorganization or winding up of any Tenant
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Tenant.

“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A required to be delivered by an Additional Tenant Financing Collateral Agent to
each other then-existing Tenant Financing Collateral Agent and Landlord pursuant
to Section 9.6 in order to include Additional Tenant Financing Debt hereunder
and to become the Tenant Financing Collateral Agent hereunder in respect thereof
for the applicable Additional Tenant Financing Claimholders under such
Additional Tenant Financing Debt.

“Landlord” has the meaning set forth in the Preamble to this Agreement.

“Landlord Financing Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Landlord Financing Collateral Agreement” has the meaning set forth in the
Recitals to this Agreement.

“Landlord Financing Documents” means the Landlord Financing Agreement, the
Landlord Financing Collateral Agreement, any Landlord Financing Fee Mortgage and
each of the other agreements, documents and instruments entered into for the
purpose of evidencing, governing, securing, creating or perfecting the Landlord
Financing Obligations, and any other document or instrument executed or
delivered at any time in connection with any Landlord Financing Obligations, as
each may be amended, restated, amended and restated, supplemented or replaced or
otherwise modified from time to time in accordance with the provisions of this
Agreement.

“Landlord Financing Fee Mortgage” has the meaning set forth in the Recitals to
this Agreement.

“Landlord Financing Lender” has the meaning set forth in the Preamble.

“Landlord Financing Loan” has the meaning given to the term “Loan” in the
Landlord Financing Agreement.

“Landlord Financing Obligations” means the “Debt” and all “Obligations” or
similar term as each such term is defined in the Landlord Financing Agreement.

 

11



--------------------------------------------------------------------------------

“Landlord Financing SNDA” shall mean that certain Subordination, Non-Disturbance
and Attornment Agreement (CPLV Lease), by and between Landlord Financing Lender
and Tenant, and acknowledged and agreed by Landlord, dated as of the date
hereof, as the same may be amended, restated, amended and restated, supplemented
or replaced or otherwise modified from time to time, to the extent the same is
in effect.

“Landlord Recovery” has the meaning set forth in Section 6.4.

“Lease Guarantor” means Caesars Entertainment Corporation, a Delaware
corporation, in its capacity as guarantor under the CPLV MLSA.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event shall an operating lease or an
agreement to sell be deemed to constitute a Lien (unless in either case, a Lien
is otherwise granted thereunder).

“Manager” means CPLV Manager, LLC, in its capacity as property manager under the
CPLV MLSA.

“Obligations” means all obligations of every nature of Tenant from time to time
owed to Landlord, the Tenant Financing Claimholders or any of them or their
respective Affiliates, in each case, under the CPLV Lease Documents, the Tenant
Financing Documents, any Hedge Agreements or any Bank Product Obligations,
whether for principal, interest, payments for early termination, fees, expenses,
indemnification or otherwise and all guarantees of any of the foregoing and
including any interest, rent and fees that accrue after the commencement by or
against any Person of any proceeding under any Bankruptcy Law naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Permitted CPLV Lease Reserve Account Collateral Application” means any
application of CPLV Lease Reserve Account Collateral in accordance with the
terms of the CPLV Lease and the Landlord Financing SNDA.

“Pledged Collateral” has the meaning set forth in Section 5.3.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the CPLV Lease Documents or the Tenant Financing Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

 

12



--------------------------------------------------------------------------------

“Recovery” has the meaning set forth in Section 6.4.

“Related Property” shall mean (i) all of Tenant’s Pledged Property (as defined
in the CPLV Lease) that is not subject to a valid, perfected, first priority
lien in favor of Landlord, (ii) any and all gaming licenses and other licenses
necessary for or used in connection with the operation of the Leased Properties
and the operations and businesses related thereto, and (iii) all Equity
Interests (whether shares of stock, limited liability company interests or
otherwise) of any Person that holds, owns or otherwise is the beneficiary or
beneficial owner of any such gaming licenses or other licenses, but specifically
excluding any cash (other than cash (including all cage cash) located on-site at
the Leased Properties), securities or investments.

“Series” means, (x) with respect to Tenant Financing Debt, all Tenant Financing
Debt represented by the same Tenant Financing Collateral Agent acting in the
same capacity and (y) with respect to Tenant Financing Obligations, all such
obligations secured by the same Tenant Financing Collateral Documents.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement.

“Tenant” has the meaning set forth in the Preamble to this Agreement.

“Tenant Financing Claimholders” means the Credit Agreement Claimholders and any
Additional Tenant Financing Claimholders.

“Tenant Financing Collateral” means any “Collateral,” “Pledged Collateral” or
similar term as defined in any Tenant Financing Document or any other assets
with respect to which a Lien is granted, purported to be granted or required to
be granted pursuant to a Tenant Financing Document as security for any Tenant
Financing Obligations and shall include any property or assets subject to
replacement Liens or adequate protection Liens in favor of any Tenant Financing
Claimholder, provided such replacement Liens or adequate protection Liens, as
the case may be, are subject to the provisions of this Agreement.

 

13



--------------------------------------------------------------------------------

“Tenant Financing Collateral Agent” means (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Claimholders, the Credit Agreement
Collateral Agent and (ii) in the case of any Additional Tenant Financing
Obligations and the Additional Tenant Financing Claimholders in respect thereof,
the Person serving as collateral agent (or the equivalent) for such Additional
Tenant Financing Obligations and that is named as the Tenant Financing
Collateral Agent in respect of such Additional Tenant Financing Obligations in
the applicable Joinder Agreement (each, in the case of this clause (ii),
together with its successors and assigns in such capacity, an “Additional Tenant
Financing Collateral Agent”).

“Tenant Financing Collateral Documents” means the Credit Agreement Collateral
Documents, the “Security Documents” or “Collateral Documents” (as defined in the
applicable Tenant Financing Documents) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Tenant Financing
Obligations or pursuant to which any such Lien is perfected and shall also
include any other intercreditor agreement among Tenant Financing Collateral
Agents.

“Tenant Financing Debt” means the Credit Agreement Debt and any Additional
Tenant Financing Debt.

“Tenant Financing Documents” means the Credit Agreement Loan Documents and any
Additional Tenant Financing Loan Documents.

“Tenant Financing Enforcement Action” means any Enforcement Action taken by any
Credit Agreement Collateral Agent or any Credit Agreement Claimholder pursuant
to any Tenant Financing Documents.

“Tenant Financing Leasehold Mortgage” means the Credit Agreement Leasehold
Mortgage and any other leasehold mortgage or other document or instrument under
which any Lien on real property leased by Tenant under the CPLV Lease is granted
to secure any Tenant Financing Obligations or under which rights or remedies
with respect to any such Liens are governed.

“Tenant Financing Obligations” means all Credit Agreement Obligations and any
Additional Tenant Financing Obligations.

“Tenant Financing Permitted Action” means any action taken pursuant to and in
accordance with the terms of (i) Section 17.1(f) of the CPLV Lease to obtain a
New Lease (as defined in the CPLV Lease), or (ii) Section 17.1(d) of the CPLV
Lease, Section 17.1(e) of the CPLV Lease and/or Section 22 of the CPLV Lease to
transfer Tenant’s Leasehold Estate to a Replacement Tenant, provided that in
each case any such action is taken in accordance with the CPLV Lease by a Tenant
Financing Collateral Agent that is a Permitted Leasehold Mortgagee.

 

14



--------------------------------------------------------------------------------

“Tenant Financing Recovery” has the meaning set forth in Section 6.4.

“Tenant Financing Separate Collateral” means all Tenant Financing Collateral
that does not constitute CPLV Lease Collateral.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of CPLV Lease Collateral.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference herein to any agreement, instrument or other
document, shall be construed as referring to such agreement, instrument or other
document, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns from time to time;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Acknowledgements; Lien Priorities.

2.1 CPLV Lease Acknowledgement. Each Tenant Financing Collateral Agent, for
itself and on behalf of each other Tenant Financing Claimholder represented by
it, Landlord, Tenant and Landlord Financing Lender hereby agrees that:

 

15



--------------------------------------------------------------------------------

(a) (i) the Credit Agreement Leasehold Mortgage (as in effect on the date
hereof) constitutes a Permitted Leasehold Mortgage (as defined in the CPLV
Lease) for all purposes under the CPLV Lease and (ii) the Credit Agreement
Collateral Agent as in existence on the date hereof (on behalf of the Credit
Agreement Claimholders) constitutes a Permitted Leasehold Mortgagee (as defined
in the CPLV Lease) for all purposes under the CPLV Lease, with respect to
Tenant’s initial financing under the Credit Agreement as in effect on the date
of this Agreement and shall be entitled to exercise and enforce all rights and
benefits of a Permitted Leasehold Mortgagee under the CPLV Lease (subject to the
terms and provisions of this Agreement) so long as it is a Permitted Leasehold
Mortgagee as of the date of such exercise. Landlord hereby acknowledges (A) its
receipt and the sufficiency of all notices and documents required to be
delivered by Tenant to Landlord with respect thereto pursuant to Section 17.1(b)
of the CPLV Lease and (B) any Tenant Financing Claimholder or any other Person
who acquires any portion of Tenant’s interest in the Leased Property in a
foreclosure or similar proceeding or in a transfer in lieu of any such
foreclosure or any successor owner of the Leased Property shall be bound by all
obligations of Tenant hereunder and the other terms and conditions hereof
applicable to Tenant and the terms and conditions of the CPLV Lease and Landlord
Financing SNDA (and, concurrently with such acquisition, Tenant Financing
Claimholder shall, or shall cause such other Person to, become party to this
Agreement as Tenant by executing the joinder attached hereto and to become a
party to a new Landlord Financing SNDA on terms substantially the same as the
existing Landlord Financing SNDA) (for the avoidance of doubt, the obligations
under this clause (B) shall be applicable regardless of whether Landlord
Financing Lender sends the notice referred to in clause (A) above);

(b) (i) the Landlord Financing Fee Mortgage executed on the date hereof
constitutes a Fee Mortgage (as defined in the CPLV Lease) and an Existing Fee
Mortgage (as defined in the CPLV Lease), in each case, for all purposes under
the CPLV Lease, (ii) the Landlord Financing Documents executed on the date
hereof constitute Fee Mortgage Documents for all purposes under the CPLV Lease,
and shall be entitled to exercise and enforce all rights and benefits of a Fee
Mortgagee under the CPLV Lease, and (iii) the Landlord Financing Lender
constitutes a Fee Mortgagee (as defined in the CPLV Lease) for all purposes
under the CPLV Lease, and shall be entitled to exercise and enforce all rights
and benefits of a Fee Mortgagee under the CPLV Lease; and

(c) (i) Landlord has collaterally assigned to Landlord Financing Lender its
security interest in the CPLV Lease Collateral granted by Tenant to Landlord
under the CPLV Lease in order to secure Landlord’s obligations under the
Landlord Financing Agreement, (ii) so long as the Landlord Financing Fee
Mortgage is in effect, upon written notice to the other parties hereto, Landlord
Financing Lender shall be entitled to exercise and enforce all rights and
benefits of Landlord hereunder to the extent Landlord Financing Lender has
rights to do so under the Landlord Financing Fee Mortgage, provided that
Landlord Financing Lender agrees to be bound by all of the obligations of
Landlord hereunder and the other terms and conditions hereof applicable to
Landlord and the terms and conditions of the CPLV Lease (and each of the other
parties hereto may accept any such exercise and enforcement by Landlord

 

16



--------------------------------------------------------------------------------

Financing Lender as if it had been made by Landlord without subjecting itself to
any liability for doing so) and (iii) Landlord Financing Lender or any other
Person who acquires any portion of Landlord’s interest in the Leased Property in
a foreclosure or similar proceeding or in a transfer in lieu of any such
foreclosure or any successor owner of the Leased Property shall, subject to the
terms of the Landlord Financing SNDA, be bound by all obligations of Landlord
hereunder and the other terms and conditions hereof applicable to Landlord and
the terms and conditions of the CPLV Lease (and, concurrently with such
acquisition, Landlord Financing Lender shall, or shall cause such other Person
to, become party to this Agreement as Landlord by executing a joinder hereto in
form and substance reasonably satisfactory to the Tenant Financing Collateral
Agents) (for the avoidance of doubt, the obligations under this clause
(iii) shall be applicable regardless of whether Landlord Financing Lender sends
the notice referred to in clause (ii) above). Notwithstanding anything to the
contrary herein or in any Landlord Financing Document, except as specifically
set forth in the Trademark Security Agreement and Sections 3(k), 6 and 7 of the
Landlord Financing SNDA, any Enforcement Action or other action by, or on behalf
of or for the benefit of, Landlord Financing Lender with respect to the CPLV
Lease Collateral shall be subject to the terms and conditions of this Agreement
and the CPLV Lease that would be applicable to such Enforcement Action or other
action if it was taken by Landlord.

2.2 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Tenant Financing
Obligations granted on the CPLV Lease Collateral or of any Liens securing the
CPLV Lease Obligations granted on the CPLV Lease Collateral and notwithstanding
any provision of the UCC or any other applicable law or the Tenant Financing
Documents or any defect or deficiencies in, or failure to perfect or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens on the CPLV Lease Collateral securing the CPLV Lease Obligations, the
subordination of such Liens to any other Liens, or any other circumstance
whatsoever, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against Tenant, each Tenant Financing Collateral Agent, for
itself and on behalf of each other Tenant Financing Claimholder represented by
it, hereby agrees that:

(a) any Lien on the CPLV Lease Collateral securing any CPLV Lease Obligations
now or hereafter held by or on behalf of Landlord or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, and regardless of whether or when
such Lien is perfected, shall be senior and prior to any Lien on the CPLV Lease
Collateral securing any Tenant Financing Obligations, subject to, and in
accordance with, the terms of this Agreement; and

(b) any Lien on the CPLV Lease Collateral securing any Tenant Financing
Obligations now or hereafter held by or on behalf of any Tenant Financing
Collateral Agent, any Tenant Financing Claimholders or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,

 

17



--------------------------------------------------------------------------------

operation of law, subrogation or otherwise, and regardless of whether or when
such Lien is perfected, shall be junior and subordinate to all Liens on the CPLV
Lease Collateral securing any CPLV Lease Obligations, subject to, and in
accordance with, the terms of this Agreement.

2.3 Prohibition on Contesting Liens. Each Tenant Financing Collateral Agent, for
itself and on behalf of each other Tenant Financing Claimholder represented by
it, and Landlord and each Landlord Financing Lender agrees that it will not (and
hereby waives any right to) directly or indirectly contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity, perfection, extent or enforceability of a
Lien held, or purported to be held, by or on behalf of Landlord in the CPLV
Lease Collateral or by or on behalf of any of the Tenant Financing Claimholders
in the Tenant Financing Collateral, as the case may be, or the amount, nature or
extent of the CPLV Lease Obligations or Tenant Financing Obligations or the
provisions of this Agreement; provided, that nothing in this Agreement shall be
construed to prevent or impair the rights of Landlord or any Tenant Financing
Collateral Agent to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the CPLV Lease
Obligations as provided in Section 2.2 and Section 3.1.

 

18



--------------------------------------------------------------------------------

2.4 Tenant Financing Separate Collateral. (a) Notwithstanding anything to the
contrary set forth in this Agreement, no Tenant Financing Collateral Agent and
no Tenant Financing Claimholder shall take any Enforcement Action in respect of
any or all of the CPLV Lease Collateral or any or all of the Related Property,
except in each case in connection with a Tenant Financing Permitted Action, and
provided that any such Enforcement Action is taken with respect to substantially
all of the CPLV Lease Collateral and, solely to the extent that such Tenant
Financing Collateral Agent is reasonably capable of causing such property to be
so transferred, the Related Property. Except with respect to Related Property,
(i) Landlord (and Landlord Financing Lender) shall not have any claims in or
rights with respect to, and shall not be entitled to any benefit of, any Liens
on any Tenant Financing Separate Collateral securing any Tenant Financing
Obligations, and (ii) nothing in this Agreement shall govern, apply to, or
create any restrictions or limitations with respect to the Liens of the Tenant
Financing Claimholders in the Tenant Financing Separate Collateral (other than
the Related Property), it being understood and agreed that the Tenant Financing
Claimholders may hold, exercise remedies in respect of, and otherwise deal with
the Tenant Financing Separate Collateral (other than the Related Property) in
any manner whatsoever (subject to the terms of the Tenant Financing Documents
and, in the case of the Tenant Financing Leasehold Mortgage, the terms of the
CPLV Lease) and without any restriction imposed by this Agreement and neither
Landlord nor Landlord Financing Lender shall have any right to object to any
action taken (or not taken) or any enforcement action or other exercise of
remedies by the Tenant Financing Claimholders in respect of Tenant Financing
Separate Collateral (other than the Related Property). Without limiting the
generality of the foregoing, each of the Tenant Financing Collateral Agents and
other Tenant Financing Claimholders shall have no obligation to segregate, hold
in trust or pay over to Landlord any Tenant Financing Separate Collateral or any
proceeds thereof.

(b) Notwithstanding anything to the contrary set forth in this Agreement,
Landlord Financing Lender shall not take any Enforcement Action in respect of
any or all of the CPLV Lease Collateral, except subject to the terms hereunder.
Nothing in this Agreement shall govern, apply to, or create any restrictions or
limitations with respect to the Liens of the Landlord Financing Lender in the
Property, it being understood and agreed that the Landlord Financing Lender may
hold, exercise remedies in respect of, and otherwise deal with the Landlord
Financing Collateral (except that the CPLV Lease Collateral shall be subject to
the terms hereunder) in any manner whatsoever (subject to the terms of the Loan
Documents (as defined in the Landlord Financing Fee Mortgage)) and without any
restriction imposed by this Agreement and neither Tenant nor any Tenant
Financing Claimholder shall have any right to object to any action taken (or not
taken) or any enforcement action or other exercise of remedies by the Landlord
Financing Lender in respect of Landlord Financing Collateral (except that the
CPLV Lease Collateral shall be subject to the terms hereunder). Without limiting
the generality of the foregoing, the Landlord Financing Lender shall have no
obligation to segregate, hold in trust or pay over to any party hereunder, any
Landlord Financing Collateral or any proceeds thereof.

 

19



--------------------------------------------------------------------------------

2.5 Perfection of Liens. Except for the arrangements contemplated by Section 5.3
and subject to the terms and provisions thereof, Landlord shall not be
responsible for perfecting and maintaining the perfection of Liens with respect
to the CPLV Lease Collateral for the benefit of the Tenant Financing Collateral
Agents or the Tenant Financing Claimholders. This Agreement shall not impose on
Landlord, the Landlord Financing Lender, the Tenant Financing Collateral Agents,
the Tenant Financing Claimholders or any agent or trustee therefor any
obligations in respect of the disposition of proceeds of any CPLV Lease
Collateral which would conflict with prior-perfected claims therein in favor of
any other Person or any order or decree of any court or Governmental Authority
or any applicable law.

2.6 Nature of CPLV Lease Obligations. Landlord acknowledges that the terms of
the Tenant Financing Documents and the Tenant Financing Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the Tenant Financing Obligations may be increased or replaced, in each event,
without notice to or consent by Landlord (except as set forth in the CPLV Lease)
and without affecting the provisions hereof. None of the provisions of this
Agreement shall be altered or otherwise affected by any amendment, modification,
extension, repayment, increase or replacement of either the Tenant Financing
Obligations, Landlord Financing Obligations or the CPLV Lease Obligations, or
any portion thereof.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Subject to Section 3.1(c) of this Agreement and Section 6.3(d) of the CPLV
Lease, unless and until the earlier of (x) the Discharge of Tenant Financing
Obligations has occurred or (y) the CPLV Lease Exercise Conditions have
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against Tenant, Landlord:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies (other than a
Permitted CPLV Lease Reserve Account Collateral Application or as specifically
set forth in the Trademark Security Agreement and Sections 3(k), 6 and 7 of the
Landlord Financing SNDA) with respect to the CPLV Lease Collateral; provided
that any exercise by Landlord prior to the CPLV Lease Termination Conditions
shall be subject to the limitations in the CPLV Lease and Landlord may not
complete any foreclosure prior to the satisfaction of the CPLV Lease Termination
Conditions;

(2) except as set forth in Section 2.4 or 3.1(e), will not contest, protest,
object to or take any other action that would hinder any foreclosure proceeding
or action brought by any Tenant Financing Collateral Agent or any other Tenant
Financing Claimholder or any other exercise by any Tenant Financing Collateral
Agent or any other Tenant Financing Claimholder of any rights and remedies
relating to the CPLV Lease Collateral under the Tenant Financing Documents or
otherwise

 

20



--------------------------------------------------------------------------------

(including any Enforcement Action initiated by or supported by any Tenant
Financing Collateral Agent or any Tenant Financing Claimholder), provided that
such Enforcement Action, foreclosure proceeding, action or other exercise of
rights and remedies is in accordance with the provisions of the CPLV Lease and
this Agreement; and

(3) will not bid for or purchase CPLV Lease Collateral at any public, private or
judicial foreclosure upon such CPLV Lease Collateral initiated by any Tenant
Financing Collateral Agent or any other Tenant Financing Claimholder, or any
sale of CPLV Lease Collateral during an Insolvency or Liquidation Proceeding, in
each case in connection with a Tenant Financing Permitted Action.

(b) Subject to Section 2.4, Section 3.1 and Section 6 of this Agreement, the
Trademark Security Agreement and Sections 3(k), 6 and 7 of the Landlord
Financing SNDA, until the Discharge of Tenant Financing Obligations has
occurred, so long as the CPLV Lease Exercise Conditions have not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against Tenant, the Tenant Financing Collateral Agents and the other Tenant
Financing Claimholders shall have the exclusive right to commence and maintain
an Enforcement Action (but excluding any Permitted CPLV Lease Reserve Account
Collateral Application) and make determinations regarding the release,
disposition or restrictions with respect to the CPLV Lease Collateral without
any consultation with or the consent of Landlord; provided that (A) with respect
to any CPLV Lease Collateral and any Related Property, such Enforcement Action
is a Tenant Financing Permitted Action and provided any acquirer of such CPLV
Lease Collateral and such Related Property expressly agrees in writing for the
benefit of Landlord that such CPLV Lease Collateral and such Related Property
that is transferred will be made available to the new tenant of the Leased
Premises and will be utilized on the Tenant’s Leasehold Estate in connection
with a New Lease or any transfer of Tenant’s Leasehold Estate to a Replacement
Tenant under Section 17.1(e) and 22 of the CPLV Lease (but subject in each case
to Section 6 of the CPLV Lease) and (B) notwithstanding any such Enforcement
Action or other exercise of any such right or remedy, the CPLV Lease Collateral
shall remain subject to the continuing first priority lien of Landlord (which
has been collaterally assigned to Landlord Financing Lender) and the Tenant
Collateral Agent or its designee or assignee so acquiring the CPLV Lease
Collateral (whether in connection with any credit bid, Enforcement Action or
otherwise) shall expressly acknowledge in writing that it is acquiring the CPLV
Lease Collateral subject to the first priority Lien of Landlord (which has been
collaterally assigned to Landlord Financing Lender). It is the express intention
of all the parties hereto that the CPLV Lease Collateral remain subject to the
CPLV Lease (or any New Lease entered into in accordance with Section 17.1(f) of
the CPLV Lease), the Trademark Security Agreement and Sections 3(k), 6 and 7 of
the Landlord Financing SNDA, including after the exercise of any rights and
remedies by any Tenant Financing Collateral Agent and/or any other Tenant
Financing Claimholder. In commencing or maintaining any Enforcement Action

 

21



--------------------------------------------------------------------------------

or otherwise exercising rights and remedies with respect to the CPLV Lease
Collateral, the Tenant Financing Collateral Agents and the other Tenant
Financing Claimholders may enforce the provisions of the Tenant Financing
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion in compliance
with any applicable law and without consultation with Landlord, subject in all
respects to the provisions of this Agreement.

(c) Notwithstanding the foregoing, prior to the Discharge of Tenant Financing
Obligations or the occurrence of the CPLV Lease Termination Conditions, Landlord
may:

(1) Subject to Section 6 hereof, take any and all actions and enforce any rights
available to a secured creditor with respect to the CPLV Lease Collateral in any
Insolvency or Liquidation Proceeding; provided that so long as any Tenant
Financing Collateral Agent or any Tenant Financing Claimholder is pursuing a
Tenant Financing Permitted Action, Landlord shall not take any action intended
to frustrate such action and provided further than Landlord may not complete any
foreclosure prior to the satisfaction of the CPLV Lease Termination Conditions;

(2) file a claim or statement of interest with respect to the CPLV Lease
Obligations in any Insolvency or Liquidation Proceeding;

(3) take any action in order to create or perfect or, so long as not adverse to
the rights of any Tenant Financing Collateral Agent or other Tenant Financing
Claimholders hereunder, preserve or protect, its Lien on the CPLV Lease
Collateral;

(4) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims or Liens of
Landlord, including any claims secured by the CPLV Lease Collateral, if any, in
each case in a manner that is not prohibited by, or inconsistent with, this
Agreement;

(5) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions,
in each case, in a manner that is not prohibited by, or inconsistent with, this
Agreement, with respect to the CPLV Lease Obligations and the CPLV Lease
Collateral; provided that no filing of any claim or vote, or pleading related to
such claim or vote, to accept or reject a disclosure statement, plan of
reorganization, arrangement, compromise or liquidation, or any other document,
agreement or proposal similar to the foregoing by Landlord may be inconsistent
with the provisions of this Agreement;

 

22



--------------------------------------------------------------------------------

(6) subject to the limitations in the CPLV Lease, commence an Enforcement Action
with respect to the CPLV Lease Collateral; provided that Landlord shall not
(i) complete any such Enforcement Action which results, or allow any such
Enforcement Action to result, in a sale, lease, exchange, transfer or other
disposition of CPLV Lease Collateral, in each case, prior to the occurrence of
the CPLV Lease Termination Conditions or (ii) commence any such Enforcement
Action prior to the occurrence of CPLV Lease Termination Conditions that would,
or allow any such Enforcement Action to progress to a point at which it would be
inconsistent with the terms of this Agreement, it being acknowledged that any
Enforcement Action by Landlord (whether such Enforcement Action is commenced
before or after the occurrence of the CPLV Lease Exercise Conditions) undertaken
on or after the occurrence of the CPLV Lease Termination Conditions shall be
permitted in accordance with Section 3.2;

(7) exercise any of its rights or remedies with respect to the CPLV Lease
Collateral after the occurrence of the CPLV Lease Termination Conditions;

(8) exercise any and all its rights and remedies in its capacity as “landlord”
under the CPLV Lease other than to institute Enforcement Actions that are
expressly prohibited, restricted or otherwise limited by this Agreement or the
CPLV Lease; and

(9) take any action pursuant to and in accordance with Section 6.3(d) of the
CPLV Lease.

Landlord agrees that it will not take or receive any CPLV Lease Collateral or
any proceeds of CPLV Lease Collateral in connection with the exercise of any
right or remedy (including set-off and recoupment) with respect to any CPLV
Lease Collateral in its capacity as a creditor, except to the extent that the
CPLV Lease Termination Conditions have occurred. Without limiting the generality
of the foregoing, unless and until the CPLV Lease Termination Conditions have
occurred, except as expressly provided in Section 3.1(a) or this Section 3.1(c)
or any other provision of this Agreement, the sole right of Landlord with
respect to the CPLV Lease Collateral is to hold a Lien on the Collateral
pursuant to the CPLV Lease Collateral Documents for the period and to the extent
granted therein.

(d) Except as specifically prohibited by or limited by this Agreement, Landlord
may exercise rights and remedies in its capacity as landlord under the CPLV
Lease against Tenant in accordance with the terms of the CPLV Lease Documents
and applicable law (it being understood and agreed that this agreement is
intended to allocate rights, benefits and obligations as between Landlord and
Tenant Financing Claimholders and that as between Landlord and Tenant nothing in
this Agreement is intended to give either any greater rights and remedies
against the other than as set forth in the CPLV Lease or to permit either

 

23



--------------------------------------------------------------------------------

to exercise such rights and remedies at a time or in a manner inconsistent with
the CPLV Lease); provided that in the event that Landlord becomes a judgment
Lien creditor in respect of CPLV Lease Collateral as a result of its enforcement
of its rights as landlord under the CPLV Lease, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Tenant Financing Obligations) in the same manner as the other Liens
securing the CPLV Lease Obligations are subject to this Agreement.

(e) Nothing in this Agreement shall prohibit the receipt by Landlord of the
required payments of Rent and other amounts owed in respect of the CPLV Lease
Obligations so long as such receipt is not the direct or indirect result of the
exercise by Landlord of rights or remedies as a secured creditor against the
CPLV Lease Collateral (including set-off and recoupment) or enforcement in
contravention of this Agreement of any Lien held by Landlord or as a result of
any other violation by Landlord of the express terms of this Agreement. Except
as provided herein in respect of Related Property, nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies that any Tenant
Financing Collateral Agent or any other Tenant Financing Claimholder may have
with respect to the Tenant Financing Separate Collateral.

3.2 Exercise of Remedies after Occurrence of CPLV Lease Exercise Conditions.

(a) From and after the occurrence of the CPLV Lease Exercise Conditions, until
the Discharge of CPLV Lease Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against Tenant, as
between Tenant Financing Claimholders and Landlord, Landlord shall have the
exclusive right to commence and maintain an Enforcement Action or otherwise
enforce rights, exercise remedies (including set off, recoupment and the right
to credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the CPLV Lease Collateral without
any consultation with or the consent of the Tenant Financing Claimholders and
any Enforcement Action with respect to CPLV Lease Collateral then undertaken by
any Tenant Financing Collateral Agent shall thereupon immediately cease;
provided, that as between Landlord and Tenant the limitations in the CPLV Lease
shall govern and control. In commencing or maintaining any Enforcement Action or
otherwise exercising rights and remedies with respect to the CPLV Lease
Collateral, Landlord may enforce the provisions of the CPLV Lease Documents and
exercise remedies thereunder, all in such order and in such manner as it may
determine in the exercise of its sole discretion in compliance with any
applicable law and the terms of the CPLV Lease Documents and without
consultation with the Tenant Financing Claimholders. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of CPLV Lease Collateral upon foreclosure, to incur expenses
in connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

 

24



--------------------------------------------------------------------------------

(b) From and after the occurrence of the CPLV Lease Exercise Conditions, until
the Discharge of CPLV Lease Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against Tenant,
the Tenant Financing Collateral Agents and the Tenant Financing Claimholders:

(1) will not commence, maintain or continue, or seek to commence, maintain or
continue, any Enforcement Action or otherwise exercise any rights or remedies
with respect to the CPLV Lease Collateral; and

(2) will not contest, protest, object to or take any other action that would
hinder any foreclosure proceeding or action brought by Landlord or any other
exercise by Landlord of any rights and remedies relating to the CPLV Lease
Collateral under the CPLV Lease Documents or otherwise (including any
Enforcement Action initiated by or supported by Landlord),

and it is hereby acknowledged and agreed that Landlord may apply any proceeds of
any exercise of rights and remedies with respect to the CPLV Lease Collateral
received by it against the CPLV Lease Obligations regardless of the lien
priorities set forth herein, and the Tenant Financing Claimholders hereby waive
any right to such proceeds.

(c) Notwithstanding the foregoing, from and after the occurrence of the CPLV
Lease Exercise Conditions and prior to the Discharge of CPLV Lease Obligations,
any Tenant Financing Collateral Agent and any other Tenant Financing Claimholder
may:

(1) file a claim or statement of interest with respect to the Tenant Financing
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against Tenant;

(2) take any action not adverse to the rights of Landlord hereunder, in order to
create, perfect, preserve or protect its Lien on the CPLV Lease Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Tenant
Financing Claimholders, including any claims secured by the CPLV Lease
Collateral, if any, in each case in a manner that is not prohibited by, or
inconsistent with, this Agreement;

 

25



--------------------------------------------------------------------------------

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case in a manner that is not prohibited by, or inconsistent
with, this Agreement, with respect to the Tenant Financing Obligations and the
CPLV Lease Collateral; provided that no filing of any claim or vote, or pleading
related to such claim or vote, to accept or reject a disclosure statement, plan
of reorganization, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by any Tenant Financing
Collateral Agent or any other Tenant Financing Claimholder may be inconsistent
with the provisions of this Agreement;

(5) except to the extent that such actions would adversely impact the right of
Tenant, or any Replacement Tenant, to make full use of such property in the
operation of the Leased Properties, bid for or purchase CPLV Lease Collateral at
any public, private or judicial foreclosure upon such CPLV Lease Collateral
initiated by any Landlord, or at any sale of CPLV Lease Collateral during an
Insolvency or Liquidation Proceeding; and

(6) subject in all respects to Section 2.4 as to the Related Property, exercise
any rights and remedies against any Tenant Financing Separate Collateral.

Each Tenant Financing Collateral Agent, on behalf of itself and each other
Tenant Financing Claimholder represented by it, agrees that, from and after the
occurrence of the CPLV Lease Exercise Conditions, it will not take or receive
any CPLV Lease Collateral or any proceeds of CPLV Lease Collateral resulting
from the exercise of any right or remedy (including set-off and recoupment) with
respect to any CPLV Lease Collateral, unless and until the Discharge of CPLV
Lease Obligations has occurred. Without limiting the generality of the
foregoing, from and after the occurrence of the CPLV Lease Exercise Conditions,
unless and until the Discharge of CPLV Lease Obligations has occurred, except as
expressly provided in Section 6.4 and this Section 3.2(c), the sole right of the
Tenant Financing Collateral Agents and the other Tenant Financing Claimholders
with respect to the CPLV Lease Collateral is to hold and maintain a Lien on the
Collateral pursuant to the Tenant Financing Collateral Documents for the period
and to the extent granted therein.

(d) Solely to the extent not inconsistent with this Agreement, the Tenant
Financing Collateral Agents and other Tenant Financing Claimholders may exercise
rights and remedies as unsecured creditors against Tenant in accordance with the
terms of the Tenant Financing Documents and applicable law; provided that (i) in
the event that any Tenant Financing Claimholder becomes a judgment Lien creditor
in respect of CPLV Lease Collateral as a result of its enforcement of its rights
as an unsecured creditor with respect to the Tenant Financing Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the CPLV Lease Obligations) in the same manner as the
other Liens securing the Tenant Financing Obligations are subject to this
Agreement.

 

26



--------------------------------------------------------------------------------

(e) Nothing in this Agreement shall prohibit the receipt by any Tenant Financing
Collateral Agent or other Tenant Financing Claimholder of the required payments
of principal, interest and other amounts owed in respect of the Tenant Financing
Obligations so long as such receipt is not the direct or indirect result of the
exercise by any Tenant Financing Collateral Agent or any other Tenant Financing
Claimholder of rights or remedies as a secured creditor with respect to the CPLV
Lease Collateral (including set-off and recoupment) in contravention of this
Agreement or enforcement in contravention of this Agreement of any Lien on the
CPLV Lease Collateral held by any of them or as a result of any other violation
by any Tenant Financing Collateral Agent or any other Tenant Financing
Claimholder of the terms of this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by any Landlord
Financing Lender of the required payments of principal, interest and other
amounts owed in respect of the Landlord Financing Obligations in accordance with
the Landlord Financing Documents so long as such receipt is not the direct or
indirect result of the exercise by any Landlord Financing Lender of rights or
remedies as a secured creditor with respect to the CPLV Lease Collateral
(including set off and recoupment) in contravention of this Agreement or
enforcement in contravention of this Agreement of any Lien on the CPLV Lease
Collateral held by any of them or as a result of any other violation by any
Landlord Financing Lender of the terms of this Agreement.

(g) Nothing in this Agreement shall prohibit the receipt by Landlord of the
required payments of principal, interest and other amounts owed in respect of
the CLPV Lease Obligations so long as such receipt is not the direct or indirect
result of the exercise by Landlord of rights or remedies as a secured creditor
with respect to the CPLV Lease Collateral (including set off and recoupment) in
contravention of this Agreement or enforcement in contravention of this
Agreement of any Lien on the CPLV Lease Collateral held by any of them or as a
result of any other violation by Landlord of the terms of this Agreement and so
long as the Landlord has acted in accordance with the Lease and the CPLV Lease
Documents.

3.3 Actions Upon Breach; Specific Performance. The parties hereto acknowledge
and agree that if any Tenant Financing Claimholder or Landlord in any way takes,
attempts to or threatens to take any action in contravention of the terms of the
Agreement (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), (i) Landlord’s damages or the Tenant Financing
Claimholders’ damages, as applicable, from such actions may at that time be
difficult to ascertain and may be irreparable, and (ii) each Tenant Financing
Claimholder or Landlord, as applicable, waives any defense that Landlord or the
Tenant Financing Claimholders, as applicable, cannot demonstrate damage and/or
be made whole by the awarding of damages. Each of Landlord and any Tenant
Financing Collateral Agent may demand

 

27



--------------------------------------------------------------------------------

injunctive relief and/or specific performance of this Agreement. Landlord and
each Tenant Financing Collateral Agent, on behalf of itself and each other
Tenant Financing Claimholder represented by it, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of injunctive relief and/or specific
performance in any action which may be brought by Landlord or any Tenant
Financing Collateral Agent or other Tenant Financing Claimholders, as the case
may be. No provision of this Agreement shall constitute or be deemed to
constitute a waiver by Landlord or any Tenant Financing Collateral Agent on
behalf of itself and each other Tenant Financing Claimholder represented by it
of any right to seek damages from any Person in connection with any breach or
alleged breach of this Agreement.

SECTION 4. Payments.

4.1 Application of Proceeds.

(a) So long as the Discharge of Tenant Financing Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against Tenant, unless the CPLV Lease Exercise Conditions have occurred, upon
the entry and consummation of (i) any New Lease pursuant to and in accordance
with Section 17.1(f) of the CPLV Lease, or (ii) any transfer of Tenant’s
Leasehold Estate to a Replacement Tenant pursuant to and in accordance with
Section 17.1 (d) of the CPLV Lease, Section 17.1(e) of the CPLV Lease and/or
Section 22 of the CPLV Lease, in each case in a manner consistent with this
Agreement, any proceeds from such transaction received by the Tenant Financing
Collateral Agents and the other Tenant Financing Claimholders shall be applied
by the applicable Tenant Financing Collateral Agent to the Tenant Financing
Obligations in such order as specified in the relevant Tenant Financing
Documents; provided that any CPLV Lease Collateral (but not the proceeds
thereof) and, solely to the extent that such Tenant Financing Collateral Agent
is reasonably capable of causing such property to be so transferred, the Related
Property shall be transferred by the applicable Tenant Financing Collateral
Agent to the new Tenant under the CPLV Lease (or New Lease) in accordance with
the terms of Section 17.1(e) or 17.(f) of the CPLV Lease. Upon the Discharge of
Tenant Financing Obligations, the applicable Tenant Financing Collateral Agent
shall deliver such proceeds of such CPLV Lease Collateral to Tenant, its
successors or assigns from time to time, or to whomever may be lawfully entitled
to receive the same.

(b) From and after the earlier to occur of the Discharge of Tenant Financing
Obligations and the CPLV Lease Exercise Conditions, so long as the Discharge of
CPLV Lease Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against Tenant, any CPLV Lease
Collateral or any proceeds thereof received in connection with any Enforcement
Action or other exercise of remedies by Landlord shall be transferred to any new
Tenant to the extent required by the CPLV Lease subject to a lien in favor of
Landlord. Upon the Discharge of CPLV Lease Obligations,

 

28



--------------------------------------------------------------------------------

Landlord shall, in the following order, (x) unless a Discharge of Tenant
Financing Obligations has already occurred, deliver any remaining proceeds of
CPLV Lease Collateral held by it to the Designated Tenant Financing Collateral
Agent to be applied by the Tenant Financing Collateral Agents to the Tenant
Financing Obligations in such order as specified in the Tenant Financing
Documents until a Discharge of Tenant Financing Obligations and (y) if a
Discharge of Tenant Financing Obligations has already occurred, deliver such
proceeds of CPLV Lease Collateral to Tenant, its successors or assigns from time
to time, or to whomever may be lawfully entitled to receive the same.

4.2 Future Liens. Any Lien encumbering the CPLV Lease Collateral received by any
Tenant Financing Collateral Agent or any other Tenant Financing Claimholder in
respect of any of the Tenant Financing Obligations in any Insolvency or
Liquidation Proceeding and (y) any Lien encumbering the CPLV Lease Collateral
received by Landlord in respect of the CPLV Lease Obligations in any Insolvency
or Liquidation Proceeding shall be subject to the terms of this Agreement.

4.3 Release of Liens. Upon any sale or disposition of CPLV Lease Collateral by
Landlord pursuant to an Enforcement Action not prohibited by the terms of this
Agreement that results in the release of the Lien securing the CPLV Lease
Obligations, on all or any portion of any CPLV Lease Collateral, the Lien
securing the Tenant Financing Obligations on such CPLV Lease Collateral shall be
automatically and unconditionally released with no further consent or action of
any Person. The Tenant Financing Collateral Agent shall promptly execute and
deliver such release documents and instruments and shall take such further
actions as the Landlord shall request to evidence any release of the Liens
securing the Tenant Financing Obligations described in this Section 4.3;
provided that Landlord shall have delivered to the Tenant Financing Collateral
Agent a written request therefor and a certificate of the Landlord to the effect
that the release of such CPLV Lease Collateral is in compliance with this
Agreement.

SECTION 5. Other Agreements.

5.1 Insurance

The rights of any party hereto in or with respect to insurance policies and
proceeds thereof covering the CPLV Lease Collateral shall be governed by the
terms of the CPLV Lease and the Landlord Financing SNDA.

5.2 Intercreditor Legend.

(a) Tenant agrees that each Tenant Financing Collateral Document relating to the
CPLV Lease Collateral shall include the following language (or language to
similar effect approved by Landlord):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [Collateral Agent] pursuant to this Agreement in the CPLV Lease
Collateral and the exercise of any right or remedy by the [Collateral Agent]
hereunder against the CPLV Lease Collateral are

 

29



--------------------------------------------------------------------------------

subject to the provisions of the Intercreditor Agreement, dated as of [ • ] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among CPLV LLC, as the holder of
the CPLV Lease Obligations, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Credit
Agreement Collateral Agent, DESERT PALACE LLC[ and CEOC, LLC], [collectively,]
as Tenant, Landlord Financing Lender and certain other persons party or that may
become party thereto from time to time. In the event of any conflict between the
terms of the Intercreditor Agreement with respect to the CPLV Lease Collateral
and the Related Property and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

(b) Landlord and Tenant agree that each CPLV Lease Collateral Document shall
include the following language (or language to similar effect approved by each
Tenant Financing Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to Landlord pursuant to this Agreement in the CPLV Lease Collateral] and
the exercise of any right or remedy by Landlord hereunder against the [CPLV
Lease Collateral] are subject to the provisions of the Intercreditor Agreement,
dated as of [ • ] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among CPLV
LLC, as the holder of the CPLV Lease Obligations, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Credit Agreement Collateral Agent, DESERT PALACE LLC[ and
CEOC, LLC], [collectively,] as Tenant, Landlord Financing Lender and certain
other persons party or that may become party thereto from time to time. In the
event of any conflict between the terms of the Intercreditor Agreement with
respect to the CPLV Lease Collateral and the Related Property and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

5.3 Bailee/Agent for Perfection.

(a) (i) Solely with respect to any deposit accounts and securities accounts
constituting CPLV Lease Collateral (the “Pledged Collateral”) under the control
(within the meaning of Section 9-104 or 9-106 of the UCC) of Landlord or
Landlord Financing Lender, Landlord and Landlord Financing Lender agree to also
hold such deposit accounts in accordance with the terms and conditions hereof
and the Landlord Financing SNDA.

(ii) Solely with respect to any deposit accounts and securities accounts
constituting CPLV Lease Collateral (the “Pledged Collateral”) under the control
(within the meaning of Section 9-104 or 9-106 of the UCC) of any Tenant
Financing Collateral Agent or any Tenant Financing Claimholder, such Tenant
Financing Collateral Agent and such Tenant Financing Claimholder agree to also
hold control over such deposit accounts for the Landlord (or, if applicable,
Landlord Financing Lender), subject to the terms and conditions of this
Section 5.3.

 

30



--------------------------------------------------------------------------------

(b) Neither Landlord nor Landlord Financing Lender shall have any obligation
whatsoever to any Tenant Financing Collateral Agent or any Tenant Financing
Claimholder to ensure that the Pledged Collateral is genuine or owned by Tenant,
to perfect the security interest of the Tenant Financing Collateral Agents or
other Tenant Financing Claimholders or to preserve rights or benefits of any
Person except as expressly set forth in this Section 5.3. The duties or
responsibilities of Landlord and Landlord Financing Lender under this
Section 5.3 shall be limited solely to holding such deposit accounts and
securities accounts in accordance with this Section 5.3.

(c) [Reserved].

(d) Upon the Discharge of CPLV Lease Obligations, Landlord or Landlord Financing
Lender, as applicable, shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (which endorsement
shall be without recourse and without any representation or warranty), in the
following order: (x) if a Discharge of Tenant Financing Obligations has not
already occurred, to the Designated Tenant Financing Collateral Agent and (y) if
a Discharge of Tenant Financing Obligations has already occurred, to Tenant or
to whomever may be lawfully entitled to receive the same. Following the
Discharge of CPLV Lease Obligations, each of Landlord and Landlord Financing
Lender further agrees to take all other action reasonably requested by any
Tenant Financing Collateral Agent at the expense of Tenant in connection with
such Tenant Financing Collateral Agent obtaining a first-priority security
interest in the Pledged Collateral. After the Discharge of CPLV Lease
Obligations has occurred, upon the Discharge of Tenant Financing Obligations,
the applicable Tenant Financing Collateral Agent shall deliver the remaining
Pledged Collateral in its possession (if any) together with any necessary
endorsements (which endorsement shall be without recourse and without any
representation or warranty) to Tenant or to whomever may be lawfully entitled to
receive the same.

5.4 When Discharge of Obligations Deemed to Not Have Occurred.

(a) If, at any time after the termination of the CPLV Lease has occurred or
contemporaneously therewith, a New Lease is entered into in accordance with the
CPLV Lease, then such New Lease shall automatically be treated as the CPLV Lease
for all purposes of this Agreement and the obligations under such New Lease
shall automatically be treated as CPLV Lease Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of CPLV Lease Collateral set forth herein. In such event, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the

 

31



--------------------------------------------------------------------------------

obligations of the parties hereto from such date of reinstatement, and (i) the
tenant under such New Lease shall become party hereto as Tenant and shall be
treated for all purposes hereunder as Tenant and (ii) such tenant, Landlord,
each Tenant Financing Collateral Agent, Landlord Financing Lender and each other
party hereto shall promptly enter into such documents and agreements (including
amendments or supplements to this Agreement) as any Tenant Financing Collateral
Agent, Landlord or Landlord Financing Lender shall reasonably request in order
to provide it the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement. This Section 5.4(a) shall
survive termination of this Agreement.

(b) If, at any time after the Discharge of Tenant Financing Obligations has
occurred, Tenant enters into any Additional Tenant Financing Loan Document
evidencing any Additional Tenant Financing Obligations, so long as the Tenant
Financing Collateral Agent and the Tenant Financing Claimholders are Permitted
Leasehold Mortgagees (as defined in the CPLV Lease) then Landlord and Landlord
Financing Lender, at the cost and expense of Tenant, shall, upon the request of
Tenant, promptly enter into a new intercreditor agreement, in substantially the
same form as this Agreement, with the Tenant Financing Collateral Agent in
respect of such Additional Tenant Financing Obligations and the Tenant. This
Section 5.4(b) shall survive termination of this Agreement.

5.5 Amendments to Tenant Financing Documents. Each Tenant Financing
Representative, on behalf of itself and the Tenant Financing Claimholders,
agrees that it shall not at any time execute or deliver any amendment,
restatement, or modification to any Tenant Financing Document that would violate
the terms and provisions of this Agreement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Relief from Automatic Stay. Prior to the occurrence of the CPLV Lease
Exercise Conditions, Landlord agrees that it will not seek relief from the
automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding or take any action in derogation thereof, in each case in respect of
the CPLV Lease Collateral, without the prior written consent of the Tenant
Financing Collateral Agent (acting upon the written instruction of the Tenant
Financing Claimholders) so long as Tenant Financing Collateral Agent is a
Permitted Leasehold Mortgagee. At all times thereafter, none of the Credit
Agreement Collateral Agent or any Credit Agreement Claimholder will seek relief
from the automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding or take any action in derogation thereof, in each case solely in
respect of the CPLV Lease Collateral and the Related Property, without the prior
written consent of Landlord.

 

32



--------------------------------------------------------------------------------

6.2 Finance and Sale Issues. Prior to the occurrence of the CPLV Lease Exercise
Conditions, if Tenant shall be subject to any Insolvency or Liquidation
Proceeding and any Tenant Financing Collateral Agent shall desire to permit the
use of “Cash Collateral” (as such term is defined in Section 363(a) of the
Bankruptcy Code) on which such Tenant Financing Collateral Agent or any other
creditor has a Lien, or to permit Tenant to obtain financing, whether from the
Tenant Financing Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any similar Bankruptcy Law (“DIP Financing”), in each case in
a manner not inconsistent with the terms of this Agreement, then Landlord will
not object to such Cash Collateral use or DIP Financing (including any proposed
orders for such Cash Collateral use and/or DIP Financing which are acceptable to
such Tenant Financing Collateral Agent), so long as Tenant Financing Collateral
Agent is a Permitted Leasehold Mortgagee and so long as (a) any Liens on the
CPLV Lease Collateral securing such DIP Financing are subordinated to the Liens
on the CPLV Lease Collateral securing the CPLV Lease Obligations in accordance
with the terms of this Agreement and (b) no amounts owed by Tenant under such
DIP Financing take priority over any claims under the CPLV Lease that may arise
prior to any rejection of the CPLV Lease. Prior to the occurrence of the CPLV
Lease Exercise Conditions, Landlord shall not provide any DIP Financing to
Tenant without the prior written consent of the Tenant Financing Collateral
Agents so long as Tenant Financing Collateral Agent is a Permitted Leasehold
Mortgagee. Landlord agrees that, unless the CPLV Lease Exercise Conditions have
occurred, it will (including, without limitation, in an Insolvency or
Liquidation Proceeding) (i) not seek consultation rights in connection with, and
will not object to or oppose, any sale, liquidation or other disposition of any
assets of Tenant, including the CPLV Lease Collateral, that is supported by the
Tenant Financing Collateral Agents so long as Tenant Financing Collateral Agent
is a Permitted Leasehold Mortgagee and (ii) be deemed to have consented to such
sale, liquidation or other disposition, provided that (A) such sale, liquidation
or other disposition shall be made pursuant to a Tenant Financing Permitted
Action to the same Person who acquires Tenant’s Leasehold Estate (as defined in
the CPLV Lease) in accordance with the CPLV Lease and the Person so acquiring
the CPLV Lease Collateral shall expressly acknowledge in writing that it is
acquiring the CPLV Lease Collateral subject to the continuing first priority
lien of Landlord, and (B) notwithstanding any such sale, liquidation or other
disposition, the CPLV Lease Collateral shall remain subject to the continuing
first priority lien of Landlord. Landlord further agrees that, unless the CPLV
Lease Exercise Conditions have occurred, it will not directly or indirectly
oppose or impede any such sale, liquidation or other disposition, including
orders to retain professionals or set bid procedures in connection with such
sale, liquidation or disposition if the Tenant Financing Collateral Agents are
each a Permitted Leasehold Mortgagee and have consented to (i) such retention of
professionals and bid procedures in connection with such sale, liquidation or
disposition of such assets and (ii) the sale, liquidation or disposition of such
assets, in which event Landlord will be deemed to have consented to the sale or
disposition of CPLV Lease Collateral, and provided that (A) such sale,
liquidation or other disposition shall be made pursuant to a Tenant Financing
Permitted Action to the same Person who acquires Tenant’s Leasehold Estate (as
defined in the CPLV Lease) in accordance with the CPLV Lease and
(B) notwithstanding any such sale, liquidation or other disposition, the CPLV
Lease Collateral shall remain subject to the continuing first priority lien of
Landlord and the Person so acquiring the CPLV Lease Collateral shall expressly
acknowledge in writing that it is acquiring the CPLV Lease Collateral subject to
the lien of Landlord.

 

33



--------------------------------------------------------------------------------

No Tenant Financing Claimholder may participate, directly or indirectly, in, or
support any other Person that is seeking approval of, any DIP Financing secured
by CPLV Lease Collateral unless (a) any Liens on the CPLV Lease Collateral
securing such DIP Financing are subordinated to the Liens on the CPLV Lease
Collateral securing the CPLV Lease Obligations in accordance with the terms of
this Agreement and (b) no amounts owed by Tenant under such DIP Financing take
priority over any claims under the CPLV Lease that may arise prior to any
rejection of the CPLV Lease.

For the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, prior to the occurrence of the CPLV Lease Exercise Conditions,
neither Landlord nor Landlord Financing Lender may participate, directly or
indirectly, in, or support any other Person that is seeking approval of, any DIP
Financing secured by Tenant Financing Separate Collateral unless (a) any Liens
on the Tenant Financing Separate Collateral securing such DIP Financing are
subordinated to the Liens on the Tenant Financing Separate Collateral securing
the Tenant Financing Obligations and (b) no amounts owed by Tenant under such
DIP Financing take priority over any claims under the Tenant Financing Documents
on Tenant Financing Separate Collateral.

After the occurrence of the CPLV Lease Exercise Conditions, each Tenant
Financing Representative, on behalf of itself and the Tenant Financing
Claimholders, (including, without limitation, in an Insolvency or Liquidation
Proceeding) (i) shall not seek consultation rights in connection with, and shall
not object to or oppose, any sale, liquidation or other disposition of any CPLV
Lease Collateral or Related Property, that is supported by the Landlord and
(ii) shall be deemed to have consented to such sale, liquidation or other
disposition. Each Tenant Financing Representative further agrees that, after the
occurrence of the CPLV Lease Exercise Condition, it will not directly or
indirectly oppose or impede any such sale, liquidation or other disposition,
including orders to retain professionals or set bid procedures in connection
with such sale, liquidation or disposition if the Landlord has consented to
(i) such retention of professionals and bid procedures in connection with such
sale, liquidation or disposition of such assets and (ii) the sale, liquidation
or disposition of such assets, in which event each Tenant Financing
Representative, on behalf of itself and the Tennant Financing Claimholders,
agrees will be deemed to have consented to the sale or disposition of CPLV Lease
Collateral.

6.3 Adequate Protection.

(a) Landlord agrees that it shall not object to or contest, or support any other
Person objecting to or contesting, in each case to the extent that such actions
are not inconsistent with this Agreement, (i) any request by any Tenant
Financing Collateral Agent or other Tenant Financing Claimholder for adequate
protection under Bankruptcy Law; (ii) any objection by any Tenant Financing
Collateral Agent or other Tenant Financing Claimholder to any motion,

 

34



--------------------------------------------------------------------------------

relief, action or proceeding based on a claim of a lack of adequate protection
or (iii) the payment of interest, fees, expenses or other amounts to any Tenant
Financing Collateral Agent or other Tenant Financing Claimholder under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise; provided, in each
case, that (a) such adequate protection does not result in any Tenant Financing
Claimholders receiving any Lien on CPLV Lease Collateral that is not
subordinated to the Liens on the CPLV Lease Collateral securing the CPLV Lease
Obligations in accordance with the terms of this Agreement, (b) no amounts owed
by Tenant with respect to such adequate protection take priority over any claims
under the CPLV Lease that may arise prior to any rejection of the CPLV Lease and
(c) Tenant Financing Collateral Agent is a Permitted Leasehold Mortgagee.

(b) Each Tenant Financing Representative, on behalf of itself and the Tenant
Financing Claimholders, agrees that it shall not object to or contest, or
support any other Person objecting to or contesting, in each case to the extent
that such actions are not inconsistent with this Agreement, (i) any request by
Landlord for adequate protection under Bankruptcy Law; or (ii) any objection by
Landlord to any motion, relief, action or proceeding based on a claim of a lack
of adequate protection or (iii) the payment of interest, fees, expenses or other
amounts to Landlord under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise.

6.4 Avoidance Issues. If Landlord is required in any Insolvency or Liquidation
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
Tenant any amount paid in respect of CPLV Lease Obligations (a “Landlord
Recovery”), then Landlord shall be entitled to a reinstatement of its CPLV Lease
Obligations with respect to all such recovered amounts on the date of such
Landlord Recovery, and from and after the date of such reinstatement the
Discharge of CPLV Lease Obligations shall be deemed not to have occurred for all
purposes hereunder. If any Tenant Financing Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of Tenant any amount paid in respect of Tenant
Financing Obligations (a “Tenant Financing Recovery” and, together with a
Landlord Recovery, a “Recovery”), then such Tenant Financing Claimholder shall
be entitled to a reinstatement of its Tenant Financing Obligations with respect
to all such recovered amounts on the date of such Recovery, and from and after
the date of such reinstatement the Discharge of Tenant Financing Obligations
shall be deemed not to have occurred for all purposes hereunder. If this
Agreement shall have been terminated prior to any Recovery, this Agreement shall
be reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. The parties hereto agree that
they shall not be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement. This Section 6.4 shall survive
termination of this Agreement.

 

35



--------------------------------------------------------------------------------

6.5 Post-Petition Interest.

(a) No Tenant Financing Collateral Agent or other Tenant Financing Claimholder
shall oppose or seek to challenge any claim by Landlord for allowance in any
Insolvency or Liquidation Proceeding of CPLV Lease Obligations consisting of
Post-Petition Interest to the extent of the value of Landlord’s Lien on the CPLV
Lease Collateral, without regard to the existence of the Liens of the Tenant
Financing Collateral Agents or the other Tenant Financing Claimholders on the
CPLV Collateral.

(b) Landlord shall not oppose or seek to challenge any claim by any Tenant
Financing Collateral Agent or any other Tenant Financing Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Tenant Financing
Obligations consisting of Post-Petition Interest to the extent of the value of
the Lien of the Tenant Financing Collateral Agents, on behalf of the Tenant
Financing Claimholders, on the Tenant Financing Collateral (after taking into
account the amount of the CPLV Lease Obligations and the provisions of this
Agreement).

6.6 Separate Grants of Security and Separate Classification. Each of the Tenant
Financing Collateral Agents, on behalf of itself and each other Tenant Financing
Claimholder represented by it, and Landlord acknowledges and agrees that:

(a) the grants of Liens pursuant to the CPLV Lease Collateral Documents and the
Tenant Financing Collateral Documents constitute two separate and distinct
grants of Liens; and

(b) because of, among other things, their differing rights in the CPLV Lease
Collateral, the Tenant Financing Obligations are fundamentally different from
the CPLV Lease Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of Landlord and the Tenant
Financing Claimholders in respect of the CPLV Lease Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that all
distributions shall be made as contemplated hereunder as if there were separate
classes of secured claims against Tenant in respect of the CPLV Lease
Collateral.

6.7 Effectiveness in Insolvency or Liquidation Proceedings. Each party hereto
acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of an Insolvency or Liquidation Proceeding. All
references in this Agreement to Tenant will include such Person as a
debtor-in-possession and any receiver or trustee for such Person in an
Insolvency or Liquidation Proceeding.

 

36



--------------------------------------------------------------------------------

6.8 Unsecured Creditor/DIP Financing Lender. Each Tenant Financing
Representative, on behalf of itself and each Tenant Financing Claimholder, and
Landlord further agree that it shall not take any action or exercise any rights
or remedies prohibited by this Agreement, including this Section 6 in its
capacity as an unsecured creditor or creditor under a DIP Financing.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, Landlord
acknowledges that it has independently and without reliance on any Tenant
Financing Collateral Agent or any other Tenant Financing Claimholder, and based
on documents and information deemed by it appropriate, made its own credit
analysis and decision to enter into each of the CPLV Lease Documents and be
bound by the terms of this Agreement and it will continue to make its own credit
decision in taking or not taking any action under the CPLV Lease Documents or
this Agreement. Other than reliance on the terms of this Agreement, each Tenant
Financing Collateral Agent, on behalf of itself and each other Tenant Financing
Claimholder represented by it, acknowledges that it and such other Tenant
Financing Claimholders have, independently and without reliance on Landlord, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Tenant Financing
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the
Tenant Financing Documents or this Agreement.

7.2 No Warranties or Liability. Landlord acknowledges and agrees that no Tenant
Financing Collateral Agent or other Tenant Financing Claimholder has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Tenant Financing Documents, the ownership of any CPLV Lease
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the Tenant Financing Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
Tenant Financing Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate. Each Tenant Financing Collateral Agent,
on behalf of itself and each other Tenant Financing Claimholder, acknowledges
and agrees that Landlord has not made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the CPLV Lease
Documents, the ownership of any CPLV Lease Collateral or the perfection or
priority of any Liens thereon.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of Landlord, Landlord Financing Lender and the Tenant Financing Collateral
Agents and the other Tenant Financing Claimholders, respectively, hereunder
shall remain in full force and effect irrespective of:

 

37



--------------------------------------------------------------------------------

(a) any lack of validity or enforceability of any CPLV Lease Documents and
Landlord Financing Documents or any Tenant Financing Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
CPLV Lease Obligations, Landlord Financing Documents or Tenant Financing
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any CPLV Lease Document, any Landlord Financing Document or any
Tenant Financing Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any CPLV Lease Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the CPLV Lease Obligations or Tenant
Financing Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
Tenant; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, Tenant in respect of Landlord, the CPLV Lease
Obligations, any Tenant Financing Collateral Agent, any Tenant Financing
Claimholder or the Tenant Financing Obligations in respect of this Agreement.

SECTION 8. Landlord Financing SNDAs.

8.1 Tenant Financing Claimholder. Landlord Financing Lender and Landlord
acknowledge and agree that any Tenant Financing Collateral Agent or any other
Person who acquires any portion of Tenant’s leasehold interest in the Leased
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure or any successor owner of the such leasehold interest Leased
Property shall be entitled, upon an assumption of Tenant’s rights and
obligations under the CPLV Lease, to exercise and enforce all rights and
benefits of Tenant under, and subject to, the Landlord Financing SNDA or any
other any subordination, nondisclosure and attornment agreement or similar
agreement entered into between Landlord Financing Lender or any related party
and Tenant. If a New Lease is entered into pursuant to Section 17.1(f) of the
CPLV Lease, Landlord Financing Lender , at the cost and expense of Tenant, shall
enter into new subordination, nondisclosure and attornment agreements or similar
agreements with the tenant under such New Lease in substantially the same forms
and substance as the corresponding agreement that were entered into with respect
to the CPLV Lease.

 

38



--------------------------------------------------------------------------------

SECTION 9. Miscellaneous.

9.1 Integration. This Agreement, the CPLV Lease Documents, the Tenant Financing
Documents, the Trademark Security Agreement (as defined in the Landlord
Financing Agreement), and, to the extent expressly set forth herein, the
Landlord Financing SNDA represent the entire agreement of Tenant, Landlord, the
Tenant Financing Claimholders and, as between the Landlord and Landlord
Financing Lender, the Landlord Financing Documents with respect to the CPLV
Lease Collateral, and supersede any and all previous agreements and
understandings, oral or written, relating to the CPLV Lease Collateral. There
are no promises, undertakings, representations or warranties by Tenant,
Landlord, the Tenant Financing Claimholders or Landlord Financing Lender
relative to the CPLV Lease Collateral not expressly set forth or referred to
herein or therein. In the event of any conflict between the provisions of this
Agreement and the provisions of the CPLV Lease Documents or the Tenant Financing
Documents with respect to the CPLV Lease Collateral and Related Property, the
provisions of this Agreement shall govern and control; provided that the
foregoing shall not be construed to limit the relative rights and obligations as
among the Tenant Financing Claimholders, which may be governed by separate
intercreditor arrangements among them and provided further that notwithstanding
the foregoing nothing in this agreement shall be construed to permit Landlord to
exercise any rights or remedies against Tenant in contravention of the first
sentence of Section 6.3(d) of the CPLV Lease.

9.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. Each of Landlord and each Tenant Financing Collateral Agent, on behalf
of itself and each other Tenant Financing Claimholder represented by it, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to those of
the invalid, illegal or unenforceable provisions. All references to Tenant shall
include Tenant as debtor and debtor-in-possession and any receiver, trustee or
similar person for Tenant in any Insolvency or Liquidation Proceeding. This
Agreement shall terminate and be of no further force and effect on the earlier
to occur of (x) the date on which there has been a Discharge of CPLV Lease
Obligations and (y) the date on which there has been a Discharge of Tenant
Financing Obligations, in each case, subject to Section 5.4 and Section 6.4;
provided, however, that no termination shall relieve any party of its
obligations incurred hereunder prior to the date of termination.

9.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by any party hereto shall be deemed to be made
unless the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time.

 

39



--------------------------------------------------------------------------------

9.4 Information Concerning Financial Condition of Tenant and its Subsidiaries.
Landlord, on the one hand, and the Tenant Financing Claimholders and the Tenant
Financing Collateral Agents, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of Tenant and all
endorsers and/or guarantors of the CPLV Lease Obligations or the Tenant
Financing Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the CPLV Lease Obligations or the Tenant Financing Obligations.
Subject to Article XVII of the CPLV Lease, neither Landlord, on the one hand,
nor any Tenant Financing Collateral Agent or any other Tenant Financing
Claimholder, on the other hand, shall have any duty to advise the others of
information known to it regarding such condition or any such circumstances or
otherwise.

9.5 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Tenant Financing Claimholders or Tenant
Financing Collateral Agents pays over to Landlord under the terms of this
Agreement, such Tenant Financing Claimholders and Tenant Financing Collateral
Agents shall be subrogated to the rights of Landlord; provided that each such
Tenant Financing Collateral Agent, on behalf of itself and each other Tenant
Financing Claimholder represented by it, hereby agrees not to assert or enforce
any such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of CPLV Lease Obligations has occurred. Tenant
acknowledges and agrees that the value of any payments or distributions in cash,
property or other assets received by the Tenant Financing Collateral Agents or
the Tenant Financing Claimholders that are paid over to Landlord pursuant to
this Agreement shall not reduce any of the Tenant Financing Obligations.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that Landlord pays over to any Tenant Financing Claimholders
under the terms of this Agreement, Landlord shall be subrogated to the rights of
such Tenant Financing Claimholders; provided that Landlord hereby agrees not to
assert or enforce any such rights of subrogation it may acquire as a result of
any payment hereunder until the earlier of (i) the date on which the CPLV Lease
Conditions have occurred and (ii) the Discharge of Tenant Financing Obligations
has occurred. Tenant acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by Landlord that are
paid over to Tenant Financing Claimholders pursuant to this Agreement shall not
reduce any of the CPLV Lease Obligations.

9.6 Additional Debt Facilities.

(a) Subject to the terms of the CPLV Lease, Tenant may incur (or issue and
sell), secure and guarantee one or more series or classes of Indebtedness that
Tenant designates as Additional Tenant Financing Debt. Such Additional Tenant
Financing Debt may be in addition to the Credit Agreement and/or may refinance
the Credit Agreement in full or in part.

 

40



--------------------------------------------------------------------------------

Subject to the terms of the CPLV Lease, any such series or class of Additional
Tenant Financing Debt may be secured by a Lien on the CPLV Lease Collateral that
is junior in priority to the Lien upon such CPLV Lease Collateral securing the
CPLV Lease Obligations in accordance with the terms hereof, in each case under
and pursuant to the relevant Tenant Financing Collateral Documents for such
Series of Additional Tenant Financing Debt; provided, however, that unless such
Indebtedness is part of an existing Series of Additional Tenant Financing Debt
represented by a Tenant Financing Collateral Agent already party to this
Agreement, the Additional Tenant Financing Collateral Agent of any such
Additional Tenant Financing Debt becomes a party to this Agreement by satisfying
the conditions set forth in clauses (1) and (2) of Section 9.6(b). Upon any
Additional Tenant Financing Collateral Agent so becoming a party hereto, all
Additional Tenant Financing Obligations of such Series shall also be entitled to
be so secured by a subordinated Lien on the CPLV Lease Collateral in accordance
with the terms hereof and thereof.

(b) In order for an Additional Tenant Financing Collateral Agent to become a
party to this Agreement:

(1) each such Additional Tenant Financing Collateral Agent must qualify as a
Permitted Leasehold Mortgagee (as defined in the Lease);

(2) such Additional Tenant Financing Collateral Agent shall have executed and
delivered to each other then-existing Tenant Financing Collateral Agent and
Landlord a Joinder Agreement substantially in the form of Exhibit A hereto (with
such changes as may be reasonably approved by such Persons and such Additional
Tenant Financing Collateral Agent) pursuant to which such Additional Tenant
Financing Collateral Agent becomes a Tenant Financing Collateral Agent hereunder
and the related Tenant Financing Claimholders, as applicable, become subject
hereto and bound hereby; and

(3) Tenant shall have delivered a Designation to each other then-existing Tenant
Financing Collateral Agent and Landlord substantially in the form of Exhibit B
hereto, pursuant to which Tenant shall (A) identify the Indebtedness to be
designated as Additional Tenant Financing Obligations, (B) specify the name and
address of the applicable Additional Tenant Financing Collateral Agent, and
(C) certify that the conditions set forth in this Section 9.6 are satisfied with
respect to such Additional Tenant Financing Debt; provided that, in the case of
a replacement or refinancing of the Credit Agreement, the Tenant may identify in
such Designation a particular Tenant Financing Collateral Agent as the new
Credit Agreement Collateral Agent, and in such case, such Tenant Financing
Collateral Agent shall be deemed to be the Credit Agreement Collateral Agent for
all purposes hereunder and the Tenant Financing Documents to which such Credit
Agreement Collateral Agent is party shall be deemed to the Credit Agreement Loan
Documents for all purposes hereunder.

 

41



--------------------------------------------------------------------------------

(c) The Additional Tenant Financing Loan Documents relating to such Additional
Tenant Financing Obligations shall provide that each of the applicable
Additional Tenant Financing Claimholders with respect to such Additional Tenant
Financing Obligations will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Additional Tenant Financing
Obligations and the Tenant Financing Obligations related thereto shall be
subject to the terms and provisions of this Agreement.

(d) Upon the execution and delivery of a Joinder Agreement by an Additional
Tenant Financing Collateral Agent in accordance with this Section 9.6, each
other Tenant Financing Collateral Agent and Landlord shall acknowledge receipt
thereof by countersigning a copy thereof and returning the same to such
Additional Tenant Financing Collateral Agent; provided that the failure of any
Tenant Financing Collateral Agent or Landlord to so acknowledge or return the
same shall not affect the status of such Additional Tenant Financing Obligations
as Tenant Financing Obligations, if the other requirements of this Section 9.6
are complied with.

(e) With respect to any incurrence, issuance or sale of Indebtedness after the
date hereof under the Credit Agreement or the Additional Tenant Financing Loan
Documents of a Series of Additional Tenant Financing Debt whose Tenant Financing
Collateral Agent is already a party to this Agreement, the requirements of
Section 9.6(b) shall not be applicable and such Indebtedness shall automatically
constitute Additional Tenant Financing Debt subject to the provisions of this
Agreement.

(f) Landlord shall cause the Fee Mortgagee under any Fee Mortgage entered into
after the date of this Agreement to become party to this Agreement as a Landlord
Financing Lender by executing and delivering to each party hereto a joinder
agreement in form and substance reasonably satisfactory to the Tenant Financing
Collateral Agents pursuant to which such Fee Mortgagee agrees to be subject to
and bound by the terms of this Agreement, including Section 2.1(c), as a
Landlord Financing Lender.

9.7 Submission to Jurisdiction; Certain Waivers. Each of Tenant, Landlord, each
Tenant Financing Collateral Agent on behalf of itself and each Tenant Financing
Claimholder represented by it, and Landlord Financing Lender hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the general jurisdiction of
the courts of the State of New York sitting in the Borough of Manhattan, the
courts of the United States for the Southern District of New York sitting in the
Borough of Manhattan, and any bankruptcy court having jurisdiction over any
Insolvency or Liquidation Proceeding, and appellate courts from any of the
foregoing;

 

42



--------------------------------------------------------------------------------

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court, bankruptcy court or, to the
fullest extent permitted by applicable law, in such federal court, and that any
such court, including any bankruptcy court having jurisdiction over any
Insolvency or Liquidation Proceeding, shall have the authority to enforce the
terms of this Agreement (including by specific performance) in any such
proceeding;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other CPLV Lease Document or Tenant Financing Document shall affect any right
that any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other CPLV Lease Document or Tenant Financing
Document against Tenant or any of its assets in the courts of any jurisdiction;

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Documents in any court referred to in Section 9.7(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

(e) consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with Section 9.9 (and agrees that nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law);

(f) agrees that service as provided in Section 9.7(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

 

43



--------------------------------------------------------------------------------

9.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

9.9 Notices. Unless otherwise specifically provided herein, any notice hereunder
shall be in writing and may be personally served or sent by telefacsimile,
electronic mail or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or electronic mail, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed. For the purposes hereof, the addresses of the
parties hereto shall be as set forth below each party’s name on the signature
pages hereto or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties. All notices to the
Tenant Financing Claimholders permitted or required under this Agreement shall
be sent to the applicable Tenant Financing Collateral Agent(s).

9.10 Further Assurances. Landlord, each Tenant Financing Collateral Agent, on
behalf of itself and each other Tenant Financing Claimholder under the Tenant
Financing Documents represented by it, and Tenant, agree that each of them shall
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested) as Landlord or any Tenant
Financing Collateral Agent may reasonably request to effectuate the terms of and
the Lien priorities contemplated by this Agreement.

9.11 APPLICABLE LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE CPLV LEASE
COLLATERAL).

 

44



--------------------------------------------------------------------------------

9.12 Binding on Successors and Assigns. This Agreement shall be binding upon
Landlord, the Tenant Financing Collateral Agents, the other Tenant Financing
Claimholders, Tenant and Landlord Financing Lender and their respective
successors and assigns from time to time. If any Tenant Financing Collateral
Agent resigns or is replaced pursuant to the Tenant Financing Documents, its
successor and/or assign shall be deemed to be a party to this Agreement and
shall have all the rights of, and be subject to all the obligations of, this
Agreement. No provision of this Agreement will inure to the benefit of a
bankruptcy trustee, debtor-in-possession, creditor trust or other representative
of an estate or creditor of Tenant, including where any such bankruptcy trustee,
debtor-in-possession, creditor trust or other representative of an estate is the
beneficiary of a Lien securing CPLV Lease Collateral by virtue of the avoidance
of such Lien in an Insolvency or Liquidation Proceeding.

9.13 Section Headings. The section headings and the table of contents used in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose, be given any
substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

9.14 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart hereof.

9.15 Authorization. By its signature, each Person executing this Agreement, on
behalf of such Person but not in his or her personal capacity as a signatory,
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.

9.16 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of Landlord, Tenant, Landlord
Financing Lender and the Tenant Financing Claimholders and their respective
successors and assigns from time to time; provided that, with respect to the
rights of Landlord expressly referred to in Section 2.1(c)(ii) of this
Agreement, Landlord Financing Lender shall be an express and intended third
party beneficiary of such rights of Landlord under such Section 2.1(c)(ii).
Other than as set forth in Section 9.3 and Section 9.6, none of Tenant, Lease
Guarantor, Manager or any other creditor shall have any rights hereunder and
none of Tenant, Lease Guarantor, Manager or any other creditor may rely on the
terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of Tenant, which are absolute and unconditional, to pay the CPLV
Lease Obligations and perform obligations under the CPLV Lease and the Tenant
Financing Obligations as and when the same shall become due and payable in
accordance with their terms.

 

45



--------------------------------------------------------------------------------

9.17 No Indirect Actions. Unless otherwise expressly stated, if a party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.

9.18 Consent Agreement. For avoidance of doubt, and notwithstanding anything
otherwise set forth herein, the parties hereto agree that any foreclosure or
realization by any Tenant Secured Party under or pursuant to a Tenant Financing
Document or upon Tenant’s interest under the CPLV Lease or that would result in
a transfer of all or any portion of the Tenant’s interest in (i) any of the
Managed Facilities or any portion thereof, (ii) the Leased Property or any
portion thereof, or (iii) the CPLV Lease, the MLSA or Tenant’s rights or
Manager’s obligations under the MLSA, shall in any case be subject to the
applicable provisions, terms and conditions of Article XI of the MLSA, and of
the CPLV Lease, including Article 17 and Article 22 thereof.

9.19 Acknowledgment of CPLV Lease as True Lease. Each Tenant Financing
Representative, on behalf of itself and the related Tenant Financing
Claimholders, agrees and acknowledges that it will not take any action, directly
or indirectly, whether under this Agreement, the Tenant Financing Documents or
otherwise, and whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against Tenant or Guarantor, (i) to challenge any assertion by
any party that the CPLV Lease is a true lease, or (ii) to contend that the CPLV
Lease is not a true lease or to support any such contention.

[Signature Pages Follow]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

CPLV PROPERTY OWNER LLC,

as Landlord,

By:  

 

  Name:   Title: [NOTICE ADDRESS]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH,

as Credit Agreement Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: [NOTICE ADDRESS]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: DESERT PALACE LLC, as Tenant By:  

 

  Name:   Title: CEOC, LLC, as Tenant By:  

 

  Name:   Title: [NOTICE ADDRESS]



--------------------------------------------------------------------------------

[CMBS LENDER], as Landlord Financing Lender By:  

 

  Name:   Title: [NOTICE ADDRESS]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

[FORM OF] TENANT FINANCING JOINDER AGREEMENT NO. [     ] dated as of [     ],
20[     ] to the INTERCREDITOR AGREEMENT dated as of [             ], 2017 (the
“Intercreditor Agreement”), among [INSERT NAME], as Landlord, [INSERT NAME], as
Credit Agreement Collateral Agent, and the additional Tenant Financing
Collateral Agents from time to time a party thereto, and [TENANT], a [ ] (the
“Tenant”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

As a condition to the ability of the Tenant to incur Additional Tenant Financing
Debt after the date of the Intercreditor Agreement and to secure such Additional
Tenant Financing Debt and related Additional Tenant Financing Obligations with a
lien on the CPLV Lease Collateral, in each case under and pursuant to the
applicable Additional Tenant Financing Documents, the Additional Tenant
Financing Collateral Agent in respect of such Additional Tenant Financing Debt
and related Additional Tenant Financing Obligations is required to become a
Tenant Financing Collateral Agent under, and the Additional Tenant Financing
Claimholders in respect thereof are required to become subject to and bound by,
the Intercreditor Agreement. Section 9.6 of the Intercreditor Agreement provides
that such Additional Tenant Financing Collateral Agent may become a Tenant
Financing Collateral Agent under, and such Additional Tenant Financing
Claimholders may become subject to and bound by, the Intercreditor Agreement
pursuant to the execution and delivery by the Additional Tenant Financing
Collateral Agent of an instrument in the form of this Joinder Agreement and the
satisfaction of the other conditions set forth in Section 9.6 of the
Intercreditor Agreement. The undersigned Additional Tenant Financing Collateral
Agent (the “New Collateral Agent”) is executing this Joinder Agreement in
accordance with the requirements of the Intercreditor Agreement.

Accordingly, the New Collateral Agent agrees as follows:

1. Accession to the Intercreditor Agreement. In accordance with Section 9.6 of
the Intercreditor Agreement, the New Collateral Agent by its signatures below
becomes a Tenant Financing Collateral Agent under, and the related Additional
Tenant Financing Claimholders represented by it become subject to and bound by,
the Intercreditor Agreement with the same force and effect as if the New
Collateral Agent had originally been named therein as a Tenant Financing
Collateral Agent, and the New Collateral Agent, on behalf of itself and each
other Additional Tenant Financing Claimholder represented by it, hereby agrees
to all the terms and provisions of the Intercreditor Agreement applicable to it
as a Tenant Financing Collateral Agent and to the Additional Tenant Financing
Claimholders represented by it as Tenant Financing Claimholders. Each reference
to a “Tenant Financing Collateral Agent” in the Intercreditor Agreement shall be
deemed to include the New Collateral Agent and each reference to “Tenant
Financing Claimholders” shall include the Additional Tenant Financing
Claimholders represented by such New Collateral Agent. The Intercreditor
Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

2. Representations and Warranties. New Collateral Agent represents and warrants
to Landlord and the other Tenant Financing Collateral Agents and that (i) it has
full power and authority to enter into this Joinder Agreement, in its capacity
as [agent][trustee], (ii) this Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms and the terms of
the Intercreditor Agreement and (iii) the Tenant Financing Documents relating to
such Additional Tenant Financing Debt provide that, upon the New Collateral
Agent’s entry into this Agreement, the Additional Tenant Financing Claimholders
in respect of such Additional Tenant Financing Debt will be subject to and bound
by the provisions of the Intercreditor Agreement as Tenant Financing
Claimholders.

3. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Joinder Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually signed counterpart of this Joinder
Agreement.

4. Full Force and Effect. Except as expressly supplemented hereby, the
Intercreditor Agreement shall remain in full force and effect.

5. Section Headings. Section heading used in this Joinder Agreement are for
convenience of reference only and are not to affect the construction hereof or
to be taken in consideration in the interpretation hereof.

6. Governing Law. THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN
THE COLLATERAL).

7. Severability. Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and of the Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

8. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 9.9 of the Intercreditor Agreement. All
communications and notices hereunder to the New Collateral Agent shall be given
to it at the address set forth below its signature hereto.

9. Miscellaneous. The provisions of Section 9 of the Intercreditor Agreement
will apply with like effect to this Joinder Agreement.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

IN WITNESS WHEREOF, the New Collateral Agent has duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW COLLATERAL AGENT],

as [             ] for the holders of [                     ]

By:  

 

  Name:   Title: Address for notices:                                        
                                                                               
                                          Attention
of:                                                           
Telecopy:                                                              Receipt
of the foregoing acknowledged:

[NAME OF APPLICABLE COLLATERAL AGENT],

as [Insert title of Collateral Agent]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B

Form of Designation

[FORM OF] DEBT DESIGNATION NO. [ ] (this “Designation”) dated as of
[                ], 20[ ] with respect to the INTERCREDITOR AGREEMENT dated as
of [                ], 2017 (the “Intercreditor Agreement”), among [INSERT
NAME], Landlord, [                ], as Credit Agreement Collateral Agent, and
the additional Tenant Financing Collateral Agents from time to time a party
thereto, and [TENANT] (“Tenant”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

This Designation is being executed and delivered in order to designate
additional secured Obligations of Tenant as Additional Tenant Financing Debt
entitled to the benefit of and subject to the terms of the Intercreditor
Agreement.

The undersigned, the duly appointed [specify title of signing officer] of Tenant
hereby certifies on behalf of Tenant that:

 

  1. Tenant intends to incur Indebtedness (the “Designated Obligations”) in the
initial aggregate principal amount of [                ] pursuant to the
following agreement: [describe credit/loan agreement, indenture or other
agreement giving rise to Additional Tenant Financing Debt] (the “Designated
Agreement”) which will be Additional Tenant Financing Obligations.

 

  2. The incurrence of the Designated Obligations is permitted by each
applicable CPLV Lease Document and Tenant Financing Document.

 

  3. Pursuant to and for the purposes of Section 9.6 of the Intercreditor
Agreement, (i) the Designated Agreement is hereby designated as an “Additional
Tenant Financing Loan Document” and (ii) the Designated Obligations are hereby
designated as “Additional Tenant Financing Obligations”.

 

  4. The name and address of the Tenant Financing Collateral Agent for such
Designated Obligations is:

[Insert name and all capacities; Address]

Telephone:                                         

Fax:                                                     

Email:                                                 

 

  5. Attached hereto are true and complete copies of each of the Tenant
Financing Loan Documents relating to such Additional Tenant Financing Debt.



--------------------------------------------------------------------------------

Exhibit B

Form of Designation

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

Exhibit B

Form of Designation

IN WITNESS WHEREOF, Tenant has caused this Designation to be duly executed by
the undersigned as of the day and year first above written.

 

[TENANT] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit V

to Credit Agreement

[FORM OF]

MASTER LEASE INTERCREDITOR AGREEMENT (NON-CPLV)

[See Attached]

 

Exhibit V



--------------------------------------------------------------------------------

EXECUTION VERSION

INTERCREDITOR AGREEMENT

Dated as of October 6, 2017

among

Each Landlord referred to herein,

as Landlord,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Credit Agreement Collateral Agent,

each additional Tenant Financing Collateral Agent from time to time party
hereto,

The Tenants referred to herein,

and each additional person from time to time serving as tenant under the lease
that

hereafter becomes a party hereto, as Tenant,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

and

UMB, NATIONAL ASSOCIATION,

collectively, as Landlord Financing Lenders



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  Definitions      4  

1.1

  Defined Terms      4  

1.2

  Terms Generally      16  

SECTION 2.

  Acknowledgements; Lien Priorities      16  

2.1

  Non-CPLV Lease Acknowledgement      16  

2.2

  Relative Priorities      18  

2.3

  Prohibition on Contesting Liens      19  

2.4

  Tenant Financing Separate Collateral      20  

2.5

  Perfection of Liens      21  

2.6

  Nature of Non-CPLV Lease Obligations      21  

SECTION 3.

  Enforcement      21  

3.1

  Exercise of Remedies      21  

3.2

  Exercise of Remedies      25  

3.3

  Actions Upon Breach; Specific Performance      28  

SECTION 4.

  Payments      29  

4.1

  Application of Proceeds      29  

4.2

  Future Liens      30  

4.3

  Release of Liens      30  

SECTION 5.

  Other Agreements      30  

5.1

  Insurance      30  

5.2

  Intercreditor Legend      30  

5.3

  Gratuitous Bailee/Agent for Perfection      31  

5.4

  When Discharge of Obligations Deemed to Not Have Occurred      33  

5.5

  Amendments to Tenant Financing Documents      34  

SECTION 6.

  Insolvency or Liquidation Proceedings      34  

6.1

  Relief from Automatic Stay      34  

6.2

  Finance and Sale Issues      34  

6.3

  Adequate Protection      36  

6.4

  Avoidance Issues      37  

6.5

  Post-Petition Interest      37  

6.6

  Separate Grants of Security and Separate Classification      37  

6.7

  Effectiveness in Insolvency or Liquidation Proceedings      38  

6.8

  Unsecured Creditor/DIP Financing Lender      38  

SECTION 7.

  Reliance; Waivers; Etc.      38  

7.1

  Reliance      38  

7.2

  No Warranties or Liability      39  

 

i



--------------------------------------------------------------------------------

7.3

  Obligations Unconditional      39  

SECTION 8.

  Intentionally Deleted      40  

SECTION 9.

  Miscellaneous      40  

9.1

  Integration      40  

9.2

  Effectiveness; Continuing Nature of this Agreement; Severability      40  

9.3

  Amendments; Waivers      41  

9.4

  Information Concerning Financial Condition of Tenant and its Subsidiaries     
41  

9.5

  Subrogation      41  

9.6

  Additional Debt Facilities      42  

9.7

  Submission to Jurisdiction; Certain Waivers      44  

9.8

  WAIVER OF JURY TRIAL      45  

9.9

  Notices      45  

9.10

  Further Assurances      46  

9.11

  APPLICABLE LAW      46  

9.12

  Binding on Successors and Assigns      46  

9.13

  Section Headings      46  

9.14

  Counterparts      46  

9.15

  Authorization      46  

9.16

  No Third Party Beneficiaries      47  

9.17

  No Indirect Actions      47  

9.18

  Consent Agreement      47  

9.19

  Acknowledgment of Non-CPLV Lease as True Lease      47  

EXHIBITS

Exhibit A - Joinder Agreement (Additional Tenant Financing Debt)

Exhibit B - Additional Tenant Financing Debt Designation

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of October 6, 2017, and entered into by and among each of the persons
listed on Schedule A attached hereto, each as a landlord under the Non-CPLV
Lease referred to below and the holder of the Non-CPLV Lease Obligations (as
defined below) (collectively, in such capacity and together with their
respective successors and assigns from time to time, the “Landlord”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent for the holders of the
Credit Agreement Obligations (as defined below) (in such capacity and together
with its successors and assigns from time to time, the “Credit Agreement
Collateral Agent”), each additional Tenant Financing Collateral Agent that from
time to time becomes a party hereto pursuant to Section 9.6, each of the persons
listed on Schedule B attached hereto (collectively, and together with any
additional person that hereafter becomes the Tenant (under and as defined in the
Non-CPLV Lease) and becomes a party hereto, “Tenant”), and WILMINGTON TRUST,
NATIONAL ASSOCIATION, a banking association chartered under the laws of the
United States of America, having an address at 50 South Sixth Street, Suite
1290, Minneapolis, MN 55402; and UMB, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 120 South Sixth Street, Suite 1400, Minneapolis, MN 55402,
collectively, as collateral agents under the Landlord Financing Agreements
referred to below (in such capacity and together with their respective
successors and assigns from time to time, collectively, the “Landlord Financing
Lender”). Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

RECITALS

A. Tenant, as tenant, and Landlord, as landlord, have entered into the Non-CPLV
Lease;

B. To secure the performance of Tenant’s obligations under the Non-CPLV Lease,
Tenant granted to Landlord a first priority security interest in all of Tenant’s
right, title and interest in and to the Non-CPLV Lease Collateral;

C. Caesars Entertainment Operating Company, Inc., a Delaware corporation (“CEOC
Inc.”), CEOC, LLC, a Delaware limited liability company (“CEOC”), collectively,
as borrower, the lenders party thereto from time to time and Credit Suisse AG,
Cayman Islands Branch, as administrative agent and collateral agent, have
entered into that certain Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

D. Pursuant to the Credit Agreement, Desert Palace LLC, a Nevada limited
liability company (“Desert Palace”), and the tenants under the Non-CPLV Lease,
unconditionally guaranteed the Credit Agreement Obligations by executing and
delivering that certain Subsidiary Guarantee Agreement, dated as of the date
hereof (as



--------------------------------------------------------------------------------

amended, restated, amended and restated, supplemented, otherwise modified or
replaced from time to time, the “Subsidiary Guarantee”), by Tenant and each
other Subsidiary Loan Party (as defined in the Credit Agreement) party thereto
in favor of the Credit Agreement Collateral Agent;

E. Pursuant to the Credit Agreement and certain collateral documents executed in
connection therewith, to secure the Credit Agreement Obligations, Tenant and
each other Subsidiary Loan Party granted to the Credit Agreement Collateral
Agent (for the benefit of the Credit Agreement Claimholders) a subordinate and
second priority security interest in and to the Non-CPLV Lease Collateral, and a
first priority security interest in all or substantially all of Tenant’s and
such Subsidiary Loan Parties’ other personal property, by executing and
delivering that certain Collateral Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented, otherwise modified or
replaced from time to time, the “Credit Agreement Collateral Agreement”), by and
among CEOC Inc., CEOC, Desert Palace, each other Subsidiary Loan Party party
thereto and the Credit Agreement Collateral Agent;

F. In connection with the Credit Agreement, Tenant is required to grant
leasehold mortgages and deeds of trust in respect of Tenant’s interest in the
Non-CPLV Lease and the Leased Property (as defined in the Non-CPLV Lease) to the
Credit Agreement Collateral Agent (for the benefit of the Credit Agreement
Claimholders) to secure Tenant’s obligations under the Credit Agreement Loan
Documents (as such leasehold deeds of trust and mortgages may be amended,
restated, amended and restated, supplemented, otherwise modified from time to
time, the “Credit Agreement Leasehold Mortgage”);

G. Subject to the terms and conditions of the Non-CPLV Lease, Tenant and its
Affiliates may at any time or from time to time enter into additional financings
or refinancings of their Indebtedness and Tenant and its Subsidiaries may
guarantee and pledge their assets to secure such financings or refinancings;

H. VICI Properties 1 LLC, a Delaware limited liability company (the “Borrower”),
as borrower, the lenders party thereto from time to time and Wilmington Trust,
National Association, as administrative agent and collateral agent for the
lenders (the “Landlord Credit Lender”), have entered into that certain First
Lien Loan Agreement, dated as of the date hereof (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Landlord Credit Agreement”);

I. Borrower and VICI FC Inc., each as an issuer (collectively, the “Issuers”),
the Landlord, as subsidiary guarantors, the other subsidiary guarantors party
thereto from time to time and UMB Bank, National Association, as trustee, have
entered into that certain Indenture, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Landlord First Lien Indenture”) pursuant to which the Issuers shall
issue First Priority Senior Secured Floating Rate Notes due 2022;

 

2



--------------------------------------------------------------------------------

J. The Issuers, the Landlord, as subsidiary guarantors, the other subsidiary
guarantors party thereto from time to time and UMB Bank, National Association,
as trustee (the “Landlord Note Lender”), have entered into that certain
Indenture, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Landlord
Second Lien Indenture” and, together with the Landlord First Lien Indenture and
Landlord Credit Agreement, collectively, the “Landlord Financing Agreements”)
pursuant to which the Issuers shall issue 8.0% Second Priority Secured Notes due
2023;

K. In connection with the Landlord Financing Agreements, each Landlord granted
to the Landlord Financing Lenders a security interest in all or substantially
all of such Landlord’s personal property, including a collateral assignment of
its security interest in Tenant’s personal property granted to Landlord under
the Non-CPLV Lease, by executing and delivering (i) that certain Collateral
Agreement (First Lien), dated as of the date hereof (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“First Lien Collateral Agreement”), by each Landlord to the Landlord Credit
Lender and (ii) that certain Collateral Agreement (Second Lien), dated as of the
date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Second Lien Collateral Agreement” and
together with the First Lien Collateral Agreement, collectively, the “Landlord
Financing Collateral Agreements”), by each Landlord to the Landlord Note Lender;

L. In connection with the Landlord Financing Agreements, each Landlord is
required to grant a Fee Mortgage (as defined in the Non-CPLV Lease) in respect
of such Landlord’s interest in the Leased Property (as defined in the Non-CPLV
Lease) and all other property referenced therein (collectively, the “Landlord
Financing Collateral”) to each of the Landlord Credit Lender and Landlord Note
Lender to secure such Landlord’s guarantee of the Borrower’s and Issuers’
respective obligations under the Landlord Credit Agreement, Landlord First Lien
Indenture and Landlord Second Lien Indenture, as applicable, pursuant to those
certain (i) First Lien Fee and Leasehold Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filings and (ii) Second Lien Fee and
Leasehold Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filings, entered into from time to time, in each case, in substantially
the forms attached as Exhibits to the Landlord Credit Agreement with such
changes thereto as the Landlord Credit Lender shall agree (collectively, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Landlord Financing Fee Mortgages”) by such Landlord in favor
of the Landlord Credit Lender and Landlord Note Lender, as applicable;

M. The parties hereto are entering into this Agreement and Landlord, Tenant and
Manager are contemporaneously entering into the Non-CPLV Lease Documents as part
of an integrated transaction; and

N. In consideration of the foregoing, the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, each of Landlord, the Credit
Agreement Collateral Agent (for itself and on behalf of each Credit Agreement
Claimholder), each Additional Tenant Financing Collateral Agent (for itself and
on behalf of each Additional Tenant Financing Claimholder represented by it),
Tenant and each Landlord Financing Lender intending to be legally bound, hereby
agrees as follows:

 

3



--------------------------------------------------------------------------------

AGREEMENT

SECTION 1. Definitions.

1.1 Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Non-CPLV Lease and
used herein shall have the meanings given to them in the Non-CPLV Lease.

(b) As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Additional Tenant Financing Claimholders” means, with respect to any Series of
Additional Tenant Financing Debt, the holders of such Indebtedness, the Tenant
Financing Collateral Agent with respect thereto, any trustee or agent therefor
under any related Additional Tenant Financing Loan Documents and the
beneficiaries of each indemnification obligation undertaken by the Tenant under
any related Additional Tenant Financing Loan Documents and the holders of any
other Additional Tenant Financing Obligations secured by the Tenant Financing
Collateral Documents for such Series of Additional Tenant Financing Debt.

“Additional Tenant Financing Collateral Agent” has the meaning set forth in the
definition of “Tenant Financing Collateral Agent”.

“Additional Tenant Financing Debt” means any Indebtedness and guarantees thereof
that is incurred, issued or guaranteed by Tenant or any of its Affiliates other
than the Credit Agreement Debt, which Indebtedness and guarantees are secured by
the Tenant Financing Collateral (or a portion thereof); provided, however, that
with respect to any such Indebtedness incurred after the date hereof (i) such
Indebtedness is permitted to be incurred and secured on the basis so secured by
the Non-CPLV Lease, (ii) unless already a party with respect to that Series of
Additional Tenant Financing Debt, the Tenant Financing Collateral Agent for the
holders of such Indebtedness shall have become party to this Agreement pursuant
to, and by satisfying the conditions set forth in, Section 9.6 and (iii) each of
the other requirements of Section 9.6 shall have been complied with.

“Additional Tenant Financing Loan Documents” means, with respect to any Series
of Additional Tenant Financing Debt, the loan agreements, promissory notes,
indentures and other operative agreements evidencing or governing such
Indebtedness, any document governing reimbursement obligations in respect of
letters of credit issued pursuant to any Additional Tenant Financing Loan
Documents and the Tenant Financing Collateral Documents securing such Series of
Additional Tenant Financing Debt.

 

4



--------------------------------------------------------------------------------

“Additional Tenant Financing Obligations” means, with respect to any Series of
Additional Tenant Financing Debt, (a) principal, interest (including without
limitation any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including, without limitation, fees, expenses and disbursements of
agents, professional advisors and legal counsel), indemnifications,
reimbursement obligations (including in respect of letters of credit), damages
and other liabilities, and guarantees of the foregoing amounts, in each case
whether or not allowed or allowable in an Insolvency or Liquidation Proceeding,
payable with respect to such Additional Tenant Financing Debt, (b) all other
amounts payable to the related Additional Tenant Financing Claimholders under
the related Additional Tenant Financing Loan Documents (other than in respect of
any Indebtedness not constituting Additional Tenant Financing Debt), (c) any
Hedging Obligations and Bank Product Obligations secured under the Tenant
Financing Collateral Documents securing such Series of Additional Tenant
Financing Debt and (d) any renewals or extensions of the foregoing.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of Tenant, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise,
which may arise under, out of, or in connection with any treasury, investment,
depository, clearing house, wire transfer, cash management or automated clearing
house transfers of funds services or any related services, to any Person
permitted to be a secured party in respect of such obligations under the
applicable Tenant Financing Loan Documents.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close.

“CEOC” has the meaning set forth in the Recitals to this Agreement.

“CEOC Inc.” has the meaning set forth in the Recitals to this Agreement.

 

5



--------------------------------------------------------------------------------

“Collateral” means any Non-CPLV Lease Collateral and any Tenant Financing
Separate Collateral.

“Collateral Documents” means the Non-CPLV Lease Collateral Documents and the
Tenant Financing Collateral Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, partnership interests or any other
Equity Interests or by contract, and “Controlling” and “Controlled” shall have
meanings correlative thereto.

“Credit Agreement” has the meaning set forth in the Recitals to this Agreement.

“Credit Agreement Claimholders” means, at any relevant time, the Secured Parties
(as defined in the Credit Agreement).

“Credit Agreement Collateral Agent” has the meaning set forth in the Preamble of
this Agreement.

“Credit Agreement Collateral Agreement” has the meaning set forth in the
Recitals to this Agreement.

“Credit Agreement Collateral Documents” means the Security Documents (as defined
in the Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is (or is purported to be) granted to secure any Credit
Agreement Obligations or pursuant to which any such Lien is (or is purported to
be) perfected.

“Credit Agreement Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Credit Agreement Loan Documents.

“Credit Agreement Leasehold Mortgage” has the meaning set forth in the Recitals
to this Agreement.

“Credit Agreement Loan Documents” means the Credit Agreement and the Loan
Documents (as defined in the Credit Agreement) and each of the other agreements,
documents and instruments entered into for the purpose of evidencing, governing,
securing or perfecting the Credit Agreement Obligations, and any other document
or instrument executed or delivered at any time in connection with any Credit
Agreement Obligations, as each may be amended, restated, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions of this Agreement.

“Credit Agreement Obligations” means all “Obligations” or similar term as
defined in the Credit Agreement and all “Guaranteed Obligations” or similar term
as defined in the Subsidiary Guarantee.

 

6



--------------------------------------------------------------------------------

“Desert Palace” has the meaning set forth in the Recitals to this Agreement.

“Designated Tenant Financing Collateral Agent” means (i) prior to a Discharge of
the Credit Agreement Obligations, the Credit Agreement Collateral Agent and
(ii) thereafter the Tenant Financing Collateral Agent for the Series of Tenant
Financing Obligations with the largest outstanding principal amount.

“DIP Financing” has the meaning set forth in Section 6.2.

“Discharge” means, except to the extent otherwise expressly provided in
Section 5.4, with respect to any Series of Tenant Financing Obligations, each of
the following has occurred:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the applicable
Tenant Financing Documents and constituting Tenant Financing Obligations of such
Series;

(b) to the extent required under the Tenant Financing Collateral Documents of
such Series in order for the liens granted thereunder to be released, payment in
full in cash of all Hedging Obligations and all Bank Product Obligations
constituting Tenant Financing Obligations of such Series secured by Tenant
Financing Collateral Documents or the cash collateralization of all such
applicable Hedging Obligations and Bank Product Obligations on terms
satisfactory to each applicable counterparty (or the making of other
arrangements satisfactory to the applicable counterparty);

(c) payment in full in cash of all other Tenant Financing Obligations under the
applicable Tenant Financing Documents of such Series that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than any indemnification obligations for which no claim or
demand for payment, whether oral or written, has been made at such time);

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute Tenant Financing Obligations of such Series; and

(e) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the applicable letter of credit issuer) or the making of other
arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the applicable Tenant Financing Documents
constituting Tenant Financing Obligations of such Series.

The term “Discharged” shall have a corresponding meaning.

“Discharge of Landlord Financing Obligations” means, with respect to all
Landlord Financing Obligations, each of the following has occurred:

 

7



--------------------------------------------------------------------------------

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the applicable
Landlord Financing Documents;

(b) payment in full in cash of all Hedging Obligations and all Bank Product
Obligations constituting Landlord Financing Obligations of such Series secured
by Landlord Financing Collateral Documents or the cash collateralization of all
such applicable Hedging Obligations and Bank Product Obligations on terms
satisfactory to each applicable counterparty (or the making of other
arrangements satisfactory to the applicable counterparty);

(c) payment in full in cash of all other Landlord Financing Obligations under
the applicable Landlord Financing Documents that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than any indemnification obligations for which no claim or
demand for payment, whether oral or written, has been made at such time);

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute Landlord Financing Obligations; and

(e) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the applicable letter of credit issuer) or the making of other
arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the applicable Landlord Financing Documents.

“Discharge of Non-CPLV Lease Obligations” means, except to the extent otherwise
expressly provided in Section 5.4, that the Non-CPLV Lease has terminated
(whether upon its Stated Expiration Date or otherwise) and Tenant (or Lease
Guarantor or any other Person acting on behalf of Tenant) shall have paid in
full all Non-CPLV Lease Obligations (including any such obligations accruing by
reason of any breach or default by Tenant under the Non-CPLV Lease); provided,
that the Discharge of Non-CPLV Lease Obligations shall be deemed not to have
occurred if a New Lease (as defined in the Non-CPLV Lease) has been entered into
in accordance with Section 17.1(f) of the Non-CPLV Lease and such New Lease is
then in effect.

“Discharge of Tenant Financing Obligations” means, except to the extent
otherwise provided in Section 5.4, the Discharge of each Series of Tenant
Financing Obligations has occurred; provided, that the Discharge of Tenant
Financing Obligations shall be deemed not to have occurred if Tenant incurs,
issues, secures or guaranties any Additional Tenant Financing Obligations
substantially concurrently with the Discharge of the applicable Series of Tenant
Financing Obligations and such Additional Tenant Financing Obligations have not
themselves been Discharged.

“Enforcement Action” means any action to:

 

8



--------------------------------------------------------------------------------

(a) foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Non-CPLV Lease Collateral (or any portion
thereof) or any Related Property (or any portion thereof), or otherwise exercise
or enforce remedial rights with respect to Non-CPLV Lease Collateral (or any
portion thereof) or any Related Property (or any portion thereof) under the
Non-CPLV Lease Documents or the Tenant Financing Documents (including by way of
setoff, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors or notification to depositary banks under deposit account control
agreements, if applicable);

(b) receive a transfer of Non-CPLV Lease Collateral (or any portion thereof) or
any Related Property (or any portion thereof) in satisfaction of Indebtedness or
any other Obligation secured thereby;

(c) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Non-CPLV Lease Collateral
(or any portion thereof) or any Related Property (or any portion thereof) at
law, in equity, or pursuant to the Non-CPLV Lease Documents or Tenant Financing
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Non-CPLV Lease Collateral or
any Related Property to facilitate the actions described in the preceding
clauses); or

(d) effectuate or cause a sale, lease, exchange, transfer or other disposition
of Non-CPLV Lease Collateral (or any portion thereof) or any Related Property
(or any portion thereof) by Tenant after the occurrence and during the
continuation of an event of default under the Non-CPLV Lease Documents or the
Tenant Financing Documents;

provided, any Permitted Non-CPLV Lease Reserve Account Collateral Application
shall not constitute an Enforcement Action.

“Equity Interests”: With respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of equity of such Person, including,
if such Person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a Person the
right to receive a share of the profit, and losses of, or distributions of
assets of, such partnership.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

“Hedge Agreement” means a Swap Contract entered into by Tenant or an Affiliate
of Tenant with a counterparty as permitted under the Tenant Financing Loan
Documents.

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

 

9



--------------------------------------------------------------------------------

“Indebtedness” means and includes all indebtedness for borrowed money.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Tenant;

(b) any other voluntary or involuntary insolvency, reorganization or Bankruptcy
Case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Tenant;

(c) any liquidation, dissolution, reorganization or winding up of any Tenant
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Tenant.

“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A required to be delivered by an Additional Tenant Financing Collateral Agent to
each other then-existing Tenant Financing Collateral Agent and Landlord pursuant
to Section 9.6 in order to include Additional Tenant Financing Debt hereunder
and to become the Tenant Financing Collateral Agent hereunder in respect thereof
for the applicable Additional Tenant Financing Claimholders under such
Additional Tenant Financing Debt.

“Landlord” has the meaning set forth in the Preamble to this Agreement.

“Landlord Financing Agreements” has the meaning set forth in the Recitals to
this Agreement.

“Landlord Financing Collateral Agreements” has the meaning set forth in the
Recitals to this Agreement.

“Landlord Financing Documents” means the Landlord Financing Agreements, the
Landlord Financing Collateral Agreements, any and all Landlord Financing Fee
Mortgage and each of the other agreements, documents and instruments entered
into for the purpose of evidencing, guaranteeing, governing, securing, creating
or perfecting the Landlord Financing Obligations, and any other document or
instrument executed or delivered at any time in connection with any Landlord
Financing Obligations, as each may be amended, restated, amended and restated,
supplemented or replaced or otherwise modified from time to time in accordance
with the provisions of this Agreement.

“Landlord Financing Fee Mortgages” has the meaning set forth in the Recitals to
this Agreement.

“Landlord Financing Lenders” has the meaning set forth in the Preamble.

 

10



--------------------------------------------------------------------------------

“Landlord Financing Obligations” means all “Obligations”, “Guaranteed
Obligations” or similar term as each such term is defined in any and all
Landlord Financing Agreements.

“Landlord Recovery” has the meaning set forth in Section 6.4.

“Lease Guarantor” means Caesars Entertainment Corporation, a Delaware
corporation, in its capacity as guarantor under the Non-CPLV MLSA.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event shall an operating lease or an
agreement to sell be deemed to constitute a Lien (unless in either case, a Lien
is otherwise granted thereunder).

“Manager” means Non-CPLV Manager, LLC, in its capacity as property manager under
the Non-CPLV MLSA.

“Non-CPLV Lease” means that certain Lease (Non-CPLV), dated as of the date
hereof, by and between Tenant, as tenant, and Landlord, as landlord, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, and shall include, in all contexts and for all purposes, any New Lease
entered into between a Tenant Financing Collateral Agent (or its designee) and
Landlord pursuant to Section 17.1(f) of the Non-CPLV Lease. Any reference herein
to any terms defined in, or section of, the Non-CPLV Lease shall include any
corresponding definitions or sections in any New Lease.

“Non-CPLV Lease Collateral” means “Tenant’s Pledged Property” as defined in the
Non-CPLV Lease as in effect on the date hereof and the Non-CPLV Lease Reserve
Account Collateral and shall include any property or assets subject to
replacement Liens or adequate protection Liens in favor of Landlord, provided
that such replacement Liens or adequate protection Liens, as the case may be,
are subject to the provisions of this Agreement; provided that any proceeds or
products of the Non-CPLV Lease Collateral, other than any such proceeds or
products thereof that (i) arise from an Enforcement Action by Landlord with
respect to the Non-CPLV Lease Collateral (but for avoidance of doubt, not
Related Property) or (ii) would otherwise independently constitute “Tenant’s
Pledged Property” (as defined above), shall, in each case, constitute Tenant
Financing Separate Collateral and shall not constitute Non-CPLV Lease
Collateral.

“Non-CPLV Lease Collateral Documents” means the Non-CPLV Lease and any document
or instrument pursuant to which any Lien granted under the Non-CPLV Lease is (or
is purported to be) created, granted or perfected (and to include, without
limitation, that certain Security Agreement (Non-CPLV Lease) dated as of
October 6, 2017, by Tenant in favor of Landlord (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time).

 

11



--------------------------------------------------------------------------------

“Non-CPLV Lease Documents” means the Non-CPLV Lease, the Non-CPLV MLSA, the
Non-CPLV Lease Collateral Documents and each of the documents and instruments
entered into for the purpose of evidencing or securing the Non-CPLV Lease
Obligations and any other document or instrument executed or delivered at any
time in connection with any Non-CPLV Lease Obligations, as each may be amended,
restated, amended and restated, supplemented, replaced or otherwise modified
from time to time in accordance with the provisions of this Agreement, the
Non-CPLV Lease, or the MLSA.

“Non-CPLV Lease Exercise Conditions” means that either (i) there are no
Permitted Leasehold Mortgagees (as defined in the Non-CPLV Lease) or
(ii) Landlord has delivered to each Permitted Leasehold Mortgagee for which
notice to Landlord has been properly provided pursuant to Section 17.1(b)(i) of
the Non-CPLV Lease, a copy of the applicable notice of default pursuant to
Section 17.1(c) of the Non-CPLV Lease and the Right to Terminate Notice pursuant
to Section 17.1(d) of the Non-CPLV Lease, and (solely for purposes of this
clause (ii)) either of the following occurred:

(a) Either (1) no Permitted Leasehold Mortgagee has satisfied the requirements
in Section 17.1(d) of the Non-CPLV Lease within the thirty (30) or ninety
(90) day periods as applicable, described therein, or (2) a Permitted Leasehold
Mortgagee satisfied the requirements in Section 17.1(d) of the Non-CPLV Lease
prior to the expiration of the applicable period, but did not cure a default
that is required to be so cured by such Permitted Leasehold Mortgagee and such
Permitted Leasehold Mortgagee discontinued efforts to cure the applicable
default(s) thereby failing to satisfy the conditions for extending the
termination date as provided in Section 17.1(e) of the Non-CPLV Lease or
otherwise failed at any time to satisfy the conditions for extending the
termination date as provided in Section 17.1(e)(i) of the Non-CPLV Lease; or

(b) Both (1) the Non-CPLV Lease is rejected in any bankruptcy, insolvency or
dissolution proceeding or is terminated by Landlord following a Tenant Event of
Default (as defined in the Non-CPLV Lease) and (2) no Permitted Leasehold
Mortgagee has acted in accordance with Section 17.1(f) of the Non-CPLV Lease to
obtain a New Lease (as defined in the Non-CPLV Lease) prior to the expiration of
the period described therein.

“Non-CPLV Lease Obligations” means Tenant’s obligations under the Non-CPLV
Lease, including, without limitation, Tenant’s obligation to pay Rent and all
other sums due thereunder, including all Post-Petition Interest, whether or not
any of such obligations are allowed or allowable under the Bankruptcy Law or in
any Insolvency or Liquidation Proceeding.

 

12



--------------------------------------------------------------------------------

“Non-CPLV Lease Reserve Account Collateral” means any funds, cash, cash
equivalents or investment property (including any deposit accounts or securities
accounts holding such items or to which such items are credited) pledged by
Tenant to Landlord pursuant to the Non-CPLV Lease, including any “Eligible
Accounts” holding “Alteration Security”, any “Alteration Security”, any “Cap Ex
Reserve”, any “Cap Ex Reserve Funds”, any “Fee Mortgage Reserve Accounts” and
any funds held in any “Fee Mortgagee Reserve Accounts” (each as defined in the
Non-CPLV Lease as in effect on the date hereof).

“Non-CPLV Lease Termination Conditions” means that both (x) the Non-CPLV Lease
has been either (i) rejected in bankruptcy (and no Permitted Leasehold Mortgagee
(as defined in the Non-CPLV Lease) is entitled to obtain a New Lease (as defined
in the Non-CPLV Lease) in accordance with Section 17.1(f) thereof or
(ii) terminated by Landlord pursuant to Section 16.2(x) of the Non-CPLV Lease,
and (y) the Non-CPLV Lease Exercise Conditions have occurred.

“Non-CPLV MLSA” means that certain Management and Lease Support Agreement
(Non-CPLV), dated as of the date hereof, by and among Tenant, as tenant, the
Manager, the Lease Guarantor, Landlord, as landlord, and certain other parties,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, and shall include any replacement thereof entered into in
accordance with the Non-CPLV Lease and, if applicable, the then existing
Non-CPLV MLSA.

“Obligations” means all obligations of every nature of Tenant from time to time
owed to Landlord, the Tenant Financing Claimholders or any of them or their
respective Affiliates, in each case, under the Non-CPLV Lease Documents, the
Tenant Financing Documents, any Hedge Agreements or any Bank Product
Obligations, whether for principal, interest, payments for early termination,
fees, expenses, indemnification or otherwise and all guarantees of any of the
foregoing and including any interest, rent and fees that accrue after the
commencement by or against any Person of any proceeding under any Bankruptcy Law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Permitted Non-CPLV Lease Reserve Account Collateral Application” means any
application of Non-CPLV Lease Reserve Account Collateral in accordance with the
terms of the Non-CPLV Lease.

“Pledged Collateral” has the meaning set forth in Section 5.3.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Non-CPLV Lease Documents or the Tenant Financing Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

 

13



--------------------------------------------------------------------------------

“Recovery” has the meaning set forth in Section 6.4.

“Related Property” shall mean (i) all of Tenant’s Pledged Property (as defined
in the Non-CPLV Lease) that is not subject to a valid, perfected, first priority
lien in favor of Landlord, (ii) any and all gaming licenses and other licenses
necessary for or used in connection with the operation of the Leased Properties
and the operations and businesses related thereto, and (iii) all Equity
Interests (whether shares of stock, limited liability company interests or
otherwise) of any Person that holds, owns or otherwise is the beneficiary or
beneficial owner of any such gaming licenses or other licenses, but specifically
excluding any cash (other than cash (including all cage cash) located on-site at
the Leased Properties), securities or investments.

“Series” means, (x) with respect to Tenant Financing Debt, all Tenant Financing
Debt represented by the same Tenant Financing Collateral Agent acting in the
same capacity and (y) with respect to Tenant Financing Obligations, all such
obligations secured by the same Tenant Financing Collateral Documents.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement.

“Tenant” has the meaning set forth in the Preamble to this Agreement.

“Tenant Financing Claimholders” means the Credit Agreement Claimholders and any
Additional Tenant Financing Claimholders.

“Tenant Financing Collateral” means any “Collateral,” “Pledged Collateral” or
similar term as defined in any Tenant Financing Document or any other assets
with respect to which a Lien is granted, purported to be granted or required to
be granted pursuant to a Tenant Financing Document as security for any Tenant
Financing Obligations and shall include any property or assets subject to
replacement Liens or adequate protection Liens in favor of any Tenant Financing
Claimholder, provided such replacement Liens or adequate protection Liens, as
the case may be, are subject to the provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

“Tenant Financing Collateral Agent” means (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Claimholders, the Credit Agreement
Collateral Agent and (ii) in the case of any Additional Tenant Financing
Obligations and the Additional Tenant Financing Claimholders in respect thereof,
the Person serving as collateral agent (or the equivalent) for such Additional
Tenant Financing Obligations and that is named as the Tenant Financing
Collateral Agent in respect of such Additional Tenant Financing Obligations in
the applicable Joinder Agreement (each, in the case of this clause (ii),
together with its successors and assigns in such capacity, an “Additional Tenant
Financing Collateral Agent”).

“Tenant Financing Collateral Documents” means the Credit Agreement Collateral
Documents, the “Security Documents” or “Collateral Documents” (as defined in the
applicable Tenant Financing Documents) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Tenant Financing
Obligations or pursuant to which any such Lien is perfected and shall also
include any other intercreditor agreement among Tenant Financing Collateral
Agents.

“Tenant Financing Debt” means the Credit Agreement Debt and any Additional
Tenant Financing Debt.

“Tenant Financing Documents” means the Credit Agreement Loan Documents and any
Additional Tenant Financing Loan Documents.

“Tenant Financing Enforcement Action” means any Enforcement Action taken by any
Credit Agreement Collateral Agent or any Credit Agreement Claimholder pursuant
to any Tenant Financing Documents.

“Tenant Financing Leasehold Mortgage” means the Credit Agreement Leasehold
Mortgage and any other leasehold mortgage or other document or instrument under
which any Lien on real property leased by Tenant under the Non-CPLV Lease is
granted to secure any Tenant Financing Obligations or under which rights or
remedies with respect to any such Liens are governed.

“Tenant Financing Obligations” means all Credit Agreement Obligations and any
Additional Tenant Financing Obligations.

“Tenant Financing Permitted Action” means any action taken pursuant to and in
accordance with the terms of (i) Section 17.1(f) of the Non-CPLV Lease to obtain
a New Lease (as defined in the Non-CPLV Lease), or (ii) Section 17.1(d) of the
Non-CPLV Lease, Section 17.1(e) of the Non-CPLV Lease and/or Section 22 of the
Non-CPLV Lease to transfer Tenant’s Leasehold Estate to a Replacement Tenant,
provided that in each case any such action is taken in accordance with the
Non-CPLV Lease by a Tenant Financing Collateral Agent that is a Permitted
Leasehold Mortgagee.

 

15



--------------------------------------------------------------------------------

“Tenant Financing Recovery” has the meaning set forth in Section 6.4.

“Tenant Financing Separate Collateral” means all Tenant Financing Collateral
that does not constitute Non-CPLV Lease Collateral.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Non-CPLV Lease Collateral.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference herein to any agreement, instrument or other
document, shall be construed as referring to such agreement, instrument or other
document, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns from time to time;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Acknowledgements; Lien Priorities.

2.1 Non-CPLV Lease Acknowledgement. Each Tenant Financing Collateral Agent, for
itself and on behalf of each other Tenant Financing Claimholder represented by
it, Landlord, Tenant and Landlord Financing Lender hereby agrees that:

(a) (i) the Credit Agreement Leasehold Mortgage (as in effect on the date
hereof) constitutes a Permitted Leasehold Mortgage (as defined in the Non-CPLV
Lease) for all purposes under the Non-CPLV Lease and (ii) the Credit

 

16



--------------------------------------------------------------------------------

Agreement Collateral Agent as in existence on the date hereof (on behalf of the
Credit Agreement Claimholders) constitutes a Permitted Leasehold Mortgagee (as
defined in the Non-CPLV Lease) for all purposes under the Non-CPLV Lease, with
respect to Tenant’s initial financing under the Credit Agreement as in effect on
the date of this Agreement and shall be entitled to exercise and enforce all
rights and benefits of a Permitted Leasehold Mortgagee under the Non-CPLV Lease
(subject to the terms and provisions of this Agreement) so long as it is a
Permitted Leasehold Mortgagee as of the date of such exercise. Landlord hereby
acknowledges (A) its receipt and the sufficiency of all notices and documents
required to be delivered by Tenant to Landlord with respect thereto pursuant to
Section 17.1(b) of the Non-CPLV Lease and (B) any Tenant Financing Claimholder
or any other Person who acquires any portion of Tenant’s interest in the Leased
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure or any successor owner of the Leased Property shall be bound by
all obligations of Tenant hereunder and the other terms and conditions hereof
applicable to Tenant and the terms and conditions of the Non-CPLV Lease (and,
concurrently with such acquisition, Tenant Financing Claimholder shall, or shall
cause such other Person to, become party to this Agreement as Tenant by
executing the joinder attached hereto) (for the avoidance of doubt, the
obligations under this clause (B) shall be applicable regardless of whether
Landlord Financing Lender sends the notice referred to in clause (A) above);

(b) (i) each Landlord Financing Fee Mortgage constitutes a Fee Mortgage (as
defined in the Non-CPLV Lease) for all purposes under the Non-CPLV Lease,
(ii) the Landlord Financing Documents executed on the date hereof constitute Fee
Mortgage Documents for all purposes under the Non-CPLV Lease,, and (iii) each
Landlord Financing Lender constitutes a Fee Mortgagee (as defined in the
Non-CPLV Lease) for all purposes under the Non-CPLV Lease, and shall be entitled
to exercise and enforce all rights and benefits of a Fee Mortgagee under the
Non-CPLV Lease and any and all other rights and benefits it may have pursuant to
contract, at law or in equity to the extent not limited by the Non-CPLV Lease;
and

(c) (i) Landlord has collaterally assigned to each Landlord Financing Lender its
security interest in the Non-CPLV Lease Collateral granted by Tenant to Landlord
under the Non-CPLV Lease in order to secure the Landlord Financing Obligations,
(ii) prior to the Discharge of Landlord Financing Obligations, upon written
notice to the other parties hereto, Landlord Credit Lender and Landlord Note
Lender, as applicable, shall be entitled to exercise and enforce all rights and
benefits of Landlord hereunder to the extent Landlord Credit Lender and/or
Landlord Note Lender has rights to do so under such Landlord Financing Fee
Mortgage or pursuant to contract, at law or in equity, provided that such
Landlord Financing Lender agrees to be bound by all of the obligations of
Landlord hereunder and the other terms and conditions hereof applicable to
Landlord and the terms and conditions of the Non-CPLV Lease (and each of the
other parties hereto may accept any such exercise and enforcement by such
Landlord Financing Lender as if it had been made by Landlord without subjecting

 

17



--------------------------------------------------------------------------------

itself to any liability for doing so) and (iii) any Landlord Financing Lender or
any other Person who acquires any portion of Landlord’s interest in the Leased
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure or any successor owner of the Leased Property shall be bound by
all obligations of Landlord hereunder and the other terms and conditions hereof
applicable to Landlord and the terms and conditions of the Non-CPLV Lease (and,
concurrently with such acquisition, such Landlord Financing Lender shall, or
shall cause such other Person to, become party to this Agreement as Landlord by
executing a joinder hereto in form and substance reasonably satisfactory to the
Tenant Financing Collateral Agents) (for the avoidance of doubt, the obligations
under this clause (iii) shall be applicable regardless of whether any Landlord
Financing Lender sends the notice referred to in clause (ii) above).
Notwithstanding anything to the contrary herein or in any Landlord Financing
Document, any Enforcement Action or other action by, or on behalf of or for the
benefit of, Landlord Financing Lender with respect to the Non-CPLV Lease
Collateral shall be subject to the terms and conditions of this Agreement and
the Non-CPLV Lease that would be applicable to such Enforcement Action or other
action if it was taken by Landlord.

2.2 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Tenant Financing
Obligations granted on the Non-CPLV Lease Collateral or of any Liens securing
the Non-CPLV Lease Obligations granted on the Non-CPLV Lease Collateral and
notwithstanding any provision of the UCC or any other applicable law or the
Tenant Financing Documents or any defect or deficiencies in, or failure to
perfect or lapse in perfection of, or avoidance as a fraudulent conveyance or
otherwise of, the Liens on the Non-CPLV Lease Collateral securing the Non-CPLV
Lease Obligations, the subordination of such Liens to any other Liens, or any
other circumstance whatsoever, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against Tenant, each Tenant Financing
Collateral Agent, for itself and on behalf of each other Tenant Financing
Claimholder represented by it, hereby agrees that:

(a) any Lien on the Non-CPLV Lease Collateral securing any Non-CPLV Lease
Obligations now or hereafter held by or on behalf of Landlord or any agent or
trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, and regardless of whether
or when such Lien is perfected, shall be senior and prior to any Lien on the
Non-CPLV Lease Collateral securing any Tenant Financing Obligations, subject to,
and in accordance with, the terms of this Agreement; and

(b) any Lien on the Non-CPLV Lease Collateral securing any Tenant Financing
Obligations now or hereafter held by or on behalf of any Tenant Financing
Collateral Agent, any Tenant Financing Claimholders or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, and regardless of whether or when
such Lien is perfected, shall be junior and subordinate to all Liens on the
Non-CPLV Lease Collateral securing any Non-CPLV Lease Obligations, subject to,
and in accordance with, the terms of this Agreement.

 

18



--------------------------------------------------------------------------------

2.3 Prohibition on Contesting Liens. Each Tenant Financing Collateral Agent, for
itself and on behalf of each other Tenant Financing Claimholder represented by
it, and Landlord and each Landlord Financing Lender agrees that it will not (and
hereby waives any right to) directly or indirectly contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity, perfection, extent or enforceability of a
Lien held, or purported to be held, by or on behalf of Landlord in the Non-CPLV
Lease Collateral or by or on behalf of any of the Tenant Financing Claimholders
in the Tenant Financing Collateral, as the case may be, or the amount, nature or
extent of the Non-CPLV Lease Obligations or Tenant Financing Obligations or the
provisions of this Agreement; provided, that nothing in this Agreement shall be
construed to prevent or impair the rights of Landlord or any Tenant Financing
Collateral Agent to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Non-CPLV Lease
Obligations as provided in Section 2.2 and Section 3.1.

 

19



--------------------------------------------------------------------------------

2.4 Tenant Financing Separate Collateral. (a) Notwithstanding anything to the
contrary set forth in this Agreement, no Tenant Financing Collateral Agent and
no Tenant Financing Claimholder shall take any Enforcement Action in respect of
any or all of the Non-CPLV Lease Collateral or any or all of the Related
Property, except in each case in connection with a Tenant Financing Permitted
Action, and provided that any such Enforcement Action is taken with respect to
substantially all of the Non-CPLV Lease Collateral and, solely to the extent
that such Tenant Financing Collateral Agent is reasonably capable of causing
such property to be so transferred, the Related Property. Except with respect to
Related Property, (i) Landlord (and each Landlord Financing Lender) shall not
have any claims in or rights with respect to, and shall not be entitled to any
benefit of, any Liens on any Tenant Financing Separate Collateral securing any
Tenant Financing Obligations, and (ii) nothing in this Agreement shall govern,
apply to, or create any restrictions or limitations with respect to the Liens of
the Tenant Financing Claimholders in the Tenant Financing Separate Collateral
(other than the Related Property), it being understood and agreed that the
Tenant Financing Claimholders may hold, exercise remedies in respect of, and
otherwise deal with the Tenant Financing Separate Collateral (other than the
Related Property) in any manner whatsoever (subject to the terms of the Tenant
Financing Documents and, in the case of the Tenant Financing Leasehold Mortgage,
the terms of the Non-CPLV Lease) and without any restriction imposed by this
Agreement and neither Landlord nor any Landlord Financing Lender shall have any
right to object to any action taken (or not taken) or any enforcement action or
other exercise of remedies by the Tenant Financing Claimholders in respect of
Tenant Financing Separate Collateral (other than the Related Property). Without
limiting the generality of the foregoing, each of the Tenant Financing
Collateral Agents and other Tenant Financing Claimholders shall have no
obligation to segregate, hold in trust or pay over to Landlord any Tenant
Financing Separate Collateral or any proceeds thereof.

(b) Notwithstanding anything to the contrary set forth in this Agreement,
Landlord Financing Lenders shall not take any Enforcement Action in respect of
any or all of the Non-CPLV Lease Collateral, except subject to the terms
hereunder. Nothing in this Agreement shall govern, apply to, or create any
restrictions or limitations with respect to the Liens of the Landlord Financing
Lenders in the Landlord Financing Collateral (including the Non-CPLV Lease
Collateral), it being understood and agreed that the Landlord Financing Lenders
may hold, exercise remedies in respect of, and otherwise deal with the Landlord
Financing Collateral (except that the Non-CPLV Lease Collateral shall be subject
to the terms hereunder) in any manner whatsoever (subject to the terms of the
Loan Documents (as defined in the Landlord Financing Fee Mortgage)) and without
any restriction imposed by this Agreement and neither Tenant nor any Tenant
Financing Claimholder shall have any right to object to any action taken (or not
taken) or any enforcement action or other exercise of remedies by the Landlord
Financing Lender in respect of Landlord Financing Collateral (except that the
Non-CPLV Lease Collateral shall be subject to the terms hereunder). Without
limiting the generality of the foregoing, the Landlord Financing Lenders shall
have no obligation to segregate, hold in trust or pay over to any party
hereunder, any Landlord Financing Collateral or any proceeds thereof.

 

20



--------------------------------------------------------------------------------

2.5 Perfection of Liens. Except for the arrangements contemplated by Section 5.3
and subject to the terms and provisions thereof, Landlord shall not be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Non-CPLV Lease Collateral for the benefit of the Tenant Financing
Collateral Agents or the Tenant Financing Claimholders. This Agreement shall not
impose on Landlord, the any Landlord Financing Lender, the Tenant Financing
Collateral Agents, the Tenant Financing Claimholders or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any
Non-CPLV Lease Collateral which would conflict with prior-perfected claims
therein in favor of any other Person or any order or decree of any court or
Governmental Authority or any applicable law.

2.6 Nature of Non-CPLV Lease Obligations. Landlord acknowledges that the terms
of the Tenant Financing Documents and the Tenant Financing Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the Tenant Financing Obligations may be increased or replaced, in each event,
without notice to or consent by Landlord (except as set forth in the Non-CPLV
Lease) and without affecting the provisions hereof. None of the provisions of
this Agreement shall be altered or otherwise affected by any amendment,
modification, extension, repayment, increase or replacement of either the Tenant
Financing Obligations, Landlord Financing Obligations or the Non-CPLV Lease
Obligations, or any portion thereof.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Subject to Section 3.1(c) of this Agreement and Section 6.3(d) of the
Non-CPLV Lease, unless and until the earlier of (x) the Discharge of Tenant
Financing Obligations has occurred or (y) the Non-CPLV Lease Exercise Conditions
have occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against Tenant, Landlord:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies (other than a
Permitted Non-CPLV Lease Reserve Account Collateral Application) with respect to
the Non-CPLV Lease Collateral; provided that any exercise by Landlord prior to
the Non-CPLV Lease Termination Conditions shall be subject to the limitations in
the Non-CPLV Lease and Landlord may not complete any foreclosure prior to the
satisfaction of the Non-CPLV Lease Termination Conditions;

(2) except as set forth in Section 2.4 or 3.1(e), will not contest, protest,
object to or take any other action that would hinder any foreclosure proceeding
or action brought by any Tenant Financing Collateral Agent or any other Tenant
Financing Claimholder or any other exercise by any Tenant Financing Collateral
Agent or any other Tenant Financing Claimholder of any rights and remedies
relating to the Non-CPLV Lease Collateral under the Tenant Financing Documents
or

 

21



--------------------------------------------------------------------------------

otherwise (including any Enforcement Action initiated by or supported by any
Tenant Financing Collateral Agent or any Tenant Financing Claimholder), provided
that such Enforcement Action, foreclosure proceeding, action or other exercise
of rights and remedies is in accordance with the provisions of the Non-CPLV
Lease and this Agreement; and

(3) will not bid for or purchase Non-CPLV Lease Collateral at any public,
private or judicial foreclosure upon such Non-CPLV Lease Collateral initiated by
any Tenant Financing Collateral Agent or any other Tenant Financing Claimholder,
or any sale of Non-CPLV Lease Collateral during an Insolvency or Liquidation
Proceeding, in each case in connection with a Tenant Financing Permitted Action.

(b) Subject to Section 2.4, Section 3.1 and Section 6 of this Agreement, until
the Discharge of Tenant Financing Obligations has occurred, so long as the
Non-CPLV Lease Exercise Conditions have not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against Tenant,
the Tenant Financing Collateral Agents and the other Tenant Financing
Claimholders shall have the exclusive right to commence and maintain an
Enforcement Action (but excluding any Permitted Non-CPLV Lease Reserve Account
Collateral Application) and make determinations regarding the release,
disposition or restrictions with respect to the Non-CPLV Lease Collateral
without any consultation with or the consent of Landlord; provided that (A) with
respect to any Non-CPLV Lease Collateral and any Related Property, such
Enforcement Action is a Tenant Financing Permitted Action and provided any
acquirer of such Non-CPLV Lease Collateral and such Related Property expressly
agrees in writing for the benefit of Landlord that such Non-CPLV Lease
Collateral and such Related Property that is transferred will be made available
to the new tenant of the Leased Premises and will be utilized on the Tenant’s
Leasehold Estate in connection with a New Lease or any transfer of Tenant’s
Leasehold Estate to a Replacement Tenant under Section 17.1(e) and 22 of the
Non-CPLV Lease (but subject in each case to Section 6 of the Non-CPLV Lease) and
(B) notwithstanding any such Enforcement Action or other exercise of any such
right or remedy, the Non-CPLV Lease Collateral shall remain subject to the
continuing first priority lien of Landlord (which has been collaterally assigned
to the Landlord Financing Lenders) and the Tenant Collateral Agent or its
designee or assignee so acquiring the Non-CPLV Lease Collateral (whether in
connection with any credit bid, Enforcement Action or otherwise) shall expressly
acknowledge in writing that it is acquiring the Non-CPLV Lease Collateral
subject to the first priority Lien of Landlord (which has been collaterally
assigned to Landlord Financing Lenders). It is the express intention of all the
parties hereto that the Non-CPLV Lease Collateral remain subject to the Non-CPLV
Lease (or any New Lease entered into in accordance with Section 17.1(f) of the
Non-CPLV Lease), including after the exercise of any rights and remedies by any
Tenant Financing Collateral Agent and/or any other Tenant Financing Claimholder.
In commencing or maintaining any Enforcement Action or

 

22



--------------------------------------------------------------------------------

otherwise exercising rights and remedies with respect to the Non-CPLV Lease
Collateral, the Tenant Financing Collateral Agents and the other Tenant
Financing Claimholders may enforce the provisions of the Tenant Financing
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion in compliance
with any applicable law and without consultation with Landlord, subject in all
respects to the provisions of this Agreement.

(c) Notwithstanding the foregoing, prior to the Discharge of Tenant Financing
Obligations or the occurrence of the Non-CPLV Lease Termination Conditions,
Landlord may:

(1) Subject to Section 6 hereof, take any and all actions and enforce any rights
available to a secured creditor with respect to the Non-CPLV Lease Collateral in
any Insolvency or Liquidation Proceeding; provided that so long as any Tenant
Financing Collateral Agent or any Tenant Financing Claimholder is pursuing a
Tenant Financing Permitted Action, Landlord shall not take any action intended
to frustrate such action and provided further than Landlord may not complete any
foreclosure prior to the satisfaction of the Non-CPLV Lease Termination
Conditions;

(2) file a claim or statement of interest with respect to the Non-CPLV Lease
Obligations in any Insolvency or Liquidation Proceeding;

(3) take any action in order to create or perfect or, so long as not adverse to
the rights of any Tenant Financing Collateral Agent or other Tenant Financing
Claimholders hereunder, preserve or protect, its Lien on the Non-CPLV Lease
Collateral;

(4) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims or Liens of
Landlord, including any claims secured by the Non-CPLV Lease Collateral, if any,
in each case in a manner that is not prohibited by, or inconsistent with, this
Agreement;

(5) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions,
in each case, in a manner that is not prohibited by, or inconsistent with, this
Agreement, with respect to the Non-CPLV Lease Obligations and the Non-CPLV Lease
Collateral; provided that no filing of any claim or vote, or pleading related to
such claim or vote, to accept or reject a disclosure statement, plan of
reorganization, arrangement, compromise or liquidation, or any other document,
agreement or proposal similar to the foregoing by Landlord may be inconsistent
with the provisions of this Agreement;

 

23



--------------------------------------------------------------------------------

(6) subject to the limitations in the Non-CPLV Lease, commence an Enforcement
Action with respect to the Non-CPLV Lease Collateral; provided that Landlord
shall not (i) complete any such Enforcement Action which results, or allow any
such Enforcement Action to result, in a sale, lease, exchange, transfer or other
disposition of Non-CPLV Lease Collateral, in each case, prior to the occurrence
of the Non-CPLV Lease Termination Conditions or (ii) commence any such
Enforcement Action prior to the occurrence of Non-CPLV Lease Termination
Conditions that would, or allow any such Enforcement Action to progress to a
point at which it would be inconsistent with the terms of this Agreement, it
being acknowledged that any Enforcement Action by Landlord (whether such
Enforcement Action is commenced before or after the occurrence of the Non-CPLV
Lease Exercise Conditions) undertaken on or after the occurrence of the Non-CPLV
Lease Termination Conditions shall be permitted in accordance with Section 3.2;

(7) exercise any of its rights or remedies with respect to the Non-CPLV Lease
Collateral after the occurrence of the Non-CPLV Lease Termination Conditions;

(8) exercise any and all its rights and remedies in its capacity as “landlord”
under the Non-CPLV Lease other than to institute Enforcement Actions that are
expressly prohibited, restricted or otherwise limited by this Agreement or the
Non-CPLV Lease; and

(9) take any action pursuant to and in accordance with Section 6.3(d) of the
Non-CPLV Lease.

Landlord agrees that it will not take or receive any Non-CPLV Lease Collateral
or any proceeds of Non-CPLV Lease Collateral in connection with the exercise of
any right or remedy (including set-off and recoupment) with respect to any
Non-CPLV Lease Collateral in its capacity as a creditor, except to the extent
that the Non-CPLV Lease Termination Conditions have occurred. Without limiting
the generality of the foregoing, unless and until the Non-CPLV Lease Termination
Conditions have occurred, except as expressly provided in Section 3.1(a) or this
Section 3.1(c) or any other provision of this Agreement, the sole right of
Landlord with respect to the Non-CPLV Lease Collateral is to hold a Lien on the
Collateral pursuant to the Non-CPLV Lease Collateral Documents for the period
and to the extent granted therein.

(d) Except as specifically prohibited by or limited by this Agreement, Landlord
may exercise rights and remedies in its capacity as landlord under the Non-CPLV
Lease against Tenant in accordance with the terms of the Non-CPLV Lease
Documents and applicable law (it being understood and agreed that this agreement
is intended to allocate rights, benefits and obligations as between Landlord and
Tenant Financing Claimholders and that as between Landlord and Tenant nothing in
this Agreement is intended to give either any greater rights and remedies
against the other than as set forth in the Non-CPLV

 

24



--------------------------------------------------------------------------------

Lease or to permit either to exercise such rights and remedies at a time or in a
manner inconsistent with the Non-CPLV Lease); provided that in the event that
Landlord becomes a judgment Lien creditor in respect of Non-CPLV Lease
Collateral as a result of its enforcement of its rights as landlord under the
Non-CPLV Lease, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Tenant Financing
Obligations) in the same manner as the other Liens securing the Non-CPLV Lease
Obligations are subject to this Agreement.

(e) Nothing in this Agreement shall prohibit the receipt by Landlord of the
required payments of Rent and other amounts owed in respect of the Non-CPLV
Lease Obligations so long as such receipt is not the direct or indirect result
of the exercise by Landlord of rights or remedies as a secured creditor against
the Non-CPLV Lease Collateral (including set-off and recoupment) or enforcement
in contravention of this Agreement of any Lien held by Landlord or as a result
of any other violation by Landlord of the express terms of this Agreement.
Except as provided herein in respect of Related Property, nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies that any
Tenant Financing Collateral Agent or any other Tenant Financing Claimholder may
have with respect to the Tenant Financing Separate Collateral.

3.2 Exercise of Remedies after Occurrence of Non-CPLV Lease Exercise Conditions.

(a) From and after the occurrence of the Non-CPLV Lease Exercise Conditions,
until the Discharge of Non-CPLV Lease Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against
Tenant, as between Tenant Financing Claimholders and Landlord, Landlord shall
have the exclusive right to commence and maintain an Enforcement Action or
otherwise enforce rights, exercise remedies (including set-off, recoupment and
the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Non-CPLV Lease
Collateral without any consultation with or the consent of the Tenant Financing
Claimholders and any Enforcement Action with respect to Non-CPLV Lease
Collateral then undertaken by any Tenant Financing Collateral Agent shall
thereupon immediately cease; provided, that as between Landlord and Tenant the
limitations in the Non-CPLV Lease shall govern and control. In commencing or
maintaining any Enforcement Action or otherwise exercising rights and remedies
with respect to the Non-CPLV Lease Collateral, Landlord may enforce the
provisions of the Non-CPLV Lease Documents and exercise remedies thereunder, all
in such order and in such manner as it may determine in the exercise of its sole
discretion in compliance with any applicable law and the terms of the Non-CPLV
Lease Documents and without consultation with the Tenant Financing Claimholders.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Non-CPLV Lease Collateral upon foreclosure,
to incur expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.

 

25



--------------------------------------------------------------------------------

(b) From and after the occurrence of the Non-CPLV Lease Exercise Conditions,
until the Discharge of Non-CPLV Lease Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against
Tenant, the Tenant Financing Collateral Agents and the Tenant Financing
Claimholders:

(1) will not commence, maintain or continue, or seek to commence, maintain or
continue, any Enforcement Action or otherwise exercise any rights or remedies
with respect to the Non-CPLV Lease Collateral; and

(2) will not contest, protest, object to or take any other action that would
hinder any foreclosure proceeding or action brought by Landlord or any other
exercise by Landlord of any rights and remedies relating to the Non-CPLV Lease
Collateral under the Non-CPLV Lease Documents or otherwise (including any
Enforcement Action initiated by or supported by Landlord),

and it is hereby acknowledged and agreed that Landlord may apply any proceeds of
any exercise of rights and remedies with respect to the Non-CPLV Lease
Collateral received by it against the Non-CPLV Lease Obligations regardless of
the lien priorities set forth herein, and the Tenant Financing Claimholders
hereby waive any right to such proceeds.

(c) Notwithstanding the foregoing, from and after the occurrence of the Non-CPLV
Lease Exercise Conditions and prior to the Discharge of Non-CPLV Lease
Obligations, any Tenant Financing Collateral Agent and any other Tenant
Financing Claimholder may:

(1) file a claim or statement of interest with respect to the Tenant Financing
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against Tenant;

(2) take any action not adverse to the rights of Landlord hereunder, in order to
create, perfect, preserve or protect its Lien on the Non-CPLV Lease Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Tenant
Financing Claimholders, including any claims secured by the Non-CPLV Lease
Collateral, if any, in each case in a manner that is not prohibited by, or
inconsistent with, this Agreement;

 

26



--------------------------------------------------------------------------------

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case in a manner that is not prohibited by, or inconsistent
with, this Agreement, with respect to the Tenant Financing Obligations and the
Non-CPLV Lease Collateral; provided that no filing of any claim or vote, or
pleading related to such claim or vote, to accept or reject a disclosure
statement, plan of reorganization, arrangement, compromise or liquidation, or
any other document, agreement or proposal similar to the foregoing by any Tenant
Financing Collateral Agent or any other Tenant Financing Claimholder may be
inconsistent with the provisions of this Agreement;

(5) except to the extent that such actions would adversely impact the right of
Tenant, or any Replacement Tenant, to make full use of such property in the
operation of the Leased Properties, bid for or purchase Non-CPLV Lease
Collateral at any public, private or judicial foreclosure upon such Non-CPLV
Lease Collateral initiated by any Landlord, or at any sale of Non-CPLV Lease
Collateral during an Insolvency or Liquidation Proceeding; and

(6) subject in all respects to Section 2.4 as to the Related Property, exercise
any rights and remedies against any Tenant Financing Separate Collateral.

Each Tenant Financing Collateral Agent, on behalf of itself and each other
Tenant Financing Claimholder represented by it, agrees that, from and after the
occurrence of the Non-CPLV Lease Exercise Conditions, it will not take or
receive any Non-CPLV Lease Collateral or any proceeds of Non-CPLV Lease
Collateral resulting from the exercise of any right or remedy (including set-off
and recoupment) with respect to any Non-CPLV Lease Collateral, unless and until
the Discharge of Non-CPLV Lease Obligations has occurred. Without limiting the
generality of the foregoing, from and after the occurrence of the Non-CPLV Lease
Exercise Conditions, unless and until the Discharge of Non-CPLV Lease
Obligations has occurred, except as expressly provided in Section 6.4 and this
Section 3.2(c), the sole right of the Tenant Financing Collateral Agents and the
other Tenant Financing Claimholders with respect to the Non-CPLV Lease
Collateral is to hold and maintain a Lien on the Collateral pursuant to the
Tenant Financing Collateral Documents for the period and to the extent granted
therein.

(d) Solely to the extent not inconsistent with this Agreement, the Tenant
Financing Collateral Agents and other Tenant Financing Claimholders may exercise
rights and remedies as unsecured creditors against Tenant in accordance with the
terms of the Tenant Financing Documents and applicable law; provided that (i) in
the event that any Tenant Financing Claimholder becomes a judgment Lien creditor
in respect of Non-CPLV Lease Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Tenant Financing
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Non-CPLV Lease Obligations) in
the same manner as the other Liens securing the Tenant Financing Obligations are
subject to this Agreement.

 

27



--------------------------------------------------------------------------------

(e) Nothing in this Agreement shall prohibit the receipt by any Tenant Financing
Collateral Agent or other Tenant Financing Claimholder of the required payments
of principal, interest and other amounts owed in respect of the Tenant Financing
Obligations so long as such receipt is not the direct or indirect result of the
exercise by any Tenant Financing Collateral Agent or any other Tenant Financing
Claimholder of rights or remedies as a secured creditor with respect to the
Non-CPLV Lease Collateral (including set-off and recoupment) in contravention of
this Agreement or enforcement in contravention of this Agreement of any Lien on
the Non-CPLV Lease Collateral held by any of them or as a result of any other
violation by any Tenant Financing Collateral Agent or any other Tenant Financing
Claimholder of the terms of this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by any Landlord
Financing Lender of the required payments of principal, interest and other
amounts owed in respect of the Landlord Financing Obligations in accordance with
the Landlord Financing Documents so long as such receipt is not the direct or
indirect result of the exercise by any Landlord Financing Lender of rights or
remedies as a secured creditor with respect to the Non-CPLV Lease Collateral
(including set off and recoupment) in contravention of this Agreement or
enforcement in contravention of this Agreement of any Lien on the Non-CPLV Lease
Collateral held by any of them or as a result of any other violation by any
Landlord Financing Lender of the terms of this Agreement.

(g) Nothing in this Agreement shall prohibit the receipt by Landlord of the
required payments of principal, interest and other amounts owed in respect of
the Non-CLPV Lease Obligations so long as such receipt is not the direct or
indirect result of the exercise by Landlord of rights or remedies as a secured
creditor with respect to the Non-CPLV Lease Collateral (including set off and
recoupment) in contravention of this Agreement or enforcement in contravention
of this Agreement of any Lien on the Non-CPLV Lease Collateral held by any of
them or as a result of any other violation by Landlord of the terms of this
Agreement and so long as the Landlord has acted in accordance with the Lease and
the Non-CPLV Lease Documents.

3.3 Actions Upon Breach; Specific Performance. The parties hereto acknowledge
and agree that if any Tenant Financing Claimholder or Landlord in any way takes,
attempts to or threatens to take any action in contravention of the terms of the
Agreement (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), (i) Landlord’s damages or the Tenant Financing
Claimholders’ damages, as applicable, from such actions may at that time be
difficult to ascertain and may be irreparable, and (ii) each Tenant Financing
Claimholder or Landlord, as applicable, waives any defense that Landlord or the
Tenant Financing Claimholders, as applicable, cannot demonstrate damage and/or
be made whole by the awarding of damages. Each of Landlord and any Tenant
Financing Collateral Agent may demand

 

28



--------------------------------------------------------------------------------

injunctive relief and/or specific performance of this Agreement. Landlord and
each Tenant Financing Collateral Agent, on behalf of itself and each other
Tenant Financing Claimholder represented by it, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of injunctive relief and/or specific
performance in any action which may be brought by Landlord or any Tenant
Financing Collateral Agent or other Tenant Financing Claimholders, as the case
may be. No provision of this Agreement shall constitute or be deemed to
constitute a waiver by Landlord or any Tenant Financing Collateral Agent on
behalf of itself and each other Tenant Financing Claimholder represented by it
of any right to seek damages from any Person in connection with any breach or
alleged breach of this Agreement.

SECTION 4. Payments.

4.1 Application of Proceeds.

(a) So long as the Discharge of Tenant Financing Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against Tenant, unless the Non-CPLV Lease Exercise Conditions have occurred,
upon the entry and consummation of (i) any New Lease pursuant to and in
accordance with Section 17.1(f) of the Non-CPLV Lease, or (ii) any transfer of
Tenant’s Leasehold Estate to a Replacement Tenant pursuant to and in accordance
with Section 17.1(d) of the Non-CPLV Lease, Section 17.1(e) of the Non-CPLV
Lease and/or Section 22 of the Non-CPLV Lease, in each case in a manner
consistent with this Agreement, any proceeds from such transaction received by
the Tenant Financing Collateral Agents and the other Tenant Financing
Claimholders shall be applied by the applicable Tenant Financing Collateral
Agent to the Tenant Financing Obligations in such order as specified in the
relevant Tenant Financing Documents; provided that any Non-CPLV Lease Collateral
(but not the proceeds thereof) and, solely to the extent that such Tenant
Financing Collateral Agent is reasonably capable of causing such property to be
so transferred, the Related Property shall be transferred by the applicable
Tenant Financing Collateral Agent to the new Tenant under the Non-CPLV Lease (or
New Lease) in accordance with the terms of Section 17.1(e) or 17.(f) of the
Non-CPLV Lease. Upon the Discharge of Tenant Financing Obligations, the
applicable Tenant Financing Collateral Agent shall deliver such proceeds of such
Non-CPLV Lease Collateral to Tenant, its successors or assigns from time to
time, or to whomever may be lawfully entitled to receive the same.

(b) From and after the earlier to occur of the Discharge of Tenant Financing
Obligations and the Non-CPLV Lease Exercise Conditions, so long as the Discharge
of Non-CPLV Lease Obligations has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against Tenant, any Non-CPLV
Lease Collateral or any proceeds thereof received in connection with any
Enforcement Action or other exercise of remedies by Landlord shall be
transferred to any new Tenant to the extent required by the Non-CPLV Lease
subject to a lien in favor of Landlord. Upon the Discharge of

 

29



--------------------------------------------------------------------------------

Non-CPLV Lease Obligations, Landlord shall, in the following order, (x) unless a
Discharge of Tenant Financing Obligations has already occurred, deliver any
remaining proceeds of Non-CPLV Lease Collateral held by it to the Designated
Tenant Financing Collateral Agent to be applied by the Tenant Financing
Collateral Agents to the Tenant Financing Obligations in such order as specified
in the Tenant Financing Documents until a Discharge of Tenant Financing
Obligations and (y) if a Discharge of Tenant Financing Obligations has already
occurred, deliver such proceeds of Non-CPLV Lease Collateral to Tenant, its
successors or assigns from time to time, or to whomever may be lawfully entitled
to receive the same.

4.2 Future Liens. Any Lien encumbering the Non-CPLV Lease Collateral received by
any Tenant Financing Collateral Agent or any other Tenant Financing Claimholder
in respect of any of the Tenant Financing Obligations in any Insolvency or
Liquidation Proceeding and (y) any Lien encumbering the Non-CPLV Lease
Collateral received by Landlord in respect of the Non-CPLV Lease Obligations in
any Insolvency or Liquidation Proceeding shall be subject to the terms of this
Agreement.

4.3 Release of Liens. Upon any sale or disposition of Non-CPLV Lease Collateral
by Landlord pursuant to an Enforcement Action not prohibited by the terms of
this Agreement that results in the release of the Lien securing the Non-CPLV
Lease Obligations, on all or any portion of any Non-CPLV Lease Collateral, the
Lien securing the Tenant Financing Obligations on such Non-CPLV Lease Collateral
shall be automatically and unconditionally released with no further consent or
action of any Person. The Tenant Financing Collateral Agent shall promptly
execute and deliver such release documents and instruments and shall take such
further actions as the Landlord shall request to evidence any release of the
Liens securing the Tenant Financing Obligations described in this Section 4.3;
provided that Landlord shall have delivered to the Tenant Financing Collateral
Agent a written request therefor and a certificate of the Landlord to the effect
that the release of such Non-CPLV Lease Collateral is in compliance with this
Agreement.

SECTION 5. Other Agreements.

5.1 Insurance

The rights of any party hereto in or with respect to insurance policies and
proceeds thereof covering the Non-CPLV Lease Collateral shall be governed by the
terms of the Non-CPLV Lease.

5.2 Intercreditor Legend.

(a) Tenant agrees that each Tenant Financing Collateral Document relating to the
Non-CPLV Lease Collateral shall include the following language (or language to
similar effect approved by Landlord):

 

30



--------------------------------------------------------------------------------

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [Collateral Agent] pursuant to this Agreement in the Non-CPLV
Lease Collateral and the exercise of any right or remedy by the [Collateral
Agent] hereunder against the Non-CPLV Lease Collateral are subject to the
provisions of the Intercreditor Agreement, dated as of [•] (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among the persons party thereto as
Landlord, as the holders of the Non-CPLV Lease Obligations, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Credit Agreement Collateral Agent, the persons party
thereto from time to time as tenants, collectively, as Tenant, each Landlord
Financing Lender and certain other persons party or that may become party
thereto from time to time. In the event of any conflict between the terms of the
Intercreditor Agreement with respect to the Non-CPLV Lease Collateral and the
Related Property and this Agreement, the terms of the Intercreditor Agreement
shall govern and control.”

(b) Landlord and Tenant agree that each Non-CPLV Lease Collateral Document shall
include the following language (or language to similar effect approved by each
Tenant Financing Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to Landlord pursuant to this Agreement in the Non-CPLV Lease Collateral]
and the exercise of any right or remedy by Landlord hereunder against the
[Non-CPLV Lease Collateral] are subject to the provisions of the Intercreditor
Agreement, dated as of [•] (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the persons party thereto as Landlord, as the holders of the
Non-CPLV Lease Obligations, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Credit
Agreement Collateral Agent, the persons party thereto from time to time as
tenants, collectively, as Tenant, each Landlord Financing Lender and certain
other persons party or that may become party thereto from time to time. In the
event of any conflict between the terms of the Intercreditor Agreement with
respect to the Non-CPLV Lease Collateral and the Related Property and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

5.3 Gratuitous Bailee/Agent for Perfection.

(a) (i) Solely with respect to any deposit accounts and securities accounts
constituting Non-CPLV Lease Collateral (the “Pledged Collateral”) under the
control (within the meaning of Section 9-104 or 9-106 of the UCC) of Landlord or
any Landlord Financing Lender, Landlord and such Landlord Financing Lender agree
to also hold control over such deposit accounts for the Tenant Financing
Collateral Agents, subject to the terms and conditions of this Section 5.3.

 

31



--------------------------------------------------------------------------------

(ii) Solely with respect to any deposit accounts and securities accounts
constituting Non-CPLV Lease Collateral (the “Pledged Collateral”) under the
control (within the meaning of Section 9-104 or 9-106 of the UCC) of any Tenant
Financing Collateral Agent or any Tenant Financing Claimholder, such Tenant
Financing Collateral Agent and such Tenant Financing Claimholder agree to also
hold control over such deposit accounts for the Landlord (or, if applicable,
each Landlord Financing Lender), subject to the terms and conditions of this
Section 5.3.

(b) Neither Landlord nor any Landlord Financing Lender shall have any obligation
whatsoever to any Tenant Financing Collateral Agent or any Tenant Financing
Claimholder to ensure that the Pledged Collateral is genuine or owned by Tenant,
to perfect the security interest of the Tenant Financing Collateral Agents or
other Tenant Financing Claimholders or to preserve rights or benefits of any
Person except as expressly set forth in this Section 5.3. The duties or
responsibilities of Landlord and each Landlord Financing Lender under this
Section 5.3 shall be limited solely to holding such deposit accounts and
securities accounts, as agent in accordance with this Section 5.3.

(c) Neither Landlord nor any Landlord Financing Lender shall have by reason of
the Non-CPLV Lease Collateral Documents, the Tenant Financing Collateral
Documents, this Agreement or any other document a fiduciary relationship in
respect of any Tenant Financing Collateral Agent or any other Tenant Financing
Claimholder and the Tenant Financing Collateral Agents and the Tenant Financing
Claimholders hereby waive and release Landlord and Landlord Financing Lender
from all claims and liabilities arising pursuant to Landlord’s role under this
Section 5.3 with respect to the Pledged Collateral. Subject to the terms of this
Agreement, it is understood and agreed that the interests of Landlord and each
Landlord Financing Lender, on the one hand, and the Tenant Financing Collateral
Agents and the Tenant Financing Claimholders on the other hand with respect to
the Non-CPLV Lease Collateral, may differ and each of Landlord and each Landlord
Financing Lender shall be fully entitled to act in its own interest without
taking into account the interests of the Tenant Financing Collateral Agents or
the Tenant Financing Claimholders except as otherwise provided in this
Agreement.

(d) Upon the Discharge of Non-CPLV Lease Obligations, Landlord or the applicable
Landlord Financing Lender (provided that such Landlord Financing Lender shall
have received a written instruction from Tenant and Landlord instructing it to
do so), as applicable, shall, deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (which endorsement
shall be without recourse and without any representation or warranty), in the
following order: (x) if a Discharge of Tenant Financing Obligations has not
already occurred, to the Designated Tenant Financing Collateral Agent and (y) if
a Discharge of Tenant Financing Obligations has already occurred, to Tenant or
to whomever may be lawfully

 

32



--------------------------------------------------------------------------------

entitled to receive the same. Following the Discharge of Non-CPLV Lease
Obligations, each of Landlord and each Landlord Financing Lender further agrees
to take all other action reasonably requested by any Tenant Financing Collateral
Agent at the expense of Tenant in connection with such Tenant Financing
Collateral Agent obtaining a first-priority security interest in the Pledged
Collateral. After the Discharge of Non-CPLV Lease Obligations has occurred, upon
the Discharge of Tenant Financing Obligations, the applicable Tenant Financing
Collateral Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (which endorsement
shall be without recourse and without any representation or warranty) to Tenant
or to whomever may be lawfully entitled to receive the same.

5.4 When Discharge of Obligations Deemed to Not Have Occurred.

(a) If, at any time after the termination of the Non-CPLV Lease has occurred or
contemporaneously therewith, a New Lease is entered into in accordance with the
Non-CPLV Lease, then such New Lease shall automatically be treated as the
Non-CPLV Lease for all purposes of this Agreement and the obligations under such
New Lease shall automatically be treated as Non-CPLV Lease Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Non-CPLV Lease Collateral set forth herein. In such event,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement, and
(i) the tenant under such New Lease shall become party hereto as Tenant and
shall be treated for all purposes hereunder as Tenant and (ii) such tenant,
Landlord, each Tenant Financing Collateral Agent, Landlord Financing Lender and
each other party hereto shall promptly enter into such documents and agreements
(including amendments or supplements to this Agreement) as any Tenant Financing
Collateral Agent, Landlord or each Landlord Financing Lender shall reasonably
request in order to provide it the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. This
Section 5.4(a) shall survive termination of this Agreement.

(b) If, at any time after the Discharge of Tenant Financing Obligations has
occurred, Tenant enters into any Additional Tenant Financing Loan Document
evidencing any Additional Tenant Financing Obligations, so long as the Tenant
Financing Collateral Agent and the Tenant Financing Claimholders are Permitted
Leasehold Mortgagees (as defined in the Non-CPLV Lease) then Landlord and each
Landlord Financing Lender, at the cost and expense of Tenant, shall, upon the
request of Tenant, promptly enter into a new intercreditor agreement, in
substantially the same form as this Agreement, with the Tenant Financing
Collateral Agent in respect of such Additional Tenant Financing Obligations and
the Tenant. This Section 5.4(b) shall survive termination of this Agreement.

 

33



--------------------------------------------------------------------------------

5.5 Amendments to Tenant Financing Documents. Each Tenant Financing
Representative, on behalf of itself and the Tenant Financing Claimholders,
agrees that it shall not at any time execute or deliver any amendment,
restatement, or modification to any Tenant Financing Document that would violate
the terms and provisions of this Agreement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Relief from Automatic Stay. Prior to the occurrence of the Non-CPLV Lease
Exercise Conditions, Landlord agrees that it will not seek relief from the
automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding or take any action in derogation thereof, in each case in respect of
the Non-CPLV Lease Collateral, without the prior written consent of the Tenant
Financing Collateral Agent (acting upon the written instruction of the Tenant
Financing Claimholders) so long as Tenant Financing Collateral Agent is a
Permitted Leasehold Mortgagee. At all times thereafter, none of the Credit
Agreement Collateral Agent or any Credit Agreement Claimholder will seek relief
from the automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding or take any action in derogation thereof, in each case solely in
respect of the Non-CPLV Lease Collateral and the Related Property, without the
prior written consent of Landlord.

6.2 Finance and Sale Issues. Prior to the occurrence of the Non-CPLV Lease
Exercise Conditions, if Tenant shall be subject to any Insolvency or Liquidation
Proceeding and any Tenant Financing Collateral Agent shall desire to permit the
use of “Cash Collateral” (as such term is defined in Section 363(a) of the
Bankruptcy Code) on which such Tenant Financing Collateral Agent or any other
creditor has a Lien, or to permit Tenant to obtain financing, whether from the
Tenant Financing Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any similar Bankruptcy Law (“DIP Financing”), in each case in
a manner not inconsistent with the terms of this Agreement, then Landlord will
not object to such Cash Collateral use or DIP Financing (including any proposed
orders for such Cash Collateral use and/or DIP Financing which are acceptable to
such Tenant Financing Collateral Agent), so long as Tenant Financing Collateral
Agent is a Permitted Leasehold Mortgagee and so long as (a) any Liens on the
Non-CPLV Lease Collateral securing such DIP Financing are subordinated to the
Liens on the Non-CPLV Lease Collateral securing the Non-CPLV Lease Obligations
in accordance with the terms of this Agreement and (b) no amounts owed by Tenant
under such DIP Financing take priority over any claims under the Non-CPLV Lease
that may arise prior to any rejection of the Non-CPLV Lease. Prior to the
occurrence of the Non-CPLV Lease Exercise Conditions, Landlord shall not provide
any DIP Financing to Tenant without the prior written consent of the Tenant
Financing Collateral Agents so long as Tenant Financing Collateral Agent is a
Permitted Leasehold Mortgagee. Landlord agrees that, unless the Non-CPLV Lease
Exercise Conditions have occurred, it will (including, without limitation, in an
Insolvency or Liquidation Proceeding) (i) not seek consultation rights in
connection with, and will not object to or oppose, any sale, liquidation or
other disposition of any assets of Tenant, including the Non-CPLV Lease
Collateral, that is supported by the Tenant Financing Collateral Agents so long
as Tenant Financing Collateral Agent is a Permitted Leasehold Mortgagee and
(ii) be deemed to

 

34



--------------------------------------------------------------------------------

have consented to such sale, liquidation or other disposition, provided that
(A) such sale, liquidation or other disposition shall be made pursuant to a
Tenant Financing Permitted Action to the same Person who acquires Tenant’s
Leasehold Estate (as defined in the Non-CPLV Lease) in accordance with the
Non-CPLV Lease and the Person so acquiring the Non-CPLV Lease Collateral shall
expressly acknowledge in writing that it is acquiring the Non-CPLV Lease
Collateral subject to the continuing first priority lien of Landlord, and
(B) notwithstanding any such sale, liquidation or other disposition, the
Non-CPLV Lease Collateral shall remain subject to the continuing first priority
lien of Landlord. Landlord further agrees that, unless the Non-CPLV Lease
Exercise Conditions have occurred, it will not directly or indirectly oppose or
impede any such sale, liquidation or other disposition, including orders to
retain professionals or set bid procedures in connection with such sale,
liquidation or disposition if the Tenant Financing Collateral Agents are each a
Permitted Leasehold Mortgagee and have consented to (i) such retention of
professionals and bid procedures in connection with such sale, liquidation or
disposition of such assets and (ii) the sale, liquidation or disposition of such
assets, in which event Landlord will be deemed to have consented to the sale or
disposition of Non-CPLV Lease Collateral, and provided that (A) such sale,
liquidation or other disposition shall be made pursuant to a Tenant Financing
Permitted Action to the same Person who acquires Tenant’s Leasehold Estate (as
defined in the Non-CPLV Lease) in accordance with the Non-CPLV Lease and
(B) notwithstanding any such sale, liquidation or other disposition, the
Non-CPLV Lease Collateral shall remain subject to the continuing first priority
lien of Landlord and the Person so acquiring the Non-CPLV Lease Collateral shall
expressly acknowledge in writing that it is acquiring the Non-CPLV Lease
Collateral subject to the lien of Landlord.

No Tenant Financing Claimholder may participate, directly or indirectly, in, or
support any other Person that is seeking approval of, any DIP Financing secured
by Non-CPLV Lease Collateral unless (a) any Liens on the Non-CPLV Lease
Collateral securing such DIP Financing are subordinated to the Liens on the
Non-CPLV Lease Collateral securing the Non-CPLV Lease Obligations in accordance
with the terms of this Agreement and (b) no amounts owed by Tenant under such
DIP Financing take priority over any claims under the Non-CPLV Lease that may
arise prior to any rejection of the Non-CPLV Lease.

For the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, prior to the occurrence of the Non-CPLV Lease Exercise Conditions,
neither Landlord nor Landlord Financing Lender may participate, directly or
indirectly, in, or support any other Person that is seeking approval of, any DIP
Financing secured by Tenant Financing Separate Collateral unless (a) any Liens
on the Tenant Financing Separate Collateral securing such DIP Financing are
subordinated to the Liens on the Tenant Financing Separate Collateral securing
the Tenant Financing Obligations and (b) no amounts owed by Tenant under such
DIP Financing take priority over any claims under the Tenant Financing Documents
on Tenant Financing Separate Collateral.

 

35



--------------------------------------------------------------------------------

After the occurrence of the Non-CPLV Lease Exercise Conditions, each Tenant
Financing Representative, on behalf of itself and the Tenant Financing
Claimholders, (including, without limitation, in an Insolvency or Liquidation
Proceeding) (i) shall not seek consultation rights in connection with, and shall
not object to or oppose, any sale, liquidation or other disposition of any
Non-CPLV Lease Collateral or Related Property, that is supported by the Landlord
and (ii) shall be deemed to have consented to such sale, liquidation or other
disposition. Each Tenant Financing Representative further agrees that, after the
occurrence of the Non-CPLV Lease Exercise Condition, it will not directly or
indirectly oppose or impede any such sale, liquidation or other disposition,
including orders to retain professionals or set bid procedures in connection
with such sale, liquidation or disposition if the Landlord has consented to
(i) such retention of professionals and bid procedures in connection with such
sale, liquidation or disposition of such assets and (ii) the sale, liquidation
or disposition of such assets, in which event each Tenant Financing
Representative, on behalf of itself and the Tennant Financing Claimholders,
agrees will be deemed to have consented to the sale or disposition of Non-CPLV
Lease Collateral.

6.3 Adequate Protection.

(a) Landlord agrees that it shall not object to or contest, or support any other
Person objecting to or contesting, in each case to the extent that such actions
are not inconsistent with this Agreement, (i) any request by any Tenant
Financing Collateral Agent or other Tenant Financing Claimholder for adequate
protection under Bankruptcy Law; (ii) any objection by any Tenant Financing
Collateral Agent or other Tenant Financing Claimholder to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection or
(iii) the payment of interest, fees, expenses or other amounts to any Tenant
Financing Collateral Agent or other Tenant Financing Claimholder under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise; provided, in each
case, that (a) such adequate protection does not result in any Tenant Financing
Claimholders receiving any Lien on Non-CPLV Lease Collateral that is not
subordinated to the Liens on the Non-CPLV Lease Collateral securing the Non-CPLV
Lease Obligations in accordance with the terms of this Agreement, (b) no amounts
owed by Tenant with respect to such adequate protection take priority over any
claims under the Non-CPLV Lease that may arise prior to any rejection of the
Non-CPLV Lease and (c) Tenant Financing Collateral Agent is a Permitted
Leasehold Mortgagee.

(b) Each Tenant Financing Representative, on behalf of itself and the Tenant
Financing Claimholders, agrees that it shall not object to or contest, or
support any other Person objecting to or contesting, in each case to the extent
that such actions are not inconsistent with this Agreement, (i) any request by
Landlord for adequate protection under Bankruptcy Law; or (ii) any objection by
Landlord to any motion, relief, action or proceeding based on a claim of a lack
of adequate protection or (iii) the payment of interest, fees, expenses or other
amounts to Landlord under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise.

 

36



--------------------------------------------------------------------------------

6.4 Avoidance Issues. If Landlord is required in any Insolvency or Liquidation
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
Tenant any amount paid in respect of Non-CPLV Lease Obligations (a “Landlord
Recovery”), then Landlord shall be entitled to a reinstatement of its Non-CPLV
Lease Obligations with respect to all such recovered amounts on the date of such
Landlord Recovery, and from and after the date of such reinstatement the
Discharge of Non-CPLV Lease Obligations shall be deemed not to have occurred for
all purposes hereunder. If any Tenant Financing Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of Tenant any amount paid in respect of Tenant
Financing Obligations (a “Tenant Financing Recovery” and, together with a
Landlord Recovery, a “Recovery”), then such Tenant Financing Claimholder shall
be entitled to a reinstatement of its Tenant Financing Obligations with respect
to all such recovered amounts on the date of such Recovery, and from and after
the date of such reinstatement the Discharge of Tenant Financing Obligations
shall be deemed not to have occurred for all purposes hereunder. If this
Agreement shall have been terminated prior to any Recovery, this Agreement shall
be reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. The parties hereto agree that
they shall not be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement. This Section 6.4 shall survive
termination of this Agreement.

6.5 Post-Petition Interest.

(a) No Tenant Financing Collateral Agent or other Tenant Financing Claimholder
shall oppose or seek to challenge any claim by Landlord for allowance in any
Insolvency or Liquidation Proceeding of Non-CPLV Lease Obligations consisting of
Post-Petition Interest to the extent of the value of Landlord’s Lien on the
Non-CPLV Lease Collateral, without regard to the existence of the Liens of the
Tenant Financing Collateral Agents or the other Tenant Financing Claimholders on
the Non-CPLV Collateral.

(b) Landlord shall not oppose or seek to challenge any claim by any Tenant
Financing Collateral Agent or any other Tenant Financing Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Tenant Financing
Obligations consisting of Post-Petition Interest to the extent of the value of
the Lien of the Tenant Financing Collateral Agents, on behalf of the Tenant
Financing Claimholders, on the Tenant Financing Collateral (after taking into
account the amount of the Non-CPLV Lease Obligations and the provisions of this
Agreement).

6.6 Separate Grants of Security and Separate Classification. Each of the Tenant
Financing Collateral Agents, on behalf of itself and each other Tenant Financing
Claimholder represented by it, and Landlord acknowledges and agrees that:

 

37



--------------------------------------------------------------------------------

(a) the grants of Liens pursuant to the Non-CPLV Lease Collateral Documents and
the Tenant Financing Collateral Documents constitute two separate and distinct
grants of Liens; and

(b) because of, among other things, their differing rights in the Non-CPLV Lease
Collateral, the Tenant Financing Obligations are fundamentally different from
the Non-CPLV Lease Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of Landlord and the Tenant
Financing Claimholders in respect of the Non-CPLV Lease Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then each of the parties hereto hereby acknowledges and agrees
that all distributions shall be made as contemplated hereunder as if there were
separate classes of secured claims against Tenant in respect of the Non-CPLV
Lease Collateral.

6.7 Effectiveness in Insolvency or Liquidation Proceedings. Each party hereto
acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of an Insolvency or Liquidation Proceeding. All
references in this Agreement to Tenant will include such Person as a
debtor-in-possession and any receiver or trustee for such Person in an
Insolvency or Liquidation Proceeding.

6.8 Unsecured Creditor/DIP Financing Lender. Each Tenant Financing
Representative, on behalf of itself and each Tenant Financing Claimholder, and
Landlord further agree that it shall not take any action or exercise any rights
or remedies prohibited by this Agreement, including this Section 6 in its
capacity as an unsecured creditor or creditor under a DIP Financing.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, Landlord
acknowledges that it has independently and without reliance on any Tenant
Financing Collateral Agent or any other Tenant Financing Claimholder, and based
on documents and information deemed by it appropriate, made its own credit
analysis and decision to enter into each of the Non-CPLV Lease Documents and be
bound by the terms of this Agreement and it will continue to make its own credit
decision in taking or not taking any action under the Non-CPLV Lease Documents
or this Agreement. Other than reliance on the terms of this Agreement, each
Tenant Financing Collateral Agent, on behalf of itself and each other Tenant
Financing Claimholder represented by it, acknowledges that it and such other
Tenant Financing Claimholders have, independently and without reliance on
Landlord, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the Tenant
Financing Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Tenant Financing Documents or this Agreement.

 

38



--------------------------------------------------------------------------------

7.2 No Warranties or Liability. Landlord acknowledges and agrees that no Tenant
Financing Collateral Agent or other Tenant Financing Claimholder has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Tenant Financing Documents, the ownership of any Non-CPLV Lease
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the Tenant Financing Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
Tenant Financing Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate. Each Tenant Financing Collateral Agent,
on behalf of itself and each other Tenant Financing Claimholder, acknowledges
and agrees that Landlord has not made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Non-CPLV Lease
Documents, the ownership of any Non-CPLV Lease Collateral or the perfection or
priority of any Liens thereon.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of Landlord, each Landlord Financing Lender and the Tenant Financing Collateral
Agents and the other Tenant Financing Claimholders, respectively, hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Non-CPLV Lease Documents and
Landlord Financing Documents or any Tenant Financing Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Non-CPLV Lease Obligations, Landlord Financing Documents or Tenant Financing
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any Non-CPLV Lease Document, any Landlord Financing Document or any
Tenant Financing Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Non-CPLV Lease Collateral or any other collateral,
or any amendment, waiver or other modification, whether in writing or by course
of conduct or otherwise, of all or any of the Non-CPLV Lease Obligations or
Tenant Financing Obligations or any guarantee thereof;

 

39



--------------------------------------------------------------------------------

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
Tenant; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, Tenant in respect of Landlord, the Non-CPLV Lease
Obligations, any Tenant Financing Collateral Agent, any Tenant Financing
Claimholder or the Tenant Financing Obligations in respect of this Agreement.

SECTION 8. Intentionally Deleted.

SECTION 9. Miscellaneous.

9.1 Integration. This Agreement, the Non-CPLV Lease Documents and the Tenant
Financing Documents represent the entire agreement of Tenant, Landlord, the
Tenant Financing Claimholders and, as between the Landlord and the Landlord
Financing Lenders, the Landlord Financing Documents, with respect to the
Non-CPLV Lease Collateral, and supersede any and all previous agreements and
understandings, oral or written, relating to the Non-CPLV Lease Collateral.
There are no promises, undertakings, representations or warranties by Tenant,
Landlord, the Tenant Financing Claimholders or Landlord Financing Lender
relative to the Non-CPLV Lease Collateral not expressly set forth or referred to
herein or therein. In the event of any conflict between the provisions of this
Agreement and the provisions of the Non-CPLV Lease Documents or the Tenant
Financing Documents with respect to the Non-CPLV Lease Collateral and Related
Property, the provisions of this Agreement shall govern and control; provided
that the foregoing shall not be construed to limit the relative rights and
obligations as among the Tenant Financing Claimholders, which may be governed by
separate intercreditor arrangements among them and provided further that
notwithstanding the foregoing nothing in this agreement shall be construed to
permit Landlord to exercise any rights or remedies against Tenant in
contravention of the first sentence of Section 6.3(d) of the Non-CPLV Lease. The
exercise of any right or remedy by the Landlord Note Lender hereunder is subject
to the limitations of the Second Lien Intercreditor Agreement, dated as of
October 6, 2017, by and among Wilmington Trust, National Association in its
capacity as “First Lien Agent”, UMB Bank, National Association, as “Initial
Other First Priority Lien Obligations Agent”, and UMB Bank, National
Association, as “Trustee”.

9.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. Each of Landlord and each Tenant Financing Collateral Agent, on behalf
of itself and each other Tenant Financing Claimholder represented by it, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to those of
the invalid, illegal or unenforceable provisions. All references to Tenant shall
include Tenant

 

40



--------------------------------------------------------------------------------

as debtor and debtor-in-possession and any receiver, trustee or similar person
for Tenant in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect on the earlier to occur of
(x) the date on which there has been a Discharge of Non-CPLV Lease Obligations
and (y) the date on which there has been a Discharge of Tenant Financing
Obligations, in each case, subject to Section 5.4 and Section 6.4; provided,
however, that no termination shall relieve any party of its obligations incurred
hereunder prior to the date of termination.

9.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by any party hereto shall be deemed to be made
unless the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time.

9.4 Information Concerning Financial Condition of Tenant and its Subsidiaries.
Landlord, on the one hand, and the Tenant Financing Claimholders and the Tenant
Financing Collateral Agents, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of Tenant and all
endorsers and/or guarantors of the Non-CPLV Lease Obligations or the Tenant
Financing Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the Non-CPLV Lease Obligations or the Tenant Financing
Obligations. Subject to Article XVII of the Non-CPLV Lease, neither Landlord, on
the one hand, nor any Tenant Financing Collateral Agent or any other Tenant
Financing Claimholder, on the other hand, shall have any duty to advise the
others of information known to it regarding such condition or any such
circumstances or otherwise.

9.5 Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Tenant Financing Claimholders or Tenant
Financing Collateral Agents pays over to Landlord under the terms of this
Agreement, such Tenant Financing Claimholders and Tenant Financing Collateral
Agents shall be subrogated to the rights of Landlord; provided that each such
Tenant Financing Collateral Agent, on behalf of itself and each other Tenant
Financing Claimholder represented by it, hereby agrees not to assert or enforce
any such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Non-CPLV Lease Obligations has occurred. Tenant
acknowledges and agrees that the value of any payments or distributions in cash,
property or other assets received by the Tenant Financing Collateral Agents or
the Tenant Financing Claimholders that are paid over to Landlord pursuant to
this Agreement shall not reduce any of the Tenant Financing Obligations.

 

41



--------------------------------------------------------------------------------

(b) With respect to the value of any payments or distributions in cash, property
or other assets that Landlord pays over to any Tenant Financing Claimholders
under the terms of this Agreement, Landlord shall be subrogated to the rights of
such Tenant Financing Claimholders; provided that Landlord hereby agrees not to
assert or enforce any such rights of subrogation it may acquire as a result of
any payment hereunder until the earlier of (i) the date on which the Non-CPLV
Lease Conditions have occurred and (ii) the Discharge of Tenant Financing
Obligations has occurred. Tenant acknowledges and agrees that the value of any
payments or distributions in cash, property or other assets received by Landlord
that are paid over to Tenant Financing Claimholders pursuant to this Agreement
shall not reduce any of the Non-CPLV Lease Obligations.

9.6 Additional Debt Facilities.

(a) Subject to the terms of the Non-CPLV Lease, Tenant may incur (or issue and
sell), secure and guarantee one or more series or classes of Indebtedness that
Tenant designates as Additional Tenant Financing Debt. Such Additional Tenant
Financing Debt may be in addition to the Credit Agreement and/or may refinance
the Credit Agreement in full or in part.

Subject to the terms of the Non-CPLV Lease, any such series or class of
Additional Tenant Financing Debt may be secured by a Lien on the Non-CPLV Lease
Collateral that is junior in priority to the Lien upon such Non-CPLV Lease
Collateral securing the Non-CPLV Lease Obligations in accordance with the terms
hereof, in each case under and pursuant to the relevant Tenant Financing
Collateral Documents for such Series of Additional Tenant Financing Debt;
provided, however, that unless such Indebtedness is part of an existing Series
of Additional Tenant Financing Debt represented by a Tenant Financing Collateral
Agent already party to this Agreement, the Additional Tenant Financing
Collateral Agent of any such Additional Tenant Financing Debt becomes a party to
this Agreement by satisfying the conditions set forth in clauses (1) and (2) of
Section 9.6(b). Upon any Additional Tenant Financing Collateral Agent so
becoming a party hereto, all Additional Tenant Financing Obligations of such
Series shall also be entitled to be so secured by a subordinated Lien on the
Non-CPLV Lease Collateral in accordance with the terms hereof and thereof.

(b) In order for an Additional Tenant Financing Collateral Agent to become a
party to this Agreement:

(1) each such Additional Tenant Financing Collateral Agent must qualify as a
Permitted Leasehold Mortgagee (as defined in the Lease);

(2) such Additional Tenant Financing Collateral Agent shall have executed and
delivered to each other then-existing Tenant Financing Collateral Agent and
Landlord a Joinder Agreement substantially in the form of Exhibit A hereto (with
such changes as may be reasonably approved by such Persons and such Additional
Tenant Financing Collateral Agent) pursuant to which such Additional Tenant
Financing Collateral Agent becomes a Tenant Financing Collateral Agent hereunder
and the related Tenant Financing Claimholders, as applicable, become subject
hereto and bound hereby; and

 

42



--------------------------------------------------------------------------------

(3) Tenant shall have delivered a Designation to each other then-existing Tenant
Financing Collateral Agent and Landlord substantially in the form of Exhibit B
hereto, pursuant to which Tenant shall (A) identify the Indebtedness to be
designated as Additional Tenant Financing Obligations, (B) specify the name and
address of the applicable Additional Tenant Financing Collateral Agent, and
(C) certify that the conditions set forth in this Section 9.6 are satisfied with
respect to such Additional Tenant Financing Debt; provided that, in the case of
a replacement or refinancing of the Credit Agreement, the Tenant may identify in
such Designation a particular Tenant Financing Collateral Agent as the new
Credit Agreement Collateral Agent, and in such case, such Tenant Financing
Collateral Agent shall be deemed to be the Credit Agreement Collateral Agent for
all purposes hereunder and the Tenant Financing Documents to which such Credit
Agreement Collateral Agent is party shall be deemed to the Credit Agreement Loan
Documents for all purposes hereunder.

(c) The Additional Tenant Financing Loan Documents relating to such Additional
Tenant Financing Obligations shall provide that each of the applicable
Additional Tenant Financing Claimholders with respect to such Additional Tenant
Financing Obligations will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Additional Tenant Financing
Obligations and the Tenant Financing Obligations related thereto shall be
subject to the terms and provisions of this Agreement.

(d) Upon the execution and delivery of a Joinder Agreement by an Additional
Tenant Financing Collateral Agent in accordance with this Section 9.6, each
other Tenant Financing Collateral Agent and Landlord shall acknowledge receipt
thereof by countersigning a copy thereof and returning the same to such
Additional Tenant Financing Collateral Agent; provided that the failure of any
Tenant Financing Collateral Agent or Landlord to so acknowledge or return the
same shall not affect the status of such Additional Tenant Financing Obligations
as Tenant Financing Obligations, if the other requirements of this Section 9.6
are complied with.

(e) With respect to any incurrence, issuance or sale of Indebtedness after the
date hereof under the Credit Agreement or the Additional Tenant Financing Loan
Documents of a Series of Additional Tenant Financing Debt whose Tenant Financing
Collateral Agent is already a party to this Agreement, the requirements of
Section 9.6(b) shall not be applicable and such Indebtedness shall automatically
constitute Additional Tenant Financing Debt subject to the provisions of this
Agreement.

 

43



--------------------------------------------------------------------------------

(f) Landlord shall cause the Fee Mortgagee under any Fee Mortgage entered into
after the date of this Agreement to become party to this Agreement as a Landlord
Financing Lender by executing and delivering to each party hereto a joinder
agreement in form and substance reasonably satisfactory to the Tenant Financing
Collateral Agents pursuant to which such Fee Mortgagee agrees to be subject to
and bound by the terms of this Agreement, including Section 2.1(c), as a
Landlord Financing Lender.

9.7 Submission to Jurisdiction; Certain Waivers. Each of Tenant, Landlord, each
Tenant Financing Collateral Agent on behalf of itself and each Tenant Financing
Claimholder represented by it, and each Landlord Financing Lender hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the general jurisdiction of
the courts of the State of New York sitting in the Borough of Manhattan, the
courts of the United States for the Southern District of New York sitting in the
Borough of Manhattan, and any bankruptcy court having jurisdiction over any
Insolvency or Liquidation Proceeding, and appellate courts from any of the
foregoing;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court, bankruptcy court or, to the
fullest extent permitted by applicable law, in such federal court, and that any
such court, including any bankruptcy court having jurisdiction over any
Insolvency or Liquidation Proceeding, shall have the authority to enforce the
terms of this Agreement (including by specific performance) in any such
proceeding;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other Non-CPLV Lease Document or Tenant Financing Document shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Non-CPLV Lease Document or
Tenant Financing Document against Tenant or any of its assets in the courts of
any jurisdiction;

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Documents in any court referred to in Section 9.7(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

 

44



--------------------------------------------------------------------------------

(e) consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with Section 9.9 (and agrees that nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law);

(f) agrees that service as provided in Section 9.7(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

9.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

9.9 Notices. Unless otherwise specifically provided herein, any notice hereunder
shall be in writing and may be personally served or sent by telefacsimile,
electronic mail or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or electronic mail, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed. For the purposes hereof, the addresses of the
parties hereto shall be as set forth below each party’s name on the signature
pages hereto or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties. All notices to the
Tenant Financing Claimholders permitted or required under this Agreement shall
be sent to the applicable Tenant Financing Collateral Agent(s).

 

45



--------------------------------------------------------------------------------

9.10 Further Assurances. Landlord, each Tenant Financing Collateral Agent, on
behalf of itself and each other Tenant Financing Claimholder under the Tenant
Financing Documents represented by it, and Tenant, agree that each of them shall
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested) as Landlord or any Tenant
Financing Collateral Agent may reasonably request to effectuate the terms of and
the Lien priorities contemplated by this Agreement.

9.11 APPLICABLE LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE NON-CPLV
LEASE COLLATERAL).

9.12 Binding on Successors and Assigns. This Agreement shall be binding upon
Landlord, the Tenant Financing Collateral Agents, the other Tenant Financing
Claimholders, Tenant and each Landlord Financing Lender and their respective
successors and assigns from time to time. If any Tenant Financing Collateral
Agent resigns or is replaced pursuant to the Tenant Financing Documents, its
successor and/or assign shall be deemed to be a party to this Agreement and
shall have all the rights of, and be subject to all the obligations of, this
Agreement. No provision of this Agreement will inure to the benefit of a
bankruptcy trustee, debtor-in-possession, creditor trust or other representative
of an estate or creditor of Tenant, including where any such bankruptcy trustee,
debtor-in-possession, creditor trust or other representative of an estate is the
beneficiary of a Lien securing Non-CPLV Lease Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

9.13 Section Headings. The section headings and the table of contents used in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose, be given any
substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

9.14 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart hereof.

9.15 Authorization. By its signature, each Person executing this Agreement, on
behalf of such Person but not in his or her personal capacity as a signatory,
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.

 

46



--------------------------------------------------------------------------------

9.16 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of Landlord, Tenant, each Landlord
Financing Lender and the Tenant Financing Claimholders and their respective
successors and assigns from time to time; provided that, with respect to the
rights of Landlord expressly referred to in Section 2.1(c)(ii) of this
Agreement, Landlord Financing Lender shall be an express and intended third
party beneficiary of such rights of Landlord under such Section 2.1(c)(ii).
Other than as set forth in Section 9.3 and Section 9.6, none of Tenant, Lease
Guarantor, Manager or any other creditor shall have any rights hereunder and
none of Tenant, Lease Guarantor, Manager or any other creditor may rely on the
terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of Tenant, which are absolute and unconditional, to pay the Non-CPLV
Lease Obligations and perform obligations under the Non-CPLV Lease and the
Tenant Financing Obligations as and when the same shall become due and payable
in accordance with their terms.

9.17 No Indirect Actions. Unless otherwise expressly stated, if a party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.

9.18 Consent Agreement. For avoidance of doubt, and notwithstanding anything
otherwise set forth herein, the parties hereto agree that any foreclosure or
realization by any Tenant Secured Party under or pursuant to a Tenant Financing
Document or upon Tenant’s interest under the Non-CPLV Lease or that would result
in a transfer of all or any portion of the Tenant’s interest in (i) any of the
Managed Facilities or any portion thereof, (ii) the Leased Property or any
portion thereof, or (iii) the Non-CPLV Lease, the MLSA or Tenant’s rights or
Manager’s obligations under the MLSA, shall in any case be subject to the
applicable provisions, terms and conditions of Article XI of the MLSA, and of
the Non-CPLV Lease, including Article 17 and Article 22 thereof.

9.19 Acknowledgment of Non-CPLV Lease as True Lease. Each Tenant Financing
Representative, on behalf of itself and the related Tenant Financing
Claimholders, agrees and acknowledges that it will not take any action, directly
or indirectly, whether under this Agreement, the Tenant Financing Documents or
otherwise, and whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against Tenant or Guarantor, (i) to challenge any assertion by
any party that the Non-CPLV Lease is a true lease, or (ii) to contend that the
Non-CPLV Lease is not a true lease or to support any such contention.

[Signature Pages Follow]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

LANDLORD: HORSESHOE COUNCIL BLUFFS LLC, a Delaware limited liability company By:
 

 

  Name: John Payne   Title: President HARRAH’S COUNCIL BLUFFS LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President HARRAH’S METROPOLIS LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President HORSESHOE SOUTHERN INDIANA LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President

[Signatures continue on following pages]



--------------------------------------------------------------------------------

NEW HORSESHOE HAMMOND LLC, a Delaware limited liability company By:  

 

  Name: John Payne   Title: President HORSESHOE BOSSIER CITY PROP LLC, a
Louisiana limited liability company By:  

 

  Name: John Payne   Title: President HARRAH’S BOSSIER CITY LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President NEW HARRAH’S NORTH KANSAS CITY LLC, a
Delaware limited liability company By:  

 

  Name: John Payne   Title: President

[Signatures continue on following pages]



--------------------------------------------------------------------------------

GRAND BILOXI LLC, a Delaware limited liability company By:  

 

  Name: John Payne   Title: President HORSESHOE TUNICA LLC, a Delaware limited
liability company By:  

 

  Name: John Payne   Title: President NEW TUNICA ROADHOUSE LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President CAESARS ATLANTIC CITY LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President BALLY’S ATLANTIC CITY LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President

[Signatures continue on following pages]



--------------------------------------------------------------------------------

HARRAH’S LAKE TAHOE LLC, a Delaware limited liability company By:  

 

  Name: John Payne   Title: President HARVEY’S LAKE TAHOE LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President HARRAH’S RENO LLC, a Delaware limited
liability company By:  

 

  Name: John Payne   Title: President

BLUEGRASS DOWNS PROPERTY OWNER LLC, a Delaware limited liability company

By:  

 

  Name: John Payne   Title: President

[Signatures continue on following pages]



--------------------------------------------------------------------------------

VEGAS DEVELOPMENT LLC, a Delaware limited liability company By:  

 

  Name: John Payne   Title: President VEGAS OPERATING PROPERTY LLC, a Delaware
limited liability company By:  

 

  Name: John Payne   Title: President MISCELLANEOUS LAND LLC, a Delaware limited
liability company By:  

 

  Name: John Payne   Title: President PROPCO GULFPORT LLC, a Delaware limited
liability company By:  

 

  Name: John Payne   Title: President

Notice Address for the Landlords:

c/o VICI Properties Inc.

8329 West Sunset Road, Suite 210

Las Vegas, NV 89113

Attention: General Counsel

Email: corplaw@viciproperties.com

[Signatures continue on following pages]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Credit Agreement Collateral Agent
By:  

 

  Name:   Title: By:  

 

  Name:   Title: [NOTICE ADDRESS]

[Signatures continue on following pages]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: TENANT: HBR REALTY COMPANY LLC, a Nevada limited
liability company By:  

 

  Name:   Title: HARVEYS IOWA MANAGEMENT COMPANY LLC, a Nevada limited liability
company By:  

 

  Name:   Title: CAESARS ENTERTAINMENT OPERATING COMPANY, INC., a Delaware
corporation By:  

 

  Name:   Title:

[Signatures continue on following pages]



--------------------------------------------------------------------------------

SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES LLC, an Illinois limited liability
company

By:  

 

  Name:   Title: CAESARS RIVERBOAT CASINO, LLC, an Indiana limited liability
company By:  

 

  Name:   Title: ROMAN HOLDING COMPANY OF INDIANA LLC, an Indiana limited
liability company By:  

 

  Name:   Title: HORSESHOE HAMMOND, LLC, an Indiana limited liability company
By:  

 

  Name:   Title:

[Signatures continue on following pages]



--------------------------------------------------------------------------------

HORSESHOE ENTERTAINMENT, a Louisiana limited partnership By:  

New Gaming Capital Partnership,

a Nevada limited partnership

  Its general partner  

By:

  Horseshoe GP, LLC, a Nevada limited liability company     Its general partner

    By:                                                                         
    Name:     Title:

HARRAH’S BOSSIER CITY INVESTMENT COMPANY, L.L.C., a Louisiana limited liability
company By:  

 

  Name:   Title: HARRAH’S NORTH KANSAS CITY LLC, a Missouri limited liability
company By:  

 

  Name:   Title: GRAND CASINOS OF BILOXI, LLC, a Minnesota limited liability
company By:  

 

  Name:   Title:

[Signatures continue on following pages]



--------------------------------------------------------------------------------

ROBINSON PROPERTY GROUP LLC, a Mississippi limited liability company By:  

 

  Name:   Title: TUNICA ROADHOUSE LLC, a Delaware limited liability company By:
 

 

  Name:   Title: BOARDWALK REGENCY LLC, a New Jersey limited liability company
By:  

 

  Name:   Title:

[Signatures continue on following pages]



--------------------------------------------------------------------------------

CAESARS NEW JERSEY LLC, a New Jersey limited liability company By:  

 

  Name:   Title: BALLY’S PARK PLACE LLC, a New Jersey limited liability company
By:  

 

  Name:   Title: HARVEYS TAHOE MANAGEMENT COMPANY LLC, a Nevada limited
liability company By:  

 

  Name:   Title: PLAYERS BLUEGRASS DOWNS LLC, a Kentucky limited liability
company By:  

 

  Name:   Title: HOLE IN THE WALL, LLC, a Nevada limited liability company By:  

 

  Name:   Title:

[Signatures continue on following pages]



--------------------------------------------------------------------------------

CASINO COMPUTER PROGRAMMING, INC., an Indiana corporation By:  

 

  Name:   Title: HARVEYS BR MANAGEMENT COMPANY, INC., a Nevada corporation By:  

 

  Name:   Title:

[Signatures continue on following pages]



--------------------------------------------------------------------------------

CEOC, LLC, a Delaware limited liability company By:  

 

  Name:   Title:

Notice Address for the Tenants:

c/o CEOC, LLC

One Caesars Palace Drive

Las Vegas, NV 89109

Attention: General Counsel

Email: corplaw@caesars.com

[Signatures continue on following pages]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as a Landlord Financing Lender By:  

 

  Name:   Title: [NOTICE ADDRESS]



--------------------------------------------------------------------------------

UMB BANK, NATIONAL ASSOCIATION, as a Landlord Financing Lender By:  

 

  Name:   Title: [NOTICE ADDRESS]